     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 1 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and      Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




         EXHIBIT A TO DEFENDANT’S
            MOTION TO DISMISS
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 2 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 3 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 4 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 5 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 6 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 7 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 8 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 9 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 10 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 11 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 12 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 13 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 14 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 15 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 16 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 17 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 18 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 19 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 20 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 21 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 22 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 23 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 24 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 25 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 26 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 27 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 28 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 29 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 30 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 31 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 32 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 33 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 34 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 35 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 36 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 37 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 38 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 39 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 40 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 41 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 42 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 43 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 44 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 45 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 46 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 47 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 48 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 49 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 50 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 51 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 52 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 53 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 54 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 55 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 56 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 57 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 58 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 59 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 60 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 61 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 62 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 63 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 64 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 65 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 66 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 67 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 68 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 69 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 70 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 71 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 72 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 73 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 74 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 75 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 76 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 77 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 78 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 79 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 80 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 81 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 82 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 83 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 84 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 85 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 86 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 87 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 88 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 89 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 90 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 91 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 92 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 93 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 94 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 95 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 96 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 97 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 98 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 99 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 100 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 101 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 102 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 103 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 104 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 105 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 106 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 107 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 108 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 109 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 110 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 111 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 112 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 113 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 114 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 115 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 116 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 117 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 118 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 119 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 120 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 121 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 122 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 123 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 124 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 125 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 126 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 127 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 128 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 129 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 130 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 131 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 132 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 133 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 134 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 135 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 136 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 137 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 138 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 139 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 140 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 141 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 142 of 643
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 143 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




          EXHIBIT B TO DEFENDANT’S
             MOTION TO DISMISS
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 144 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 145 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 146 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 147 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 148 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 149 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 150 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 151 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 152 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 153 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 154 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 155 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 156 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 157 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 158 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 159 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 160 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 161 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 162 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 163 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 164 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 165 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 166 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 167 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 168 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 169 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 170 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 171 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 172 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 173 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 174 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 175 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 176 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 177 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 178 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 179 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 180 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 181 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 182 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 183 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 184 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 185 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 186 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 187 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 188 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 189 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 190 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 191 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 192 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 193 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 194 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 195 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 196 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 197 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 198 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 199 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 200 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 201 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 202 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 203 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 204 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 205 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 206 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 207 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 208 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 209 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 210 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 211 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 212 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 213 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 214 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 215 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 216 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 217 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 218 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 219 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 220 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 221 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 222 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 223 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 224 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 225 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 226 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 227 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 228 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 229 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 230 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 231 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 232 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 233 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 234 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 235 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 236 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 237 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 238 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 239 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 240 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 241 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 242 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 243 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 244 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 245 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 246 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 247 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 248 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 249 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 250 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 251 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 252 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 253 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 254 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 255 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 256 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 257 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 258 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 259 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 260 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 261 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 262 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 263 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 264 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 265 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 266 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 267 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 268 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 269 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 270 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 271 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 272 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 273 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 274 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 275 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 276 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 277 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 278 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 279 of 643
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 280 of 643
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 281 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




          EXHIBIT C TO DEFENDANT’S
             MOTION TO DISMISS
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 282 of 643
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 283 of 643
                                    Wadena Insurance          INSURED COPY
                                               BUSINESSOWNERS                  Account No: ACP0P5335
                                                                               Policy No: WOP5335
                                                DECLARATIONS                   Previous Policy No:
                                                          Renewal
                                                                                     Agent Number: 660019

 Named Insured:                                                       Agent:
 HARMAR BARBERS                                                       SAFEWAY AGENCY, INC
 609 2ND ST                                                           34 W MAIN ST
 KENYON, MN 55946                                                     PO BOX 245
                                                                      DODGE CENTER, MN 55927

Policy Period: From    05/07/2020 to         05/07/2021 12:01 A.M. Standard Time at your mailing address shown above.
Form Of Business: Corporation
Insured's Business: BARBER


 IN RETURN FOR YOUR PAYMENT OF THE REQUIRED PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                                         PREMIUM SUMMARY
Section I - Property
  Building/Business Personal Property Premium                                                                $67
     Includes Business Income and Extra Expense
  Additional/Optional Property Coverages (Premises Level) Premium                                          $150

    Including: Equipment Breakdown
    Property Ultra Plus
  Additional/Optional Property Coverages (Policy Level) Premium                                          Included

    Including: Identity Recovery
Section II - Liability
  Premises Liability Premium                                                                                 $35

  Additional/Optional Liability Coverages                                                                  $156
     Including: Barber Shops And Hair Salons Professional Liability
     Employment Practices Liability Coverage
                                                           ADVANCED PREMIUM - MINIMUM PREMIUM              $550




    This is a true and certified copy of the policy term shown.




The premium for certain coverages apply in addition to the minimum premium.



                                      Countersignature                                            Date
   Date Issued: 03/23/2020



BO DS 01 02 19                                                                                           Page 1 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 284 of 643
                                                                Policy No: WOP5335
                                  BUSINESSOWNERS                Policy Period:
                                   DECLARATIONS                 From 05/07/2020 to 05/07/2021
                                SCHEDULE OF INSUREDS

INSURED NAMES
 Corporation
   HARMAR BARBERS




BO DS 01 02 19                                                                           Page 2 of 7
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 285 of 643
                                                                         Policy No: WOP5335
                                BUSINESSOWNERS                           Policy Period:
                                 DECLARATIONS                            From 05/07/2020 to 05/07/2021
                             ENDORSEMENT SCHEDULE


  ENDORSEMENT NUMBER
    AND EDITION DATE                                        ENDORSEMENT TITLE

      BP IN 01 07 13    Businessowners Coverage Form Index
      BP 00 03 07 13    Businessowners Coverage Form
      BP 04 02 07 13    Additional Insured - Managers Or Lessors Of Premises
      ML 60 22 06 94    Amendatory Endorsement
      BO 08 01 07 13    Barber Shops And Hair Salons Professional Liability
      BP 05 01 07 02    Calculation Of Premium
      BP 05 23 01 15    Cap On Losses From Certified Acts Of Terrorism
      BP 05 47 07 13    Computer Fraud And Funds Transfer Fraud
      BP 05 64 01 15    Conditional Exclusion Of Terrorism (Relating To Disposition Of Federal Terrorism Risk
                        Insurance Act)
      BP 05 15 01 15    Disclosure Pursuant To Terrorism Risk Insurance Act
      BO 60 46 01 11    Employment Practices Liability Insurance Coverage Endorsement
      BP 04 17 01 10    Employment-Related Practices Exclusion
      BO 60 50 01 11    Equipment Breakdown Coverage
      BP 15 04 05 14    Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-Related
                        Liability - With Limited Bodily Injury Exception
      BO 60 02 01 11    Exclusion - Asbestos Or Asbestos Products
      BO 60 04 01 11    Exclusion - Punitive Damages
      BP 05 17 01 06    Exclusion - Silica Or Silica-Related Dust
      BO 60 84 05 16    Exclusion - Unmanned Aircraft
      BP 05 77 01 06    Fungi Or Bacteria Exclusion (Liability)
      BO 60 52 01 11    Identity Recovery Coverage - Identity Theft Case Management Service And Expense
                        Reimbursement
      BO 60 03 01 11    Lead Liability Exclusion
      BO 01 25 03 15    Minnesota Changes
      BO 60 37 05 16    Property Ultra Plus
      BP 04 56 07 13    Utility Services - Direct Damage
    BP 04 56 SC 05 16   Utility Services - Direct Damage Schedule
      BP 04 57 07 13    Utility Services - Time Element
    BP 04 57 SC 05 16   Utility Services - Time Element Schedule




BO DS 01 02 19                                                                                        Page 3 of 7
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 286 of 643
                                                                   Policy No: WOP5335
                               BUSINESSOWNERS                      Policy Period:
                                DECLARATIONS                       From 05/07/2020 to 05/07/2021
                             ENDORSEMENT SCHEDULE


ENDORSEMENT NUMBER
  AND EDITION DATE                                   ENDORSEMENT TITLE

   ML 7000 MN 02 19    Wadena Insurance Company - Amendatory Endorsement
    BP 04 53 07 13     Water Back-Up And Sump Overflow
   BP 04 53 SC 01 14   Water Back-Up And Sump Overflow Schedule




BO DS 01 02 19                                                                            Page 4 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 287 of 643
                                                                                  Policy No: WOP5335
                                           BUSINESSOWNERS                         Policy Period:
                                            DECLARATIONS                          From 05/07/2020 to 05/07/2021

                                         SECTION I - PROPERTY
                  Coverage is provided only where a premium or Limit of Insurance is shown.


   Loc. No.           Location                                                 Territory              Protection Class
     1                2100 N SNELLING STE 171, ROSEVILLE, MN 55113                706                         02



   Loc. 1     - Deductibles (Apply Per Occurrence)
              Property Deductible              Optional Coverage Deductible*           Windstorm or Hail Deductible
                    $500                                   $500                                     N/A
   *Optional Coverage Deductible applies to Employee Dishonesty, Forgery Or Alteration, Money & Securities and
   Outdoor Signs.

   Loc. 1     - Additional/Optional Property Coverages Premises Level

                                                Coverage                                                   Premium
   Business Income From Dependent Properties* - $10,000                                                       Included
     Secondary Dependent Properties - Included
   Equipment Breakdown                                                                                             $25
   Property Ultra Plus                                                                                           $125
   Water Back-Up and Sump Overflow*                                                                           Included
                                    Additional/Optional Property Coverages Premises Level Premium                $150

   *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                 Page 5 of 7
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 288 of 643
                                                                                  Policy No: WOP5335
                                          BUSINESSOWNERS                          Policy Period:
                                            DECLARATIONS                          From 05/07/2020 to 05/07/2021
                                         SECTION I - PROPERTY


Bldg. No.      Year Built Construction                              Sprinkler   Occupancy
 1              1990       Non-Combustible                            No        Occupant
Class Code      Class Description
   71332       Barber Shops
Bldg. 1      - Property
                                 Limit of           Valuation       Automatic Incr.       BPP-           Premium
                                Insurance                             Bldg Limit      Seasonal Incr.
Business Personal Property          $11,000     Replacement Cost          NA                25%                  $67
                                               Total Building and Business Personal Property Premium             $67

Bldg. 1     - Additional/Optional Property Coverages Building Level
                                              Coverage                                                 Premium
Utility Services - Direct Damage*                                                                         Included
Utility Services - Time Element*                                                                          Included
                          Total Additional/Optional Property Coverages Building Level Premium                     $0

 *Base limit included in an enhancement or PAK endorsement.




Policy-Wide Additional/Optional Property Coverages
                                              Coverage                                                 Premium
Computer Fraud and Funds Transfer Fraud*                                                                   Included
Identity Recovery                                                                                          Included
                          Total Policy-Wide Additional/Optional Property Coverages Premium                        $0

  *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                   Page 6 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 289 of 643
                                                                                   Policy No: WOP5335
                                           BUSINESSOWNERS                          Policy Period:
                                            DECLARATIONS                           From 05/07/2020 to 05/07/2021

                                        SECTION II - LIABILITY
                 Coverage is provided only where a premium or Limit of Insurance is shown.


LIABILITY AND MEDICAL EXPENSES COVERAGES AND LIMITS

                                                                                                        Advanced
               Policy-Wide Liability Coverages                             Limit Of Insurance           Premium
Liability And Medical Expenses                                      $1,000,000 Per Occurrence
  Medical Expenses                                                         $5,000 Per Person
  Damage To Premises Rented To You                                    $100,000 Any One Premise
Other Than Products/Completed Operations Aggregate                  $2,000,000
Products/Completed Operations Aggregate                             $2,000,000
  (This coverage does not apply to Professional Liability.)
                                                              TOTAL ADVANCED LIABILITY PREMIUM                  $35

LIABILITY EXPOSURE BASIS (All classifications based on payroll or sales are subject to audit.)

 Loc    Bldg     Class                                                                                  Estimated
                                                          Classification
  #      #       Code                                                                                 Premium Basis

  1       1     71332    Barber Shops                                                                  $11,000 (L)

Key to premium basis: (S) Sales, (P) Payroll and (L) Limit of Insurance

 ADDITIONAL LIABILITY COVERAGES
 Coverages Applicable Per Policy

                                                 Coverage                                                 Premium

 Additional Insured - Managers Or Lessors Of Premises                                                              $80
 Barber Shops And Hair Salons Professional Liability - 1 Barbers                                                   $26
 Employment Practices Liability Coverage                                                                           $50

                                                 TOTAL ADDITIONAL LIABILITY COVERAGES PREMIUM                  $156




BO DS 01 02 19                                                                                            Page 7 of 7
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 290 of 643
                                                                            Policy No: WOP5335
                                                                            Agent No: 660019




                                     POLICYHOLDER DISCLOSURE
                                       NOTICE OF TERRORISM
                                       INSURANCE COVERAGE
Coverage for acts of terrorism is included in your policy. You are hereby notified that under the Terrorism Risk
Insurance Act, as amended in 2015, the definition of act of terrorism has changed. As defined in Section 102(1) of
the Act: The term “act of terrorism” means any act or acts that are certified by the Secretary of the Treasury, in
consultation with the Secretary of Homeland Security, and the Attorney General of the United States - to be an act
of terrorism; to be a violent act or an act that is dangerous to human life; property or infrastructure; to have
resulted in damage within the United States, or outside the United States in the case of certain air carriers or vessel
or the premise of a United States mission; and to have been committed by an individual or individuals as part of an
effort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the
United States Government by coercion. Under your coverage, any losses resulting from certified acts of terrorism
may be partially reimbursed by the United States Government under a formula established by the Terrorism Risk
Insurance Act, as amended. However, your policy may contain other exclusions which might affect your coverage,
such as an exclusion for nuclear events. Under the formula, the United States Government generally reimburses
85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on
January 1, 2018; 81% beginning on January 1, 2019; and 80% beginning on January 1, 2020; of covered
terrorism losses exceeding the statutorily established deductible paid by the insurance company providing the
coverage. The Terrorism Risk Insurance Act, as amended, contains a $100 billion cap that limits U.S. Government
reimbursement as well as insurer's liability for losses resulting from certified acts of terrorism when the amount of
such losses exceeds $100 billion in any one calendar year. If the aggregate insured losses for all insurers exceed
$100 billion, your coverage may be reduced.
The portion of your annual premium that is attributable to coverage for acts of terrorism is $0.00, and does not
include any charges for the portion of losses covered by the United States Government under the Act.
I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK INSURANCE ACT, AS
AMENDED, ANY LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM UNDER MY POLICY COVERAGE
MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT AND MAY BE SUBJECT TO A $100
BILLION CAP THAT MAY REDUCE MY COVERAGE, AND I HAVE BEEN NOTIFIED OF THE PORTION OF MY
PREMIUM ATTRIBUTABLE TO SUCH COVERAGE.




          Policyholder/Applicant's Signature



          Print Name



          Date




TRIPRA15A
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 291 of IL
                                                                            643
                                                                              N 058 09 03


                                   MINNESOTA FRAUD STATEMENT

Any person who files a claim with intent to defraud or helps commit a fraud against an insurer is guilty of a crime.




IL N 058 09 03                                ©ISO Properties, Inc., 2003                                  Page 1 of 1
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 292 of 643



                                              IMPORTANT NOTICE


                                     NOTICE TO POLICYHOLDERS
                 POTENTIAL RESTRICTIONS OF TERRORISM COVERAGE
This Notice has been prepared in conjunction with the POTENTIAL implementation of changes related to coverage
of terrorism under your policy.
The Terrorism Risk Insurance Act established a program (Terrorism Risk Insurance Program) within the Department
of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
future terrorist attacks. That Program is subject to a termination date of December 31, 2020 unless extended by
the federal government. If the federal Program terminates, or is extended with certain changes prior to or during the
term of your policy, then the treatment of terrorism under your policy will change. This Notice is being provided to
you for the purpose of summarizing potential impact on your coverage. The summary is a brief synopsis of
significant exclusionary provisions and limitations.
This Notice does not form a part of your insurance contract. The Notice is designed to alert you to coverage
restrictions and to other provisions in certain terrorism endorsement(s) in this policy. If there is any conflict
between this Notice and the policy (including its endorsements), the provisions of the policy (including its
endorsements) apply.
Carefully read your policy, including the endorsements attached to your policy.
YOUR POLICY DURING TENURE OF THE TERRORISM RISK INSURANCE PROGRAM AS THAT PROGRAM
EXISTS PURSUANT TO THE TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT OF 2015:
Except as described below, this policy does not contain a terrorism exclusion. However, the policy contains
endorsement BP 05 23 Cap On Losses From Certified Acts Of Terrorism, under which coverage for "certified acts
of terrorism" (which is more fully defined in the endorsement but involves an act of terrorism certified by the
federal government to be an act of terrorism pursuant to the federal Terrorism Risk Insurance Act) is subject to a
limit on our liability pursuant to the federal Terrorism Risk Insurance Act. Further, the absence of a terrorism
exclusion does not create coverage for any loss, injury or damage that would otherwise be excluded under the
policy, such as property losses excluded by the nuclear hazard or war exclusions or liability losses excluded by the
war liability exclusion.
POTENTIAL CHANGE TO YOUR POLICY:
Endorsement BP 05 64 Conditional Exclusion Of Terrorism (Relating To Disposition Of Federal Terrorism Risk
Insurance Act) is attached to your policy. Its provisions become applicable to your policy only if certain events
(one or more of the them) occur. Those events include the following:
   If the federal Terrorism Risk Insurance Program (TRIP) terminates with respect to the type of insurance provided
   under this policy. (TRIP is/was scheduled to terminate at the end of December 31, 2020 unless extended by the
   federal government.); or
   If TRIP is extended with changes that increase insurers' statutory percentage deductible under TRIP for
   terrorism losses, and we are not required to make such revised coverage available to you. Our deductible is
   20% of the total of our previous year’s direct earned premiums; or
   If TRIP is extended with changes that decrease the federal government's statutory percentage share in potential
   terrorism losses, and we are not required to make terrorism coverage available to you. The government’s share
   is 80% of the terrorism losses paid by us above the deductible; or
   If TRIP is extended with changes that redefine terrorism or make insurance coverage for terrorism subject to
   provisions or requirements that differ from those that apply to other types of events or occurrences under the
   policy, and we are not required to make such revised coverage available to you.




IMPBPTRIA20
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 293 of 643


Endorsement BP 05 23 treats terrorism as follows:
   Coverage for loss or damage under property coverage or injury or damage under liability coverage arising out of
   a terrorism incident is excluded only if one or more of the following are attributed to the incident of terrorism:
   The terrorism event involves nuclear materials or results in nuclear reaction or radiation or radioactive
   contamination;
   The terrorism event involves the release of radioactive material, and it appears that one purpose of the terrorism
   was to release such material;
   The terrorism event is carried out by means of the dispersal or application of pathogenic or poisonous biological
   or chemical materials;
   The terrorism event involves the release of pathogenic or poisonous biological or chemical materials, and it
   appears that one purpose of the terrorism was to release such materials;
   For Property Coverage the total of all insured damage to types of property in the United States, its territories
   and possessions, Puerto Rico and Canada (including business interruption losses sustained by owners or
   occupants of damaged property) exceeds $25 million; or
   For Liaiblity Coverage the total of all insured damage to all types of property (including business interruption
   losses sustained by owners or occupants of damaged property), from the incident, exceeds $25 million or fifty
   or more persons sustain death or serious injury.
   The Exception Covering Certain Fire Losses applies only in certain states. Refer to the schedule for the
   applicable states. When the Exception applies, the exclusion of terrorism does not apply to direct loss or
   damage by fire to covered property, with respect to affected types of insurance in affected states.
See the definition of terrorism for purposes of the terrorism exclusion.




IMPBPTRIA20
 POLICYCASE 0:20-cv-01102-JRT-DTS
        NUMBER: WOP5335           Document 13-1 Filed 05/29/20 Page 294 of 643
                                                                      BUSINESSOWNERS
                                                                                                       BO 08 01 07 13

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  BARBER SHOPS AND HAIR SALONS
                                      PROFESSIONAL LIABILITY
 This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM
                                                          SCHEDULE
                                     Limits Of Liability - Professional Liability Only
 Per Occurrence Limit                                                                    $1,000,000
 Aggregate Limit                                                                         $2,000,000
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section II - Liability is amended as follows:                        3. The following exclusions are added:

A. For the insurance provided by this endorsement,                      This insurance does not apply to "bodily
   all provisions under Paragraph A.1. Business                         injury", "property damage", "personal and
   Liability will also apply to other injury.                           advertising injury" or other injury arising out of:

                                                                        a. The    violation   of    any    statute,  or
B. Paragraph A. Coverages also applies to "bodily                          governmental rule or regulation; however,
   injury", "property damage" or "personal and                             this exclusion does not apply to the failure
   advertising injury" arising out of the rendering of                     to perform a predisposition of skin test.
   or failure to render "barber shop or hair salon
   services" in connection with the operation of your                   b. The rendering or failure to render any
   business as a barber shop or hair salon.                                professional service, treatment, advice or
                                                                           instruction, except for "barber shop or hair
                                                                           salon services".
C. With respect to the coverage provided by this
   endorsement, Paragraph B. Exclusions is amended                       This exclusion applies even if the claims allege
   as follows:                                                           negligence or other wrongdoing in the
                                                                         supervision, hiring, employment, training or
    1. Paragraph 1.b. Contractual Liability is replaced                  monitoring of others by an insured, if the
       by the following:                                                 "occurrence" which caused the "bodily injury"
                                                                         or "property damage", or the offense which
                                                                         caused the "personal and advertising injury",
       This insurance does not apply to:                                 involved that which is described in Paragraph
                                                                         a. or b.
       b. "Bodily      injury",   "property   damage",
          "personal and advertising injury" or other             D. Paragraph C. Who Is An Insured is amended as
          injury for which the insured is obligated to              follows:
          pay damages by reason of the assumption
          of liability in a contract or agreement. This              1. Paragraph 2.a. is replaced by the following:
          exclusion does not apply to liability for
                                                                        2. Each of the following is also an insured:
          damages that the insured would have in the
          absence of the contract or agreement.                            a. Your "employees", other than either your
                                                                              "executive officers" (if you are an
    2. The following exclusions do not apply:                                 organization other than a partnership,
                                                                              joint venture or limited liability company)
       a. Paragraph 1.j. Professional Services;                               or your managers (if you are a limited
                                                                              liability company), but only for acts
                                                                              within the scope of their employment by
       b. Paragraph 1.k.(6) Damage To Property; and                           you or while performing duties related to
                                                                              the conduct of your business. However,
       c. Paragraph 1.m. Damage To Your Work.

                       Includes copyrighted material of ©ISO Properties, Inc. with its permission
  BO 08 01 07 13                        ©Insurance Services Office, Inc., 2012                              Page 1 of 3
           CASE
          none       0:20-cv-01102-JRT-DTS
                 of these  "employees" is an insured   Document
                                                              E. 13-1   Filed
                                                                  For the      05/29/20
                                                                            insurance       Page
                                                                                       provided by295
                                                                                                    this of 643
                                                                                                          endorsement,
          for:                                                    Paragraph D. Liability And Medical Expenses
                                                                  Limits Of Insurance is replaced by the following:
          (1) "Bodily     injury",     "personal     and
               advertising injury" or other injury:               1. The Limits Of Insurance shown in the Schedule
                                                                     and the rules below fix the most we will pay
             (a) To you, to your partners or mem-                    regardless of the number of:
                  bers (if you are a partnership or
                  joint venture), to your members (if                a. Insureds;
                  you     are    a    limited    liability           b. Claims made or "suits" brought; or
                  company), or to a co-"employee"
                  while that co-"employee" is either                 c. Persons or organizations making claims or
                  in the course of his or her employ-                    bringing "suits".
                  ment or performing duties related
                  to the conduct of your business;                2. Subject to the Aggregate Limit Of Insurance
                                                                     shown in the Schedule, the most we will pay
             (b) To the spouse, child, parent,                       for the sum of all damages because of all
                  brother     or    sister    of     that            "bodily injury", "property damage", or all other
                  co-"employee" as a consequence                     injury arising out of any one "occurrence", or
                  of Paragraph (1)(a) above;                         "personal and advertising injury" sustained by
                                                                     any one person or organization, is the per
             (c) For which there is any obligation
                                                                     "occurrence" limit shown in the Schedule.
                  to share damages with or repay
                  someone else who must pay                       3. The Limits Of Insurance shown in the
                  damages of the injury described in                  Schedule      apply     separately     to   each
                  Paragraph (1)(a) or (1)(b); or                      consecutive annual period and to any
                                                                      remaining period of less than 12 months,
          (2) "Bodily injury", "property damage",
               "personal and advertising injury" or                   starting with the beginning of the policy
               other injury arising out of his or her                 period shown in the Declarations, unless the
               providing or failing to provide                        policy period is extended after issuance for an
               professional services. However, your                   additional period of less than 12 months. In
               "employees" are insureds with                          that case, the additional period will be
               respect to their providing or failing to               deemed part of the last preceding period for
               provide "barber shop or hair salon                     purposes of determining the Limits of
               services" in connection with the
               operation of your business as a                        Insurance.
              barber shop or hair salon.                     F. For the coverage provided by this endorsement,
                                                                Paragraph F. Liability And Medical Expenses
          (3) "Property damage" to property:                    Definitions is amended as follows:
              (a) Owned, occupied or used by; or                 1. The definition of "occurrence" is amended to
                                                                    include any act or omission arising out of the
              (b) Rented to, in the care, custody or                rendering of or failure to render "barber shop
                  control of, or over which physical                or hair salon services".
                  control is being exercised for any             2. The following definition is added:
                  purpose by;
                                                                    "Barber shop or hair salon services" means:
              you, any of your "employees", any                     a. Haircutting, hairstyling, hair dyeing, hair
              partner or member (if you are a                          trimming, hair shaving, hair conditioning,
              partnership or joint venture), or any                    hair shampooing; or
              member (if you are a limited liability
              company).                                             b. Advice or instruction for the purpose of
                                                                       appearance or personal grooming or therapy
  2. The following is added to Paragraph 2.:                           in connection with any of the services
                                                                       described in a. above.
        e. Any operator who rents or leases from                    However, "barber shop or hair salon services"
           the insured booth space, chairs or any                   does not include:
           portion of your premises for the purpose                 a. The removal of, or the attempted removal
           of conducting "barber shop or hair salon                    of, hair by electrolysis;
           services" and any "employee" of such
           operator, but only with respect to                       b. Hair implanting or hair transplanting or any
           liability arising out of such services.                     attempt at these; or




               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 08 01 07 13                         ©ISO Properties, Inc., 2012                                       Page 2 of 3
    c. The CASE   0:20-cv-01102-JRT-DTS
           use of any                           Document 13-1 Filed 05/29/20 Page 296 of 643
                      dye or coloring to eyelashes
       or eyebrows except mascara or eyebrow
       pencils.




               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 08 01 07 13                         ©ISO Properties, Inc., 2012                          Page 3 of 3
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 297 of 643
                                                                    BUSINESSOWNERS
                                                                                                  BO 60 37 05 16

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         PROPERTY ULTRA PLUS
This endorsement modifies insurance provided under the following.

   BUSINESSOWNERS COVERAGE FORM

                                                      SCHEDULE


Premises Number                                           Premises Address
       1            2100 N SNELLING STE 171, ROSEVILLE, MN 55113




                                  Coverage                                         Limit Of Insurance        Page

Accounts Receivable:
   On Premises                                                                          $25,000               6
   Off Premises                                                                         $5,000                6

Brands And Labels                                                                       $10,000               6
Business Income From Dependent Properties                                               $10,000               4
   (Including coverage for Secondary Dependent Properties)

Claims Expense                                                                          $10,000               4

                                                                                             $5,000
Computer Fraud And Funds Transfer Fraud
                                                                               Included in Endorsement BP 05 47
Credit Card Receipts                                                                     $2,500               6
Employee Dishonesty                                                                      $5,000               7
Extended Business Income                                                                  90 Days             3
Fine Arts Coverage                                                                      $10,000               4
Fire Department Service Charge                                                           $5,000               3




                     Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                                ©ISO Properties, Inc.                                     Page 1 of 7
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 298 of 643
                                 Coverage                                         Limit Of Insurance        Page

Fire Extinguisher Systems Recharge Expense                                             $10,000                4
Forgery Or Alteration                                                                   $5,000                3
Jewelry, Watches, Etc. - Theft Limitation                                               $5,000                3
                                                                               Up To Business Personal
Leased Gap Coverage - Office Equipment                                                                        7
                                                                                   Property Limit
Lock Replacement                                                                        $5,000                4
Money And Securities:
   Inside The Premises                                                                 $25,000                7
   Outside The Premises                                                                $5,000                 7
Money Orders And Counterfeit Money                                                      $5,000                3
Newly Acquired Or Constructed Property:
   Building Coverage Extension                                                        $500,000                5
   Business Personal Property Coverage Extension                                      $250,000                5
   Period Of Coverage Extension                                                        60 Days                5
Ordinance Or Law (If Building Coverage is provided on premises):                        Not Applicable
    Demolition Cost And Increased Cost Of Construction
    Coverage For Loss To Undamaged Portion Of The Building

Outdoor Property:
   Per Occurrence                                                                      $10,000                5
   Per Tree, Shrub Or Plant                                                            $1,000                 5

Outdoor Signs                                                                          $10,000                7
Personal Effects                                                                       $10,000                6
Personal Property In Transit                                                           $10,000                6
Personal Property Off-premises                                                         $25,000                5
Pollutant Clean-up And Removal                                                         $25,000                3
Premises Boundary Redefined - Broadened To 1,000 Feet                                  Included               3
Reward Payment                                                                         $10,000                4
Salesperson’s Samples                                                                  $10,000                5
Unauthorized Business Card Use                                                          $5,000                5
Utility Service (Provides Water, Communication & Power Supply Services):
     Direct Damage                                                                         $10,000
                                                                              Included in Endorsement BP 04 56
   Time Element                                                                            $10,000
      (Includes Wastewater Removal Property Coverage)                         Included in Endorsement BP 04 57

Valuable Papers And Records
    On Premises                                                                        $25,000                6
    Off Premises                                                                       $10,000                6

Water Back-up And Sump Overflow:                                              Included in Endorsement BP 04 53
   Covered Property Annual Aggregate                                                       $10,000
   Business Income And Extra Expense Annual Aggregate                                       $5,000
The Schedule above is a summary of the Coverages and the Limits Of Insurance provided by the
Businessowners Property Ultra Plus. If higher limits are purchased, the Limit Of Insurance will be shown on the
Declarations or on the endorsement referenced for the coverage.


                    Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                               ©ISO Properties, Inc.                                     Page 2 of 7
SECTION CASE    0:20-cv-01102-JRT-DTS Document 13-1 Filed units,
         I - PROPERTY                                     05/29/20      Page 299 of
                                                                   and regardless   of 643
                                                                                       the number or
                                                          types of services performed.
With respect to coverage provided by this
endorsement, the provisions of Section I - Property,      This Additional Coverage applies to your
including Paragraph D. Deductibles, of the                liability for fire department service
Businessowners Coverage Form apply, unless                charges:
modified by this endorsement. The coverage provided
by this endorsement applies separately to each                 (1) Assumed      by      contract  or
premises shown in the Schedule above.                               agreement prior to loss; or

Section I - Property is amended as follows:                              (2) Required by local ordinance.

                                                             2. Extended Business Income
A. Premises Boundary Redefined - Broadened To
   1,000 Feet
                                                                 The number of consecutive days for item
    With respect to the coverage provided by this                f.(2)(a)(ii)ii. under Extended Business Income
    endorsement, any reference to the distance                   has been increased to the number of days
    limitation of within 100 feet of the buildings or            shown on the Schedule under Extended
    structures or within 100 feet of the premises                Business Income, unless a greater number of
    described in the Declarations is amended to read             consecutive       days    is  shown    in   the
    within 1,000 feet of the buildings or structures or          Declarations.
    within 1,000 feet of the premises described in
    the Schedule.                                            3. Pollutant Clean-up And Removal

B. Jewelry, Watches, Etc. - Theft Limitation                    The last paragraph of item h. Pollutant
                                                                Clean-up And Removal is replaced by the
   With respect to the coverage provided by this                following:
   endorsement, Paragraph 4.c.(2) Limitations is
   replaced by the following:                                   The most we will pay for each location
                                                                described in the Schedule under this
   (2) Jewelry, watches, watch movements, jewels,               Additional Coverage is the Pollutant Clean-up
       pearls, precious and semiprecious stones,                And Removal Limit Of Insurance shown on
       bullion, gold, silver, platinum and other                the Schedule for the sum of all such expenses
       precious alloys or metals is limited to the              arising out of Covered Causes of Loss
       Jewelry, Watches, Etc. - Theft Limitation limit          occurring during each separate 12-month
       shown in the Schedule. This limit does not
                                                                period of this policy.
       apply to jewelry and watches worth $100 or
       less per item.
                                                             4. Money Orders And “Counterfeit Money”
C. With respect to the coverage provided by this
   endorsement, Paragraph 5. Additional Coverages                The last paragraph of item j. Money Orders
   under A. Coverages is amended as follows:                     And “Counterfeit Money” is replaced by the
                                                                 following:
   1. Fire Department Service Charge
                                                                 The most we will pay for any loss under this
       Paragraph c. Fire Department Service Charge               Additional Coverage is the Money Orders And
       is replaced by the following:                             “Counterfeit Money” Limit Of Insurance
                                                                 shown in the Schedule.
       c. Fire Department Service Charge
                                                             5. Forgery Or Alteration
           When the fire department is called to save
           or protect Covered Property from a                    Paragraph k.(4) Forgery      Or   Alteration is
           Covered Cause of Loss, we will pay up to              replaced by the following:
           the Fire Department Service Charge Limit
           Of Insurance shown in the Schedule for                (4) The most we will pay for any loss,
           service at each premises described in the                 including legal expenses, under this
           Schedule, unless a different limit is shown               Additional Coverage is the Forgery Or
           in the Declarations. Such limit is the most               Alteration Limit Of Insurance shown in the
           we will pay for regardless of the number                  Schedule, unless a higher Limit Of
           of responding fire departments or fire                    Insurance is shown in the Declarations.

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                      Page 3 of 7
             CASE
   6. Business      0:20-cv-01102-JRT-DTS
                Income  From Dependent PropertiesDocument 13-1 toFiled  05/29/20
                                                                   personal propertyPage   300will
                                                                                     of others of 643
                                                                                                   only be for
                                                               the account of the owner of the property.
      The last paragraph of item m.(1) under
      Business Income From Dependent Properties               The value of fine arts will be the least of the
      is replaced by the following:                            following amounts:

        The most we will pay under this Additional               (1) The actual cash value of that property at
        Coverage is the Business Income From                         the time of the loss;
        Dependent Properties Limit Of Insurance
        shown in the Schedule, unless a higher Limit             (2) The cost of reasonably restoring that
        Of Insurance is indicated in the Declarations.               property to its condition immediately
                                                                     before loss; or
   7. Fire Extinguisher Systems Recharge Expense
                                                                 (3) The cost of replacing that property with
        Paragraph o.(3) under Fire Extinguisher                      substantially identical property.
        Systems Recharge Expense is replaced by the
        following:
                                                                 In the event of loss, the value of property will
        (3) The most we will pay under this                      be determined as of the time of loss.
            Additional   Coverage    in   any one
            occurrence is the Fire Extinguisher                  In case of loss to any part of a pair or set we
            Systems Recharge Expense Limit Of                    will:
            Insurance shown in the Schedule.
                                                                 (1) Repair or replace any part to restore the
D. With respect to the coverage provided by this
   endorsement, the following items are added to                     pair or set to its value before the loss; or
   Paragraph A.5. Additional Coverages:
                                                                 (2) Pay the difference between the value of
   s. Claims Expense                                                 the pair or set before and after the loss.
        We will pay for the reasonable costs you
                                                              u. Lock Replacement
        incur, as required by policy conditions, after a
        covered property loss. This includes the cost
        of taking inventory, making appraisals and               We will pay the necessary expenses you incur
        preparing other data to determine the extent             to replace or rekey locks made necessary due
        of your loss.                                            to theft or unauthorized copying of keys,
                                                                 damage to door locks caused by covered theft
        We will not pay for fees or expenses you                 loss or any other legitimate security concern
        incur from independent or public insurance               caused in a covered theft loss.
        adjusters or for expenses related to claims not
        covered by this policy.                                  This insurance does not apply to loss caused
                                                                 by vandalism, wear and tear, or mysterious
        The most we will pay for any loss under this             disappearance of keys.
        Additional Coverage is the Claims Expense
        Limit Of Insurance shown in the Schedule.                The most we will pay for loss or damage in
                                                                 any one occurrence under this Additional
   t.   Fine Arts Coverage                                       Coverage is the Lock Replacement Limit Of
                                                                 Insurance shown in the Schedule.
        We will pay for direct loss or damage to Fine
        Arts, whether owned by you or others, and in             We will not pay for the necessary expenses
        your care, custody or control.                           until the amount of the necessary expenses
                                                                 exceed $50 for each occurrence.
        Fine arts includes, but is not limited to
        antiques, paintings, etchings, drawings,              v. Reward Payment
        tapestries, sculptures and fragile property
        such as porcelains, china and marble.                    We will pay for rewards to any person or
                                                                 persons, other than you, your officers, your
        The most we will pay for loss in any one                 partners or your employees, for information
        occurrence under this Additional Coverage is             leading to the arrest and conviction of the
        the Fine Arts Limit Of Insurance shown in the            person(s) who caused the loss covered under
        Schedule at each premises listed in the                  this policy.
        Schedule. Our payment for loss of or damage

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                     Page 4 of 7
       CASE
      The     0:20-cv-01102-JRT-DTS
           most  we will pay per occurrenceDocument
                                             under  13-1 Filed The
                                                               05/29/20
                                                                    most wePage   301for
                                                                             will pay  of 643
                                                                                          loss or damage
      this Additional Coverage, regardless of the              under this Extension is the Newly
      number of persons involved in providing                  Acquired Or Constructed Property -
      information, is the Reward Payment Limit Of              Business Personal Property Coverage
      Insurance shown in the Schedule.                         Extension Limit Of Insurance shown in the
                                                               Schedule.
   w. Salesperson’s Samples
                                                           c. Period Of Coverage Extension
      We will pay for loss or damage to samples of
      your stock in trade and similar property of              The number of days for item a.(3)(b)
      others, while such property is in the care,              Period Of Coverage has been increased to
      custody or control of your salesperson, sales            the number of days shown on the
      agents, or yourself while acting as a                    Schedule under Newly Acquired Or
      salesperson and while more than 1,000 feet               Constructed Property - Period Of
      from the premises described in the Schedule.             Coverage Extension.

       The most we will pay per occurrence under             2. Personal Property Off-premises
       this Additional Coverage is the Salesperson’s
       Samples Limit Of Insurance shown in the                   Paragraph b. Personal Property Off-premises
       Schedule.                                                 is replaced by the following:

                                                                b. Personal Property Off-premises
   x. Unauthorized Business Card Use
                                                                    You may extend the insurance provided
       We will pay for your loss that results directly              by this policy to apply to your Covered
       from the theft or unauthorized use of credit,                Property, other than “money” and
       debit or charge cards issued in your business                “securities”,   “valuable   papers    and
       name and used solely for business purposes.                  records”, or accounts receivable, while it
       However, we will not pay for theft or                        is at a premises you do not own, lease or
       unauthorized use of credit, debit or charge                  operate. The most we will pay for loss or
       cards entrusted to others or your employees.                 damage under this Extension is the
                                                                    Personal Property Off-premises Limit Of
       The most we will pay per occurrence under                    Insurance shown in the Schedule.
       this Additional Coverage is the Unauthorized
       Business Card Use Limit Of Insurance shown            3. Outdoor Property
       on the Schedule.
                                                                 Paragraph c. Outdoor Property is deleted and
                                                                 replaced by the following:
E. With respect to the coverage provided by this
   endorsement, Paragraph 6. Coverage Extensions
                                                                 c. Outdoor Property
   under A. Coverages is amended as follows:
                                                                    You may extend the insurance provided
   1. Newly Acquired Or Constructed Property                        by this policy to apply to your outdoor
                                                                    fences, radio and television antennas
       a. Building Coverage Extension                               (including satellite dishes), signs (other
                                                                    than signs attached to buildings), trees,
          The last paragraph of item a.(1) Buildings                shrubs and plants (other than trees,
          is replaced by the following:                             shrubs or plants which are part of a
                                                                    vegetated roof), including debris removal
          The most we will pay for loss or damage                   expense. Loss or damage must be caused
          under this Extension is the Newly                         by or result from any of the following
          Acquired Or Constructed Property -                        causes of loss:
          Building Coverage Extension Limit Of
          Insurance shown in the Schedule.                          (1) Fire;

                                                                    (2) Lightning;
       b. Business Personal      Property   Coverage
          Extension                                                 (3) Explosion
          The last paragraph of item a.(2) Business                 (4) Riot or Civil Commotion; or
          Personal Property is replaced by the
          following:                                                (5) Aircraft


               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                     Page 5 of 7
            CASE
          The  most0:20-cv-01102-JRT-DTS         Document 13-1 Filed
                     we will pay for loss or damage                  05/29/20
                                                                 shown           Page 302unless
                                                                         in the Schedule,   of 643a higher
          under this Extension is the Outdoor                    Limit Of Insurance is shown in the
          Property Per Occurrence Limit shown in                 Declarations.
          the Schedule, unless a higher Limit Of
          Insurance is shown in the Declarations.                For accounts receivable not at the
          However, we will not pay more than the                 described premises, the most we will pay
          Outdoor Property Per Tree, Shrub Or Plant
                                                                 is the Accounts Receivable Off Premises
          Limit shown in the Schedule for any one
                                                                 Limit shown in the Schedule.
          tree, shrub or plant.
                                                          F. With respect to the coverage provided by this
          Subject to all aforementioned terms and
                                                             endorsement, the following items are added to
          limitations of coverage, this Coverage
                                                             Paragraph A.6. Coverage Extensions:
          Extension includes the expense of
          removing from the described premises the
                                                              h. Brands And Labels
          debris of trees, shrubs and plants which
          are the property of others, except in the
                                                                   If branded or labeled merchandise that is
          situation in which you are a tenant and
                                                                   Covered Property is damaged by a Covered
          such property is owned by the landlord of
                                                                   Cause of Loss, we may take all or part of the
          the described premises.
                                                                   property at an agreed or appraised value. If
                                                                   so, you may:
  4. Personal Effects
                                                                   (1) Stamp the word salvage on the
      The last paragraph of item d. Personal Effects
                                                                       merchandise or its containers, if the
      is replaced by the following:
                                                                       stamp will not physically damage the
                                                                       merchandise; or
      The most we will pay for loss or damage
      under this Extension at each premises listed in
                                                                   (2) Remove the brands or labels, if doing so
      the Schedule is the Personal Effects Limit Of
                                                                       will   not    physically    damage    the
      Insurance shown in the Schedule.
                                                                       merchandise. You must relabel the mer-
                                                                       chandise or its containers to comply with
  5. Valuable Papers And Records
                                                                       the law.
     Paragraph e.(3) Valuable Papers And Records
                                                                   We will pay reasonable costs you incur to
     is replaced by the following:
                                                                   perform the activity described in h.(1) or h.(2)
                                                                   above. The most we will pay for these costs
      (3) The most we will pay under this Coverage
                                                                   under this Coverage Extension is the Brands
          Extension for loss or damage to “valuable
                                                                   And Labels Limit Of Insurance shown in the
          papers and records” in any one
                                                                   Schedule.
          occurrence at the premises described in
          the Schedule on this endorsement is the
                                                              i.   Credit Card Receipts
          Valuable Papers And Records On Premises
          Limit shown in the Schedule, unless a
                                                                   You may extend the insurance that applies to
          higher Limit Of Insurance is shown in the
                                                                   Business Personal Property to apply to all
          Declarations.
                                                                   sums due to you from the payors of credit
                                                                   card charge receipts, including your normal
          For “valuable papers and records” not at
                                                                   collection expenses, provided you are unable
          the described premises, the most we will
                                                                   to collect from them due to direct loss or
          pay is the Valuable Papers And Records
                                                                   damage to your credit card receipts from a
          Off Premises Limit shown in the Schedule.
                                                                   Covered Cause of Loss.
  6. Accounts Receivable
                                                                   The most we will pay per occurrence for this
                                                                   Coverage Extension is the Credit Card
      Paragraph f.(2) Accounts        Receivable   is
                                                                   Receipts Limit Of Insurance shown in the
      replaced by the following:
                                                                   Schedule.
      (2) The most we will pay under this Coverage
                                                              j.   Personal Property In Transit
          Extension for loss or damage in any one
          occurrence at the premises described in
                                                                   You may extend the insurance provided by
          the Schedule on this endorsement is the
                                                                   this policy to apply to your Covered Property,
          Accounts Receivable On Premises Limit
                                                                   other than “money” and “securities”,

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                       Page 6 of 7
        CASE 0:20-cv-01102-JRT-DTS
       “valuable                               Document 13-1
                  papers and records”, or accounts            Filed And
                                                         3. Money   05/29/20      Page 303 of 643
                                                                         Securities
       receivable, while it is in the course of transit.
       The most we will pay for loss or damage                  Paragraph 2.c. Money And Securities is
       under this Extension is the Personal Property            replaced by the following:
       In Transit Limit Of Insurance shown in the
       Schedule.                                                c. The most we will pay for loss in any one
                                                                    occurrence is:
G. With respect to the coverage provided by this
   endorsement, the following is added to Paragraph                 (1) The Money And Securities - Inside The
   E.5. Property Loss Conditions - Loss Payment:                        Premises Limit Of Insurance shown in
                                                                        the Schedule, unless a higher limit is
   i. Lease Gap Coverage - Office Equipment                             shown in the Declarations, for
                                                                        “money” and “securities” while:
       Applicable to covered Business Personal
       Property you lease or rent from others, in the                   (a) In or on the premises described in
       event of a covered loss to leased or rented                          the Schedule on this endorsement;
       office equipment, our limit of liability will be                     or
       the greater of:
                                                                        (b) Within     a    bank   or   savings
       (1) The amount due under the terms of the                            institution; and
           lease or rental agreement to which your
           covered Business Personal Property is                    (2) The Money And Securities - Outside
           subject; or                                                  The Premises Limit Of Insurance
                                                                        shown in the Schedule, unless a
       (2) The cost to repair or replace, with                          higher limit is shown in the
           property of like kind and quality.                           Declarations,     for    “money”    and
                                                                        “securities” while anywhere else.
H. With respect to the coverage provided by this
   endorsement, Section G. Optional Coverages is             4. Employee Dishonesty
   amended as follows:
                                                                  Paragraph 3.c. Employee        Dishonesty    is
   1. The introductory paragraph is deleted and
                                                                  replaced by the following:
      replaced with the following:
                                                                  c. The most we will pay for loss or damage
       If shown as applicable in the Schedule of this
                                                                     in any one occurrence is the Limit Of
       endorsement,      the     following    Optional
                                                                     Insurance for Employee Dishonesty shown
       Coverages also apply. If higher limits are
                                                                     in the Schedule, unless a higher limit is
       provided, they will be shown on the
                                                                     shown in the Declarations.
       Declarations under the designated coverage.
       These coverages are subject to the terms and
       conditions applicable to property coverage in      SECTION III - COMMON POLICY PROVISIONS
       this policy, except as provided below:
                                                          I.   The following policy condition is added to Section
   2. Outdoor Signs                                            III - Common Policy Conditions (Applicable To
                                                               Section I - Property And Section II - Liability):
       Paragraph 1.d. Outdoor Signs is replaced by
       the following:                                          M. Insurance Under      Same     Coverage    With
                                                                  Different Limits
       d. The most we will pay for loss or damage
          in any one occurrence is the Limit Of                   If more than one endorsement has the same
          Insurance for Outdoor Signs shown in the                coverage,      but  different   limits,    the
          Schedule, unless a higher Limit Of                      endorsement with the highest limit will be the
          Insurance is shown in the Declarations.                 most we will pay for the covered loss. The
                                                                  limits may not be combined to obtain a higher
                                                                  limit of insurance.




               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                       Page 7 of 7
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 304 of 643
                                                                    BUSINESSOWNERS
                                                                                                  BO 60 46 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EMPLOYMENT PRACTICES LIABILITY
                             INSURANCE COVERAGE ENDORSEMENT
                               CLAIMS-MADE AND REPORTED COVERAGE BASIS

                                                       SCHEDULE

                                                       NOTICE
EXCEPT TO SUCH EXTENT AS MAY OTHERWISE BE PROVIDED HEREIN, THIS EPL COVERAGE IS LIMITED TO
LIABILITY FOR ONLY THOSE CLAIMS OR SUITS THAT ARE FIRST MADE AGAINST THE INSUREDS DURING
THE EPL COVERAGE PERIOD AND REPORTED IN WRITING TO THE INSURER PURSUANT TO THE TERMS
HEREIN. VARIOUS PROVISIONS IN THIS EPL COVERAGE RESTRICT COVERAGE. PLEASE READ THE ENTIRE
EPL COVERAGE FORM CAREFULLY TO DETERMINE RIGHTS, DUTIES AND WHAT IS AND IS NOT COVERED.

THE LIMIT OF LIABILITY AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS UNDER THIS EPL COVERAGE
SHALL BE REDUCED BY AMOUNTS INCURRED FOR DEFENSE COSTS. AMOUNTS INCURRED FOR DEFENSE


                                    From:      05/07/2020 At 12:01 A.M. Standard Time at your mailing address
EPL Coverage Period:                To:        05/07/2021 shown on the Declarations page of this policy.

                                                           Annual aggregate for all “loss” combined, including
EPL Aggregate Limit of Liability:           $100,000
                                                           “defense costs”.
                                                           For “loss” arising from claims or suits alleging the
EPL Deductible Amount:                      $10,000        same “wrongful employment act” or “related wrongful
                                                           employment acts”.
                                                           If no date is shown, “we” will consider the EPL
                                                           Retroactive Date to be the date of organization of the
                                                           “named insured”. The EPL Retroactive Date will
EPL Retroactive Date:                   05/07/2018
                                                           remain the same through all subsequent renewals. No
                                                           change will be made to the EPL Retroactive Date
                                                           unless at the sole request of the insured.
                                                           If box at left is checked, coverage for "third party
   Third Party Violations                                  violations" applies

This insurance does not apply to “loss” arising out of a “wrongful employment act” that arises out of incidents
or circumstances of which “you” had knowledge prior to the effective date of this EPL Coverage or the first EPL
Coverage Form issued by “us” of which this EPL Coverage is an uninterrupted renewal.

Throughout this Coverage Endorsement (hereinafter referred to as “EPL Coverage”), the words “you” and “your”
refer to the “named insured(s)” shown in the Declarations of this policy and any other person(s) or organization(s)
qualifying as a “named insured” under this EPL Coverage. The words “we”, “us” and “our” refer to the company
providing this insurance.
The word “insured” means any person or organization qualifying as such under SECTION III. WHO IS AN
INSURED.
Other words and phrases that appear in “quotations” have special meaning. Refer to SECTION VII. DEFINITIONS.
The terms and conditions of the Cancellation Clause of the Common Policy Conditions and any amendment to
such terms incorporated by endorsement are hereby incorporated herein and shall apply to coverage as is afforded
by this EPL Coverage, unless specifically stated otherwise in an endorsement(s) attached hereto.


                     Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                         ©ISO Properties, Inc., 2006, 2009                             Page 1 of 11
             CASEIS0:20-cv-01102-JRT-DTS
SECTION I. WHAT     COVERED              Document 13-1such
                                                        Filed  05/29/20provided
                                                            settlement,    Page 305 of 643
                                                                                “your”  consent is
                                                      not unreasonably withheld and is provided as
A. Insuring Agreement                                 soon as practicable.
   1. “We” shall pay those “losses” arising out of an
                                                                If “you” refuse to consent to any settlement
      “insured’s” “wrongful employment act” (other
                                                                that “we” recommend and that is acceptable
      than a “third party violation”) against “your”
                                                                to the claimant, then “our” liability under this
      “employees”, “recognized volunteers” and
                                                                EPL Coverage for such “claim” or “suit” shall
      applicants for employment to which this
                                                                not exceed the amount for which we could
      insurance applies.
                                                                have settled had “your” consent not been
   2. If coverage for “third party violations” is               withheld at the time of “our” recommendation.
      shown on the Schedule, then “we” shall pay                “You” shall thereafter negotiate and defend
      those “losses” arising out of an “insured’s”              that “claim” or “suit” at “your” own cost and
      “third party violation”.                                  without “our” involvement.

   3. For coverage to apply under this EPL                   3. “We” shall pay all reasonable costs “we” ask
      Coverage, the “wrongful employment act”                   the “insured” to incur while helping “us”
      must commence or take place after the                     investigate or defend a “claim” or “suit”.
      Retroactive Date, but before the end of the               “We”, however, will not pay more than $250
      “EPL coverage period”. If no Retroactive Date             per day for earnings lost by the “insured”
      appears on the Schedule, then the Retroactive             because of time taken off from work.
      Date shall be the date of organization of the
      “named insured.” A “claim” or “suit” for a             4. “We” shall pay premiums for appeal bonds, or
      “wrongful employment act” must be first made              bonds to release property being used to secure
      against “you” during the “EPL coverage                    a legal obligation, for a covered “suit”. “We”
      period” or Extended Reporting Periods (if                 shall only pay, however, for bonds valued up
      applicable) and reported to “us” pursuant to              to “our” EPL Aggregate Limit of Liability. “We”
      the terms of this EPL Coverage.                           shall have no obligation to appeal or to obtain
                                                                these bonds.
   4. A “claim” or “suit” by a person or organization
      seeking damages will be deemed to have been            5. Payments for “defense costs” are included
      made at the earlier of the following times:               within the EPL Aggregate Limit of Liability.
                                                                They are not in addition to the EPL Aggregate
     a. When written notice of such “claim” or                  Limit of Liability. “Our” duty to defend or to
        “suit” is received and recorded by any                  make payment of any “claim” or “suit”
        “insured” or by “us”, whichever comes                   pursuant to Paragraphs 1. through 4. of this
        first; or                                               Clause B., ends after the EPL Aggregate Limit
                                                                of Liability has been exhausted by payment of
     b. When “we” make any settlement in
                                                                “loss”, including “defense costs”.
        accordance with the terms of this EPL
        Coverage.
                                                             6. “We” shall pay all interest on that amount of
B. Defense                                                      any judgment within the EPL Aggregate Limit
                                                                of Liability:
   1. “We” have the right and duty to defend and
      appoint an attorney to defend any “claim” or              a. Which accrues after entry of judgment; and
      “suit” brought against any “insured” for a
      “wrongful employment act” to which this                   b. Before “we” pay, offer to pay, or deposit in
      insurance applies, even if the “claim” or “suit”             court that part of the judgment within the
      is groundless or fraudulent.                                 EPL Aggregate Limit of Liability.

     At the time a “claim” or “suit” is first reported          These interest payments shall be in addition to
     to “us”, “you” may request that “we” appoint               and not part of the EPL Aggregate Limit of
     a defense attorney of “your” choice. “We” will             Liability.
     give full consideration to any such request.
                                                          C. Transfer of Control
   2. “We” have the right to investigate and settle
      any “claim” or “suit” that “we” believe is             1. “You” may take over control of any
      proper. “You” shall be entitled to consent to             outstanding “claim” or “suit” previously


               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                             Page 2 of 11
         CASE 0:20-cv-01102-JRT-DTS
       reported    to “us”, but only if “we”, in  Document
                                                   “our”   13-1 insurance,
                                                                  Filed 05/29/20      Page
                                                                              retirement     306 of 643
                                                                                           benefits,   social security
       sole discretion, decide that you should, or if a         benefits or similar law. This exclusion, however,
       court orders “you” to do so.                             shall not apply to “loss” arising from a “claim” or
                                                                “suit” for “retaliation”;
    2. Notwithstanding Paragraph 1. of this Clause
       C., in all events, if the EPL Aggregate Limit of     E. Contractual Liability
       Liability is exhausted, “we” will notify “you” of
       all outstanding “claims” or “suits” and “you”            Any liability arising out of any actual or alleged
       will take over control of the defense. “We” will         contractual liability of any “insured” under any
       help transfer control of the “claims” and                express contract or agreement. This exclusion,
       “suits” to “you”.                                        however, shall not apply to any liability the
                                                                “insured” would have in the absence of such
    3. “We” shall take whatever steps are necessary             express contract or agreement;
       to continue the defense of any outstanding
       “claim” or “suit” and avoid a default judgment       F. ERISA, FLSA, NLRA, WARN, COBRA, and OSHA
       during the transfer of control to “you”. If “we”
       do so, “we” shall not waive or give up any of            Any liability for violation(s) of any of the
       “our” rights. “You” shall pay all reasonable             responsibilities, obligations or duties imposed by
       expenses “we” incur for taking such steps                the Employee Retirement Income Security Act of
       after the EPL Aggregate Limit of Liability is            1974, the Fair Labor Standards Act (except the
       exhausted.                                               Equal Pay Act), the National Labor Relations Act,
                                                                the     Worker      Adjustment       and     Retraining
SECTION II. EXCLUSIONS-WHAT IS NOT COVERED                      Notification Act, the Consolidated Omnibus
                                                                Budget Reconciliation Act, the Occupational
This insurance does not apply to:                               Safety and Health Act, any rules or regulations of
                                                                the foregoing promulgated thereunder, and
A. Criminal Acts                                                amendments thereto or any similar federal, state,
                                                                local or foreign statutory law or common law.
    Any liability arising out of any dishonest,
    fraudulent, criminal, or malicious act by or at the         It is acknowledged that “claims” and “suits” for
    direction of any “insured”. However, to the extent          violation(s) of any of the responsibilities,
    that a “claim” or “suit” is otherwise covered               obligations or duties imposed by “similar federal,
    under this EPL Coverage “we” will defend a                  state, local or foreign statutory law or common
    “claim” or “suit” asserting a dishonest,                    law,” as such quoted language is used in the
    fraudulent, criminal or malicious act until such            immediately-preceding        paragraph,        include,
    time as the “insured” is determined to have                 without limitation, any and all “claims” and
    committed such dishonest, fraudulent, criminal or           “suits” which in whole or in part allege, arise out
    malicious act;                                              of, are based upon, are attributable to, or are in
                                                                any way related to any of the circumstances
    The “wrongful employment act(s)” of an                      described in any of the following:
    “insured” shall not be imputed to any other
    “insured” for the purpose of determining the                1. The refusal, failure or inability of any
    applicability of this Exclusion A.;                             “insured(s)” to pay wages or overtime pay (or
                                                                    amounts representing such wages or overtime
B. “Property Damage”                                                pay) for services rendered or time spent in
                                                                    connection with work related activities (as
    Any liability arising out of “property damage”;                 opposed to tort-based back pay or front pay
                                                                    damages for torts other than conversion);
C. “Bodily Injury”
                                                                2. Improper deductions from pay taken by any
                                                                    “insured(s)” from any “employee(s)” or
    Any liability arising out of “bodily injury”;
                                                                    purported employee(s); or
D. Worker’s Compensation, Social Security and                     3. Failure to provide or enforce legally required
   Unemployment, Disability and Retirement Benefits                  meal or rest break periods;

    Any liability arising out of any obligation pursuant          Notwithstanding the foregoing, this Exclusion F.
    to any worker’s compensation, disability benefits,            shall not apply to the extent that a “claim” or
    unemployment        compensation, unemployment                “suit” is for “retaliation”;

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                                     Page 3 of 11
              CASE 0:20-cv-01102-JRT-DTS Document 13-1
G. Prior Knowledge                                        Filed 05/29/20
                                                    a partnership,          Page 307
                                                                    joint venture,     of 643 liability
                                                                                   or limited
                                                    company, “you” and “your” “subsidiaries” are
   Any     liability arising out of   incidents,    “insureds”.
   circumstances or “wrongful employment acts”,
   which an “insured”                            C. Partnership or Joint Venture
     1. Had knowledge of; or
                                                                If “you” are shown in the Declarations of this
                                                                policy as a partnership or joint venture, “you” are
     2. Could have reasonably foreseen might result in
                                                                an “insured”. “Your” members, partners or
        a “claim” or “suit”
                                                                co-venturers and their spouses or “Domestic
                                                                Partners” are also “insureds”, but only for the
        and which were known to the “insured” prior
                                                                conduct of “your” business.
        to the effective date of this EPL Coverage or
        the first EPL Coverage issued by “us” of which
                                                             D. Limited Liability Company
        this EPL Coverage is an uninterrupted renewal;
                                                                If “you” are shown in the Declarations of this
H. Prior Notice
                                                                policy as a limited liability company, “you” are an
                                                                “insured.” “Your” members are also “insureds”,
     Any liability arising out of the facts alleged, or to
                                                                but only with respect to the conduct of “your”
     the same or “related wrongful employment acts”
                                                                business. “Your” managers are “insureds”, but
     alleged or contained in any “claim” or “suit”
                                                                only with respect to their duties as “your”
     which has been reported, or in any circumstances
                                                                managers.
     of which notice has been given, under any policy
     of which this EPL Coverage is a renewal or
                                                             E. Trusts
     replacement or which it may succeed in time;
                                                                If “you” are shown in the Declarations of this
I.   Prior Litigation
                                                                policy as a trust, “you” are an “insured”. “Your”
                                                                trustees are also “insureds”, but only with
     Any liability arising out of any prior
                                                                respect to their duties as trustees.
     1. Litigation; or
                                                             F. “Employees”
     2. Administrative or regulatory proceeding or
                                                                “Your” “employees”, executive officers and
        investigation
                                                                directors are “insureds”, only for the conduct of
                                                                “your” business within the scope of their
     of which an “insured” had notice, or alleging the
                                                                employment or their duties as executive officers
     same or “related wrongful employment acts”
                                                                or directors.
     alleged or contained in such pending or prior
     litigation  or   administrative  or    regulatory
                                                             G. Extensions
     proceeding or investigation which the “insured”
     had knowledge of prior to the effective date of
                                                                1. Subject otherwise to the terms hereof, this EPL
     this EPL Coverage or the first EPL Coverage
                                                                   Coverage shall cover “loss” arising from any
     issued by “us” of which this EPL Coverage is an
                                                                   “claims” or “suits” made against the estates,
     uninterrupted renewal.
                                                                   heirs, or legal representative of deceased
                                                                   individual    “insureds”,    and     the    legal
SECTION III. WHO IS AN INSURED
                                                                   representatives of individual “insureds”, in the
                                                                   event of incompetency, who were individual
A. Individual
                                                                   “insureds” at the time the “wrongful
                                                                   employment acts”, upon which such “claims”
     If “you” are shown in the Declarations of this
                                                                   or “suits” are based, were committed.
     policy as an individual, “you” and “your” spouse
     or “Domestic Partner” are “insureds”, only for the
                                                                2. Subject otherwise to the terms hereof, this EPL
     conduct of a business of which “you” are the sole
                                                                   Coverage shall cover “loss” arising from all
     owner.
                                                                   “claims” and “suits” made against the lawful
                                                                   spouse (whether such status is derived by
B. Corporation
                                                                   reason of statutory law, common law or
                                                                   otherwise of any applicable jurisdiction in the
     If “you” are shown in the Declarations of this
                                                                   world) or “Domestic Partner” of an individual
     policy as a corporation or organization other than

                Includes copyrighted material of ©ISO Properties, Inc. with its permission
 BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                                Page 4 of 11
         CASE 0:20-cv-01102-JRT-DTS
       “insured”,                             Document
                   including a “claim” or “suit” that  13-1 a Filed
                                                               “class05/29/20
                                                                      action suit”Page
                                                                                   will be308 of 643
                                                                                           treated as arising out
       seeks damages recoverable from marital               of a single “wrongful employment act”.
       community property, property jointly held by
       the individual “insured” and the spouse or       F. Any “claim” or “suit” which is made subsequent
       “Domestic Partner”, or property transferred          to the “EPL coverage period” or Extended
       from the individual “insured” to the spouse or       Reporting Periods (if applicable) which, pursuant
       “Domestic Partner”; provided, however, that          to Section VI., Clause D., Paragraphs 3. and 4. is
       this extension shall not afford coverage for a       considered made during the “EPL coverage
       “claim” or “suit” arising out of any “wrongful       period” or Extended Reporting Periods (if
       employment act” of the spouse or “Domestic           applicable) shall also be subject to the one EPL
       Partner”, but shall apply only to “claims” or        Aggregate Limit of Liability stated in the Schedule
       “suits” arising out of any “wrongful                 of this EPL Coverage.
       employment acts” of an individual “insured”,
       subject to this EPL Coverage's terms,            SECTION V. DEDUCTIBLE
       conditions and exclusions.
                                                        “You” shall be responsible for the deductible amount
                                                        shown in the Schedule of this EPL Coverage with
SECTION IV. LIMIT OF LIABILITY (including “defense
                                                        respect to each “claim” and “suit” and “you” may not
costs”)
                                                        insure against it. A single deductible amount shall
                                                        apply to “loss” arising from all “claims” and “suits”
A. The EPL Aggregate Limit of Liability shown in the
                                                        alleging the same “wrongful employment act” or
    Schedule of this EPL Coverage and the
                                                        “related wrongful employment acts”. Expenses “we”
    information contained in this section limits the
                                                        incur in investigating, defending and settling “claims”
    most “we” shall pay for all “loss” (other than
                                                        and “suits” are included in the deductible. The
    post-judgment interest described in Section I.,
                                                        deductible is not included within the EPL Aggregate
    Clause B., Paragraph 6.) arising out of “claims”
                                                        Limit of Liability.
    and ”suits” first made against “insureds” during
    the “EPL coverage period” or Extended Reporting     At our option, “we” may pay any part or all of the
    Periods (if applicable), regardless of:             EPL Deductible Amount to effect settlement of any
                                                           “claim” or “suit” and upon notification of the action
   1. The number of persons or organizations               taken, “you” shall promptly reimburse “us” for such
      covered by this EPL Coverage; or                     part of the deductible that has been paid by “us”.

   2. The number of “claims” made or “suits”               SECTION VI. CONDITIONS
      brought; or
                                                           “We” have no duty to provide coverage under this
   3. The length of the “EPL coverage period”.             EPL Coverage, unless there has been full compliance
                                                           with all the Conditions contained in this EPL
B. The EPL Aggregate Limit of Liability is the most        Coverage.
   “we” shall pay for all “losses” (other than
   post-judgment interest described in Section I.,         A. Assignment
   Clause B., Paragraph 6.), including amounts
                                                               The interest of any “insured” is not assignable.
   incurred for “defense costs”.
                                                               “You” cannot assign or transfer “your” interest in
                                                               this EPL Coverage without “our” written consent
C. The EPL Aggregate Limit of Liability for the
                                                               attached to the EPL Coverage.
   Extended Reporting Periods (if applicable) shall be
   part of, and not in addition to the EPL Aggregate       B. Bankruptcy or Insolvency
   Limit of Liability for the “EPL coverage period”.
                                                               “Your” bankruptcy, insolvency or inability to pay,
D. All “claims” and “suits” arising from the same or           will not relieve “us” from the payment of any
   “related wrongful employment acts” shall be                 “claim” or “suit” covered by this EPL Coverage.
   treated as arising out of a single “wrongful
   employment act”.                                            Under no circumstances will “your” bankruptcy,
                                                               insolvency, or inability to pay require “us” to drop
E. All “claims” or “suits” arising out of one                  down, in any way replace, or assume any of
   “wrongful employment act” shall be deemed to be             “your” obligations with respect to the Deductible
   made on the date that the first such “claim” is             provisions of this EPL Coverage.
   made or “suit” is brought. All “claims” asserted in



               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                                 Page 5 of 11
C. Coverage CASE      0:20-cv-01102-JRT-DTS Document 13-1requirements,
              Territory                                        Filed 05/29/20    Page
                                                                          then any      309orof“suit”
                                                                                   “claim”      643 which
                                                           is subsequently made against any “insureds”
   “We” cover “wrongful employment acts”                   and reported to “us” alleging, arising out of,
   anywhere in the world, but only if the “claim” is       based     upon    or   attributable    to  such
   made and the “suit” is brought for such                 circumstances or alleging any “related
   “wrongful employment act” in the United States          wrongful     employment       act”    to   such
   of America, its territories and possessions, Puerto     circumstances, shall be considered made at the
   Rico, or Canada.                                        time such notice of such circumstances was
                                                           first given.
D. Duties in the Event of an Incident, “Claim” or
   “Suit”
                                                        4. If “you” submit written notice of a “claim” or
   1. If, during the “EPL coverage period”, incidents      “suit”, pursuant to this Clause D., then any
      or events occur which “you” reasonably               “claim” or “suit” that may subsequently be
      believe may give rise to a “claim” or “suit” for     made against an “insured” and reported to
      which coverage may be provided hereunder,            “us” alleging the same or a “related wrongful
      such belief being based upon either written          employment act” to the “claim” or “suit” for
      notice from the potential claimant or the            which such notice has been given shall be
      potential claimant’s representative; or notice of    deemed, for the purpose of this insurance, to
      a complaint filed with EEOC, DOL or OFCCP            have been first made during the “EPL coverage
      (or similar federal, state or local agency); or      period” or Extended Reporting Period (if
      upon an oral “claim”, allegation or threat,          applicable) in effect at the time such written
      “you” shall give written notice to “us” as soon      notice was first submitted to “us”.
      as practicable and either:
                                                             5. “You” and any other “insured” must:
      a. Anytime during the “EPL coverage period”;
         or                                                     a. Immediately send “us” copies of any
                                                                   demands, notices, summonses or legal
      b. Anytime during the Extended Reporting                     papers received in connection with any
         Periods (if applicable).                                  “claim” or “suit”;

   2. If a “claim” is made or a “suit” is brought               b. Authorize “us” to obtain records and other
      against any “insured”, “you” must:                           information;
      a. Immediately record the specifics of the
                                                                c. Cooperate with “us” in the investigation,
         “claim” or “suit” and the date received; and
                                                                   settlement or defense of the “claim” or
      b. Provide “us” with written notice, as                      “suit”;
         described in Paragraph 3. of this Clause D.,
         as soon as practicable.                                d. Assist “us”, upon “our” request, in the
                                                                   enforcement of any right against any person
   3. Such written notice of “claim” or “suit” shall               or organization which may be liable to the
      contain:                                                     “insured” because of injury or damage to
                                                                   which this insurance may also apply;
      a. The identity of the person(s) alleging a
         “wrongful employment act”;                             e. Take no action, or fail to take any required
                                                                   action, that prejudices the rights of the
      b. The identity of the “insured(s)” who                      “insureds” or “us” with respect to such
         allegedly were involved in the incidents or               “claim” or “suit”.
         events;
                                                             6. No “insureds” will, except at their own cost,
      c. The date the alleged incidents or events
                                                                voluntarily make a payment, assume any
         took place; and
                                                                obligation, or incur any expense without “our”
      d. The written notice or a memorandum of the              prior written consent.
         oral “claim”, allegation or threat referred to
         above.                                           E. Transfer of Rights of Recovery Against Others to
                                                             “Us”
      If written notice is given to “us” during the
      “EPL coverage period” or Extended Reporting            “You” may be able to recover all or part of a
      Periods (if applicable), pursuant to the above         “loss” from someone other than “us”. “You”,


               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                             Page 6 of 11
        CASEshall
   therefore,   0:20-cv-01102-JRT-DTS
                     do all that is possible Document
                                               after a 13-1 Filed 05/29/20
                                                                within          Page
                                                                       thirty (30)     310
                                                                                    days  of of
                                                                                             the643
                                                                                                 effective date
   “loss” to preserve any such right of recovery. If            of cancellation or nonrenewal. The addition-
   “we” make a payment under this EPL Coverage,                 al premium for the Supplemental Extended
   that right of recovery shall belong to “us”. “You”           Reporting Period shall be fully earned at the
   shall do whatever is necessary, including signing            inception of the Supplemental Extended Re-
   documents, to help “us” obtain that recovery.                porting Period. If “we” do not receive the
                                                                written request as required, “you” may not
F. Extended Reporting Periods                                   exercise this right at a later date.

   1. You shall have the right to the Extended                        This insurance, provided during the
      Reporting Periods described in Paragraph 2. of                  Supplemental Extended Reporting Period, is
      this Clause F., in the event that:                              excess over any other valid and collectible
                                                                      insurance that begins or continues in effect
      a. “You” or    “we”    shall   cancel   this   EPL              after the Supplemental Extended Reporting
         Coverage;                                                    Period becomes effective, whether the other
                                                                      insurance applies on a primary, excess,
      b. “You” or “we” shall refuse to renew this                     contingent, or any other basis.
         EPL Coverage; or
                                                           G. Change in Control of “Named Insured”
      c. “We” renew this EPL Coverage on an other
         than a claims-made basis or with a                     In the event of a “Transaction” then this EPL
         Retroactive Date later than the Retroactive            Coverage shall continue in full force and effect as
         Date shown on the Schedule of this EPL                 to “wrongful employment acts” occurring prior to
         Coverage;                                              the effective time of the “Transaction”, but there
                                                                shall be no coverage afforded by any provision of
   2. If an event as specified in Paragraph 1. of this          this EPL Coverage for any actual or alleged
      Clause F. has occurred, “you” shall have the              “wrongful employment acts” occurring after the
      right to the following:                                   effective time of the “Transaction”. This EPL
                                                                Coverage may not be cancelled after the effective
      a. An Automatic Extended Reporting Period of              time of the “Transaction” and the entire premium
         thirty (30) days after the effective date of           for this EPL Coverage shall be deemed earned as
         cancellation or nonrenewal at no additional            of such time. “You” shall also have the right to
         premium in which to give to “us” written               the Extended Reporting Periods described in
         notice of “claims” first made or “suits” first         Clause F. of this Section VI.
         brought against the “insureds” during said
         Automatic Extended Reporting Period for                “You” shall give “us” written notice of the
         any “wrongful employment acts” occurring               “Transaction” as soon as practicable, but not
         before the end of the “EPL coverage period”            later than thirty (30) days after the effective date
         and are otherwise covered by this EPL                  of the “Transaction”.
         Coverage; and
                                                           H. Legal Action Against “Us”
      b. Upon payment of an additional premium of
         100% of the full annual premium applicable             No person or organization has the right to join
         to this EPL Coverage, a Supplemental Ex-               “us” as a party or otherwise bring “us” into a
         tended Reporting Period of one (1) year im-            “suit” asking for damages from an “insured”.
         mediately following the effective date of
         cancellation or nonrenewal in which to give       I.   Other Insurance
         to “us” written notice of “claims” first made
         or “suits” first brought against the                   Unless expressly written to be excess over other
         “insureds” during said Supplemental Ex-                applicable insurance, it is intended that the
         tended Reporting Period for any “wrongful              insurance provided by this EPL Coverage shall be
         employment acts” occurring before the end              primary.
         of the “EPL coverage period” and are other-
                                                           J. EPL Coverage Changes
         wise covered by this EPL Coverage.
                                                                This EPL Coverage contains all the agreements
         To obtain the Supplemental Extended Re-                between “you” and “us” concerning this
         porting Period, “you” must request it in               insurance. The first “named insured” in the
         writing and pay the additional premium due,            Declarations of this policy is authorized to request

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                                  Page 7 of 11
   changes inCASE    0:20-cv-01102-JRT-DTS
               this EPL                           Document 13-1
                        Coverage. This EPL Coverage               Filed
                                                            both this   05/29/20
                                                                      EPL Coverage Page
                                                                                   and the311 of 643
                                                                                           Other Policy have
   can only be changed by a written endorsement             been triggered due to a “claim” or “suit” made
   “we” issue and make part of this EPL Coverage.           against the same person/entity but alleging
                                                            “wrongful employment acts” both in his, her or
K. Representations                                          its capacity as an insured under the “Other
                                                            policy” and as an “insured” under this EPL
   Any and all relevant provisions of this EPL Cover-
                                                            Coverage.
   age may be voidable by “us” in any case of fraud,
   intentional concealment, or misrepresentation of
                                                         O. Headings
   material fact by any “insured”.

L. Special Rights and Duties of the First “Named             The descriptions in the headings of this EPL
   Insured”                                                  Coverage are solely for convenience, and form no
                                                             part of the terms and conditions of coverage.
   “You” agree that when there is more than one
   person and/or entity covered under this EPL            SECTION VII. DEFINITIONS
   Coverage, the first “named insured” in the
   Declarations of this policy shall act on behalf of     A. “Bodily injury” means physical injury, sickness, or
   all “insureds” as to:                                     disease, including death resulting therefrom.

   1. Giving of notice of a “claim” or “suit”;            B. “Claim” means a written demand for monetary
                                                             and non-monetary relief (including any request to
   2. Giving and receiving notice of cancellation or         toll or waive any statute of limitations). The term
      nonrenewal;                                            “claim” shall also mean an Equal Employment
   3. Payment of premiums and receipt of return              Opportunity Commission (EEOC), Department of
      premiums;                                              Labor (DOL) or Office of Federal Contract
                                                             Compliance Program (OFCCP) (or similar federal,
   4. Acceptance of any endorsements issued to               state or local agency) proceeding or investigation
      form a part of this EPL Coverage; or                   commenced by the filing of a notice of charges,
                                                             service of a complaint or similar document of
   5. Purchasing or deciding not to purchase the             which notice has been given to “you”. However,
      Supplemental Extended Reporting Period.                in no event, shall the term “claim” include any
                                                             labor or grievance proceeding, which is subject to
M. Separation of Insureds                                    a collective bargaining agreement.
   Except with respect to the EPL Aggregate Limit of
                                                          C. “Class action suit” means any suit seeking
   Liability and any rights or duties specifically
                                                             certification or certified as a class action by a
   assigned to the first “named insured” in Clause
                                                             federal or state court.
   M. of this Section VI, this insurance applies:

   1. As if each “named insured” were the only            D. “Defense costs” means reasonable and necessary
      “named insured”; and                                   fees, costs and expenses consented to by “us”
                                                             resulting    solely   from   the   investigation,
   2. Separately to each insured against whom a              adjustment, defense and appeal of a “claim” or
      “claim” or “suit” is made.                             “suit” against “you”. In no event shall “Defense
                                                             Costs” include “your” or “our” routine on-going
N. Tie-In of Limits                                          expenses, including, without limitation, the
                                                             salaries of "your" or “our” "employees", officers
   As respects any “claim” or “suit” in which at             or staff attorneys.
   least one person/entity claimed against is an
   “insured” under this EPL Coverage and at least         E. “Domestic partner” means any natural person
   one person/entity claimed against is an insured           legally recognized as a domestic or civil union
   under any other EPL Coverage issued to “you” by           partner under:
   “us” (the “Other Policy”), the combined EPL
   Aggregate Limit of Liability under both this EPL          1. The provisions of any applicable federal, state
   Coverage and the Other Policy for all “losses”               or local law; or
   arising from such “claims” or “suits” combined
   shall not exceed the highest applicable limit of          2. The provisions of       any   formal   program
   insurance under either this EPL Coverage or the              established by “you”.
   Other Policy. This limitation shall apply even if

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                              Page 8 of 11
        CASE 0:20-cv-01102-JRT-DTS
F. “Employee”                               Document
                means an individual whose labor   or 13-1 “insured”
                                                            Filed 05/29/20    Page
                                                                     (subject to the 312  of 643
                                                                                      policy’s other terms,
   service is engaged by and directed by “you” for        conditions and exclusions).
   remuneration, whether such individual is in a
   supervisory, co-worker or subordinate position or  I. “Named insured” means the person or
   otherwise, including any part-time, seasonal, and      organization designated in the Declarations of this
   temporary “employees”.                                 policy.

                                                         J. “Property damage” means physical injury to, or
   An individual who is an independent contractor or
                                                            destruction of, tangible property including the loss
   leased to “you” shall also be an “employee”.
                                                            of use thereof, or loss of use of tangible property,
   Independent contractors who do not provide
                                                            which has not been physically injured or
   ongoing and routine services solely for “you”
                                                            destroyed.
   shall not be considered “employees”, including
   but not limited to independent trade contractors      K. “Recognized volunteer” means an uncompensated
   (e.g. plumber, electrician).                             individual who volunteers labor or services to
                                                            “you”, but only when performing such labor or
G. “EPL coverage period” means the period                   services at the request of and under the direction
   commencing on the effective date shown in the            of “you”.
   Schedule of this EPL Coverage. This period ends
   on the earlier of the expiration date or the          L. “Related wrongful employment act(s)” means
   effective date of cancellation of this EPL               “wrongful employment acts” which are the same,
   Coverage. If “you” became an “insured” under             related or continuous, or “wrongful employment
   this EPL Coverage after the effective date, the          acts” which arise from a common nucleus of
   “EPL coverage period” begins on the date “you”           facts. “Claims” or “suits” can allege “related
   became an “insured”.                                     wrongful employment acts”, regardless of
                                                            whether such “claims” or “suits” involve the
H. “Loss(es)” means monetary amounts to which               same or different claimants, “insureds” or legal
   this insurance applies and which “you” are legally       causes of actions.
   obligated to pay (including front pay and back
   pay),    judgments,     settlements,  pre-    and     M. “Retaliation” means a “wrongful employment act”
   post-judgment interest on that part of any               of an “insured” alleged to be in response to, the
   judgment paid by “us”, statutory attorney fees,          actual or attempted exercise by an “employee” of
   and “defense costs”; however, “loss” shall not           any right that such “employee” has under the
   include:                                                 law. Provided, however, “retaliation” shall not
                                                            include the “wrongful employment act” of an
   1. Civil or criminal fines or penalties imposed by       “insured” alleged to be in response to the threat
      law;                                                  of or the actual filing of any claim or suit under
                                                            the Federal False Claims Act or any other federal,
   2. Taxes;                                                state, local or foreign “whistleblower law”.

   3. Employment related benefits, stock options,        N. “Subsidiary” means:
      perquisites, deferred compensation or any
                                                             1. Any for-profit organization which, on or before
      other type of compensation other than salary,
                                                                the inception of the “EPL coverage period”, is
      wages or bonus compensation;
                                                                more than fifty (50%) percent owned by the
                                                                ”named insured”, either directly or indirectly
   4. Any liability or costs incurred by any “insured”
                                                                through one or more of its “subsidiaries”; or
      to modify any building or property in order to
      make said building or property more accessible
                                                             2. A for-profit organization which becomes a
      or accommodating to any disabled person, or
                                                                “subsidiary” during the “EPL coverage period”,
      any liability or costs incurred in connection
                                                                but only upon the condition that within ninety
      with any educational, sensitivity or other
                                                                (90) days of its becoming a “subsidiary”, the
      corporate program, policy or seminar; or
                                                                “named insured” shall have provided “us” with
   5. Matters which may be deemed uninsurable                   full particulars of the new “subsidiary” and
      under the law pursuant to which this EPL                  agreed to any additional premium or
      Coverage shall be construed.                              amendment of the provisions of this EPL
                                                                Coverage required by “us” relating to such
   Where permitted by law, “loss” shall include                 new “subsidiary”. Further, coverage as shall be
   punitive or exemplary damages imposed upon any               afforded to the new “subsidiary” is conditioned
                                                                upon the “named insured” paying when due

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                               Page 9 of 11
             CASE 0:20-cv-01102-JRT-DTS
      any additional                         Document
                        premium required by “us”    Q.13-1  Filed 05/29/20
                                                       “Transaction”          Page
                                                                      means any   of 313
                                                                                     the of   643 that
                                                                                          following
      relating to such new “subsidiary”.               occur during the “EPL coverage period”:

   An organization becomes a “subsidiary” when the           1. The “named insured” shall consolidate with or
   “named insured” owns more than fifty (50%)                   merge into, or sell all or substantially all of its
   percent ownership interest in such “subsidiary”,             assets to any other person or entity or group
   either directly, or indirectly through one or more           of persons or entities acting in concert; or
   of its “subsidiaries”. An organization ceases to be
   a “subsidiary” when the “named insured” ceases            2. Any person or entity or group of persons or
   to own more than a fifty (50%) percent                       entities acting in concert shall acquire an
   ownership in such “subsidiary”, either directly, or          amount     of   the    outstanding    securities
   indirectly through one or more of its                        representing more than fifty (50%) percent of
   “subsidiaries”.                                              the voting power for the election of directors
                                                                or General Partners of the “named insured” (in
   In all events, coverage as is afforded under this            the event the “named insured” is a
   EPL Coverage with respect to a “claim” made or               Partnership), or acquires the voting rights of
   “suit” brought against any “subsidiary” or an                such an amount of such securities; or
   “insured” of any “subsidiary”, shall only apply to
   “wrongful employment act(s)” commenced or                 3. A General Partner of the “named insured” (in
   allegedly commenced after the effective time that            the event the “named insured” is a partnership)
   such “subsidiary” became a “subsidiary”, and                 withdraws, resigns or is terminated;
   prior to the time that such “subsidiary” ceased to
   be a “subsidiary”.                                     R. “Whistleblower law” means a statute, rule or
                                                             regulation, which protects an employee against
O. “Suit” means a civil proceeding or an                     discrimination from his or her employer, if the
   administrative     proceeding     seeking   money         employee discloses or threatens to disclose to a
   damages, and includes an arbitration, mediation           superior or any governmental agency; or who
   or any other alternative dispute resolution               gives testimony relating to, any action with
   procedure seeking such damages, to which the              respect to the employer's operations, which may
   “insured” must submit or may submit with “our”            be a violation of public policy as reflected in
   consent. “Suit” shall not include any civil               legislation, administrative rules, regulations or
   proceeding or administrative proceeding arising           decisions, judicial decisions, and professional
   from any labor or grievance dispute which is              codes of ethics.
   subject to a collective bargaining agreement.
                                                          S. “Wrongful employment act(s)” means any actual
P. “Third party violation” means any actual or               or alleged:
   alleged discrimination or sexual harassment
   against “your” customers, vendors or clients.             1. Wrongful dismissal, discharge or termination
   “Third party violation” shall also include any of            (either actual or constructive), including breach
   the following as it relates to such discrimination           of an implied contract;
   or sexual harassment:
                                                             2. Harassment or coercion (including sexual
   1. Violation of an individual's civil rights;                harassment, whether quid pro quo, hostile
                                                                work environment or otherwise);
   2. Libel;
                                                             3. Discrimination (including but not limited to dis-
   3. Slander;                                                  crimination based upon age, gender, race,
                                                                color, national origin, religion, sexual orienta-
   4. Humiliation;                                              tion or preference, pregnancy or disability);

   5. Mental anguish;                                        4. “Retaliation” (including lockouts);

   6. Infliction of emotional distress;                      5. Employment-related misrepresentation(s) to
                                                                “your” “employee” or applicant for employ-
   7. Defamation; or                                            ment with “you”;

   8. Invasion of privacy;



               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                              Page 10 of 11
      CASE 0:20-cv-01102-JRT-DTS
  6. Employment-related                       Document 13-110.Filed
                           libel, slander, humiliation,              05/29/20
                                                               Failure           Page
                                                                        to provide  or 314  of 643
                                                                                        enforce  adequate or
     mental anguish, infliction of emotional distress,         consistent corporate policies and procedures
     defamation, or invasion of privacy;                       relating to any “wrongful employment act”;

  7. Wrongful failure to employ or promote;                11. Negligent supervision or hiring by an “insured”,
                                                               relating to any of the above;
  8. Wrongful deprivation of career opportunity,
     wrongful demotion or negligent “employee”             12. Violation of an individual’s civil rights relating
     evaluation, including the giving of negative or           to any of the above; or
     defamatory statements in connection with an
     “employee” reference;                                 13. ”Third party violations”, but only if coverage
                                                               for “third party violations” is shown on the
  9. Wrongful discipline;                                      Schedule.




               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 46 01 11                    ©ISO Properties, Inc., 2006, 2009                              Page 11 of 11
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 315 of 643
                                                                    BUSINESSOWNERS
                                                                                               BO 60 50 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                     SCHEDULE

 The following deductible amount will apply to each loss after all other adjustments have been made.
       Deductible: $500
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to Paragraph A.3. Covered                 coverages do not provide additional amounts
   Causes Of Loss in Section I - Property.                          of insurance.

   Additional Coverage - Equipment Breakdown                        a. Expediting Expenses

   The term Covered Cause of Loss includes the                         With respect to your damaged Covered
   Additional Coverage Equipment Breakdown as                          Property, we will pay the reasonable extra
   described and limited below.                                        cost to:
   1. We will pay for direct physical damage to                        (1) Make temporary repairs; and
      Covered Property that is the direct result of
      an “accident.” As used in this Additional
      Coverage, “accident” means a fortuitous                          (2) Expedite   permanent        repairs   or
      event that causes direct physical damage to                          permanent replacement.
      “covered equipment.” The event must be one
      of the following:                                                The most we will pay for loss or expense
                                                                       under this coverage is $25,000.
       a. Mechanical breakdown, including rupture
          or bursting caused by centrifugal force;
                                                                    b. Hazardous Substances
       b. Artificially generated electrical, magnetic
          or electromagnetic energy, including                         We will pay for the additional cost to
          electric arcing, that damages, disturbs,                     repair or replace Covered Property
          disrupts or otherwise interferes with any                    because of contamination by a “hazardous
          electrical or electronic wire, device,                       substance.” This includes the additional
          appliance, system or network;                                expenses to clean up or dispose of such
                                                                       property.
       c. Explosion of steam boilers, steam pipes,
          steam engines or steam turbines owned                        This does not include contamination of
          or leased by you, or operated under your
                                                                       “perishable   goods”     by     refrigerant,
          control;
                                                                       including but not limited to ammonia,
       d. Loss or damage to steam boilers, steam                       which is addressed in 2.c.(1)(b) below. As
          pipes, steam engines or steam turbines                       used in this coverage, additional costs
          caused by or resulting from any condition                    mean those beyond what would have
          or event inside such equipment; or                           been payable under this Equipment
                                                                       Breakdown Coverage had no “hazardous
       e. Loss or damage to hot water boilers or                       substance” been involved.
          other water heating equipment caused by
          or resulting from any condition or event                     The most we will pay for loss, damage or
          inside such boilers or equipment.                            expense under this coverage, including
                                                                       actual loss of Business Income you
   2. The following coverages also apply to the
                                                                       sustain and necessary Extra Expense you
      direct result of an “accident.” These
                                                                       incur, is $25,000.


               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 50 01 11                          ©ISO Properties, Inc.                                          Page 1 of 4
          CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed landlord’s
     c. Spoilage                                               05/29/20 utility
                                                                            Pageor 316
                                                                                   otherofsupplier
                                                                                           643 who
                                                              provides you with any of the following
        (1) We will pay:                                      services: electrical power, waste
                                                              dis posal,       air     conditioning,
            (a) For physical damage to “perishable            refrigeration, heating, natural gas,
                goods” due to spoilage;                       compressed air, water, steam, internet
                                                              access, telecommunications services,
            (b) For physical damage to “perishable            wide     area    networks      or    data
                goods” due to contamination from              transmission. The equipment must
                the release of refrigerant, including         meet the definition of “covered
                but not limited to ammonia;                   equipment” except that it is not
                                                              Covered Property.
            (c) Any necessary expenses you incur
                to reduce the amount of loss              (2) We will not pay for any loss of
                under this coverage to the extent             Business Income you sustain that
                that they do not exceed the                   results from the interruption of utility
                amount of loss that otherwise                 services during the first 24 hours
                would have been payable under                 following the “accident.” However, if
                this coverage.                                the “period of restoration” begins
                                                              more than 24 hours after the time of
        (2) If you are unable to replace the                  the direct physical damage for
            “perishable      goods”     before     its        Business Income, then that time
            anticipated sale, the amount of our               period will apply instead of the 24
            payment will be determined on the                 hours provided for in this paragraph.
            basis of the sales price of the
            “perishable goods” at the time of the          (3) The most we will pay in any “one
            “accident,”     less    discounts    and           accident” for loss, damage or
            expenses you otherwise would have                  expense under this coverage is the
            had. Otherwise our payment will be                 applicable limit for Business Income,
            determined in accordance with the                  Extra Expense or Spoilage.
            Loss Payment condition.
                                                       f. Business Income and Extra Expense
            The most we will pay for loss, damage
                                                                       Any insurance provided under this policy
            or expense under this coverage is
                                                                       for Business Income or Extra Expense is
            $50,000.
                                                                       extended to the coverage provided by
                                                                       this endorsement. The most we will pay
     d. Data Restoration
                                                                       for loss or expense under this coverage is
                                                                       the applicable limit for Business Income
        We will pay for your reasonable and
                                                                       and Extra Expense.
        necessary cost to research, replace and
        restore lost “electronic data.”                    B. Paragraph B. Exclusions in Section I - Property is
                                                              amended as follows:
        The most we will pay for loss or expense
        under this coverage, including actual loss             Equipment Breakdown Exclusions
        of Business Income you sustain and
        necessary Extra Expense you incur, is
                                                               All exclusions in Section I - Property apply except
        $25,000.
                                                               as modified below and to the extent that
                                                               coverage is specifically provided by this
     e. Service Interruption                                   Additional Coverage Equipment Breakdown.

        (1) Any insurance provided for Business                1. The following exclusions are modified:
            Income, Extra Expense or Spoilage is
            extended to apply to your loss,                        a. The following is         added to   Exclusion
            damage or expense caused by the                           B.1.g.:
            interruption of utility services. The
            interruption must result from an                          However,     if    electrical    “covered
            “accident” to equipment, including                        equipment” requires drying out because of
            overhead transmission lines, that is                      Water as described in g.(1) through g.(3)
            owned by a utility, landlord, a

                  Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 50 01 11                             ©ISO Properties, Inc.                                     Page 2 of 4
      CASE  0:20-cv-01102-JRT-DTS
        above,                             Document 13-1 Filed 05/29/20
               we will pay for the direct expenses                       Pageor317
                                                                     cleaning,      of 643
                                                                                by the performance of
         of such drying out subject to the                                    maintenance.
         applicable Limit of Insurance         and
         deductible for Building or Business                          However, if an “accident” results, we will
         Personal Property, whichever applies.                        pay for the resulting loss, damage or
                                                                      expense caused by that “accident.”
     b. As respects this endorsement only, the
        next to the last paragraph in Exclusion                   b. With respect to Service Interruption
        B.1.h. is deleted and replaced with the                      coverage, we will also not pay for an
        following:                                                   “accident” caused by or resulting from: fire;
                                                                     lightning; windstorm or hail; explosion
         However, if excluded loss or damage, as                     (except as specifically provided in A.1.c.
         described in Paragraph (1) above results                    above); smoke; aircraft or vehicles; riot or
         in an “accident,” we will pay only for the                  civil commotion; vandalism; sprinkler
         loss, damage or expense caused by such                      leakage; falling objects; weight of snow, ice
         “accident.”                                                 or sleet; freezing; collapse; flood or earth
                                                                     movement.
     c. As respects this endorsement only, the
        last paragraph of Exclusion B.2.l. is                     c. With respect to Business Income, Extra
        deleted and replaced with the following:                     Expense    and     Service   Interruption
                                                                     coverages, we will also not pay for any
         But if an excluded cause of loss that is                    increase in loss resulting from an
         listed in 2.l.(1) through (7) results in an                 agreement between you and your
         “accident,” we will pay for the loss,                       customer or supplier.
         damage or expense caused by that
         “accident.”                                              d. We will not pay for any loss or damage to
                                                                     animals.
     d. The following is added to Exclusions
        B.2.m. and B.2.n.:                                C. The following is added to Paragraph C. Limits Of
                                                              Insurance in Section I - Property:
         We will also pay for direct physical loss or
         damage caused by an “accident.”                      The most we will pay for loss, damage or
                                                              expense under this endorsement arising from any
  2. The following exclusions are added:                      “one accident” is the applicable Limit of Insurance
                                                              for Section I - Property in the Declarations.
     a. We will not pay for loss, damage or                   Coverage provided under this endorsement does
        expense caused by or resulting from:                  not provide an additional amount of insurance.

         (1) A hydrostatic, pneumatic or gas              D. With respect to the coverage provided under this
             pressure test of any boiler or pressure         endorsement, the following conditions are added
             vessel, or an electrical insulation             to Paragraph F. Property General Conditions in
             breakdown test of any type of                   Section I - Property.
             electrical equipment; or
                                                              1. Suspension
         (2) Any of the following:
                                                                  Whenever “covered equipment” is found to be
             (a) Defect,      programming       error,            in, or exposed to, a dangerous condition, any
                 programming limitation, computer                 of our representatives may immediately
                 virus, malicious code, loss of data,             suspend the insurance against loss from an
                 loss of access, loss of use, loss of             “accident” to that “covered equipment.” This
                 functionality or other condition                 can be done by mailing or delivering a written
                 within or involving “electronic                  notice of suspension to:
                 data” of any kind; or
                                                                  a. Your last known address; or
             (b) Misalignment,        miscalibration,
                 tripping off-line, or any condition              b. The   address    where        the   “covered
                 which can be corrected by                           equipment” is located.
                 resetting, tightening, adjusting or


                   Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 50 01 11                             ©ISO Properties, Inc.                                     Page 3 of 4
      Once CASE      0:20-cv-01102-JRT-DTS
             suspended                            Document 13-1 Filed
                         in this way, your insurance                  05/29/20 foundation,
                                                                  (1) Structure,   Page 318 of    643 com-
                                                                                                cabinet,
      can be reinstated only by an endorsement for                    partment or air supported structure or
      that “covered equipment.” If we suspend                         building;
      your insurance, you will get a pro rata refund
      of premium for that “covered equipment” for                 (2) Insulating or refractory material;
      the period of suspension. But the suspension
      will be effective even if we have not yet made              (3) Sewer piping, buried vessels or piping,
      or offered a refund.                                            or piping forming a part of a sprinkler
                                                                      or fire suppression system;
   2. Jurisdictional Inspections
                                                                  (4) Water piping other than boiler
      If any property that is “covered equipment”                     feedwater piping, boiler condensate
      under this endorsement requires inspection to                   return piping or water piping forming a
      comply with state or municipal boiler and                       part of a refrigerating or air
      pressure vessel regulations, we agree to                        conditioning system;
      perform such inspection on your behalf. We
      do not warrant that conditions are safe or                  (5) “Vehicle” or any equipment mounted
      healthful.                                                      on a “vehicle”;

   3. Environmental,       Safety    and        Efficiency                 (6) Satellite, spacecraft or any equipment
      Improvements                                                             mounted on a satellite or spacecraft;

       If “covered equipment” requires replacement                         (7) Dragline, excavation or construction
       due to an “accident,” we will pay your                                  equipment; or
       additional cost to replace with equipment that
       is better for the environment, safer or more                        (8) Equipment manufactured by you for
       efficient than the equipment being replaced.                            sale.

       However, we will not pay more than 125% of                  2. “Hazardous substance” means any substance
       what the cost would have been to replace                       that is hazardous to health or has been
       with like kind and quality. This condition does                declared to be hazardous to health by a
       not increase any of the applicable limits. This                governmental agency.
       condition does not apply to any property to
       which Actual Cash Value applies.                            3. “One accident” means: If an initial “accident”
                                                                      causes other “accidents,” all will be
E. Paragraph G.4. Optional Coverages - Equipment                      considered “one accident.” All “accidents”
   Breakdown Protection Coverage in Section I -                       that are the result of the same event will be
   Property is deleted.                                               considered “one accident”.

F. The following definitions are added to Paragraph                4. “Perishable goods” means personal property
   H. Property Definitions in Section I - Property:                   maintained under controlled conditions for its
                                                                      preservation, and susceptible to loss or
   1. “Covered equipment”                                             damage if the controlled conditions change.

       a. “Covered     equipment”    means       Covered           5. “Vehicle”     means,      as     respects     this
          Property:                                                   endorsement only, any machine or apparatus
                                                                      that is used for transportation or moves under
          (1) That generates, transmits or utilizes                   its own power. “Vehicle” includes, but is not
              energy, including electronic communi-                   limited to, car, truck, bus, trailer, train,
              cations    and     data     processing                  aircraft, watercraft, forklift, bulldozer, tractor
              equipment; or                                           or harvester.

          (2) Which, during normal usage, operates                     However, any property that is stationary,
              under vacuum or pressure, other than                     permanently installed at a covered location
              the weight of its contents.                              and that receives electrical power from an
                                                                       external power source will not be considered
       b. None of the         following    is   “covered               a “vehicle.”
          equipment”:


                      Includes copyrighted material of ©ISO Properties, Inc. with its permission
 BO 60 50 01 11                                ©ISO Properties, Inc.                                     Page 4 of 4
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 319 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  M&T REAL ESTATE TRUST
  350 PARK AVENUE
  NEW YORK, NY 10022




Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 320 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 321 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  EMMES REALTY SERVICES LLC
  420 LEXINGTON AVENUE
  ROOM 900
  NEW YORK, NY 10170




Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 322 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 323 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  EMMES ASSET MANAGEMENT
  420 LEXINGTON AVENUE
  ROOM 900
  NEW YORK, NY 10170




Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 324 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 325 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  GATEWAY WASHINGTON INC
  %EMMES ASSET MANAGEMENT COMPANY LLC
  420 LEXINGTON AVENUE
  ROOM 900
  NEW YORK, NY 10170


Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 326 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 327 of 643
                                                                    BUSINESSOWNERS
                                                                                                      BP 04 53 07 13

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             WATER BACK-UP AND SUMP OVERFLOW
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                       SCHEDULE

                             Covered Property Annual Aggregate              Business Income And Extra Expense
   Premises Number                   Limit Of Insurance                     Annual Aggregate Limit Of Insurance
                                  See Schedule BP 04 53 SC




 Information required to complete this Schedule, if not shown above, will be shown on Declarations.

A. We will pay for direct physical loss or damage to                 is endorsed to cover power failure affecting the
   Covered Property, covered under Section I -                       described premises.
   Property, caused by or resulting from:
                                                              C. The most we will pay for the coverage provided
  1. Water or waterborne material which backs up                 under this endorsement for all direct physical loss
     through or overflows or is otherwise                        or damage to Covered Property is the Covered
     discharged from a sewer or drain; or                        Property Annual Aggregate Limit of Insurance.
                                                                 That limit is $5,000 per location, unless a different
  2. Water or waterborne material which overflows                Covered Property Annual Aggregate Limit of
     or is otherwise discharged from a sump, sump                Insurance is indicated in the Schedule of this
     pump or related equipment, even if the                      endorsement.
     overflow or discharge results from mechanical
     breakdown of a sump pump or its related                      The     applicable   Covered    Property     Annual
     equipment.                                                   Aggregate Limit of Insurance is the most we will
                                                                  pay under this endorsement for the total of all
   However, with respect to Paragraph A.2., we will               direct physical loss or damage sustained in any
   not pay the cost of repairing or replacing a sump              one policy year, regardless of the number of
   pump or its related equipment in the event of                  occurrences that cause or result in loss or damage
   mechanical breakdown.                                          to Covered Property. If loss payment for the first
                                                                  such occurrence does not exhaust the applicable
B. The coverage described in Paragraph A. of this                 Limit Of Insurance, then the balance of that Limit
   endorsement does not apply to loss or damage                   is available for subsequent loss or damage
   resulting from:                                                sustained in, but not after, that policy year. With
                                                                  respect to an occurrence which begins in one
  1. An insured's failure to keep a sump pump or its              policy year and continues or results in additional
     related equipment in proper working condition;               loss or damage in a subsequent policy year(s), all
                                                                  loss or damage is deemed to be sustained in the
  2. An insured's failure to perform the routine                  policy year in which the occurrence began.
     maintenance or repair necessary to keep a
     sewer or drain free from obstructions; or                D. The following provisions apply to Section I -
                                                                 Property and supersede any provisions to the
  3. Sump pump failure which is caused by or                     contrary:
     results from failure of power, unless this policy
                                                                  The most we will pay under:




 BP 04 53 07 13                        ©Insurance Services Office, Inc., 2012                             Page 1 of 2
            CASE
 1. Paragraph        0:20-cv-01102-JRT-DTS
                  A.5.f.                          Document
                          Business Income Additional     E. 13-1     Filed 05/29/20
                                                             With respect               Page provided
                                                                            to the coverage    328 of 643
                                                                                                        under this
     Coverage for all loss of Business Income you            endorsement, the Water Exclusion in Section I -
     sustain due to the necessary suspension of              Property is replaced by the following:
     your "operations" caused by direct physical
     loss or damage to Covered Property as                   Water
     described in Paragraph A. of this endorsement;
     and                                                     1. Flood, surface water, waves (including tidal
                                                                 wave and tsunami), tides, tidal water, overflow
 2. Paragraph A.5.g. Extra Expense Additional                    of any body of water, or spray from any of
      Coverage for all necessary Extra Expense you               these, all whether or not driven by wind
      incur and that you would not have incurred if              (including storm surge);
      there had been no direct physical loss or
      damage to Covered Property as described in             2. Mudslide or mudflow;
      Paragraph A. of this endorsement;
                                                             3. Water under the ground surface pressing on, or
 is the Business Income And Extra Expense Annual                 flowing or seeping through:
 Aggregate Limit Of Insurance. That limit is $5,000
 per location, unless a different Business Income                a. Foundations, walls, floors or paved
 And Extra Expense Annual Aggregate Limit Of                         surfaces;
 Insurance is shown in the Schedule.
                                                                 b. Basements, whether paved or not; or
 The applicable Business Income And Extra
 Expense Annual Aggregate Limit of Insurance is                  c. Doors, windows or other openings; or
 the most we will pay under this endorsement for
 the total of all loss of Business Income you sustain        4. Waterborne material carried or otherwise
 and Extra Expense you incur in any one policy                    moved by any of the water referred to in
 year, regardless of the number of occurrences that               Paragraph 1. or 3., or material carried or
 cause or result in loss or damage to Covered                     otherwise moved by mudslide or mudflow.
 Property as described in Paragraph A. of this
 endorsement. If loss payment during an earlier              This exclusion applies regardless of whether any
 "period of restoration" in the policy year does not         of the above, in Paragraphs 1. through 4., is
 exhaust the applicable Limit Of Insurance, then the         caused by an act of nature or is otherwise caused.
 balance of that limit is available for loss of              An example of a situation to which this exclusion
 Business Income you sustain or Extra Expense you            applies is the situation where a dam, levee,
 incur during a subsequent "period of restoration"           seawall or other boundary or containment system
 beginning in, but not after, that policy year. With         fails in whole or in part, for any reason, to contain
 respect to a "period of restoration" which begins           the water.
 in one policy year and continues in a subsequent
 policy year(s), all loss of Business Income you             But if any of the above, in Paragraphs 1. through
 sustain or Extra Expense you incur is deemed to             4., results in fire, explosion or sprinkler leakage,
 be sustained or incurred in the policy year in              we will pay for the loss or damage caused by that
 which the "period of restoration" began.                    fire, explosion or sprinkler leakage.

                                                           F. For the purposes of this endorsement, the term
                                                              drain includes a roof drain and related fixtures.




BP 04 53 07 13                      ©Insurance Services Office, Inc., 2012                          Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 329 of 643
                                                                    BUSINESSOWNERS
                                                                                      BP 04 53 SC 01 14

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  WATER BACK-UP AND SUMP OVERFLOW SCHEDULE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

                          Covered Property Annual Aggregate         Business Income And Extra Expense
  Premises Number                 Limit Of Insurance                Annual Aggregate Limit Of Insurance
          1                             $10,000                                   $5,000




BP 04 53 SC 01 14                                                                              Page 1 of 1
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 330 of 643
                                                                    BUSINESSOWNERS
                                                                                                 BP 04 56 07 13

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              UTILITY SERVICES - DIRECT DAMAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

                                                                  Water       Communication          Power
                                                                  Supply      Supply Property    Supply Property
                                                                 Property         Overhead Transmission Lines
                                                                  ("X" If                   Enter Either
                                                                 Applies)         "Included" Or "Not Included"
  Premises    Building              Utility Services
                                                                                          (If Applicable)
  Number      Number              Limit Of Insurance
                              See Schedule BP 04 56 SC

 Covered Property:




 Covered Property:




 Covered Property:




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The coverage provided by this endorsement is subject        B. Exception
to the provisions of Section I - Property, including
                                                               Coverage under this endorsement for loss or
Paragraph D. Deductibles, except as provided below.
                                                               damage to Covered Property does not apply to
A. The following is added to Paragraph A. Coverage:            loss or damage to "electronic data", including
                                                               destruction or corruption of "electronic data".
   We will pay for loss of or damage to Covered
   Property described in the Schedule, caused by the        C. Utility Services
   interruption of service to the described premises.
                                                               1. Water Supply Property, meaning the following
   The interruption must result from direct physical
                                                                  types of property supplying water to the
   loss or damage by a Covered Cause of Loss to the
                                                                  described premises:
   property described in Paragraph C. of this
   endorsement if such property is indicated by an                a. Pumping stations; and
   "X" in the Schedule.
                                                                  b. Water mains.



BP 04 56 07 13                          ©Insurance Services Office, Inc., 2012                        Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS
 2. Communication      Supply Property, meaningDocument
                                                      D.13-1
                                                         As usedFiled 05/29/20    Page 331 of 643
                                                                        in this endorsement,       the term
    property supplying communication services,           transmission lines includes all lines which serve to
    including telephone, radio, microwave or             transmit communication service ot power,
    television services to the described premises,       including lines which may be identified as
    such as:                                             distribution lines.
    a. Communication transmission lines, including        E. Paragraph C. Limits Of Insurance is replaced by
       optic fiber transmission lines;                       the following:
    b. Coaxial cables; and                                   C. Limits Of Insurance
    c. Microwave radio relays except satellites.                If a Utility Services Limit Of Insurance is shown
                                                                in the Schedule, such limit is part of, not in
    It does not include overhead transmission lines
                                                                addition to, the Limit Of Insurance stated in the
    unless indicated in the Schedule.
                                                                Declarations as applicable to the Covered
 3. Power Supply Services, meaning the following                Property.
    types of property supplying electricity, steam
                                                                If no Limit Of Insurance is shown for Utility
    or gas to the described premises:
                                                                Services, coverage under this endorsement is
    a. Utility generating plants;                               subject to the applicable Limit Of Insurance on
                                                                the Covered Property as shown in the
    b. Switching stations;
                                                                Declarations.   But    this   Utility   Services
    c. Substations;                                             Endorsement does not increase the applicable
                                                                Limit Of Insurance.
    d. Transformers; and
    e. Transmission lines.
    It does not include overhead transmission lines
    unless indicated in the Schedule.




BP 04 56 07 13                       ©Insurance Services Office, Inc., 2012                        Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 332 of 643
                                                                    BUSINESSOWNERS
                                                                                       BP 04 56 SC 05 16

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     UTILITY SERVICES - DIRECT DAMAGE SCHEDULE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE
                                                                          Communication           Power
                                                                 Water    Supply Property Supply Property
                                                                Supply      Overhead Transmission Lines
                                                               Property              Enter Either
  Premises        Building             Utility Services         ("X" If     "Included" Or "Not Included"
  Number          Number             Limit Of Insurance        Applies)             (If Applicable)
      1              1          See Covered Property Below         X       Not Included        Not Included

Covered Property:
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113
  BUSINESS PERSONAL PROPERTY LIMIT - $10,000




BP 04 56 SC 05 16                                                                               Page 1 of 1
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 333 of 643
                                                                    BUSINESSOWNERS
                                                                                                     BP 04 57 07 13

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 UTILITY SERVICES - TIME ELEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                      SCHEDULE
                                                          Water                     Communication       Power
                                                          Supply                    Supply Property Supply Property
                                                          Property    Wastewater      Overhead Transmission Lines
Premises Building              Utility Services            ("X" If     Removal         Enter Either "Included" Or
Number Number                Limit Of Insurance           Applies)     Property       "Not Included" (If Applicable)
                          See Schedule BP 04 57 SC




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The coverage provided by this endorsement is subject                 sewage from the described premises, other
to the provisions of Section I - Property, except as                 than a system designed primarily for draining
provided below.                                                      storm water, The utility property includes
                                                                     sewer mains, pumping stations and similar
A. The following is added to Paragraph A. Coverage:                  equipment for moving the effluent to a
                                                                     holding, treatment or disposal facility, and
   We will pay for loss of Business Income or Extra                  includes such facilities.
   Expense at the described premises caused by the
   interruption of service to the described premises.                Coverage under this endorsement does not
   The interruption must result from direct physical                 apply to interruption in service caused by or
   loss or damage by a Covered Cause of Loss to the                  resulting from a discharge of water or sewage
   property described in Paragraph C. of this                        due to heavy rainfall or flooding.
   endorsement if such property is indicated by an
   "X" in the Schedule.                                         3. Communication Supply Property, meaning
                                                                   property supplying communication services,
B. Exception                                                       including telephone, radio, microwave or
                                                                   television services to the described premises,
   Coverage under this endorsement does not apply                  such as:
   to Business Income loss or Extra Expense related
   to interruption in utility service which causes loss              a. Communication transmission lines, including
   or damage to "electronic data", including                            optic fiber transmission lines;
   destruction or corruption of "electronic data".
                                                                     b. Coaxial cables; and
C. Utility Services
                                                                     c.   Microwave radio relays except satellites.
   1. Water Supply Property, meaning the following
      types of property supplying water to the                       It does not include overhead transmission lines
      described premises:                                            unless indicated in the Schedule.

      a. Pumping stations; and                                  4. Power Supply Property, meaning the following
                                                                   types of property supplying electricity, steam
      b. Water mains.                                              or gas to the described premises:

   2. Wastewater Removal Property, meaning a                         a. Utility generating plants;
      utility system for removing wastewater and



BP 04 57 07 13                           ©Insurance Services Office, Inc., 2012                          Page 1 of 2
             CASE 0:20-cv-01102-JRT-DTS Document
                                               E. 13-1  FiledC.05/29/20
                                                   Paragraph               Page 334is of
                                                                Limits Of Insurance      643 by
                                                                                      replaced
      b. Switching stations;
                                                                 the following:
      c. Substations;
                                                                C. Limits Of Insurance
      d. Transformers; and
                                                                     The most we will pay for loss or damage in
      e. Transmission lines.                                         any one occurrence is the Limit Of Insurance
                                                                     shown in the Schedule as applicable to the
      It does not include overhead transmission lines                Covered Property.
      unless indicated in the Schedule.
D. As used in this endorsement, the term
   transmission lines includes all lines which serve to
   transmit communication service or power,
   including lines which may be identified as
   distribution lines.




BP 04 57 07 13                          ©Insurance Services Office, Inc., 2012                      Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 335 of 643
                                                                    BUSINESSOWNERS
                                                                                     BP 04 57 SC 05 16

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      UTILITY SERVICES - TIME ELEMENT SCHEDULE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

                                                Water                   Communication            Power
                                                Supply                  Supply Property     Supply Property
                                               Property                   Overhead Transmission Lines
                                                ("X" If    Wastewater               Enter Either
Premises Building        Utility Services      Applies)     Removal       "Included" Or "Not Included"
Number Number          Limit Of Insurance                   Property              (If Applicable)
    1         1             $10,000               X             X        Not Included       Not Included




BP 04 57 SC 05 16                                                                              Page 1 of 1
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 336 of 643
                                                                    BUSINESSOWNERS
                                                                                                  BP 05 15 01 15

           THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE
              TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT.
              THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS
                        AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                                   DISCLOSURE PURSUANT TO
                                TERRORISM RISK INSURANCE ACT
                                                      SCHEDULE

 SCHEDULE - PART 1
 Terrorism Premium (Certified Acts)        $0
 Additional Information, if any, concerning the terrorism premium:




 SCHEDULE - PART II
 Federal share of terrorism losses       80 %      Year 2020
 (Refer to Paragraph B. in this endorsement.)


 Federal share of terrorism losses            %    Year 2021
 (Refer to Paragraph B. in this endorsement.)
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                     B. Disclosure Of Federal Participation In Payment Of
                                                                Terrorism Losses
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you                The United States Government, Department of
   with a notice disclosing the portion of your                 the Treasury, will pay a share of terrorism losses
   premium, if any, attributable to coverage for                insured under the federal program. The federal
   terrorist acts certified under the Terrorism Risk            share equals a percentage (as shown in Part II of
   Insurance Act. The portion of your premium                   the Schedule of this endorsement or in the policy
   attributable to such coverage is shown in the                Declarations) of that portion of the amount of
   Schedule of this endorsement or in the policy                such insured losses that exceeds the applicable
   Declarations.                                                insurer retention. However, if aggregate insured
                                                                losses attributable to terrorist acts certified under
                                                                the Terrorism Risk Insurance Act exceed $100
                                                                billion in a calendar year, the Treasury shall not
                                                                make any payment for any portion of the amount
                                                                of such losses that exceeds $100 billion.




BP 05 15 01 15                        ©Insurance Services Office, Inc. 2015                             Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 337 of 643


C. Cap On Insurer Participation In Payment Of
   Terrorism Losses

   If aggregate insured losses attributable to terrorist
   acts certified under the Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we
   have met our insurer deductible under the
   Terrorism Risk Insurance Act, we shall not be
   liable for the payment of any portion of the
   amount of such losses that exceeds $100 billion,
   and in such case insured losses up to that
   amount are subject to pro rata allocation in
   accordance with procedures established by the
   Secretary of the Treasury.




BP 05 15 01 15                        ©Insurance Services Office, Inc. 2015   Page 2 of 2
        CASE 0:20-cv-01102-JRT-DTS
Policy Number: WOP5335             Document 13-1 Filed 05/29/20 Page 338 of 643
                                                                      BUSINESSOWNERS
                                                                                                    BP 05 47 07 13

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COMPUTER FRAUD AND FUNDS TRANSFER FRAUD
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                      SCHEDULE

                        Coverage                                               Limit Of Insurance
Computer Fraud And Funds Transfer Fraud Coverage                                    $5,000
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section I - Property is amended as follows:                    2. The following exclusion is added:

A. With respect to the coverage provided by this                  We will not pay for loss or damages caused by
   endorsement, Paragraph A.4. Limitations is                     or resulting from the use or purported use of
   amended as follows:                                            credit, debit, charge, access, convenience,
                                                                  identification, stored-value or other cards or the
    Subparagraph a.(4) does not apply.                            information contained on such cards.

B. The following is added        to   Paragraph   A.5.      D. The following exclusion is added to Paragraph
   Additional Coverages:                                       under G.2. Money And Securities Optional
                                                               Coverages:
   Computer Fraud And Funds Transfer Fraud

  (1) The Computer Fraud And Funds Transfer Fraud                    (4) Or damage to "money" and "securities"
      Coverage limit shown in the Schedule of this                       following and directly related to the use
      endorsement is the most we will pay for loss of                    of any computer to fraudulently cause a
      and damage to "money", "securities" and                            transfer of that property from inside the
      "other property" following and directly related                    described premises, bank or savings
      to the use of any computer to fraudulently                         institution:
      cause a transfer of that property from inside
      the described premises, bank or savings                           (a) To a person (other than a messenger)
      institution:                                                          outside those premises; or

     (a) To a person (other than a messenger)                           (b) To a place outside those premises.
         outside those premises; or
                                                            E. The following are added to Paragraph H. Property
     (b) To a place outside those premises.                    Definitions:

  (2) The Computer Fraud And Funds Transfer Fraud              15. "Employee"
      Coverage limit shown in the Schedule of this
      endorsement is the most we will pay for loss of             a. "Employee" means:
      "money" and "securities" resulting directly
      from a "fraudulent instruction" directing a                    (1) Any natural person:
      financial institution to transfer, pay or deliver
      "money" and "securities" from your "transfer                      (a) While in your service or for 30 days
      account".                                                             after termination of service;

C. With respect to the coverage provided by this                        (b) Who you compensate directly by
   endorsement, Paragraph B. Exclusions is amended                          salary, wages or commissions; and
   as follows:
                                                                        (c) Who you have the right to direct and
   1. Paragraph 2.g. False Pretense does not apply.                         control while performing services for
                                                                            you;



BP 05 47 07 13                        ©Insurance Services Office, Inc., 2012                            Page 1 of 2
           CASE
      (2) Any      0:20-cv-01102-JRT-DTS
                 natural                       Document 13-1 (2)
                          person who is furnished             Filed
                                                                  Any05/29/20    Pagedirector
                                                                        "manager",     339 of 643
                                                                                              or trustee
           temporarily to you:                                    except while performing acts coming
                                                                  within the scope of the usual duties of
          (a) To substitute for a permanent                       an "employee".
              "employee", as defined in Paragraph
              (1), who is on leave; or                 16. "Fraudulent instruction" means:
         (b) To meet seasonal or short-term work
                                                                a. An electronic, telegraphic, cable, teletype,
             load conditions;
                                                                   telefacsimile or telephone instruction which
         while that person is subject to your                      purports to have been transmitted by you,
         direction and control and performing                      but which was in fact fraudulently
         services for you, excluding, however,                     transmitted by someone else without your
         any such person while having care and                     knowledge or consent;
         custody of property      outside the
         premises;                                              b. A written instruction (other than those
                                                                   described in Paragraph A.5.k.) issued by
      (3) Any natural person who is leased to you                  you, which was forged or altered by
          under a written agreement between you                    someone other than you without your
          and a labor leasing firm, to perform                     knowledge or consent or which purports to
          duties related to the conduct of your                    have been issued by you, but was in fact
          business, but does not mean a                            fraudulently issued without your knowledge
          temporary employee as defined in                         or consent; or
          Paragraph (2) above;
                                                                c. An electronic, telegraphic, cable, teletype,
      (4) Any natural person who is:                               telefacsimile,     telephone    or   written
                                                                   instruction initially received by you which
         (a) A    trustee,     officer, employee,                  purports to have been transmitted by an
             administrator or manager, except an                   "employee" but which was in fact
             administrator or manager who is an                    fraudulently transmitted by someone else
             independent contractor, of any                        without     your     or   the   "employee's"
             "employee benefit plan(s)" insured                    knowledge or consent.
             under this policy; and
                                                           17. "Other property" means any tangible property
         (b) Your director or trustee while that
                                                               other than "money" and "securities" that has
             person is handling "funds" or "other
                                                               intrinsic value but does not include any
             property" of any "employee benefit
                                                               property excluded under this policy.
             plan(s)" insured under this policy;

      (5) Any natural person who is a former               18. "Transfer account" means an account
          "employee",       director,     partner,             maintained by you at a financial institution from
          "member", "manager", representative or               which you can initiate the transfer, payment or
          trustee retained as a consultant while               delivery of "money" and "securities":
          performing services for you; or
                                                                a. By means of electronic, telegraphic, cable,
      (6) Any natural person who is a guest                        teletype,    telefacsimile    or   telephone
          student or intern pursuing studies or                    instructions communicated directly through
          duties, excluding, however, any such                     an electronic funds transfer system; or
          person while having care and custody of
          property outside the premises.                        b. By means of written instructions (other than
                                                                   those described in Paragraph A.5.k.)
    b. "Employee" does not mean:                                   establishing the conditions under which
                                                                   such transfers are to be initiated by such
      (1) Any agent, broker, factor, commission                    financial institution through an electronic
          merchant,     consignee,     independent                 funds transfer system.
          contractor or representative of the same
          general character; or




BP 05 47 07 13                     ©Insurance Services Office, Inc., 2012                         Page 2 of 2
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 340 of 643


POLICY NUMBER:                                                                                    BUSINESSOWNERS
                                                                                                      BP 05 64 01 15
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      CONDITIONAL EXCLUSION OF TERRORISM (RELATING
        TO DISPOSITION OF FEDERAL TERRORISM RISK
                     INSURANCE ACT)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph B.2.) applies to property located in the following state(s):

 Iowa
 Illinois
 Wisconsin




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section I – Property and Section II – Liability are           (2) A renewal, extension or replacement of the
   amended as follows:                                               Program has become effective without a
   1. Applicability Of The Provisions Of This                        requirement to make terrorism coverage
      Endorsement                                                    available to you and with revisions that:

      a. The provisions of this endorsement                         (a) Increase our statutory percentage deductible
         become applicable commencing on the                            under the Program for terrorism losses. (That
         date when any one or more of the                               deductible determines the amount of all
         following first occurs. But if your policy                     certified terrorism losses we must pay in a
         (meaning the policy period in which this                       calendar year, before the federal government
         endorsement applies) begins after such                         shares in subsequent payment of certified
         date, then the provisions of this                              terrorism losses.); or
         endorsement become applicable on the                       (b) Decrease the federal government's statutory
         date your policy begins.                                       percentage share in potential terrorism
         (1) The federal Terrorism Risk Insurance                       losses above such deductible; or
             Program ("Program"), established by
             the Terrorism Risk Insurance Act, has
             terminated with respect to the type of
             insurance    provided    under    this
             Coverage Form; or




BP 05 64 01 15                        © Insurance Services Office, Inc., 2015                                 Page 1 of 4
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 341 of 643


            (c) Redefine     terrorism    or   make            B. Section I – Property is amended as follows:
                insurance coverage for terrorism
                                                                  1. The following exclusion is added:
                subject     to      provisions    or
                requirements that differ from those                  EXCLUSION OF TERRORISM
                that apply to other types of events
                                                                     We will not pay for loss or damage caused
                or occurrences under this policy.
                                                                     directly or indirectly by "terrorism", including
   b. If the provisions of this endorsement become                   action in hindering or defending against an actual
      applicable, such provisions:                                   or expected incident of "terrorism". Such loss or
                                                                     damage is excluded regardless of any other
        (1) Supersede any terrorism endorsement
                                                                     cause or event that contributes concurrently or in
            already endorsed to this policy that
                                                                     any sequence to the loss. But this exclusion
            addresses "certified acts of terrorism"
                                                                     applies only when one or more of the following
            and/or "other acts of terrorism", but                    are attributed to an incident of "terrorism":
            only with respect to loss or injury or
            damage from an incident(s) of                            a. The "terrorism" is carried out by means of the
            terrorism (however defined) that                            dispersal or application of radioactive material,
            occurs on or after the date when the                        or through the use of a nuclear weapon or
            provisions   of    this   endorsement                       device that involves or produces a nuclear
            become applicable; and                                      reaction, nuclear radiation or radioactive
                                                                        contamination; or
        (2) Remain applicable unless we notify
            you of changes in these provisions, in                   b. Radioactive material is released, and it
            response to federal law.                                    appears that one purpose of the "terrorism"
                                                                        was to release such material; or
      c. If the provisions of this endorsement do
         NOT become applicable, any terrorism                        c. The "terrorism" is carried out by means of the
         endorsement already endorsed to this                           dispersal or application of pathogenic or
         policy, that addresses "certified acts of                      poisonous biological or chemical materials; or
         terrorism"    and/or    "other   acts   of                  d. Pathogenic or poisonous biological or
         terrorism", will continue in effect unless                     chemical materials are released, and it
         we notify you of changes to that                               appears that one purpose of the "terrorism"
         endorsement in response to federal law.                        was to release such materials; or
   2. The following definition is added and applies                  e. The total of insured damage to all types of
      under this endorsement wherever the term                          property in the United States, its territories and
      terrorism is enclosed in quotation marks.                         possessions, Puerto Rico and Canada
      "Terrorism" means activities against persons,                     exceeds $25,000,000. In determining whether
      organizations or property of any nature:                          the $25,000,000 threshold is exceeded, we will
                                                                        include all insured damage sustained by
      a. That involve the following or preparation for                  property of all persons and entities affected by
         the following:                                                 the "terrorism" and business interruption
        (1) Use or threat of force or violence; or                      losses sustained by owners or occupants of
                                                                        the damaged property. For the purpose of this
        (2) Commission or threat of a dangerous act;
                                                                        provision, insured damage means damage
            or
                                                                        that is covered by any insurance plus damage
        (3) Commission or threat of an act that                         that would be covered by any insurance but
            interferes with or disrupts an electronic,                  for the application of any terrorism exclusions.
            communication, information, or mechanical                   Multiple incidents of "terrorism" which occur
            system; and                                                 within a 72-hour period and appear to be
                                                                        carried out in concert or to have a related
      b. When one or both of the following applies:
                                                                        purpose or common leadership will be deemed
        (1) The effect is to intimidate or coerce a                     to be one incident, for the purpose of
            government or the civilian population or                    determining whether the threshold is
            any segment thereof, or to disrupt any                      exceeded.
            segment of the economy; or
        (2) It appears that the intent is to intimidate or
            coerce a government, or to further political,
            ideological, religious, social or economic
            objectives or to express (or express
            opposition to) a philosophy or ideology.


BP 05 64 01 15                      © Insurance Services Office, Inc., 2015                               Page 2 of 4
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 342 of 643


          With respect to this Item 1.e., the immediately         2. The following exclusion is added:
          preceding paragraph describes the threshold
                                                                     EXCLUSION OF TERRORISM
          used to measure the magnitude of an
          incident of "terrorism" and the circumstances              We will not pay for "any injury or damage" caused
          in which the threshold will apply, for the                 directly or indirectly by "terrorism", including
          purpose of determining whether this Exclusion              action in hindering or defending against an actual
          will apply to that incident. When the Exclusion            or expected incident of "terrorism". "Any injury or
          applies to an incident of "terrorism", there is            damage" is excluded regardless of any other
          no coverage under this Coverage Form.                      cause or event that contributes concurrently or in
                                                                     any sequence to such injury or damage. But this
   2. Exception Covering Certain Fire Losses
                                                                     exclusion applies only when one or more of
      The following exception to the Exclusion Of                    the following are attributed to an incident of
      Terrorism applies only if indicated and as                     "terrorism":
      indicated in the Schedule of this endorsement.
                                                                     a. The "terrorism" is carried out by means of the
      If "terrorism" results in fire, we will pay for the               dispersal or application of radioactive material,
      loss or damage caused by that fire, subject to all                or through the use of a nuclear weapon or
      applicable policy provisions including the Limit of               device that involves or produces a nuclear
      Insurance on the affected property. Such                          reaction, nuclear radiation or radioactive
      coverage for fire applies only to direct loss or                  contamination; or
      damage by fire to Covered Property. Therefore,
      for example, the coverage does not apply to                    b. Radioactive material is released, and it
      insurance provided under Business Income                          appears that one purpose of the "terrorism"
      and/or      Extra    Expense      coverages      or               was to release such material; or
      endorsements that apply to those coverages.                    c. The "terrorism" is carried out by means of the
   3. Application Of Other Exclusions                                   dispersal or application of pathogenic or
                                                                        poisonous biological or chemical materials; or
      When the Exclusion Of Terrorism applies in
      accordance with the terms of Paragraph 1.a. or                 d. Pathogenic or poisonous biological or
      1.b., such exclusion applies without regard to the                chemical materials are released, and it
                                                                        appears that one purpose of the "terrorism"
      Nuclear Hazard Exclusion in this Coverage Form.
                                                                        was to release such materials; or
C. Section II – Liability is amended as follows:
                                                                     e. The total of insured damage to all types of
   1. The following definition is added and applies                     property exceeds $25,000,000. In determining
      under this endorsement wherever the phrase any                    whether the $25,000,000 threshold is
      injury or damage, is enclosed in quotation marks:                 exceeded, we will include all insured damage
                                                                        sustained by property of all persons and
      "Any injury or damage" means any injury or                        entities affected by the "terrorism" and
      damage covered under this Coverage Form or                        business interruption losses sustained by
      any applicable endorsement, and includes but is                   owners or occupants of the damaged property.
      not limited to "bodily injury", "property damage" or              For the purpose of this provision, insured
      "personal and advertising injury", as may be                      damage means damage that is covered by
      defined under this Coverage Form or any                           any insurance plus damage that would be
      applicable endorsement.                                           covered by any insurance but for the
                                                                        application of any terrorism exclusions; or




BP 05 64 01 15                       © Insurance Services Office, Inc., 2015                              Page 3 of 4
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 343 of 643


      f. Fifty or more persons sustain death or serious              With respect to this Exclusion, Paragraphs 2.e.
         physical injury. For the purposes of this                   and 2.f. describe the threshold used to measure
         provision, serious physical injury means:                   the magnitude of an incident of "terrorism" and
                                                                     the circumstances in which the threshold will
        (1) Physical injury that involves a substantial
                                                                     apply, for the purpose of determining whether
            risk of death; or
                                                                     this Exclusion will apply to that incident. When
        (2) Protracted    and     obvious     physical               the Exclusion applies to an incident of
            disfigurement; or                                        "terrorism", there is no coverage under this
                                                                     Coverage Form.
        (3) Protracted loss of or impairment of the
            function of a bodily member or organ.            D. The following provision is added to Section I –
                                                                Property and Section II – Liability:
      Multiple incidents of "terrorism" which occur
      within a 72-hour period and appear to be carried           The terms and limitations    of any terrorism exclusion,
      out in concert or to have a related purpose or             or the inapplicability or     omission of a terrorism
      common leadership will be deemed to be one                 exclusion, do not serve to   create coverage for loss or
      incident, for the purpose of determining whether           injury or damage that is     otherwise excluded under
      the thresholds in Paragraph 2.e. or 2.f. are               this Policy.
      exceeded.




BP 05 64 01 15                     © Insurance Services Office, Inc., 2015                                Page 4 of 4
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 344 of 643

                                                                                            ML 7000 MN 02 19
                                       WADENA INSURANCE COMPANY

                                        AMENDATORY ENDORSEMENT

1. Wadena Insurance Company located at 7825 Mills Civic Parkway, West Des Moines, Iowa, is a stock company
   domiciled under the laws of the state of Iowa.

2. The following is made a part of the policy:

   In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this
   policy shall not be valid unless countersigned by our authorized representative.




                        Secretary                                                  President




 ML 7000 MN 02 19
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 345 of 643


                                                                                                BUSINESSOWNERS
                                                                                                    BO 01 25 03 15

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    MINNESOTA CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   INFORMATION SECURITY PROTECTION ENDORSEMENT

A. The following is added to Paragraph E.3. Duties In                          (b) Requiring the tearing down of any
   The Event Of Loss Or Damage Property Loss                                       property, including the cost of
   Conditions in Section I – Property and Paragraph                                removing its debris.
   E.2. Duties In The Event Of Occurrence, Offense,                        (2) This exclusion, Ordinance Or Law,
   Claim Or Suit Liability And Medical Expenses                                applies whether the loss results from:
   General Conditions in Section II – Liability of the
   Businessowners Coverage Form and similar                                    (a) An ordinance or law that is enforced
   conditions in any endorsement attached to this                                  even if the property has not been
   Policy:                                                                         damaged; or
        The requirement to notify us can be satisfied by                       (b) The increased costs incurred to
        notifying our agent. Notice can be by any means                            comply with an ordinance or law in
        of communication.                                                          the course of construction, repair,
                                                                                   renovation,       remodeling     or
B. Section I – Property is amended as follows:
                                                                                   demolition of property, or removal
    1. The following is added to Paragraph A.3.                                    of its debris, following a physical
       Covered Causes Of Loss:                                                     loss to that property.
        We insure for all loss or damage caused by fire                    (3) But if loss or damage is solely a result
        or any damage caused by lightning.                                     of one or more Covered Causes of
    2. Paragraph A.5.l.(8) of the Increased Cost Of                            Loss, we will pay for your compliance
       Construction Additional Coverages is replaced                           with such ordinance or law, subject to all
       by the following:                                                       other provisions of this Policy, including
                                                                               those listed below, as follows:
            (8) This Additional Coverage is not subject
                to the terms of the Ordinance Or Law                           (a) In the event of a partial loss, if the
                Exclusion, to the extent that such                                 building is insured on a replacement
                exclusion would conflict with the                                  cost basis, we will pay for your
                provisions of this Additional Coverage.                            compliance but only with respect to
                The coverage afforded under this                                   the damaged portion of the building.
                Additional Coverage does not reduce                            (b) In the event of a total or
                coverage provided under exceptions to                              constructive total loss, we will pay
                the Ordinance Or Law Exclusion as                                  for your compliance with respect to
                presented in this Endorsement.                                     the entire building.
    3. Paragraph A.5.l.(9) of the Increased Cost Of                            (c) We will not pay under this provision
       Construction Additional Coverages does not                                  for the costs associated with the
       apply.                                                                      enforcement of or compliance with
    4. Paragraph     B.1.a.   Ordinance       Or   Law                             any ordinance or law which requires
       Exclusions is replaced by the following:                                    any insured or others to test for,
                                                                                   monitor, clean up, remove, contain,
        a. Ordinance Or Law                                                        treat, detoxify or neutralize, or in
            (1) The enforcement of or compliance with                              any way respond to, or assess the
                any ordinance or law:                                              effects of "pollutants".
                (a) Regulating the construction, use or
                    repair of any property; or


                 Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                              Page 1 of 9
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 346 of 643


      (d) Any      valuation     provision   (including               c. The following is added to Paragraph a.:
          Replacement Cost) or loss payment
                                                                          (10)Send to us, within a reasonable time
          condition which excludes the increased cost
                                                                              after our request, the following:
          attributable to an ordinance or law is hereby
          revised to include such cost to the extent                           (a) Changes in title or occupancy of the
          that coverage is provided above in this item,                            property during the term of the
          4. But in no event will we pay more than the                             Policy; and
          applicable Limit of Insurance.                                       (b) Specifications of damaged buildings
   5. The following is added to Paragraph D.1.                                     and detailed repair estimates.
      Deductibles and applies with respect to any                     d. Paragraph b. is replaced by the following:
      deductible applicable to the Businessowners
      Property Coverage, including a deductible                           b. After we inform an insured:
      provided by endorsement for a particular cause                           (1) Of the right to counsel; and
      of loss or coverage:
                                                                               (2) That an insured's answers may be
      The Deductible will not apply to total loss of a                             used against the insured in later
      building.                                                                    civil or criminal proceedings;
   6. Paragraph E.3. Duties In The Event Of Loss                               we may examine any insured under
      Or Damage Property Loss Conditions is                                    oath, while not in the presence of any
      amended as follows:                                                      other insured and at such times as may
                                                                               be reasonably required, about any
      a. Paragraph a.(3) is deleted.                                           matter relating to this insurance or the
                                                                               claim. In the event of an examination,
      b. Paragraphs a.(6) and a.(7) are replaced by
                                                                               an insured's answers must be signed.
         the following:
                                                                  7. Paragraph E.5. Loss Payment Property Loss
          (6) As often as we reasonably require:                     Conditions is amended as follows:
              (a) Permit us to inspect the property.                  a. Paragraph g. is replaced by the following:
                  Also, permit us to take samples of
                  damaged and undamaged property                          g. Provided you have complied with all the
                  for inspection, testing and analysis;                      terms of this Policy, we will pay for
                                                                             covered loss or damage within five
              (b) Provide us with records and                                business days after:
                  documents reasonably related to
                  the loss, or certified copies if the                         (1) We have received the proof of loss;
                  originals are lost, and permit us to                             and
                  make copies.                                                 (2) We have reached an agreement
                                                                                   with you; or, in the event we use an
          (7) Send us, within 60 days after our
                                                                                   independent claims adjuster, we
              request, a signed, sworn proof of loss
                                                                                   have received the agreement and
              containing the following information we
                                                                                   you have satisfied the conditions of
              require to investigate the claim:
                                                                                   the agreement, if any, or an
              (a) A description of how and when the                                appraisal award has been made.
                  loss or damage occurred;                            b. The following paragraph is added and
              (b) The value of the property, except in                   supersedes any provision to the contrary:
                  the case of a total loss of an insured                  i.   Replacement Cost            –    Business
                  building;                                                    Personal Property
              (c) The interest of the insured and all                          (1) We will not pay more for loss or
                  others in the property; and                                      damage on a replacement cost
              (d) Other insurance which may cover                                  basis than the least of:
                  the loss or damage.                                              (a) The     Limit of  Insurance
                                                                                       applicable to the lost or
                  We will supply       you    with   the
                                                                                       damaged property;
                  necessary forms.
                                                                                   (b) The applicable Special Limit of
                                                                                       Insurance shown in i.(2)(a),
                                                                                       i.(2)(b), i.(2)(c) and i.(2)(d) below;


             Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                     ©Insurance Services Office, Inc., 2014                                  Page 2 of 9
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 347 of 643


               (c) The cost to replace, on the same                8. Paragraphs     a.     and    d. under  F.2.
                   premises, the lost or damaged                      Mortgageholders Property General Conditions
                   property with other property of                    are replaced by the following:
                   comparable material and quality
                                                                       a. The    term    "mortgageholder"    includes
                   and used for the same purpose; or
                                                                          trustees and contract-for-deed vendors.
               (d) The amount you actually spend that                  d. If we deny your claim because of your acts
                   is necessary to repair or replace the                  or because you have failed to comply with
                   lost or damaged property.                              the terms of this Policy, the mortgageholder
         (2) The following Special Limits of                              will still have the right to receive loss
             Insurance apply to any category of                           payment if the mortgageholder:
             property listed below, unless higher                           (1) Pays premium due under the Policy at
             Special Limits Of Insurance are shown                              our request if you have failed to do so;
             in the Declarations. These Special
             Limits are part of, not in addition to, any                    (2) Submits a signed, sworn proof of loss
             Limit Of Insurance shown in the                                    within 60 days after receiving notice
             Declarations, and apply in excess of any                           from us of your failure to do so.
             applicable deductible. The Special Limit                       All of the terms of this Policy will then apply
             of Insurance shown for any category                            directly to the mortgageholder.
             listed below is the most we will pay for
             loss or damage to all property in that                9. The following paragraph is added to Paragraph
             category in any one occurrence.                          F.2.:
                                                                       h. We will notify the mortgageholder of
               (a) $1,000 on used or secondhand
                                                                          changes to this Policy that result in a
                   merchandise held in storage or for
                                                                          substantial reduction of coverage to the
                   sale;
                                                                          mortgaged property.
               (b) $1,000 on property of others;               C. Section II – Liability is amended as follows:
               (c) $1,000 on household contents,                   1. Paragraph A.1.f. Coverage Extension –
                   except    personal property   in                   Supplementary Payments is replaced by the
                   apartments or rooms furnished by                   following:
                   you as landlord;
                                                                       f.   Coverage Extension – Supplementary
               (d) $5,000 on manuscripts, works of art,                     Payments
                   antiques or rare articles, including
                   etchings,    pictures,      statuary,                    (1) We will pay, with respect to any claim
                   marbles, bronzes, porcelains and                             we investigate or settle, or any "suit"
                   bric-a-brac.                                                 against an insured we defend:

               With respect to the articles described in                        (a) All expenses we incur.
               (a), (b), (c) and (d) above, in no event                         (b) Up to $250 for cost of bail bonds
               will we pay you less than we would have                              required because of accidents or
               paid you if this Endorsement were not                                traffic law violations arising out of
               attached to the Policy.                                              the use of any vehicle to which the
                                                                                    Bodily Injury Liability Coverage
      c. The following paragraph is added:
                                                                                    applies. We do not have to furnish
         j.    We agree that, in the event of a total                               these bonds.
               loss, the Limit of Insurance (or the limit                       (c) The cost of bonds to release
               shown in the total loss schedule of                                  attachments, but only for bond
               values) for a building which is Covered                              amounts within the applicable Limit
               Property represents its value.                                       of Insurance. We do not have to
                                                                                    furnish these bonds.
                                                                                (d) All reasonable expenses incurred by
                                                                                    the insured at our request to assist
                                                                                    us in the investigation or defense of
                                                                                    the claim or "suit", including actual
                                                                                    loss of earnings up to $250 a day
                                                                                    because of time off from work



              Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                                 Page 3 of 9
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 348 of 643


          (e) All costs taxed against the insured in the                          ii. Immediately send us copies of
              "suit".                                                                 any      demands,      notices,
                                                                                      summonses or legal papers
          (f) Prejudgment interest awarded against
                                                                                      received in connection with the
              the insured on that part of the judgment
                                                                                      "suit";
              we pay. If we make an offer to pay the
              applicable Limit of Insurance, we will                              iii. Notify any other insurer whose
              not pay any prejudgment interest based                                   coverage is available to the
              on that period of time after the offer.                                  indemnitee; and
          (g) All interest on the full amount of any                              iv. Cooperate with us with respect
              judgment that accrues after entry of the                                to coordinating other applicable
              judgment and before we have paid,                                       insurance available to the
              offered to pay, or deposited in court the                               indemnitee; and
              part of the judgment that is within the
              applicable Limit of Insurance.                                  (ii) Provides      us     with      written
                                                                                   authorization to:
          These payments will not reduce the Limits
          of Insurance.                                                           i.   Obtain records and other
                                                                                       information related to the "suit";
      (2) If we defend an insured against a "suit" and
                                                                                       and
          an indemnitee of the insured is also named
          as a party to the "suit", we will defend that                           ii. Conduct      and control the
          indemnitee if all of the following conditions                               defense of the indemnitee in
          are met:                                                                    such "suit".
          (a) The "suit" against the indemnitee seeks                     So long as the above conditions are met,
              damages for which the insured has                           attorneys' fees incurred by us in the defense
              assumed the liability of the indemnitee                     of that indemnitee, necessary litigation
              in a contract or agreement that is an                       expenses incurred by us and necessary
              "insured contract";                                         litigation expenses incurred by the
          (b) This insurance applies to such liability                    indemnitee at our request will be paid as
              assumed by the insured;                                     Supplementary Payments. Our obligation to
                                                                          defend an insured's indemnitee and to pay
          (c) The obligation to defend, or the cost of                    for attorneys' fees and necessary litigation
              the defense of, that indemnitee has also                    expenses as Supplementary Payments ends
              been assumed by the insured in the                          when:
              same "insured contract";
                                                                          (a) We have used up the applicable Limit of
          (d) The allegations in the "suit" and the
                                                                              Insurance in the payment of judgments
              information we know about the
                                                                              or settlements; or
              "occurrence" are such that no conflict
              appears to exist between the interests of                   (b) The conditions set forth above, or the
              the insured and the interests of the                            terms of the agreement described in
              indemnitee;                                                     Paragraph f. above, are no longer met.
          (e) The indemnitee and the insured ask us               2. Paragraph b. under Exclusion B.1. Applicable
              to conduct and control the defense of                  To Business Liability Coverage is replaced by
              that indemnitee against such "suit" and                the following:
              agree that we can assign the same
              counsel to defend the insured and the                   b. Contractual Liability
              indemnitee; and                                             "Bodily injury" or "property damage" for
          (f) The indemnitee:                                             which the insured is obligated to pay
                                                                          damages by reason of the assumption of
              (i) Agrees in writing to:
                                                                          liability in a contract or agreement. This
                  i.   Cooperate with us in the                           exclusion does not apply to liability for
                       investigation, settlement or                       damages:
                       defense of the "suit";
                                                                          (1) That the insured would have in the
                                                                              absence of the contract or agreement;
                                                                              or




               Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                      ©Insurance Services Office, Inc., 2014                                Page 4 of 9
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 349 of 643


          (2) Assumed in a contract or agreement                                   (2) Misrepresentation   or  fraud
              that is an "insured contract", provided                                  made by you or with your
              the "bodily injury" or "property damage"                                 knowledge in obtaining the
              occurs subsequent to the execution of                                    Policy or in pursuing a claim
              the contract or agreement.                                               under the Policy;
   3. Paragraph E.1. Bankruptcy Liability And                                      (3) An act or omission by you that
      Medical Expenses General Conditions is                                           substantially   increases   or
      replaced by the following:                                                       changes the risk insured;

      1. Bankruptcy                                                                (4) Refusal by you to eliminate
                                                                                       known conditions that increase
          Bankruptcy, insolvency or dissolution of the                                 the potential for loss after
          insured or of the insured's estate will not                                  notification by us that the
          relieve us of our obligations under this                                     condition must be removed;
          Policy and in case an execution against the
                                                                                   (5) Substantial change in the risk
          insured on a final judgment is returned
                                                                                       assumed, except to the extent
          unsatisfied, then such judgment creditor
                                                                                       that we should reasonably have
          shall have a right of action on this Policy
                                                                                       foreseen     the  change      or
          against the company to the same extent
                                                                                       contemplated the risk in writing
          that the insured would have, had the insured
                                                                                       the contract;
          paid the final judgment.
                                                                                   (6) Loss of reinsurance by us which
D. Section III – Common Policy Conditions is                                           provided coverage to us for a
   amended as follows:                                                                 significant amount of the
   1. Paragraph A. Cancellation is replaced by the                                     underlying risk insured. Any
      following:                                                                       notice of cancellation pursuant
                                                                                       to this item shall advise the
      A. Cancellation                                                                  policyholder that he or she has
          1. The first Named Insured shown in the                                      10 days from the date of receipt
             Declarations may cancel this Policy by                                    of the notice to appeal the
             mailing or delivering to us advance                                       cancel l at i on      to     the
             written notice of cancellation.                                           commissioner of commerce
                                                                                       and that the commissioner will
          2. We may cancel this Policy, subject to                                     render a decision as to whether
             the provisions of 3. below, by first-class                                the cancellation is justified
             mailing, or by delivery, of a written                                     because of the loss of
             notice of cancellation to the first Named                                 reinsurance within 30 business
             Insured and any agent, to their last                                      days after receipt of the appeal;
             mailing addresses known to us. Notice
                                                                                   (7) A    determination     by    the
             of cancellation will state the effective
                                                                                       commissioner        that     the
             date of cancellation. The policy period
                                                                                       continuation of the Policy could
             will end on that date.
                                                                                       place us in violation of the
          3. If this Policy has been in effect for:                                    Minnesota insurance laws; or
              a. Fewer than 90 days and is a new                                   (8) Nonpayment of dues to an
                 policy, we may cancel for any                                         association or organization,
                 reason by giving notice at least 10                                   other     than   an   insurance
                 days before the effective date of                                     association or organization,
                 cancellation.                                                         where payment of dues is a
                                                                                       prerequisite to obtaining or
              b. 90 days or more, or if it is a renewal                                continuing such insurance. This
                 of a policy we issued, we may                                         provision for cancellation for
                 cancel only for one or more of the                                    failure to pay dues shall not be
                 following reasons:                                                    applicable to persons who are
                  (1) Nonpayment of premium;                                           retired at 62 years of age or
                                                                                       older or who are disabled
                                                                                       according to social security
                                                                                       standards.



               Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                      ©Insurance Services Office, Inc., 2014                               Page 5 of 9
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 350 of 643


             Under this Paragraph A.3.b., we will                   2. Paragraph C. Concealment, Misrepresenta-
             give notice at least:                                     tion Or Fraud is replaced by the following with
                                                                       respect to loss or damage caused by fire:
             (1) 10 days before the effective date of
                 cancellation, if we cancel for                     C. Concealment, Misrepresentation Or Fraud
                 nonpayment of premium. The
                 cancellation notice shall contain the                  We do not provide coverage to the insured who
                 information regarding the amount of                    has:
                 premium due and the due date, and                      1. Before a loss, willfully; or
                 shall state the effect of nonpayment
                 by the due date. Cancellation shall                    2. After a loss, willfully and with intent to
                 not be effective if payment of the                        defraud;
                 amount due is made prior to the                        concealed or misrepresented any material fact
                 effective date of cancellation; or                     or circumstances concerning:
             (2) 60 days before the effective date, if                      a. This Policy;
                 we cancel for a reason described in
                 3.b.(2) through (8) above. The                             b. The Covered Property;
                 notice of cancellation will state the                      c. That insured's interest in the Covered
                 reason for cancellation.                                      Property; or
          4. If this Policy is cancelled, we will send                      d. A claim under this Policy.
             the first Named Insured any premium
             refund due. If we cancel, the refund will              3. Paragraph C. Concealment, Misrepresenta-
             be pro rata. If the first Named Insured                   tion Or Fraud is replaced by the following with
             cancels, the refund may be less than                      respect to loss or damage caused by a Covered
             pro rata. The cancellation will be                        Cause of Loss other than fire:
             effective even if we have not made or
             offered a refund.                                          C. Concealment,         Misrepresentation           Or
                                                                           Fraud
          5. If this Policy includes liquor liability
             coverage with respect to "injury" arising                      We will not pay for any loss or damage if
             out of the selling, serving or furnishing                      any insured has:
             of alcoholic beverages, then the                               1. Before a loss, willfully; or
             following provisions shall apply:
                                                                            2. After a loss, willfully and with intent to
             If this Policy is cancelled by us, we will                        defraud;
             notify, in writing, the governmental
             authority in the State of Minnesota that                       concealed or misrepresented any material
             issued the current liquor license to the                       fact or circumstances concerning:
             Named Insured that the Policy is being                             a. This Policy;
             cancelled at the same time that the
             cancellation notice is sent to the first                           b. The Covered Property;
             Named Insured.
                                                                                c. That insured's interest            in    the
             If the first Named Insured cancels, we                                Covered Property; or
             will notify, in writing, the governmental
                                                                                d. A claim under this Policy.
             authority in the State of Minnesota that
             issued the current liquor license to the               4. Paragraph D. Examination Of Your Books
             Named Insured that the Policy is being                    And Records is replaced by the following:
             cancelled upon receiving the written
             notice of cancellation from the first                      D. Examination        Of   Your       Books        And
             Named Insured.                                                Records

          6. Unless otherwise specifically required,                        We may examine and audit your books and
             proof of mailing of any notice shall be                        records as they relate to this Policy at any
             sufficient proof of notice.                                    time during the policy period and up to one
                                                                            year afterward.




                 Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                                  Page 6 of 9
      CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 351 of 643


   5. Paragraph K. Transfer Of Rights Of Recovery                            (3) Your tenant.
      Against Others To Us is replaced by the
                                                                             You may also accept the usual bills of
      following:
                                                                             lading or shipping receipts limiting the
      K. Transfer Of Rights Of Recovery Against                              liability of carriers.
         Others To Us                                                        This will not restrict your insurance.
          1. Applicable to Businessowners Property                       3. Applicable to Businessowners Liability
             Coverage:                                                      Coverage:
             If any person or organization to or for                         If the insured has rights to recover all or
             whom we make payment under this                                 part of any payment we have made
             Policy has rights to recover damages                            under this Policy, those rights are
             from     another, those rights are                              transferred to us. The insured must do
             transferred to us to the extent of our                          nothing after loss to impair them. At our
             payment. That person or organization                            request, the insured will bring "suit" or
             must do everything necessary to secure                          transfer those rights to us and help us
             our rights and must do nothing after loss                       enforce them. This condition does not
             to impair them. However, our rights do                          apply to Medical Expenses Coverage.
             not apply against:
                                                                             Our rights do not apply against any
             a. An insured; or                                               person or organization insured under
             b. Any person or organization insured                           this or any other policy we issue with
                under another policy which was                               respect to the same "occurrence",
                issued by us and responds to the                             provided the "occurrence" was not
                same loss;                                                   intentionally caused by such insureds.
             provided the loss was not intentionally            6. The following is added:
             caused by such insureds.                                M. Nonrenewal
          2. You may waive your rights against
                                                                         If we decide not to renew this Policy, we
             another party in writing:
                                                                         may do so by giving the first Named Insured
             a. Prior to a loss to your Covered                          and any agent written notice of our intent
                Property.                                                not to renew at least 60 days before the
                                                                         expiration date of this Policy. Such notice
             b. After a loss to your Covered                             will be delivered or mailed by first-class mail
                Property only if, at the time of loss,                   to their last mailing addresses known to us.
                that party is one of the following:
                                                                         We need not mail or deliver this notice if
                 (1) Someone insured by this                             you have:
                     insurance, unless the loss was
                     caused intentionally by such                        1. Insured elsewhere;
                     insured;
                                                                         2. Accepted replacement coverage; or
                 (2) A business firm:
                                                                         3. Agreed not to renew this Policy.
                     (a) Owned or controlled by you;
                                                                         Unless otherwise specifically required, proof
                         or
                                                                         of mailing of any notice shall be sufficient
                     (b) That owns or controls you;                      proof of notice.
                         or




              Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                     ©Insurance Services Office, Inc., 2014                                Page 7 of 9
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 352 of 643


E. The following changes apply only to Information                          (4) Assist us, upon our request, in the
   Security Protection Endorsement BP 15 07 if it is                            enforcement of any right against any
   attached to this Policy:                                                     person or organization which may be
                                                                                liable to you because of an occurrence
    1. Paragraph (2) of Insuring Agreement d.                                   or offense to which this Endorsement
       Security Breach Liability is replaced by the                             may also apply.
       following:
                                                                            You will not, except at your own cost,
           (2) We will pay for "defense expenses" as a                      voluntarily make a payment, assume any
               result of a "claim" in the form of a                         obligation or incur any expense without our
               "regulatory proceeding" first made                           consent.
               against the insured during the "policy
               period" or during the applicable                             A "claim" brought by a person or
               Extended Reporting Period, in response                       organization seeking damages will be
               to a "wrongful act" or a series of                           deemed to have been made when the
               "interrelated wrongful acts" covered                         "claim" is received by an insured.
               under Paragraph d.(1).                                   b. Under Insuring Agreement a. Replacement
                                                                           Or Restoration Of Electronic Data and
    2. The following is added to the Limits Of
                                                                           Insuring Agreement e. Extortion Threats,
       Insurance Provision under Paragraph K.:
                                                                           you must:
       In addition to the Information Security Protection                   (1) Notify local law enforcement officials;
       Aggregate Limit of Insurance, we will pay
       prejudgment interest awarded against the                             (2) Submit to examination under oath at our
       insured on the part of the judgment we pay. If                           request and give us a signed statement
       we make an offer to pay the Information                                  of your answers; and
       Security Protection Aggregate Limit of                               (3) Give us a detailed, sworn proof of loss
       Insurance, we will not pay any prejudgment                               within 120 days.
       interest based on that period of time after the
       offer.                                                               (4) In addition, under Insuring Agreement e.
                                                                                Extortion Threats, you must:
    3. The Duties In The Event Of Claim Or Loss
                                                                                (a) Determine that the "extortion threat"
       Condition under Paragraph M. is replaced by the
                                                                                    has actually occurred;
       following:
                                                                                (b) Make every reasonable effort to
       Duties In The Event Of Claim Or Loss                                         immediately notify an associate and
       In the event of either an occurrence or offense                              the security firm, if any, before
       that may result in a "claim" against an insured or                           making any "ransom payment"
       a "loss" or situation that may result in a "loss"                            based upon the "extortion threat";
       covered under this Endorsement, you must see                             (c) With respect to "ransomware",
       to it that we or our agent is notified orally or in                          make a reasonable effort to access
       writing as soon as practicable, but not to exceed                            your "electronic data" from backup;
       30 days, and cooperate with us in the                                        and
       investigation and settlement of the "claim" or
       "loss" as set forth below:                                               (d) Approve any "ransom payment"
                                                                                    based upon the "extortion threat".
       a. For "claims" covered under Insuring
                                                                   4. Paragraph d. of the definition of "loss" in
          Agreements d. Security Breach Liability and
                                                                      Paragraph V. is replaced by the following:
          g. Web Site Publishing Liability, you must:
                                                                        d. With respect to Insuring Agreements d.
           (1) Immediately record the specifics of the
                                                                           Security Breach Liability and g. Web Site
               "claim" and the date received;
                                                                           Publishing Liability:
           (2) Immediately send us or our agent                             Compensatory      damages,      settlement
               copies of any demands, notices,                              amounts and costs awarded pursuant to
               summonses or legal papers received in                        judgments or settlements. "Loss" does not
               connection with the "claim";                                 include:
           (3) Authorize us to obtain records and other                     (1) Civil or criminal fines or penalties
               information; and                                                 imposed by law;




                 Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                               Page 8 of 9
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 353 of 643


          (2) Punitive or exemplary damages;                             (5) Royalties;
          (3) The multiplied portion of multiplied                       (6) The amount of any disgorged profits;
              damages;                                                       or
          (4) Taxes;                                                     (7) Matters that are uninsurable pursuant
                                                                             to law.




              Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                     ©Insurance Services Office, Inc., 2014                             Page 9 of 9
      CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 354 of 643
                                                                     BUSINESSOWNERS
                                                                                                 BO 60 02 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION - ASBESTOS OR ASBESTOS PRODUCTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. The following exclusion is added to Paragraph B.               3. "Personal and advertising injury" arising, in
  Exclusions in Section II - Liability:                              whole or in part, out of the actual, alleged,
                                                                     threatened or suspected inhalation of,
  B. Exclusions                                                      ingestion of, contact with, exposure to,
                                                                     existence of, or presence of, asbestos,
      This insurance does not apply to:                              asbestos fibers, asbestos dust or any
                                                                     product containing asbestos.
      ASBESTOS OR ASBESTOS PRODUCTS
                                                                  4. Any loss, cost or expense arising, in whole
      1. "Bodily injury" arising, in whole or in part,               or in part, out of the abating, testing for,
         out of the actual, alleged, threatened or                   monitoring,     cleaning    up,    removing,
         suspected inhalation of, or ingestion of,                   containing,       treating,     detoxifying,
         asbestos, asbestos fibers, asbestos dust or                 neutralizing, remediating or disposing of, or
         any product containing asbestos.                            in any way responding to or assessing the
                                                                     effects of, asbestos, asbestos fibers,
      2. "Property damage" arising, in whole or in                   asbestos dust, or any product that contains
         part, out of the actual, alleged, threatened                asbestos, by any insured or by any other
         or suspected contact with, exposure to,                     person or entity.
         existence of, or presence of, asbestos,
         asbestos fibers, asbestos dust or any
         product containing asbestos.




                    Includes copyrighted material of ©ISO Properties, Inc, with its permission
BO 60 02 01 11                            ©ISO Properties, Inc., 2005                               Page 1 of 1
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 355 of 643
                                                                       BUSINESSOWNERS
                                                                                                  BO 60 03 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     LEAD LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.1.                 (3) Any loss, cost or expense arising out of
Exclusions - Applicable to Business Liability Coverage                 any request, demand or order to test for,
in Section II - Liability:                                             monitor, clean up, remove, contain, treat,
                                                                       detoxify, neutralize, or in any way respond
This insurance does not apply to:                                      to or assess the effects of lead; or
   t.   Lead Liability
                                                                    (4) Any loss, cost or expense arising from
        (1) Actual or alleged “bodily injury” arising                   any claim or “suit” by or on behalf of any
            out of the ingestion, inhalation, or                        governmental authority for damages
            absorption of lead in any form;                             resulting from the testing for, monitoring,
                                                                        cleaning     up,   removing,     containing,
        (2) Actual or alleged “property damage” or                      treating, detoxifying or neutralizing, or in
            “personal and advertising injury” arising                   any way responding to or assessing the
            out of any form of lead;                                    effects of lead.




                     Includes copyrighted material of ©ISO Properties, Inc, with its permission
BO 60 03 01 11                                ©ISO Properties, Inc.                                   Page 1 of 1
      CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 356 of 643
                                                                     BUSINESSOWNERS
                                                                                                  BO 60 04 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EXCLUSION - PUNITIVE DAMAGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added to Section II - Liability B. Exclusions and supersedes any provision to the contrary:

This insurance does not apply to punitive or exemplary damages.




BO 60 04 01 11                                                                                         Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 357 of 643
                                                                      BUSINESSOWNERS
                                                                                                BO 60 52 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  IDENTITY RECOVERY COVERAGE
           IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE REIMBURSEMENT

This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added as an Additional Coverage          2. Any fraudulent, dishonest or criminal act by an
under Section 1 - Property.                                  "identity recovery insured" or any person aiding
                                                             or abetting an "identity recovery insured", or by
IDENTITY RECOVERY COVERAGE                                   any authorized representative of an "identity
                                                             recovery insured", whether acting alone or in
We will provide the Case Management Service and              collusion with others. However, this exclusion
Expense Reimbursement Coverage indicated below if            shall not apply to the interests of an “identity
all of the following requirements are met:
                                                             recovery insured” who has no knowledge of or
                                                             involvement in such fraud, dishonesty or criminal
   1. There has been an “identity theft” involving
      the personal identity of an “identity recovery         act.
      insured” under this policy; and
                                                          3. An “identity theft” that is not reported in writing
   2. Such “identity theft” is first discovered by the       to the police.
      “identity recovery insured” during the policy
      period for which this Identity Recovery             LIMITS
      Coverage is applicable; and
                                                          Case Management Service is available as needed for
   3. Such “identity theft” is reported to us within      any one “identity theft” for up to 12 consecutive
      60 days after it is first discovered by the         months from the inception of the service. Expenses
      “identity recovery insured.”                        we incur to provide Case Management Service do not
                                                          reduce the amount of limit available for Expense
If all three of the requirements listed above have been   Reimbursement Coverage.
met, then we will provide the following to the
“identity recovery insured”:                              Expense Reimbursement Coverage is subject to a limit
                                                          of $15,000 annual aggregate per “identity recovery
   1. Case Management Service                             insured.” Regardless of the number of claims, this
                                                          limit is the most we will pay for the total of all loss or
      Services of an “identity recovery case              expense arising out of all “identity thefts” to any one
      manager” as needed to respond to the                “identity recovery insured” which are first discovered
      “identity theft”; and                               by the “identity recovery insured” during a 12-month
                                                          period starting with the beginning of the present
   2. Expense Reimbursement
                                                          annual policy period. If an “identity theft” is first
      Reimbursement of necessary and reasonable           discovered in one policy period and continues into
      “identity recovery expenses” incurred as a          other policy periods, all loss and expense arising from
      direct result of the “identity theft.”              such “identity theft” will be subject to the aggregate
                                                          limit applicable to the policy period when the “identity
This coverage is additional insurance.                    theft” was first discovered.

EXCLUSIONS                                                Legal costs as provided under item d. of the definition
                                                          of “identity recovery expenses” are part of, and not in
The following additional exclusions apply to this         addition to, the Expense Reimbursement Coverage
coverage:                                                 limit.

We do not cover loss or expense arising from any of       Item e. (Lost Wages) and item f. (Child and Elder Care
the following:
                                                          Expenses) of the definition of “identity recovery
                                                          expenses” are jointly subject to a sublimit of $5,000.
1. The theft of a professional or business identity.
                                                          This sublimit is part of, and not in addition to, the
                                                          Expense Reimbursement Coverage limit. Coverage is


 BO 60 52 01 11                                                                                      Page 1 of 4
           CASElost
limited to wages   0:20-cv-01102-JRT-DTS          Document
                       and expenses incurred within   12   13-1 InFiled
                                                                     some05/29/20
                                                                              cases, Page
                                                                                       we may358 ofprovide
                                                                                                     643 Case
months after the first discovery of the “identity theft”        Management services at our expense to an
by the “identity recovery insured.”                             “identity recovery insured” prior to a
                                                                determination that a covered “identity theft”
Item g. (Mental Health Counseling) of the definition of         has occurred. Our provision of such services is
“identity recovery expenses” is subject to a sublimit           not an admission of liability under the policy.
of $1,000. This sublimit is part of, and not in addition        We reserve the right to deny further coverage
to, the Expense Reimbursement Coverage limit.                   or service if, after investigation, we determine
Coverage is limited to counseling that takes place              that a covered “identity theft” has not
within 12 months after the first discovery of the               occurred.
“identity theft” by the “identity recovery insured.”
                                                                As      respects     Expense      Reimbursement
Item h. (Miscellaneous Unnamed Costs) of the                    Coverage, the “identity recovery insured” must
definition of “identity recovery expenses” is subject           send to us, within 60 days after our request,
to a sublimit of $1,000. This sublimit is part of, and          receipts, bills or other records that support his
not in addition to, the Expenses Reimbursement                  or her claim for "identity recovery expenses."
Coverage limit. Coverage is limited to costs incurred
within 12 months after the first discovery of the         B. Services
“identity theft” by the “identity recovery insured.”
                                                             The following conditions apply as respects any
DEDUCTIBLE                                                   services provided by us or our designees to any
                                                             “identity recovery insured” under this endorsement:
Case Management Service is not subject to a
deductible.                                                  1. Our ability to provide helpful services in the
                                                                event of an “identity theft” depends on the
                                                                cooperation, permission and assistance of the
Expense Reimbursement Coverage is subject to a
                                                                “identity recovery insured.”
deductible of $100. Any one “identity recovery
insured” shall be responsible for only one deductible        2. All services may not be available or applicable
under this Identity Recovery Coverage during any one            to all individuals. For example, “identity
policy period.                                                  recovery insureds” who are minors or foreign
                                                                nationals may not have credit records that can
No other deductible applies to the Identity Recovery            be provided or monitored. Service in Canada
Coverage.                                                       will be different from service in the United
                                                                States and Puerto Rico in accordance with
CONDITIONS                                                      local conditions.

                                                               3. We do not warrant or guarantee that our
The following additional conditions apply to this
                                                                  services will end or eliminate all problems
coverage:                                                         associated with an “identity theft” or prevent
                                                                  future “identity thefts.”
A. Help Line
                                                           DEFINITIONS
   For assistance, the “identity recovery insured”
   should call the Identity Recovery Help Line at          With respect to the provisions of this endorsement
   1-866-221-3470.                                         only, the following definitions are added:

   The Identity Recovery Help Line can provide the         1. "Identity Recovery Case Manager" means one or
   “identity recovery insured” with:                          more individuals assigned by us to assist an
                                                              “identity recovery insured” with communications
                                                              we deem necessary for re-establishing the integ-
   1. Information and advice for how to respond to a
                                                              rity of the personal identity of the “identity
      possible “identity theft”; and                          recovery insured.” This includes, with the permis-
                                                              sion and cooperation of the “identity recovery
   2. Instructions for how to submit a service                insured,” written and telephone communications
      request for Case Management Service and/or a            with law enforcement authorities, governmental
      claim form for Expense Reimbursement                    agencies, credit agencies and individual creditors
      Coverage.                                               and businesses.




BO 60 52 01 11                                                                                      Page 2 of 4
           CASE
2. "Identity      0:20-cv-01102-JRT-DTS
             Recovery                             Document 13-1
                        Expenses" means the following             Filed 05/29/20
                                                             f. Actual                Page 359 of
                                                                         costs for supervision    of 643
                                                                                                      children or
   when they are reasonable and necessary expenses              elderly or infirm relatives or dependants of the
   that are incurred as a direct result of an “identity         “identity recovery insured” during time
   theft”:                                                      reasonably and necessarily taken away from
                                                                such supervision. Such care must be provided
   a. Costs for re-filing applications for loans, grants        by a professional care provider who is not a
      or other credit instruments that are rejected             relative of the “identity recovery insured.”
      solely as a result of an “identity theft.”
                                                             g. Actual costs for counseling from a licensed
   b. Costs for notarizing affidavits or other similar
                                                                mental health professional. Such care must be
      documents, long distance telephone calls and
                                                                provided by a professional care provider who is
      postage solely as a result of your efforts to
                                                                not a relative of the “identity recovery
      report an “identity theft” or amend or rectify
                                                                insured.”
      records as to your true name or identity as a
      result of an “identity theft.”                         h. Any other reasonable costs necessarily
                                                                  incurred by an “identity recovery insured” as a
   c. Costs for credit reports from established credit            direct result of the “identity theft.”
      bureaus.
                                                                  (1) Such costs include:
   d. Fees and expenses for an attorney approved
      by us for the following:                                       (a) Costs by the “identity recovery
                                                                         insured” to recover control over his or
      (1) The defense of any civil suit brought                          her personal identity.
          against an “identity recovery insured.”
                                                                     (b) Deductibles or service       fees   from
      (2) The removal of any civil judgment                              financial institutions.
          wrongfully entered against an “identity
          recovery insured.”                                      (2) Such costs do not include:

                                                                     (a) Costs to avoid, prevent or detect
      (3) Legal assistance for an “identity recovery
                                                                         “identity theft” or other loss.
          insured” at an audit or hearing by a
          governmental agency.                                       (b) Money lost or stolen.

      (4) Legal assistance in challenging the                        (c) Costs that are restricted or excluded
          accuracy of the “identity recovery                             elsewhere in this endorsement or
          insured’s” consumer credit report.                             policy.

      (5) The defense of any criminal charges              3. “Identity Recovery Insured” means the following:
          brought against an “identity recovery
                                                               a. When the entity insured under this policy is a
          insured” arising from the actions of a third
                                                                  sole proprietorship, the “identity recovery
          party using the personal identity of the
                                                                  insured” is the individual person who is the
          “identity recovery insured.”
                                                                  sole proprietor of the insured entity.
   e. Actual lost wages of the “identity recovery              b. When the entity insured under this policy is a
      insured” for time reasonably and necessarily                partnership, the “identity recovery insureds”
      taken away from work and away from the                      are the current partners.
      work premises. Time away from work includes
      partial or whole work days. Actual lost wages            c. When the entity insured under this policy is a
      may include payment for vacation days,                      corporation or other organization, the “identity
      discretionary days, floating holidays and paid              recovery insureds” are all individuals having an
      personal days. Actual lost wages does not                   ownership position of 20% or more of the
      include sick days or any loss arising from time             insured entity. However, if and only if there is
      taken away from self employment. Necessary                  no one who has such an ownership position,
      time off does not include time off to do tasks              then the “identity recovery insured” shall be:
      that could reasonably have been done during
      non-working hours.                                          (1) The chief executive of the insured entity;
                                                                      or




BO 60 52 01 11                                                                                      Page 3 of 4
       (2) CASE   0:20-cv-01102-JRT-DTS
           As respects    a religious institution,Document
                                                    the    13-1 Filed 05/29/20 Page 360 of 643
           senior ministerial employee.

    An “identity recovery insured” must always be an
    individual person. The entity insured under this
    policy is not an “identity recovery insured.”

4. “Identity Theft” means the fraudulent use of the
   social security number or other method of
   identifying an “identity recovery insured.” This
   includes fraudulently using the personal identity
   of an “identity recovery insured” to establish
   credit accounts, secure loans, enter into contracts
   or commit crimes.

    “Identity theft” does not include the fraudulent
    use of a business name, d/b/a or any other
    method of identifying a business activity.

All other provisions of this policy apply.




BO 60 52 01 11                                                                            Page 4 of 4
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 361 of 643
                                                                     BUSINESSOWNERS
                                                                                                   BO 60 84 05 16

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


Section II – Liability is amended as follows:                             This Paragraph g.(2) does not apply to:
A. Exclusion 1.g. under Paragraph B. Exclusions is                        (a) A watercraft while ashore on premises
   replaced by the following:                                                 you own or rent;
    This insurance does not apply to:                                     (b) A watercraft you do not own that is:
    g. Aircraft, Auto or Watercraft                                       (i) Less than 51 feet long; and
        (1) Unmanned Aircraft                                             (ii) Not being used to carry persons or
                                                                               property for a charge;
            "Bodily injury" or "property damage" arising
            out of the ownership, maintenance, use or                     (c) Parking an "auto" on, or on the ways
            entrustment to others of any aircraft that is                     next to, premises you own or rent,
            an "unmanned aircraft". Use includes                              provided the "auto" is not owned by or
            operation and "loading or unloading".                             rented or loaned to you or the insured;
            This Paragraph g.(1) applies even if the                      (d) Liability assumed under any "insured
            claims     allege    negligence   or    other                     contract"      for the    ownership,
            wrongdoing in the supervision, hiring,                            maintenance or use of aircraft or
            employment, training or monitoring of                             watercraft; or
            others by an insured, if the "occurrence"                     (e) "Bodily injury" or "property damage"
            which caused the "bodily injury" or "property                     arising out of:
            damage"        involved     the   ownership,
            maintenance, use or entrustment to others                         (i) The operation of machinery or
            of any aircraft that is an "unmanned                                  equipment that is attached to, or
            aircraft".                                                            part of, a land vehicle that would
                                                                                  qualify under the definition of
        (2) Aircraft (Other Than Unmanned Aircraft),                              "mobile equipment" if it were not
            Auto Or Watercraft                                                    subject to a compulsory or financial
            "Bodily injury" or "property damage" arising                          responsibility law or other motor
            out of the ownership, maintenance, use or                             vehicle insurance law where it is
            entrustment to others of any aircraft (other                          licensed or principally garaged; or
            than "unmanned aircraft"), "auto" or                              (ii) The operation of any of the
            watercraft owned or operated by or rented                              following machinery or equipment:
            or loaned to any insured. Use includes
            operation and "loading or unloading".                                 i.   Cherry pickers and similar
                                                                                       devices mounted on automobile
            This Paragraph g.(2) applies even if the                                   or truck chassis and used to
            claims      allege    negligence    or    other                            raise or lower workers; and
            wrongdoing in the supervision, hiring,
            employment, training or monitoring of                                 ii. Air compressors, pumps and
            others by an insured, if the "occurrence"                                 generators, including spraying,
            which caused the "bodily injury" or "property                             welding,   building   cleaning,
            damage"         involved     the    ownership,                            geophysical        exploration,
            maintenance, use or entrustment to others                                 lightning and well servicing
            of any aircraft (other than "unmanned                                     equipment.
            aircraft"), "auto" or watercraft that is owned
            or operated by or rented or loaned to any
            insured.



                      Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 84 05 16                        ©Insurance Services Office, Inc., 2014                             Page 1 of 2
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 362 of 643


B. The following exclusion is added to paragraph 1.p.        C. The following definition is added to Paragraph F.
   under Paragraph B. Exclusions:                               Liability And Medical Expenses Definitions:
   This insurance does not apply to:                             "Unmanned aircraft" means an aircraft that is not:
   p. Personal And Advertising Injury                            a. Designed;
       "Personal and advertising injury" arising out of          b. Manufactured; or
       the ownership, maintenance, use or entrustment
                                                                 c. Modified after manufacture;
       to others of any aircraft that is an "unmanned
       aircraft". Use includes operations and "loading           to be controlled directly by a person from within or
       or unloading".                                            on the aircraft.
       This exclusion applies even if the claims allege
       negligence or other wrongdoing in the
       supervision, hiring, employment, training or
       monitoring of others by an insured, if the
       offense which caused the "personal and
       advertising injury" involved the ownership,
       maintenance, use or entrustment to others of
       any aircraft that is an "unmanned aircraft".
       This exclusion does not apply to:
       (a) The use of another's advertising idea in your
           "advertisement"; or
       (b) Infringing upon another's copyright, trade
           dress or slogan in your "advertisement".




                    Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 84 05 16                      ©Insurance Services Office, Inc., 2014                             Page 2 of 2
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 363 of 643


                                                                                                    BUSINESSOWNERS
                                                                                                        BP 00 03 07 13

                       BUSINESSOWNERS COVERAGE FORM
Various provisions in this policy restrict coverage. Read                   (5) Personal property owned by you that is
the entire policy carefully to determine rights, duties and                     used to maintain or service the buildings
what is and is not covered.                                                     or structures or the premises, including:
Throughout this Coverage Form, the words "you" and                              (a) Fire extinguishing equipment;
"your" refer to the Named Insured shown in the
                                                                                (b) Outdoor furniture;
Declarations. The words "we", "us" and "our" refer to the
company providing this insurance.                                               (c) Floor coverings; and
In Section II – Liability, the word "insured" means any                         (d) Appliances used for refrigerating,
person or organization qualifying as such under                                     ventilating, cooking, dishwashing or
Paragraph C. Who Is An Insured.                                                     laundering;
Other words and phrases that appear in quotation marks                      (6) If not covered by other insurance:
have special meaning. Refer to Paragraph H. Property                            (a) Additions      under     construction,
Definitions in Section I – Property and Paragraph F.                                alterations and repairs to the
Liability And Medical Expenses Definitions in Section II                            buildings or structures;
– Liability.
                                                                                (b) Materials, equipment, supplies and
SECTION I – PROPERTY                                                                temporary structures, on or within
A. Coverage                                                                         100 feet of the described premises,
                                                                                    used      for    making      additions,
    We will pay for direct physical loss of or damage to                            alterations or repairs to the buildings
    Covered Property at the premises described in the                               or structures.
    Declarations caused by or resulting from any
    Covered Cause of Loss.                                              b. Business Personal Property located in or on
                                                                           the buildings or structures at the described
    1. Covered Property                                                    premises or in the open (or in a vehicle)
        Covered Property includes Buildings as                             within 100 feet of the buildings or structures
        described under Paragraph a. below, Business                       or within 100 feet of the premises described
        Personal    Property   as described under                          in the Declarations, whichever distance is
        Paragraph b. below, or both, depending on                          greater, including:
        whether a Limit Of Insurance is shown in the                        (1) Property you own that is used in your
        Declarations for that type of property.                                 business;
        Regardless of whether coverage is shown in the
                                                                            (2) Property of others that is in your care,
        Declarations for Buildings, Business Personal
                                                                                custody or control, except as otherwise
        Property, or both, there is no coverage for
                                                                                provided in Loss Payment Property
        property described under Paragraph 2. Property
                                                                                Loss Condition Paragraph E.5.d.(3)(b);
        Not Covered.
                                                                            (3) Tenant's         im prov em ents  and
        a. Buildings, meaning the buildings and
                                                                                betterments.       Improvements   and
           structures at the premises described in the
                                                                                betterments are fixtures, alterations,
           Declarations, including:
                                                                                installations or additions:
            (1) Completed additions;
                                                                                (a) Made a part of the building or
            (2) Fixtures, including outdoor fixtures;                               structure you occupy but do not
            (3) Permanently installed:                                              own; and

                 (a) Machinery; and                                             (b) You acquired or made at your
                                                                                    expense but cannot legally remove;
                 (b) Equipment;
                                                                            (4) Leased personal property which you
            (4) Your personal property in apartments,                           have a contractual responsibility to
                rooms or common areas furnished by                              insure, unless otherwise provided for
                you as landlord;                                                under Paragraph 1.b.(2); and




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                              Page 1 of 53
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 364 of 643


             (5) Exterior building glass, if you are a                 i.     "Electronic data", except as provided under
                 tenant and no Limit Of Insurance is                          Additional Coverages – Electronic Data.
                 shown in the Declarations for Building                       This Paragraph i. does not apply to your
                 property. The glass must be owned by                         "stock" of prepackaged software or to
                 you or in your care, custody or control.                     "electronic data" which is integrated in and
                                                                              operates or controls the building's elevator,
    2. Property Not Covered
                                                                              lighting, heating, ventilation, air conditioning
        Covered Property does not include:                                    or security system; or
        a. Aircraft, automobiles, motortrucks and other                j.     Animals, unless owned by others and
           vehicles      subject  to   motor    vehicle                       boarded by you, or if owned by you, only as
           registration;                                                      "stock" while inside of buildings.

        b. "Money" or "securities" except as provided              3. Covered Causes Of Loss
           in the:                                                     Direct physical loss unless the loss is excluded
                                                                       or limited under Section I – Property.
             (1) Money    And      Securities   Optional
                 Coverage; or                                      4. Limitations
             (2) Employee       Dishonesty      Optional               a. We will not pay for loss of or damage to:
                 Coverage;                                                    (1) Steam boilers, steam pipes, steam
        c. Contraband, or property in the course of                               engines or steam turbines caused by or
           illegal transportation or trade;                                       resulting from any condition or event
                                                                                  inside such equipment. But we will pay
        d. Land (including land on which the property                             for loss of or damage to such equipment
           is located), water, growing crops or lawns                             caused by or resulting from an
           (other than lawns which are part of a                                  explosion of gases or fuel within the
           vegetated roof);                                                       furnace of any fired vessel or within the
        e. Outdoor fences, radio or television antennas                           flues or passages through which the
           (including satellite dishes) and their lead-in                         gases of combustion pass.
           wiring, masts or towers, signs (other than                         (2) Hot water boilers or other water heating
           signs attached to buildings), trees, shrubs or                         equipment caused by or resulting from
           plants (other than trees, shrubs or plants                             any condition or event inside such
           which are part of a vegetated roof), all                               boilers or equipment, other than an
           except as provided in the:                                             explosion.
             (1) Outdoor Property Coverage Extension;                         (3) Property that is missing, where the only
                 or                                                               evidence of the loss or damage is a
                                                                                  shortage disclosed on taking inventory,
             (2) Outdoor Signs Optional Coverage;                                 or other instances where there is no
        f.   Watercraft (including motors, equipment                              physical evidence to show what
             and accessories) while afloat;                                       happened to the property. This limitation
                                                                                  does not apply to the Optional
        g. Accounts, bills, food stamps, other                                    Coverage for Money and Securities.
           evidences of debt, accounts receivable or
           "valuable papers and records"; except as                           (4) Property that has been transferred to a
           otherwise provided in this policy;                                     person or to a place outside the
                                                                                  described premises on the basis of
        h. "Computer(s)" which are permanently                                    unauthorized instructions.
           installed or designed to be permanently
                                                                              (5) The interior of any building or structure,
           installed in any aircraft, watercraft,
                                                                                  or to personal property in the building or
           motortruck or other vehicle subject to motor
                                                                                  structure, caused by or resulting from
           vehicle registration. This paragraph does
                                                                                  rain, snow, sleet, ice, sand or dust,
           not apply to "computer(s)" while held as
                                                                                  whether driven by wind or not, unless:
           "stock";
                                                                                  (a) The building or structure first
                                                                                      sustains damage by a Covered
                                                                                      Cause of Loss to its roof or walls
                                                                                      through which the rain, snow, sleet,
                                                                                      ice, sand or dust enters; or




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                                 Page 2 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 365 of 643


                 (b) The loss or damage is caused by or               5. Additional Coverages
                     results from thawing of snow, sleet
                     or ice on the building or structure.                 a. Debris Removal

           (6) Lawns, trees, shrubs or plants which are                       (1) Subject to Paragraphs (2), (3) and (4),
               part of a vegetated roof, caused by or                             we will pay your expense to remove
               resulting from:                                                    debris of Covered Property and other
                                                                                  debris that is on the described premises,
                 (a) Dampness or dryness of atmosphere                            when such debris is caused by or results
                     or of soil supporting the vegetation;                        from a Covered Cause of Loss that
                                                                                  occurs during the policy period. The
                 (b) Changes in          or   extremes    of
                                                                                  expenses will be paid only if they are
                     temperature;
                                                                                  reported to us in writing within 180 days
                 (b) Disease;                                                     of the date of direct physical loss or
                                                                                  damage.
                 (d) Frost or hail; or
                                                                              (2) Debris Removal does not apply to costs
                 (e) Rain, snow, ice or sleet.
                                                                                  to:
       b. We will not pay for loss of or damage to the
                                                                                   (a) Remove debris of property of yours
          following types of property unless caused by
                                                                                       that is not insured under this policy,
          the "specified causes of loss" or building
                                                                                       or property in your possession that
          glass breakage:
                                                                                       is not Covered Property;
           (1) Animals, and then only if they are killed
                                                                                   (b) Remove debris of property owned
               or their destruction is made necessary.
                                                                                       by or leased to the landlord of the
           (2) Fragile articles such as glassware,                                     building   here     our    described
               statuary,   marble,  chinaware    and                                   premises are located, unless you
               porcelain, if broken. This restriction                                  have a contractual responsibility to
               does not apply to:                                                      insure such property and it is
                                                                                       insured under this policy;
                 (a) Glass that is part of the exterior or
                     interior of a building or structure;                          (c) Remove any property that is
                                                                                       Property Not Covered, including
                 (b) Containers of property held for sale;                             property addressed under the
                     or                                                                Outdoor    Property   Coverage
                 (c) Photographic or scientific instrument                             Extension;
                     lenses.                                                       (d) Remove property of others of a type
       c. For loss or damage by theft, the following                                   that would not be Covered Property
          types of property are covered only up to the                                 under this policy;
          limits shown (unless a higher Limit Of                                   (e) Remove deposits of mud or earth
          Insurance is shown in the Declarations):                                     from the grounds of the described
           (1) $2,500 for furs, fur garments and                                       premises;
               garments trimmed with fur.                                          (f) Extract "pollutants" from land or
           (2) $2,500 for jewelry, watches, watch                                      water; or
               movements, jewels, pearls, precious                                 (g) Remove, restore or replace polluted
               and semiprecious stones, bullion, gold,                                 land or water.
               silver, platinum and other precious
               alloys or metals. This limit does not                          (3) Subject to the exceptions in Paragraph
               apply to jewelry and watches worth $100                            (4), the following provisions apply:
               or less per item.
                                                                                   (a) The most that we will pay for the
           (3) $2,500 for patterns, dies, molds and                                    total of direct physical loss or
               forms.                                                                  damage plus debris removal
                                                                                       expense is the Limit of Insurance
                                                                                       applicable to the Covered Property
                                                                                       that has sustained loss or damage.




                                                                               .
BP 00 03 07 13                           © Insurance Services Office, Inc., 2012                             Page 3 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 366 of 643


           (b) Subject to Paragraph (3)(a) above, the                         The debris removal expense is less than
               amount we will pay for debris removal                          25% of the sum of the loss payable plus the
               expense is limited to 25% of the sum of                        deductible. The sum of the loss payable and
               the deductible plus the amount that we                         the debris removal expense ($49,500 +
               pay for direct physical loss or damage                         $10,000 = $59,500) is less than the Limit of
               to the Covered Property that has                               Insurance. Therefore, the full amount of
               sustained loss or damage. However, if                          debris removal expense is payable in
               no Covered Property has sustained                              accordance with the terms of Paragraph (3).
               direct physical loss or damage, the most                       Example 2
               we will pay for removal of debris of                           Limit of Insurance                 $ 90,000
               other property (if such removal is                             Amount of Deductible               $    500
               covered under this Additional Coverage)
               is $5,000 at each location.                                    Amount of Loss                     $ 80,000
                                                                              Amount of Loss Payable             $ 79,500
       (4) We will pay up to an additional $25,000 for
           debris removal expense, for each location,                                                     ($80,000 - $500)
           in any one occurrence of physical loss or                          Debris Removal Expense             $ 40,000
           damage to Covered Property, if one or both                         Debris Removal Expense Payable
           of the following circumstances apply:
                                                                                      Basic Amount               $ 10,500
           (a) The total of the actual debris removal                                 Additional Amount          $ 25,000
               expense plus the amount we pay for
               direct physical loss or damage exceeds                         The basic amount payable for debris
               the Limit of Insurance on the Covered                          removal expense under the terms of
               Property that has sustained loss or                            Paragraph (3) is calculated as follows:
               damage.                                                        $80,000 ($79,500 + $500) x .25 = $20,000;
                                                                              capped at $10,500. The cap applies
           (b) The actual debris removal expense                              because the sum of the loss payable
               exceeds 25% of the sum of the                                  ($79,500) and the basic amount payable for
               deductible plus the amount that we pay                         debris removal expense ($10,500) cannot
               for direct physical loss or damage to the                      exceed the Limit of Insurance ($90,000).
               Covered Property that has sustained
               loss or damage.                                                The additional amount payable for debris
                                                                              removal expense is provided in accordance
           Therefore, if Paragraphs (4)(a) and/or (4)(b)                      with the terms of Paragraph (4), because
           apply, our total payment for direct physical                       the debris removal expense ($40,000)
           loss or damage and debris removal expense                          exceeds 25% of the loss payable plus the
           may reach but will never exceed the Limit of                       deductible ($40,000 is 50% of $80,000), and
           Insurance on the Covered Property that has                         because the sum of the loss payable and
           sustained loss or damage, plus $25,000.                            debris removal expense ($79,500 + $40,000
                                                                              = $119,500) would exceed the Limit of
       (5) Examples                                                           Insurance ($90,000). The additional amount
                                                                              of covered debris removal expense is
           Example 1
                                                                              $25,000, the maximum payable under
           Limit of Insurance               $ 90,000                          Paragraph (4). Thus, the total payable for
           Amount of Deductible             $     500                         debris removal in this example is $35,000;
           Amount of Loss                   $ 50,000                          $4,500 of the debris removal expense is not
           Amount of Loss Payable           $ 49,500                          covered.
                                     ($50,000 - $500)
           Debris Removal Expense           $ 10,000
           Debris Removal Expense
           Payable                          $ 10,000
           ($10,000 is 20% of $50,000)




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                                Page 4 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 367 of 643


       b. Preservation Of Property                                             (b) Insect or vermin damage that is
                                                                                   hidden from view, unless the
           If it is necessary to move Covered Property                             presence of such damage is known
           from the described premises to preserve it                              to an insured prior to collapse;
           from loss or damage by a Covered Cause of
           Loss, we will pay for any direct physical loss                      (c) Use of defective material or
           of or damage to that property:                                          methods in construction, remodeling
                                                                                   or renovation if the abrupt collapse
           (1) While it is being moved or while                                    occurs during the course of the
               temporarily stored at another location;                             construction,      remodeling     or
               and                                                                 renovation.
           (2) Only if the loss or damage occurs within                        (d) Use of defective material or
               30 days after the property is first                                 methods in construction, remodeling
               moved.                                                              or renovation if the abrupt collapse
                                                                                   occurs after the construction,
       c. Fire Department Service Charge
                                                                                   remodeling     or    renovation    is
           When the fire department is called to save                              complete, but only if the collapse is
           or protect Covered Property from a Covered                              caused in part by:
           Cause of Loss, we will pay up to $2,500 for                             (i) A cause of loss listed             in
           service at each premises described in the                                   Paragraph (2)(a) or (2)(b);
           Declarations, unless a different limit is
           shown in the Declarations. Such limit is the                            (ii) One or more of the "specified
           most we will pay regardless of the number                                    causes of loss";
           of responding fire departments or fire units,                           (iii) Breakage of building glass;
           and regardless of the number or type of
           services performed.                                                     (iv) Weight of people or personal
                                                                                        property; or
           This Additional Coverage applies to your
           liability for fire department service charges:                          (v) Weight of rain that collects on a
                                                                                       roof.
           (1) Assumed by contract or agreement prior
                                                                           (3) This Additional Coverage – Collapse
               to loss; or
                                                                               does not apply to:
           (2) Required by local ordinance.                                    (a) A building or any part of a building
       d. Collapse                                                                 that is in danger of falling down or
                                                                                   caving in;
           The coverage provided under this Additional
           Coverage – Collapse applies only to an                              (b) A part of a building that is standing,
           abrupt collapse as described and limited in                             even if it has separated from
           Paragraphs d.(1) through d.(7).                                         another part of the building; or
                                                                               (c) A building that is standing or any part
           (1) For the purpose of this Additional
                                                                                   of a building that is standing, even if it
               Coverage – Collapse, abrupt collapse
                                                                                   shows evidence of cracking, bulging,
               means an abrupt falling down or caving
                                                                                   sagging, bending, leaning, settling,
               in of a building or any part of a building
                                                                                   shrinkage or expansion.
               with the result that the building or part of
               the building cannot be occupied for its                     (4) With respect to the following property:
               intended purpose.                                               (a) Awnings;
           (2) We will pay for direct physical loss or                         (b) Gutters and downspouts;
               damage to Covered Property, caused
               by abrupt collapse of a building or any                         (c) Yard fixtures;
               part of a building that is insured under                        (d) Outdoor swimming pools;
               this policy or that contains Covered
               Property insured under this policy, if                          (e) Piers, wharves and docks;
               such collapse is caused by one or more                          (f) Beach or diving           platforms    or
               of the following:                                                   appurtenances;
                 (a) Building decay that is hidden from                        (g) Retaining walls; and
                     view, unless the presence of such                         (h) Walks, roadways and other paved
                     decay is known to an insured prior                            surfaces;
                     to collapse;


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                                Page 5 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 368 of 643


                 if an abrupt collapse is caused by a                          We will not pay the cost to repair any defect
                 cause of loss listed in Paragraphs (2)(a)                     that caused the loss or damage, but we will
                 through (2)(d), we will pay for loss or                       pay the cost to repair or replace damaged
                 damage to that property only if such                          parts of fire extinguishing equipment if the
                 loss or damage is a direct result of the                      damage:
                 abrupt collapse of a building insured
                                                                               (1) Results in discharge of any substance
                 under this policy and the property is
                                                                                   from an automatic fire protection
                 Covered Property under this policy.
                                                                                   system; or
           (5) If personal property abruptly falls down
               or caves in and such collapse is not the                        (2) Is directly caused by freezing.
               result of abrupt collapse of a building,                 f.     Business Income
               we will pay for loss or damage to
               Covered Property caused by such                                 (1) Business Income
               collapse of personal property only if:                              (a) We will pay for the actual loss of
                 (a) The collapse of personal property                                 Business Income you sustain due to
                     was caused by a cause of loss listed                              the necessary suspension of your
                     in Paragraphs (2)(a) through (2)(d)                               "operations" during the "period of
                     of this Additional Coverage;                                      restoration". The suspension must
                                                                                       be caused by direct physical loss of
                 (b) The personal        property which
                                                                                       or damage to property at the
                     collapses is inside a building; and
                                                                                       described premises. The loss or
                 (c) The property which collapses is not                               damage must be caused by or
                     of a kind listed in Paragraph (4),                                result from a Covered Cause of
                     regardless of whether that kind of                                Loss. With respect to loss of or
                     property is considered to be                                      damage to personal property in the
                     personal property or real property.                               open or personal property in a
                                                                                       vehicle, the described premises
                 The coverage stated in this Paragraph
                                                                                       include the area within 100 feet of
                 (5) does not apply to personal property
                                                                                       such premises.
                 if marring and/or scratching is the only
                 damage to that personal property                                      With respect to the requirements set
                 caused by the collapse.                                               forth in the preceding paragraph, if
           (6) This Additional Coverage – Collapse                                     you occupy only part of a building,
               does not apply to personal property that                                your premises mean:
               has not abruptly fallen down or caved                                   (i) The portion of the building
               in, even if the personal property shows                                     which you rent, lease or occupy;
               evidence of cracking, bulging, sagging,
               bending, leaning, settling, shrinkage or                                (ii) The area within 100 feet of the
               expansion.                                                                   building or within 100 feet of the
                                                                                            premises described in the
           (7) This Additional Coverage – Collapse will                                     Declarations,          whichever
               not increase the Limits of Insurance                                         distance is greater (with respect
               provided in this policy.                                                     to loss of or damage to personal
           (8) The term Covered Cause of Loss                                               property in the open or personal
               includes the Additional Coverage –                                           property in a vehicle); and
               Collapse as described and limited in                                    (iii) Any area within the building or
               Paragraphs d.(1) through d.(7).                                               at the described premises, if
       e. Water Damage, Other Liquids, Powder                                                that area services, or is used to
          Or Molten Material Damage                                                          gain access to, the portion of
                                                                                             the building which you rent,
           If loss or damage caused by or resulting                                          lease or occupy.
           from covered water or other liquid, powder
           or molten material occurs, we will also pay
           the cost to tear out and replace any part of
           the building or structure to repair damage to
           the system or appliance from which the
           water or other substance escapes.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                                Page 6 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 369 of 643


                 (b) We will only pay for loss of                           (2) Extended Business Income
                     Business Income that you sustain
                     during the "period of restoration"                        (a) If the necessary suspension of your
                     and    that   occurs     within   12                          "operations" produces a Business
                     consecutive months after the date                             Income loss payable under this policy,
                     of direct physical loss or damage.                            we will pay for the actual loss of
                     We will only pay for ordinary payroll                         Business Income you incur during the
                     expenses for 60 days following the                            period that:
                     date of direct physical loss or                                (i) Begins on the date property except
                     damage, unless a greater number of                                 finished stock is actually repaired,
                     days is shown in the Declarations.                                 rebuilt or replaced and "operations"
                 (c) Business Income means the:                                         are resumed; and
                     (i) Net Income (Net Profit or Loss                             (ii) Ends on the earlier of:
                         before income taxes) that would                                 i. The date you could restore your
                         have been earned or incurred if                                    "operations", with reasonable
                         no physical loss or damage had                                     speed, to the level which would
                         occurred, but not including any                                    generate the Business Income
                         Net Income that would likely                                       amount that would have existed if
                         have been earned as a result of                                    no direct physical loss or damage
                         an increase in the volume of                                       had occurred; or
                         business due to favorable
                         business conditions caused by                                  ii. 60 consecutive days after the
                         the impact of the Covered                                          date determined in Paragraph
                         Cause of Loss on customers or                                      (a)(i) above, unless a greater
                         on other businesses; and                                           number of consecutive days is
                     (ii) Continuing normal operating                                       shown in the Declarations.
                          expenses incurred, including                              However, Extended Business Income
                          payroll.                                                  does not apply to loss of Business
                 (d) Ordinary payroll expenses:                                     Income incurred as a result of
                                                                                    unfavorable business conditions caused
                     (i) Means payroll expenses for all                             by the impact of the Covered Cause of
                         your employees except:                                     Loss in the area where the described
                         i.   Officers;                                             premises are located.
                         ii. Executives;                                        (b) Loss of Business Income must be
                                                                                    caused by direct physical loss or
                         iii. Department Managers;
                                                                                    damage at the described premises
                         iv. Employees under contract;                              caused by or resulting from any
                             and                                                    Covered Cause of Loss.
                         v. Additional   Exemptions                        (3) With respect to the coverage provided in
                            shown in the Declarations                          this Additional Coverage, suspension
                            as:                                                means:
                              •      Job Classifications; or                   (a) The partial slowdown or complete
                              •      Employees.                                    cessation of your business activities; or
                     (ii) Include:                                             (b) That a part or all of the described
                         i.   Payroll;                                             premises is rendered untenantable, if
                                                                                   coverage for Business Income applies.
                         ii. Employee        benefits,    if
                             directly related to payroll;                  (4) This Additional Coverage is not subject to
                                                                               the Limits of Insurance of Section I –
                         iii. FICA payments you pay;                           Property.
                         iv. Union dues you pay; and
                         v. Workers'           compensation
                            premiums.




BP 00 03 07 13                            © Insurance Services Office, Inc., 2012                                  Page 7 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 370 of 643


       g. Extra Expense                                                            (c) To:
           (1) We will pay necessary Extra Expense                                     (i) Repair or replace any property;
               you incur during the "period of                                             or
               restoration" that you would not have                                   (ii) Research, replace or restore the
               incurred if there had been no direct                                        lost information on damaged
               physical loss or damage to property at                                      "valuable papers and records";
               the described premises. The loss or
               damage must be caused by or result                                     to the extent it reduces the amount
               from a Covered Cause of Loss. With                                     of loss that otherwise would have
               respect to loss of or damage to personal                               been payable under this Additional
               property in the open or personal                                       Coverage or Additional Coverage f.
               property in a vehicle, the described                                   Business Income.
               premises include the area within 100                         (3) With respect to the coverage provided
               feet of such premises.                                           in this Additional Coverage, suspension
                 With respect to the requirements set                           means:
                 forth in the preceding paragraph, if you                          (a) The partial slowdown or complete
                 occupy only part of a building, your                                  cessation      of your  business
                 premises mean:                                                        activities; or
                 (a) The portion of the building which                             (b) That a part or all of the described
                     you rent, lease or occupy;                                        premises is rendered untenantable,
                 (b) The area within 100 feet of the                                   if coverage for Business Income
                     building or within 100 feet of the                                applies.
                     premises      described    in   the                    (4) We will only pay for Extra Expense that
                     Declarations, whichever distance is                        occurs within 12 consecutive months
                     greater (with respect to loss of or                        after the date of direct physical loss or
                     damage to personal property in the                         damage. This Additional Coverage is
                     open or personal property in a                             not subject to the Limits of Insurance of
                     vehicle); and
                                                                                Section I – Property.
                 (c) Any area within the building or at
                                                                        h. Pollutant Clean-up And Removal
                     the described premises, if that area
                     services, or is used to gain access                    We will pay your expense to extract
                     to, the portion of the building which                  "pollutants" from land or water at the
                     you rent, lease or occupy.                             described premises if the discharge,
                                                                            dispersal, seepage, migration, release or
           (2) Extra     Expense      means      expense
                                                                            escape of the "pollutants" is caused by or
               incurred:
                                                                            results from a Covered Cause of Loss that
                 (a) To    avoid    or   minimize the                       occurs during the policy period. The
                     suspension of business and to                          expenses will be paid only if they are
                     continue "operations":                                 reported to us in writing within 180 days of
                                                                            the date on which the Covered Cause of
                     (i) At the described premises; or                      Loss occurs.
                     (ii) At replacement premises or at                     This Additional Coverage does not apply to
                          temporary locations, including                    costs to test for, monitor or assess the
                          relocation expenses, and costs                    existence, concentration or effects of
                          to equip and operate the                          "pollutants". But we will pay for testing which
                          replacement    or    temporary                    is performed in the course of extracting the
                          locations.                                        "pollutants" from the land or water.
                 (b) To minimize the suspension of                          The most we will pay for each location
                     business if you cannot continue                        under this Additional Coverage is $10,000
                     "operations".                                          for the sum of all such expenses arising out
                                                                            of Covered Causes of Loss occurring during
                                                                            each separate 12-month period of this
                                                                            policy.




BP 00 03 07 13                           © Insurance Services Office, Inc., 2012                          Page 8 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 371 of 643


       i.   Civil Authority                                              j.   Money Orders And "Counterfeit Money"
            When a Covered Cause of Loss causes                               We will pay for loss resulting directly from
            damage to property other than property at                         your having accepted in good faith, in
            the described premises, we will pay for the                       exchange for merchandise, "money" or
            actual loss of Business Income you sustain                        services:
            and necessary Extra Expense caused by                             (1) Money orders issued by any post office,
            action of civil authority that prohibits access                       express company or bank that are not
            to the described premises, provided that                              paid upon presentation; or
            both of the following apply:
                                                                              (2) "Counterfeit money" that is acquired
            (1) Access to the area immediately                                    during the regular course of business.
                surrounding the damaged property is
                prohibited by civil authority as a result                     The most we will pay for any loss under this
                of the damage, and the described                              Additional Coverage is $1,000.
                premises are within that area but are not                k. Forgery Or Alteration
                more than one mile from the damaged
                                                                              (1) We will pay for loss resulting directly
                property; and
                                                                                  from forgery or alteration of any check,
            (2) The action of civil authority is taken in                         draft, promissory note, bill of exchange
                response      to   dangerous      physical                        or similar written promise of payment in
                conditions resulting from the damage or                           "money" that you or your agent has
                continuation of the Covered Cause of                              issued, or that was issued by someone
                Loss that caused the damage, or the                               who impersonates you or your agent.
                action is taken to enable a civil authority                   (2) If you are sued for refusing to pay the
                to have unimpeded access to the                                   check, draft, promissory note, bill of
                damaged property.                                                 exchange or similar written promise of
            Civil Authority Coverage for Business                                 payment in "money", on the basis that it
            Income will begin 72 hours after the time of                          has been forged or altered, and you
            the first action of civil authority that prohibits                    have our written consent to defend
            access to the described premises and will                             against the suit, we will pay for any
            apply for a period of up to four consecutive                          reasonable legal expenses that you
            weeks from the date on which such                                     incur in that defense.
            coverage began.                                                   (3) For the purpose of this coverage, check
            Civil Authority Coverage for necessary                                includes a substitute check as defined in
            Extra Expense will begin immediately after                            the Check Clearing for the 21st Century
            the time of the first action of civil authority                       Act and will be treated the same as the
            that prohibits access to the described                                original it replaced.
            premises and will end:                                            (4) The most we will pay for any loss,
            (1) Four consecutive weeks after the date                             including legal expenses, under this
                of that action; or                                                Additional Coverage is $2,500, unless a
                                                                                  higher Limit Of Insurance is shown in
            (2) When your Civil Authority Coverage for                            the Declarations.
                Business Income ends;
                                                                         l.   Increased Cost Of Construction
            whichever is later.                                               (1) This Additional Coverage applies only to
            The definitions of Business Income and                                buildings insured on a replacement cost
            Extra Expense contained in the Business                               basis.
            Income and Extra Expense Additional                               (2) In the event of damage by a Covered
            Coverages also apply to this Civil Authority                          Cause of Loss to a building that is
            Additional Coverage. The Civil Authority                              Covered Property, we will pay the
            Additional Coverage is not subject to the                             increased costs incurred to comply with
            Limits of Insurance of Section I – Property.                          the minimum standards of an ordinance
                                                                                  or law in the course of repair, rebuilding
                                                                                  or replacement of damaged parts of that
                                                                                  property, subject to the limitations
                                                                                  stated in Paragraphs (3) through (9) of
                                                                                  this Additional Coverage.


                                                                           .
BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                              Page 9 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 372 of 643


           (3) The ordinance or law referred to in                               (7) With respect       to   this    Additional
               Paragraph (2) of this Additional                                      Coverage:
               Coverage is an ordinance or law that
                                                                                     (a) We will not pay for the Increased
               regulates the construction or repair of
                                                                                         Cost of Construction:
               buildings or establishes zoning or land
               use requirements at the described                                         (i) Until the property is actually
               premises and is in force at the time of                                       repaired or replaced, at the
               loss.                                                                         same or another premises; and
           (4) Under this Additional Coverage, we will                                   (ii) Unless     the      repair     or
               not pay any costs due to an ordinance                                          replacement is made as soon
               or law that:                                                                   as reasonably possible after the
                                                                                              loss or damage, not to exceed
                 (a) You were required to comply with
                                                                                              two years. We may extend this
                     before the loss, even when the
                                                                                              period in writing during the two
                     building was undamaged; and
                                                                                              years.
                 (b) You failed to comply with.
                                                                                     (b) If the building is repaired or
           (5) Under this Additional Coverage, we will                                   replaced at the same premises, or if
               not pay for:                                                              you elect to rebuild at another
                                                                                         premises, the most we will pay for
                 (a) The enforcement of or compliance                                    the Increased Cost of Construction
                     with any ordinance or law which                                     is the increased cost of construction
                     requires       demolition,       repair,                            at the same premises.
                     replacement,          reconstruction,
                     remodeling or remediation of                                    (c) If the ordinance or law requires
                     property due to contamination by                                    relocation to another premises, the
                     "pollutants" or due to the presence,                                most we will pay for the Increased
                     growth, proliferation, spread or any                                Cost of Construction is the
                     activity of "fungi", wet rot or dry rot;                            increased cost of construction at the
                     or                                                                  new premises.
                 (b) Any costs associated with the                               (8) This Additional Coverage is not subject
                     enforcement of or compliance with                               to the terms of the Ordinance Or Law
                     an ordinance or law which requires                              Exclusion, to the extent that such
                     any insured or others to test for,                              exclusion would conflict with the
                     monitor, clean up, remove, contain,                             provisions of this Additional Coverage.
                     treat, detoxify or neutralize, or in
                                                                                 (9) The costs addressed in the Loss
                     any way respond to, or assess the
                                                                                     Payment Property Loss Condition in
                     effects of "pollutants", "fungi", wet
                                                                                     Section I – Property do not include the
                     rot or dry rot.
                                                                                     increased     cost     attributable     to
           (6) The most we will pay under this                                       enforcement of or compliance with an
               Additional Coverage, for each described                               ordinance or law. The amount payable
               building insured under Section I –                                    under this Additional Coverage, as
               Property, is $10,000. If a damaged                                    stated in Paragraph (6) of this Additional
               building(s) is covered under a blanket                                Coverage, is not subject to such
               Limit of Insurance which applies to more                              limitation.
               than one building or item of property,
                                                                          m. Business Income             From       Dependent
               then the most we will pay under this
               Additional Coverage, for each damaged                         Properties
               building, is $10,000.                                             (1) We will pay for the actual loss of
                 The amount payable under this                                       Business Income you sustain due to
                 Additional Coverage is additional                                   physical loss or damage at the premises
                 insurance.                                                          of a dependent property or secondary
                                                                                     dependent property caused by or
                                                                                     resulting from any Covered Cause of
                                                                                     Loss.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                               Page 10 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 373 of 643


                 However, this Additional Coverage does                         (b) Accepts materials or services from
                 not apply when the only loss at the                                a dependent property, which in turn
                 premises of a dependent property or                                accepts your materials or services.
                 secondary dependent property is loss or
                                                                                A road, bridge, tunnel, waterway,
                 damage to "electronic data", including
                                                                                airfield, pipeline or any other similar
                 destruction or corruption of "electronic
                                                                                area or structure is not a secondary
                 data". If the dependent property or
                                                                                dependent property.
                 secondary dependent property sustains
                 loss or damage to "electronic data" and                        Any property which delivers any of the
                 other property, coverage under this                            following services is not a secondary
                 Additional Coverage will not continue                          dependent property with respect to such
                 once the other property is repaired,                           services:
                 rebuilt or replaced.                                               (i) Water supply services;
                 The most we will pay under this                                    (ii) Wastewater removal services;
                 Additional Coverage is $5,000 unless a
                 higher Limit Of Insurance is indicated in                          (iii) Communication supply services;
                 the Declarations.                                                      or
          (2) We will reduce the amount of your                                     (iv) Power supply services.
              Business Income loss, other than Extra
              Expense, to the extent you can resume                             The secondary dependent property
              "operations", in whole or in part, by                             must be located in the coverage
              using any other available:                                        territory of this policy.
                 (a) Source of materials; or                                (6) The coverage period for Business
                                                                                Income under this Additional Coverage:
                 (b) Outlet for your products.
                                                                                (a) Begins 72 hours after the time of
          (3) If you do not resume "operations", or do
                                                                                    direct physical loss or damage
              not resume "operations" as quickly as
                                                                                    caused by or resulting from any
              possible, we will pay based on the length
                                                                                    Covered Cause of Loss at the
              of time it would have taken to resume
                                                                                    premises of the dependent property
              "operations" as quickly as possible.
                                                                                    or secondary dependent property;
          (4) Dependent property means property                                     and
              owned by others whom you depend on
                                                                                (b) Ends on the date when the property
              to:
                                                                                    at the premises of the dependent
                 (a) Deliver materials or services to you,                          property or secondary dependent
                     or to others for your account. But                             property should be repaired, rebuilt
                     services does not mean water sup-                              or replaced with reasonable speed
                     ply services, wastewater removal                               and similar quality.
                     services, communication supply
                     services or power supply services;                     (7) The Business Income coverage period,
                                                                                as stated in Paragraph (6), does not
                 (b) Accept your products or services;                          include any increased period required
                 (c) Manufacture your products for                              due to the enforcement of or
                     delivery to your customers under                           compliance with any ordinance or law
                     contract for sale; or                                      that:
                 (d) Attract customers to your business.                        (a) Regulates the construction, use or
                 The dependent property must be                                     repair, or requires the tearing down
                 located in the coverage territory of this                          of any property; or
                 policy.                                                        (b) Requires any insured or others to
          (5) Secondary dependent property means                                    test for, monitor, clean up, remove,
              an entity which is not owned or operated                              contain, treat, detoxify or neutralize,
              by a dependent property and which;                                    or in any way respond to, or assess
                                                                                    the effects of "pollutants".
                 (a) Delivers materials or services to a
                     dependent property, which in turn                          The expiration date of this policy will not
                     are used by the dependent property                         reduce the Business Income coverage
                     in providing materials or services to                      period.
                     you; or



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 11 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 374 of 643


           (8) The definition of Business Income                               (2) The Covered Causes of Loss applicable
               contained in the Business Income                                    to Business Personal Property include a
               Additional Coverage also applies to this                            computer virus, harmful code or similar
               Business Income From Dependent                                      instruction introduced into or enacted on
               Properties Additional Coverage.                                     a      computer      system      (including
                                                                                   "electronic data") or a network to which
        n. Glass Expenses
                                                                                   it is connected, designed to damage or
           (1) We will pay for expenses incurred to put                            destroy any part of the system or disrupt
               up temporary plates or board up                                     its normal operation. But there is no
               openings if repair or replacement of                                coverage for loss or damage caused by
               damaged glass is delayed.                                           or resulting from manipulation of a
                                                                                   computer system (including "electronic
           (2) We will pay for expenses incurred to                                data") by any employee, including a
               remove or replace obstructions when                                 temporary or leased employee, or by an
               repairing or replacing glass that is part                           entity retained by you, or for you, to
               of a building. This does not include                                inspect,     design,    install,    modify,
               removing or replacing window displays.                              maintain, repair or replace that system.
        o. Fire Extinguisher        Systems     Recharge                       (3) The most we will pay under this
           Expense                                                                 Additional Coverage – Electronic Data
           (1) We will pay:                                                        for all loss or damage sustained in any
                                                                                   one policy year, regardless of the
                 (a) The cost of recharging or replacing,                          number of occurrences of loss or
                     whichever is less, your fire                                  damage or the number of premises,
                     extinguishers and fire extinguishing                          locations or computer systems involved,
                     systems     (including   hydrostatic                          is $10,000, unless a higher Limit Of
                     testing if needed) if they are                                Insurance is shown in the Declarations.
                     discharged on or within 100 feet of                           If loss payment on the first occurrence
                     the described premises; and                                   does not exhaust this amount, then the
                                                                                   balance is available for subsequent loss
                 (b) For loss or damage to Covered
                                                                                   or damage sustained in, but not after,
                     Property if such loss or damage is
                                                                                   that policy year. With respect to an
                     the result of an accidental discharge
                                                                                   occurrence which begins in one policy
                     of    chemicals      from    a    fire
                                                                                   year      and continues or results in
                     extinguisher or a fire extinguishing
                                                                                   additional loss or damage in a
                     system.
                                                                                   subsequent policy year(s), all loss or
           (2) No coverage will apply if the fire                                  damage is deemed to be sustained in
               extinguishing system is discharged                                  the policy year in which the occurrence
               during installation or testing.                                     began.
           (3) The most we will pay under this                                 (4) This Additional Coverage does not
               Additional Coverage is $5,000 in any                                apply to your "stock" of prepackaged
               one occurrence.                                                     software, or to "electronic data" which is
                                                                                   integrated in and operates or controls a
        p. Electronic Data                                                         building's elevator, lighting, heating,
           (1) Subject to the provisions of this                                   ventilation, air conditioning or security
               Additional Coverage, we will pay for the                            system.
               cost to replace or restore "electronic                   q. Interruption Of Computer Operations
               data" which has been destroyed or
               corrupted by a Covered Cause of Loss.                           (1) Subject to all provisions of this
               To the extent that "electronic data" is                             Additional Coverage, you may extend
               not replaced or restored, the loss will be                          the insurance that applies to Business
               valued at the cost of replacement of the                            Income and Extra Expense to apply to a
               media on which the "electronic data"                                suspension of "operations" caused byan
               was stored, with blank media of                                     interruption in computer operations due
               substantially identical type.                                       to    destruction  or    corruption  of
                                                                                   "electronic data" due to a Covered
                                                                                   Cause of Loss




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                               Page 12 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 375 of 643


          (2) With respect to the coverage provided                         (3) The most we will pay under this
              under this Additional Coverage, the                               Additional Coverage – Interruption Of
              Covered Causes of Loss are subject to                             Computer Operations for all loss
              the following:                                                    sustained and expense incurred in any
                                                                                one policy year, regardless of the
             (a) Coverage under this Additional Cov-                            number of interruptions or the number
                 erage – Interruption Of Computer                               of premises, locations or computer
                 Operations is limited to the                                   systems involved, is $10,000 unless a
                 "specified causes of loss" and                                 higher Limit Of Insurance is shown in
                 Collapse.                                                      the Declarations. If loss payment
                 (b) If the Businessowners Coverage                             relating to the first interruption does not
                     Form is endorsed to add a Covered                          exhaust this amount, then the balance is
                     Cause of Loss, the additional                              available for loss or expense sustained
                     Covered Cause of Loss does not                             or incurred as a result of subsequent
                     apply to the coverage provided                             interruptions in that policy year. A
                     under this Additional Coverage.                            balance remaining at the end of a policy
                                                                                year does not increase the amount of
                 (c) The Covered Causes of Loss                                 insurance in the next policy year. With
                     include a computer virus, harmful                          respect to any interruption which begins
                     code     or     similar   instruction                      in one policy year and continues or
                     introduced into or enacted on a                            results in additional loss or expense in a
                     computer       system      (including                      subsequent policy year(s), all loss and
                     "electronic data") or a network to                         expense is deemed to be sustained or
                     which it is connected, designed to                         incurred in the policy year in which the
                     damage or destroy any part of the                          interruption began.
                     system or disrupt its normal
                     operation. But there is no coverage                    (4) This Additional Coverage – Interruption
                     for an interruption related to                             Of Computer Operations does not apply
                     manipulation of a computer system                          to loss sustained or expense incurred
                     (including "electronic data") by any                       after the end of the "period of
                     employee, including a temporary or                         restoration", even if the amount of
                     leased employee, or by an entity                           insurance stated in (3) above has not
                     retained by you, or for you, to                            been exhausted.
                     inspect, design, install, modify,
                                                                            (5) Coverage for Business Income does not
                     maintain, repair or replace that
                                                                                apply when a suspension of "operations"
                     system.
                                                                                is caused by destruction or corruption of
                                                                                "electronic data", or any loss or damage
                                                                                to "electronic data", except as provided
                                                                                under Paragraphs (1) through (4) of this
                                                                                Additional Coverage.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 13 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 376 of 643


            (6) Coverage for Extra Expense does not                             (3) The coverage described under this
                apply when action is taken to avoid or                              Limited Coverage is limited to $15,000.
                minimize a suspension of "operations"                               Regardless of the number of claims, this
                caused by destruction or corruption of                              limit is the most we will pay for the total
                "electronic data", or any loss or damage                            of all loss or damage arising out of all
                to "electronic data", except as provided                            occurrences of "specified causes of
                under Paragraphs (1) through (4) of this                            loss" (other than fire or lightning) which
                Additional Coverage.                                                take place in a 12-month period
                                                                                    (starting with the beginning of the
            (7) This Additional Coverage does not                                   present annual policy period). With
                apply when loss or damage to                                        respect to a particular occurrence of
                "electronic    data"     involves    only                           loss which results in "fungi", wet rot or
                "electronic data" which is integrated in                            dry rot, we will not pay more than the
                and operates or controls a building's                               total of $15,000 even if the "fungi", wet
                elevator, lighting, heating, ventilation,                           rot or dry rot continues to be present or
                air conditioning or security system.                                active, or recurs, in a later policy period
       r.   Limited Coverage For "Fungi", Wet Rot                               (4) The coverage provided under this
            Or Dry Rot                                                              Limited Coverage does not increase the
            (1) The coverage described in Paragraphs                                applicable Limit of Insurance on any
                r.(2) and r.(6) only applies when the                               Covered Property. If a particular
                "fungi", wet rot or dry rot is the result of                        occurrence results in loss or damage by
                a "specified cause of loss" other than                              "fungi", wet rot or dry rot, and other loss
                fire or lightning that occurs during the                            or damage, we will not pay more, for the
                policy period and only if all reasonable                            total of all loss or damage, than the
                means were used to save and preserve                                applicable Limit of Insurance on the
                the property from further damage at the                             affected Covered Property.
                time of and after that occurrence.                                  If there is covered loss or damage to
                 This Additional Coverage does not                                  Covered Property, not caused by
                 apply to lawns, trees, shrubs or plants                            "fungi", wet rot or dry rot, loss payment
                 which are part of a vegetated roof.                                will not be limited by the terms of this
                                                                                    Limited Coverage, except to the extent
            (2) We will pay for loss or damage by                                   that "fungi", wet rot or dry rot causes an
                "fungi", wet rot or dry rot. As used in this                        increase in the loss. Any such increase
                Limited Coverage, the term loss or                                  in the loss will be subject to the terms of
                damage means:                                                       this Limited Coverage.
                 (a) Direct physical loss or damage to                          (5) The terms of this Limited Coverage do
                     Covered Property caused by                                     not increase or reduce the coverage
                     "fungi", wet rot or dry rot, including                         provided under the Water Damage,
                     the cost of removal of the "fungi",                            Other Liquids, Powder Or Molten
                     wet rot or dry rot;                                            Material Damage or Collapse Additional
                                                                                    Coverages.
                 (b) The cost to tear out and replace any
                     part of the building or other property
                     as needed to gain access to the
                     "fungi", wet rot or dry rot; and
                 (c) The cost of testing performed after
                     removal, repair, replacement or
                     restoration of the damaged property
                     is completed, provided there is a
                     reason to believe that "fungi", wet
                     rot or dry rot is present.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 14 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 377 of 643


           (6) The following applies only if Business                           The most we will pay for loss or damage
               Income and/or Extra Expense Coverage                             under this Extension is $250,000 at
               applies to the described premises and                            each building.
               only if the suspension of "operations"
               satisfies all the terms and conditions of                    (2) Business Personal Property
               the applicable Business Income and/or                            If this policy covers Business Personal
               Extra Expense Additional Coverage:                               Property, you may extend that
                 (a) If the loss which resulted in "fungi",                     insurance to apply to:
                     wet rot or dry rot does not in itself                      (a) Business     Personal    Property,
                     necessitate     a   suspension     of                          including such property that you
                     "operations", but such suspension is                           newly acquire, at any location you
                     necessary due to loss or damage to                             acquire; or
                     property caused by "fungi", wet rot
                     or dry rot, then our payment under                         (b) Business Personal Property, including
                     the Business Income and/or Extra                               such property that you newly acquire,
                     Expense Additional Coverages is                                located at your newly constructed or
                     limited to the amount of loss and/or                           acquired buildings at the location
                     expense sustained in a period of not                           described in the Declarations.
                     more than 30 days. The days need                           This Extension does not apply to
                     not be consecutive.                                        personal property that you temporarily
                 (b) If a covered suspension of                                 acquire in the course of installing or
                     "operations" was caused by loss or                         performing work on such property or
                     damage other than "fungi", wet rot                         your wholesale activities.
                     or dry rot, but remediation of
                                                                                The most we will pay for loss or damage
                     "fungi", wet rot or dry rot prolongs
                                                                                under this Extension is $100,000 at
                     the "period of restoration", we will
                                                                                each building.
                     pay for loss and/or expense
                     sustained      during   the    delay                   (3) Period Of Coverage
                     (regardless of when such a delay
                     occurs during the "period of                               With respect to insurance provided
                     restoration"), but such coverage is                        under this Coverage Extension for
                     limited to 30 days. The days need                          Newly     Acquired      Or  Constructed
                     not be consecutive.                                        Property, coverage will end when any of
                                                                                the following first occurs:
   6. Coverage Extensions
                                                                                (a) This policy expires;
       In addition to the Limits of Insurance of Section I –
       Property, you may extend the insurance provided                          (b) 30 days expire after you acquire the
       by this policy as provided below.                                            property or begin construction of
                                                                                    that part of the building that would
       Except as otherwise provided, the following
                                                                                    qualify as Covered Property; or
       extensions apply to property located in or on the
       building described in the Declarations or in the                         (c) You report values to us.
       open (or in a vehicle) within 100 feet of the
                                                                                We will charge you additional premium
       described premises:
                                                                                for values reported from the date you
       a. Newly Acquired Or Constructed Property                                acquire    the    property    or   begin
           (1) Buildings                                                        construction of that part of the building
                                                                                that would qualify as Covered Property.
                 If this policy covers Buildings, you may
                 extend that insurance to apply to:                     b. Personal Property Off-premises
           (a) Your new buildings while being built on                      You may extend the insurance provided by
               the described premises; and                                  this policy to apply to your Covered
                                                                            Property,     other    than   "money"    and
           (b) Buildings you acquire at premises other
                                                                            "securities", "valuable papers and records"
               than the one described, intended for:
                                                                            or accounts receivable, while it is in the
                 (i) Similar use as the building                            course of transit or at a premises you do not
                     described in the Declarations; or                      own, lease or operate. The most we will pay
                 (ii) Use as a warehouse.                                   for loss or damage under this Extension is
                                                                            $10,000.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                              Page 15 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 378 of 643


       c. Outdoor Property                                             e. Valuable Papers And Records
           You may extend the insurance provided by                           (1) You may extend the insurance that
           this policy to apply to your outdoor fences,                           applies to Business Personal Property
           radio and television antennas (including                               to apply to direct physical loss or
           satellite dishes), signs (other than signs                             damage to "valuable papers and
           attached to buildings), trees, shrubs and                              records" that you own, or that are in
           plants (other than trees, shrubs or plants                             your care, custody or control, caused by
           which are part of a vegetated roof),                                   or resulting from a Covered Cause of
           including debris removal expense. Loss or                              Loss. This Coverage Extension includes
           damage must be caused by or result from                                the cost to research, replace or restore
           any of the following causes of loss:                                   the lost information on "valuable papers
                                                                                  and records" for which duplicates do not
           (1) Fire;
                                                                                  exist.
           (2) Lightning;
                                                                              (2) This Coverage Extension does not
           (3) Explosion;                                                         apply to:
           (4) Riot or Civil Commotion; or                                        (a) Property held as samples or for
                                                                                      delivery after sale; and
           (5) Aircraft.
                                                                                  (b) Property in storage away from the
           The most we will pay for loss or damage                                    premises shown in the Declarations.
           under this Extension is $2,500, unless a
           higher Limit Of Insurance for Outdoor                              (3) The most we will pay under this
           Property is shown in the Declarations, but                             Coverage Extension for loss or damage
           not more than $1,000 for any one tree,                                 to "valuable papers and records" in any
           shrub or plant.                                                        one occurrence at the described
                                                                                  premises is $10,000, unless a higher
           Subject to all aforementioned terms and                                Limit Of Insurance for "valuable papers
           limitations of coverage, this Coverage                                 and records" is shown in            the
           Extension includes the expense of removing                             Declarations.
           from the described premises the debris of
           trees, shrubs and plants which are the                                 For "valuable papers and records" not at
           property of others, except in the situation in                         the described premises, the most we
           which you are a tenant and such property is                            will pay is $5,000.
           owned by the landlord of the described
                                                                              (4) Loss or damage to "valuable papers and
           premises.
                                                                                  records" will be valued at the cost of
       d. Personal Effects                                                        restoration or replacement of the lost or
                                                                                  damaged information. To the extent that
           You may extend the insurance that applies                              the contents of the "valuable papers and
           to Business Personal Property to apply to                              records" are not restored, the "valuable
           personal effects owned by you, your                                    papers and records" will be valued at
           officers, your partners or "members", your                             the cost of replacement with blank
           "managers" or your employees, including                                materials of substantially identical type.
           temporary or leased employees.        This
           extension does not apply to:                                       (5) Paragraph B. Exclusions in Section I –
                                                                                  Property does not apply to this
           (1) Tools or equipment         used   in   your                        Coverage Extension except for:
               business; or
                                                                                  (a) Paragraph    B.1.c.,   Governmental
           (2) Loss or damage by theft.                                               Action;
           The most we will pay for loss or damage                                (b) Paragraph B.1.d., Nuclear Hazard;
           under this Extension is $2,500 at each
           described premises.                                                    (c) Paragraph B.1.f., War And Military
                                                                                      Action;




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                               Page 16 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 379 of 643


                 (d) Paragraph B.2.f., Dishonesty;                      g. Business Personal Property Temporarily
                                                                           In Portable Storage Units
                 (e) Paragraph B.2.g., False Pretense;
                                                                            (1) You may extend the insurance that
                 (f) Paragraph B.2.m.(2),     Errors   Or
                                                                                applies to Business Personal Property
                     Omissions; and
                                                                                to apply to such property while
                 (g) Paragraph B.3.                                             temporarily stored in a portable storage
       f.   Accounts Receivable                                                 unit (including a detached trailer)
                                                                                located within 100 feet of the buildings
            (1) You may extend the insurance that                               or    structures   described    in   the
                applies to Business Personal Property                           Declarations or within 100 feet of the
                to apply to accounts receivable. We will                        described premises, whichever distance
                pay:                                                            is greater.
                 (a) All amounts due from your                              (2) The     limitation   under   Paragraph
                     customers that you are unable to                           A.4.a.(5) also applies to property in a
                     collect;                                                   portable storage unit.
                 (b) Interest charges on any loan                           (3) Coverage under this Extension:
                     required to offset amounts you are
                     unable to collect pending our                              (a) Will end 90 days after the Business
                     payment of these amounts;                                      Personal Property has been placed
                                                                                    in the storage unit;
                 (c) Collection expenses in excess of
                     your normal collection expenses                            (b) Does not apply if the storage unit
                     that are made necessary by loss or                             itself has been in use at the
                     damage; and                                                    described premises for more than
                                                                                    90 consecutive days, even if the
                 (d) Other reasonable expenses that you                             Business Personal Property has
                     incur to reestablish your records of                           been stored there for 90 or fewer
                     accounts receivable;                                           days as of the time of loss or
                 that result from direct physical loss or                           damage.
                 damage by any Covered Cause of Loss                        (4) Under this Extension, the most we will
                 to your records of accounts receivable.                        pay for the total of all loss or damage to
            (2) The most we will pay under this                                 Business Personal Property is $10,000
                Coverage Extension for loss or damage                           (unless a higher limit is indicated in the
                in any one occurrence at the described                          Declarations for such Extension)
                premises is $10,000, unless a higher                            regardless of the number of storage
                Limit of Insurance for accounts                                 units.
                receivable is shown in the Declarations.                    (5) This Extension does not apply to loss or
                 For accounts receivable not at the                             damage otherwise covered under this
                 described premises, the most we will                           Coverage Form or any endorsement to
                 pay is $5,000.                                                 this Coverage Form, and does not apply
                                                                                to loss or damage to the storage unit
            (3) Paragraph B. Exclusions in Section I –                          itself.
                Property does not apply to this
                Coverage Extension except for:                  B. Exclusions

                 (a) Paragraph   B.1.c.,   Governmental             1. We will not pay for loss or damage caused
                     Action;                                           directly or indirectly by any of the following.
                                                                       Such loss or damage is excluded regardless of
                 (b) Paragraph B.1.d., Nuclear Hazard;                 any other cause or event that contributes
                 (c) Paragraph B.1.f., War And Military                concurrently or in any sequence to the loss.
                     Action;                                           These exclusions apply whether or not the loss
                                                                       event results in widespread damage or affects a
                 (d) Paragraph B.2.f., Dishonesty;                     substantial area.
                 (e) Paragraph B.2.g., False Pretense;                  a. Ordinance Or Law
                 (f) Paragraph B.3.; and                                    (1) The enforcement of or compliance with
                 (g) Paragraph      B.6.,       Accounts                        any ordinance or law:
                     Receivable Exclusion.                                      (a) Regulating the construction, use or
                                                                                    repair of any property; or


BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 17 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 380 of 643


                 (b) Requiring the tearing down of any                              With respect to coverage for volcanic
                     property, including the cost of                                action as set forth in 5(a), (5)(b) and
                     removing its debris.                                           5(c), all volcanic eruptions that occur
           (2) This exclusion, Ordinance Or Law,                                    within any 168-hour period will
               applies whether the loss results from:                               constitute a single occurrence.

                 (a) An ordinance or law that is enforced                           Volcanic action does not include the
                     even if the property has not been                              cost to remove ash, dust or particulate
                     damaged; or                                                    matter that does not cause direct
                                                                                    physical loss of or damage to Covered
                 (b) The increased costs incurred to                                Property.
                     comply with an ordinance or law in
                     the course of construction, repair,                        This exclusion applies regardless of whether
                     renovation, remodeling or demoli-                          any of the above, in Paragraphs (1) through
                     tion of property or removal of its                         (5), is caused by an act of nature or is
                     debris, following a physical loss to                       otherwise caused.
                     that property.
                                                                         c. Governmental Action
       b. Earth Movement
                                                                                Seizure or destruction of property by order
           (1) Earthquake, including tremors and                                of governmental authority.
               aftershocks and any earth sinking, rising
               or shifting related to such event;                               But we will pay for loss or damage caused
                                                                                by or resulting from acts of destruction
           (2) Landslide, including any earth sinking,                          ordered by governmental authority and
               rising or shifting related to such event;                        taken at the time of a fire to prevent its
           (3) Mine subsidence, meaning subsidence                              spread, if the fire would be covered under
               of a man-made mine, whether or not                               this policy.
               mining activity has ceased;
                                                                         d. Nuclear Hazard
           (4) Earth sinking (other than sinkhole
               collapse), rising or shifting including soil                     Nuclear reaction or radiation, or radioactive
               conditions which cause settling, cracking                        contamination, however caused.
               or other disarrangement of foundations or                        But if nuclear reaction or radiation, or
               other parts of realty. Soil conditions                           radioactive contamination, results in fire, we
               include contraction, expansion, freezing,                        will pay for the loss or damage caused by
               thawing, erosion, improperly compacted                           that fire.
               soil and the action of water under the
               ground surface.                                           e. Utility Services
           But if Earth Movement, as described in                               The failure of power, communication, water
           Paragraphs (1) through (4) above, results in                         or other utility service supplied to the
           fire or explosion, we will pay for the loss or                       described premises, however caused, if the
           damage caused by that fire or explosion.                             failure:
           (5) Volcanic eruption, explosion or effusion.                        (1) Originates away from the described
               But if volcanic eruption, explosion or                               premises; or
               effusion results in fire, building glass
               breakage or volcanic action, we will pay                         (2) Originates at the described premises,
               for the loss or damage caused by that                                but only if such failure involves
               fire, building glass breakage or volcanic                            equipment used to supply the utility
               action.                                                              service to the described premises from
                                                                                    a source away from the described
                 Volcanic action means direct loss or                               premises.
                 damage resulting from the eruption of a
                 volcano when the loss or damage is                             Failure of any utility service includes lack of
                 caused by:                                                     sufficient capacity and reduction in supply.
                 (a) Airborne volcanic blast or airborne                        Loss or damage caused by a surge of power
                     shock waves;                                               is also excluded, if the surge would not have
                                                                                occurred but for an event causing a failure
                 (b) Ash, dust or particulate matter; or                        of power.
                 (c) Lava flow.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 18 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 381 of 643


            But if the failure or surge of power, or the                   This exclusion applies regardless of whether
            failure of communication, water or other                       any of the above, in Paragraphs (1) through
            utility service, results in a Covered Cause of                 (5), is caused by an act of nature or is
            Loss, we will pay for the loss or damage                       otherwise caused. An example of a situation
            caused by that Covered Cause of Loss.                          to which this exclusion applies is the
            Communication services include but are not                     situation where a dam, levee, seawall or
            limited to service relating to Internet access                 other boundary or containment system fails
            or access to any electronic, cellular or                       in whole or in part, for any reason, to
            satellite network.                                             contain the water.

            This exclusion does not apply to loss or                       But if any of the above, in Paragraphs (1)
            damage to "computer(s)" and "electronic                        through (5), results in fire, explosion or
            data".                                                         sprinkler leakage, we will pay for the loss or
                                                                           damage caused by that fire, explosion or
       f.   War And Military Action                                        sprinkler leakage.
            (1) War, including undeclared or civil war;
                                                                       h. Certain Computer-related Losses
            (2) Warlike action by a military force,
                including action in hindering or                           (1) The failure, malfunction or inadequacy
                defending against an actual or expected                        of:
                attack, by any government, sovereign or                         (a) Any of the following, whether
                other authority using military personnel                            belonging to any insured or to
                or other agents; or                                                 others:
            (3) Insurrection,  rebellion,    revolution,                            (i) "Computer" hardware, including
                usurped power, or action taken by                                       microprocessors       or    other
                governmental authority in hindering or                                  electronic   data      processing
                defending against any of these.                                         equipment as may be described
       g. Water                                                                         elsewhere in this policy;
            (1) Flood, surface water, waves (including                              (ii) "Computer" application software
                tidal wave and tsunami), tides, tidal                                    or other "electronic data" as
                water, overflow of any body of water, or                                 may be described elsewhere in
                spray from any of these, all whether or                                  this policy;
                not driven by wind (including storm
                                                                                    (iii) "Computer" operating systems
                surge);
                                                                                          and related software;
            (2) Mudslide or mudflow;
                                                                                    (iv) "Computer" networks;
            (3) Water that backs up or overflows or is
                otherwise discharged from a sewer,                                  (v) Microprocessors     ("computer"
                drain, sump, sump pump or related                                       chips)   not   part    of  any
                equipment;                                                              "computer" system; or
            (4) Water under the ground surface                                      (vi) Any other computerized       or
                pressing on, or flowing or seeping                                       electronic   equipment       or
                through:                                                                 components; or
                 (a) Foundations, walls, floors or paved                        (b) Any other products, and any
                     surfaces;                                                      services, data or functions that
                 (b) Basements, whether paved or not;                               directly or indirectly use or rely
                     or                                                             upon, in any manner, any of the
                                                                                    items listed in Paragraph (a) above;
                 (c) Doors, windows or other openings;
                     or                                                         due to the inability to correctly
                                                                                recognize, distinguish, interpret or
            (5) Waterborne      material   carried     or                       accept one or more dates or times. An
                otherwise moved by any of the water                             example is the inability of computer
                referred to in Paragraph (1), (3) or (4),                       software to recognize the year 2000.
                or material carried or otherwise moved
                by mudslide or mudflow.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 19 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 382 of 643


            (2) Any advice, consultation, design,                   2. We will not pay for loss or damage caused by or
                evaluation,   inspection,    installation,             resulting from any of the following:
                maintenance, repair, replacement or
                supervision provided or done by you or                  a. Electrical Apparatus
                for you to determine, rectify or test for,                     Artificially generated electrical, magnetic or
                any potential or actual problems                               electromagnetic energy that damages,
                described in Paragraph (1) above.                              disturbs, disrupts or otherwise interferes with
            However, if excluded loss or damage, as                            any:
            described in Paragraph (1) above, results in                       (1) Electrical or electronic wire, device,
            a "specified cause of loss" under Section I –                          appliance, system or network; or
            Property, we will pay only for the loss or
            damage caused by such "specified cause of                          (2) Device, appliance, system or network
            loss".                                                                 utilizing cellular or satellite technology.

            We will not pay for repair, replacement or                         For the purpose of this exclusion, electrical,
            modification of any items in Paragraph                             magnetic     or    electromagnetic    energy
            (1)(a) or (1)(b) to correct any deficiencies or                    includes but is not limited to:
            change any features.                                               (1) Electrical current, including arcing;
       i.   "Fungi", Wet Rot Or Dry Rot                                        (2) Electrical charge produced or conducted
                                                                                   by a magnetic or electromagnetic field;
            Presence, growth, proliferation, spread or
            any activity of "fungi", wet rot or dry rot.                       (3) Pulse of electromagnetic energy; or
            But if "fungi", wet rot or dry rot results in a                    (4) Electromagnetic waves or microwaves.
            "specified cause of loss", we will pay for the
            loss or damage caused by that "specified                           But if fire results, we will pay for the loss or
            cause of loss".                                                    damage caused by fire.

            This exclusion does not apply:                                     We will pay for loss or damage to
                                                                               "computer(s)" due to artificially generated
            (1) When "fungi", wet rot or dry rot results                       electrical, magnetic or electromagnetic
                from fire or lightning; or                                     energy if such loss or damage is caused by
                                                                               or results from:
            (2) To the extent that coverage is provided
                in the Limited Coverage For "Fungi",                           (1) An occurrence that took place within
                Wet Rot Or Dry Rot Additional                                      100 feet of the described premises; or
                Coverage, with respect to loss or
                damage by a cause of loss other than                           (2) Interruption of electric power supply,
                fire or lightning.                                                 power surge, blackout or brownout if the
                                                                                   cause of such occurrence took place
       j.   Virus Or Bacteria                                                      within 100 feet of the described
                                                                                   premises.
            (1) Any     virus,   bacterium or    other
                microorganism that induces or is                        b. Consequential Losses
                capable of inducing physical distress,
                illness or disease.                                            Delay, loss of use or loss of market.

            (2) However, the exclusion in Paragraph (1)                 c. Smoke, Vapor, Gas
                does not apply to loss or damage                               Smoke, vapor or gas from agricultural
                caused by or resulting from "fungi", wet                       smudging or industrial operations.
                rot or dry rot. Such loss or damage is
                addressed in Exclusion i.
            (3) With respect to any loss or damage
                subject to the exclusion in Paragraph
                (1), such exclusion supersedes any
                exclusion relating to "pollutants".




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                                Page 20 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 383 of 643


       d. Steam Apparatus                                               g. False Pretense
            Explosion of steam boilers, steam pipes,                         Voluntary parting with any property by you
            steam engines or steam turbines owned or                         or anyone else to whom you have entrusted
            leased by you, or operated under your                            the property if induced to do so by any
            control. But if explosion of steam boilers,                      fraudulent scheme, trick, device or false
            steam pipes, steam engines or steam                              pretense.
            turbines results in fire or combustion                      h. Exposed Property
            explosion, we will pay for the loss or
            damage caused by that fire or combustion                         Rain, snow, ice or sleet to personal property
            explosion. We will also pay for loss or                          in the open.
            damage caused by or resulting from the                      i.   Collapse
            explosion of gases or fuel within the furnace
            of any fired vessel or within the flues or                       (1) Collapse, including any of the following
            passages through which the gases of                                  conditions of property or any part of the
            combustion pass.                                                     property:

       e. Frozen Plumbing                                                        (a) An abrupt falling down or caving in;
                                                                                 (b) Loss of structural integrity, including
            Water, other liquids, powder or molten
                                                                                     separation of parts of the property
            material that leaks or flows from plumbing,
                                                                                     or property in danger of falling down
            heating, air conditioning or other equipment
                                                                                     or caving in; or
            (except fire protective systems) caused by
            or resulting from freezing, unless:                                  (c) Any cracking, bulging, sagging,
                                                                                     bending, leaning, settling, shrinkage
            (1) You do your best to maintain heat in the
                                                                                     or expansion as such condition
                building or structure; or
                                                                                     relates to Paragraph i.(1)(a) or
            (2) You drain the equipment and shut off                                 i.(1)(b).
                the supply if the heat is not maintained.
                                                                             But if collapse results in a Covered Cause
       f.   Dishonesty                                                       of Loss at the described premises, we will
            Dishonest or criminal acts (including theft)                     pay for the loss or damage caused by that
            by you, anyone else with an interest in the                      Covered Cause of Loss.
            property, or any of your or their partners,                      (2) This Exclusion i. does not apply:
            "members",         officers,      "managers",
            employees (including temporary or leased                             (a) To the extent that coverage is
            employees),      directors,     trustees   or                            provided under the Additional
            authorized representatives, whether acting                               Coverage – Collapse; or
            alone or in collusion with each other or with                        (b) To collapse caused by one or more
            any other party; or theft by any person to                               of the following:
            whom you entrust the property for any                                    (i) The "specified causes of loss";
            purpose, whether acting alone or in
            collusion with any other party.                                          (ii) Breakage of building glass;
            This exclusion:                                                          (iii) Weight of rain that collects on a
                                                                                           roof; or
            (1) Applies whether or not an act occurs
                during your normal hours of operation;                               (iv) Weight of people or personal
                                                                                          property.
            (2) Does not apply to acts of destruction by
                your employees (including temporary or                  j.   Pollution
                leased employees) or authorized                              We will not pay for loss or damage caused
                representatives; but theft by your                           by or resulting from the discharge, dispersal,
                employees (including temporary or                            seepage, migration, release or escape of
                leased employees) or authorized                              "pollutants" unless the discharge, dispersal,
                representatives is not covered.                              seepage, migration, release or escape is
            With respect to accounts receivable and                          itself caused by any of the "specified causes
            "valuable papers and records", this                              of loss". But if the discharge, dispersal,
            exclusion does not apply to carriers for hire.                   seepage, migration, release or escape of
                                                                             "pollutants" results in a "specified cause of
            This exclusion does not apply to coverage
                                                                             loss", we will pay for the loss or damage
            that is provided under the Employee
                                                                             caused by that "specified cause of loss".
            Dishonesty Optional Coverage.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                             Page 21 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 384 of 643


       k. Neglect                                                         n. Installation, Testing, Repair
            Neglect of an insured to use all reasonable                          Errors or deficiency in design, installation,
            means to save and preserve property from                             testing, maintenance, modification or repair
            further damage at and after the time of loss.                        of your "computer" system including
                                                                                 "electronic data".
       l.   Other Types Of Loss
                                                                                 However, we will pay for direct physical loss
            (1) Wear and tear;                                                   or damage caused by resulting fire or
                                                                                 explosion if these causes of loss would be
            (2) Rust or other corrosion, decay,
                                                                                 covered by this Coverage Form.
                deterioration, hidden or latent defect or
                any quality in property that causes it to                 o. Electrical Disturbance
                damage or destroy itself;                                        Electrical or magnetic injury, disturbance or
            (3) Smog;                                                            erasure of "electronic data", except as
                                                                                 provided for under the Additional Coverages
            (4) Settling, cracking, shrinking or expansion;                      of Section I – Property.
            (5) Nesting or infestation, or discharge or                          However, we will pay for direct loss or
                release of waste products or secretions,                         damage caused by lightning.
                by insects, birds, rodents or other                       p. Continuous Or Repeated Seepage Or
                animals;
                                                                             Leakage Of Water
            (6) Mechanical breakdown, including rupture                          Continuous or repeated seepage or leakage
                or bursting caused by centrifugal force.                         of water, or the presence or condensation of
                 This exclusion does not apply with respect                      humidity, moisture or vapor, that occurs
                 to the breakdown of "computer(s)";                              over a period of 14 days or more.
                                                                      3. We will not pay for loss or damage caused by or
            (7) The following causes of loss to personal
                                                                         resulting from any of the following Paragraphs
                property:
                                                                         a. through c. But if an excluded cause of loss
                 (a) Dampness or dryness of atmosphere;                  that is listed in Paragraphs a. through c. results
                                                                         in a Covered Cause of Loss, we will pay for the
                 (b) Changes in        or     extremes    of
                                                                         loss or damage caused by that Covered Cause
                     temperature; or
                                                                         of Loss.
                 (c) Marring or scratching.                               a. Weather Conditions
            But if an excluded cause of loss that is listed                      Weather conditions. But this exclusion only
            in Paragraphs (1) through (7) above results                          applies if weather conditions contribute in
            in a "specified cause of loss" or building                           any way with a cause or event excluded in
            glass breakage, we will pay for the loss or                          Paragraph B.1. above to produce the loss or
            damage caused by that "specified cause of                            damage.
            loss" or building glass breakage.
                                                                          b. Acts Or Decisions
       m. Errors Or Omissions                                                    Acts or decisions, including the failure to act
            Errors or omissions in:                                              or decide, of any person, group,
                                                                                 organization or governmental body.
            (1) Programming, processing or storing
                data, as described under "electronic                      c. Negligent Work
                data" or in any "computer" operations;                           Faulty, inadequate or defective:
                or                                                               (1) Planning,       zoning,      development,
            (2) Processing or copying "valuable papers                               surveying, siting;
                and records".                                                    (2) Design, specifications, workmanship,
            However, we will pay for direct physical loss                            repair,   construction,    renovation,
            or damage caused by resulting fire or                                    remodeling, grading, compaction;
            explosion if these causes of loss would be                           (3) Materials used in repair, construction,
            covered by this Coverage Form.                                           renovation or remodeling; or
                                                                                 (4) Maintenance;
                                                                                 of part or all of any property on or off the
                                                                                 described premises.



BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                                 Page 22 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 385 of 643


    4. Additional Exclusion                                                   (2) That a part or all of the described
                                                                                  premises is rendered untenantable, if
       The following applies only to the property                                 coverage for Business Income applies.
       specified in this Additional Exclusion:
                                                                     6. Accounts Receivable Exclusion
       Loss Or Damage To Products
                                                                         The following additional exclusion applies to the
       We will not pay for loss or damage to any                         Accounts Receivable Coverage Extension:
       merchandise, goods or other product caused by
       or resulting from error or omission by any                        We will not pay for:
       person or entity (including those having
                                                                         a. Loss or damage caused by or resulting from
       possession under an arrangement where work
                                                                            alteration, falsification, concealment or
       or a portion of the work is outsourced) in any
                                                                            destruction of       records of accounts
       stage of the development, production or use of
                                                                            receivable done to conceal the wrongful
       the product, including planning, testing,
                                                                            giving, taking or withholding of "money",
       processing,       packaging,        installation,
                                                                            "securities" or other property.
       maintenance or repair. This exclusion applies to
       any effect that compromises the form,                                  This exclusion applies only to the extent of
       substance or quality of the product. But if such                       the wrongful giving, taking or withholding.
       error or omission results in a Covered Cause of
       Loss, we will pay for the loss or damage caused                   b. Loss or damage caused by or resulting from
       by that Covered Cause of Loss.                                       bookkeeping, accounting or billing errors or
                                                                            omissions.
    5. Business Income           And     Extra   Expense
       Exclusions                                                        c. Any loss or damage that requires any audit
                                                                            of records or any inventory computation to
       a. We will not pay for:                                              prove its factual existence.
           (1) Any Extra Expense, or increase of                 C. Limits Of Insurance
               Business Income loss, caused by or
               resulting from:                                       1. The most we will pay for loss or damage in any
                                                                        one occurrence is the applicable Limits Of
                 (a) Delay in rebuilding, repairing or                  Insurance of Section I – Property shown in the
                     replacing the property or resuming                 Declarations.
                     "operations", due to interference at
                     the location of the rebuilding, repair          2. The most we will pay for loss of or damage to
                     or replacement by strikers or other                outdoor signs attached to buildings is $1,000 per
                     persons; or                                        sign in any one occurrence.

                 (b) Suspension, lapse or cancellation of            3. The amounts of insurance applicable to the
                     any license, lease or contract. But if             Coverage Extensions and the following
                     the     suspension,       lapse     or             Additional Coverages apply in accordance with
                     cancellation is directly caused by                 the terms of such coverages and are in addition
                     the suspension of "operations", we                 to the Limits of Insurance of Section I -
                     will cover such loss that affects your             Property:
                     Business Income during the "period                  a. Fire Department Service Charge;
                     of restoration" and any extension of
                     the "period of restoration" in                      b. Pollutant Clean-up And Removal;
                     accordance with the terms of the                    c. Increased Cost Of Construction;
                     Extended        Business      Income
                     Additional Coverage.                                d. Business    Income        From     Dependent
                                                                            Properties;
           (2) Any other consequential loss.
                                                                         e. Electronic Data; and
       b. With respect to this exclusion, suspension
          means:                                                         f.   Interruption Of Computer Operations.
           (1) The partial slowdown or complete                      4. Building Limit – Automatic Increase
               cessation of your business activities;
                                                                         a. In accordance with Paragraph C.4.b., the
               and
                                                                            Limit of Insurance for Buildings will
                                                                            automatically increase by 8%, unless a
                                                                            different percentage of annual increase is
                                                                            shown in the Declarations.



BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                           Page 23 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 386 of 643


       b. The amount of increase is calculated as              D. Deductibles
          follows:
                                                                   1. We will not pay for loss or damage in any one
           (1) Multiply the Building limit that applied               occurrence until the amount of loss or damage
               on the most recent of the policy                       exceeds the Deductible shown in the Declarations.
               inception date, the policy anniversary                 We will then pay the amount of loss or damage in
               date or any other policy change                        excess of the Deductible up to the applicable Limit
               amending the Building limit by:                        of Insurance of Section I - Property.
                 (a) The percentage of annual increase             2. Regardless of the amount of the Deductible, the
                     shown      in  the  Declarations,                most we will deduct from any loss or damage
                     expressed as a decimal (example:                 under all of the following Optional Coverages in
                     7% is .07); or                                   any one occurrence is the Optional Coverage
                 (b) .08, if no percentage of annual                  Deductible shown in the Declarations:
                     increase    is    shown in  the                   a. Money and Securities;
                     Declarations; and
                                                                       b. Employee Dishonesty;
           (2) Multiply the number calculated in
                                                                       c. Outdoor Signs; and
               accordance with b.(1) by the number of
               days since the beginning of the current                 d. Forgery or Alteration.
               policy year, or the effective date of the               But this Optional Coverage Deductible will not
               most recent policy change amending                      increase the Deductible shown in the
               the Building limit, divided by 365.                     Declarations. This Deductible will be used to
           Example                                                     satisfy the requirements of the Deductible in the
                                                                       Declarations.
           If:
                                                                   3. No deductible applies to the following Additional
           The applicable Building limit is $100,000.
                                                                      Coverages:
           The annual percentage increase is 8%. The
           number of days since the beginning of the                   a. Fire Department Service Charge;
           policy year (or last policy change) is 146.                 b. Business Income;
           The amount of increase is                                   c. Extra Expense;
           $100,000 x .08 x 146 ÷ 365 = $3,200.                        d. Civil Authority; and
    5. Business Personal         Property       Limit   –              e. Fire Extinguisher Systems Recharge Expense.
       Seasonal Increase
                                                               E. Property Loss Conditions
       a. Subject to Paragraph 5.b., the Limit of
          Insurance for Business Personal Property is              1. Abandonment
          automatically increased by:                                  There can be no abandonment of any property
           (1) The Business Personal Property –                        to us.
               Seasonal Increase percentage shown in               2. Appraisal
               the Declarations; or
                                                                       If we and you disagree on the amount of loss,
           (2) 25% if no Business Personal Property –                  either may make written demand for an
               Seasonal Increase percentage is shown                   appraisal of the loss. In this event, each party
               in the Declarations;                                    will select a competent and impartial appraiser.
           to provide for seasonal variances.                          The two appraisers will select an umpire. If they
                                                                       cannot agree, either may request that selection
       b. The increase described in Paragraph 5.a.                     be made by a judge of a court having
          will apply only if the Limit Of Insurance                    jurisdiction. The appraisers will state separately
          shown for Business Personal Property in the                  the amount of loss. If they fail to agree, they will
          Declarations is at least 100% of your                        submit their differences to the umpire. A
          average monthly values during the lesser                     decision agreed to by any two will be binding.
          of:                                                          Each party will:
           (1) The 12 months immediately preceding                     a. Pay its chosen appraiser; and
               the date the loss or damage occurs; or
                                                                       b. Bear the other expenses of the appraisal
           (2) The period of time you have been in                        and umpire equally.
               business as of the date the loss or
               damage occurs.



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                             Page 24 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 387 of 643

       If there is an appraisal, we will still retain our              b. We may examine any insured under oath,
       right to deny the claim.                                           while not in the presence of any other
                                                                          insured and at such times as may be
   3. Duties In The Event Of Loss Or Damage                               reasonably required, about any matter
       a. You must see that the following are done in                     relating to this insurance or the claim,
          the event of loss or damage to Covered                          including an insured's books and records. In
          Property:                                                       the event of an examination, an insured's
                                                                          answers must be signed.
           (1) Notify the police if a law may have been
               broken.                                             4. Legal Action Against Us
                                                                       No one may bring a legal action against us
           (2) Give us prompt notice of the loss or
                                                                       under this insurance unless:
               damage. Include a description of the
               property involved.                                      a. There has been full compliance with all of
                                                                          the terms of this insurance; and
           (3) As soon as possible, give us a
               description of how, when and where the                  b. The action is brought within two years after
               loss or damage occurred.                                   the date on which the direct physical loss or
                                                                          damage occurred.
           (4) Take all reasonable steps to protect the
                                                                   5. Loss Payment
               Covered Property from further damage,
               and keep a record of your expenses                      In the event of loss or damage covered by this
               necessary to protect the Covered                        policy:
               Property, for consideration in the                      a. At our option, we will either:
               settlement of the claim. This will not
               increase the Limits of Insurance of                         (1) Pay the value of lost or damaged
               Section I – Property. However, we will                          property;
               not pay for any subsequent loss or                          (2) Pay the cost of repairing or replacing
               damage resulting from a cause of loss                           the lost or damaged property;
               that is not a Covered Cause of Loss.                        (3) Take all or any part of the property at an
               Also, if feasible, set the damaged                              agreed or appraised value; or
               property aside and in the best possible
               order for examination.                                      (4) Repair, rebuild or replace the property
                                                                               with other property of like kind and
           (5) At our request, give us complete                                quality, subject to Paragraph d.(1)(e)
               inventories of the damaged and                                  below.
               undamaged property. Include quantities,
               costs, values and amount of loss                        b. We will give notice of our intentions within
               claimed.                                                   30 days after we receive the sworn proof of
                                                                          loss.
           (6) As often as may be reasonably                           c. We will not pay you more than your
               required, permit us to inspect the                         financial interest in the Covered Property.
               property proving the loss or damage
               and examine your books and records.                     d. Except as provided in Paragraphs (2)
                                                                          through (7) below, we will determine the
                 Also permit us to take samples of                        value of Covered Property as follows:
                 damaged and undamaged property for
                 inspection, testing and analysis, and                     (1) At replacement cost without deduction for
                 permit us to make copies from your                            depreciation, subject to the following:
                 books and records.                                            (a) If, at the time of loss, the Limit of
                                                                                   Insurance on the lost or damaged
           (7) Send us a signed, sworn proof of loss
                                                                                   property is 80% or more of the full
               containing the information we request to
                                                                                   replacement cost of the property
               investigate the claim. You must do this
                                                                                   immediately before the loss, we will
               within 60 days after our request. We will
                                                                                   pay the cost to repair or replace,
               supply you with the necessary forms.
                                                                                   after application of the deductible
           (8) Cooperate with us in the investigation or                           and      without     deduction    for
               settlement of the claim.                                            depreciation, but not more than the
                                                                                   least of the following amounts:
           (9) Resume all or part of your "operations"
               as quickly as possible.                                             (i) The Limit of Insurance under
                                                                                       Section I – Property that applies
                                                                                       to the lost or damaged property;


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                               Page 25 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 388 of 643


                     (ii) The cost to replace, on the                           (c) You may make a claim for loss or
                          same premises, the lost or                                damage covered by this insurance on
                          damaged property with other                               an actual cash value basis instead of on
                          property:                                                 a replacement cost basis. In the event
                                                                                    you elect to have loss or damage
                         i.   Of comparable material and
                                                                                    settled on an actual cash value basis,
                              quality; and
                                                                                    you may still make a claim on a
                         ii. Used for the same purpose;                             replacement cost basis if you notify us
                             or                                                     of your intent to do so within 180 days
                                                                                    after the loss or damage.
                     (iii) The amount that you actually
                           spend that is necessary to                           (d) We will not pay on a replacement cost
                           repair or replace the lost or                            basis for any loss or damage:
                           damaged property.
                                                                                    (i) Until the lost or damaged property is
                     If a building is rebuilt at a new                                  actually repaired or replaced; and
                     premises, the cost is limited to the
                                                                                    (ii) Unless the repair or replacement is
                     cost which would have been
                                                                                         made as soon as reasonably
                     incurred had the building been built
                                                                                         possible after the loss or damage.
                     at the original premises.
                                                                                    However, if the cost to repair or replace
           (b) If, at the time of loss, the Limit of
                                                                                    the damaged building property is $2,500
               Insurance applicable to the lost or
                                                                                    or less, we will settle the loss according
               damaged property is less than 80% of
                                                                                    to the provisions of Paragraphs d.(1)(a)
               the full replacement cost of the property
                                                                                    and d.(1)(b) above whether or not the
               immediately before the loss, we will pay
                                                                                    actual repair or replacement is
               the greater of the following amounts,
                                                                                    complete.
               but not more than the Limit of Insurance
               that applies to the property:                                    (e) The cost to repair, rebuild or replace
                                                                                    does not include the increased cost
                 (i) The actual cash value of the lost or
                                                                                    attributable to enforcement of or
                     damaged property; or
                                                                                    compliance with any ordinance or law
                 (ii) A proportion of the cost to repair or                         regulating the construction, use or repair
                      replace the lost or damaged                                   of any property.
                      property, after application of the
                                                                         (2) If the Actual Cash Value – Buildings option
                      deductible and without deduction for
                                                                             applies, as shown in the Declarations,
                      depreciation. This proportion will
                                                                             Paragraph (1) above does not apply to
                      equal the ratio of the applicable
                                                                             Buildings. Instead, we will determine the
                      Limit of Insurance to 80% of the full
                                                                             value of Buildings at actual cash value.
                      replacement cost of the property.
                                                                         (3) The following property at actual cash value:
                     Example
                                                                                (a) Used or secondhand merchandise held
                     The full replacement cost of property
                                                                                    in storage or for sale;
                     which suffers a total loss is
                     $100,000. The property is insured                          (b) Property of others. However, if an
                     for $70,000. 80% of the full                                   item(s) of personal property of others is
                     replacement cost of the property                               subject to a written contract which
                     immediately before the loss is                                 governs your liability for loss or damage
                     $80,000 ($100,000 x .80 = $80,000).                            to that item(s), then valuation of that
                     A partial loss of $25,000 is                                   item(s) will be based on the amount for
                     sustained. The amount of recovery                              which you are liable under such
                     is determined as follows:                                      contract, but not to exceed the lesser of
                                                                                    the replacement cost of the property or
                     Amount of recovery
                                                                                    the applicable Limit of Insurance;
                     $70,000 ÷ $80,000 = .875
                     .875 x $25,000 = $21,875




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                                  Page 26 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 389 of 643


                 (c) Household      contents,     except                              (ii) We will adjust that total for any
                     personal property in apartments or                                    normal fluctuations in the
                     rooms furnished by you as landlord;                                   amount of accounts receivable
                 (d) Manuscripts; and                                                      for the month in which the loss
                                                                                           or damage occurred or for any
                 (e) Works of art, antiques or rare                                        demonstrated variance from the
                     articles, including etchings, pictures,                               average for that month.
                     statuary, marble, bronzes, porcelain
                     and bric-a-brac.                                             (b) The following will be deducted from
                                                                                      the total amount of accounts
           (4) Glass at the cost of replacement with                                  receivable, however that amount is
               safety glazing material if required by                                 established:
               law.
                                                                                      (i) The amount of the accounts for
           (5) Tenants' improvements and betterments                                      which there is no loss or
               at:                                                                        damage;
                 (a) Replacement cost if you make
                                                                                      (ii) The amount of the accounts
                     repairs promptly.
                                                                                           that you are able to reestablish
                 (b) A proportion of your original cost if                                 or collect;
                     you do not make repairs promptly.
                     We will determine the proportionate                              (iii) An amount to allow for probable
                     value as follows:                                                      bad debts that you are normally
                                                                                            unable to collect; and
                     (i) Multiply the original cost by the
                         number of days from the loss or                              (iv) All unearned interest        and
                         damage to the expiration of the                                   service charges.
                         lease; and                                          e. Our payment for loss of or damage to
                     (ii) Divide the amount determined                          personal property of others will only be
                          in (1) above by the number of                         for the account of the owners of the
                          days from the installation of                         property. We may adjust losses with the
                          improvements to the expiration                        owners of lost or damaged property if
                          of the lease.                                         other than you. If we pay the owners,
                                                                                such payments will satisfy your claims
                     If your lease contains a renewal                           against us for the owners' property. We
                     option, the expiration of the renewal                      will not pay the owners more than their
                     option period will replace the                             financial interest in the Covered
                     expiration of the lease in this                            Property.
                     procedure.
                                                                             f.   We may elect to defend you against
                 (c) Nothing if others pay for repairs or
                                                                                  suits arising from claims of owners of
                     replacement.
                                                                                  property. We will do this at our expense.
           (6) Applicable only         to   the   Optional
               Coverages:                                                    g. We will pay for covered loss or damage
                                                                                within 30 days after we receive the
                 (a) "Money" at its face value; and                             sworn proof of loss, provided you have
                 (b) "Securities" at their value at the                         complied with all of the terms of this
                     close of business on the day the                           policy, and:
                     loss is discovered.                                          (1) We have reached agreement with
           (7) Applicable only to accounts receivable:                                you on the amount of loss; or
                 (a) If you cannot accurately establish                           (2) An appraisal award has been made.
                     the amount of accounts receivable
                     outstanding as of the time of loss or
                     damage:
                     (i) We will determine the total of
                         the average monthly amounts
                         of accounts receivable for the
                         12      months     immediately
                         preceding the month in which
                         the loss or damage occurs; and



BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                            Page 27 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 390 of 643


        h. A party wall is a wall that separates and is            8. Vacancy
           common to adjoining buildings that are
           owned by different parties. In settling                     a. Description Of Terms
           covered losses involving a party wall, we                          (1) As used in this Vacancy Condition, the
           will pay a proportion of the loss to the party                         term building and the term vacant have
           wall based on your interest in the wall in                             the meanings set forth in Paragraphs (a)
           proportion to the interest of the owner of the                         and (b) below:
           adjoining building. However, if you elect to
           repair or replace your building and the                                (a) When this policy is issued to a
           owner of the adjoining building elects not to                              tenant, and with respect to that
           repair or replace that building, we will pay                               tenant's    interest  in    Covered
           you the full value of the loss to the party                                Property, building means the unit or
           wall, subject to all applicable policy                                     suite rented or leased to the tenant.
           provisions including Limits of Insurance and                               Such building is vacant when it
           all other provisions of this Loss Payment                                  does not contain enough business
           Condition. Our payment under the                                           personal property to conduct
           provisions of this paragraph does not alter                                customary operations.
           any right of subrogation we may have                                   (b) When this policy is issued to the
           against any entity, including the owner or                                 owner or general lessee of a
           insurer of the adjoining building, and does                                building, building means the entire
           not alter the terms of the Transfer Of Rights                              building. Such building is vacant
           Of Recovery Against Others To Us                                           unless at least 31% of its total
           Condition in this policy.                                                  square footage is:
    6. Recovered Property                                                             (i) Rented to a lessee or sublessee
        If either you or we recover any property after                                    and used by the lessee or
        loss settlement, that party must give the other                                   sublessee    to   conduct    its
        prompt notice. At your option, you may retain                                     customary operations; and/or
        the property. But then you must return to us the                              (ii) Used by the building owner to
        amount we paid to you for the property. We will                                    conduct customary operations.
        pay recovery expenses and the expenses to
        repair the recovered property, subject to the                         (2) Buildings    under    construction    or
        Limits of Insurance of Section I – Property.                              renovation are not considered vacant.
    7. Resumption Of Operations                                        b. Vacancy Provisions
        We will reduce the amount of your:                                    If the building where loss or damage occurs
                                                                              has been vacant for more than 60
        a. Business Income loss, other than Extra                             consecutive days before that loss or
           Expense, to the extent you can resume your                         damage occurs:
           "operations", in whole or in part, by using
           damaged or undamaged property (including                           (1) We will not pay for any loss or damage
           merchandise or stock) at the described                                 caused by any of the following even if
           premises or elsewhere.                                                 they are Covered Causes of Loss:
        b. Extra Expense loss to the extent you can                               (a) Vandalism;
           return   "operations"   to   normal  and
                                                                                  (b) Sprinkler leakage, unless you have
           discontinue such Extra Expense.
                                                                                      protected the system against
                                                                                      freezing;




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                              Page 28 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 391 of 643


                 (c) Building glass breakage;                             e. If we pay the mortgageholder for any loss or
                                                                             damage and deny payment to you because
                 (d) Water damage;
                                                                             of your acts or because you have failed to
                 (e) Theft; or                                               comply with the terms of this policy:
                 (f) Attempted theft.                                          (1) The mortgageholder's rights under the
                                                                                   mortgage will be transferred to us to the
           (2) With respect to Covered Causes of Loss                              extent of the amount we pay; and
               other than those listed in Paragraphs
               (1)(a) through (1)(f) above, we will                            (2) The mortgageholder's right to recover
               reduce the amount we would otherwise                                the full amount of the mortgageholder's
               pay for the loss or damage by 15%.                                  claim will not be impaired.

F. Property General Conditions                                                 At our option, we may pay to the
                                                                               mortgageholder the whole principal on the
    1. Control Of Property                                                     mortgage plus any accrued interest. In this
       Any act or neglect of any person other than you                         event, your mortgage and note will be
       beyond your direction or control will not affect                        transferred to us and you will pay your
       this insurance.                                                         remaining mortgage debt to us.

       The breach of any condition of this Coverage                       f.   If we cancel this policy, we will give written
       Form at any one or more locations will not affect                       notice to the mortgageholder at least:
       coverage at any location where, at the time of                          (1) 10 days before the effective date of
       loss or damage, the breach of condition does                                cancellation if we cancel for your
       not exist.                                                                  nonpayment of premium; or
    2. Mortgageholders                                                         (2) 30 days before the effective date of
       a. The term "mortgageholder" includes trustee.                              cancellation if we cancel for any other
                                                                                   reason.
       b. We will pay for covered loss of or damage
          to buildings or structures to each                              g. If we elect not to renew this policy, we will
          mortgageholder shown in the Declarations                           give written notice to the mortgageholder at
          in their order of precedence, as interests                         least 10 days before the expiration date of
          may appear.                                                        this policy.

       c. The mortgageholder has the right to receive                 3. No Benefit To Bailee
          loss payment even if the mortgageholder                         No person or organization, other than you,
          has started foreclosure or similar action on                    having custody of Covered Property will benefit
          the building or structure.                                      from this insurance.
       d. If we deny your claim because of your acts                  4. Policy Period, Coverage Territory
          or because you have failed to comply with
          the terms of this policy, the mortgageholder                    Under Section I – Property:
          will still have the right to receive loss                       a. We cover loss or damage commencing:
          payment if the mortgageholder:
                                                                               (1) During the policy period shown in the
           (1) Pays any premium due under this policy                              Declarations; and
               at our request if you have failed to do
               so;                                                             (2) Within the coverage territory or, with
                                                                                   respect to property in transit, while it is
           (2) Submits a signed, sworn proof of loss                               between points in the coverage territory.
               within 60 days after receiving notice
               from us of your failure to do so; and                      b. The coverage territory is:
           (3) Has notified us of any change in                                (1) The United States of America (including
               ownership, occupancy or substantial                                 its territories and possessions);
               change in risk known to the
                                                                               (2) Puerto Rico; and
               mortgageholder.
                                                                               (3) Canada.
           All of the terms of this policy will then apply
           directly to the mortgageholder.




BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                             Page 29 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 392 of 643


G. Optional Coverages                                                  b. In addition to the Limitations and Exclusions
                                                                          applicable to Section I – Property, we will
    If shown as applicable in the Declarations, the
                                                                          not pay for loss:
    following Optional Coverages also apply. These
    coverages are subject to the terms and conditions                         (1) Resulting     from      accounting      or
    applicable to property coverage in this policy,                               arithmetical errors or omissions;
    except as provided below:
                                                                              (2) Due to the giving or surrendering of
    1. Outdoor Signs                                                              property in any exchange or purchase;
                                                                                  or
       a. We will pay for direct physical loss of or
          damage to all outdoor signs at the described                        (3) Of property contained in any "money"-
          premises:                                                               operated device unless the amount of
                                                                                  "money" deposited in it is recorded by a
           (1) Owned by you; or
                                                                                  continuous recording instrument in the
           (2) Owned by others but in your care,                                  device.
               custody or control.
                                                                       c. The most we will pay for loss in any one
       b. Paragraph A.3., Covered Causes Of Loss                          occurrence is:
          and Paragraph B., Exclusions in Section I –
                                                                              (1) The limit shown in the Declarations for
          Property do not apply to this Optional
                                                                                  Inside the Premises for "money" and
          Coverage, except for:
                                                                                  "securities" while:
           (1) Paragraph B.1.c., Governmental Action;                             (a) In or on the described premises; or
           (2) Paragraph B.1.d., Nuclear Hazard; and                              (b) Within a bank or savings institution;
           (3) Paragraph B.1.f., War And Military                                     and
               Action.                                                        (2) The limit shown in the Declarations for
       c. We will not pay for loss or damage caused                               Outside the Premises for "money" and
          by or resulting from:                                                   "securities" while anywhere else.
           (1) Wear and tear;                                          d. All loss:
           (2) Hidden or latent defect;                                       (1) Caused by one or more persons; or
           (3) Rust;                                                          (2) Involving a single act or series of
                                                                                  related acts;
           (4) Corrosion; or
                                                                                  is considered one occurrence.
           (5) Mechanical breakdown.
                                                                       e. You must keep records of all "money" and
       d. The most we will pay for loss or damage in
                                                                          "securities" so we can verify the amount of
          any one occurrence is the Limit Of
                                                                          any loss or damage.
          Insurance for Outdoor Signs shown in the
          Declarations.                                            3. Employee Dishonesty
       e. The provisions of this Optional Coverage                     a. We will pay for direct loss of or damage to
          supersede all other references to outdoor                       Business Personal Property and "money"
          signs in this policy.                                           and "securities" resulting from dishonest
                                                                          acts committed by any of your employees
    2. Money And Securities
                                                                          acting alone or in collusion with other
       a. We will pay for loss of "money" and                             persons (except you or your partner) with
          "securities" used in your business while at a                   the manifest intent to:
          bank or savings institution, within your living
                                                                              (1) Cause you to sustain loss or damage;
          quarters or the living quarters of your
                                                                                  and also
          partners or any employee (including a
          temporary or leased employee) having use                            (2) Obtain financial benefit (other than
          and custody of the property, at the                                     salaries, commissions, fees, bonuses,
          described premises, or in transit between                               promotions, awards, profit sharing,
          any of these places, resulting directly from:                           pensions or other employee benefits
                                                                                  earned in the normal course of
           (1) Theft, meaning any act of stealing;
                                                                                  employment) for:
           (2) Disappearance; or
                                                                                  (a) Any employee; or
           (3) Destruction.
                                                                                  (b) Any other person or organization.



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                              Page 30 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 393 of 643


       b. We will not pay for loss or damage:                           f.   This Optional Coverage is cancelled as to
                                                                             any employee immediately upon discovery
           (1) Resulting from any dishonest or criminal
                                                                             by:
               act that you or any of your partners or
               "members" commit whether acting                               (1) You; or
               alone or in collusion with other persons.
                                                                             (2) Any of your partners, "members",
           (2) Resulting from any dishonest act                                  "managers", officers or directors not in
               committed by any of your employees                                collusion with the employee;
               (except as provided in Paragraph a.),
               "managers" or directors:                                      of any dishonest act committed by that
                                                                             employee before or after being hired by you.
                 (a) Whether acting alone or in collusion
                     with other persons; or                             g. We will pay only for covered loss or damage
                                                                           sustained during the policy period and
                 (b) While performing services for you
                                                                           discovered no later than one year from the
                     or otherwise.
                                                                           end of the policy period.
           (3) The only proof of which as to its
               existence or amount is:                                  h. If you (or any predecessor in interest)
                                                                           sustained loss or damage during the policy
                 (a) An inventory computation; or                          period of any prior insurance that you could
                 (a) A profit and loss computation.                        have recovered under that insurance except
                                                                           that the time within which to discover loss or
           (4) Caused by an employee if the employee                       damage had expired, we will pay for it under
               had also committed theft or any other                       this Optional Coverage, provided:
               dishonest act prior to the effective date
               of this policy and you or any of your                         (1) This Optional Coverage became
               partners,    "members",      "managers",                          effective at the time of cancellation or
               officers, directors or trustees, not in                           termination of the prior insurance; and
               collusion with the employee, learned of                       (2) The loss or damage would have been
               that theft or dishonest act prior to the                          covered by this Optional Coverage had
               policy period shown in the Declarations.                          it been in effect when the acts or events
       c. The most we will pay for loss or damage in                             causing the loss or damage were
          any one occurrence is the Limit Of                                     committed or occurred.
          Insurance for Employee Dishonesty shown
                                                                        i.   The insurance under Paragraph h. above is
          in the Declarations.
                                                                             part of, not in addition to, the Limit of
       d. All loss or damage:                                                Insurance applying to this Optional
           (1) Caused by one or more persons; or                             Coverage and is limited to the lesser of the
                                                                             amount recoverable under:
           (2) Involving a single act or series of acts;
                                                                             (1) This Optional Coverage       as of    its
           is considered one occurrence.                                         effective date; or
       e. If any loss is covered:
                                                                             (2) The prior insurance had it remained in
           (1) Partly by this insurance; and                                     effect.
           (2) Partly by any prior cancelled or                         j.   With respect to the Employee Dishonesty
               terminated insurance that we or any                           Optional Coverage in Paragraph G.3.,
               affiliate had issued to you or any                            employee means:
               predecessor in interest;
                                                                             (1) Any natural person:
           the most we will pay is the larger of the
           amount recoverable under this insurance or                            (a) While in your service or for 30 days
           the prior insurance.                                                      after termination of service;
           We will pay only for loss or damage you                               (b) Who you compensate directly by
           sustain through acts committed or events                                  salary, wages or commissions; and
           occurring during the policy period. Regardless
           of the number of years this policy remains in                         (c) Who you have the right to direct
           force or the number of premiums paid, no                                  and control while performing
           Limit of Insurance cumulates from year to year                            services for you;
           or period to period.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 31 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 394 of 643


           (2) Any natural person who is furnished                     b. Paragraphs     A.4.a.(1)  and    A.4.a.(2),
               temporarily to you:                                        Limitations, do not apply to this Optional
                 (a) To substitute for a permanent                        Coverage.
                     employee, as defined in Paragraph                 c. With respect to the coverage provided by
                     (1) above, who is on leave; or                       this Optional Coverage, the following
                 (b) To meet seasonal or short-term                       exclusions in Paragraph B. Exclusions do
                     workload conditions;                                 not apply:

           (3) Any natural person who is leased to you                        (1) Paragraph B.2.a., Electrical Apparatus;
               under a written agreement between you                          (2) Paragraph B.2.d., Steam Apparatus;
               and a labor leasing firm, to perform                               and
               duties related to the conduct of your
               business, but does not mean a                                  (3) Paragraph      B.2.l.(6),    Mechanical
               temporary employee as defined in                                   Breakdown.
               Paragraph (2) above;                                    d. With respect to the coverage provided by
           (4) Any natural person who is a former                         this Optional Coverage, Paragraph G.1.c.(5)
               employee, director, partner, member,                       of the Outdoor Signs Optional Coverage
               manager, representative or trustee                         does not apply.
               retained as a consultant while                          e. If a dollar deductible is shown in the
               performing services for you; or                            Declarations for this Optional Coverage, we
           (5) Any natural person who is a guest                          will first subtract the applicable deductible
               student or intern pursuing studies or                      amount from any loss we would otherwise
               duties, excluding, however, any such                       pay. We will then pay the amount of loss in
               person while having care and custody of                    excess of the applicable deductible up to
               property outside any building you                          the applicable limit for this coverage.
               occupy in conducting your business.                            If no optional deductible is chosen for this
           But employee does not mean:                                        Optional Coverage, the Property Deductible
                                                                              shown in the Declarations applies.
           (1) Any agent, broker, factor, commission
               merchant,     consignee,    independent                 f.     With respect to Additional Coverages 5.f.
               contractor or representative of the same                       Business Income and 5.g. Extra Expense, if
               general character; or                                          the 72-hour time period in the definition of
                                                                              "period of restoration" (hereinafter referred
           (2) Any "manager", director or trustee                             to as time deductible) is amended for this
               except while performing acts coming                            Optional Coverage as shown in the
               within the usual duties of an employee.                        Declarations, we will not pay for any
    4. Equipment Breakdown Protection Coverage                                Business Income loss that occurs during the
                                                                              consecutive number of hours shown as the
       a. We will pay for direct loss of or damage to                         time deductible in the Declarations
          Covered Property caused by or resulting                             immediately     following   a    mechanical
          from a mechanical breakdown or electrical                           breakdown or electrical failure. If a time
          failure to pressure, mechanical or electrical                       deductible is shown in days, each day shall
          machinery and equipment.                                            mean 24 consecutive hours.
           Mechanical breakdown or electrical failure                         With respect to the coverage provided by
           to pressure, mechanical or electrical                              this Optional Coverage, any time deductible
           machinery and equipment does not mean                              shown in the Declarations for Equipment
           any:                                                               Breakdown         Protection     Coverage
           (1) Malfunction including but not limited to                       supersedes any time deductible otherwise
               adjustment,    alignment,   calibration,                       applicable to the Business Income coverage
               cleaning or modification;                                      provided by this policy.
           (2) Leakage at any valve, fitting, shaft seal,              g. With respect to the coverage provided by this
               gland packing, joint or connection;                        Optional Coverage, Paragraph H. Property
                                                                          Definitions is amended as follows:
           (3) Damage to any vacuum tube, gas tube,
               or brush; or                                                   1. "Computer" means:
           (4) The functioning of       any   safety   or                         a. Program m abl e          elect roni c
               protective device.                                                    equipment that is used to store,
                                                                                     retrieve and process data; and


BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                               Page 32 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 395 of 643


                 b. Associated peripheral equipment                2. "Counterfeit money" means an imitation of
                    that    provides    communication,                "money" that is intended to deceive and to be
                    including input and output functions              taken as genuine.
                    such as printing and auxiliary
                                                                   3. "Electronic data" means information, facts or
                    functions such as data transmission.
                                                                      computer programs stored as or on, created or
           "Computer" includes those used to operate                  used on, or transmitted to or from computer
           production-type machinery or equipment.                    software (including systems and applications
       h. Whenever       any     covered    pressure,                 software), on hard or floppy disks, CD-ROMs,
          mechanical or electrical machinery and                      tapes, drives, cells, data processing devices or
          equipment is found to be in, or exposed to,                 any other repositories of computer software
          a dangerous condition, any of our                           which are used with electronically controlled
          representatives may suspend coverage                        equipment. The term computer programs,
          provided by this Optional Coverage for loss                 referred to in the foregoing description of
          from a mechanical breakdown or electrical                   electronic data, means a set of related
          failure to that pressure, mechanical or                     electronic instructions which direct the
          electrical machinery and equipment.                         operations and functions of a "computer" or
                                                                      device connected to it, which enable the
           However, coverage provided by this                         "computer" or device to receive, process, store,
           Optional Coverage may be reinstated for                    retrieve or send data.
           loss from a mechanical breakdown or
           electrical  failure   to   that    pressure,            4. "Fungi" means any type or form of fungus,
           mechanical or electrical machinery and                     including mold or mildew, and any mycotoxins,
           equipment if the reasons for the suspension                spores, scents or by-products produced or
           are found by any of our representatives to                 released by fungi.
           no longer exist.                                        5. "Manager" means a person serving in a
           We may suspend or reinstate this Optional                  directorial capacity for a limited liability
           coverage by mailing or delivering a written                company.
           notification regarding the suspension or
                                                                   6. "Member" means an owner of a limited liability
           reinstatement to:
                                                                      company represented by its membership
           (1) Your last known address; or                            interest, who also may serve as a "manager".
           (2) The address where the pressure,                     7. "Money" means:
               mechanical or electrical machinery and
               equipment is located.                                   a. Currency, coins and bank notes in current
                                                                          use and having a face value; and
           This notification will indicate the effective
           date of the suspension or reinstatement.                    b. Traveler's checks, register checks and
                                                                          money orders held for sale to the public.
           If the coverage provided by this Optional
           Coverage is not reinstated, you will get a              8. "Operations" means your business activities
           pro rata refund of premium. But the                        occurring at the described premises.
           suspension will be effective even if we have
                                                                   9. "Period of restoration":
           not yet made or offered a refund.
H. Property Definitions                                                a. Means the period of time that:

   1. "Computer" means:                                                    (1) Begins:
       a. Programmable electronic equipment that is                            (a) 72 hours after the time of direct
          used to store, retrieve and process data;                                physical loss or damage for
          and                                                                      Business Income Coverage; or
       b. Associated peripheral equipment that                                 (b) Immediately after the time of direct
          provides communication, including input                                  physical loss or damage for Extra
          and output functions such as printing and                                Expense Coverage;
          auxiliary   functions  such    as    data
                                                                               caused by or resulting from any
          transmission.
                                                                               Covered Cause of Loss at the described
       "Computer" does not include those used to operate                       premises; and
       production-type machinery or equipment.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                          Page 33 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 396 of 643


            (2) Ends on the earlier of:                                  b. Falling objects does not include loss of or
                                                                            damage to:
                 (a) The date when the property at the
                     described premises should be                               (1) Personal property in the open; or
                     repaired, rebuilt or replaced with
                     reasonable speed and similar                               (2) The interior of a building or structure, or
                     quality; or                                                    property inside a building or structure,
                                                                                    unless the roof or an outside wall of the
                 (b) The date when business is resumed                              building or structure is first damaged by
                     at a new permanent location.                                   a falling object.
        b. Does not include any increased period                         c. Water damage means:
           required due to the enforcement of or
           compliance with any ordinance or law that:                           (1) Accidental discharge or leakage of
                                                                                    water or steam as the direct result of the
            (1) Regulates the construction, use or
                                                                                    breaking apart or cracking of any part of
                repair, or requires the tearing down of
                                                                                    a system or appliance (other than a
                any property; or
                                                                                    sump system including its related
            (2) Requires any insured or others to test                              equipment and parts) containing water
                for, monitor, clean up, remove, contain,                            or steam; and
                treat, detoxify or neutralize, or in any
                way respond to, or assess the effects of                        (2) Accidental discharge or leakage of
                "pollutants".                                                       water or waterborne material as the
                                                                                    direct result of the breaking apart or
        The expiration date of this policy will not cut                             cracking of a water or sewer pipe that is
        short the "period of restoration".                                          located off the described premises and
    10. "Pollutants" means any solid, liquid, gaseous or                            is part of a municipal potable water
        thermal irritant or contaminant, including smoke,                           supply system or municipal sanitary
        vapor, soot, fumes, acids, alkalis, chemicals                               sewer system, if the breakage or
        and waste. Waste includes materials to be                                   cracking is caused by wear and tear.
        recycled, reconditioned or reclaimed.                                   But water damage does not include loss or
    11. "Securities" means negotiable and nonnegotia-                           damage otherwise excluded under the terms
        ble instruments or contracts representing either                        of the Water Exclusion. Therefore, for
        "money" or other property and includes:                                 example, there is no coverage in the
                                                                                situation in which discharge or leakage of
        a. Tokens, tickets, revenue and other stamps
                                                                                water results from the breaking apart or
           (whether represented by actual stamps or
                                                                                cracking of a pipe which was caused by or
           unused value in a meter) in current use; and
                                                                                related to weather-induced flooding, even if
        b. Evidences of debt issued in connection with                          wear and tear contributed to the breakage or
           credit or charge cards, which cards are not                          cracking. As another example, and also in
           issued by you;                                                       accordance with the terms of the Water
                                                                                Exclusion, there is no coverage for loss or
        but does not include "money".
                                                                                damage caused by or related to weather-
    12. "Specified causes of loss" means the following:                         induced flooding which follows or is
        Fire; lightning; explosion; windstorm or hail;                          exacerbated by pipe breakage or cracking
        smoke; aircraft or vehicles; riot or civil                              attributable to wear and tear.
        commotion; vandalism; leakage from fire                                 To the extent that accidental discharge or
        extinguishing equipment; sinkhole collapse;                             leakage of water falls within the criteria set
        volcanic action; falling objects; weight of snow,                       forth in c.(1) or c.(2) of this definition of
        ice or sleet; water damage.                                             "specified causes of loss", such water is not
        a. Sinkhole collapse means the sudden sinking                           subject to the provisions of the Water
           or collapse of land into underground empty                           Exclusion which preclude coverage for
           spaces created by the action of water on                             surface water or water under the ground
           limestone or dolomite. This cause of loss                            surface.
           does not include:                                         13. "Stock" means merchandise held in storage or
            (1) The cost of filling sinkholes; or                        for sale, raw materials and in-process or
                                                                         finished goods, including supplies used in their
            (2) Sinking or collapse of land into man-
                                                                         packing or shipping.
                made underground cavities.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 34 of 53
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 397 of 643


    14. "Valuable papers and records" means inscribed,                         (c) Prior to the policy period, no insured
        printed or written:                                                        listed under Paragraph C.1. Who Is
       a. Documents;                                                               An Insured and no "employee"
                                                                                   authorized by you to give or receive
       b. Manuscripts; and                                                         notice of an "occurrence" or claim,
       c. Records;                                                                 knew that the "bodily injury" or
                                                                                   "property damage" had occurred, in
       including abstracts, books, deeds, drawings,                                whole or in part. If such a listed
       films, maps or mortgages.                                                   insured or authorized "employee"
       But "valuable papers and records" does not                                  knew, prior to the policy period, that
       mean "money" or "securities".                                               the "bodily injury" or "property
                                                                                   damage" occurred,          then any
SECTION II – LIABILITY                                                             continuation, change or resumption
A. Coverages                                                                       of such "bodily injury" or "property
                                                                                   damage" during or after the policy
    1. Business Liability
                                                                                   period will be deemed to have been
       a. We will pay those sums that the insured                                  known before the policy period.
          becomes legally obligated to pay as
                                                                           (2) To "personal and advertising injury"
          damages because of "bodily injury",
                                                                               caused by an offense arising out of your
          "property damage" or "personal and
                                                                               business, but only if the offense was
          advertising injury" to which this insurance
                                                                               committed in the "coverage territory"
          applies. We will have the right and duty to
                                                                               during the policy period.
          defend the insured against any "suit"
          seeking those damages. However, we will                      c. "Bodily injury" or "property damage" which
          have no duty to defend the insured against                      occurs during the policy period and was not,
          any "suit" seeking damages for "bodily                          prior to the policy period, known to have
          injury", "property damage" or "personal and                     occurred by any insured listed under
          advertising injury" to which this insurance                     Paragraph C.1. Who Is An Insured or any
          does not apply. We may, at our discretion,                      "employee" authorized by you to give or
          investigate any "occurrence" or any offense                     receive notice of an "occurrence" or claim,
          and settle any claim or "suit" that may                         includes any continuation, change or
          result. But:                                                    resumption of "bodily injury" or "property
           (1) The amount we will pay for damages is                      damage" after the end of the policy period.
               limited as described in Paragraph D.                    d. "Bodily injury" or "property damage" will be
               Liability And Medical Expenses Limits                      deemed to have been known to have
               Of Insurance in Section II – Liability;                    occurred at the earliest time when any
               and                                                        insured listed under Paragraph C.1. Who Is
           (2) Our right and duty to defend end when                      An Insured or any "employee" authorized by
               we have used up the applicable Limit of                    you to give or receive notice of an
               Insurance in the payment of judgments                      "occurrence" or claim:
               or settlements or medical expenses.                         (1) Reports all, or any part, of the "bodily
           No other obligation or liability to pay sums                        injury" or "property damage" to us or
           or perform acts or services is covered                              any other insurer;
           unless explicitly provided for under
                                                                           (2) Receives a written or verbal demand or
           Paragraph f. Coverage Extension –
                                                                               claim for damages because of the
           Supplementary Payments.
                                                                               "bodily injury" or "property damage"; or
       b. This insurance applies:
                                                                           (3) Becomes aware by any other means
           (1) To "bodily injury"        and    "property                      that "bodily injury" or "property damage"
               damage" only if:                                                has occurred or has begun to occur.
                 (a) The "bodily injury" or "property                  e. Damages because of "bodily injury" include
                     damage"     is    caused    by    an                 damages claimed by any person or
                     "occurrence" that takes place in the                 organization for care, loss of services or
                     "coverage territory";                                death resulting at any time from the "bodily
                 (b) The "bodily injury" or "property                     injury".
                     damage" occurs during the policy
                     period; and


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                           Page 35 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 398 of 643


       f.   Coverage Extension – Supplementary                                  (2) If we defend an insured against a "suit"
            Payments                                                                and an indemnitee of the insured is also
                                                                                    named as a party to the "suit", we will
            (1) We will pay, with respect to any claim                              defend that indemnitee if all of the
                we investigate or settle, or any "suit"                             following conditions are met:
                against an insured we defend:
                                                                                    (a) The "suit" against the indemnitee
                 (a) All expenses we incur.                                             seeks damages for which the
                 (b) Up to $250 for cost of bail bonds                                  insured has assumed the liability of
                     required because of accidents or                                   the indemnitee in a contract or
                     traffic law violations arising out of                              agreement that is an "insured
                     the use of any vehicle to which                                    contract";
                     Business Liability Coverage for                                (b) This insurance applies to such
                     "bodily injury" applies. We do not                                 liability assumed by the insured;
                     have to furnish these bonds.
                                                                                    (c) The obligation to defend, or the cost
                 (c) The cost of bonds to release                                       of the defense of, that indemnitee,
                     attachments, but only for bond                                     has also been assumed by the
                     amounts within our Limit of                                        insured in the same "insured
                     Insurance. We do not have to                                       contract";
                     furnish these bonds.
                                                                                    (d) The allegations in the "suit" and the
                 (d) All reasonable expenses incurred by                                information we know about the
                     the insured at our request to assist                               "occurrence" are such that no
                     us in the investigation or defense of                              conflict appears to exist between
                     the claim or "suit", including actual                              the interests of the insured and the
                     loss of earnings up to $250 a day                                  interests of the indemnitee;
                     because of time off from work.
                                                                                    (e) The indemnitee and the insured ask
                 (e) All court costs taxed against the                                  us to conduct and control the
                     insured in the "suit". However, these                              defense of that indemnitee against
                     payments do not include attorneys'                                 such "suit" and agree that we can
                     fees or attorneys' expenses taxed                                  assign the same counsel to defend
                     against the insured.                                               the insured and the indemnitee; and
                 (f) Prejudgment      interest   awarded                            (f) The indemnitee:
                     against the insured on that part of
                     the judgment we pay. If we make an                                 (i) Agrees in writing to:
                     offer to pay the Limit of Insurance,
                                                                                            i.   Cooperate with us in the
                     we will not pay any prejudgment
                                                                                                 investigation, settlement or
                     interest based on that period of time
                                                                                                 defense of the "suit";
                     after the offer.
                                                                                            ii. Immediately send us copies
                 (g) All interest on the full amount of any
                                                                                                of any demands, notices,
                     judgment that accrues after entry of
                                                                                                summonses or legal papers
                     the judgment and before we have
                                                                                                received in connection with
                     paid, offered to pay, or deposited in
                                                                                                the "suit";
                     court the part of the judgment that is
                     within our Limit of Insurance.                                         iii. Notify any other insurer
                                                                                                 whose coverage is available
                 These payments will not reduce the limit
                                                                                                 to the indemnitee; and
                 of liability.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 36 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 399 of 643


                         iv. Cooperate with us with re-                         (c) The injured person submits to
                             spect to coordinating other                            examination, at our expense, by
                             applicable insurance avail-                            physicians of our choice as often as
                             able to the indemnitee; and                            we reasonably require.
                     (ii) Provides     us   with   written              b. We will make these payments regardless of
                          authorization to:                                fault. These payments will not exceed the
                         i.   Obtain records and other                     Limits of Insurance of Section II – Liability.
                              information related to the                   We will pay reasonable expenses for:
                              "suit"; and                                   (1) First aid administered at the time of an
                         ii. Conduct and control the                            accident;
                             defense of the indemnitee                      (2) Necessary medical, surgical, X-ray and
                             in such "suit".                                    dental services, including prosthetic
          (3) So long as the conditions in Paragraph                            devices; and
              (2) are met, attorneys' fees incurred by                      (3) Necessary       ambulance,   hospital,
              us in the defense of that indemnitee,                             professional    nursing  and  funeral
              necessary litigation expenses incurred                            services.
              by us and necessary litigation expenses
              incurred by the indemnitee at our                 B. Exclusions
              request will be paid as Supplementary                 1. Applicable To Business Liability Coverage
              Payments.        Notwithstanding       the
              provisions of Paragraph B.1.b.(2)                         This insurance does not apply to:
              Exclusions in Section II – Liability, such                a. Expected Or Intended Injury
              payments will not be deemed to be
                                                                            "Bodily injury" or "property damage"
              damages for "bodily injury" and
                                                                            expected or intended from the standpoint of
              "property damage" and will not reduce
                                                                            the insured. This exclusion does not apply
              the Limits of Insurance.
                                                                            to "bodily injury" resulting from the use of
                 Our obligation to defend an insured's                      reasonable force to protect persons or
                 indemnitee and to pay for attorneys' fees                  property.
                 and necessary litigation expenses as
                                                                        b. Contractual Liability
                 Supplementary Payments ends when:
                 (a) We have used up the applicable                         "Bodily injury" or "property damage" for
                     Limit of Insurance in the payment of                   which the insured is obligated to pay
                     judgments or settlements; or                           damages by reason of the assumption of
                                                                            liability in a contract or agreement. This
                 (b) The conditions set forth above, or                     exclusion does not apply to liability for
                     the terms of the agreement                             damages:
                     described in Paragraph (2)(f) above,
                     are no longer met.                                     (1) That the insured would have in the
                                                                                absence of the contract or agreement;
   2. Medical Expenses                                                          or
       a. We will pay medical expenses as described                         (2) Assumed in a contract or agreement
          below for "bodily injury" caused by an                                that is an "insured contract", provided
          accident:                                                             the "bodily injury" or "property damage"
          (1) On premises you own or rent;                                      occurs subsequent to the execution of
                                                                                the contract or agreement. Solely for
          (2) On ways next to premises you own or
                                                                                the purposes of liability assumed in an
              rent; or
                                                                                "insured contract", reasonable attorneys'
          (3) Because of your operations;                                       fees and necessary litigation expenses
          provided that:                                                        incurred by or for a party other than an
                                                                                insured are deemed to be damages
                 (a) The accident takes place in the
                                                                                because of "bodily injury" or "property
                     "coverage territory" and during the
                                                                                damage", provided:
                     policy period;
                                                                                (a) Liability to such party for, or for the
                 (b) The expenses are incurred and
                                                                                    cost of, that party's defense has
                     reported to us within one year of the
                                                                                    also been assumed in the same
                     date of the accident; and
                                                                                    "insured contract"; and



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 37 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 400 of 643


                 (b) Such attorney fees and litigation                             (b) Performing duties related to the
                     expenses are for defense of that                                  conduct of the insured's business; or
                     party against a civil or alternative                      (2) The spouse, child, parent, brother or
                     dispute resolution proceeding in                              sister of that "employee" as a
                     which damages to which this
                                                                                   consequence of Paragraph (1) above.
                     insurance applies are alleged.
                                                                               This exclusion applies whether the insured
       c. Liquor Liability
                                                                               may be liable as an employer or in any
           "Bodily injury" or "property damage" for                            other capacity and to any obligation to share
           which any insured may be held liable by                             damages with or repay someone else who
           reason of:                                                          must pay damages because of the injury.
           (1) Causing     or    contributing    to   the                      This exclusion does not apply to liability
               intoxication of any person;                                     assumed by the insured under an "insured
           (2) The furnishing of alcoholic beverages to                        contract".
               a person under the legal drinking age or                 f.     Pollution
               under the influence of alcohol; or
                                                                               (1) "Bodily injury" or "property damage"
           (3) Any statute, ordinance or regulation                                arising out of the actual, alleged or
               relating to the sale, gift, distribution or                         threatened       discharge,  dispersal,
               use of alcoholic beverages.                                         seepage, migration, release or escape
           This exclusion applies even if the claims                               of "pollutants":
           allege negligence or other wrongdoing in:                               (a) At or from any premises, site or
                 (a) The       superv ision,     hiring,                               location which is or was at any time
                     employment, training or monitoring                                owned or occupied by, or rented or
                     of others by an insured; or                                       loaned to, any insured. However,
                 (b) Providing or failing to provide                                   this subparagraph does not apply to:
                     transportation with respect to any                                (i) "Bodily injury" if sustained
                     person that may be under the                                          within a building and caused by
                     influence of alcohol;                                                 smoke, fumes, vapor or soot
           if the "occurrence" which caused the "bodily                                    produced by or originating from
           injury" or "property damage", involved that                                     equipment that is used to heat,
           which is described in Paragraph (1), (2) or                                     cool or dehumidify the building,
           (3) above.                                                                      or equipment that is used to
                                                                                           heat water for personal use, by
           However, this exclusion applies only if you                                     the building's occupants or their
           are in the business of manufacturing,                                           guests;
           distributing, selling, serving or furnishing
           alcoholic beverages. For the purposes of                                    (ii) "Bodily injury" or "property
           this exclusion, permitting a person to bring                                     damage" for which you may be
           alcoholic beverages on your premises, for                                        held liable, if you are a
           consumption on your premises, whether or                                         contractor and the owner or
           not a fee is charged or a license is required                                    lessee of such premises, site or
           for such activity, is not by itself considered                                   location has been added to your
           the business of selling, serving or furnishing                                   policy as an additional insured
           alcoholic beverages.                                                             with respect to your ongoing
                                                                                            operations performed for that
       d. Workers'      Compensation      And     Similar                                   additional insured at that
          Laws                                                                              premises, site or location and
           Any obligation of the insured under a                                            such premises, site or location
           workers' compensation, disability benefits or                                    is not and never was owned or
           unemployment compensation law or any                                             occupied by, or rented or loaned
           similar law.                                                                     to, any insured, other than that
                                                                                            additional insured; or
       e. Employer's Liability
                                                                                       (iii) "Bodily injury" or "property
           "Bodily injury" to:
                                                                                             damage" arising out of heat,
           (1) An "employee" of the insured arising out                                      smoke or fumes from a "hostile
               of and in the course of:                                                      fire";
                 (a) Employment by the insured; or


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                              Page 38 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 401 of 643


                 (b) At or from any premises, site or                             (ii) "Bodily injury" or "property
                     location which is or was at any                                   damage" sustained within a
                     time used by or for any insured                                   building and caused by the
                     or others for the handling,                                       release of gases, fumes or
                     storage, disposal, processing or                                  vapors from materials brought
                     treatment of waste;                                               into that building in connection
                 (c) Which are or were at any time                                     with operations being performed
                     transported, handled, stored,                                     by you or on your behalf by a
                     treated, disposed of, or proc-                                    contractor or subcontractor; or
                     essed as waste by or for:                                    (iii) "Bodily injury" or "property
                     (i) Any insured; or                                                damage" arising out of heat,
                                                                                        smoke or fumes from a "hostile
                     (ii) Any person or organization                                    fire"; or
                          for whom you may be
                          legally responsible;                                (e) At or from any premises, site or
                                                                                  location on which any insured or
                 (d) At or from any premises, site or                             any contractors or subcontractors
                     location on which any insured or                             working directly or indirectly on any
                     any contractors or subcontrac-                               insured's behalf are performing
                     tors working directly or indirectly                          operations if the operations are to
                     on any insured's behalf are per-                             test for, monitor, clean up, remove,
                     forming operations if the                                    contain, treat, detoxify or neutralize,
                     "pollutants" are brought on or to                            or in any way respond to, or assess
                     the premises, site or location in                            the effects of, "pollutants".
                     connection with such operations
                     by such insured, contractor or                       (2) Any loss, cost or expense arising out of
                     subcontractor. However, this                             any:
                     subparagraph does not apply to:                          (a) Request, demand, order or statutory
                     (i) "Bodily injury" or "property                             or regulatory requirement that any
                         damage" arising out of the                               insured or others test for, monitor,
                         escape of fuels, lubricants or                           clean up, remove, contain, treat,
                         other operating fluids which                             detoxify or neutralize, or in any way
                         are needed to perform the                                respond to, or assess the effects of,
                         normal electrical, hydraulic or                          "pollutants"; or
                         mechanical            functions                      (b) Claim or "suit" by or on behalf of a
                         necessary for the operation of                           governmental authority for damages
                         "mobile equipment" or its                                because of testing for, monitoring,
                         parts, if such fuels, lubricants                         cleaning up, removing, containing,
                         or other operating fluids                                treating, detoxifying or neutralizing,
                         escape from a vehicle part                               or in any way responding to, or
                         designed to hold, store or                               assessing      the     effects     of,
                         receive them. This exception                             "pollutants".
                         does not apply if the "bodily
                                                                              However, this paragraph does not apply
                         injury" or "property damage"
                                                                              to liability for damages because of
                         arises out of the intentional
                                                                              "property damage" that the insured
                         discharge,      dispersal     or
                                                                              would have in the absence of such
                         release      of    the     fuels,
                                                                              request, demand, order or statutory or
                         lubricants or other operating
                                                                              regulatory requirement or such claim or
                         fluids, or if such fuels,
                                                                              "suit" by or on behalf of a governmental
                         lubricants or other operating
                                                                              authority.
                         fluids are brought on or to the
                         premises, site or location with              g. Aircraft, Auto Or Watercraft
                         the intent that they be                          "Bodily injury" or "property damage" arising out
                         discharged, dispersed or                         of the ownership, maintenance, use or
                         released as part of the                          entrustment to others of any aircraft, "auto" or
                         operations being performed                       watercraft owned or operated by or rented or
                         by such insured, contractor or                   loaned to any insured. Use includes operation
                         subcontractor;                                   and "loading or unloading".



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                             Page 39 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 402 of 643


           This exclusion applies even if the claims                    h. Mobile Equipment
           allege negligence or other wrongdoing in the
                                                                             "Bodily injury" or "property damage" arising
           supervision, hiring, employment, training or
                                                                             out of:
           monitoring of others by an insured, if the
           "occurrence" which caused the "bodily                             (1) The      transportation  of    "mobile
           injury" or "property damage" involved the                             equipment" by an "auto" owned or
           ownership, maintenance, use or entrustment                            operated by or rented or loaned to any
           to others of any aircraft, "auto" or watercraft                       insured; or
           that is owned or operated by or rented or                         (2) The use of "mobile equipment" in, or
           loaned to any insured.                                                while in practice for, or while being
           This exclusion does not apply to:                                     prepared for, any prearranged racing,
                                                                                 speed, demolition or stunting activity.
          (1) A watercraft while ashore on premises
              you own or rent;                                          i.   War
                                                                             "Bodily injury", "property damage" or
          (2) A watercraft you do not own that is:
                                                                             "personal and advertising injury", however
                 (a) Less than 51 feet long; and                             caused, arising, directly or indirectly, out of:
                 (b) Not being used to carry persons or                      (1) War, including undeclared or civil war;
                     property for a charge;                                  (2) Warlike action by a military force,
          (3) Parking an "auto" on, or on the ways                               including action in hindering or
              next to, premises you own or rent,                                 defending against an actual or expected
              provided the "auto" is not owned by or                             attack, by any government, sovereign or
              rented or loaned to you or the insured;                            other authority using military personnel
                                                                                 or other agents; or
          (4) Liability assumed under any "insured
              contract"      for the    ownership,                           (3) Insurrection,  rebellion,    revolution,
              maintenance or use of aircraft or                                  usurped power, or action taken by
              watercraft; or                                                     government authority in hindering or
                                                                                 defending against any of these.
          (5) "Bodily injury" or "property damage"
                                                                        j.   Professional Services
              arising out of:
                                                                             "Bodily injury", "property damage" or
                 (a) The operation of machinery or                           "personal and advertising injury" caused by
                     equipment that is attached to, or                       the rendering or failure to render any
                     part of, a land vehicle that would                      professional service. This includes but is not
                     qualify under the definition of                         limited to:
                     "mobile equipment" if it were not
                     subject to a compulsory or financial                    (1) Legal,    accounting      or    advertising
                     responsibility law or other motor                           services;
                     vehicle insurance or motor vehicle                      (2) Preparing, approving, or failing to
                     registration law where it is licensed                       prepare or approve maps, drawings,
                     or principally garaged; or                                  opinions, reports, surveys, change
                 (b) The operation of any of the                                 orders, designs or specifications;
                     following machinery or equipment:                       (3) Supervisory, inspection or engineering
                     (i) Cherry pickers and similar                              services;
                         devices mounted on automobile                       (4) Medical, surgical, dental, X-ray or
                         or truck chassis and used to                            nursing services treatment, advice or
                         raise or lower workers; and                             instruction;
                    (ii) Air compressors, pumps and                          (5) Any health or therapeutic service
                         generators, including spraying,                         treatment, advice or instruction;
                         welding,    building    cleaning,                   (6) Any service, treatment, advice or
                         geophysical exploration, lighting                       instruction for   the   purpose  of
                         and well servicing equipment.                           appearance or skin enhancement, hair
                                                                                 removal or replacement or personal
                                                                                 grooming;




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                             Page 40 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 403 of 643


          (7) Optometry or optical or hearing aid                          Paragraph (2) of this exclusion does not
              services including the prescribing,                          apply if the premises are "your work" and
              preparation, fitting, demonstration or                       were never occupied, rented or held for
              distribution of ophthalmic lenses and                        rental by you.
              similar products or hearing aid devices;
                                                                           Paragraphs (3), (4), (5) and (6) of this
          (8) Body piercing services; and                                  exclusion do not apply to liability assumed
          (9) Services in the practice of pharmacy.                        under a sidetrack agreement.
          This exclusion applies even if the claims                        Paragraph (6) of this exclusion does not
          allege negligence or other wrongdoing in the                     apply to "property damage" included in the
          supervision, hiring, employment, training or                     "products-completed operations hazard".
          monitoring of others by an insured, if the
                                                                     l.    Damage To Your Product
          "occurrence" which caused the "bodily
          injury" or "property damage", or the offense                     "Property damage" to "your product" arising
          which caused the "personal and advertising                       out of it or any part of it.
          injury", involved the rendering or failure to
          render of any professional service.                        m. Damage To Your Work

       k. Damage To Property                                               "Property damage" to "your work" arising out
                                                                           of it or any part of it and included in the
          "Property damage" to:                                            "products-completed operations hazard".
          (1) Property you own, rent or occupy,
                                                                           This exclusion does not apply if the
              including any costs or expenses
                                                                           damaged work or the work out of which the
              incurred by you, or any other person,
                                                                           damage arises was performed on your
              organization or entity, for repair,
                                                                           behalf by a subcontractor.
              replacement, enhancement, restoration
              or maintenance of such property for any               n. Damage To Impaired Property                  Or
              reason, including prevention of injury to                Property Not Physically Injured
              a person or damage to another's
              property;                                                   "Property damage" to "impaired property" or
                                                                          property that has not been physically injured,
          (2) Premises you sell, give away or                             arising out of:
              abandon, if the "property damage"
              arises out of any part of those premises;                   (1) A defect, deficiency, inadequacy or
                                                                              dangerous condition in "your product" or
          (3) Property loaned to you;                                         "your work"; or
          (4) Personal property in the care, custody
                                                                          (2) A delay or failure by you or anyone acting
              or control of the insured;
                                                                              on your behalf to perform a contract or
          (5) That particular part of real property on                        agreement in accordance with its terms.
              which you or any contractor or
              subcontractor working directly or                           This exclusion does not apply to the loss of
              indirectly on your behalf is performing                     use of other property arising out of sudden
              operations, if the "property damage"                        and accidental physical injury to "your
              arises out of those operations; or                          product" or "your work" after it has been put
                                                                          to its intended use.
          (6) That particular part of any property that
              must be restored, repaired or replaced                o. Recall Of Products, Work Or Impaired
              because "your work" was incorrectly                      Property
              performed on it.                                            Damages claimed for any loss, cost or
          Paragraphs (1), (3) and (4) of this exclusion                   expense incurred by you or others for the
          do not apply to "property damage" (other                        loss of use, withdrawal, recall, inspection,
          than damage by fire) to premises, including                     repair, replacement, adjustment, removal or
          the contents of such premises, rented to you                    disposal of:
          for a period of seven or fewer consecutive
                                                                              (1) "Your product";
          days. A separate Limit of Insurance applies
          to Damage To Premises Rented To You as                              (2) "Your work"; or
          described in Paragraph D. Liability And
                                                                              (3) "Impaired property";
          Medical Expenses Limits Of Insurance in
          Section II – Liability.



BP 00 03 07 13                     © Insurance Services Office, Inc., 2012                               Page 41 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 404 of 643


           if such product, work or property is                               For the purposes of this exclusion, the
           withdrawn or recalled from the market or                           placing of frames, borders or links, or
           from use by any person or organization                             advertising, for you or others anywhere on
           because of a known or suspected defect,                            the Internet, by itself, is not considered the
           deficiency, inadequacy or dangerous                                business of advertising, broadcasting,
           condition in it.                                                   publishing or telecasting;
       p. Personal And Advertising Injury                              (9) Arising out of the actual, alleged or
           "Personal and advertising injury":                              threatened discharge, dispersal, seepage,
                                                                           migration, release or escape of "pollutants"
           (1) Caused by or at the direction of the                        at any time;
               insured with the knowledge that the act
               would violate the rights of another and                 (10) With respect to any loss, cost or expense
               would inflict "personal and advertising                      arising out of any:
               injury";                                                       (a) Request, demand or order that any
           (2) Arising out of oral or written publication,                        insured or others test for, monitor,
               in any manner, of material, if done by or                          clean up, remove, contain, treat,
               at the direction of the insured with                               detoxify or neutralize, or in any way
               knowledge of its falsity;                                          respond to, or assess the effects of,
                                                                                  "pollutants"; or
           (3) Arising out of oral or written publication,
               in any manner, of material whose first                          (b) Claim or "suit" by or on behalf of a
               publication took place before the                                   governmental authority for damages
               beginning of the policy period;                                     because of testing for, monitoring,
           (4) For which the insured has assumed                                   cleaning up, removing, containing,
               liability in a contract or agreement. This                          treating, detoxifying or neutralizing, or
               exclusion does not apply to liability for                           in any way responding to, or
               damages that the insured would have in                              assessing the effects of, "pollutants";
               the absence of the contract or                           (11) Arising out of an electronic chatroom or
               agreement;                                                    bulletin board the insured hosts, owns or
           (5) Arising out of a breach of contract,                          over which the insured exercises control;
               except an implied contract to use                        (12) Arising out of the infringement of
               another's advertising idea in your                            copyright, patent, trademark, trade secret
               "advertisement";                                              or other intellectual property rights. Under
           (6) Arising out of the failure of goods,                          this exclusion, such other intellectual
               products or services to conform with                          property rights do not include the use of
               any statement of quality or performance                       another's advertising idea in your
               made in your "advertisement";                                 "advertisement".
           (7) Arising out of the wrong description of                          However, this exclusion does not apply to
               the price of goods, products or services                         infringement, in your "advertisement", of
               stated in your "advertisement";                                  copyright, trade dress or slogan;
           (8) Committed by        an   insured    whose                (13) Arising out of the unauthorized use of
               business is:                                                  another's name or product in your e-mail
                 (a) Advertising, broadcasting, publish-                     address, domain name or metatags, or
                     ing or telecasting;                                     any other similar tactics to mislead
                                                                             another's potential customers.
                 (b) Designing or determining content of
                     web sites for others; or                          q. Electronic Data
                 (c) An Internet search, access, content                  Damages arising out of the loss of, loss of
                     or service provider.                                 use of, damage to, corruption of, inability to
                                                                          access, or inability to manipulate electronic
                    However, this exclusion does not
                                                                          data.
                    apply to Paragraphs 14.a., b. and c.
                    of "personal and advertising injury"                  However, this exclusion does not apply to
                    under Paragraph F. Liability And                      liability for damages because of "bodily
                    Medical Expenses Definitions.                         injury".




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                               Page 42 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 405 of 643


            As used in this exclusion, electronic data                  Exclusions c., d., e., f., g., h., i., k., l., m., n.
            means information, facts or computer                        and o. in Section II – Liability do not apply to
            programs stored as or on, created or used                   damage by fire to premises while rented to you,
            on, or transmitted to or from computer                      or temporarily occupied by you with permission
            software      (including    systems        and              of the owner. A separate Damage To Premises
            applications software), on hard or floppy                   Rented To You Limit of Insurance applies to this
            disks, CD-ROMs, tapes, drives, cells, data                  coverage as described in Paragraph D. Liability
            processing devices or any other repositories                And Medical Expenses Limits of Insurance in
            of computer software which are used with                    Section II – Liability.
            electronically controlled equipment. The
            term computer programs, referred to in the              2. Applicable To Medical Expenses Coverage
            foregoing description of electronic data,                   We will not pay expenses for "bodily injury":
            means a set of related electronic
            instructions which direct the operations and                a. To any insured, except "volunteer workers".
            functions of a computer or device
                                                                        b. To a person hired to do work for or on
            connected to it, which enable the computer
                                                                           behalf of any insured or a tenant of any
            or device to receive, process, store, retrieve
                                                                           insured.
            or send data.
                                                                        c. To a person injured on that part of premises
       r.   Criminal Acts                                                  you own or rent that the person normally
            "Personal and advertising injury" arising out                  occupies.
            of a criminal act committed by or at the                    c. To a person, whether or not an "employee"
            direction of the insured.                                      of any insured, if benefits for the "bodily
       s. Recording And Distribution Of Material                           injury" are payable or must be provided
          Or Information In Violation Of Law                               under a workers' compensation or disability
                                                                           benefits law or a similar law.
            "Bodily injury", "property        damage" or
            "personal and advertising       injury" arising             e. To a person injured while practicing,
            directly or indirectly out of    any action or                 instructing or participating in any physical
            omission that violates or       is alleged to                  exercises or games, sports or athletic
            violate:                                                       contests.

            (1) The Telephone Consumer Protection                       f.   Included within the "products-completed
                Act (TCPA), including any amendment                          operations hazard".
                of or addition to such law;                             g. Excluded        under      Business       Liability
            (2) The CAN-SPAM Act of 2003, including                        Coverage.
                any amendment of or addition to such                3. Applicable To Both Business Liability
                law;                                                   Coverage And Medical Expenses Coverage -
            (3) The Fair Credit Reporting Act (FCRA),                  Nuclear Energy Liability Exclusion
                and any amendment of or addition to
                                                                        This insurance does not apply:
                such law, including the Fair and
                Accurate    Credit  Transaction   Act                   a. Under Business Liability Coverage,              to
                (FACTA); or                                                "bodily injury" or "property damage":
            (4) Any federal, state or local statute,                         (1) With respect to which an insured under
                ordinance or regulation, other than the                          the policy is also an insured under a
                TCPA, CAN-SPAM Act of 2003 or                                    nuclear energy liability policy issued by
                FCRA and their amendments and                                    the Nuclear Energy Liability Insurance
                additions, that addresses, prohibits, or                         Association, Mutual Atomic Energy
                limits the printing, dissemination,                              Liability  Underwriters       or      Nuclear
                disposal, collecting, recording, sending,                        Insurance Association of Canada, or
                transmitting,      communicating         or                      would be an insured under any such
                distribution of material or information.                         policy but for its termination upon
                                                                                 exhaustion of its limit of liability; or




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                              Page 43 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 406 of 643


           (2) Resulting     from     the "hazardous                            (2) "Hazardous         properties"      include
               properties" of "nuclear material" and                                radioactive, toxic or explosive properties;
               with respect to which:
                                                                                (3) "Nuclear facility" means:
                 (a) Any person or organization is
                                                                                   (a) Any "nuclear reactor";
                     required to maintain financial
                     protection pursuant to the Atomic                             (b) Any equipment or device designed
                     Energy Act of 1954, or any law                                    or used for:
                     amendatory thereof; or                                            (i) Separating the isotopes          of
                 (b) The insured is, or had this policy not                                uranium or plutonium;
                     been issued would be, entitled to                                 (ii) Processing   or utilizing   "spent
                     indemnity from the United States of                                    fuel"; or
                     America, or any agency thereof,
                     under any agreement entered into                                  (iii) Handling,     processing       or
                     by the United States of America, or                                     packaging "waste";
                     any agency thereof, with any person                           (c) Any equipment or device used for
                     or organization.                                                  the processing, fabricating or
       b. Under Medical Expenses Coverage, to                                          alloying of "special nuclear material"
          expenses incurred with respect to "bodily                                    if at any time the total amount of
          injury" resulting from the "hazardous                                        such material in the custody of the
          properties" of "nuclear material" and arising                                insured at the premises where such
          out of the operation of a "nuclear facility" by                              equipment or device is located
          any person or organization.                                                  consists of or contains more than 25
                                                                                       grams of plutonium or uranium 233
       c. Under Business Liability Coverage, to                                        or any combination thereof, or more
          "bodily injury" or "property damage"                                         than 250 grams of uranium 235;
          resulting from the "hazardous properties" of
          the "nuclear material"; if:                                               (d) Any structure, basin, excavation,
                                                                                        premises or place prepared or used
           (1) The "nuclear material":                                                  for the storage or disposal of
                 (a) Is at any "nuclear facility" owned by,                             "waste";
                     or operated by or on behalf of, an                              and includes the site on which any of
                     insured; or                                                     the foregoing is located, all operations
                 (b) Has been discharged or dispersed                                conducted on such site and all
                     therefrom;                                                      premises used for such operations;
           (2) The "nuclear material" is contained in                           (4) "Nuclear material" means "source
               "spent fuel" or "waste" at any time                                  material", "special nuclear material" or
               possessed, handled, used, processed,                                 "by-product material";
               stored, transported or disposed of by or                         (5) "Nuclear reactor" means any apparatus
               on behalf of an insured; or                                          designed or used to sustain nuclear
           (3) The "bodily injury" or "property damage"                             fission in a self-supporting chain
               arises out of the furnishing by an                                   reaction or to contain a critical mass of
               insured of services, materials, parts or                             fissionable material;
               equipment in connection with the                                 (6) "Property damage" includes all forms of
               planning, construction, maintenance,                                 radioactive contamination of property;
               operation or use of any "nuclear
               facility"; but if such facility is located                       (7) "Source material" has the meaning
               within the United States of America, its                             given it in the Atomic Energy Act of
               territories or possessions or Canada,                                1954 or in any law amendatory thereof;
               this Exclusion (3) applies only to                               (8) "Special nuclear material" has the
               "property damage" to such "nuclear                                   meaning given it in the Atomic Energy
               facility" and any property thereat.                                  Act of 1954 or in any law amendatory
       d. As used in this exclusion:                                                thereof;
           (1) "By-product material" has the meaning                            (9) "Spent fuel" means any fuel element or
               given it in the Atomic Energy Act of                                 fuel component, solid or liquid, which
               1954 or in any law amendatory thereof;                               has been used or exposed to radiation
                                                                                    in a "nuclear reactor";



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 44 of 53
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 407 of 643


           (10) "Waste" means any waste material:                  2. Each of the following is also an insured:
                 (a) Containing "by-product material"                  a. Your "volunteer workers" only while
                     other than the tailings or wastes                    performing duties related to the conduct of
                     produced by the extraction or                        your business, or your "employees", other
                     concentration of uranium or thorium                  than either your "executive officers" (if you
                     from any ore processed primarily for                 are an organization other than a partnership,
                     its "source material" content; and                   joint venture or limited liability company) or
                                                                          your managers (if you are a limited liability
                 (b) Resulting from the operation by any
                                                                          company), but only for acts within the scope
                     person or organization of any
                                                                          of their employment by you or while
                     "nuclear facility" included under
                                                                          performing duties related to the conduct of
                     Paragraphs (a) and (b) of the                        your business. However, none of these
                     definition of "nuclear facility".                    "employees" or "volunteer workers" are
C. Who Is An Insured                                                      insureds for:

    1. If you are designated in the Declarations as:                       (1) "Bodily injury" or       "personal    and
                                                                               advertising injury":
        a. An individual, you and your spouse are
           insureds, but only with respect to the                              (a) To you, to your partners or
           conduct of a business of which you are the                              members (if you are a partnership
           sole owner.                                                             or joint venture), to your members
                                                                                   (if you are a limited liability
        b. A partnership or joint venture, you are an                              company), or to a co-"employee"
           insured. Your members, your partners and                                while in the course of his or her
           their spouses are also insureds, but only                               employment or performing duties
           with respect to the conduct of your business.                           related to the conduct of your
        c. A limited liability company, you are an                                 business, or to your other "volunteer
           insured. Your members are also insureds,                                workers" while performing duties
           but only with respect to the conduct of your                            related to the conduct of your
           business. Your managers are insureds, but                               business;
           only with respect to their duties as your                           (b) To the spouse, child, parent, brother
           managers.                                                               or sister of that co-"employee" as a
        d. An organization other than a partnership,                               consequence of Paragraph (a)
           joint venture or limited liability company,                             above;
           you are an insured. Your "executive                                 (c) For which there is any obligation to
           officers" and directors are insureds, but only                          share damages with or repay
           with respect to their duties as your officers                           someone else who must pay
           or directors. Your stockholders are also                                damages because of the injury
           insureds, but only with respect to their                                described in Paragraph (a) or (b); or
           liability as stockholders.
                                                                               (d) Arising out of his or her providing or
        e. A trust, you are an insured. Your trustees                              failing to provide professional health
           are also insureds, but only with respect to                             care services.
           their duties as trustees.
                                                                           (2) "Property damage" to property:
                                                                               (a) Owned, occupied or used by;




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                           Page 45 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 408 of 643


                 (b) Rented to, in the care, custody or              3. The most we will pay under Business Liability
                     control of, or over which physical                 Coverage for damages because of "property
                     control is being exercised for any                 damage" to a premises while rented to you or in
                     purpose by;                                        the case of fire while rented to you or
                                                                        temporarily occupied by you with permission of
                 you, any of your "employees",
                                                                        the owner is the applicable Damage To
                 "volunteer workers", any partner or
                                                                        Premises Rented To You limit shown for that
                 member (if you are a partnership or joint
                                                                        premises in the Declarations. For a premises
                 venture), or any member (if you are a
                                                                        temporarily occupied by you, the applicable limit
                 limited liability company).
                                                                        will be the highest Damage To Premises Rented
        b. Any person (other than your "employee" or                    To You limit shown in the Declarations.
           "volunteer worker"), or any organization
           while acting as your real estate manager.                 4. Aggregate Limits

        c. Any person or organization having proper                      The most we will pay for:
           temporary custody of your property if you                     a. All "bodily injury" and "property damage"
           die, but only:                                                   that is included in the "products-completed
            (1) With respect to liability arising out of the                operations hazard" is twice the Liability and
                maintenance or use of that property;                        Medical Expenses limit.
                and
                                                                         b. All:
            (2) Until your legal representative has been
                appointed.                                                      (1) "Bodily injury" and "property damage"
                                                                                    except damages because of "bodily
        d. Your legal representative if you die, but only                           injury" or "property damage" included in
           with respect to duties as such. That                                     the "products-completed operations
           representative will have all your rights and                             hazard";
           duties under this policy.
                                                                                (2) Plus medical expenses;
    No person or organization is an insured with respect
    to the conduct of any current or past partnership,                          (3) Plus all "personal and advertising injury"
    joint venture or limited liability company that is not                          caused by offenses committed;
    shown as a Named Insured in the Declarations.
                                                                                is twice the Liability and Medical Expenses
D. Liability And       Medical   Expenses      Limits    Of                     limit.
   Insurance
                                                                     Subject to Paragraph a. or b. above, whichever
    1. The Limits of Insurance of Section II – Liability             applies, the Damage To Premises Rented To You
       shown in the Declarations and the rules below                 limit is the most we will pay for damages because of
       fix the most we will pay regardless of the                    "property damage" to any one premises, while
       number of:                                                    rented to you, or in the case of fire, while rented to
        a. Insureds;                                                 you or temporarily occupied by you with permission
                                                                     of the owner.
        b. Claims made or "suits" brought; or
                                                                     The Limits of Insurance of Section II – Liability apply
        c. Persons or organizations making claims or                 separately to each consecutive annual period and to
           bringing "suits".                                         any remaining period of less than 12 months,
    2. The most we will pay for the sum of all damages               starting with the beginning of the policy period
       because of all:                                               shown in the Declarations, unless the policy period
                                                                     is extended after issuance for an additional period of
        a. "Bodily injury", "property damage" and
                                                                     less than 12 months. In that case, the additional
           medical expenses arising out of any one
                                                                     period will be deemed part of the last preceding
           "occurrence"; and
                                                                     period for purposes of determining the Limits of
        b. "Personal and advertising injury" sustained               Insurance.
           by any one person or organization;
                                                                 E. Liability And          Medical     Expenses      General
        is the Liability and Medical Expenses limit                 Conditions
        shown in the Declarations. But the most we will
        pay for all medical expenses because of "bodily              1. Bankruptcy
        injury" sustained by any one person is the                       Bankruptcy or insolvency of the insured or of the
        Medical Expenses limit shown in the                              insured's estate will not relieve us of our
        Declarations.                                                    obligations under this policy.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 46 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 409 of 643


   2. Duties In The Event Of Occurrence, Offense,                     A person or organization may sue us to recover
      Claim Or Suit                                                   on an agreed settlement or on a final judgment
                                                                      against an insured; but we will not be liable for
       a. You must see to it that we are notified as
                                                                      damages that are not payable under the terms
          soon as practicable of an "occurrence" or an
                                                                      of this policy or that are in excess of the
          offense which may result in a claim. To the
                                                                      applicable Limit of Insurance. An agreed
          extent possible, notice should include:
                                                                      settlement means a settlement and release of
           (1) How, when and where the "occurrence"                   liability signed by us, the insured and the
               or offense took place;                                 claimant or the claimant's legal representative.
           (2) The names and addresses of any                     4. Separation Of Insureds
               injured persons and witnesses; and
                                                                      Except with respect to the Limits of Insurance of
           (3) The nature and location of any injury or               Section II – Liability, and any rights or duties
               damage arising out of the "occurrence"                 specifically assigned in this policy to the first
               or offense.                                            Named Insured, this insurance applies:
       b. If a claim is made or "suit" is brought                     a. As if each Named Insured were the only
          against any insured, you must:                                 Named Insured; and
           (1) Immediately record the specifics of the                b. Separately to each insured against whom
               claim or "suit" and the date received;                    claim is made or "suit" is brought.
               and
                                                              F. Liability And Medical Expenses Definitions
           (2) Notify us as soon as practicable.
                                                                  1. "Advertisement" means a notice that is
           You must see to it that we receive written                broadcast or published to the general public or
           notice of the claim or "suit" as soon as                  specific market segments about your goods,
           practicable.                                              products or services for the purpose of attracting
       c. You and any other involved insured must:                   customers or supporters. For the purposes of
                                                                     this definition:
           (1) Immediately send us copies of any
               demands, notices, summonses or legal                   a. Notices that are published include material
               papers received in connection with the                    placed on the Internet or on similar
               claim or "suit";                                          electronic means of communication; and
           (2) Authorize us to obtain records and other               b. Regarding web sites, only that part of a web
               information;                                              site that is about your goods, products or
                                                                         services for the purposes of attracting
           (3) Cooperate with us in the investigation or                 customers or supporters is considered an
               settlement of the claim or defense                        advertisement.
               against the "suit"; and
                                                                  2. "Auto" means:
           (4) Assist us, upon our request, in the
               enforcement of any right against any                   a. A land motor vehicle, trailer or semitrailer
               person or organization that may be                        designed for travel on public roads,
               liable to the insured because of injury or                including any attached machinery or
               damage to which this insurance may                        equipment; or
               also apply.                                            b. Any other land vehicle that is subject to a
       d. No insured will, except at that insured's own                  compulsory or financial responsibility law or
          cost, voluntarily make a payment, assume                       other motor vehicle insurance or motor
          any obligation, or incur any expense, other                    vehicle registration law where it is licensed
          than for first aid, without our consent.                       or principally garaged.
   3. Legal Action Against Us                                         However, "auto" does not include "mobile
                                                                      equipment".
       No person or organization has a right under this
       policy:                                                    3. "Bodily injury" means bodily injury, sickness or
                                                                     disease sustained by a person, including death
       a. To join us as a party or otherwise bring us                resulting from any of these at any time.
          into a "suit" asking for damages from an
          insured; or                                             4. "Coverage territory" means:

       b. To sue us on this policy unless all of its                  a. The United States of America (including its
          terms have been fully complied with.                           territories and possessions), Puerto Rico
                                                                         and Canada;



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                           Page 47 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 410 of 643


        b. International waters or airspace, but only if                b. A sidetrack agreement;
           the injury or damage occurs in the course of
                                                                        c. Any easement or license agreement, except
           travel or transportation between any places
                                                                           in connection with construction or demolition
           included in Paragraph a. above; or                              operations on or within 50 feet of a railroad;
        c. All other parts of the world if the injury or
                                                                        d. An obligation, as required by ordinance, to
           damage arises out of:
                                                                           indemnify a municipality, except in
            (1) Goods or products made or sold by you                      connection with work for a municipality;
                in the territory described in Paragraph a.
                                                                        e. An elevator maintenance agreement;
                above;
                                                                        f.     That part of any other contract or agreement
            (2) The activities of a person whose home
                                                                               pertaining to your business (including an
                is in the territory described in Paragraph
                                                                               indemnification of a municipality in
                a. above, but is away for a short time on
                                                                               connection with work performed for a
                your business; or
                                                                               municipality) under which you assume the
            (3) "Personal and advertising injury"                              tort liability of another party to pay for
                offenses that take place through the                           "bodily injury" or "property damage" to a
                Internet or similar electronic means of                        third person or organization. Tort liability
                communication;                                                 means a liability that would be imposed by
        provided the insured's responsibility to pay                           law in the absence of any contract or
        damages is determined in a "suit" on the merits                        agreement.
        in the territory described in Paragraph a. above                       Paragraph f. does not include that part of
        or in a settlement we agree to.                                        any contract or agreement:
    5. "Employee" includes a "leased worker".                                  (1) That indemnifies a railroad for "bodily
       "Employee" does not include a "temporary                                    injury" or "property damage" arising out
       worker".                                                                    of construction or demolition operations,
    6. "Executive officer" means a person holding any                              within 50 feet of any railroad property
       of the officer positions created by your charter,                           and affecting any railroad bridge or
       constitution, bylaws or any other similar                                   trestle,   tracks,   roadbeds,    tunnel,
       governing document.                                                         underpass or crossing;
    7. "Hostile fire" means one which becomes                                  (2) That indemnifies an architect, engineer
       uncontrollable or breaks out from where it was                              or surveyor for injury or damage arising
       intended to be.                                                             out of:
    8. "Impaired property" means tangible property,                                (a) Preparing, approving or failing to
       other than "your product" or "your work", that                                  prepare or approve maps, drawings,
       cannot be used or is less useful because:                                       opinions, reports, surveys, change
        a. It incorporates "your product" or "your work"                               orders, designs or specifications; or
           that is known or thought to be defective,                               (b) Giving directions or instructions, or
           deficient, inadequate or dangerous; or                                      failing to give them, if that is the
        b. You have failed to fulfill the terms of a                                   primary cause of the injury or
           contract or agreement;                                                      damage; or
            if such property can be restored to use by:                        (3) Under which the insured, if an architect,
                                                                                   engineer or surveyor, assumes liability
            (1) The repair, replacement, adjustment or                             for an injury or damage arising out of
                removal of "your product" or "your                                 the insured's rendering or failure to
                work"; or                                                          render professional services, including
            (2) Your fulfilling the terms of the contract                          those listed in Paragraph (2) above and
                or agreement.                                                      supervisory, inspection or engineering
    9. "Insured contract" means:                                                   services.
        a. A contract for a lease of premises.                      10. "Leased worker" means a person leased to you
           However, that portion of the contract for a                  by a labor leasing firm under an agreement
           lease of premises that indemnifies any                       between you and the labor leasing firm, to
           person or organization for damage by fire to                 perform duties related to the conduct of your
           premises while rented to you or temporarily                  business. "Leased worker" does not include a
           occupied by you with permission of the                       "temporary worker".
           owner is not an "insured contract";



BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                              Page 48 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 411 of 643


   11. "Loading or unloading" means the handling of                          However, self-propelled vehicles with the
       property:                                                             following types of permanently attached
                                                                             equipment are not "mobile equipment" but
       a. After it is moved from the place where it is
                                                                             will be considered "autos":
          accepted for movement into or onto an
          aircraft, watercraft or "auto";                                    (1) Equipment designed primarily for:
       b. While it is in or on an aircraft, watercraft or                        (a) Snow removal;
          "auto"; or
                                                                                 (b) Road     maintenance,      but    not
       c. While it is being moved from an aircraft,                                  construction or resurfacing; or
          watercraft or "auto" to the place where it is
                                                                                 (c) Street cleaning;
          finally delivered;
                                                                             (2) Cherry pickers and similar devices
            but "loading or unloading" does not include
                                                                                 mounted on automobile or truck chassis
            the movement of property by means of a
                                                                                 and used to raise or lower workers; and
            mechanical device, other than a hand truck,
            that is not attached to the aircraft, watercraft                 (3) Air     compressors,     pumps      and
            or "auto".                                                           generators, including spraying, welding,
                                                                                 building      cleaning,     geophysical
   12. "Mobile equipment" means any of the following
                                                                                 exploration, lighting and well servicing
       types of land vehicles, including any attached
                                                                                 equipment.
       machinery or equipment:
                                                                         However, "mobile equipment" does not include
       a. Bulldozers, farm machinery, forklifts and
                                                                         land vehicles that are subject to a compulsory or
          other vehicles designed for use principally
                                                                         financial responsibility law or other motor
          off public roads;
                                                                         vehicle insurance or motor vehicle registration
       b. Vehicles maintained for use solely on or                       law where they are licensed or principally
          next to premises you own or rent;                              garaged. Land vehicles subject to a compulsory
                                                                         or financial responsibility law or other motor
       c. Vehicles that travel on crawler treads;
                                                                         vehicle insurance law or motor vehicle
       d. Vehicles, whether self-propelled or not, on                    registration law are considered "autos".
          which are permanently mounted:
                                                                    13. "Occurrence" means an accident, including
            (1) Power cranes, shovels, loaders, diggers                 continuous or repeated exposure to substantially
                or drills; or                                           the same general harmful conditions.
            (2) Road construction or resurfacing                    14. "Personal and advertising injury" means injury,
                equipment such as graders, scrapers or                  including consequential "bodily injury", arising
                rollers;                                                out of one or more of the following offenses:
       e. Vehicles not described in Paragraph a., b.,                    a. False arrest, detention or imprisonment;
          c. or d. above that are not self-propelled                     b. Malicious prosecution;
          and are maintained primarily to provide
          mobility to permanently attached equipment                     c. The wrongful eviction from, wrongful entry
          of the following types:                                           into, or invasion of the right of private
                                                                            occupancy of a room, dwelling or premises
            (1) Air compressors, pumps and generators,                      that a person occupies, committed by or on
                including spraying, welding, building                       behalf of its owner, landlord or lessor;
                cleaning, geophysical exploration, lighting
                and well servicing equipment; or                         d. Oral or written publication, in any manner, of
                                                                            material that slanders or libels a person or
            (2) Cherry pickers and similar devices used                     organization or disparages a person's or
                to raise or lower workers;                                  organization's goods, products or services;
       f.   Vehicles not described in Paragraph a., b.,                  e. Oral or written publication, in any manner, of
            c. or d. above maintained primarily for                         material that violates a person's right of
            purposes other than the transportation of                       privacy;
            persons or cargo.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                           Page 49 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 412 of 643


       f.   The use of another's advertising idea in your          17. "Property damage" means:
            "advertisement"; or
                                                                       a. Physical injury to tangible property,
       g. Infringing upon another's copyright, trade                      including all resulting loss of use of that
          dress or slogan in your "advertisement".                        property. All such loss of use shall be
                                                                          deemed to occur at the time of the physical
   15. "Pollutants" means any solid, liquid, gaseous or
                                                                          injury that caused it; or
       thermal irritant or contaminant, including smoke,
       vapor, soot, fumes, acids, alkalis, chemicals                   b. Loss of use of tangible property that is not
       and waste. Waste includes materials to be                          physically injured. All such loss of use shall
       recycled, reconditioned or reclaimed.                              be deemed to occur at the time of the
                                                                          "occurrence" that caused it.
   16. "Products-completed operations hazard":
                                                                       For the purposes of this insurance, electronic
       a. Includes all "bodily injury" and "property
                                                                       data is not tangible property.
          damage" occurring away from premises you
          own or rent and arising out of "your product"                As used in this definition, electronic data means
          or "your work" except:                                       information, facts or programs stored as,
                                                                       created or used on, or transmitted to or from
            (1) Products that are still in your physical
                                                                       computer software, including systems and
                possession; or
                                                                       applications software, hard or floppy disks, CD-
            (2) Work that has not yet been completed                   ROMs, tapes, drives, cells, data processing
                or abandoned. However, "your work" will                devices or any other media which are used with
                be deemed completed at the earliest of                 electronically controlled equipment.
                the following times:
                                                                   18. "Suit" means a civil proceeding in which
                 (a) When all of the work called for in                damages because of "bodily injury", "property
                     your contract has been completed.                 damage", or "personal and advertising injury" to
                 (b) When all of the work to be done at                which this insurance applies are alleged. "Suit"
                     the job site has been completed if                includes:
                     your contract calls for work at more              a. An arbitration proceeding in which such
                     than one job site.                                   damages are claimed and to which the
                 (c) When that part of the work done at                   insured must submit or does submit with our
                     the job site has been put to its                     consent; or
                     intended use by any other person or               b. Any other alternative dispute resolution
                     organization other than another                      proceeding in which such damages are
                     contractor or subcontractor working                  claimed and to which the insured submits
                     on the same project.                                 with our consent.
                 Work    that     may     need   service,          19. "Temporary worker" means a person who is
                 maintenance, correction, repair or                    furnished to you to substitute for a permanent
                 replacement, but which is otherwise                   "employee" on leave or to meet seasonal or
                 complete, will be treated as completed.               short-term workload conditions.
            The "bodily injury" or "property damage" must          20. "Volunteer worker" means a person who is not
            occur away from premises you own or rent,                  your "employee", and who donates his or her
            unless your business includes the selling,                 work and acts at the direction of and within the
            handling or distribution of "your product" for             scope of duties determined by you, and is not
            consumption on premises you own or rent.                   paid a fee, salary or other compensation by you
       b. Does not include "bodily injury" or "property                or anyone else for their work performed for you.
          damage" arising out of:                                  21. "Your product":
            (1) The transportation of property, unless the             a. Means:
                injury or damage arises out of a condition
                                                                           (1) Any goods or products, other than real
                in or on a vehicle not owned or operated
                                                                               property, manufactured, sold, handled,
                by you, and that condition was created by
                                                                               distributed or disposed of by:
                the "loading or unloading" of that vehicle
                by any insured; or                                             (a) You;
            (2) The existence of tools, uninstalled                            (b) Others trading under your name; or
                equipment or abandoned or unused
                materials.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                          Page 50 of 53
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 413 of 643


                 (c) A person or organization whose                             Buildings with 65% or more of the rental
                     business or assets you have                                units or floor area vacant or unoccupied
                     acquired; and                                              are considered unoccupied under this
           (2) Containers     (other    than   vehicles),                       provision.
               materials, parts or equipment furnished in                   (2) After damage by a Covered Cause of
               connection with such goods or products.                          Loss, permanent repairs to the building:
       b. Includes:                                                             (a) Have not started; and
           (1) Warranties or representations made at                            (b) Have not been contracted for;
               any time with respect to the fitness,
               quality, durability, performance or use of                       within 30 days of initial payment of loss.
               "your product"; and                                          (3) The building has:
           (2) The providing of or failure to provide                           (a) An outstanding order to vacate;
               warnings or instructions.
                                                                                (b) An outstanding demolition order; or
       c. Does not include vending machines or other
          property rented to or located for the use of                          (c) Been    declared      unsafe        by
          others but not sold.                                                      governmental authority.

    22. "Your work":                                                        (4) Fixed and salvageable items have been
                                                                                or are being removed from the building
       a. Means:                                                                and are not being replaced. This does
           (1) Work or operations performed by you or                           not apply to such removal that is
               on your behalf; and                                              necessary or incidental to any
                                                                                renovation or remodeling.
           (2) Materials, parts or equipment furnished
               in connection with such work or                              (5) Failure to:
               operations.
                                                                                (a) Furnish necessary heat, water,
       b. Includes:                                                                 sewer service or electricity for 30
           (1) Warranties or representations made at                                consecutive days or more, except
               any time with respect to the fitness,                                during a period of seasonal
               quality, durability, performance or use of                           unoccupancy; or
               "your work"; and                                                 (b) Pay property taxes that are owing
           (2) The providing of or failure to provide                               and have been outstanding for more
               warnings or instructions.                                            than one year following the date
                                                                                    due, except that this provision will
SECTION III – COMMON POLICY CONDITIONS                                              not apply where you are in a bona
(APPLICABLE TO SECTION I – PROPERTY AND                                             fide dispute with the taxing authority
SECTION II – LIABILITY)                                                             regarding payment of such taxes.
A. Cancellation                                                          b. 10 days before the effective date of
    1. The first Named Insured shown in the                                 cancellation if we cancel for nonpayment of
       Declarations may cancel this policy by mailing                       premium.
       or delivering to us advance written notice of                     c. 30 days before the effective date of
       cancellation.                                                        cancellation if we cancel for any other
    2. We may cancel this policy by mailing or                              reason.
       delivering to the first Named Insured written                 3. We will mail or deliver our notice to the first
       notice of cancellation at least:                                 Named Insured's last mailing address known to
       a. Five days before the effective date of                        us.
          cancellation if any one of the following
                                                                     4. Notice of cancellation will state the effective
          conditions exists at any building that is
                                                                        date of cancellation. The policy period will end
          Covered Property in this policy:
                                                                        on that date.
           (1) The building has been vacant or
                                                                     5. If this policy is cancelled, we will send the first
               unoccupied 60 or more consecutive
                                                                        Named Insured any premium refund due. If we
               days. This does not apply to:
                                                                        cancel, the refund will be pro rata. If the first
                 (a) Seasonal unoccupancy; or                           Named Insured cancels, the refund may be less
                 (b) Buildings    in   the   course     of              than pro rata. The cancellation will be effective
                     construction, renovation or addition.              even if we have not made or offered a refund.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 51 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 414 of 643


   6. If notice is mailed, proof of mailing will be                   4. Paragraph 2. of this condition does not apply to
      sufficient proof of notice.                                        any      inspections,   surveys,    reports    or
                                                                         recommendations we may make relative to
B. Changes
                                                                         certification, under state or municipal statutes,
   This policy contains all the agreements between you                   ordinances or regulations, of boilers, pressure
   and us concerning the insurance afforded. The first                   vessels or elevators.
   Named Insured shown in the Declarations is                    F. Insurance Under Two Or More Coverages
   authorized to make changes in the terms of this
   policy with our consent. This policy's terms can be                If two or more of this policy's coverages apply to the
   amended or waived only by endorsement issued by                    same loss or damage, we will not pay more than the
   us and made a part of this policy.                                 actual amount of the loss or damage.

C. Concealment, Misrepresentation Or Fraud                       G. Liberalization
                                                                      If we adopt any revision that would broaden the
   This policy is void in any case of fraud by you as it
                                                                      coverage under this policy without additional
   relates to this policy at any time. It is also void if you
                                                                      premium within 45 days prior to or during the policy
   or any other insured, at any time, intentionally
                                                                      period, the broadened coverage will immediately
   conceals or misrepresents a material fact
                                                                      apply to this policy.
   concerning:
                                                                 H. Other Insurance
   1. This policy;
                                                                      1. If there is other insurance covering the same
   2. The Covered Property;                                              loss or damage, we will pay only for the amount
   3. Your interest in the Covered Property; or                          of covered loss or damage in excess of the
                                                                         amount due from that other insurance, whether
   4. A claim under this policy.                                         you can collect on it or not. But we will not pay
D. Examination Of Your Books And Records                                 more than the applicable Limit of Insurance of
                                                                         Section I – Property.
   We may examine and audit your books and records
                                                                      2. Business Liability Coverage is excess over:
   as they relate to this policy at any time during the
   policy period and up to three years afterward.                         a. Any other insurance that insures for direct
                                                                             physical loss or damage; or
E. Inspections And Surveys
                                                                          b. Any other primary insurance available to you
   1. We have the right to:                                                  covering liability for damages arising out of the
       a. Make inspections and surveys at any time;                          premises or operations for which you have
                                                                             been added as an additional insured.
       b. Give you reports on the conditions we find;
                                                                      3. When this insurance is excess, we will have no
          and
                                                                         duty under Business Liability Coverage to
       c. Recommend changes.                                             defend any claim or "suit" that any other insurer
                                                                         has a duty to defend. If no other insurer
   2. We are not obligated to make any inspections,                      defends, we will undertake to do so, but we will
      surveys, reports or recommendations and any                        be entitled to the insured's rights against all
      such actions we do undertake relate only to                        those other insurers.
      insurability and the premiums to be charged.
      We do not make safety inspections. We do not               I.   Premiums
      undertake to perform the duty of any person or                  1. The first Named         Insured    shown     in   the
      organization to provide for the health or safety                   Declarations:
      of workers or the public. And we do not warrant
      that conditions:                                                    a. Is responsible for the payment of all
                                                                             premiums; and
       a. Are safe and healthful; or
                                                                          b. Will be the payee for any return premiums
       b. Comply with laws, regulations, codes or                            we pay.
          standards.
                                                                      2. The premium shown in the Declarations was
   3. Paragraphs 1. and 2. of this condition apply not                   computed based on rates in effect at the time the
      only to us, but also to any rating, advisory, rate                 policy was issued. On each renewal, continuation
      service or similar organization which makes                        or anniversary of the effective date of this policy,
      insurance inspections, surveys, reports or                         we will compute the premium in accordance with
      recommendations.                                                   our rates and rules then in effect.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                             Page 52 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 415 of 643


   3. With our consent, you may continue this policy                  b. After a loss to your Covered Property only
      in force by paying a continuation premium for                      if, at time of loss, that party is one of the
      each successive one-year period. The premium                       following:
      must be:
                                                                          (1) Someone insured by this insurance;
       a. Paid to us prior to the anniversary date; and
                                                                          (2) A business firm:
       b. Determined in accordance with Paragraph
          2. above.                                                           (a) Owned or controlled by you; or
       Our forms then in effect will apply. If you do not                     (b) That owns or controls you; or
       pay the continuation premium, this policy will
                                                                          (3) Your tenant.
       expire on the first anniversary date that we have
       not received the premium.                                      You may also accept the usual bills of lading or
   4. Undeclared exposures or change in your                          shipping receipts limiting the liability of carriers.
      business operation, acquisition or use of                       This will not restrict your insurance.
      locations may occur during the policy period that
      are not shown in the Declarations. If so, we may            2. Applicable to Businessowners Liability Coverage:
      require an additional premium. That premium                     If the insured has rights to recover all or part of
      will be determined in accordance with our rates                 any payment we have made under this policy,
      and rules then in effect.                                       those rights are transferred to us. The insured
J. Premium Audit                                                      must do nothing after loss to impair them. At our
                                                                      request, the insured will bring "suit" or transfer
   1. This policy is subject to audit if a premium                    those rights to us and help us enforce them.
      designated as an advance premium is shown in                    This condition does not apply to Medical
      the Declarations. We will compute the final                     Expenses Coverage.
      premium due when we determine your actual
      exposures.                                              L. Transfer Of Your Rights And Duties Under This
                                                                 Policy
   2. Premium shown in this policy as advance
      premium is a deposit premium only. At the close             Your rights and duties under this policy may not be
      of each audit period, we will compute the earned            transferred without our written consent except in the
      premium for that period and send notice to the              case of death of an individual Named Insured.
      first Named Insured. The due date for audit
      premiums is the date shown as the due date on               If you die, your rights and duties will be transferred
      the bill. If the sum of the advance and audit               to your legal representative but only while acting
      premiums paid for the policy period is greater              within the scope of duties as your legal
      than the earned premium, we will return the                 representative. Until your legal representative is
      excess to the first Named Insured.                          appointed, anyone having proper temporary custody
                                                                  of your property will have your rights and duties but
   3. The first Named Insured must keep records of                only with respect to that property.
      the information we need for premium
      computation and send us copies at such times
      as we may request.
K. Transfer Of Rights Of Recovery Against Others
   To Us
   1. Applicable to Businessowners Property Coverage:
       If any person or organization to or for whom we
       make payment under this policy has rights to
       recover damages from another, those rights are
       transferred to us to the extent of our payment.
       That person or organization must do everything
       necessary to secure our rights and must do
       nothing after loss to impair them. But you may
       waive your rights against another party in
       writing:
       a. Prior to a loss to your Covered Property.




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                              Page 53 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 416 of 643
                                                                     BUSINESSOWNERS
                                                                                                 BP 04 17 01 10

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.1.                  (2) The spouse, child, parent, brother or sister
Exclusions - Applicable To Business Liability Coverage                  of that person as a consequence of "bodily
in Section II - Liability:                                              injury" or "personal and advertising injury"
                                                                        to that person at whom any of the
      This insurance does not apply to "bodily                          employment-related practices described in
      injury" or "personal and advertising injury" to:                  Paragraph (a), (b) or (c) above is directed.

      (1) A person arising out of any:                              This exclusion applies:

          (a) Refusal to employ that person;                        (1) Whether the injury-causing event described
                                                                        in paragraph (a), (b) or (c) above occurs
          (b) Termination    of      that      person's                 before employment, during employment or
              employment; or                                            after employment of that person;

          (c) Employment-related practices, policies,               (2) Whether the insured may be liable as an
              acts or omissions, such as coercion,                      employer or in any other capacity; and
              demotion, evaluation, reassignment,
              discipline,  defamation,     harassment,              (3) To any obligation to share damages with or
              humiliation, discrimination or malicious                  repay someone else who must pay
              prosecution directed at that person; or                   damages because of the injury.




BP 04 17 01 10                       ©Insurance Services Office, Inc., 2009                           Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 417 of 643
                                                                     BUSINESSOWNERS
                                                                                                BP 05 01 07 02

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added:

The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




BP 05 01 07 02                             ©ISO Properties, Inc., 2001                               Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 418 of 643
                                                                     BUSINESSOWNERS
                                                                                                BP 05 17 01 06

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       EXCLUSION - SILICA OR SILICA-RELATED DUST
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. The following exclusion is added to Paragraph B.              4. Any loss, cost or expense arising, in whole or
   Exclusions in Section II - Liability:                            in part, out of the abating, testing for,
                                                                    monitoring, cleaning up, removing, containing,
   B. Exclusions                                                    treating, detoxifying, neutralizing, remediating
                                                                    or disposing of, or in any way responding to
      This insurance does not apply to:                             or assessing the effects of, "silica" or
                                                                    "silica-related dust", by any insured or by any
      SILICA OR SILICA-RELATED DUST                                 other person or entity.

      1. "Bodily injury" arising, in whole or in part,     B. The following definitions are added to Paragraph
         out of the actual, alleged, threatened or            F. Liability And Medical Expenses Definitions in
         suspected inhalation of, or ingestion of,            Section II - Liability:
         "silica" or "silica-related dust".
                                                               1. "Silica" means silicon dioxide, (occurring in
      2. "Property damage" arising, in whole or in                crystalline, amorphous and impure forms),
         part, out of the actual, alleged, threatened             silica particles, silica dust or silica compounds.
         or suspected contact with, exposure to,
         existence of, or presence of, "silica" or             2. "Silica-related dust" means a mixture          or
         "silica related dust".                                   combination of silica and other dust           or
                                                                  particles.
      3. "Personal and advertising injury" arising, in
         whole or in part, out of the actual, alleged,
         threatened or suspected inhalation of,
         ingestion of, contact with, exposure to,
         existence of, or presence of, "silica" or
         "silica-related dust".




BP 05 17 01 06                            ©ISO Properties, Inc., 2005                                Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 419 of 643
                                                                     BUSINESSOWNERS
                                                                                                BP 05 23 01 15

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                CAP ON LOSSES FROM CERTIFIED
                                     ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the                      If aggregate insured losses attributable to terrorist
Businessowners Policy and apply to Property and                acts certified under the Terrorism Risk Insurance
Liability Coverages:                                           Act exceed $100 billion in a calendar year and we
                                                               have met our insurer deductible under the
A. CAP ON CERTIFIED TERRORISM LOSSES
                                                               Terrorism Risk Insurance Act, we shall not be
  "Certified act of terrorism" means an act that is            liable for the payment of any portion of the
  certified by the Secretary of the Treasury, in               amount of such losses that exceeds $100 billion,
  accordance with the provisions of the federal                and in such case insured losses up to that amount
  Terrorism Risk Insurance Act, to be an act of                are subject to pro rata allocation in accordance
  terrorism pursuant to such Act. The criteria                 with procedures established by the Secretary of
  contained in the Terrorism Risk Insurance Act for            the Treasury.
  a "certified act of terrorism" include the following:
                                                            B. The terms and limitations of any terrorism
  1. The act resulted in insured losses in excess of           exclusion, or the inapplicability or omission of a
     $5 million in the aggregate, attributable to all          terrorism exclusion, do not serve to create
     types of insurance subject to the Terrorism               coverage for loss or injury or damage that is
     Risk Insurance Act; and                                   otherwise excluded under this Policy.
   2. The act is a violent act or an act that is
      dangerous to human life, property or
      infrastructure and is committed by an
      individual or individuals as part of an effort to
      coerce the civilian population of the United
      States or to influence the policy or affect the
      conduct of the United States Government by
      coercion.




BP 05 23 01 15                       ©Insuance Services Office, Inc., 2015                            Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 420 of 643
                                                                     BUSINESSOWNERS
                                                                                              BP 05 77 01 06

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        FUNGI OR BACTERIA EXCLUSION (LIABILITY)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to Section II -                  (2) Any loss, cost or expenses arising out of
Liability:                                                              the abating, testing for, monitoring,
                                                                        cleaning up, removing, containing,
A. The following exclusion is added to Paragraph                        treating,    detoxifying,    neutralizing,
   B.1., Exclusions - Applicable To Business Liability                  remediating or disposing of, or in any
   Coverage:                                                            way responding to, or assessing the
                                                                        effects of, "fungi" or bacteria, by any
      t. Fungi Or Bacteria                                              insured or by any other person or entity.

        (1) "Bodily injury", "property damage" or                    This exclusion does not apply to any
            "personal and advertising injury" which                  "fungi" or bacteria that are, are on, or are
            would not have occurred, in whole or in                  contained in, a good or product intended for
            part, but for the actual, alleged or                     bodily consumption.
            threatened inhalation of, ingestion of,
            contact with, exposure to, existence of,        B. The following definition is added Paragraph F.
            or presence of, any "fungi" or bacteria            Liability And Medical Expenses Definitions:
            on or within a building or structure,
            including its contents, regardless of              1. "Fungi" means any type or form of fungus,
            whether any other cause, event, material              including mold or mildew and any mycotoxins,
            or product contributed concurrently or in             spores, scents or by-products produced or
            any sequence to such injury or damage.                released by fungi.




BP 05 77 01 06                             ©ISO Properties, Inc., 2004                              Page 1 of 1
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 421 of 643


                                                                                                  BUSINESSOWNERS
                                                                                                      BP 15 04 05 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION – ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY – WITH LIMITED
                   BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. Exclusion B.1.q. of Section II – Liability is                          However, unless Paragraph (1) above
   replaced by the following:                                             applies, this exclusion does not apply to
                                                                          damages because of "bodily injury".
       This insurance does not apply to:
                                                                          As used in this exclusion, electronic data
       q. Access Or Disclosure Of Confidential Or                         means information, facts or computer
          Personal Information And Data-related                           programs stored as or on, created or used
          Liability                                                       on, or transmitted to or from computer
           (1) Damages, other than damages because                        software      (including    systems        and
               of "personal and advertising injury",                      applications software), on hard or floppy
               arising out of any access to or                            disks, CD-ROMs, tapes, drives, cells, data
               disclosure     of    any    person's    or                 processing devices or any other repositories
               organization's confidential or personal                    of computer software which are used with
               information, including patents, trade                      electronically controlled equipment. The
               secrets, processing methods, customer                      term computer programs, referred to in the
               lists, financial information, credit card                  foregoing description of electronic data,
               information, health information or any                     means a set of related electronic
               other type of nonpublic information; or                    instructions which direct the operations and
                                                                          functions of a computer or device
           (2) Damages arising out of the loss of, loss                   connected to it, which enable the computer
               of use of, damage to, corruption of,                       or device to receive, process, store, retrieve
               inability to access, or inability to                       or send data.
               manipulate electronic data.
           This exclusion applies even if damages are
           claimed for notification costs, credit
           monitoring expenses, forensic expenses,
           public relations expenses or any other loss,
           cost or expense incurred by you or others
           arising out of that which is described in
           Paragraph (1) or (2) above.




BP 15 04 05 14                      © Insurance Services Office, Inc., 2013                              Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 422 of 643


B. The following is added to Paragraph B.1.p.                                 This exclusion applies even if damages are
   Personal And Advertising Injury Exclusion of                               claimed for notification costs, credit
   Section II – Liability:                                                    monitoring expenses, forensic expenses,
                                                                              public relations expenses or any other loss,
       This insurance does not apply to:                                      cost or expense incurred by you or others
                                                                              arising out of any access to or disclosure of
       p. Personal And Advertising Injury                                     any person's or organization's confidential or
           "Personal and advertising injury":                                 personal information.

           Arising out of any access to or disclosure of
           any person's or organization's confidential or
           personal information, including patents,
           trade    secrets,    processing     methods,
           customer lists, financial information, credit
           card information, health information or any
           other type of nonpublic information.




BP 15 04 05 14                      © Insurance Services Office, Inc., 2013                                  Page 2 of 2
         CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 423 of 643


                                                                                                    BUSINESSOWNERS
                                                                                                         BP IN 01 07 13

            BUSINESSOWNERS COVERAGE FORM INDEX
This index is provided only as a convenience. It should not be assumed to provide a reference to every provision that
can affect a question, claim or coverage. To determine the full scope of coverage and pertinent restrictions and
exclusions, the policy (including endorsements) must be read in its entirety. The features may also be affected by related
provisions not referenced at all in the index, or noted elsewhere in it. For instance, an Exclusion feature addresses a
specific policy exclusion; but restrictions of coverage and exclusions also appear within the areas where coverage,
covered causes of loss, etc., are described.


                                                  Page                                                           Page
       Businessowners Coverage Feature           Number             Businessowners Coverage Feature             Number
 Abandonment Property Loss Condition                 24    Business Liability Coverage                            34-36
 Accounts Receivable Coverage Extension              16    Business Personal Property Coverage                      1-2

                                                           Business Personal Property Limit – Seasonal
 Accounts Receivable Exclusion                       22                                                             23
                                                           Increase (Limit Of Insurance)
                                                           Business Personal Property Temporarily In
 Acts Or Decisions Exclusion                         22                                                             17
                                                           Portable Storage Units Coverage Extension
 Additional Coverages                               3-14   Cancellation Condition                                   50

 Additional Exclusion – Loss Or Damage To                  Certain Computer-related Losses
                                                     22                                                             19
 Products Exclusion                                        Exclusion
 "Advertisement" Definition                          46    Changes Condition                                        51

 Aggregate Limits (Liability And Medical                   Changes In Or Extremes Of Temperature
                                                     45                                                             21
 Expenses Limits Of Insurance)                             Exclusion
 Aircraft, Auto Or Watercraft Exclusion            38-39   Civil Authority Additional Coverage                      8-9
 Appraisal Property Loss Condition                   24    Collapse Additional Coverage                             5-6
 "Auto" Definition                                   46    Collapse Exclusion                                       21
 Bankruptcy General Condition                        45    "Computer" Definition                                    32

                                                           Concealment, Misrepresentation Or Fraud
 "Bodily Injury" Definition                          46                                                             51
                                                           Condition

 Building Coverage                                   1     Consequential Losses Exclusion                           20

 Building Limit – Automatic Increase (Limits               Continuous Or Repeated Seepage Or
                                                     23                                                           21-22
 Of Insurance)                                             Leakage Of Water Exclusion
 Business Income Additional Coverage                6-7    Contractual Liability Exclusion                          36

 Business Income And Extra Expense
                                                     22    Control Of Property General Condition                    28
 Exclusions
 Business Income From Dependent
                                                   10-11   "Counterfeit Money" Definition                           32
 Properties Additional Coverage




BP IN 01 07 13                       © Insurance Services Office, Inc., 2012                               Page 1 of 5
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 424 of 643


                                                  Page                                                    Page
       Businessowners Coverage Feature           Number           Businessowners Coverage Feature        Number
 Coverage Extension – Supplementary
                                                  35-36    Employer's Liability Exclusion                   37
 Payments (Business Liability Coverage)
 Coverage Extensions – Section I –                14-17    Equipment Breakdown Protection Optional        31-32
 Property                                                  Coverage
 "Coverage Territory" Definition                  46-47    Errors Or Omissions Exclusion                    21

                                                           Examination Of Your Books And Records
 Covered Causes Of Loss                             2                                                       51
                                                           Condition
 Covered Property                                  1-2     Exclusions – Section I – Property              17-22

 Damage To Impaired Property Or Property
                                                    40     Exclusions – Section II – Liability            36-44
 Not Physically Injured Exclusion
 Damage To Property Exclusion                       40     "Executive Officer" Definition                   47
 Damage To Your Product Exclusion                   40     Expected Or Intended Injury Exclusion            36
 Damage To Your Work Exclusion                      40     Exposed Property Exclusion                       20

 Dampness Or Dryness Of Atmosphere                  21     Extended Business Income Coverage
                                                                                                            7
 Exclusion                                                 (Business Income Additional Coverage)
 Debris Removal Additional Coverage                3-4     Extra Expense Additional Coverage               7-8
 Deductibles                                      23-24    False Pretense Exclusion                         20

                                                           Fire Department Service Charge Additional
 Dishonesty Exclusion                               20                                                      5
                                                           Coverage
 Duties In The Event Of Loss Or Damage                     Fire Extinguisher Systems Recharge
                                                    24                                                    11-12
 Property Loss Condition                                   Expense Additional Coverage
 Duties In The Event Of Occurrence,
                                                    46     Forgery Or Alteration Additional Coverage        9
 Offense, Claim Or Suit General Condition
 Earth Movement Exclusion                         17-18    Frozen Plumbing Exclusion                        20
 Electrical Apparatus Exclusion                   19-20    "Fungi" Definition                               32
 Electrical Disturbance Exclusion                   21     "Fungi", Wet Rot Or Dry Rot Exclusion            19
 Electronic Data Additional Coverage                12     Glass Expenses Additional Coverage               11
 "Electronic Data" Definition                       32     Governmental Action Exclusion                    18
 Electronic Data Exclusion                        41-42    "Hostile Fire" Definition                        47
 "Employee" Definition                              47     "Impaired Property" Definition                   47

                                                           Increased Cost Of Construction Additional
 Employee Dishonesty Optional Coverage            29-31                                                    9-10
                                                           Coverage




BP IN 01 07 13                       © Insurance Services Office, Inc., 2012                           Page 2 of 5
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 425 of 643


                                                   Page                                                   Page
      Businessowners Coverage Feature             Number           Businessowners Coverage Feature       Number
Inspections And Surveys Condition                   51       Medical Expenses Exclusions                 42-44
Installation, Testing, Repair Exclusion             21       "Member" Definition                           32

Insurance Under Two Or More Coverages
                                                    51       Mobile Equipment Exclusion                    39
Condition
"Insured Contract" Definition                       47       "Mobile Equipment" Definition                 48

Interruption Of Computer Operations
                                                   12-13     Money And Securities Optional Coverage        29
Additional Coverage
"Leased Worker" Definition                          47       "Money" Definition                            32

Legal Action Against Us General Condition -                  Money Orders And "Counterfeit Money"
                                                    46                                                     9
Section II – Liability                                       Additional Coverage

Legal Action Against Us Property Loss                        Mortgageholders Property General
                                                    24                                                     28
Condition – Section I – Property                             Condition
Liability And Medical Expenses Definitions         46-50     Neglect Exclusion                             21

Liability And Medical Expenses General
                                                   45-46     Negligent Work Exclusion                      22
Conditions
Liability And Medical Expenses Limits Of                                                                   21
                                                    45       Nesting Or Infestation Exclusion
Insurance

                                                    51       Newly Acquired Or Constructed Property
Liberalization Condition                                                                                 14-15
                                                             Coverage Extension
                                                             No Benefit To Bailee Property General
Limitations                                         2-3                                                    28
                                                             Condition
Limited Coverage For "Fungi", Wet Rot Or           13-14     Nuclear Energy Liability Exclusion          42-44
Dry Rot Additional Coverage
Limits Of Insurance – Section I – Property          23       Nuclear Hazard Exclusion                      18
Liquor Liability Exclusion                         36-37     "Occurrence" Definition                       48
"Loading Or Unloading" Definition                   48       "Operations" Definition                       32
Loss Payment Property Loss Condition               24-27     Optional Coverages                          28-32
"Manager" Definition                                32       Ordinance Or Law Exclusion                    17
Marring Or Scratching Exclusion                     21       Other Insurance Condition                     51
Mechanical Breakdown Exclusion                      21       Other Types Of Loss Exclusion                 21
Medical Expenses Coverage                           36       Outdoor Property Coverage Extension           15




BP IN 01 07 13                        © Insurance Services Office, Inc., 2012                         Page 3 of 5
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 426 of 643


                                                     Page                                                      Page
       Businessowners Coverage Feature              Number            Businessowners Coverage Feature         Number
Outdoor Signs Optional Coverage                       28-29   Property Not Covered                                2

                                                              Recall Of Products, Work Or Impaired
"Period Of Restoration" Definition                      32                                                        40
                                                              Property Exclusion
"Personal And Advertising Injury" Definition            48    Recovered Property Loss Condition                   27

                                                              Resumption Of Operations Property Loss
Personal And Advertising Injury Exclusion             40-41                                                       27
                                                              Condition
Personal Effects Coverage Extension                     15    Rust Or Other Corrosion Exclusion                   21

Personal Property Off-premises
                                                        15    Section I – Property                               1-33
Coverage Extension
Policy Period, Coverage Territory Property
                                                        28    Section II – Liability                            34-50
General Condition
Pollutant Clean-up And Removal
                                                        8     Section III – Common Policy Conditions            50-52
Additional Coverage

"Pollutants" Definition – Section I – Property          33    "Securities" Definition                             33

"Pollutants" Definition – Section II – Liability        48    Separation Of Insureds General Condition            46

                                                              Settling, Cracking, Shrinking Or Expansion
Pollution Exclusion – Section I – Property              21                                                        21
                                                              Exclusion
Pollution Exclusion – Section II – Liability          37-38   Smog Exclusion                                      21
Premium Audit Condition                                 52    Smoke, Vapor, Gas Exclusion                         20
Premiums Condition                                    51-52 "Specified Causes Of Loss" Definition                 33

Preservation Of Property Additional Coverage           4-5    Steam Apparatus Exclusion                           20

"Products-completed Operations Hazard"
                                                        49    "Stock" Definition                                  33
Definition
Professional Services Exclusion                       39-40   "Suit" Definition                                   49
"Property Damage" Definition                            49    "Temporary Worker" Definition                       49

                                                              Transfer Of Rights Of Recovery Against
Property Definitions                                  32-33                                                       52
                                                              Others To Us Condition

                                                        28    Transfer Of Your Rights And Duties Under This
Property General Conditions                                                                                       52
                                                              Policy Condition
Property Loss Conditions                              24-28   Utility Services Exclusion                          18




BP IN 01 07 13                         © Insurance Services Office, Inc., 2012                             Page 4 of 5
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 427 of 643


                                                 Page                                                       Page
      Businessowners Coverage Feature           Number            Businessowners Coverage Feature          Number

                                                           Water Damage, Other Liquids, Powder Or
Vacancy Property Loss Condition                   27                                                          6
                                                           Molten Material Damage Additional Coverage

Valuable Papers And Records Coverage
                                                 15-16     Water Exclusion                                    19
Extension
"Valuable Papers And Records" Definition          33       Wear And Tear Exclusion                            21

Violation Of Customer Protection Statutes
                                                  42       Weather Conditions Exclusion                       22
Exclusion
Virus Or Bacteria Exclusion                       19       Who Is An Insured                                44-45

                                                           Workers' Compensation And Similar Laws
"Volunteer Worker" Definition                     49                                                          37
                                                           Exclusion
War And Military Action Exclusion                 18       "Your Product" Definition                        49-50
War Exclusion                                     39       "Your Work" Definition                             50




BP IN 01 07 13                      © Insurance Services Office, Inc., 2012                             Page 5 of 5
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 428 of 643                ML 6022
                                                                                             (Ed. 6-94)

                                      AMENDATORY ENDORSEMENT

This insurance does not apply under any of the coverages to damages arising out of:

a. misconduct by an insured, or

b. the liability of the insured for the misconduct of another insured or any other person.

The following definition is added:

Misconduct as used in this any person.
       CASE 0:20-cv-01102-JRT-DTS Document
                                     Wadena13-1                        INSURED
                                                 Filed 05/29/20 Page 429
                                             Insurance                   of 643 COPY
                                  BUSINESSOWNERS POLICY CHANGES
                                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                  Account No: ACP0P5335    Policy No: WOP5335


                                                                      Agent Number: 660019

Named Insured:                                              Agent:
HARMAR BARBERS                                              SAFEWAY AGENCY, INC
609 2ND ST                                                  34 W MAIN ST
KENYON, MN 55946                                            PO BOX 245
                                                            DODGE CENTER, MN 55927



THIS ENDORSEMENT FORMS A PART OF THE POLICY NUMBERED ABOVE.
Policy Period: Effective from 05/07/2020 to 05/07/2021
Effective Date of Change: 05/07/2020

The amendments below result in a change in the premium as follows:                  No Premium Change



REMOVAL      If Covered Property is removed to a new location that is described on this Policy Change, you may
PERMIT       extend this insurance to include that Covered Property at each location during the removal. Coverage
             at each location will apply in the proportion that the value at each location bears to the value of all
             Covered Property being removed. This permit applies up to 10 days after the effective date of this
             Policy Change; after that, this insurance does not apply at the previous location.

                                POLICY CHANGES ENDORSEMENT DESCRIPTION
                                      Date Printed: April 2, 2020

As of the effective date of change, the attached declarations replace any declarations issued prior to the date
printed.

 Description                          Prior Value                             Current Value

Changed: BP0402 Additional Insured - Managers Or Lessors Of Premises
Location 1 2100 N SNELLING STE 171 ROSEVILLE MN 55113
Name of Person or Organization                                                GATEWAY WASHINGTON INC
                                                                              MID AMERICA REAL ESTATE
                                                                               MINNESOTA LLC
                                                                              5353 WAYZATA BLVD STE 650
                                                                              MINNEAPOLIS, MN 55416




                   Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 12 01 02 19                           ©ISO Properties, Inc., 2009                                      Page 1 of 1
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 430 of 643
                                   Wadena Insurance          INSURED COPY
                                            BUSINESSOWNERS                    Account No: ACP0P5335
                                                                              Policy No: WOP5335
                                             DECLARATIONS                     Previous Policy No:
                                                 Amendment
                                             Effective: 05/07/2020                 Agent Number: 660019

 Named Insured:                                                       Agent:
 HARMAR BARBERS                                                       SAFEWAY AGENCY, INC
 609 2ND ST                                                           34 W MAIN ST
 KENYON, MN 55946                                                     PO BOX 245
                                                                      DODGE CENTER, MN 55927

Policy Period: From   05/07/2020 to     05/07/2021 12:01 A.M. Standard Time at your mailing address shown above.
Form Of Business: Corporation
Insured's Business: BARBER


 IN RETURN FOR YOUR PAYMENT OF THE REQUIRED PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                                 PREMIUM SUMMARY
Section I - Property
  Building/Business Personal Property Premium                                                             $67
     Includes Business Income and Extra Expense
  Additional/Optional Property Coverages (Premises Level) Premium                                       $150

    Including: Equipment Breakdown
    Property Ultra Plus
  Additional/Optional Property Coverages (Policy Level) Premium                                       Included

    Including: Identity Recovery
Section II - Liability
  Premises Liability Premium                                                                              $35

  Additional/Optional Liability Coverages                                                               $176
     Including: Barber Shops And Hair Salons Professional Liability
     Employment Practices Liability Coverage
                                                      ADVANCED PREMIUM - MINIMUM PREMIUM                $550




The premium for certain coverages apply in addition to the minimum premium.



                                   Countersignature                                            Date
   Date Issued: 04/02/2020



BO DS 01 02 19                                                                                        Page 1 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 431 of 643
                                                                Policy No: WOP5335
                                  BUSINESSOWNERS                Policy Period:
                                   DECLARATIONS                 From 05/07/2020 to 05/07/2021
                                SCHEDULE OF INSUREDS

INSURED NAMES
 Corporation
   HARMAR BARBERS




BO DS 01 02 19                                                                           Page 2 of 7
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 432 of 643
                                                                         Policy No: WOP5335
                                BUSINESSOWNERS                           Policy Period:
                                 DECLARATIONS                            From 05/07/2020 to 05/07/2021
                             ENDORSEMENT SCHEDULE


  ENDORSEMENT NUMBER
    AND EDITION DATE                                        ENDORSEMENT TITLE

      BP IN 01 07 13    Businessowners Coverage Form Index
      BP 00 03 07 13    Businessowners Coverage Form
      BP 04 02 07 13    Additional Insured - Managers Or Lessors Of Premises
      ML 60 22 06 94    Amendatory Endorsement
      BO 08 01 07 13    Barber Shops And Hair Salons Professional Liability
      BP 05 01 07 02    Calculation Of Premium
      BP 05 23 01 15    Cap On Losses From Certified Acts Of Terrorism
      BP 05 47 07 13    Computer Fraud And Funds Transfer Fraud
      BP 05 64 01 15    Conditional Exclusion Of Terrorism (Relating To Disposition Of Federal Terrorism Risk
                        Insurance Act)
      BP 05 15 01 15    Disclosure Pursuant To Terrorism Risk Insurance Act
      BO 60 46 01 11    Employment Practices Liability Insurance Coverage Endorsement
      BP 04 17 01 10    Employment-Related Practices Exclusion
      BO 60 50 01 11    Equipment Breakdown Coverage
      BP 15 04 05 14    Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-Related
                        Liability - With Limited Bodily Injury Exception
      BO 60 02 01 11    Exclusion - Asbestos Or Asbestos Products
      BO 60 04 01 11    Exclusion - Punitive Damages
      BP 05 17 01 06    Exclusion - Silica Or Silica-Related Dust
      BO 60 84 05 16    Exclusion - Unmanned Aircraft
      BP 05 77 01 06    Fungi Or Bacteria Exclusion (Liability)
      BO 60 52 01 11    Identity Recovery Coverage - Identity Theft Case Management Service And Expense
                        Reimbursement
      BO 60 03 01 11    Lead Liability Exclusion
      BO 01 25 03 15    Minnesota Changes
      BO 60 37 05 16    Property Ultra Plus
      BP 04 56 07 13    Utility Services - Direct Damage
    BP 04 56 SC 05 16   Utility Services - Direct Damage Schedule
      BP 04 57 07 13    Utility Services - Time Element
    BP 04 57 SC 05 16   Utility Services - Time Element Schedule




BO DS 01 02 19                                                                                        Page 3 of 7
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 433 of 643
                                                                   Policy No: WOP5335
                               BUSINESSOWNERS                      Policy Period:
                                DECLARATIONS                       From 05/07/2020 to 05/07/2021
                             ENDORSEMENT SCHEDULE


ENDORSEMENT NUMBER
  AND EDITION DATE                                   ENDORSEMENT TITLE

   ML 7000 MN 02 19    Wadena Insurance Company - Amendatory Endorsement
    BP 04 53 07 13     Water Back-Up And Sump Overflow
   BP 04 53 SC 01 14   Water Back-Up And Sump Overflow Schedule




BO DS 01 02 19                                                                            Page 4 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 434 of 643
                                                                                  Policy No: WOP5335
                                           BUSINESSOWNERS                         Policy Period:
                                            DECLARATIONS                          From 05/07/2020 to 05/07/2021

                                         SECTION I - PROPERTY
                  Coverage is provided only where a premium or Limit of Insurance is shown.


   Loc. No.           Location                                                 Territory              Protection Class
     1                2100 N SNELLING STE 171, ROSEVILLE, MN 55113                706                         02



   Loc. 1     - Deductibles (Apply Per Occurrence)
              Property Deductible              Optional Coverage Deductible*           Windstorm or Hail Deductible
                    $500                                   $500                                     N/A
   *Optional Coverage Deductible applies to Employee Dishonesty, Forgery Or Alteration, Money & Securities and
   Outdoor Signs.

   Loc. 1     - Additional/Optional Property Coverages Premises Level

                                                Coverage                                                   Premium
   Business Income From Dependent Properties* - $10,000                                                       Included
     Secondary Dependent Properties - Included
   Equipment Breakdown                                                                                             $25
   Property Ultra Plus                                                                                           $125
   Water Back-Up and Sump Overflow*                                                                           Included
                                    Additional/Optional Property Coverages Premises Level Premium                $150

   *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                 Page 5 of 7
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 435 of 643
                                                                                  Policy No: WOP5335
                                          BUSINESSOWNERS                          Policy Period:
                                            DECLARATIONS                          From 05/07/2020 to 05/07/2021
                                         SECTION I - PROPERTY


Bldg. No.      Year Built Construction                              Sprinkler   Occupancy
 1              1990       Non-Combustible                            No        Occupant
Class Code      Class Description
   71332       Barber Shops
Bldg. 1      - Property
                                 Limit of           Valuation       Automatic Incr.       BPP-           Premium
                                Insurance                             Bldg Limit      Seasonal Incr.
Business Personal Property          $11,000     Replacement Cost          NA                25%                  $67
                                               Total Building and Business Personal Property Premium             $67

Bldg. 1     - Additional/Optional Property Coverages Building Level
                                              Coverage                                                 Premium
Utility Services - Direct Damage*                                                                         Included
Utility Services - Time Element*                                                                          Included
                          Total Additional/Optional Property Coverages Building Level Premium                     $0

 *Base limit included in an enhancement or PAK endorsement.




Policy-Wide Additional/Optional Property Coverages
                                              Coverage                                                 Premium
Computer Fraud and Funds Transfer Fraud*                                                                   Included
Identity Recovery                                                                                          Included
                          Total Policy-Wide Additional/Optional Property Coverages Premium                        $0

  *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                   Page 6 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 436 of 643
                                                                                   Policy No: WOP5335
                                           BUSINESSOWNERS                          Policy Period:
                                            DECLARATIONS                           From 05/07/2020 to 05/07/2021

                                        SECTION II - LIABILITY
                 Coverage is provided only where a premium or Limit of Insurance is shown.


LIABILITY AND MEDICAL EXPENSES COVERAGES AND LIMITS

                                                                                                        Advanced
               Policy-Wide Liability Coverages                             Limit Of Insurance           Premium
Liability And Medical Expenses                                      $1,000,000 Per Occurrence
  Medical Expenses                                                         $5,000 Per Person
  Damage To Premises Rented To You                                    $100,000 Any One Premise
Other Than Products/Completed Operations Aggregate                  $2,000,000
Products/Completed Operations Aggregate                             $2,000,000
  (This coverage does not apply to Professional Liability.)
                                                              TOTAL ADVANCED LIABILITY PREMIUM                  $35

LIABILITY EXPOSURE BASIS (All classifications based on payroll or sales are subject to audit.)

 Loc    Bldg     Class                                                                                  Estimated
                                                          Classification
  #      #       Code                                                                                 Premium Basis

  1       1     71332    Barber Shops                                                                  $11,000 (L)

Key to premium basis: (S) Sales, (P) Payroll and (L) Limit of Insurance

 ADDITIONAL LIABILITY COVERAGES
 Coverages Applicable Per Policy

                                                 Coverage                                                 Premium

 Additional Insured - Managers Or Lessors Of Premises                                                          $100
 Barber Shops And Hair Salons Professional Liability - 1 Barbers                                                   $26
 Employment Practices Liability Coverage                                                                           $50

                                                 TOTAL ADDITIONAL LIABILITY COVERAGES PREMIUM                  $176




BO DS 01 02 19                                                                                            Page 7 of 7
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 437 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  M&T REAL ESTATE TRUST
  350 PARK AVENUE
  NEW YORK, NY 10022




Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 438 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 439 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  EMMES REALTY SERVICES LLC
  420 LEXINGTON AVENUE
  ROOM 900
  NEW YORK, NY 10170




Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 440 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 441 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  EMMES ASSET MANAGEMENT
  420 LEXINGTON AVENUE
  ROOM 900
  NEW YORK, NY 10170




Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 442 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 443 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  GATEWAY WASHINGTON INC
  %EMMES ASSET MANAGEMENT COMPANY LLC
  420 LEXINGTON AVENUE
  ROOM 900
  NEW YORK, NY 10170


Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 444 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5335            Document 13-1 Filed 05/29/20 Page 445 of 643
                                                                    BUSINESSOWNERS
                                                                                               BP 04 02 07 13
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Designation Of Premises (Part Leased To You):
  2100 N SNELLING STE 171, ROSEVILLE, MN 55113




Name Of Person(s) Or Organization(s) (Additional Insured):

  GATEWAY WASHINGTON INC
  MID AMERICA REAL ESTATE MINNESOTA LLC
  5353 WAYZATA BLVD STE 650
  MINNEAPOLIS, MN 55416




Additional Premium: $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. The following is added to Paragraph C. Who Is An          B. With respect to the insurance afforded to these
   Insured:                                                     additional insureds the following additional
                                                                exclusions apply:
   3. The person(s) or organization(s) shown in the
      Schedule is also an additional insured, but                This insurance does not apply to:
      only with respect to liability arising out of the
                                                                1. Any "occurrence" that takes place after you
      ownership, maintenance or use of that part of
                                                                   cease to be a tenant in the premises described
      the premises leased to you and shown in the
                                                                   in the Schedule.
      Schedule.
                                                                2. Structural alterations, new construction or
       However:
                                                                   demolition operations performed by or for the
       a. The insurance afforded to such additional                person(s) or organization(s) designated in the
          insured only applies to the extent                       Schedule.
          permitted by law;
       b. If coverage provided to the additional
          insured is required by a contract or
          agreement, the insurance afforded to such
          additional insured will not be broader than
          that which you are required by the
          contract or agreement to provide for such
          additional insured.


 BP 04 02 07 13                       ©Insurance Services Office, Inc., 2012                         Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 446 of 643


C. With respect to the insurance afforded to these
   additional insureds, the following is added to
   Paragraph D. Liability And Medical Expenses
   Limits Of Insurance:
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:
   1. Required by the contract or agreement; or
   2. Available under the applicable Limits Of
      Insurance shown in the Declarations.
   whichever is less.
   This endorsement shall not increase the applicable
   Limits Of Insurance shown in the Declarations.




BP 04 02 07 13                      ©Insurance Services Office, Inc., 2012    Page 2 of 2
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 447 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




          EXHIBIT D TO DEFENDANT’S
             MOTION TO DISMISS
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 448 of 643
        CASE 0:20-cv-01102-JRT-DTS Document
                                      Wadena13-1                        INSURED
                                                  Filed 05/29/20 Page 449
                                              Insurance                   of 643 COPY
                                  BUSINESSOWNERS POLICY CHANGES
                                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                  Account No: ACP0P5350    Policy No: WOP5350


                                                                      Agent Number: 660019

Named Insured:                                              Agent:
KENNETH SEIFERT                                             SAFEWAY AGENCY, INC
DBA THE HAIR PLACE                                          34 W MAIN ST
609 2ND ST                                                  PO BOX 245
KENYON, MN 55946                                            DODGE CENTER, MN 55927



THIS ENDORSEMENT FORMS A PART OF THE POLICY NUMBERED ABOVE.
Policy Period: Effective from 05/07/2020 to 05/07/2021
Effective Date of Change: 05/07/2020

The amendments below result in a change in the premium as follows:                  No Premium Change



REMOVAL      If Covered Property is removed to a new location that is described on this Policy Change, you may
PERMIT       extend this insurance to include that Covered Property at each location during the removal. Coverage
             at each location will apply in the proportion that the value at each location bears to the value of all
             Covered Property being removed. This permit applies up to 10 days after the effective date of this
             Policy Change; after that, this insurance does not apply at the previous location.

                                POLICY CHANGES ENDORSEMENT DESCRIPTION
                                     Date Printed: April 17, 2020

As of the effective date of change, the attached declarations replace any declarations issued prior to the date
printed.

 Description                          Prior Value                             Current Value

Deleted: Mortgagee for Location        1 609 2ND ST KENYON MN 55946 Building 1 - Barber Shops
Name1                                 SECURITY STATE BANK OF KENYON
Address1                              602 2ND ST
Address2                              KENYON MN 55946
Interest                              MORTGAGEE




                   Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 12 01 02 19                           ©ISO Properties, Inc., 2009                                      Page 1 of 1
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 450 of 643
                                   Wadena Insurance          INSURED COPY
                                            BUSINESSOWNERS                    Account No: ACP0P5350
                                                                              Policy No: WOP5350
                                             DECLARATIONS                     Previous Policy No:
                                                 Amendment
                                             Effective: 05/07/2020                 Agent Number: 660019

 Named Insured:                                                       Agent:
 KENNETH SEIFERT                                                      SAFEWAY AGENCY, INC
 DBA THE HAIR PLACE                                                   34 W MAIN ST
 609 2ND ST                                                           PO BOX 245
 KENYON, MN 55946                                                     DODGE CENTER, MN 55927

Policy Period: From   05/07/2020 to     05/07/2021 12:01 A.M. Standard Time at your mailing address shown above.
Form Of Business: Individual
Insured's Business: BARBER SHOP


 IN RETURN FOR YOUR PAYMENT OF THE REQUIRED PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                                 PREMIUM SUMMARY
Section I - Property
  Building/Business Personal Property Premium                                                             $766
     Includes Business Income and Extra Expense
  Additional/Optional Property Coverages (Premises Level) Premium                                       $207

    Including: Equipment Breakdown
    Property Ultra Plus
  Additional/Optional Property Coverages (Policy Level) Premium                                       Included

    Including: Identity Recovery
Section II - Liability
  Premises Liability Premium                                                                              $30

  Additional/Optional Liability Coverages                                                                 $26
     Including: Barber Shops And Hair Salons Professional Liability
                                                                           ADVANCED PREMIUM           $1,029




                                   Countersignature                                            Date
   Date Issued: 04/17/2020




BO DS 01 02 19                                                                                        Page 1 of 7
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 451 of 643
                                                               Policy No: WOP5350
                                 BUSINESSOWNERS                Policy Period:
                                  DECLARATIONS                 From 05/07/2020 to 05/07/2021
                               SCHEDULE OF INSUREDS

INSURED NAMES
 Individual
    KENNETH SEIFERT
    DBA THE HAIR PLACE




BO DS 01 02 19                                                                          Page 2 of 7
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 452 of 643
                                                                         Policy No: WOP5350
                                BUSINESSOWNERS                           Policy Period:
                                 DECLARATIONS                            From 05/07/2020 to 05/07/2021
                             ENDORSEMENT SCHEDULE


  ENDORSEMENT NUMBER
    AND EDITION DATE                                        ENDORSEMENT TITLE

      BP IN 01 07 13    Businessowners Coverage Form Index
      BP 00 03 07 13    Businessowners Coverage Form
      ML 60 22 06 94    Amendatory Endorsement
      BO 08 01 07 13    Barber Shops And Hair Salons Professional Liability
      BP 05 01 07 02    Calculation Of Premium
      BP 05 23 01 15    Cap On Losses From Certified Acts Of Terrorism
      BP 05 47 07 13    Computer Fraud And Funds Transfer Fraud
      BP 05 64 01 15    Conditional Exclusion Of Terrorism (Relating To Disposition Of Federal Terrorism Risk
                        Insurance Act)
      BP 05 15 01 15    Disclosure Pursuant To Terrorism Risk Insurance Act
      BP 04 17 01 10    Employment-Related Practices Exclusion
      BO 60 50 01 11    Equipment Breakdown Coverage
      BP 15 04 05 14    Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-Related
                        Liability - With Limited Bodily Injury Exception
      BO 60 02 01 11    Exclusion - Asbestos Or Asbestos Products
      BO 60 22 01 11    Exclusion - Cosmetic Damage To Roof Coverings And Siding
      BO 60 04 01 11    Exclusion - Punitive Damages
      BP 05 17 01 06    Exclusion - Silica Or Silica-Related Dust
      BO 60 84 05 16    Exclusion - Unmanned Aircraft
      BP 05 77 01 06    Fungi Or Bacteria Exclusion (Liability)
      BO 60 52 01 11    Identity Recovery Coverage - Identity Theft Case Management Service And Expense
                        Reimbursement
      BO 60 03 01 11    Lead Liability Exclusion
      BO 01 25 03 15    Minnesota Changes
      BP 04 46 07 13    Ordinance Or Law Coverage
    BP 04 46 SC 05 16   Ordinance Or Law Schedule
      BO 60 37 05 16    Property Ultra Plus
      BP 04 56 07 13    Utility Services - Direct Damage
    BP 04 56 SC 05 16   Utility Services - Direct Damage Schedule
      BP 04 57 07 13    Utility Services - Time Element




BO DS 01 02 19                                                                                        Page 3 of 7
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 453 of 643
                                                                     Policy No: WOP5350
                                BUSINESSOWNERS                       Policy Period:
                                 DECLARATIONS                        From 05/07/2020 to 05/07/2021
                              ENDORSEMENT SCHEDULE


ENDORSEMENT NUMBER
  AND EDITION DATE                                       ENDORSEMENT TITLE

   BP 04 57 SC 05 16   Utility Services - Time Element Schedule
   ML 7000 MN 02 19    Wadena Insurance Company - Amendatory Endorsement
    BP 04 53 07 13     Water Back-Up And Sump Overflow
   BP 04 53 SC 01 14   Water Back-Up And Sump Overflow Schedule




BO DS 01 02 19                                                                              Page 4 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 454 of 643
                                                                                  Policy No: WOP5350
                                           BUSINESSOWNERS                         Policy Period:
                                            DECLARATIONS                          From 05/07/2020 to 05/07/2021

                                         SECTION I - PROPERTY
                  Coverage is provided only where a premium or Limit of Insurance is shown.


   Loc. No.           Location                                                 Territory              Protection Class
     1                609 2ND ST, KENYON, MN 55946                                702                         05



   Loc. 1     - Deductibles (Apply Per Occurrence)
              Property Deductible              Optional Coverage Deductible*           Windstorm or Hail Deductible
                    $500                                   $500                                     N/A
   *Optional Coverage Deductible applies to Employee Dishonesty, Forgery Or Alteration, Money & Securities and
   Outdoor Signs.

   Loc. 1     - Additional/Optional Property Coverages Premises Level

                                                Coverage                                                   Premium
   Business Income From Dependent Properties* - $10,000                                                       Included
     Secondary Dependent Properties - Included
   Equipment Breakdown                                                                                             $82
   Property Ultra Plus                                                                                           $125
   Water Back-Up and Sump Overflow*                                                                           Included
                                    Additional/Optional Property Coverages Premises Level Premium                $207

   *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                 Page 5 of 7
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 455 of 643
                                                                                 Policy No: WOP5350
                                         BUSINESSOWNERS                          Policy Period:
                                           DECLARATIONS                          From 05/07/2020 to 05/07/2021
                                        SECTION I - PROPERTY


Bldg. No.      Year Built Construction                             Sprinkler   Occupancy
 1              1950       Non-Combustible                           No        Occupant
Class Code      Class Description
   71332       Barber Shops
Bldg. 1      - Property
                                 Limit of          Valuation       Automatic Incr.       BPP-           Premium
                                Insurance                            Bldg Limit      Seasonal Incr.
Building                        $225,767       Replacement Cost          2%                NA               $718
Business Personal Property          $8,900     Replacement Cost          NA                25%                  $48
                                              Total Building and Business Personal Property Premium         $766

Bldg. 1     - Additional/Optional Property Coverages Building Level
                                             Coverage                                                 Premium
Ordinance or Law*                                                                                        Included
Utility Services - Direct Damage*                                                                        Included
Utility Services - Time Element*                                                                         Included
                          Total Additional/Optional Property Coverages Building Level Premium                    $0

 *Base limit included in an enhancement or PAK endorsement.




Policy-Wide Additional/Optional Property Coverages
                                             Coverage                                                 Premium
Computer Fraud and Funds Transfer Fraud*                                                                  Included
Identity Recovery                                                                                         Included
                          Total Policy-Wide Additional/Optional Property Coverages Premium                       $0

  *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                  Page 6 of 7
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 456 of 643
                                                                                   Policy No: WOP5350
                                          BUSINESSOWNERS                           Policy Period:
                                           DECLARATIONS                            From 05/07/2020 to 05/07/2021

                                        SECTION II - LIABILITY
                 Coverage is provided only where a premium or Limit of Insurance is shown.


LIABILITY AND MEDICAL EXPENSES COVERAGES AND LIMITS

                                                                                                        Advanced
               Policy-Wide Liability Coverages                             Limit Of Insurance           Premium
Liability And Medical Expenses                                      $1,000,000 Per Occurrence
  Medical Expenses                                                         $5,000 Per Person
  Damage To Premises Rented To You                                    $100,000 Any One Premise
Other Than Products/Completed Operations Aggregate                  $2,000,000
Products/Completed Operations Aggregate                             $2,000,000
  (This coverage does not apply to Professional Liability.)
                                                              TOTAL ADVANCED LIABILITY PREMIUM                  $30

LIABILITY EXPOSURE BASIS (All classifications based on payroll or sales are subject to audit.)

 Loc    Bldg     Class                                                                                  Estimated
                                                          Classification
  #      #       Code                                                                                 Premium Basis

  1       1     71332    Barber Shops                                                                  $8,900 (L)

Key to premium basis: (S) Sales, (P) Payroll and (L) Limit of Insurance

 ADDITIONAL LIABILITY COVERAGES
 Coverages Applicable Per Policy

                                                 Coverage                                                 Premium

 Barber Shops And Hair Salons Professional Liability - 1 Barbers                                                   $26

                                                 TOTAL ADDITIONAL LIABILITY COVERAGES PREMIUM                      $26




BO DS 01 02 19                                                                                            Page 7 of 7
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 457 of 643
                                    Wadena Insurance          INSURED COPY
                                                BUSINESSOWNERS                  Account No: ACP0P5350
                                                                                Policy No: WOP5350
                                                 DECLARATIONS                   Previous Policy No:
                                                          Renewal
                                                                                      Agent Number: 660019

 Named Insured:                                                       Agent:
 KENNETH SEIFERT                                                      SAFEWAY AGENCY, INC
 DBA THE HAIR PLACE                                                   34 W MAIN ST
 609 2ND ST                                                           PO BOX 245
 KENYON, MN 55946                                                     DODGE CENTER, MN 55927

Policy Period: From     05/07/2020 to         05/07/2021 12:01 A.M. Standard Time at your mailing address shown above.
Form Of Business: Individual
Insured's Business: BARBER SHOP


 IN RETURN FOR YOUR PAYMENT OF THE REQUIRED PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                                         PREMIUM SUMMARY
Section I - Property
  Building/Business Personal Property Premium                                                                $766
     Includes Business Income and Extra Expense
  Additional/Optional Property Coverages (Premises Level) Premium                                           $207

    Including: Equipment Breakdown
    Property Ultra Plus
  Additional/Optional Property Coverages (Policy Level) Premium                                           Included

    Including: Identity Recovery
Section II - Liability
  Premises Liability Premium                                                                                  $30

  Additional/Optional Liability Coverages                                                                     $26
     Including: Barber Shops And Hair Salons Professional Liability
                                                                            ADVANCED PREMIUM              $1,029




    This is a true and certified copy of the policy term shown.




                                      Countersignature                                             Date
   Date Issued: 03/23/2020




BO DS 01 02 19                                                                                            Page 1 of 8
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 458 of 643
                                                               Policy No: WOP5350
                                 BUSINESSOWNERS                Policy Period:
                                  DECLARATIONS                 From 05/07/2020 to 05/07/2021
                               SCHEDULE OF INSUREDS

INSURED NAMES
 Individual
    KENNETH SEIFERT
    DBA THE HAIR PLACE




BO DS 01 02 19                                                                          Page 2 of 8
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 459 of 643
                                                                         Policy No: WOP5350
                                BUSINESSOWNERS                           Policy Period:
                                 DECLARATIONS                            From 05/07/2020 to 05/07/2021
                             ENDORSEMENT SCHEDULE


  ENDORSEMENT NUMBER
    AND EDITION DATE                                        ENDORSEMENT TITLE

      BP IN 01 07 13    Businessowners Coverage Form Index
      BP 00 03 07 13    Businessowners Coverage Form
      ML 60 22 06 94    Amendatory Endorsement
      BO 08 01 07 13    Barber Shops And Hair Salons Professional Liability
      BP 05 01 07 02    Calculation Of Premium
      BP 05 23 01 15    Cap On Losses From Certified Acts Of Terrorism
      BP 05 47 07 13    Computer Fraud And Funds Transfer Fraud
      BP 05 64 01 15    Conditional Exclusion Of Terrorism (Relating To Disposition Of Federal Terrorism Risk
                        Insurance Act)
      BP 05 15 01 15    Disclosure Pursuant To Terrorism Risk Insurance Act
      BP 04 17 01 10    Employment-Related Practices Exclusion
      BO 60 50 01 11    Equipment Breakdown Coverage
      BP 15 04 05 14    Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-Related
                        Liability - With Limited Bodily Injury Exception
      BO 60 02 01 11    Exclusion - Asbestos Or Asbestos Products
      BO 60 22 01 11    Exclusion - Cosmetic Damage To Roof Coverings And Siding
      BO 60 04 01 11    Exclusion - Punitive Damages
      BP 05 17 01 06    Exclusion - Silica Or Silica-Related Dust
      BO 60 84 05 16    Exclusion - Unmanned Aircraft
      BP 05 77 01 06    Fungi Or Bacteria Exclusion (Liability)
      BO 60 52 01 11    Identity Recovery Coverage - Identity Theft Case Management Service And Expense
                        Reimbursement
      BO 60 03 01 11    Lead Liability Exclusion
      BO 01 25 03 15    Minnesota Changes
      BP 04 46 07 13    Ordinance Or Law Coverage
    BP 04 46 SC 05 16   Ordinance Or Law Schedule
      BO 60 37 05 16    Property Ultra Plus
      BP 04 56 07 13    Utility Services - Direct Damage
    BP 04 56 SC 05 16   Utility Services - Direct Damage Schedule
      BP 04 57 07 13    Utility Services - Time Element




BO DS 01 02 19                                                                                        Page 3 of 8
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 460 of 643
                                                                     Policy No: WOP5350
                                BUSINESSOWNERS                       Policy Period:
                                 DECLARATIONS                        From 05/07/2020 to 05/07/2021
                              ENDORSEMENT SCHEDULE


ENDORSEMENT NUMBER
  AND EDITION DATE                                       ENDORSEMENT TITLE

   BP 04 57 SC 05 16   Utility Services - Time Element Schedule
   ML 7000 MN 02 19    Wadena Insurance Company - Amendatory Endorsement
    BP 04 53 07 13     Water Back-Up And Sump Overflow
   BP 04 53 SC 01 14   Water Back-Up And Sump Overflow Schedule




BO DS 01 02 19                                                                              Page 4 of 8
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 461 of 643
                                                                                  Policy No: WOP5350
                                           BUSINESSOWNERS                         Policy Period:
                                            DECLARATIONS                          From 05/07/2020 to 05/07/2021

                                         SECTION I - PROPERTY
                  Coverage is provided only where a premium or Limit of Insurance is shown.


   Loc. No.           Location                                                 Territory              Protection Class
     1                609 2ND ST, KENYON, MN 55946                                702                         05



   Loc. 1     - Deductibles (Apply Per Occurrence)
              Property Deductible              Optional Coverage Deductible*           Windstorm or Hail Deductible
                    $500                                   $500                                     N/A
   *Optional Coverage Deductible applies to Employee Dishonesty, Forgery Or Alteration, Money & Securities and
   Outdoor Signs.

   Loc. 1     - Additional/Optional Property Coverages Premises Level

                                                Coverage                                                   Premium
   Business Income From Dependent Properties* - $10,000                                                       Included
     Secondary Dependent Properties - Included
   Equipment Breakdown                                                                                             $82
   Property Ultra Plus                                                                                           $125
   Water Back-Up and Sump Overflow*                                                                           Included
                                    Additional/Optional Property Coverages Premises Level Premium                $207

   *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                 Page 5 of 8
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 462 of 643
                                                                                 Policy No: WOP5350
                                         BUSINESSOWNERS                          Policy Period:
                                           DECLARATIONS                          From 05/07/2020 to 05/07/2021
                                        SECTION I - PROPERTY


Bldg. No.      Year Built Construction                             Sprinkler   Occupancy
 1              1950       Non-Combustible                           No        Occupant
Class Code      Class Description
   71332       Barber Shops
Bldg. 1      - Property
                                 Limit of          Valuation       Automatic Incr.       BPP-           Premium
                                Insurance                            Bldg Limit      Seasonal Incr.
Building                        $225,767       Replacement Cost          2%                NA               $718
Business Personal Property          $8,900     Replacement Cost          NA                25%                  $48
                                              Total Building and Business Personal Property Premium         $766

Bldg. 1     - Additional/Optional Property Coverages Building Level
                                             Coverage                                                 Premium
Ordinance or Law*                                                                                        Included
Utility Services - Direct Damage*                                                                        Included
Utility Services - Time Element*                                                                         Included
                          Total Additional/Optional Property Coverages Building Level Premium                    $0

 *Base limit included in an enhancement or PAK endorsement.




Policy-Wide Additional/Optional Property Coverages
                                             Coverage                                                 Premium
Computer Fraud and Funds Transfer Fraud*                                                                  Included
Identity Recovery                                                                                         Included
                          Total Policy-Wide Additional/Optional Property Coverages Premium                       $0

  *Base limit included in an enhancement or PAK endorsement.




BO DS 01 02 19                                                                                                  Page 6 of 8
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 463 of 643
                                                                                   Policy No: WOP5350
                                          BUSINESSOWNERS                           Policy Period:
                                           DECLARATIONS                            From 05/07/2020 to 05/07/2021

                                        SECTION II - LIABILITY
                 Coverage is provided only where a premium or Limit of Insurance is shown.


LIABILITY AND MEDICAL EXPENSES COVERAGES AND LIMITS

                                                                                                        Advanced
               Policy-Wide Liability Coverages                             Limit Of Insurance           Premium
Liability And Medical Expenses                                      $1,000,000 Per Occurrence
  Medical Expenses                                                         $5,000 Per Person
  Damage To Premises Rented To You                                    $100,000 Any One Premise
Other Than Products/Completed Operations Aggregate                  $2,000,000
Products/Completed Operations Aggregate                             $2,000,000
  (This coverage does not apply to Professional Liability.)
                                                              TOTAL ADVANCED LIABILITY PREMIUM                  $30

LIABILITY EXPOSURE BASIS (All classifications based on payroll or sales are subject to audit.)

 Loc    Bldg     Class                                                                                  Estimated
                                                          Classification
  #      #       Code                                                                                 Premium Basis

  1       1     71332    Barber Shops                                                                  $8,900 (L)

Key to premium basis: (S) Sales, (P) Payroll and (L) Limit of Insurance

 ADDITIONAL LIABILITY COVERAGES
 Coverages Applicable Per Policy

                                                 Coverage                                                 Premium

 Barber Shops And Hair Salons Professional Liability - 1 Barbers                                                   $26

                                                 TOTAL ADDITIONAL LIABILITY COVERAGES PREMIUM                      $26




BO DS 01 02 19                                                                                            Page 7 of 8
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 464 of 643
                                                                     Policy No: WOP5350
                                   BUSINESSOWNERS                    Policy Period:
                                    DECLARATIONS                     From 05/07/2020 to 05/07/2021

                           ADDITIONAL INTEREST AND INSUREDS

SCHEDULE OF MORTGAGEES

LOC: 1           BLDG: 1     ADDRESS: 609 2ND ST, KENYON, MN 55946
INTEREST:        MORTGAGEE
NAME:            SECURITY STATE BANK OF KENYON


ADDRESS:         602 2ND ST, KENYON, MN 55946


LOAN NUMBER:
BANK NUMBER:




BO DS 01 02 19                                                                              Page 8 of 8
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 465 of 643
                                                                            Policy No: WOP5350
                                                                            Agent No: 660019




                                     POLICYHOLDER DISCLOSURE
                                       NOTICE OF TERRORISM
                                       INSURANCE COVERAGE
Coverage for acts of terrorism is included in your policy. You are hereby notified that under the Terrorism Risk
Insurance Act, as amended in 2015, the definition of act of terrorism has changed. As defined in Section 102(1) of
the Act: The term “act of terrorism” means any act or acts that are certified by the Secretary of the Treasury, in
consultation with the Secretary of Homeland Security, and the Attorney General of the United States - to be an act
of terrorism; to be a violent act or an act that is dangerous to human life; property or infrastructure; to have
resulted in damage within the United States, or outside the United States in the case of certain air carriers or vessel
or the premise of a United States mission; and to have been committed by an individual or individuals as part of an
effort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the
United States Government by coercion. Under your coverage, any losses resulting from certified acts of terrorism
may be partially reimbursed by the United States Government under a formula established by the Terrorism Risk
Insurance Act, as amended. However, your policy may contain other exclusions which might affect your coverage,
such as an exclusion for nuclear events. Under the formula, the United States Government generally reimburses
85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on
January 1, 2018; 81% beginning on January 1, 2019; and 80% beginning on January 1, 2020; of covered
terrorism losses exceeding the statutorily established deductible paid by the insurance company providing the
coverage. The Terrorism Risk Insurance Act, as amended, contains a $100 billion cap that limits U.S. Government
reimbursement as well as insurer's liability for losses resulting from certified acts of terrorism when the amount of
such losses exceeds $100 billion in any one calendar year. If the aggregate insured losses for all insurers exceed
$100 billion, your coverage may be reduced.
The portion of your annual premium that is attributable to coverage for acts of terrorism is $0.00, and does not
include any charges for the portion of losses covered by the United States Government under the Act.
I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK INSURANCE ACT, AS
AMENDED, ANY LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM UNDER MY POLICY COVERAGE
MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT AND MAY BE SUBJECT TO A $100
BILLION CAP THAT MAY REDUCE MY COVERAGE, AND I HAVE BEEN NOTIFIED OF THE PORTION OF MY
PREMIUM ATTRIBUTABLE TO SUCH COVERAGE.




          Policyholder/Applicant's Signature



          Print Name



          Date




TRIPRA15A
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 466 of IL
                                                                            643
                                                                              N 058 09 03


                                   MINNESOTA FRAUD STATEMENT

Any person who files a claim with intent to defraud or helps commit a fraud against an insurer is guilty of a crime.




IL N 058 09 03                                ©ISO Properties, Inc., 2003                                  Page 1 of 1
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 467 of 643



                                              IMPORTANT NOTICE


                                     NOTICE TO POLICYHOLDERS
                 POTENTIAL RESTRICTIONS OF TERRORISM COVERAGE
This Notice has been prepared in conjunction with the POTENTIAL implementation of changes related to coverage
of terrorism under your policy.
The Terrorism Risk Insurance Act established a program (Terrorism Risk Insurance Program) within the Department
of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
future terrorist attacks. That Program is subject to a termination date of December 31, 2020 unless extended by
the federal government. If the federal Program terminates, or is extended with certain changes prior to or during the
term of your policy, then the treatment of terrorism under your policy will change. This Notice is being provided to
you for the purpose of summarizing potential impact on your coverage. The summary is a brief synopsis of
significant exclusionary provisions and limitations.
This Notice does not form a part of your insurance contract. The Notice is designed to alert you to coverage
restrictions and to other provisions in certain terrorism endorsement(s) in this policy. If there is any conflict
between this Notice and the policy (including its endorsements), the provisions of the policy (including its
endorsements) apply.
Carefully read your policy, including the endorsements attached to your policy.
YOUR POLICY DURING TENURE OF THE TERRORISM RISK INSURANCE PROGRAM AS THAT PROGRAM
EXISTS PURSUANT TO THE TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT OF 2015:
Except as described below, this policy does not contain a terrorism exclusion. However, the policy contains
endorsement BP 05 23 Cap On Losses From Certified Acts Of Terrorism, under which coverage for "certified acts
of terrorism" (which is more fully defined in the endorsement but involves an act of terrorism certified by the
federal government to be an act of terrorism pursuant to the federal Terrorism Risk Insurance Act) is subject to a
limit on our liability pursuant to the federal Terrorism Risk Insurance Act. Further, the absence of a terrorism
exclusion does not create coverage for any loss, injury or damage that would otherwise be excluded under the
policy, such as property losses excluded by the nuclear hazard or war exclusions or liability losses excluded by the
war liability exclusion.
POTENTIAL CHANGE TO YOUR POLICY:
Endorsement BP 05 64 Conditional Exclusion Of Terrorism (Relating To Disposition Of Federal Terrorism Risk
Insurance Act) is attached to your policy. Its provisions become applicable to your policy only if certain events
(one or more of the them) occur. Those events include the following:
   If the federal Terrorism Risk Insurance Program (TRIP) terminates with respect to the type of insurance provided
   under this policy. (TRIP is/was scheduled to terminate at the end of December 31, 2020 unless extended by the
   federal government.); or
   If TRIP is extended with changes that increase insurers' statutory percentage deductible under TRIP for
   terrorism losses, and we are not required to make such revised coverage available to you. Our deductible is
   20% of the total of our previous year’s direct earned premiums; or
   If TRIP is extended with changes that decrease the federal government's statutory percentage share in potential
   terrorism losses, and we are not required to make terrorism coverage available to you. The government’s share
   is 80% of the terrorism losses paid by us above the deductible; or
   If TRIP is extended with changes that redefine terrorism or make insurance coverage for terrorism subject to
   provisions or requirements that differ from those that apply to other types of events or occurrences under the
   policy, and we are not required to make such revised coverage available to you.




IMPBPTRIA20
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 468 of 643


Endorsement BP 05 23 treats terrorism as follows:
   Coverage for loss or damage under property coverage or injury or damage under liability coverage arising out of
   a terrorism incident is excluded only if one or more of the following are attributed to the incident of terrorism:
   The terrorism event involves nuclear materials or results in nuclear reaction or radiation or radioactive
   contamination;
   The terrorism event involves the release of radioactive material, and it appears that one purpose of the terrorism
   was to release such material;
   The terrorism event is carried out by means of the dispersal or application of pathogenic or poisonous biological
   or chemical materials;
   The terrorism event involves the release of pathogenic or poisonous biological or chemical materials, and it
   appears that one purpose of the terrorism was to release such materials;
   For Property Coverage the total of all insured damage to types of property in the United States, its territories
   and possessions, Puerto Rico and Canada (including business interruption losses sustained by owners or
   occupants of damaged property) exceeds $25 million; or
   For Liaiblity Coverage the total of all insured damage to all types of property (including business interruption
   losses sustained by owners or occupants of damaged property), from the incident, exceeds $25 million or fifty
   or more persons sustain death or serious injury.
   The Exception Covering Certain Fire Losses applies only in certain states. Refer to the schedule for the
   applicable states. When the Exception applies, the exclusion of terrorism does not apply to direct loss or
   damage by fire to covered property, with respect to affected types of insurance in affected states.
See the definition of terrorism for purposes of the terrorism exclusion.




IMPBPTRIA20
 POLICYCASE 0:20-cv-01102-JRT-DTS
        NUMBER: WOP5350           Document 13-1 Filed 05/29/20 Page 469 of 643
                                                                      BUSINESSOWNERS
                                                                                                       BO 08 01 07 13

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  BARBER SHOPS AND HAIR SALONS
                                      PROFESSIONAL LIABILITY
 This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM
                                                          SCHEDULE
                                     Limits Of Liability - Professional Liability Only
 Per Occurrence Limit                                                                    $1,000,000
 Aggregate Limit                                                                         $2,000,000
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section II - Liability is amended as follows:                        3. The following exclusions are added:

A. For the insurance provided by this endorsement,                      This insurance does not apply to "bodily
   all provisions under Paragraph A.1. Business                         injury", "property damage", "personal and
   Liability will also apply to other injury.                           advertising injury" or other injury arising out of:

                                                                        a. The    violation   of    any    statute,  or
B. Paragraph A. Coverages also applies to "bodily                          governmental rule or regulation; however,
   injury", "property damage" or "personal and                             this exclusion does not apply to the failure
   advertising injury" arising out of the rendering of                     to perform a predisposition of skin test.
   or failure to render "barber shop or hair salon
   services" in connection with the operation of your                   b. The rendering or failure to render any
   business as a barber shop or hair salon.                                professional service, treatment, advice or
                                                                           instruction, except for "barber shop or hair
                                                                           salon services".
C. With respect to the coverage provided by this
   endorsement, Paragraph B. Exclusions is amended                       This exclusion applies even if the claims allege
   as follows:                                                           negligence or other wrongdoing in the
                                                                         supervision, hiring, employment, training or
    1. Paragraph 1.b. Contractual Liability is replaced                  monitoring of others by an insured, if the
       by the following:                                                 "occurrence" which caused the "bodily injury"
                                                                         or "property damage", or the offense which
                                                                         caused the "personal and advertising injury",
       This insurance does not apply to:                                 involved that which is described in Paragraph
                                                                         a. or b.
       b. "Bodily      injury",   "property   damage",
          "personal and advertising injury" or other             D. Paragraph C. Who Is An Insured is amended as
          injury for which the insured is obligated to              follows:
          pay damages by reason of the assumption
          of liability in a contract or agreement. This              1. Paragraph 2.a. is replaced by the following:
          exclusion does not apply to liability for
                                                                        2. Each of the following is also an insured:
          damages that the insured would have in the
          absence of the contract or agreement.                            a. Your "employees", other than either your
                                                                              "executive officers" (if you are an
    2. The following exclusions do not apply:                                 organization other than a partnership,
                                                                              joint venture or limited liability company)
       a. Paragraph 1.j. Professional Services;                               or your managers (if you are a limited
                                                                              liability company), but only for acts
                                                                              within the scope of their employment by
       b. Paragraph 1.k.(6) Damage To Property; and                           you or while performing duties related to
                                                                              the conduct of your business. However,
       c. Paragraph 1.m. Damage To Your Work.

                       Includes copyrighted material of ©ISO Properties, Inc. with its permission
  BO 08 01 07 13                        ©Insurance Services Office, Inc., 2012                              Page 1 of 3
           CASE
          none       0:20-cv-01102-JRT-DTS
                 of these  "employees" is an insured   Document
                                                              E. 13-1   Filed
                                                                  For the      05/29/20
                                                                            insurance       Page
                                                                                       provided by470
                                                                                                    this of 643
                                                                                                          endorsement,
          for:                                                    Paragraph D. Liability And Medical Expenses
                                                                  Limits Of Insurance is replaced by the following:
          (1) "Bodily     injury",     "personal     and
               advertising injury" or other injury:               1. The Limits Of Insurance shown in the Schedule
                                                                     and the rules below fix the most we will pay
             (a) To you, to your partners or mem-                    regardless of the number of:
                  bers (if you are a partnership or
                  joint venture), to your members (if                a. Insureds;
                  you     are    a    limited    liability           b. Claims made or "suits" brought; or
                  company), or to a co-"employee"
                  while that co-"employee" is either                 c. Persons or organizations making claims or
                  in the course of his or her employ-                    bringing "suits".
                  ment or performing duties related
                  to the conduct of your business;                2. Subject to the Aggregate Limit Of Insurance
                                                                     shown in the Schedule, the most we will pay
             (b) To the spouse, child, parent,                       for the sum of all damages because of all
                  brother     or    sister    of     that            "bodily injury", "property damage", or all other
                  co-"employee" as a consequence                     injury arising out of any one "occurrence", or
                  of Paragraph (1)(a) above;                         "personal and advertising injury" sustained by
                                                                     any one person or organization, is the per
             (c) For which there is any obligation
                                                                     "occurrence" limit shown in the Schedule.
                  to share damages with or repay
                  someone else who must pay                       3. The Limits Of Insurance shown in the
                  damages of the injury described in                  Schedule      apply     separately     to   each
                  Paragraph (1)(a) or (1)(b); or                      consecutive annual period and to any
                                                                      remaining period of less than 12 months,
          (2) "Bodily injury", "property damage",
               "personal and advertising injury" or                   starting with the beginning of the policy
               other injury arising out of his or her                 period shown in the Declarations, unless the
               providing or failing to provide                        policy period is extended after issuance for an
               professional services. However, your                   additional period of less than 12 months. In
               "employees" are insureds with                          that case, the additional period will be
               respect to their providing or failing to               deemed part of the last preceding period for
               provide "barber shop or hair salon                     purposes of determining the Limits of
               services" in connection with the
               operation of your business as a                        Insurance.
              barber shop or hair salon.                     F. For the coverage provided by this endorsement,
                                                                Paragraph F. Liability And Medical Expenses
          (3) "Property damage" to property:                    Definitions is amended as follows:
              (a) Owned, occupied or used by; or                 1. The definition of "occurrence" is amended to
                                                                    include any act or omission arising out of the
              (b) Rented to, in the care, custody or                rendering of or failure to render "barber shop
                  control of, or over which physical                or hair salon services".
                  control is being exercised for any             2. The following definition is added:
                  purpose by;
                                                                    "Barber shop or hair salon services" means:
              you, any of your "employees", any                     a. Haircutting, hairstyling, hair dyeing, hair
              partner or member (if you are a                          trimming, hair shaving, hair conditioning,
              partnership or joint venture), or any                    hair shampooing; or
              member (if you are a limited liability
              company).                                             b. Advice or instruction for the purpose of
                                                                       appearance or personal grooming or therapy
  2. The following is added to Paragraph 2.:                           in connection with any of the services
                                                                       described in a. above.
        e. Any operator who rents or leases from                    However, "barber shop or hair salon services"
           the insured booth space, chairs or any                   does not include:
           portion of your premises for the purpose                 a. The removal of, or the attempted removal
           of conducting "barber shop or hair salon                    of, hair by electrolysis;
           services" and any "employee" of such
           operator, but only with respect to                       b. Hair implanting or hair transplanting or any
           liability arising out of such services.                     attempt at these; or




               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 08 01 07 13                         ©ISO Properties, Inc., 2012                                       Page 2 of 3
    c. The CASE   0:20-cv-01102-JRT-DTS
           use of any                           Document 13-1 Filed 05/29/20 Page 471 of 643
                      dye or coloring to eyelashes
       or eyebrows except mascara or eyebrow
       pencils.




               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 08 01 07 13                         ©ISO Properties, Inc., 2012                          Page 3 of 3
POLICYCASE 0:20-cv-01102-JRT-DTS
       NUMBER: WOP5350           Document 13-1 Filed 05/29/20 Page 472 of 643
                                                                    BUSINESSOWNERS
                                                                                                    BO 60 22 01 11

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                EXCLUSION - COSMETIC DAMAGE TO
                                  ROOF COVERINGS AND SIDING
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                        SCHEDULE

Premises    Building                                                                       Exclusion Applies To:
 Number     Number                            Covered Property                         Roof Coverings       Siding
    1           1        609 2ND ST, KENYON, MN 55946                                         X




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section I - Property is amended as follows:                    B. The following definitions are added to Section H. -
                                                                  Property Definitions:
A. With respect to the building(s) listed in the
   Schedule of this endorsement, the following                    "Cosmetic loss or damage” means loss or damage
   exclusion is added to the Paragraph B.1 -                      that alters only the physical appearance but does
   Exclusions:                                                    not result in the failure to perform intended
                                                                  function of keeping out the elements over an
   Cosmetic Loss Or Damage
                                                                  extended period of time.
   1. We will not pay for “cosmetic loss or damage”
                                                                  “Roof Covering” means the roofing material
      caused directly or indirectly by Windstorm or
                                                                  exposed to the weather, the underlayments
      Hail to:
                                                                  applied for moisture protection, and all flashings
        a. “Roof coverings” as indicated in the                   required in the replacement of a “roof covering”.
           Schedule.                                              “Siding” means the material exposed to the
        b. “Siding” as indicated in the Schedule.                 weather providing exterior protection to the walls
                                                                  of a building or structure.
   2. But we will cover windstorm or hail damage
      to that portion of the “roof covering” or
      "siding" that will allow the penetration of
      water, or result in the failure of the “roof
      covering” or "siding" to perform its intended
      function of keeping out the elements over an
      extended period of time.




                       Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 22 01 11                             ©Insurance Services Office, Inc.                             Page 1 of 1
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 473 of 643
                                                                    BUSINESSOWNERS
                                                                                                  BO 60 37 05 16

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         PROPERTY ULTRA PLUS
This endorsement modifies insurance provided under the following.

   BUSINESSOWNERS COVERAGE FORM

                                                      SCHEDULE


Premises Number                                           Premises Address
       1            609 2ND ST, KENYON, MN 55946




                                  Coverage                                         Limit Of Insurance        Page

Accounts Receivable:
   On Premises                                                                          $25,000               6
   Off Premises                                                                         $5,000                6

Brands And Labels                                                                       $10,000               6
Business Income From Dependent Properties                                               $10,000               4
   (Including coverage for Secondary Dependent Properties)

Claims Expense                                                                          $10,000               4

                                                                                             $5,000
Computer Fraud And Funds Transfer Fraud
                                                                               Included in Endorsement BP 05 47
Credit Card Receipts                                                                     $2,500               6
Employee Dishonesty                                                                      $5,000               7
Extended Business Income                                                                  90 Days             3
Fine Arts Coverage                                                                      $10,000               4
Fire Department Service Charge                                                           $5,000               3




                     Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                                ©ISO Properties, Inc.                                     Page 1 of 7
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 474 of 643
                                 Coverage                                         Limit Of Insurance        Page

Fire Extinguisher Systems Recharge Expense                                             $10,000                4
Forgery Or Alteration                                                                   $5,000                3
Jewelry, Watches, Etc. - Theft Limitation                                               $5,000                3
                                                                               Up To Business Personal
Leased Gap Coverage - Office Equipment                                                                        7
                                                                                   Property Limit
Lock Replacement                                                                        $5,000                4
Money And Securities:
   Inside The Premises                                                                 $25,000                7
   Outside The Premises                                                                $5,000                 7
Money Orders And Counterfeit Money                                                      $5,000                3
Newly Acquired Or Constructed Property:
   Building Coverage Extension                                                        $500,000                5
   Business Personal Property Coverage Extension                                      $250,000                5
   Period Of Coverage Extension                                                        60 Days                5
Ordinance Or Law (If Building Coverage is provided on premises):              Included in Endorsement BP 04 46
    Demolition Cost And Increased Cost Of Construction                                     $25,000
    Coverage For Loss To Undamaged Portion Of The Building                       Up to Building Limit Included

Outdoor Property:
   Per Occurrence                                                                      $10,000                5
   Per Tree, Shrub Or Plant                                                            $1,000                 5

Outdoor Signs                                                                          $10,000                7
Personal Effects                                                                       $10,000                6
Personal Property In Transit                                                           $10,000                6
Personal Property Off-premises                                                         $25,000                5
Pollutant Clean-up And Removal                                                         $25,000                3
Premises Boundary Redefined - Broadened To 1,000 Feet                                  Included               3
Reward Payment                                                                         $10,000                4
Salesperson’s Samples                                                                  $10,000                5
Unauthorized Business Card Use                                                          $5,000                5
Utility Service (Provides Water, Communication & Power Supply Services):
     Direct Damage                                                                         $10,000
                                                                              Included in Endorsement BP 04 56
   Time Element                                                                            $10,000
      (Includes Wastewater Removal Property Coverage)                         Included in Endorsement BP 04 57

Valuable Papers And Records
    On Premises                                                                        $25,000                6
    Off Premises                                                                       $10,000                6

Water Back-up And Sump Overflow:                                              Included in Endorsement BP 04 53
   Covered Property Annual Aggregate                                                       $10,000
   Business Income And Extra Expense Annual Aggregate                                       $5,000
The Schedule above is a summary of the Coverages and the Limits Of Insurance provided by the
Businessowners Property Ultra Plus. If higher limits are purchased, the Limit Of Insurance will be shown on the
Declarations or on the endorsement referenced for the coverage.


                    Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                               ©ISO Properties, Inc.                                     Page 2 of 7
SECTION CASE    0:20-cv-01102-JRT-DTS Document 13-1 Filed units,
         I - PROPERTY                                     05/29/20      Page 475 of
                                                                   and regardless   of 643
                                                                                       the number or
                                                          types of services performed.
With respect to coverage provided by this
endorsement, the provisions of Section I - Property,      This Additional Coverage applies to your
including Paragraph D. Deductibles, of the                liability for fire department service
Businessowners Coverage Form apply, unless                charges:
modified by this endorsement. The coverage provided
by this endorsement applies separately to each                 (1) Assumed      by      contract  or
premises shown in the Schedule above.                               agreement prior to loss; or

Section I - Property is amended as follows:                              (2) Required by local ordinance.

                                                             2. Extended Business Income
A. Premises Boundary Redefined - Broadened To
   1,000 Feet
                                                                 The number of consecutive days for item
    With respect to the coverage provided by this                f.(2)(a)(ii)ii. under Extended Business Income
    endorsement, any reference to the distance                   has been increased to the number of days
    limitation of within 100 feet of the buildings or            shown on the Schedule under Extended
    structures or within 100 feet of the premises                Business Income, unless a greater number of
    described in the Declarations is amended to read             consecutive       days    is  shown    in   the
    within 1,000 feet of the buildings or structures or          Declarations.
    within 1,000 feet of the premises described in
    the Schedule.                                            3. Pollutant Clean-up And Removal

B. Jewelry, Watches, Etc. - Theft Limitation                    The last paragraph of item h. Pollutant
                                                                Clean-up And Removal is replaced by the
   With respect to the coverage provided by this                following:
   endorsement, Paragraph 4.c.(2) Limitations is
   replaced by the following:                                   The most we will pay for each location
                                                                described in the Schedule under this
   (2) Jewelry, watches, watch movements, jewels,               Additional Coverage is the Pollutant Clean-up
       pearls, precious and semiprecious stones,                And Removal Limit Of Insurance shown on
       bullion, gold, silver, platinum and other                the Schedule for the sum of all such expenses
       precious alloys or metals is limited to the              arising out of Covered Causes of Loss
       Jewelry, Watches, Etc. - Theft Limitation limit          occurring during each separate 12-month
       shown in the Schedule. This limit does not
                                                                period of this policy.
       apply to jewelry and watches worth $100 or
       less per item.
                                                             4. Money Orders And “Counterfeit Money”
C. With respect to the coverage provided by this
   endorsement, Paragraph 5. Additional Coverages                The last paragraph of item j. Money Orders
   under A. Coverages is amended as follows:                     And “Counterfeit Money” is replaced by the
                                                                 following:
   1. Fire Department Service Charge
                                                                 The most we will pay for any loss under this
       Paragraph c. Fire Department Service Charge               Additional Coverage is the Money Orders And
       is replaced by the following:                             “Counterfeit Money” Limit Of Insurance
                                                                 shown in the Schedule.
       c. Fire Department Service Charge
                                                             5. Forgery Or Alteration
           When the fire department is called to save
           or protect Covered Property from a                    Paragraph k.(4) Forgery      Or   Alteration is
           Covered Cause of Loss, we will pay up to              replaced by the following:
           the Fire Department Service Charge Limit
           Of Insurance shown in the Schedule for                (4) The most we will pay for any loss,
           service at each premises described in the                 including legal expenses, under this
           Schedule, unless a different limit is shown               Additional Coverage is the Forgery Or
           in the Declarations. Such limit is the most               Alteration Limit Of Insurance shown in the
           we will pay for regardless of the number                  Schedule, unless a higher Limit Of
           of responding fire departments or fire                    Insurance is shown in the Declarations.

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                      Page 3 of 7
             CASE
   6. Business      0:20-cv-01102-JRT-DTS
                Income  From Dependent PropertiesDocument 13-1 toFiled  05/29/20
                                                                   personal propertyPage   476will
                                                                                     of others of 643
                                                                                                   only be for
                                                               the account of the owner of the property.
      The last paragraph of item m.(1) under
      Business Income From Dependent Properties               The value of fine arts will be the least of the
      is replaced by the following:                            following amounts:

        The most we will pay under this Additional               (1) The actual cash value of that property at
        Coverage is the Business Income From                         the time of the loss;
        Dependent Properties Limit Of Insurance
        shown in the Schedule, unless a higher Limit             (2) The cost of reasonably restoring that
        Of Insurance is indicated in the Declarations.               property to its condition immediately
                                                                     before loss; or
   7. Fire Extinguisher Systems Recharge Expense
                                                                 (3) The cost of replacing that property with
        Paragraph o.(3) under Fire Extinguisher                      substantially identical property.
        Systems Recharge Expense is replaced by the
        following:
                                                                 In the event of loss, the value of property will
        (3) The most we will pay under this                      be determined as of the time of loss.
            Additional   Coverage    in   any one
            occurrence is the Fire Extinguisher                  In case of loss to any part of a pair or set we
            Systems Recharge Expense Limit Of                    will:
            Insurance shown in the Schedule.
                                                                 (1) Repair or replace any part to restore the
D. With respect to the coverage provided by this
   endorsement, the following items are added to                     pair or set to its value before the loss; or
   Paragraph A.5. Additional Coverages:
                                                                 (2) Pay the difference between the value of
   s. Claims Expense                                                 the pair or set before and after the loss.
        We will pay for the reasonable costs you
                                                              u. Lock Replacement
        incur, as required by policy conditions, after a
        covered property loss. This includes the cost
        of taking inventory, making appraisals and               We will pay the necessary expenses you incur
        preparing other data to determine the extent             to replace or rekey locks made necessary due
        of your loss.                                            to theft or unauthorized copying of keys,
                                                                 damage to door locks caused by covered theft
        We will not pay for fees or expenses you                 loss or any other legitimate security concern
        incur from independent or public insurance               caused in a covered theft loss.
        adjusters or for expenses related to claims not
        covered by this policy.                                  This insurance does not apply to loss caused
                                                                 by vandalism, wear and tear, or mysterious
        The most we will pay for any loss under this             disappearance of keys.
        Additional Coverage is the Claims Expense
        Limit Of Insurance shown in the Schedule.                The most we will pay for loss or damage in
                                                                 any one occurrence under this Additional
   t.   Fine Arts Coverage                                       Coverage is the Lock Replacement Limit Of
                                                                 Insurance shown in the Schedule.
        We will pay for direct loss or damage to Fine
        Arts, whether owned by you or others, and in             We will not pay for the necessary expenses
        your care, custody or control.                           until the amount of the necessary expenses
                                                                 exceed $50 for each occurrence.
        Fine arts includes, but is not limited to
        antiques, paintings, etchings, drawings,              v. Reward Payment
        tapestries, sculptures and fragile property
        such as porcelains, china and marble.                    We will pay for rewards to any person or
                                                                 persons, other than you, your officers, your
        The most we will pay for loss in any one                 partners or your employees, for information
        occurrence under this Additional Coverage is             leading to the arrest and conviction of the
        the Fine Arts Limit Of Insurance shown in the            person(s) who caused the loss covered under
        Schedule at each premises listed in the                  this policy.
        Schedule. Our payment for loss of or damage

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                     Page 4 of 7
       CASE
      The     0:20-cv-01102-JRT-DTS
           most  we will pay per occurrenceDocument
                                             under  13-1 Filed The
                                                               05/29/20
                                                                    most wePage   477for
                                                                             will pay  of 643
                                                                                          loss or damage
      this Additional Coverage, regardless of the              under this Extension is the Newly
      number of persons involved in providing                  Acquired Or Constructed Property -
      information, is the Reward Payment Limit Of              Business Personal Property Coverage
      Insurance shown in the Schedule.                         Extension Limit Of Insurance shown in the
                                                               Schedule.
   w. Salesperson’s Samples
                                                           c. Period Of Coverage Extension
      We will pay for loss or damage to samples of
      your stock in trade and similar property of              The number of days for item a.(3)(b)
      others, while such property is in the care,              Period Of Coverage has been increased to
      custody or control of your salesperson, sales            the number of days shown on the
      agents, or yourself while acting as a                    Schedule under Newly Acquired Or
      salesperson and while more than 1,000 feet               Constructed Property - Period Of
      from the premises described in the Schedule.             Coverage Extension.

       The most we will pay per occurrence under             2. Personal Property Off-premises
       this Additional Coverage is the Salesperson’s
       Samples Limit Of Insurance shown in the                   Paragraph b. Personal Property Off-premises
       Schedule.                                                 is replaced by the following:

                                                                b. Personal Property Off-premises
   x. Unauthorized Business Card Use
                                                                    You may extend the insurance provided
       We will pay for your loss that results directly              by this policy to apply to your Covered
       from the theft or unauthorized use of credit,                Property, other than “money” and
       debit or charge cards issued in your business                “securities”,   “valuable   papers    and
       name and used solely for business purposes.                  records”, or accounts receivable, while it
       However, we will not pay for theft or                        is at a premises you do not own, lease or
       unauthorized use of credit, debit or charge                  operate. The most we will pay for loss or
       cards entrusted to others or your employees.                 damage under this Extension is the
                                                                    Personal Property Off-premises Limit Of
       The most we will pay per occurrence under                    Insurance shown in the Schedule.
       this Additional Coverage is the Unauthorized
       Business Card Use Limit Of Insurance shown            3. Outdoor Property
       on the Schedule.
                                                                 Paragraph c. Outdoor Property is deleted and
                                                                 replaced by the following:
E. With respect to the coverage provided by this
   endorsement, Paragraph 6. Coverage Extensions
                                                                 c. Outdoor Property
   under A. Coverages is amended as follows:
                                                                    You may extend the insurance provided
   1. Newly Acquired Or Constructed Property                        by this policy to apply to your outdoor
                                                                    fences, radio and television antennas
       a. Building Coverage Extension                               (including satellite dishes), signs (other
                                                                    than signs attached to buildings), trees,
          The last paragraph of item a.(1) Buildings                shrubs and plants (other than trees,
          is replaced by the following:                             shrubs or plants which are part of a
                                                                    vegetated roof), including debris removal
          The most we will pay for loss or damage                   expense. Loss or damage must be caused
          under this Extension is the Newly                         by or result from any of the following
          Acquired Or Constructed Property -                        causes of loss:
          Building Coverage Extension Limit Of
          Insurance shown in the Schedule.                          (1) Fire;

                                                                    (2) Lightning;
       b. Business Personal      Property   Coverage
          Extension                                                 (3) Explosion
          The last paragraph of item a.(2) Business                 (4) Riot or Civil Commotion; or
          Personal Property is replaced by the
          following:                                                (5) Aircraft


               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                     Page 5 of 7
            CASE
          The  most0:20-cv-01102-JRT-DTS         Document 13-1 Filed
                     we will pay for loss or damage                  05/29/20
                                                                 shown           Page 478unless
                                                                         in the Schedule,   of 643a higher
          under this Extension is the Outdoor                    Limit Of Insurance is shown in the
          Property Per Occurrence Limit shown in                 Declarations.
          the Schedule, unless a higher Limit Of
          Insurance is shown in the Declarations.                For accounts receivable not at the
          However, we will not pay more than the                 described premises, the most we will pay
          Outdoor Property Per Tree, Shrub Or Plant
                                                                 is the Accounts Receivable Off Premises
          Limit shown in the Schedule for any one
                                                                 Limit shown in the Schedule.
          tree, shrub or plant.
                                                          F. With respect to the coverage provided by this
          Subject to all aforementioned terms and
                                                             endorsement, the following items are added to
          limitations of coverage, this Coverage
                                                             Paragraph A.6. Coverage Extensions:
          Extension includes the expense of
          removing from the described premises the
                                                              h. Brands And Labels
          debris of trees, shrubs and plants which
          are the property of others, except in the
                                                                   If branded or labeled merchandise that is
          situation in which you are a tenant and
                                                                   Covered Property is damaged by a Covered
          such property is owned by the landlord of
                                                                   Cause of Loss, we may take all or part of the
          the described premises.
                                                                   property at an agreed or appraised value. If
                                                                   so, you may:
  4. Personal Effects
                                                                   (1) Stamp the word salvage on the
      The last paragraph of item d. Personal Effects
                                                                       merchandise or its containers, if the
      is replaced by the following:
                                                                       stamp will not physically damage the
                                                                       merchandise; or
      The most we will pay for loss or damage
      under this Extension at each premises listed in
                                                                   (2) Remove the brands or labels, if doing so
      the Schedule is the Personal Effects Limit Of
                                                                       will   not    physically    damage    the
      Insurance shown in the Schedule.
                                                                       merchandise. You must relabel the mer-
                                                                       chandise or its containers to comply with
  5. Valuable Papers And Records
                                                                       the law.
     Paragraph e.(3) Valuable Papers And Records
                                                                   We will pay reasonable costs you incur to
     is replaced by the following:
                                                                   perform the activity described in h.(1) or h.(2)
                                                                   above. The most we will pay for these costs
      (3) The most we will pay under this Coverage
                                                                   under this Coverage Extension is the Brands
          Extension for loss or damage to “valuable
                                                                   And Labels Limit Of Insurance shown in the
          papers and records” in any one
                                                                   Schedule.
          occurrence at the premises described in
          the Schedule on this endorsement is the
                                                              i.   Credit Card Receipts
          Valuable Papers And Records On Premises
          Limit shown in the Schedule, unless a
                                                                   You may extend the insurance that applies to
          higher Limit Of Insurance is shown in the
                                                                   Business Personal Property to apply to all
          Declarations.
                                                                   sums due to you from the payors of credit
                                                                   card charge receipts, including your normal
          For “valuable papers and records” not at
                                                                   collection expenses, provided you are unable
          the described premises, the most we will
                                                                   to collect from them due to direct loss or
          pay is the Valuable Papers And Records
                                                                   damage to your credit card receipts from a
          Off Premises Limit shown in the Schedule.
                                                                   Covered Cause of Loss.
  6. Accounts Receivable
                                                                   The most we will pay per occurrence for this
                                                                   Coverage Extension is the Credit Card
      Paragraph f.(2) Accounts        Receivable   is
                                                                   Receipts Limit Of Insurance shown in the
      replaced by the following:
                                                                   Schedule.
      (2) The most we will pay under this Coverage
                                                              j.   Personal Property In Transit
          Extension for loss or damage in any one
          occurrence at the premises described in
                                                                   You may extend the insurance provided by
          the Schedule on this endorsement is the
                                                                   this policy to apply to your Covered Property,
          Accounts Receivable On Premises Limit
                                                                   other than “money” and “securities”,

               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                       Page 6 of 7
        CASE 0:20-cv-01102-JRT-DTS
       “valuable                               Document 13-1
                  papers and records”, or accounts            Filed And
                                                         3. Money   05/29/20      Page 479 of 643
                                                                         Securities
       receivable, while it is in the course of transit.
       The most we will pay for loss or damage                  Paragraph 2.c. Money And Securities is
       under this Extension is the Personal Property            replaced by the following:
       In Transit Limit Of Insurance shown in the
       Schedule.                                                c. The most we will pay for loss in any one
                                                                    occurrence is:
G. With respect to the coverage provided by this
   endorsement, the following is added to Paragraph                 (1) The Money And Securities - Inside The
   E.5. Property Loss Conditions - Loss Payment:                        Premises Limit Of Insurance shown in
                                                                        the Schedule, unless a higher limit is
   i. Lease Gap Coverage - Office Equipment                             shown in the Declarations, for
                                                                        “money” and “securities” while:
       Applicable to covered Business Personal
       Property you lease or rent from others, in the                   (a) In or on the premises described in
       event of a covered loss to leased or rented                          the Schedule on this endorsement;
       office equipment, our limit of liability will be                     or
       the greater of:
                                                                        (b) Within     a    bank   or   savings
       (1) The amount due under the terms of the                            institution; and
           lease or rental agreement to which your
           covered Business Personal Property is                    (2) The Money And Securities - Outside
           subject; or                                                  The Premises Limit Of Insurance
                                                                        shown in the Schedule, unless a
       (2) The cost to repair or replace, with                          higher limit is shown in the
           property of like kind and quality.                           Declarations,     for    “money”    and
                                                                        “securities” while anywhere else.
H. With respect to the coverage provided by this
   endorsement, Section G. Optional Coverages is             4. Employee Dishonesty
   amended as follows:
                                                                  Paragraph 3.c. Employee        Dishonesty    is
   1. The introductory paragraph is deleted and
                                                                  replaced by the following:
      replaced with the following:
                                                                  c. The most we will pay for loss or damage
       If shown as applicable in the Schedule of this
                                                                     in any one occurrence is the Limit Of
       endorsement,      the     following    Optional
                                                                     Insurance for Employee Dishonesty shown
       Coverages also apply. If higher limits are
                                                                     in the Schedule, unless a higher limit is
       provided, they will be shown on the
                                                                     shown in the Declarations.
       Declarations under the designated coverage.
       These coverages are subject to the terms and
       conditions applicable to property coverage in      SECTION III - COMMON POLICY PROVISIONS
       this policy, except as provided below:
                                                          I.   The following policy condition is added to Section
   2. Outdoor Signs                                            III - Common Policy Conditions (Applicable To
                                                               Section I - Property And Section II - Liability):
       Paragraph 1.d. Outdoor Signs is replaced by
       the following:                                          M. Insurance Under      Same     Coverage    With
                                                                  Different Limits
       d. The most we will pay for loss or damage
          in any one occurrence is the Limit Of                   If more than one endorsement has the same
          Insurance for Outdoor Signs shown in the                coverage,      but  different   limits,    the
          Schedule, unless a higher Limit Of                      endorsement with the highest limit will be the
          Insurance is shown in the Declarations.                 most we will pay for the covered loss. The
                                                                  limits may not be combined to obtain a higher
                                                                  limit of insurance.




               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 37 05 16                          ©ISO Properties, Inc.                                       Page 7 of 7
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 480 of 643
                                                                    BUSINESSOWNERS
                                                                                               BO 60 50 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                     SCHEDULE

 The following deductible amount will apply to each loss after all other adjustments have been made.
       Deductible: $500
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to Paragraph A.3. Covered                 coverages do not provide additional amounts
   Causes Of Loss in Section I - Property.                          of insurance.

   Additional Coverage - Equipment Breakdown                        a. Expediting Expenses

   The term Covered Cause of Loss includes the                         With respect to your damaged Covered
   Additional Coverage Equipment Breakdown as                          Property, we will pay the reasonable extra
   described and limited below.                                        cost to:
   1. We will pay for direct physical damage to                        (1) Make temporary repairs; and
      Covered Property that is the direct result of
      an “accident.” As used in this Additional
      Coverage, “accident” means a fortuitous                          (2) Expedite   permanent        repairs   or
      event that causes direct physical damage to                          permanent replacement.
      “covered equipment.” The event must be one
      of the following:                                                The most we will pay for loss or expense
                                                                       under this coverage is $25,000.
       a. Mechanical breakdown, including rupture
          or bursting caused by centrifugal force;
                                                                    b. Hazardous Substances
       b. Artificially generated electrical, magnetic
          or electromagnetic energy, including                         We will pay for the additional cost to
          electric arcing, that damages, disturbs,                     repair or replace Covered Property
          disrupts or otherwise interferes with any                    because of contamination by a “hazardous
          electrical or electronic wire, device,                       substance.” This includes the additional
          appliance, system or network;                                expenses to clean up or dispose of such
                                                                       property.
       c. Explosion of steam boilers, steam pipes,
          steam engines or steam turbines owned                        This does not include contamination of
          or leased by you, or operated under your
                                                                       “perishable   goods”     by     refrigerant,
          control;
                                                                       including but not limited to ammonia,
       d. Loss or damage to steam boilers, steam                       which is addressed in 2.c.(1)(b) below. As
          pipes, steam engines or steam turbines                       used in this coverage, additional costs
          caused by or resulting from any condition                    mean those beyond what would have
          or event inside such equipment; or                           been payable under this Equipment
                                                                       Breakdown Coverage had no “hazardous
       e. Loss or damage to hot water boilers or                       substance” been involved.
          other water heating equipment caused by
          or resulting from any condition or event                     The most we will pay for loss, damage or
          inside such boilers or equipment.                            expense under this coverage, including
                                                                       actual loss of Business Income you
   2. The following coverages also apply to the
                                                                       sustain and necessary Extra Expense you
      direct result of an “accident.” These
                                                                       incur, is $25,000.


               Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 50 01 11                          ©ISO Properties, Inc.                                          Page 1 of 4
          CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed landlord’s
     c. Spoilage                                               05/29/20 utility
                                                                            Pageor 481
                                                                                   otherofsupplier
                                                                                           643 who
                                                              provides you with any of the following
        (1) We will pay:                                      services: electrical power, waste
                                                              dis posal,       air     conditioning,
            (a) For physical damage to “perishable            refrigeration, heating, natural gas,
                goods” due to spoilage;                       compressed air, water, steam, internet
                                                              access, telecommunications services,
            (b) For physical damage to “perishable            wide     area    networks      or    data
                goods” due to contamination from              transmission. The equipment must
                the release of refrigerant, including         meet the definition of “covered
                but not limited to ammonia;                   equipment” except that it is not
                                                              Covered Property.
            (c) Any necessary expenses you incur
                to reduce the amount of loss              (2) We will not pay for any loss of
                under this coverage to the extent             Business Income you sustain that
                that they do not exceed the                   results from the interruption of utility
                amount of loss that otherwise                 services during the first 24 hours
                would have been payable under                 following the “accident.” However, if
                this coverage.                                the “period of restoration” begins
                                                              more than 24 hours after the time of
        (2) If you are unable to replace the                  the direct physical damage for
            “perishable      goods”     before     its        Business Income, then that time
            anticipated sale, the amount of our               period will apply instead of the 24
            payment will be determined on the                 hours provided for in this paragraph.
            basis of the sales price of the
            “perishable goods” at the time of the          (3) The most we will pay in any “one
            “accident,”     less    discounts    and           accident” for loss, damage or
            expenses you otherwise would have                  expense under this coverage is the
            had. Otherwise our payment will be                 applicable limit for Business Income,
            determined in accordance with the                  Extra Expense or Spoilage.
            Loss Payment condition.
                                                       f. Business Income and Extra Expense
            The most we will pay for loss, damage
                                                                       Any insurance provided under this policy
            or expense under this coverage is
                                                                       for Business Income or Extra Expense is
            $50,000.
                                                                       extended to the coverage provided by
                                                                       this endorsement. The most we will pay
     d. Data Restoration
                                                                       for loss or expense under this coverage is
                                                                       the applicable limit for Business Income
        We will pay for your reasonable and
                                                                       and Extra Expense.
        necessary cost to research, replace and
        restore lost “electronic data.”                    B. Paragraph B. Exclusions in Section I - Property is
                                                              amended as follows:
        The most we will pay for loss or expense
        under this coverage, including actual loss             Equipment Breakdown Exclusions
        of Business Income you sustain and
        necessary Extra Expense you incur, is
                                                               All exclusions in Section I - Property apply except
        $25,000.
                                                               as modified below and to the extent that
                                                               coverage is specifically provided by this
     e. Service Interruption                                   Additional Coverage Equipment Breakdown.

        (1) Any insurance provided for Business                1. The following exclusions are modified:
            Income, Extra Expense or Spoilage is
            extended to apply to your loss,                        a. The following is         added to   Exclusion
            damage or expense caused by the                           B.1.g.:
            interruption of utility services. The
            interruption must result from an                          However,     if    electrical    “covered
            “accident” to equipment, including                        equipment” requires drying out because of
            overhead transmission lines, that is                      Water as described in g.(1) through g.(3)
            owned by a utility, landlord, a

                  Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 50 01 11                             ©ISO Properties, Inc.                                     Page 2 of 4
      CASE  0:20-cv-01102-JRT-DTS
        above,                             Document 13-1 Filed 05/29/20
               we will pay for the direct expenses                       Pageor482
                                                                     cleaning,      of 643
                                                                                by the performance of
         of such drying out subject to the                                    maintenance.
         applicable Limit of Insurance         and
         deductible for Building or Business                          However, if an “accident” results, we will
         Personal Property, whichever applies.                        pay for the resulting loss, damage or
                                                                      expense caused by that “accident.”
     b. As respects this endorsement only, the
        next to the last paragraph in Exclusion                   b. With respect to Service Interruption
        B.1.h. is deleted and replaced with the                      coverage, we will also not pay for an
        following:                                                   “accident” caused by or resulting from: fire;
                                                                     lightning; windstorm or hail; explosion
         However, if excluded loss or damage, as                     (except as specifically provided in A.1.c.
         described in Paragraph (1) above results                    above); smoke; aircraft or vehicles; riot or
         in an “accident,” we will pay only for the                  civil commotion; vandalism; sprinkler
         loss, damage or expense caused by such                      leakage; falling objects; weight of snow, ice
         “accident.”                                                 or sleet; freezing; collapse; flood or earth
                                                                     movement.
     c. As respects this endorsement only, the
        last paragraph of Exclusion B.2.l. is                     c. With respect to Business Income, Extra
        deleted and replaced with the following:                     Expense    and     Service   Interruption
                                                                     coverages, we will also not pay for any
         But if an excluded cause of loss that is                    increase in loss resulting from an
         listed in 2.l.(1) through (7) results in an                 agreement between you and your
         “accident,” we will pay for the loss,                       customer or supplier.
         damage or expense caused by that
         “accident.”                                              d. We will not pay for any loss or damage to
                                                                     animals.
     d. The following is added to Exclusions
        B.2.m. and B.2.n.:                                C. The following is added to Paragraph C. Limits Of
                                                              Insurance in Section I - Property:
         We will also pay for direct physical loss or
         damage caused by an “accident.”                      The most we will pay for loss, damage or
                                                              expense under this endorsement arising from any
  2. The following exclusions are added:                      “one accident” is the applicable Limit of Insurance
                                                              for Section I - Property in the Declarations.
     a. We will not pay for loss, damage or                   Coverage provided under this endorsement does
        expense caused by or resulting from:                  not provide an additional amount of insurance.

         (1) A hydrostatic, pneumatic or gas              D. With respect to the coverage provided under this
             pressure test of any boiler or pressure         endorsement, the following conditions are added
             vessel, or an electrical insulation             to Paragraph F. Property General Conditions in
             breakdown test of any type of                   Section I - Property.
             electrical equipment; or
                                                              1. Suspension
         (2) Any of the following:
                                                                  Whenever “covered equipment” is found to be
             (a) Defect,      programming       error,            in, or exposed to, a dangerous condition, any
                 programming limitation, computer                 of our representatives may immediately
                 virus, malicious code, loss of data,             suspend the insurance against loss from an
                 loss of access, loss of use, loss of             “accident” to that “covered equipment.” This
                 functionality or other condition                 can be done by mailing or delivering a written
                 within or involving “electronic                  notice of suspension to:
                 data” of any kind; or
                                                                  a. Your last known address; or
             (b) Misalignment,        miscalibration,
                 tripping off-line, or any condition              b. The   address    where        the   “covered
                 which can be corrected by                           equipment” is located.
                 resetting, tightening, adjusting or


                   Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 50 01 11                             ©ISO Properties, Inc.                                     Page 3 of 4
      Once CASE      0:20-cv-01102-JRT-DTS
             suspended                            Document 13-1 Filed
                         in this way, your insurance                  05/29/20 foundation,
                                                                  (1) Structure,   Page 483 of    643 com-
                                                                                                cabinet,
      can be reinstated only by an endorsement for                    partment or air supported structure or
      that “covered equipment.” If we suspend                         building;
      your insurance, you will get a pro rata refund
      of premium for that “covered equipment” for                 (2) Insulating or refractory material;
      the period of suspension. But the suspension
      will be effective even if we have not yet made              (3) Sewer piping, buried vessels or piping,
      or offered a refund.                                            or piping forming a part of a sprinkler
                                                                      or fire suppression system;
   2. Jurisdictional Inspections
                                                                  (4) Water piping other than boiler
      If any property that is “covered equipment”                     feedwater piping, boiler condensate
      under this endorsement requires inspection to                   return piping or water piping forming a
      comply with state or municipal boiler and                       part of a refrigerating or air
      pressure vessel regulations, we agree to                        conditioning system;
      perform such inspection on your behalf. We
      do not warrant that conditions are safe or                  (5) “Vehicle” or any equipment mounted
      healthful.                                                      on a “vehicle”;

   3. Environmental,       Safety    and        Efficiency                 (6) Satellite, spacecraft or any equipment
      Improvements                                                             mounted on a satellite or spacecraft;

       If “covered equipment” requires replacement                         (7) Dragline, excavation or construction
       due to an “accident,” we will pay your                                  equipment; or
       additional cost to replace with equipment that
       is better for the environment, safer or more                        (8) Equipment manufactured by you for
       efficient than the equipment being replaced.                            sale.

       However, we will not pay more than 125% of                  2. “Hazardous substance” means any substance
       what the cost would have been to replace                       that is hazardous to health or has been
       with like kind and quality. This condition does                declared to be hazardous to health by a
       not increase any of the applicable limits. This                governmental agency.
       condition does not apply to any property to
       which Actual Cash Value applies.                            3. “One accident” means: If an initial “accident”
                                                                      causes other “accidents,” all will be
E. Paragraph G.4. Optional Coverages - Equipment                      considered “one accident.” All “accidents”
   Breakdown Protection Coverage in Section I -                       that are the result of the same event will be
   Property is deleted.                                               considered “one accident”.

F. The following definitions are added to Paragraph                4. “Perishable goods” means personal property
   H. Property Definitions in Section I - Property:                   maintained under controlled conditions for its
                                                                      preservation, and susceptible to loss or
   1. “Covered equipment”                                             damage if the controlled conditions change.

       a. “Covered     equipment”    means       Covered           5. “Vehicle”     means,      as     respects     this
          Property:                                                   endorsement only, any machine or apparatus
                                                                      that is used for transportation or moves under
          (1) That generates, transmits or utilizes                   its own power. “Vehicle” includes, but is not
              energy, including electronic communi-                   limited to, car, truck, bus, trailer, train,
              cations    and     data     processing                  aircraft, watercraft, forklift, bulldozer, tractor
              equipment; or                                           or harvester.

          (2) Which, during normal usage, operates                     However, any property that is stationary,
              under vacuum or pressure, other than                     permanently installed at a covered location
              the weight of its contents.                              and that receives electrical power from an
                                                                       external power source will not be considered
       b. None of the         following    is   “covered               a “vehicle.”
          equipment”:


                      Includes copyrighted material of ©ISO Properties, Inc. with its permission
 BO 60 50 01 11                                ©ISO Properties, Inc.                                     Page 4 of 4
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 484 of 643
                                                                    BUSINESSOWNERS
                                                                                                   BP 04 46 07 13

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   ORDINANCE OR LAW COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                     SCHEDULE

                                                          Coverage 2            Coverage 3      Coverages 2 And 3
     Premises          Building        Coverage 1             Limit                 Limit        Combined Limit
     Number            Number       (Check if applies)    Of Insurance          Of Insurance      Of Insurance*

                                                          See Schedule          BP 04 46 SC




 Business Income And Extra Expense Optional Coverage (Enter Yes or No): No
 Number Of Hours' Waiting Period For Period Of Restoration Applicable To Business Income
 And Extra Expense Optional Coverage:
 *Do not enter a Combined Limit of Insurance if individual Limits of Insurance are selected for Coverages 2 and
 3, or if one of these Coverages is not applicable.
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section I - Property is amended as follows:                         requirements are      not   covered    under   this
                                                                    endorsement.
A. Each Coverage - Coverage 1, Coverage 2 and
   Coverage 3 - is provided under this endorsement              2. The building sustains direct physical damage:
   only if that Coverage(s) is chosen by entry in the
   above Schedule and then only with respect to the                 a. That is covered under this policy and as a
   building identified for the Coverage(s) in the                      result of such damage, you are required to
   Schedule.                                                           comply with the ordinance or law; or

B. Application Of Coverage(s)                                       b. That is covered under this policy and direct
                                                                       physical damage that is not covered under
   The Coverage(s) provided by this endorsement                        this policy, and as a result of the building
   applies only if both B.1. and B.2. are satisfied and                damage in its entirety, you are required to
   are then subject to the qualifications set forth in                 comply with the ordinance or law.
   B.3.
                                                                    c. But if the damage is not covered under this
   1. The ordinance or law:                                            policy, and such damage is the subject of
                                                                       the ordinance or law, then there is no
      a. Regulates the demolition, construction or                     coverage under this endorsement even if
         repair of buildings, or establishes zoning or                 the building has also sustained covered
         land use requirements at the described                        direct physical damage.
         premises; and
                                                                3. In the situation described in B.2.b. above, we
      b. Is in force at the time of loss.                           will not pay the full amount of loss otherwise
                                                                    payable under the terms of Coverages 1, 2
      But coverage under this endorsement applies                   and/or 3 of this endorsement. Instead, we will
      only in response to the minimum requirements                  pay a proportion of such loss; meaning the
      of the ordinance or law. Losses and costs                     proportion that the covered direct physical
      incurred in complying with recommended                        damage bears to the total direct physical
      actions or standards that exceed actual                       damage.


BP 04 46 07 13                         ©Insurance Services Office, Inc., 2012                             Page 1 of 4
             CASE
      (Section H. of0:20-cv-01102-JRT-DTS
                      this endorsement provides Document
                                                an       13-1  Filed 05/29/20
                                                         3. Coverage             Page
                                                                      3 - Increased   485OfofConstruction
                                                                                    Cost      643
      example of this procedure.)                           Coverage

      However, if the covered direct physical damage             With respect to the building that has sustained
      alone would have resulted in a requirement to              covered direct physical damage, we will pay
      copmply with the ordinance or law, then we                 the increased cost to:
      will pay the full amount of loss otherwise
      payable under terms of Coverages 1, 2 and/or               a. Repair or reconstruct damaged portions of
      3 of this endorsement.                                        that building; and/or

C. We will not pay under Coverage 1, 2, or 3 of this             b. Reconstruct or remodel undamaged portions
   endorsement for:                                                 of that building, whether or not demolition
                                                                    is required;
  1. Enforcement of or compliance with any
     ordinance or law which requires the demolition,             when the increased cost is a consequence of a
     repair, replacement, reconstruction, remodeling             requirement to comply with the minimum
     or    remediation     of    property     due to             standards of the ordinance or law.
     contamination by "pollutants" or due to the
     presence, growth, proliferation, spread of any              However:
     activity of "fungi", wet rot or dry rot; or
                                                                 a. This coverage applies only if the restored or
  2. The costs associated with the enforcement of                   remodeled property is intended for similar
     or compliance any ordinance or law which                       occupancy as the current property, unless
     requires any insured or others to test for,                    such occupancy is not permitted by zoning
     monitor, clean up, remove, contain, treat,                     or land use ordinance or law.
     detoxify or neutralize, or in any way respond
     to, or assess the effects of "pollutants",                  b. We will not pay for the increased cost of
     "fungi", wet rot or dry rot.                                   construction if the building is not repaired,
                                                                    reconstructed or remodeled.
D. Coverage
                                                              Paragraph E.5.d. Loss Payment Property Loss
  1. Coverage 1 - Coverage For Loss To The                    Condition does not apply to the Increased Cost Of
     Undamaged Portion Of The Building                        Construction Coverage.

      With respect to the building that has sustained      E. Loss Payment
      covered direct physical damage, we will pay
      under Coverage 1 for the loss in value of the           1. All following loss payment Provisions E.2.
      undamaged portion of the building as a                     through E.5. are subject to the apportionment
      consequence of a requirement to comply with                procedure set forth in Section B.3. of this
      an ordinance or law that requires demolition of            endorsement:
      undamaged parts of the same building.
      Coverage 1 is included within the Limit Of              2. When there is a loss in value of an undamaged
      Insurance shown in the Declarations as                     portion of a building to which Coverage 1
      applicable to the covered building. Coverage 1             applies, the loss payment for that building,
      does not increase the Limit of Insurance.                  including damaged and undamaged portions,
                                                                 will be determined as follows:
  2. Coverage 2 - Demolition Cost Coverage
                                                                 a. If the property is repaired or replaced on the
      With respect to the building that has sustained               same or another premises, we will not pay
      covered direct physical damage, we will pay                   more than the lesser of:
      the cost to demolish and clear the site of
      undamaged parts of the same building, as a                    (1) The amount you actually spend to repair,
      consequence of a requirement to comply with                       rebuild or reconstruct the building, but
      an ordinance or law that requires demolition of                   not for more than the amount it would
      such undamaged property.                                          cost to restore the building on the same
                                                                        premises and to the same height, floor
   Paragraph E.5.d. Loss Payment Property Loss                          area, style and comparable quality of the
   Condition does not apply to Demolition Cost                          original property insured; or
   Coverage.
                                                                    (2) The Limit Of Insurance shown in the
                                                                        Declarations as applicable to the covered
                                                                        building.



BP 04 46 07 13                        ©Insurance Services Office, Inc., 2012                        Page 2 of 4
     b.CASE
         If the 0:20-cv-01102-JRT-DTS          Document 13-1 5.Filed
                 property is not repaired or replaced,                05/29/20 Limit
                                                                If a Combined     PageOf 486   of 643is shown for
                                                                                          Insurance
         we will not pay more than the lesser of:                Coverages 2 and 3 in the Schedule above,
                                                                 Paragraphs E.2. and E.3. of this endorsement
        (1) The actual cash value of the building at             do not apply with respect to the building
             the time of loss; or                                property that is subject to the Combined Limit,
                                                                 and the following loss payment provisions
        (2) The Limit Of Insurance shown in the                  apply instead:
             Declarations as applicable to the covered
             building.                                          The most we will pay, for the total of all
                                                                covered losses for Demolition Cost and
  3. Unless Paragraph E.5. applies, loss payment                Increased Cost Of Construction, is the
     under Coverage 2 - Demolition Cost Coverage                Combined Limit Of Insurance shown for
     will be determined as follows:                             Coverages 2 and 3 in the Schedule above.
                                                                Subject to this Combined Limit of Insurance,
     We will not pay more than the lesser of the                the following loss payment provisions apply:
     following:
                                                                a. For Demolition Cost, we will not pay more
     a. The amount you actually spend to demolish                   than the amount you actually spend to
         and clear the site of the described premises;              demolish and clear the site of the described
         or                                                         premises.

     b. The applicable Limit Of Insurance shown for               b. With respect to the Increased Cost Of
        Coverage 2 in the Schedule above.                            Construction:

  4. Unless Paragraph E.5. applies, loss payment                    (1) We will not pay for the increased cost of
     under Coverage 3 - Increased Cost Of                               construction:
     Construction Coverage will be determined as
     follows:                                                          (a) Until the property is actually repaired
                                                                           or replaced, at the same or another
     a. We will not pay under Coverage 3:                                  premises; and

       (1) Until the property is actually repaired or                  (b) Unless the repairs or replacement are
           replaced, at the same or another                                made as soon as reasonably possible
           premises; and                                                   after the loss or damage, not to
                                                                           exceed two years. We may extend
       (2) Unless the repairs or replacement are                           this period in writing during the two
           made as soon as reasonably possible                             years.
           after the loss or damage, not to exceed
           two years. We may extend this period in                  (2) If the building is repaired or replaced at
           writing during the two years.                                the same premises, or if you elect to
                                                                        rebuild at another premises, the most we
     b. If the building is repaired or replaced at the                  will pay for the increased cost of
        same premises, or if you elect to rebuild at                    construction is the increased cost of
        another premises, the most we will pay                          construction at the same premises.
        under Coverage 3 is the lesser of:
                                                                    (3) If the ordinance or law requires
       (1) The increased cost of construction at the                    relocation to another premises, the most
           same premises; or                                            we will pay for the increased cost of
                                                                        construction is the increased cost of
       (2) The applicable Limit Of Insurance shown                      construction at the new premises.
           for Coverage 3 in the Schedule above.
                                                           F. The terms of this endorsement apply separately to
     c. If the ordinance or law requires relocation to        each building to which this endorsement applies.
        another premises, the most we will pay
        under Coverage 3 is the lesser of:                 G. Under this endorsement, we will not pay for loss
                                                              due to any ordinance or law that:
       (1) The increased cost of construction at the
           new premises; or                                   1. You were required to comply with before the
                                                                 loss, even if the building was undamaged; and
       (2) The applicable Limit Of Insurance shown
           for Coverage 3 in the Schedule above.              2. You failed to comply with.




BP 04 46 07 13                         ©Insurance Services Office, Inc., 2012                       Page 3 of 4
H. Example CASE       0:20-cv-01102-JRT-DTS
               of Proportionate    Loss Payment Document
                                                   for   13-1b.    Filed 05/29/20
                                                                   Requires          Page
                                                                            the tearing   487ofofparts
                                                                                        down      643 of any
   Ordinance or Law Coverage Losses (procedure as                  property not damaged by a Covered Cause
   set forth in Section B.3. of this endorsement).                 of Loss; and

  Assume:                                                       c. Is in force at the time of loss.

   * Wind is a Covered Cause of Loss. Flood is an               However, coverage is not extended under this
     excluded Cause of Loss;                                    endorsement to include loss caused by or
                                                                resulting from the enforcement of or
   * The building has a value of $200,000;                      compliance with any ordinance or law which
                                                                requires any insured or others to test for,
   * Total direct physical   damage to       building:          monitor, clean up, remove, contain, treat,
     $100,000;                                                  detoxify or neutralize, or in any way respond
                                                                to, or assess the effects of "pollutants".
   * The ordinance or law in this jurisdiction is
     enforced when building damage equals or                 2. Paragraph H.9. Period Of Restoration Definition
     exceeds 50% of the building's value;                       is replaced by the following:

   * Portion of direct physical damage that is                  9. "Period of restoration" means the period of
     covered (caused by wind): $30,000;                            time that:

   * Portion of direct physical damage that is not                  a. Begins:
     covered (caused by flood): $70,000; and
                                                                      (1) 72 hours after the time of direct
   * Loss under Ordinance or Law Coverage 3 of                            physical loss or damage caused by or
     this endorsement: $60,000.                                           resulting from any Covered Cause of
                                                                          Loss at the described premises,
  Step 1: Determine the proportion that the covered                       unless a lesser number of hours is
  direct physical damage bears to the total direct                        shown in the Schedule of this
  physical damage.                                                        endorsement; or

  $30,000 divided by $100,000 = .30                                   (2) Immediately after the time of the
                                                                          direct physical loss or damage for
  Step 2: Apply that proportion to the Ordinance or                       Extra Expense Coverage caused by or
  Law loss.                                                               resulting from any Covered Cause of
                                                                          Loss at the described premises; and
  $60,000 x .30 = $18,000
                                                                   b. Ends on the earlier of:
  In this example, the most we will pay under this
  endorsement for the Coverage 3 loss is $18,000,                     (1) The date when the property at the
  subject to the applicable Limit of Insurance and                        described   premises   should     be
  any other applicable provisions.                                        repaired, rebuilt or replaced with
                                                                          reasonable speed and similar quality;
  NOTE: The same procedure applies to losses                              or
  under Coverages 1 and 2 of this endorsement.
                                                                     (2) The date when business is resumed
I. If shown as applicable in the Schedule of this                        at a new permanent location.
   endorsement, the following applies:
                                                                    "Period of restoration" includes any
  Business Income And Extra Expense Optional                        increased period required to repair or
  Coverage                                                          reconstruct the property to comply with the
                                                                    minimum standards of any ordinance or
  1. If a Covered Cause of Loss occurs to property                  law, in force at the time of loss, that
     at the premises described in the Declarations,                 regulates the construction or repair, or
     coverage is extended to include the amount of                  requires the tearing down of any property.
     actual and necessary loss you sustain during
     the increased period of suspension of your                     The expiration date of this policy will not
     "operations" caused by or resulting from a                     cut short the "period of restoration".
     requirement to comply with any ordinance or
     law that:

     a. Regulates the construction or repair of any
        property;




BP 04 46 07 13                       ©Insurance Services Office, Inc., 2012                           Page 4 of 4
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 488 of 643
                                                                    BUSINESSOWNERS
                                                                                            BP 04 46 SC 05 16

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        ORDINANCE OR LAW COVERAGE SCHEDULE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                    SCHEDULE

Premises    Building      Coverage 1           Coverage 2           Coverage 3           Coverages 2 And 3
Number      Number     (Check if applies)   Limit Of Insurance   Limit Of Insurance   Combined Limit Of Insurance

    1          1               X                                                               $25,000




BP 04 46 SC 05 16                                                                                    Page 1 of 1
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 489 of 643
                                                                    BUSINESSOWNERS
                                                                                                      BP 04 53 07 13

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             WATER BACK-UP AND SUMP OVERFLOW
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                       SCHEDULE

                             Covered Property Annual Aggregate              Business Income And Extra Expense
   Premises Number                   Limit Of Insurance                     Annual Aggregate Limit Of Insurance
                                  See Schedule BP 04 53 SC




 Information required to complete this Schedule, if not shown above, will be shown on Declarations.

A. We will pay for direct physical loss or damage to                 is endorsed to cover power failure affecting the
   Covered Property, covered under Section I -                       described premises.
   Property, caused by or resulting from:
                                                              C. The most we will pay for the coverage provided
  1. Water or waterborne material which backs up                 under this endorsement for all direct physical loss
     through or overflows or is otherwise                        or damage to Covered Property is the Covered
     discharged from a sewer or drain; or                        Property Annual Aggregate Limit of Insurance.
                                                                 That limit is $5,000 per location, unless a different
  2. Water or waterborne material which overflows                Covered Property Annual Aggregate Limit of
     or is otherwise discharged from a sump, sump                Insurance is indicated in the Schedule of this
     pump or related equipment, even if the                      endorsement.
     overflow or discharge results from mechanical
     breakdown of a sump pump or its related                      The     applicable   Covered    Property     Annual
     equipment.                                                   Aggregate Limit of Insurance is the most we will
                                                                  pay under this endorsement for the total of all
   However, with respect to Paragraph A.2., we will               direct physical loss or damage sustained in any
   not pay the cost of repairing or replacing a sump              one policy year, regardless of the number of
   pump or its related equipment in the event of                  occurrences that cause or result in loss or damage
   mechanical breakdown.                                          to Covered Property. If loss payment for the first
                                                                  such occurrence does not exhaust the applicable
B. The coverage described in Paragraph A. of this                 Limit Of Insurance, then the balance of that Limit
   endorsement does not apply to loss or damage                   is available for subsequent loss or damage
   resulting from:                                                sustained in, but not after, that policy year. With
                                                                  respect to an occurrence which begins in one
  1. An insured's failure to keep a sump pump or its              policy year and continues or results in additional
     related equipment in proper working condition;               loss or damage in a subsequent policy year(s), all
                                                                  loss or damage is deemed to be sustained in the
  2. An insured's failure to perform the routine                  policy year in which the occurrence began.
     maintenance or repair necessary to keep a
     sewer or drain free from obstructions; or                D. The following provisions apply to Section I -
                                                                 Property and supersede any provisions to the
  3. Sump pump failure which is caused by or                     contrary:
     results from failure of power, unless this policy
                                                                  The most we will pay under:




 BP 04 53 07 13                        ©Insurance Services Office, Inc., 2012                             Page 1 of 2
            CASE
 1. Paragraph        0:20-cv-01102-JRT-DTS
                  A.5.f.                          Document
                          Business Income Additional     E. 13-1     Filed 05/29/20
                                                             With respect               Page provided
                                                                            to the coverage    490 of 643
                                                                                                        under this
     Coverage for all loss of Business Income you            endorsement, the Water Exclusion in Section I -
     sustain due to the necessary suspension of              Property is replaced by the following:
     your "operations" caused by direct physical
     loss or damage to Covered Property as                   Water
     described in Paragraph A. of this endorsement;
     and                                                     1. Flood, surface water, waves (including tidal
                                                                 wave and tsunami), tides, tidal water, overflow
 2. Paragraph A.5.g. Extra Expense Additional                    of any body of water, or spray from any of
      Coverage for all necessary Extra Expense you               these, all whether or not driven by wind
      incur and that you would not have incurred if              (including storm surge);
      there had been no direct physical loss or
      damage to Covered Property as described in             2. Mudslide or mudflow;
      Paragraph A. of this endorsement;
                                                             3. Water under the ground surface pressing on, or
 is the Business Income And Extra Expense Annual                 flowing or seeping through:
 Aggregate Limit Of Insurance. That limit is $5,000
 per location, unless a different Business Income                a. Foundations, walls, floors or paved
 And Extra Expense Annual Aggregate Limit Of                         surfaces;
 Insurance is shown in the Schedule.
                                                                 b. Basements, whether paved or not; or
 The applicable Business Income And Extra
 Expense Annual Aggregate Limit of Insurance is                  c. Doors, windows or other openings; or
 the most we will pay under this endorsement for
 the total of all loss of Business Income you sustain        4. Waterborne material carried or otherwise
 and Extra Expense you incur in any one policy                    moved by any of the water referred to in
 year, regardless of the number of occurrences that               Paragraph 1. or 3., or material carried or
 cause or result in loss or damage to Covered                     otherwise moved by mudslide or mudflow.
 Property as described in Paragraph A. of this
 endorsement. If loss payment during an earlier              This exclusion applies regardless of whether any
 "period of restoration" in the policy year does not         of the above, in Paragraphs 1. through 4., is
 exhaust the applicable Limit Of Insurance, then the         caused by an act of nature or is otherwise caused.
 balance of that limit is available for loss of              An example of a situation to which this exclusion
 Business Income you sustain or Extra Expense you            applies is the situation where a dam, levee,
 incur during a subsequent "period of restoration"           seawall or other boundary or containment system
 beginning in, but not after, that policy year. With         fails in whole or in part, for any reason, to contain
 respect to a "period of restoration" which begins           the water.
 in one policy year and continues in a subsequent
 policy year(s), all loss of Business Income you             But if any of the above, in Paragraphs 1. through
 sustain or Extra Expense you incur is deemed to             4., results in fire, explosion or sprinkler leakage,
 be sustained or incurred in the policy year in              we will pay for the loss or damage caused by that
 which the "period of restoration" began.                    fire, explosion or sprinkler leakage.

                                                           F. For the purposes of this endorsement, the term
                                                              drain includes a roof drain and related fixtures.




BP 04 53 07 13                      ©Insurance Services Office, Inc., 2012                          Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 491 of 643
                                                                    BUSINESSOWNERS
                                                                                      BP 04 53 SC 01 14

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  WATER BACK-UP AND SUMP OVERFLOW SCHEDULE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

                          Covered Property Annual Aggregate         Business Income And Extra Expense
  Premises Number                 Limit Of Insurance                Annual Aggregate Limit Of Insurance
          1                             $10,000                                   $5,000




BP 04 53 SC 01 14                                                                              Page 1 of 1
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 492 of 643
                                                                    BUSINESSOWNERS
                                                                                                 BP 04 56 07 13

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              UTILITY SERVICES - DIRECT DAMAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

                                                                  Water       Communication          Power
                                                                  Supply      Supply Property    Supply Property
                                                                 Property         Overhead Transmission Lines
                                                                  ("X" If                   Enter Either
                                                                 Applies)         "Included" Or "Not Included"
  Premises    Building              Utility Services
                                                                                          (If Applicable)
  Number      Number              Limit Of Insurance
                              See Schedule BP 04 56 SC

 Covered Property:




 Covered Property:




 Covered Property:




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The coverage provided by this endorsement is subject        B. Exception
to the provisions of Section I - Property, including
                                                               Coverage under this endorsement for loss or
Paragraph D. Deductibles, except as provided below.
                                                               damage to Covered Property does not apply to
A. The following is added to Paragraph A. Coverage:            loss or damage to "electronic data", including
                                                               destruction or corruption of "electronic data".
   We will pay for loss of or damage to Covered
   Property described in the Schedule, caused by the        C. Utility Services
   interruption of service to the described premises.
                                                               1. Water Supply Property, meaning the following
   The interruption must result from direct physical
                                                                  types of property supplying water to the
   loss or damage by a Covered Cause of Loss to the
                                                                  described premises:
   property described in Paragraph C. of this
   endorsement if such property is indicated by an                a. Pumping stations; and
   "X" in the Schedule.
                                                                  b. Water mains.



BP 04 56 07 13                          ©Insurance Services Office, Inc., 2012                        Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS
 2. Communication      Supply Property, meaningDocument
                                                      D.13-1
                                                         As usedFiled 05/29/20    Page 493 of 643
                                                                        in this endorsement,       the term
    property supplying communication services,           transmission lines includes all lines which serve to
    including telephone, radio, microwave or             transmit communication service ot power,
    television services to the described premises,       including lines which may be identified as
    such as:                                             distribution lines.
    a. Communication transmission lines, including        E. Paragraph C. Limits Of Insurance is replaced by
       optic fiber transmission lines;                       the following:
    b. Coaxial cables; and                                   C. Limits Of Insurance
    c. Microwave radio relays except satellites.                If a Utility Services Limit Of Insurance is shown
                                                                in the Schedule, such limit is part of, not in
    It does not include overhead transmission lines
                                                                addition to, the Limit Of Insurance stated in the
    unless indicated in the Schedule.
                                                                Declarations as applicable to the Covered
 3. Power Supply Services, meaning the following                Property.
    types of property supplying electricity, steam
                                                                If no Limit Of Insurance is shown for Utility
    or gas to the described premises:
                                                                Services, coverage under this endorsement is
    a. Utility generating plants;                               subject to the applicable Limit Of Insurance on
                                                                the Covered Property as shown in the
    b. Switching stations;
                                                                Declarations.   But    this   Utility   Services
    c. Substations;                                             Endorsement does not increase the applicable
                                                                Limit Of Insurance.
    d. Transformers; and
    e. Transmission lines.
    It does not include overhead transmission lines
    unless indicated in the Schedule.




BP 04 56 07 13                       ©Insurance Services Office, Inc., 2012                        Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 494 of 643
                                                                    BUSINESSOWNERS
                                                                                       BP 04 56 SC 05 16

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     UTILITY SERVICES - DIRECT DAMAGE SCHEDULE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE
                                                                          Communication           Power
                                                                 Water    Supply Property Supply Property
                                                                Supply      Overhead Transmission Lines
                                                               Property              Enter Either
  Premises        Building             Utility Services         ("X" If     "Included" Or "Not Included"
  Number          Number             Limit Of Insurance        Applies)             (If Applicable)
      1              1          See Covered Property Below         X       Not Included        Not Included

Covered Property:
  609 2ND ST, KENYON, MN 55946
  BUILDING LIMIT - $10,000
  BUSINESS PERSONAL PROPERTY LIMIT - See applicable limit on Declarations




BP 04 56 SC 05 16                                                                               Page 1 of 1
CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 495 of 643
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 496 of 643
                                                                    BUSINESSOWNERS
                                                                                                     BP 04 57 07 13

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 UTILITY SERVICES - TIME ELEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                      SCHEDULE
                                                          Water                     Communication       Power
                                                          Supply                    Supply Property Supply Property
                                                          Property    Wastewater      Overhead Transmission Lines
Premises Building              Utility Services            ("X" If     Removal         Enter Either "Included" Or
Number Number                Limit Of Insurance           Applies)     Property       "Not Included" (If Applicable)
                          See Schedule BP 04 57 SC




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The coverage provided by this endorsement is subject                 sewage from the described premises, other
to the provisions of Section I - Property, except as                 than a system designed primarily for draining
provided below.                                                      storm water, The utility property includes
                                                                     sewer mains, pumping stations and similar
A. The following is added to Paragraph A. Coverage:                  equipment for moving the effluent to a
                                                                     holding, treatment or disposal facility, and
   We will pay for loss of Business Income or Extra                  includes such facilities.
   Expense at the described premises caused by the
   interruption of service to the described premises.                Coverage under this endorsement does not
   The interruption must result from direct physical                 apply to interruption in service caused by or
   loss or damage by a Covered Cause of Loss to the                  resulting from a discharge of water or sewage
   property described in Paragraph C. of this                        due to heavy rainfall or flooding.
   endorsement if such property is indicated by an
   "X" in the Schedule.                                         3. Communication Supply Property, meaning
                                                                   property supplying communication services,
B. Exception                                                       including telephone, radio, microwave or
                                                                   television services to the described premises,
   Coverage under this endorsement does not apply                  such as:
   to Business Income loss or Extra Expense related
   to interruption in utility service which causes loss              a. Communication transmission lines, including
   or damage to "electronic data", including                            optic fiber transmission lines;
   destruction or corruption of "electronic data".
                                                                     b. Coaxial cables; and
C. Utility Services
                                                                     c.   Microwave radio relays except satellites.
   1. Water Supply Property, meaning the following
      types of property supplying water to the                       It does not include overhead transmission lines
      described premises:                                            unless indicated in the Schedule.

      a. Pumping stations; and                                  4. Power Supply Property, meaning the following
                                                                   types of property supplying electricity, steam
      b. Water mains.                                              or gas to the described premises:

   2. Wastewater Removal Property, meaning a                         a. Utility generating plants;
      utility system for removing wastewater and



BP 04 57 07 13                           ©Insurance Services Office, Inc., 2012                          Page 1 of 2
             CASE 0:20-cv-01102-JRT-DTS Document
                                               E. 13-1  FiledC.05/29/20
                                                   Paragraph               Page 497is of
                                                                Limits Of Insurance      643 by
                                                                                      replaced
      b. Switching stations;
                                                                 the following:
      c. Substations;
                                                                C. Limits Of Insurance
      d. Transformers; and
                                                                     The most we will pay for loss or damage in
      e. Transmission lines.                                         any one occurrence is the Limit Of Insurance
                                                                     shown in the Schedule as applicable to the
      It does not include overhead transmission lines                Covered Property.
      unless indicated in the Schedule.
D. As used in this endorsement, the term
   transmission lines includes all lines which serve to
   transmit communication service or power,
   including lines which may be identified as
   distribution lines.




BP 04 57 07 13                          ©Insurance Services Office, Inc., 2012                      Page 2 of 2
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 498 of 643
                                                                    BUSINESSOWNERS
                                                                                     BP 04 57 SC 05 16

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      UTILITY SERVICES - TIME ELEMENT SCHEDULE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

                                                Water                   Communication            Power
                                                Supply                  Supply Property     Supply Property
                                               Property                   Overhead Transmission Lines
                                                ("X" If    Wastewater               Enter Either
Premises Building        Utility Services      Applies)     Removal       "Included" Or "Not Included"
Number Number          Limit Of Insurance                   Property              (If Applicable)
    1         1             $10,000               X             X        Not Included       Not Included




BP 04 57 SC 05 16                                                                              Page 1 of 1
POLICYCASE 0:20-cv-01102-JRT-DTS
      NUMBER: WOP5350            Document 13-1 Filed 05/29/20 Page 499 of 643
                                                                    BUSINESSOWNERS
                                                                                                  BP 05 15 01 15

           THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE
              TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT.
              THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS
                        AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                                   DISCLOSURE PURSUANT TO
                                TERRORISM RISK INSURANCE ACT
                                                      SCHEDULE

 SCHEDULE - PART 1
 Terrorism Premium (Certified Acts)        $0
 Additional Information, if any, concerning the terrorism premium:




 SCHEDULE - PART II
 Federal share of terrorism losses       80 %      Year 2020
 (Refer to Paragraph B. in this endorsement.)


 Federal share of terrorism losses            %    Year 2021
 (Refer to Paragraph B. in this endorsement.)
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                     B. Disclosure Of Federal Participation In Payment Of
                                                                Terrorism Losses
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you                The United States Government, Department of
   with a notice disclosing the portion of your                 the Treasury, will pay a share of terrorism losses
   premium, if any, attributable to coverage for                insured under the federal program. The federal
   terrorist acts certified under the Terrorism Risk            share equals a percentage (as shown in Part II of
   Insurance Act. The portion of your premium                   the Schedule of this endorsement or in the policy
   attributable to such coverage is shown in the                Declarations) of that portion of the amount of
   Schedule of this endorsement or in the policy                such insured losses that exceeds the applicable
   Declarations.                                                insurer retention. However, if aggregate insured
                                                                losses attributable to terrorist acts certified under
                                                                the Terrorism Risk Insurance Act exceed $100
                                                                billion in a calendar year, the Treasury shall not
                                                                make any payment for any portion of the amount
                                                                of such losses that exceeds $100 billion.




BP 05 15 01 15                        ©Insurance Services Office, Inc. 2015                             Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 500 of 643


C. Cap On Insurer Participation In Payment Of
   Terrorism Losses

   If aggregate insured losses attributable to terrorist
   acts certified under the Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we
   have met our insurer deductible under the
   Terrorism Risk Insurance Act, we shall not be
   liable for the payment of any portion of the
   amount of such losses that exceeds $100 billion,
   and in such case insured losses up to that
   amount are subject to pro rata allocation in
   accordance with procedures established by the
   Secretary of the Treasury.




BP 05 15 01 15                        ©Insurance Services Office, Inc. 2015   Page 2 of 2
        CASE 0:20-cv-01102-JRT-DTS
Policy Number: WOP5350             Document 13-1 Filed 05/29/20 Page 501 of 643
                                                                      BUSINESSOWNERS
                                                                                                    BP 05 47 07 13

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COMPUTER FRAUD AND FUNDS TRANSFER FRAUD
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                      SCHEDULE

                        Coverage                                               Limit Of Insurance
Computer Fraud And Funds Transfer Fraud Coverage                                    $5,000
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section I - Property is amended as follows:                    2. The following exclusion is added:

A. With respect to the coverage provided by this                  We will not pay for loss or damages caused by
   endorsement, Paragraph A.4. Limitations is                     or resulting from the use or purported use of
   amended as follows:                                            credit, debit, charge, access, convenience,
                                                                  identification, stored-value or other cards or the
    Subparagraph a.(4) does not apply.                            information contained on such cards.

B. The following is added        to   Paragraph   A.5.      D. The following exclusion is added to Paragraph
   Additional Coverages:                                       under G.2. Money And Securities Optional
                                                               Coverages:
   Computer Fraud And Funds Transfer Fraud

  (1) The Computer Fraud And Funds Transfer Fraud                    (4) Or damage to "money" and "securities"
      Coverage limit shown in the Schedule of this                       following and directly related to the use
      endorsement is the most we will pay for loss of                    of any computer to fraudulently cause a
      and damage to "money", "securities" and                            transfer of that property from inside the
      "other property" following and directly related                    described premises, bank or savings
      to the use of any computer to fraudulently                         institution:
      cause a transfer of that property from inside
      the described premises, bank or savings                           (a) To a person (other than a messenger)
      institution:                                                          outside those premises; or

     (a) To a person (other than a messenger)                           (b) To a place outside those premises.
         outside those premises; or
                                                            E. The following are added to Paragraph H. Property
     (b) To a place outside those premises.                    Definitions:

  (2) The Computer Fraud And Funds Transfer Fraud              15. "Employee"
      Coverage limit shown in the Schedule of this
      endorsement is the most we will pay for loss of             a. "Employee" means:
      "money" and "securities" resulting directly
      from a "fraudulent instruction" directing a                    (1) Any natural person:
      financial institution to transfer, pay or deliver
      "money" and "securities" from your "transfer                      (a) While in your service or for 30 days
      account".                                                             after termination of service;

C. With respect to the coverage provided by this                        (b) Who you compensate directly by
   endorsement, Paragraph B. Exclusions is amended                          salary, wages or commissions; and
   as follows:
                                                                        (c) Who you have the right to direct and
   1. Paragraph 2.g. False Pretense does not apply.                         control while performing services for
                                                                            you;



BP 05 47 07 13                        ©Insurance Services Office, Inc., 2012                            Page 1 of 2
           CASE
      (2) Any      0:20-cv-01102-JRT-DTS
                 natural                       Document 13-1 (2)
                          person who is furnished             Filed
                                                                  Any05/29/20    Pagedirector
                                                                        "manager",     502 of 643
                                                                                              or trustee
           temporarily to you:                                    except while performing acts coming
                                                                  within the scope of the usual duties of
          (a) To substitute for a permanent                       an "employee".
              "employee", as defined in Paragraph
              (1), who is on leave; or                 16. "Fraudulent instruction" means:
         (b) To meet seasonal or short-term work
                                                                a. An electronic, telegraphic, cable, teletype,
             load conditions;
                                                                   telefacsimile or telephone instruction which
         while that person is subject to your                      purports to have been transmitted by you,
         direction and control and performing                      but which was in fact fraudulently
         services for you, excluding, however,                     transmitted by someone else without your
         any such person while having care and                     knowledge or consent;
         custody of property      outside the
         premises;                                              b. A written instruction (other than those
                                                                   described in Paragraph A.5.k.) issued by
      (3) Any natural person who is leased to you                  you, which was forged or altered by
          under a written agreement between you                    someone other than you without your
          and a labor leasing firm, to perform                     knowledge or consent or which purports to
          duties related to the conduct of your                    have been issued by you, but was in fact
          business, but does not mean a                            fraudulently issued without your knowledge
          temporary employee as defined in                         or consent; or
          Paragraph (2) above;
                                                                c. An electronic, telegraphic, cable, teletype,
      (4) Any natural person who is:                               telefacsimile,     telephone    or   written
                                                                   instruction initially received by you which
         (a) A    trustee,     officer, employee,                  purports to have been transmitted by an
             administrator or manager, except an                   "employee" but which was in fact
             administrator or manager who is an                    fraudulently transmitted by someone else
             independent contractor, of any                        without     your     or   the   "employee's"
             "employee benefit plan(s)" insured                    knowledge or consent.
             under this policy; and
                                                           17. "Other property" means any tangible property
         (b) Your director or trustee while that
                                                               other than "money" and "securities" that has
             person is handling "funds" or "other
                                                               intrinsic value but does not include any
             property" of any "employee benefit
                                                               property excluded under this policy.
             plan(s)" insured under this policy;

      (5) Any natural person who is a former               18. "Transfer account" means an account
          "employee",       director,     partner,             maintained by you at a financial institution from
          "member", "manager", representative or               which you can initiate the transfer, payment or
          trustee retained as a consultant while               delivery of "money" and "securities":
          performing services for you; or
                                                                a. By means of electronic, telegraphic, cable,
      (6) Any natural person who is a guest                        teletype,    telefacsimile    or   telephone
          student or intern pursuing studies or                    instructions communicated directly through
          duties, excluding, however, any such                     an electronic funds transfer system; or
          person while having care and custody of
          property outside the premises.                        b. By means of written instructions (other than
                                                                   those described in Paragraph A.5.k.)
    b. "Employee" does not mean:                                   establishing the conditions under which
                                                                   such transfers are to be initiated by such
      (1) Any agent, broker, factor, commission                    financial institution through an electronic
          merchant,     consignee,     independent                 funds transfer system.
          contractor or representative of the same
          general character; or




BP 05 47 07 13                     ©Insurance Services Office, Inc., 2012                         Page 2 of 2
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 503 of 643


POLICY NUMBER:                                                                                    BUSINESSOWNERS
                                                                                                      BP 05 64 01 15
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      CONDITIONAL EXCLUSION OF TERRORISM (RELATING
        TO DISPOSITION OF FEDERAL TERRORISM RISK
                     INSURANCE ACT)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph B.2.) applies to property located in the following state(s):

 Iowa
 Illinois
 Wisconsin




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section I – Property and Section II – Liability are           (2) A renewal, extension or replacement of the
   amended as follows:                                               Program has become effective without a
   1. Applicability Of The Provisions Of This                        requirement to make terrorism coverage
      Endorsement                                                    available to you and with revisions that:

      a. The provisions of this endorsement                         (a) Increase our statutory percentage deductible
         become applicable commencing on the                            under the Program for terrorism losses. (That
         date when any one or more of the                               deductible determines the amount of all
         following first occurs. But if your policy                     certified terrorism losses we must pay in a
         (meaning the policy period in which this                       calendar year, before the federal government
         endorsement applies) begins after such                         shares in subsequent payment of certified
         date, then the provisions of this                              terrorism losses.); or
         endorsement become applicable on the                       (b) Decrease the federal government's statutory
         date your policy begins.                                       percentage share in potential terrorism
         (1) The federal Terrorism Risk Insurance                       losses above such deductible; or
             Program ("Program"), established by
             the Terrorism Risk Insurance Act, has
             terminated with respect to the type of
             insurance    provided    under    this
             Coverage Form; or




BP 05 64 01 15                        © Insurance Services Office, Inc., 2015                                 Page 1 of 4
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 504 of 643


            (c) Redefine     terrorism    or   make            B. Section I – Property is amended as follows:
                insurance coverage for terrorism
                                                                  1. The following exclusion is added:
                subject     to      provisions    or
                requirements that differ from those                  EXCLUSION OF TERRORISM
                that apply to other types of events
                                                                     We will not pay for loss or damage caused
                or occurrences under this policy.
                                                                     directly or indirectly by "terrorism", including
   b. If the provisions of this endorsement become                   action in hindering or defending against an actual
      applicable, such provisions:                                   or expected incident of "terrorism". Such loss or
                                                                     damage is excluded regardless of any other
        (1) Supersede any terrorism endorsement
                                                                     cause or event that contributes concurrently or in
            already endorsed to this policy that
                                                                     any sequence to the loss. But this exclusion
            addresses "certified acts of terrorism"
                                                                     applies only when one or more of the following
            and/or "other acts of terrorism", but                    are attributed to an incident of "terrorism":
            only with respect to loss or injury or
            damage from an incident(s) of                            a. The "terrorism" is carried out by means of the
            terrorism (however defined) that                            dispersal or application of radioactive material,
            occurs on or after the date when the                        or through the use of a nuclear weapon or
            provisions   of    this   endorsement                       device that involves or produces a nuclear
            become applicable; and                                      reaction, nuclear radiation or radioactive
                                                                        contamination; or
        (2) Remain applicable unless we notify
            you of changes in these provisions, in                   b. Radioactive material is released, and it
            response to federal law.                                    appears that one purpose of the "terrorism"
                                                                        was to release such material; or
      c. If the provisions of this endorsement do
         NOT become applicable, any terrorism                        c. The "terrorism" is carried out by means of the
         endorsement already endorsed to this                           dispersal or application of pathogenic or
         policy, that addresses "certified acts of                      poisonous biological or chemical materials; or
         terrorism"    and/or    "other   acts   of                  d. Pathogenic or poisonous biological or
         terrorism", will continue in effect unless                     chemical materials are released, and it
         we notify you of changes to that                               appears that one purpose of the "terrorism"
         endorsement in response to federal law.                        was to release such materials; or
   2. The following definition is added and applies                  e. The total of insured damage to all types of
      under this endorsement wherever the term                          property in the United States, its territories and
      terrorism is enclosed in quotation marks.                         possessions, Puerto Rico and Canada
      "Terrorism" means activities against persons,                     exceeds $25,000,000. In determining whether
      organizations or property of any nature:                          the $25,000,000 threshold is exceeded, we will
                                                                        include all insured damage sustained by
      a. That involve the following or preparation for                  property of all persons and entities affected by
         the following:                                                 the "terrorism" and business interruption
        (1) Use or threat of force or violence; or                      losses sustained by owners or occupants of
                                                                        the damaged property. For the purpose of this
        (2) Commission or threat of a dangerous act;
                                                                        provision, insured damage means damage
            or
                                                                        that is covered by any insurance plus damage
        (3) Commission or threat of an act that                         that would be covered by any insurance but
            interferes with or disrupts an electronic,                  for the application of any terrorism exclusions.
            communication, information, or mechanical                   Multiple incidents of "terrorism" which occur
            system; and                                                 within a 72-hour period and appear to be
                                                                        carried out in concert or to have a related
      b. When one or both of the following applies:
                                                                        purpose or common leadership will be deemed
        (1) The effect is to intimidate or coerce a                     to be one incident, for the purpose of
            government or the civilian population or                    determining whether the threshold is
            any segment thereof, or to disrupt any                      exceeded.
            segment of the economy; or
        (2) It appears that the intent is to intimidate or
            coerce a government, or to further political,
            ideological, religious, social or economic
            objectives or to express (or express
            opposition to) a philosophy or ideology.


BP 05 64 01 15                      © Insurance Services Office, Inc., 2015                               Page 2 of 4
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 505 of 643


          With respect to this Item 1.e., the immediately         2. The following exclusion is added:
          preceding paragraph describes the threshold
                                                                     EXCLUSION OF TERRORISM
          used to measure the magnitude of an
          incident of "terrorism" and the circumstances              We will not pay for "any injury or damage" caused
          in which the threshold will apply, for the                 directly or indirectly by "terrorism", including
          purpose of determining whether this Exclusion              action in hindering or defending against an actual
          will apply to that incident. When the Exclusion            or expected incident of "terrorism". "Any injury or
          applies to an incident of "terrorism", there is            damage" is excluded regardless of any other
          no coverage under this Coverage Form.                      cause or event that contributes concurrently or in
                                                                     any sequence to such injury or damage. But this
   2. Exception Covering Certain Fire Losses
                                                                     exclusion applies only when one or more of
      The following exception to the Exclusion Of                    the following are attributed to an incident of
      Terrorism applies only if indicated and as                     "terrorism":
      indicated in the Schedule of this endorsement.
                                                                     a. The "terrorism" is carried out by means of the
      If "terrorism" results in fire, we will pay for the               dispersal or application of radioactive material,
      loss or damage caused by that fire, subject to all                or through the use of a nuclear weapon or
      applicable policy provisions including the Limit of               device that involves or produces a nuclear
      Insurance on the affected property. Such                          reaction, nuclear radiation or radioactive
      coverage for fire applies only to direct loss or                  contamination; or
      damage by fire to Covered Property. Therefore,
      for example, the coverage does not apply to                    b. Radioactive material is released, and it
      insurance provided under Business Income                          appears that one purpose of the "terrorism"
      and/or      Extra    Expense      coverages      or               was to release such material; or
      endorsements that apply to those coverages.                    c. The "terrorism" is carried out by means of the
   3. Application Of Other Exclusions                                   dispersal or application of pathogenic or
                                                                        poisonous biological or chemical materials; or
      When the Exclusion Of Terrorism applies in
      accordance with the terms of Paragraph 1.a. or                 d. Pathogenic or poisonous biological or
      1.b., such exclusion applies without regard to the                chemical materials are released, and it
                                                                        appears that one purpose of the "terrorism"
      Nuclear Hazard Exclusion in this Coverage Form.
                                                                        was to release such materials; or
C. Section II – Liability is amended as follows:
                                                                     e. The total of insured damage to all types of
   1. The following definition is added and applies                     property exceeds $25,000,000. In determining
      under this endorsement wherever the phrase any                    whether the $25,000,000 threshold is
      injury or damage, is enclosed in quotation marks:                 exceeded, we will include all insured damage
                                                                        sustained by property of all persons and
      "Any injury or damage" means any injury or                        entities affected by the "terrorism" and
      damage covered under this Coverage Form or                        business interruption losses sustained by
      any applicable endorsement, and includes but is                   owners or occupants of the damaged property.
      not limited to "bodily injury", "property damage" or              For the purpose of this provision, insured
      "personal and advertising injury", as may be                      damage means damage that is covered by
      defined under this Coverage Form or any                           any insurance plus damage that would be
      applicable endorsement.                                           covered by any insurance but for the
                                                                        application of any terrorism exclusions; or




BP 05 64 01 15                       © Insurance Services Office, Inc., 2015                              Page 3 of 4
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 506 of 643


      f. Fifty or more persons sustain death or serious              With respect to this Exclusion, Paragraphs 2.e.
         physical injury. For the purposes of this                   and 2.f. describe the threshold used to measure
         provision, serious physical injury means:                   the magnitude of an incident of "terrorism" and
                                                                     the circumstances in which the threshold will
        (1) Physical injury that involves a substantial
                                                                     apply, for the purpose of determining whether
            risk of death; or
                                                                     this Exclusion will apply to that incident. When
        (2) Protracted    and     obvious     physical               the Exclusion applies to an incident of
            disfigurement; or                                        "terrorism", there is no coverage under this
                                                                     Coverage Form.
        (3) Protracted loss of or impairment of the
            function of a bodily member or organ.            D. The following provision is added to Section I –
                                                                Property and Section II – Liability:
      Multiple incidents of "terrorism" which occur
      within a 72-hour period and appear to be carried           The terms and limitations    of any terrorism exclusion,
      out in concert or to have a related purpose or             or the inapplicability or     omission of a terrorism
      common leadership will be deemed to be one                 exclusion, do not serve to   create coverage for loss or
      incident, for the purpose of determining whether           injury or damage that is     otherwise excluded under
      the thresholds in Paragraph 2.e. or 2.f. are               this Policy.
      exceeded.




BP 05 64 01 15                     © Insurance Services Office, Inc., 2015                                Page 4 of 4
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 507 of 643

                                                                                            ML 7000 MN 02 19
                                       WADENA INSURANCE COMPANY

                                        AMENDATORY ENDORSEMENT

1. Wadena Insurance Company located at 7825 Mills Civic Parkway, West Des Moines, Iowa, is a stock company
   domiciled under the laws of the state of Iowa.

2. The following is made a part of the policy:

   In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this
   policy shall not be valid unless countersigned by our authorized representative.




                        Secretary                                                  President




 ML 7000 MN 02 19
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 508 of 643


                                                                                                BUSINESSOWNERS
                                                                                                    BO 01 25 03 15

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    MINNESOTA CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   INFORMATION SECURITY PROTECTION ENDORSEMENT

A. The following is added to Paragraph E.3. Duties In                          (b) Requiring the tearing down of any
   The Event Of Loss Or Damage Property Loss                                       property, including the cost of
   Conditions in Section I – Property and Paragraph                                removing its debris.
   E.2. Duties In The Event Of Occurrence, Offense,                        (2) This exclusion, Ordinance Or Law,
   Claim Or Suit Liability And Medical Expenses                                applies whether the loss results from:
   General Conditions in Section II – Liability of the
   Businessowners Coverage Form and similar                                    (a) An ordinance or law that is enforced
   conditions in any endorsement attached to this                                  even if the property has not been
   Policy:                                                                         damaged; or
        The requirement to notify us can be satisfied by                       (b) The increased costs incurred to
        notifying our agent. Notice can be by any means                            comply with an ordinance or law in
        of communication.                                                          the course of construction, repair,
                                                                                   renovation,       remodeling     or
B. Section I – Property is amended as follows:
                                                                                   demolition of property, or removal
    1. The following is added to Paragraph A.3.                                    of its debris, following a physical
       Covered Causes Of Loss:                                                     loss to that property.
        We insure for all loss or damage caused by fire                    (3) But if loss or damage is solely a result
        or any damage caused by lightning.                                     of one or more Covered Causes of
    2. Paragraph A.5.l.(8) of the Increased Cost Of                            Loss, we will pay for your compliance
       Construction Additional Coverages is replaced                           with such ordinance or law, subject to all
       by the following:                                                       other provisions of this Policy, including
                                                                               those listed below, as follows:
            (8) This Additional Coverage is not subject
                to the terms of the Ordinance Or Law                           (a) In the event of a partial loss, if the
                Exclusion, to the extent that such                                 building is insured on a replacement
                exclusion would conflict with the                                  cost basis, we will pay for your
                provisions of this Additional Coverage.                            compliance but only with respect to
                The coverage afforded under this                                   the damaged portion of the building.
                Additional Coverage does not reduce                            (b) In the event of a total or
                coverage provided under exceptions to                              constructive total loss, we will pay
                the Ordinance Or Law Exclusion as                                  for your compliance with respect to
                presented in this Endorsement.                                     the entire building.
    3. Paragraph A.5.l.(9) of the Increased Cost Of                            (c) We will not pay under this provision
       Construction Additional Coverages does not                                  for the costs associated with the
       apply.                                                                      enforcement of or compliance with
    4. Paragraph     B.1.a.   Ordinance       Or   Law                             any ordinance or law which requires
       Exclusions is replaced by the following:                                    any insured or others to test for,
                                                                                   monitor, clean up, remove, contain,
        a. Ordinance Or Law                                                        treat, detoxify or neutralize, or in
            (1) The enforcement of or compliance with                              any way respond to, or assess the
                any ordinance or law:                                              effects of "pollutants".
                (a) Regulating the construction, use or
                    repair of any property; or


                 Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                              Page 1 of 9
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 509 of 643


      (d) Any      valuation     provision   (including               c. The following is added to Paragraph a.:
          Replacement Cost) or loss payment
                                                                          (10)Send to us, within a reasonable time
          condition which excludes the increased cost
                                                                              after our request, the following:
          attributable to an ordinance or law is hereby
          revised to include such cost to the extent                           (a) Changes in title or occupancy of the
          that coverage is provided above in this item,                            property during the term of the
          4. But in no event will we pay more than the                             Policy; and
          applicable Limit of Insurance.                                       (b) Specifications of damaged buildings
   5. The following is added to Paragraph D.1.                                     and detailed repair estimates.
      Deductibles and applies with respect to any                     d. Paragraph b. is replaced by the following:
      deductible applicable to the Businessowners
      Property Coverage, including a deductible                           b. After we inform an insured:
      provided by endorsement for a particular cause                           (1) Of the right to counsel; and
      of loss or coverage:
                                                                               (2) That an insured's answers may be
      The Deductible will not apply to total loss of a                             used against the insured in later
      building.                                                                    civil or criminal proceedings;
   6. Paragraph E.3. Duties In The Event Of Loss                               we may examine any insured under
      Or Damage Property Loss Conditions is                                    oath, while not in the presence of any
      amended as follows:                                                      other insured and at such times as may
                                                                               be reasonably required, about any
      a. Paragraph a.(3) is deleted.                                           matter relating to this insurance or the
                                                                               claim. In the event of an examination,
      b. Paragraphs a.(6) and a.(7) are replaced by
                                                                               an insured's answers must be signed.
         the following:
                                                                  7. Paragraph E.5. Loss Payment Property Loss
          (6) As often as we reasonably require:                     Conditions is amended as follows:
              (a) Permit us to inspect the property.                  a. Paragraph g. is replaced by the following:
                  Also, permit us to take samples of
                  damaged and undamaged property                          g. Provided you have complied with all the
                  for inspection, testing and analysis;                      terms of this Policy, we will pay for
                                                                             covered loss or damage within five
              (b) Provide us with records and                                business days after:
                  documents reasonably related to
                  the loss, or certified copies if the                         (1) We have received the proof of loss;
                  originals are lost, and permit us to                             and
                  make copies.                                                 (2) We have reached an agreement
                                                                                   with you; or, in the event we use an
          (7) Send us, within 60 days after our
                                                                                   independent claims adjuster, we
              request, a signed, sworn proof of loss
                                                                                   have received the agreement and
              containing the following information we
                                                                                   you have satisfied the conditions of
              require to investigate the claim:
                                                                                   the agreement, if any, or an
              (a) A description of how and when the                                appraisal award has been made.
                  loss or damage occurred;                            b. The following paragraph is added and
              (b) The value of the property, except in                   supersedes any provision to the contrary:
                  the case of a total loss of an insured                  i.   Replacement Cost            –    Business
                  building;                                                    Personal Property
              (c) The interest of the insured and all                          (1) We will not pay more for loss or
                  others in the property; and                                      damage on a replacement cost
              (d) Other insurance which may cover                                  basis than the least of:
                  the loss or damage.                                              (a) The     Limit of  Insurance
                                                                                       applicable to the lost or
                  We will supply       you    with   the
                                                                                       damaged property;
                  necessary forms.
                                                                                   (b) The applicable Special Limit of
                                                                                       Insurance shown in i.(2)(a),
                                                                                       i.(2)(b), i.(2)(c) and i.(2)(d) below;


             Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                     ©Insurance Services Office, Inc., 2014                                  Page 2 of 9
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 510 of 643


               (c) The cost to replace, on the same                8. Paragraphs     a.     and    d. under  F.2.
                   premises, the lost or damaged                      Mortgageholders Property General Conditions
                   property with other property of                    are replaced by the following:
                   comparable material and quality
                                                                       a. The    term    "mortgageholder"    includes
                   and used for the same purpose; or
                                                                          trustees and contract-for-deed vendors.
               (d) The amount you actually spend that                  d. If we deny your claim because of your acts
                   is necessary to repair or replace the                  or because you have failed to comply with
                   lost or damaged property.                              the terms of this Policy, the mortgageholder
         (2) The following Special Limits of                              will still have the right to receive loss
             Insurance apply to any category of                           payment if the mortgageholder:
             property listed below, unless higher                           (1) Pays premium due under the Policy at
             Special Limits Of Insurance are shown                              our request if you have failed to do so;
             in the Declarations. These Special
             Limits are part of, not in addition to, any                    (2) Submits a signed, sworn proof of loss
             Limit Of Insurance shown in the                                    within 60 days after receiving notice
             Declarations, and apply in excess of any                           from us of your failure to do so.
             applicable deductible. The Special Limit                       All of the terms of this Policy will then apply
             of Insurance shown for any category                            directly to the mortgageholder.
             listed below is the most we will pay for
             loss or damage to all property in that                9. The following paragraph is added to Paragraph
             category in any one occurrence.                          F.2.:
                                                                       h. We will notify the mortgageholder of
               (a) $1,000 on used or secondhand
                                                                          changes to this Policy that result in a
                   merchandise held in storage or for
                                                                          substantial reduction of coverage to the
                   sale;
                                                                          mortgaged property.
               (b) $1,000 on property of others;               C. Section II – Liability is amended as follows:
               (c) $1,000 on household contents,                   1. Paragraph A.1.f. Coverage Extension –
                   except    personal property   in                   Supplementary Payments is replaced by the
                   apartments or rooms furnished by                   following:
                   you as landlord;
                                                                       f.   Coverage Extension – Supplementary
               (d) $5,000 on manuscripts, works of art,                     Payments
                   antiques or rare articles, including
                   etchings,    pictures,      statuary,                    (1) We will pay, with respect to any claim
                   marbles, bronzes, porcelains and                             we investigate or settle, or any "suit"
                   bric-a-brac.                                                 against an insured we defend:

               With respect to the articles described in                        (a) All expenses we incur.
               (a), (b), (c) and (d) above, in no event                         (b) Up to $250 for cost of bail bonds
               will we pay you less than we would have                              required because of accidents or
               paid you if this Endorsement were not                                traffic law violations arising out of
               attached to the Policy.                                              the use of any vehicle to which the
                                                                                    Bodily Injury Liability Coverage
      c. The following paragraph is added:
                                                                                    applies. We do not have to furnish
         j.    We agree that, in the event of a total                               these bonds.
               loss, the Limit of Insurance (or the limit                       (c) The cost of bonds to release
               shown in the total loss schedule of                                  attachments, but only for bond
               values) for a building which is Covered                              amounts within the applicable Limit
               Property represents its value.                                       of Insurance. We do not have to
                                                                                    furnish these bonds.
                                                                                (d) All reasonable expenses incurred by
                                                                                    the insured at our request to assist
                                                                                    us in the investigation or defense of
                                                                                    the claim or "suit", including actual
                                                                                    loss of earnings up to $250 a day
                                                                                    because of time off from work



              Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                                 Page 3 of 9
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 511 of 643


          (e) All costs taxed against the insured in the                          ii. Immediately send us copies of
              "suit".                                                                 any      demands,      notices,
                                                                                      summonses or legal papers
          (f) Prejudgment interest awarded against
                                                                                      received in connection with the
              the insured on that part of the judgment
                                                                                      "suit";
              we pay. If we make an offer to pay the
              applicable Limit of Insurance, we will                              iii. Notify any other insurer whose
              not pay any prejudgment interest based                                   coverage is available to the
              on that period of time after the offer.                                  indemnitee; and
          (g) All interest on the full amount of any                              iv. Cooperate with us with respect
              judgment that accrues after entry of the                                to coordinating other applicable
              judgment and before we have paid,                                       insurance available to the
              offered to pay, or deposited in court the                               indemnitee; and
              part of the judgment that is within the
              applicable Limit of Insurance.                                  (ii) Provides      us     with      written
                                                                                   authorization to:
          These payments will not reduce the Limits
          of Insurance.                                                           i.   Obtain records and other
                                                                                       information related to the "suit";
      (2) If we defend an insured against a "suit" and
                                                                                       and
          an indemnitee of the insured is also named
          as a party to the "suit", we will defend that                           ii. Conduct      and control the
          indemnitee if all of the following conditions                               defense of the indemnitee in
          are met:                                                                    such "suit".
          (a) The "suit" against the indemnitee seeks                     So long as the above conditions are met,
              damages for which the insured has                           attorneys' fees incurred by us in the defense
              assumed the liability of the indemnitee                     of that indemnitee, necessary litigation
              in a contract or agreement that is an                       expenses incurred by us and necessary
              "insured contract";                                         litigation expenses incurred by the
          (b) This insurance applies to such liability                    indemnitee at our request will be paid as
              assumed by the insured;                                     Supplementary Payments. Our obligation to
                                                                          defend an insured's indemnitee and to pay
          (c) The obligation to defend, or the cost of                    for attorneys' fees and necessary litigation
              the defense of, that indemnitee has also                    expenses as Supplementary Payments ends
              been assumed by the insured in the                          when:
              same "insured contract";
                                                                          (a) We have used up the applicable Limit of
          (d) The allegations in the "suit" and the
                                                                              Insurance in the payment of judgments
              information we know about the
                                                                              or settlements; or
              "occurrence" are such that no conflict
              appears to exist between the interests of                   (b) The conditions set forth above, or the
              the insured and the interests of the                            terms of the agreement described in
              indemnitee;                                                     Paragraph f. above, are no longer met.
          (e) The indemnitee and the insured ask us               2. Paragraph b. under Exclusion B.1. Applicable
              to conduct and control the defense of                  To Business Liability Coverage is replaced by
              that indemnitee against such "suit" and                the following:
              agree that we can assign the same
              counsel to defend the insured and the                   b. Contractual Liability
              indemnitee; and                                             "Bodily injury" or "property damage" for
          (f) The indemnitee:                                             which the insured is obligated to pay
                                                                          damages by reason of the assumption of
              (i) Agrees in writing to:
                                                                          liability in a contract or agreement. This
                  i.   Cooperate with us in the                           exclusion does not apply to liability for
                       investigation, settlement or                       damages:
                       defense of the "suit";
                                                                          (1) That the insured would have in the
                                                                              absence of the contract or agreement;
                                                                              or




               Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                      ©Insurance Services Office, Inc., 2014                                Page 4 of 9
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 512 of 643


          (2) Assumed in a contract or agreement                                   (2) Misrepresentation   or  fraud
              that is an "insured contract", provided                                  made by you or with your
              the "bodily injury" or "property damage"                                 knowledge in obtaining the
              occurs subsequent to the execution of                                    Policy or in pursuing a claim
              the contract or agreement.                                               under the Policy;
   3. Paragraph E.1. Bankruptcy Liability And                                      (3) An act or omission by you that
      Medical Expenses General Conditions is                                           substantially   increases   or
      replaced by the following:                                                       changes the risk insured;

      1. Bankruptcy                                                                (4) Refusal by you to eliminate
                                                                                       known conditions that increase
          Bankruptcy, insolvency or dissolution of the                                 the potential for loss after
          insured or of the insured's estate will not                                  notification by us that the
          relieve us of our obligations under this                                     condition must be removed;
          Policy and in case an execution against the
                                                                                   (5) Substantial change in the risk
          insured on a final judgment is returned
                                                                                       assumed, except to the extent
          unsatisfied, then such judgment creditor
                                                                                       that we should reasonably have
          shall have a right of action on this Policy
                                                                                       foreseen     the  change      or
          against the company to the same extent
                                                                                       contemplated the risk in writing
          that the insured would have, had the insured
                                                                                       the contract;
          paid the final judgment.
                                                                                   (6) Loss of reinsurance by us which
D. Section III – Common Policy Conditions is                                           provided coverage to us for a
   amended as follows:                                                                 significant amount of the
   1. Paragraph A. Cancellation is replaced by the                                     underlying risk insured. Any
      following:                                                                       notice of cancellation pursuant
                                                                                       to this item shall advise the
      A. Cancellation                                                                  policyholder that he or she has
          1. The first Named Insured shown in the                                      10 days from the date of receipt
             Declarations may cancel this Policy by                                    of the notice to appeal the
             mailing or delivering to us advance                                       cancel l at i on      to     the
             written notice of cancellation.                                           commissioner of commerce
                                                                                       and that the commissioner will
          2. We may cancel this Policy, subject to                                     render a decision as to whether
             the provisions of 3. below, by first-class                                the cancellation is justified
             mailing, or by delivery, of a written                                     because of the loss of
             notice of cancellation to the first Named                                 reinsurance within 30 business
             Insured and any agent, to their last                                      days after receipt of the appeal;
             mailing addresses known to us. Notice
                                                                                   (7) A    determination     by    the
             of cancellation will state the effective
                                                                                       commissioner        that     the
             date of cancellation. The policy period
                                                                                       continuation of the Policy could
             will end on that date.
                                                                                       place us in violation of the
          3. If this Policy has been in effect for:                                    Minnesota insurance laws; or
              a. Fewer than 90 days and is a new                                   (8) Nonpayment of dues to an
                 policy, we may cancel for any                                         association or organization,
                 reason by giving notice at least 10                                   other     than   an   insurance
                 days before the effective date of                                     association or organization,
                 cancellation.                                                         where payment of dues is a
                                                                                       prerequisite to obtaining or
              b. 90 days or more, or if it is a renewal                                continuing such insurance. This
                 of a policy we issued, we may                                         provision for cancellation for
                 cancel only for one or more of the                                    failure to pay dues shall not be
                 following reasons:                                                    applicable to persons who are
                  (1) Nonpayment of premium;                                           retired at 62 years of age or
                                                                                       older or who are disabled
                                                                                       according to social security
                                                                                       standards.



               Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                      ©Insurance Services Office, Inc., 2014                               Page 5 of 9
           CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 513 of 643


             Under this Paragraph A.3.b., we will                   2. Paragraph C. Concealment, Misrepresenta-
             give notice at least:                                     tion Or Fraud is replaced by the following with
                                                                       respect to loss or damage caused by fire:
             (1) 10 days before the effective date of
                 cancellation, if we cancel for                     C. Concealment, Misrepresentation Or Fraud
                 nonpayment of premium. The
                 cancellation notice shall contain the                  We do not provide coverage to the insured who
                 information regarding the amount of                    has:
                 premium due and the due date, and                      1. Before a loss, willfully; or
                 shall state the effect of nonpayment
                 by the due date. Cancellation shall                    2. After a loss, willfully and with intent to
                 not be effective if payment of the                        defraud;
                 amount due is made prior to the                        concealed or misrepresented any material fact
                 effective date of cancellation; or                     or circumstances concerning:
             (2) 60 days before the effective date, if                      a. This Policy;
                 we cancel for a reason described in
                 3.b.(2) through (8) above. The                             b. The Covered Property;
                 notice of cancellation will state the                      c. That insured's interest in the Covered
                 reason for cancellation.                                      Property; or
          4. If this Policy is cancelled, we will send                      d. A claim under this Policy.
             the first Named Insured any premium
             refund due. If we cancel, the refund will              3. Paragraph C. Concealment, Misrepresenta-
             be pro rata. If the first Named Insured                   tion Or Fraud is replaced by the following with
             cancels, the refund may be less than                      respect to loss or damage caused by a Covered
             pro rata. The cancellation will be                        Cause of Loss other than fire:
             effective even if we have not made or
             offered a refund.                                          C. Concealment,         Misrepresentation           Or
                                                                           Fraud
          5. If this Policy includes liquor liability
             coverage with respect to "injury" arising                      We will not pay for any loss or damage if
             out of the selling, serving or furnishing                      any insured has:
             of alcoholic beverages, then the                               1. Before a loss, willfully; or
             following provisions shall apply:
                                                                            2. After a loss, willfully and with intent to
             If this Policy is cancelled by us, we will                        defraud;
             notify, in writing, the governmental
             authority in the State of Minnesota that                       concealed or misrepresented any material
             issued the current liquor license to the                       fact or circumstances concerning:
             Named Insured that the Policy is being                             a. This Policy;
             cancelled at the same time that the
             cancellation notice is sent to the first                           b. The Covered Property;
             Named Insured.
                                                                                c. That insured's interest            in    the
             If the first Named Insured cancels, we                                Covered Property; or
             will notify, in writing, the governmental
                                                                                d. A claim under this Policy.
             authority in the State of Minnesota that
             issued the current liquor license to the               4. Paragraph D. Examination Of Your Books
             Named Insured that the Policy is being                    And Records is replaced by the following:
             cancelled upon receiving the written
             notice of cancellation from the first                      D. Examination        Of   Your       Books        And
             Named Insured.                                                Records

          6. Unless otherwise specifically required,                        We may examine and audit your books and
             proof of mailing of any notice shall be                        records as they relate to this Policy at any
             sufficient proof of notice.                                    time during the policy period and up to one
                                                                            year afterward.




                 Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                                  Page 6 of 9
      CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 514 of 643


   5. Paragraph K. Transfer Of Rights Of Recovery                            (3) Your tenant.
      Against Others To Us is replaced by the
                                                                             You may also accept the usual bills of
      following:
                                                                             lading or shipping receipts limiting the
      K. Transfer Of Rights Of Recovery Against                              liability of carriers.
         Others To Us                                                        This will not restrict your insurance.
          1. Applicable to Businessowners Property                       3. Applicable to Businessowners Liability
             Coverage:                                                      Coverage:
             If any person or organization to or for                         If the insured has rights to recover all or
             whom we make payment under this                                 part of any payment we have made
             Policy has rights to recover damages                            under this Policy, those rights are
             from     another, those rights are                              transferred to us. The insured must do
             transferred to us to the extent of our                          nothing after loss to impair them. At our
             payment. That person or organization                            request, the insured will bring "suit" or
             must do everything necessary to secure                          transfer those rights to us and help us
             our rights and must do nothing after loss                       enforce them. This condition does not
             to impair them. However, our rights do                          apply to Medical Expenses Coverage.
             not apply against:
                                                                             Our rights do not apply against any
             a. An insured; or                                               person or organization insured under
             b. Any person or organization insured                           this or any other policy we issue with
                under another policy which was                               respect to the same "occurrence",
                issued by us and responds to the                             provided the "occurrence" was not
                same loss;                                                   intentionally caused by such insureds.
             provided the loss was not intentionally            6. The following is added:
             caused by such insureds.                                M. Nonrenewal
          2. You may waive your rights against
                                                                         If we decide not to renew this Policy, we
             another party in writing:
                                                                         may do so by giving the first Named Insured
             a. Prior to a loss to your Covered                          and any agent written notice of our intent
                Property.                                                not to renew at least 60 days before the
                                                                         expiration date of this Policy. Such notice
             b. After a loss to your Covered                             will be delivered or mailed by first-class mail
                Property only if, at the time of loss,                   to their last mailing addresses known to us.
                that party is one of the following:
                                                                         We need not mail or deliver this notice if
                 (1) Someone insured by this                             you have:
                     insurance, unless the loss was
                     caused intentionally by such                        1. Insured elsewhere;
                     insured;
                                                                         2. Accepted replacement coverage; or
                 (2) A business firm:
                                                                         3. Agreed not to renew this Policy.
                     (a) Owned or controlled by you;
                                                                         Unless otherwise specifically required, proof
                         or
                                                                         of mailing of any notice shall be sufficient
                     (b) That owns or controls you;                      proof of notice.
                         or




              Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                     ©Insurance Services Office, Inc., 2014                                Page 7 of 9
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 515 of 643


E. The following changes apply only to Information                          (4) Assist us, upon our request, in the
   Security Protection Endorsement BP 15 07 if it is                            enforcement of any right against any
   attached to this Policy:                                                     person or organization which may be
                                                                                liable to you because of an occurrence
    1. Paragraph (2) of Insuring Agreement d.                                   or offense to which this Endorsement
       Security Breach Liability is replaced by the                             may also apply.
       following:
                                                                            You will not, except at your own cost,
           (2) We will pay for "defense expenses" as a                      voluntarily make a payment, assume any
               result of a "claim" in the form of a                         obligation or incur any expense without our
               "regulatory proceeding" first made                           consent.
               against the insured during the "policy
               period" or during the applicable                             A "claim" brought by a person or
               Extended Reporting Period, in response                       organization seeking damages will be
               to a "wrongful act" or a series of                           deemed to have been made when the
               "interrelated wrongful acts" covered                         "claim" is received by an insured.
               under Paragraph d.(1).                                   b. Under Insuring Agreement a. Replacement
                                                                           Or Restoration Of Electronic Data and
    2. The following is added to the Limits Of
                                                                           Insuring Agreement e. Extortion Threats,
       Insurance Provision under Paragraph K.:
                                                                           you must:
       In addition to the Information Security Protection                   (1) Notify local law enforcement officials;
       Aggregate Limit of Insurance, we will pay
       prejudgment interest awarded against the                             (2) Submit to examination under oath at our
       insured on the part of the judgment we pay. If                           request and give us a signed statement
       we make an offer to pay the Information                                  of your answers; and
       Security Protection Aggregate Limit of                               (3) Give us a detailed, sworn proof of loss
       Insurance, we will not pay any prejudgment                               within 120 days.
       interest based on that period of time after the
       offer.                                                               (4) In addition, under Insuring Agreement e.
                                                                                Extortion Threats, you must:
    3. The Duties In The Event Of Claim Or Loss
                                                                                (a) Determine that the "extortion threat"
       Condition under Paragraph M. is replaced by the
                                                                                    has actually occurred;
       following:
                                                                                (b) Make every reasonable effort to
       Duties In The Event Of Claim Or Loss                                         immediately notify an associate and
       In the event of either an occurrence or offense                              the security firm, if any, before
       that may result in a "claim" against an insured or                           making any "ransom payment"
       a "loss" or situation that may result in a "loss"                            based upon the "extortion threat";
       covered under this Endorsement, you must see                             (c) With respect to "ransomware",
       to it that we or our agent is notified orally or in                          make a reasonable effort to access
       writing as soon as practicable, but not to exceed                            your "electronic data" from backup;
       30 days, and cooperate with us in the                                        and
       investigation and settlement of the "claim" or
       "loss" as set forth below:                                               (d) Approve any "ransom payment"
                                                                                    based upon the "extortion threat".
       a. For "claims" covered under Insuring
                                                                   4. Paragraph d. of the definition of "loss" in
          Agreements d. Security Breach Liability and
                                                                      Paragraph V. is replaced by the following:
          g. Web Site Publishing Liability, you must:
                                                                        d. With respect to Insuring Agreements d.
           (1) Immediately record the specifics of the
                                                                           Security Breach Liability and g. Web Site
               "claim" and the date received;
                                                                           Publishing Liability:
           (2) Immediately send us or our agent                             Compensatory      damages,      settlement
               copies of any demands, notices,                              amounts and costs awarded pursuant to
               summonses or legal papers received in                        judgments or settlements. "Loss" does not
               connection with the "claim";                                 include:
           (3) Authorize us to obtain records and other                     (1) Civil or criminal fines or penalties
               information; and                                                 imposed by law;




                 Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                        ©Insurance Services Office, Inc., 2014                               Page 8 of 9
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 516 of 643


          (2) Punitive or exemplary damages;                             (5) Royalties;
          (3) The multiplied portion of multiplied                       (6) The amount of any disgorged profits;
              damages;                                                       or
          (4) Taxes;                                                     (7) Matters that are uninsurable pursuant
                                                                             to law.




              Includes copyrighted material of ©Insurance Services Office, Inc. with its permission
BO 01 25 03 15                     ©Insurance Services Office, Inc., 2014                             Page 9 of 9
      CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 517 of 643
                                                                     BUSINESSOWNERS
                                                                                                 BO 60 02 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION - ASBESTOS OR ASBESTOS PRODUCTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. The following exclusion is added to Paragraph B.               3. "Personal and advertising injury" arising, in
  Exclusions in Section II - Liability:                              whole or in part, out of the actual, alleged,
                                                                     threatened or suspected inhalation of,
  B. Exclusions                                                      ingestion of, contact with, exposure to,
                                                                     existence of, or presence of, asbestos,
      This insurance does not apply to:                              asbestos fibers, asbestos dust or any
                                                                     product containing asbestos.
      ASBESTOS OR ASBESTOS PRODUCTS
                                                                  4. Any loss, cost or expense arising, in whole
      1. "Bodily injury" arising, in whole or in part,               or in part, out of the abating, testing for,
         out of the actual, alleged, threatened or                   monitoring,     cleaning    up,    removing,
         suspected inhalation of, or ingestion of,                   containing,       treating,     detoxifying,
         asbestos, asbestos fibers, asbestos dust or                 neutralizing, remediating or disposing of, or
         any product containing asbestos.                            in any way responding to or assessing the
                                                                     effects of, asbestos, asbestos fibers,
      2. "Property damage" arising, in whole or in                   asbestos dust, or any product that contains
         part, out of the actual, alleged, threatened                asbestos, by any insured or by any other
         or suspected contact with, exposure to,                     person or entity.
         existence of, or presence of, asbestos,
         asbestos fibers, asbestos dust or any
         product containing asbestos.




                    Includes copyrighted material of ©ISO Properties, Inc, with its permission
BO 60 02 01 11                            ©ISO Properties, Inc., 2005                               Page 1 of 1
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 518 of 643
                                                                       BUSINESSOWNERS
                                                                                                  BO 60 03 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     LEAD LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.1.                 (3) Any loss, cost or expense arising out of
Exclusions - Applicable to Business Liability Coverage                 any request, demand or order to test for,
in Section II - Liability:                                             monitor, clean up, remove, contain, treat,
                                                                       detoxify, neutralize, or in any way respond
This insurance does not apply to:                                      to or assess the effects of lead; or
   t.   Lead Liability
                                                                    (4) Any loss, cost or expense arising from
        (1) Actual or alleged “bodily injury” arising                   any claim or “suit” by or on behalf of any
            out of the ingestion, inhalation, or                        governmental authority for damages
            absorption of lead in any form;                             resulting from the testing for, monitoring,
                                                                        cleaning     up,   removing,     containing,
        (2) Actual or alleged “property damage” or                      treating, detoxifying or neutralizing, or in
            “personal and advertising injury” arising                   any way responding to or assessing the
            out of any form of lead;                                    effects of lead.




                     Includes copyrighted material of ©ISO Properties, Inc, with its permission
BO 60 03 01 11                                ©ISO Properties, Inc.                                   Page 1 of 1
      CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 519 of 643
                                                                     BUSINESSOWNERS
                                                                                                  BO 60 04 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EXCLUSION - PUNITIVE DAMAGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added to Section II - Liability B. Exclusions and supersedes any provision to the contrary:

This insurance does not apply to punitive or exemplary damages.




BO 60 04 01 11                                                                                         Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 520 of 643
                                                                      BUSINESSOWNERS
                                                                                                BO 60 52 01 11

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  IDENTITY RECOVERY COVERAGE
           IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE REIMBURSEMENT

This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added as an Additional Coverage          2. Any fraudulent, dishonest or criminal act by an
under Section 1 - Property.                                  "identity recovery insured" or any person aiding
                                                             or abetting an "identity recovery insured", or by
IDENTITY RECOVERY COVERAGE                                   any authorized representative of an "identity
                                                             recovery insured", whether acting alone or in
We will provide the Case Management Service and              collusion with others. However, this exclusion
Expense Reimbursement Coverage indicated below if            shall not apply to the interests of an “identity
all of the following requirements are met:
                                                             recovery insured” who has no knowledge of or
                                                             involvement in such fraud, dishonesty or criminal
   1. There has been an “identity theft” involving
      the personal identity of an “identity recovery         act.
      insured” under this policy; and
                                                          3. An “identity theft” that is not reported in writing
   2. Such “identity theft” is first discovered by the       to the police.
      “identity recovery insured” during the policy
      period for which this Identity Recovery             LIMITS
      Coverage is applicable; and
                                                          Case Management Service is available as needed for
   3. Such “identity theft” is reported to us within      any one “identity theft” for up to 12 consecutive
      60 days after it is first discovered by the         months from the inception of the service. Expenses
      “identity recovery insured.”                        we incur to provide Case Management Service do not
                                                          reduce the amount of limit available for Expense
If all three of the requirements listed above have been   Reimbursement Coverage.
met, then we will provide the following to the
“identity recovery insured”:                              Expense Reimbursement Coverage is subject to a limit
                                                          of $15,000 annual aggregate per “identity recovery
   1. Case Management Service                             insured.” Regardless of the number of claims, this
                                                          limit is the most we will pay for the total of all loss or
      Services of an “identity recovery case              expense arising out of all “identity thefts” to any one
      manager” as needed to respond to the                “identity recovery insured” which are first discovered
      “identity theft”; and                               by the “identity recovery insured” during a 12-month
                                                          period starting with the beginning of the present
   2. Expense Reimbursement
                                                          annual policy period. If an “identity theft” is first
      Reimbursement of necessary and reasonable           discovered in one policy period and continues into
      “identity recovery expenses” incurred as a          other policy periods, all loss and expense arising from
      direct result of the “identity theft.”              such “identity theft” will be subject to the aggregate
                                                          limit applicable to the policy period when the “identity
This coverage is additional insurance.                    theft” was first discovered.

EXCLUSIONS                                                Legal costs as provided under item d. of the definition
                                                          of “identity recovery expenses” are part of, and not in
The following additional exclusions apply to this         addition to, the Expense Reimbursement Coverage
coverage:                                                 limit.

We do not cover loss or expense arising from any of       Item e. (Lost Wages) and item f. (Child and Elder Care
the following:
                                                          Expenses) of the definition of “identity recovery
                                                          expenses” are jointly subject to a sublimit of $5,000.
1. The theft of a professional or business identity.
                                                          This sublimit is part of, and not in addition to, the
                                                          Expense Reimbursement Coverage limit. Coverage is


 BO 60 52 01 11                                                                                      Page 1 of 4
           CASElost
limited to wages   0:20-cv-01102-JRT-DTS          Document
                       and expenses incurred within   12   13-1 InFiled
                                                                     some05/29/20
                                                                              cases, Page
                                                                                       we may521 ofprovide
                                                                                                     643 Case
months after the first discovery of the “identity theft”        Management services at our expense to an
by the “identity recovery insured.”                             “identity recovery insured” prior to a
                                                                determination that a covered “identity theft”
Item g. (Mental Health Counseling) of the definition of         has occurred. Our provision of such services is
“identity recovery expenses” is subject to a sublimit           not an admission of liability under the policy.
of $1,000. This sublimit is part of, and not in addition        We reserve the right to deny further coverage
to, the Expense Reimbursement Coverage limit.                   or service if, after investigation, we determine
Coverage is limited to counseling that takes place              that a covered “identity theft” has not
within 12 months after the first discovery of the               occurred.
“identity theft” by the “identity recovery insured.”
                                                                As      respects     Expense      Reimbursement
Item h. (Miscellaneous Unnamed Costs) of the                    Coverage, the “identity recovery insured” must
definition of “identity recovery expenses” is subject           send to us, within 60 days after our request,
to a sublimit of $1,000. This sublimit is part of, and          receipts, bills or other records that support his
not in addition to, the Expenses Reimbursement                  or her claim for "identity recovery expenses."
Coverage limit. Coverage is limited to costs incurred
within 12 months after the first discovery of the         B. Services
“identity theft” by the “identity recovery insured.”
                                                             The following conditions apply as respects any
DEDUCTIBLE                                                   services provided by us or our designees to any
                                                             “identity recovery insured” under this endorsement:
Case Management Service is not subject to a
deductible.                                                  1. Our ability to provide helpful services in the
                                                                event of an “identity theft” depends on the
                                                                cooperation, permission and assistance of the
Expense Reimbursement Coverage is subject to a
                                                                “identity recovery insured.”
deductible of $100. Any one “identity recovery
insured” shall be responsible for only one deductible        2. All services may not be available or applicable
under this Identity Recovery Coverage during any one            to all individuals. For example, “identity
policy period.                                                  recovery insureds” who are minors or foreign
                                                                nationals may not have credit records that can
No other deductible applies to the Identity Recovery            be provided or monitored. Service in Canada
Coverage.                                                       will be different from service in the United
                                                                States and Puerto Rico in accordance with
CONDITIONS                                                      local conditions.

                                                               3. We do not warrant or guarantee that our
The following additional conditions apply to this
                                                                  services will end or eliminate all problems
coverage:                                                         associated with an “identity theft” or prevent
                                                                  future “identity thefts.”
A. Help Line
                                                           DEFINITIONS
   For assistance, the “identity recovery insured”
   should call the Identity Recovery Help Line at          With respect to the provisions of this endorsement
   1-866-221-3470.                                         only, the following definitions are added:

   The Identity Recovery Help Line can provide the         1. "Identity Recovery Case Manager" means one or
   “identity recovery insured” with:                          more individuals assigned by us to assist an
                                                              “identity recovery insured” with communications
                                                              we deem necessary for re-establishing the integ-
   1. Information and advice for how to respond to a
                                                              rity of the personal identity of the “identity
      possible “identity theft”; and                          recovery insured.” This includes, with the permis-
                                                              sion and cooperation of the “identity recovery
   2. Instructions for how to submit a service                insured,” written and telephone communications
      request for Case Management Service and/or a            with law enforcement authorities, governmental
      claim form for Expense Reimbursement                    agencies, credit agencies and individual creditors
      Coverage.                                               and businesses.




BO 60 52 01 11                                                                                      Page 2 of 4
           CASE
2. "Identity      0:20-cv-01102-JRT-DTS
             Recovery                             Document 13-1
                        Expenses" means the following             Filed 05/29/20
                                                             f. Actual                Page 522 of
                                                                         costs for supervision    of 643
                                                                                                      children or
   when they are reasonable and necessary expenses              elderly or infirm relatives or dependants of the
   that are incurred as a direct result of an “identity         “identity recovery insured” during time
   theft”:                                                      reasonably and necessarily taken away from
                                                                such supervision. Such care must be provided
   a. Costs for re-filing applications for loans, grants        by a professional care provider who is not a
      or other credit instruments that are rejected             relative of the “identity recovery insured.”
      solely as a result of an “identity theft.”
                                                             g. Actual costs for counseling from a licensed
   b. Costs for notarizing affidavits or other similar
                                                                mental health professional. Such care must be
      documents, long distance telephone calls and
                                                                provided by a professional care provider who is
      postage solely as a result of your efforts to
                                                                not a relative of the “identity recovery
      report an “identity theft” or amend or rectify
                                                                insured.”
      records as to your true name or identity as a
      result of an “identity theft.”                         h. Any other reasonable costs necessarily
                                                                  incurred by an “identity recovery insured” as a
   c. Costs for credit reports from established credit            direct result of the “identity theft.”
      bureaus.
                                                                  (1) Such costs include:
   d. Fees and expenses for an attorney approved
      by us for the following:                                       (a) Costs by the “identity recovery
                                                                         insured” to recover control over his or
      (1) The defense of any civil suit brought                          her personal identity.
          against an “identity recovery insured.”
                                                                     (b) Deductibles or service       fees   from
      (2) The removal of any civil judgment                              financial institutions.
          wrongfully entered against an “identity
          recovery insured.”                                      (2) Such costs do not include:

                                                                     (a) Costs to avoid, prevent or detect
      (3) Legal assistance for an “identity recovery
                                                                         “identity theft” or other loss.
          insured” at an audit or hearing by a
          governmental agency.                                       (b) Money lost or stolen.

      (4) Legal assistance in challenging the                        (c) Costs that are restricted or excluded
          accuracy of the “identity recovery                             elsewhere in this endorsement or
          insured’s” consumer credit report.                             policy.

      (5) The defense of any criminal charges              3. “Identity Recovery Insured” means the following:
          brought against an “identity recovery
                                                               a. When the entity insured under this policy is a
          insured” arising from the actions of a third
                                                                  sole proprietorship, the “identity recovery
          party using the personal identity of the
                                                                  insured” is the individual person who is the
          “identity recovery insured.”
                                                                  sole proprietor of the insured entity.
   e. Actual lost wages of the “identity recovery              b. When the entity insured under this policy is a
      insured” for time reasonably and necessarily                partnership, the “identity recovery insureds”
      taken away from work and away from the                      are the current partners.
      work premises. Time away from work includes
      partial or whole work days. Actual lost wages            c. When the entity insured under this policy is a
      may include payment for vacation days,                      corporation or other organization, the “identity
      discretionary days, floating holidays and paid              recovery insureds” are all individuals having an
      personal days. Actual lost wages does not                   ownership position of 20% or more of the
      include sick days or any loss arising from time             insured entity. However, if and only if there is
      taken away from self employment. Necessary                  no one who has such an ownership position,
      time off does not include time off to do tasks              then the “identity recovery insured” shall be:
      that could reasonably have been done during
      non-working hours.                                          (1) The chief executive of the insured entity;
                                                                      or




BO 60 52 01 11                                                                                      Page 3 of 4
       (2) CASE   0:20-cv-01102-JRT-DTS
           As respects    a religious institution,Document
                                                    the    13-1 Filed 05/29/20 Page 523 of 643
           senior ministerial employee.

    An “identity recovery insured” must always be an
    individual person. The entity insured under this
    policy is not an “identity recovery insured.”

4. “Identity Theft” means the fraudulent use of the
   social security number or other method of
   identifying an “identity recovery insured.” This
   includes fraudulently using the personal identity
   of an “identity recovery insured” to establish
   credit accounts, secure loans, enter into contracts
   or commit crimes.

    “Identity theft” does not include the fraudulent
    use of a business name, d/b/a or any other
    method of identifying a business activity.

All other provisions of this policy apply.




BO 60 52 01 11                                                                            Page 4 of 4
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 524 of 643
                                                                     BUSINESSOWNERS
                                                                                                   BO 60 84 05 16

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


Section II – Liability is amended as follows:                             This Paragraph g.(2) does not apply to:
A. Exclusion 1.g. under Paragraph B. Exclusions is                        (a) A watercraft while ashore on premises
   replaced by the following:                                                 you own or rent;
    This insurance does not apply to:                                     (b) A watercraft you do not own that is:
    g. Aircraft, Auto or Watercraft                                       (i) Less than 51 feet long; and
        (1) Unmanned Aircraft                                             (ii) Not being used to carry persons or
                                                                               property for a charge;
            "Bodily injury" or "property damage" arising
            out of the ownership, maintenance, use or                     (c) Parking an "auto" on, or on the ways
            entrustment to others of any aircraft that is                     next to, premises you own or rent,
            an "unmanned aircraft". Use includes                              provided the "auto" is not owned by or
            operation and "loading or unloading".                             rented or loaned to you or the insured;
            This Paragraph g.(1) applies even if the                      (d) Liability assumed under any "insured
            claims     allege    negligence   or    other                     contract"      for the    ownership,
            wrongdoing in the supervision, hiring,                            maintenance or use of aircraft or
            employment, training or monitoring of                             watercraft; or
            others by an insured, if the "occurrence"                     (e) "Bodily injury" or "property damage"
            which caused the "bodily injury" or "property                     arising out of:
            damage"        involved     the   ownership,
            maintenance, use or entrustment to others                         (i) The operation of machinery or
            of any aircraft that is an "unmanned                                  equipment that is attached to, or
            aircraft".                                                            part of, a land vehicle that would
                                                                                  qualify under the definition of
        (2) Aircraft (Other Than Unmanned Aircraft),                              "mobile equipment" if it were not
            Auto Or Watercraft                                                    subject to a compulsory or financial
            "Bodily injury" or "property damage" arising                          responsibility law or other motor
            out of the ownership, maintenance, use or                             vehicle insurance law where it is
            entrustment to others of any aircraft (other                          licensed or principally garaged; or
            than "unmanned aircraft"), "auto" or                              (ii) The operation of any of the
            watercraft owned or operated by or rented                              following machinery or equipment:
            or loaned to any insured. Use includes
            operation and "loading or unloading".                                 i.   Cherry pickers and similar
                                                                                       devices mounted on automobile
            This Paragraph g.(2) applies even if the                                   or truck chassis and used to
            claims      allege    negligence    or    other                            raise or lower workers; and
            wrongdoing in the supervision, hiring,
            employment, training or monitoring of                                 ii. Air compressors, pumps and
            others by an insured, if the "occurrence"                                 generators, including spraying,
            which caused the "bodily injury" or "property                             welding,   building   cleaning,
            damage"         involved     the    ownership,                            geophysical        exploration,
            maintenance, use or entrustment to others                                 lightning and well servicing
            of any aircraft (other than "unmanned                                     equipment.
            aircraft"), "auto" or watercraft that is owned
            or operated by or rented or loaned to any
            insured.



                      Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 84 05 16                        ©Insurance Services Office, Inc., 2014                             Page 1 of 2
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 525 of 643


B. The following exclusion is added to paragraph 1.p.        C. The following definition is added to Paragraph F.
   under Paragraph B. Exclusions:                               Liability And Medical Expenses Definitions:
   This insurance does not apply to:                             "Unmanned aircraft" means an aircraft that is not:
   p. Personal And Advertising Injury                            a. Designed;
       "Personal and advertising injury" arising out of          b. Manufactured; or
       the ownership, maintenance, use or entrustment
                                                                 c. Modified after manufacture;
       to others of any aircraft that is an "unmanned
       aircraft". Use includes operations and "loading           to be controlled directly by a person from within or
       or unloading".                                            on the aircraft.
       This exclusion applies even if the claims allege
       negligence or other wrongdoing in the
       supervision, hiring, employment, training or
       monitoring of others by an insured, if the
       offense which caused the "personal and
       advertising injury" involved the ownership,
       maintenance, use or entrustment to others of
       any aircraft that is an "unmanned aircraft".
       This exclusion does not apply to:
       (a) The use of another's advertising idea in your
           "advertisement"; or
       (b) Infringing upon another's copyright, trade
           dress or slogan in your "advertisement".




                    Includes copyrighted material of ©ISO Properties, Inc. with its permission
BO 60 84 05 16                      ©Insurance Services Office, Inc., 2014                             Page 2 of 2
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 526 of 643


                                                                                                    BUSINESSOWNERS
                                                                                                        BP 00 03 07 13

                       BUSINESSOWNERS COVERAGE FORM
Various provisions in this policy restrict coverage. Read                   (5) Personal property owned by you that is
the entire policy carefully to determine rights, duties and                     used to maintain or service the buildings
what is and is not covered.                                                     or structures or the premises, including:
Throughout this Coverage Form, the words "you" and                              (a) Fire extinguishing equipment;
"your" refer to the Named Insured shown in the
                                                                                (b) Outdoor furniture;
Declarations. The words "we", "us" and "our" refer to the
company providing this insurance.                                               (c) Floor coverings; and
In Section II – Liability, the word "insured" means any                         (d) Appliances used for refrigerating,
person or organization qualifying as such under                                     ventilating, cooking, dishwashing or
Paragraph C. Who Is An Insured.                                                     laundering;
Other words and phrases that appear in quotation marks                      (6) If not covered by other insurance:
have special meaning. Refer to Paragraph H. Property                            (a) Additions      under     construction,
Definitions in Section I – Property and Paragraph F.                                alterations and repairs to the
Liability And Medical Expenses Definitions in Section II                            buildings or structures;
– Liability.
                                                                                (b) Materials, equipment, supplies and
SECTION I – PROPERTY                                                                temporary structures, on or within
A. Coverage                                                                         100 feet of the described premises,
                                                                                    used      for    making      additions,
    We will pay for direct physical loss of or damage to                            alterations or repairs to the buildings
    Covered Property at the premises described in the                               or structures.
    Declarations caused by or resulting from any
    Covered Cause of Loss.                                              b. Business Personal Property located in or on
                                                                           the buildings or structures at the described
    1. Covered Property                                                    premises or in the open (or in a vehicle)
        Covered Property includes Buildings as                             within 100 feet of the buildings or structures
        described under Paragraph a. below, Business                       or within 100 feet of the premises described
        Personal    Property   as described under                          in the Declarations, whichever distance is
        Paragraph b. below, or both, depending on                          greater, including:
        whether a Limit Of Insurance is shown in the                        (1) Property you own that is used in your
        Declarations for that type of property.                                 business;
        Regardless of whether coverage is shown in the
                                                                            (2) Property of others that is in your care,
        Declarations for Buildings, Business Personal
                                                                                custody or control, except as otherwise
        Property, or both, there is no coverage for
                                                                                provided in Loss Payment Property
        property described under Paragraph 2. Property
                                                                                Loss Condition Paragraph E.5.d.(3)(b);
        Not Covered.
                                                                            (3) Tenant's         im prov em ents  and
        a. Buildings, meaning the buildings and
                                                                                betterments.       Improvements   and
           structures at the premises described in the
                                                                                betterments are fixtures, alterations,
           Declarations, including:
                                                                                installations or additions:
            (1) Completed additions;
                                                                                (a) Made a part of the building or
            (2) Fixtures, including outdoor fixtures;                               structure you occupy but do not
            (3) Permanently installed:                                              own; and

                 (a) Machinery; and                                             (b) You acquired or made at your
                                                                                    expense but cannot legally remove;
                 (b) Equipment;
                                                                            (4) Leased personal property which you
            (4) Your personal property in apartments,                           have a contractual responsibility to
                rooms or common areas furnished by                              insure, unless otherwise provided for
                you as landlord;                                                under Paragraph 1.b.(2); and




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                              Page 1 of 53
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 527 of 643


             (5) Exterior building glass, if you are a                 i.     "Electronic data", except as provided under
                 tenant and no Limit Of Insurance is                          Additional Coverages – Electronic Data.
                 shown in the Declarations for Building                       This Paragraph i. does not apply to your
                 property. The glass must be owned by                         "stock" of prepackaged software or to
                 you or in your care, custody or control.                     "electronic data" which is integrated in and
                                                                              operates or controls the building's elevator,
    2. Property Not Covered
                                                                              lighting, heating, ventilation, air conditioning
        Covered Property does not include:                                    or security system; or
        a. Aircraft, automobiles, motortrucks and other                j.     Animals, unless owned by others and
           vehicles      subject  to   motor    vehicle                       boarded by you, or if owned by you, only as
           registration;                                                      "stock" while inside of buildings.

        b. "Money" or "securities" except as provided              3. Covered Causes Of Loss
           in the:                                                     Direct physical loss unless the loss is excluded
                                                                       or limited under Section I – Property.
             (1) Money    And      Securities   Optional
                 Coverage; or                                      4. Limitations
             (2) Employee       Dishonesty      Optional               a. We will not pay for loss of or damage to:
                 Coverage;                                                    (1) Steam boilers, steam pipes, steam
        c. Contraband, or property in the course of                               engines or steam turbines caused by or
           illegal transportation or trade;                                       resulting from any condition or event
                                                                                  inside such equipment. But we will pay
        d. Land (including land on which the property                             for loss of or damage to such equipment
           is located), water, growing crops or lawns                             caused by or resulting from an
           (other than lawns which are part of a                                  explosion of gases or fuel within the
           vegetated roof);                                                       furnace of any fired vessel or within the
        e. Outdoor fences, radio or television antennas                           flues or passages through which the
           (including satellite dishes) and their lead-in                         gases of combustion pass.
           wiring, masts or towers, signs (other than                         (2) Hot water boilers or other water heating
           signs attached to buildings), trees, shrubs or                         equipment caused by or resulting from
           plants (other than trees, shrubs or plants                             any condition or event inside such
           which are part of a vegetated roof), all                               boilers or equipment, other than an
           except as provided in the:                                             explosion.
             (1) Outdoor Property Coverage Extension;                         (3) Property that is missing, where the only
                 or                                                               evidence of the loss or damage is a
                                                                                  shortage disclosed on taking inventory,
             (2) Outdoor Signs Optional Coverage;                                 or other instances where there is no
        f.   Watercraft (including motors, equipment                              physical evidence to show what
             and accessories) while afloat;                                       happened to the property. This limitation
                                                                                  does not apply to the Optional
        g. Accounts, bills, food stamps, other                                    Coverage for Money and Securities.
           evidences of debt, accounts receivable or
           "valuable papers and records"; except as                           (4) Property that has been transferred to a
           otherwise provided in this policy;                                     person or to a place outside the
                                                                                  described premises on the basis of
        h. "Computer(s)" which are permanently                                    unauthorized instructions.
           installed or designed to be permanently
                                                                              (5) The interior of any building or structure,
           installed in any aircraft, watercraft,
                                                                                  or to personal property in the building or
           motortruck or other vehicle subject to motor
                                                                                  structure, caused by or resulting from
           vehicle registration. This paragraph does
                                                                                  rain, snow, sleet, ice, sand or dust,
           not apply to "computer(s)" while held as
                                                                                  whether driven by wind or not, unless:
           "stock";
                                                                                  (a) The building or structure first
                                                                                      sustains damage by a Covered
                                                                                      Cause of Loss to its roof or walls
                                                                                      through which the rain, snow, sleet,
                                                                                      ice, sand or dust enters; or




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                                 Page 2 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 528 of 643


                 (b) The loss or damage is caused by or               5. Additional Coverages
                     results from thawing of snow, sleet
                     or ice on the building or structure.                 a. Debris Removal

           (6) Lawns, trees, shrubs or plants which are                       (1) Subject to Paragraphs (2), (3) and (4),
               part of a vegetated roof, caused by or                             we will pay your expense to remove
               resulting from:                                                    debris of Covered Property and other
                                                                                  debris that is on the described premises,
                 (a) Dampness or dryness of atmosphere                            when such debris is caused by or results
                     or of soil supporting the vegetation;                        from a Covered Cause of Loss that
                                                                                  occurs during the policy period. The
                 (b) Changes in          or   extremes    of
                                                                                  expenses will be paid only if they are
                     temperature;
                                                                                  reported to us in writing within 180 days
                 (b) Disease;                                                     of the date of direct physical loss or
                                                                                  damage.
                 (d) Frost or hail; or
                                                                              (2) Debris Removal does not apply to costs
                 (e) Rain, snow, ice or sleet.
                                                                                  to:
       b. We will not pay for loss of or damage to the
                                                                                   (a) Remove debris of property of yours
          following types of property unless caused by
                                                                                       that is not insured under this policy,
          the "specified causes of loss" or building
                                                                                       or property in your possession that
          glass breakage:
                                                                                       is not Covered Property;
           (1) Animals, and then only if they are killed
                                                                                   (b) Remove debris of property owned
               or their destruction is made necessary.
                                                                                       by or leased to the landlord of the
           (2) Fragile articles such as glassware,                                     building   here     our    described
               statuary,   marble,  chinaware    and                                   premises are located, unless you
               porcelain, if broken. This restriction                                  have a contractual responsibility to
               does not apply to:                                                      insure such property and it is
                                                                                       insured under this policy;
                 (a) Glass that is part of the exterior or
                     interior of a building or structure;                          (c) Remove any property that is
                                                                                       Property Not Covered, including
                 (b) Containers of property held for sale;                             property addressed under the
                     or                                                                Outdoor    Property   Coverage
                 (c) Photographic or scientific instrument                             Extension;
                     lenses.                                                       (d) Remove property of others of a type
       c. For loss or damage by theft, the following                                   that would not be Covered Property
          types of property are covered only up to the                                 under this policy;
          limits shown (unless a higher Limit Of                                   (e) Remove deposits of mud or earth
          Insurance is shown in the Declarations):                                     from the grounds of the described
           (1) $2,500 for furs, fur garments and                                       premises;
               garments trimmed with fur.                                          (f) Extract "pollutants" from land or
           (2) $2,500 for jewelry, watches, watch                                      water; or
               movements, jewels, pearls, precious                                 (g) Remove, restore or replace polluted
               and semiprecious stones, bullion, gold,                                 land or water.
               silver, platinum and other precious
               alloys or metals. This limit does not                          (3) Subject to the exceptions in Paragraph
               apply to jewelry and watches worth $100                            (4), the following provisions apply:
               or less per item.
                                                                                   (a) The most that we will pay for the
           (3) $2,500 for patterns, dies, molds and                                    total of direct physical loss or
               forms.                                                                  damage plus debris removal
                                                                                       expense is the Limit of Insurance
                                                                                       applicable to the Covered Property
                                                                                       that has sustained loss or damage.




                                                                               .
BP 00 03 07 13                           © Insurance Services Office, Inc., 2012                             Page 3 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 529 of 643


           (b) Subject to Paragraph (3)(a) above, the                         The debris removal expense is less than
               amount we will pay for debris removal                          25% of the sum of the loss payable plus the
               expense is limited to 25% of the sum of                        deductible. The sum of the loss payable and
               the deductible plus the amount that we                         the debris removal expense ($49,500 +
               pay for direct physical loss or damage                         $10,000 = $59,500) is less than the Limit of
               to the Covered Property that has                               Insurance. Therefore, the full amount of
               sustained loss or damage. However, if                          debris removal expense is payable in
               no Covered Property has sustained                              accordance with the terms of Paragraph (3).
               direct physical loss or damage, the most                       Example 2
               we will pay for removal of debris of                           Limit of Insurance                 $ 90,000
               other property (if such removal is                             Amount of Deductible               $    500
               covered under this Additional Coverage)
               is $5,000 at each location.                                    Amount of Loss                     $ 80,000
                                                                              Amount of Loss Payable             $ 79,500
       (4) We will pay up to an additional $25,000 for
           debris removal expense, for each location,                                                     ($80,000 - $500)
           in any one occurrence of physical loss or                          Debris Removal Expense             $ 40,000
           damage to Covered Property, if one or both                         Debris Removal Expense Payable
           of the following circumstances apply:
                                                                                      Basic Amount               $ 10,500
           (a) The total of the actual debris removal                                 Additional Amount          $ 25,000
               expense plus the amount we pay for
               direct physical loss or damage exceeds                         The basic amount payable for debris
               the Limit of Insurance on the Covered                          removal expense under the terms of
               Property that has sustained loss or                            Paragraph (3) is calculated as follows:
               damage.                                                        $80,000 ($79,500 + $500) x .25 = $20,000;
                                                                              capped at $10,500. The cap applies
           (b) The actual debris removal expense                              because the sum of the loss payable
               exceeds 25% of the sum of the                                  ($79,500) and the basic amount payable for
               deductible plus the amount that we pay                         debris removal expense ($10,500) cannot
               for direct physical loss or damage to the                      exceed the Limit of Insurance ($90,000).
               Covered Property that has sustained
               loss or damage.                                                The additional amount payable for debris
                                                                              removal expense is provided in accordance
           Therefore, if Paragraphs (4)(a) and/or (4)(b)                      with the terms of Paragraph (4), because
           apply, our total payment for direct physical                       the debris removal expense ($40,000)
           loss or damage and debris removal expense                          exceeds 25% of the loss payable plus the
           may reach but will never exceed the Limit of                       deductible ($40,000 is 50% of $80,000), and
           Insurance on the Covered Property that has                         because the sum of the loss payable and
           sustained loss or damage, plus $25,000.                            debris removal expense ($79,500 + $40,000
                                                                              = $119,500) would exceed the Limit of
       (5) Examples                                                           Insurance ($90,000). The additional amount
                                                                              of covered debris removal expense is
           Example 1
                                                                              $25,000, the maximum payable under
           Limit of Insurance               $ 90,000                          Paragraph (4). Thus, the total payable for
           Amount of Deductible             $     500                         debris removal in this example is $35,000;
           Amount of Loss                   $ 50,000                          $4,500 of the debris removal expense is not
           Amount of Loss Payable           $ 49,500                          covered.
                                     ($50,000 - $500)
           Debris Removal Expense           $ 10,000
           Debris Removal Expense
           Payable                          $ 10,000
           ($10,000 is 20% of $50,000)




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                                Page 4 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 530 of 643


       b. Preservation Of Property                                             (b) Insect or vermin damage that is
                                                                                   hidden from view, unless the
           If it is necessary to move Covered Property                             presence of such damage is known
           from the described premises to preserve it                              to an insured prior to collapse;
           from loss or damage by a Covered Cause of
           Loss, we will pay for any direct physical loss                      (c) Use of defective material or
           of or damage to that property:                                          methods in construction, remodeling
                                                                                   or renovation if the abrupt collapse
           (1) While it is being moved or while                                    occurs during the course of the
               temporarily stored at another location;                             construction,      remodeling     or
               and                                                                 renovation.
           (2) Only if the loss or damage occurs within                        (d) Use of defective material or
               30 days after the property is first                                 methods in construction, remodeling
               moved.                                                              or renovation if the abrupt collapse
                                                                                   occurs after the construction,
       c. Fire Department Service Charge
                                                                                   remodeling     or    renovation    is
           When the fire department is called to save                              complete, but only if the collapse is
           or protect Covered Property from a Covered                              caused in part by:
           Cause of Loss, we will pay up to $2,500 for                             (i) A cause of loss listed             in
           service at each premises described in the                                   Paragraph (2)(a) or (2)(b);
           Declarations, unless a different limit is
           shown in the Declarations. Such limit is the                            (ii) One or more of the "specified
           most we will pay regardless of the number                                    causes of loss";
           of responding fire departments or fire units,                           (iii) Breakage of building glass;
           and regardless of the number or type of
           services performed.                                                     (iv) Weight of people or personal
                                                                                        property; or
           This Additional Coverage applies to your
           liability for fire department service charges:                          (v) Weight of rain that collects on a
                                                                                       roof.
           (1) Assumed by contract or agreement prior
                                                                           (3) This Additional Coverage – Collapse
               to loss; or
                                                                               does not apply to:
           (2) Required by local ordinance.                                    (a) A building or any part of a building
       d. Collapse                                                                 that is in danger of falling down or
                                                                                   caving in;
           The coverage provided under this Additional
           Coverage – Collapse applies only to an                              (b) A part of a building that is standing,
           abrupt collapse as described and limited in                             even if it has separated from
           Paragraphs d.(1) through d.(7).                                         another part of the building; or
                                                                               (c) A building that is standing or any part
           (1) For the purpose of this Additional
                                                                                   of a building that is standing, even if it
               Coverage – Collapse, abrupt collapse
                                                                                   shows evidence of cracking, bulging,
               means an abrupt falling down or caving
                                                                                   sagging, bending, leaning, settling,
               in of a building or any part of a building
                                                                                   shrinkage or expansion.
               with the result that the building or part of
               the building cannot be occupied for its                     (4) With respect to the following property:
               intended purpose.                                               (a) Awnings;
           (2) We will pay for direct physical loss or                         (b) Gutters and downspouts;
               damage to Covered Property, caused
               by abrupt collapse of a building or any                         (c) Yard fixtures;
               part of a building that is insured under                        (d) Outdoor swimming pools;
               this policy or that contains Covered
               Property insured under this policy, if                          (e) Piers, wharves and docks;
               such collapse is caused by one or more                          (f) Beach or diving           platforms    or
               of the following:                                                   appurtenances;
                 (a) Building decay that is hidden from                        (g) Retaining walls; and
                     view, unless the presence of such                         (h) Walks, roadways and other paved
                     decay is known to an insured prior                            surfaces;
                     to collapse;


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                                Page 5 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 531 of 643


                 if an abrupt collapse is caused by a                          We will not pay the cost to repair any defect
                 cause of loss listed in Paragraphs (2)(a)                     that caused the loss or damage, but we will
                 through (2)(d), we will pay for loss or                       pay the cost to repair or replace damaged
                 damage to that property only if such                          parts of fire extinguishing equipment if the
                 loss or damage is a direct result of the                      damage:
                 abrupt collapse of a building insured
                                                                               (1) Results in discharge of any substance
                 under this policy and the property is
                                                                                   from an automatic fire protection
                 Covered Property under this policy.
                                                                                   system; or
           (5) If personal property abruptly falls down
               or caves in and such collapse is not the                        (2) Is directly caused by freezing.
               result of abrupt collapse of a building,                 f.     Business Income
               we will pay for loss or damage to
               Covered Property caused by such                                 (1) Business Income
               collapse of personal property only if:                              (a) We will pay for the actual loss of
                 (a) The collapse of personal property                                 Business Income you sustain due to
                     was caused by a cause of loss listed                              the necessary suspension of your
                     in Paragraphs (2)(a) through (2)(d)                               "operations" during the "period of
                     of this Additional Coverage;                                      restoration". The suspension must
                                                                                       be caused by direct physical loss of
                 (b) The personal        property which
                                                                                       or damage to property at the
                     collapses is inside a building; and
                                                                                       described premises. The loss or
                 (c) The property which collapses is not                               damage must be caused by or
                     of a kind listed in Paragraph (4),                                result from a Covered Cause of
                     regardless of whether that kind of                                Loss. With respect to loss of or
                     property is considered to be                                      damage to personal property in the
                     personal property or real property.                               open or personal property in a
                                                                                       vehicle, the described premises
                 The coverage stated in this Paragraph
                                                                                       include the area within 100 feet of
                 (5) does not apply to personal property
                                                                                       such premises.
                 if marring and/or scratching is the only
                 damage to that personal property                                      With respect to the requirements set
                 caused by the collapse.                                               forth in the preceding paragraph, if
           (6) This Additional Coverage – Collapse                                     you occupy only part of a building,
               does not apply to personal property that                                your premises mean:
               has not abruptly fallen down or caved                                   (i) The portion of the building
               in, even if the personal property shows                                     which you rent, lease or occupy;
               evidence of cracking, bulging, sagging,
               bending, leaning, settling, shrinkage or                                (ii) The area within 100 feet of the
               expansion.                                                                   building or within 100 feet of the
                                                                                            premises described in the
           (7) This Additional Coverage – Collapse will                                     Declarations,          whichever
               not increase the Limits of Insurance                                         distance is greater (with respect
               provided in this policy.                                                     to loss of or damage to personal
           (8) The term Covered Cause of Loss                                               property in the open or personal
               includes the Additional Coverage –                                           property in a vehicle); and
               Collapse as described and limited in                                    (iii) Any area within the building or
               Paragraphs d.(1) through d.(7).                                               at the described premises, if
       e. Water Damage, Other Liquids, Powder                                                that area services, or is used to
          Or Molten Material Damage                                                          gain access to, the portion of
                                                                                             the building which you rent,
           If loss or damage caused by or resulting                                          lease or occupy.
           from covered water or other liquid, powder
           or molten material occurs, we will also pay
           the cost to tear out and replace any part of
           the building or structure to repair damage to
           the system or appliance from which the
           water or other substance escapes.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                                Page 6 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 532 of 643


                 (b) We will only pay for loss of                           (2) Extended Business Income
                     Business Income that you sustain
                     during the "period of restoration"                        (a) If the necessary suspension of your
                     and    that   occurs     within   12                          "operations" produces a Business
                     consecutive months after the date                             Income loss payable under this policy,
                     of direct physical loss or damage.                            we will pay for the actual loss of
                     We will only pay for ordinary payroll                         Business Income you incur during the
                     expenses for 60 days following the                            period that:
                     date of direct physical loss or                                (i) Begins on the date property except
                     damage, unless a greater number of                                 finished stock is actually repaired,
                     days is shown in the Declarations.                                 rebuilt or replaced and "operations"
                 (c) Business Income means the:                                         are resumed; and
                     (i) Net Income (Net Profit or Loss                             (ii) Ends on the earlier of:
                         before income taxes) that would                                 i. The date you could restore your
                         have been earned or incurred if                                    "operations", with reasonable
                         no physical loss or damage had                                     speed, to the level which would
                         occurred, but not including any                                    generate the Business Income
                         Net Income that would likely                                       amount that would have existed if
                         have been earned as a result of                                    no direct physical loss or damage
                         an increase in the volume of                                       had occurred; or
                         business due to favorable
                         business conditions caused by                                  ii. 60 consecutive days after the
                         the impact of the Covered                                          date determined in Paragraph
                         Cause of Loss on customers or                                      (a)(i) above, unless a greater
                         on other businesses; and                                           number of consecutive days is
                     (ii) Continuing normal operating                                       shown in the Declarations.
                          expenses incurred, including                              However, Extended Business Income
                          payroll.                                                  does not apply to loss of Business
                 (d) Ordinary payroll expenses:                                     Income incurred as a result of
                                                                                    unfavorable business conditions caused
                     (i) Means payroll expenses for all                             by the impact of the Covered Cause of
                         your employees except:                                     Loss in the area where the described
                         i.   Officers;                                             premises are located.
                         ii. Executives;                                        (b) Loss of Business Income must be
                                                                                    caused by direct physical loss or
                         iii. Department Managers;
                                                                                    damage at the described premises
                         iv. Employees under contract;                              caused by or resulting from any
                             and                                                    Covered Cause of Loss.
                         v. Additional   Exemptions                        (3) With respect to the coverage provided in
                            shown in the Declarations                          this Additional Coverage, suspension
                            as:                                                means:
                              •      Job Classifications; or                   (a) The partial slowdown or complete
                              •      Employees.                                    cessation of your business activities; or
                     (ii) Include:                                             (b) That a part or all of the described
                         i.   Payroll;                                             premises is rendered untenantable, if
                                                                                   coverage for Business Income applies.
                         ii. Employee        benefits,    if
                             directly related to payroll;                  (4) This Additional Coverage is not subject to
                                                                               the Limits of Insurance of Section I –
                         iii. FICA payments you pay;                           Property.
                         iv. Union dues you pay; and
                         v. Workers'           compensation
                            premiums.




BP 00 03 07 13                            © Insurance Services Office, Inc., 2012                                  Page 7 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 533 of 643


       g. Extra Expense                                                            (c) To:
           (1) We will pay necessary Extra Expense                                     (i) Repair or replace any property;
               you incur during the "period of                                             or
               restoration" that you would not have                                   (ii) Research, replace or restore the
               incurred if there had been no direct                                        lost information on damaged
               physical loss or damage to property at                                      "valuable papers and records";
               the described premises. The loss or
               damage must be caused by or result                                     to the extent it reduces the amount
               from a Covered Cause of Loss. With                                     of loss that otherwise would have
               respect to loss of or damage to personal                               been payable under this Additional
               property in the open or personal                                       Coverage or Additional Coverage f.
               property in a vehicle, the described                                   Business Income.
               premises include the area within 100                         (3) With respect to the coverage provided
               feet of such premises.                                           in this Additional Coverage, suspension
                 With respect to the requirements set                           means:
                 forth in the preceding paragraph, if you                          (a) The partial slowdown or complete
                 occupy only part of a building, your                                  cessation      of your  business
                 premises mean:                                                        activities; or
                 (a) The portion of the building which                             (b) That a part or all of the described
                     you rent, lease or occupy;                                        premises is rendered untenantable,
                 (b) The area within 100 feet of the                                   if coverage for Business Income
                     building or within 100 feet of the                                applies.
                     premises      described    in   the                    (4) We will only pay for Extra Expense that
                     Declarations, whichever distance is                        occurs within 12 consecutive months
                     greater (with respect to loss of or                        after the date of direct physical loss or
                     damage to personal property in the                         damage. This Additional Coverage is
                     open or personal property in a                             not subject to the Limits of Insurance of
                     vehicle); and
                                                                                Section I – Property.
                 (c) Any area within the building or at
                                                                        h. Pollutant Clean-up And Removal
                     the described premises, if that area
                     services, or is used to gain access                    We will pay your expense to extract
                     to, the portion of the building which                  "pollutants" from land or water at the
                     you rent, lease or occupy.                             described premises if the discharge,
                                                                            dispersal, seepage, migration, release or
           (2) Extra     Expense      means      expense
                                                                            escape of the "pollutants" is caused by or
               incurred:
                                                                            results from a Covered Cause of Loss that
                 (a) To    avoid    or   minimize the                       occurs during the policy period. The
                     suspension of business and to                          expenses will be paid only if they are
                     continue "operations":                                 reported to us in writing within 180 days of
                                                                            the date on which the Covered Cause of
                     (i) At the described premises; or                      Loss occurs.
                     (ii) At replacement premises or at                     This Additional Coverage does not apply to
                          temporary locations, including                    costs to test for, monitor or assess the
                          relocation expenses, and costs                    existence, concentration or effects of
                          to equip and operate the                          "pollutants". But we will pay for testing which
                          replacement    or    temporary                    is performed in the course of extracting the
                          locations.                                        "pollutants" from the land or water.
                 (b) To minimize the suspension of                          The most we will pay for each location
                     business if you cannot continue                        under this Additional Coverage is $10,000
                     "operations".                                          for the sum of all such expenses arising out
                                                                            of Covered Causes of Loss occurring during
                                                                            each separate 12-month period of this
                                                                            policy.




BP 00 03 07 13                           © Insurance Services Office, Inc., 2012                          Page 8 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 534 of 643


       i.   Civil Authority                                              j.   Money Orders And "Counterfeit Money"
            When a Covered Cause of Loss causes                               We will pay for loss resulting directly from
            damage to property other than property at                         your having accepted in good faith, in
            the described premises, we will pay for the                       exchange for merchandise, "money" or
            actual loss of Business Income you sustain                        services:
            and necessary Extra Expense caused by                             (1) Money orders issued by any post office,
            action of civil authority that prohibits access                       express company or bank that are not
            to the described premises, provided that                              paid upon presentation; or
            both of the following apply:
                                                                              (2) "Counterfeit money" that is acquired
            (1) Access to the area immediately                                    during the regular course of business.
                surrounding the damaged property is
                prohibited by civil authority as a result                     The most we will pay for any loss under this
                of the damage, and the described                              Additional Coverage is $1,000.
                premises are within that area but are not                k. Forgery Or Alteration
                more than one mile from the damaged
                                                                              (1) We will pay for loss resulting directly
                property; and
                                                                                  from forgery or alteration of any check,
            (2) The action of civil authority is taken in                         draft, promissory note, bill of exchange
                response      to   dangerous      physical                        or similar written promise of payment in
                conditions resulting from the damage or                           "money" that you or your agent has
                continuation of the Covered Cause of                              issued, or that was issued by someone
                Loss that caused the damage, or the                               who impersonates you or your agent.
                action is taken to enable a civil authority                   (2) If you are sued for refusing to pay the
                to have unimpeded access to the                                   check, draft, promissory note, bill of
                damaged property.                                                 exchange or similar written promise of
            Civil Authority Coverage for Business                                 payment in "money", on the basis that it
            Income will begin 72 hours after the time of                          has been forged or altered, and you
            the first action of civil authority that prohibits                    have our written consent to defend
            access to the described premises and will                             against the suit, we will pay for any
            apply for a period of up to four consecutive                          reasonable legal expenses that you
            weeks from the date on which such                                     incur in that defense.
            coverage began.                                                   (3) For the purpose of this coverage, check
            Civil Authority Coverage for necessary                                includes a substitute check as defined in
            Extra Expense will begin immediately after                            the Check Clearing for the 21st Century
            the time of the first action of civil authority                       Act and will be treated the same as the
            that prohibits access to the described                                original it replaced.
            premises and will end:                                            (4) The most we will pay for any loss,
            (1) Four consecutive weeks after the date                             including legal expenses, under this
                of that action; or                                                Additional Coverage is $2,500, unless a
                                                                                  higher Limit Of Insurance is shown in
            (2) When your Civil Authority Coverage for                            the Declarations.
                Business Income ends;
                                                                         l.   Increased Cost Of Construction
            whichever is later.                                               (1) This Additional Coverage applies only to
            The definitions of Business Income and                                buildings insured on a replacement cost
            Extra Expense contained in the Business                               basis.
            Income and Extra Expense Additional                               (2) In the event of damage by a Covered
            Coverages also apply to this Civil Authority                          Cause of Loss to a building that is
            Additional Coverage. The Civil Authority                              Covered Property, we will pay the
            Additional Coverage is not subject to the                             increased costs incurred to comply with
            Limits of Insurance of Section I – Property.                          the minimum standards of an ordinance
                                                                                  or law in the course of repair, rebuilding
                                                                                  or replacement of damaged parts of that
                                                                                  property, subject to the limitations
                                                                                  stated in Paragraphs (3) through (9) of
                                                                                  this Additional Coverage.


                                                                           .
BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                              Page 9 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 535 of 643


           (3) The ordinance or law referred to in                               (7) With respect       to   this    Additional
               Paragraph (2) of this Additional                                      Coverage:
               Coverage is an ordinance or law that
                                                                                     (a) We will not pay for the Increased
               regulates the construction or repair of
                                                                                         Cost of Construction:
               buildings or establishes zoning or land
               use requirements at the described                                         (i) Until the property is actually
               premises and is in force at the time of                                       repaired or replaced, at the
               loss.                                                                         same or another premises; and
           (4) Under this Additional Coverage, we will                                   (ii) Unless     the      repair     or
               not pay any costs due to an ordinance                                          replacement is made as soon
               or law that:                                                                   as reasonably possible after the
                                                                                              loss or damage, not to exceed
                 (a) You were required to comply with
                                                                                              two years. We may extend this
                     before the loss, even when the
                                                                                              period in writing during the two
                     building was undamaged; and
                                                                                              years.
                 (b) You failed to comply with.
                                                                                     (b) If the building is repaired or
           (5) Under this Additional Coverage, we will                                   replaced at the same premises, or if
               not pay for:                                                              you elect to rebuild at another
                                                                                         premises, the most we will pay for
                 (a) The enforcement of or compliance                                    the Increased Cost of Construction
                     with any ordinance or law which                                     is the increased cost of construction
                     requires       demolition,       repair,                            at the same premises.
                     replacement,          reconstruction,
                     remodeling or remediation of                                    (c) If the ordinance or law requires
                     property due to contamination by                                    relocation to another premises, the
                     "pollutants" or due to the presence,                                most we will pay for the Increased
                     growth, proliferation, spread or any                                Cost of Construction is the
                     activity of "fungi", wet rot or dry rot;                            increased cost of construction at the
                     or                                                                  new premises.
                 (b) Any costs associated with the                               (8) This Additional Coverage is not subject
                     enforcement of or compliance with                               to the terms of the Ordinance Or Law
                     an ordinance or law which requires                              Exclusion, to the extent that such
                     any insured or others to test for,                              exclusion would conflict with the
                     monitor, clean up, remove, contain,                             provisions of this Additional Coverage.
                     treat, detoxify or neutralize, or in
                                                                                 (9) The costs addressed in the Loss
                     any way respond to, or assess the
                                                                                     Payment Property Loss Condition in
                     effects of "pollutants", "fungi", wet
                                                                                     Section I – Property do not include the
                     rot or dry rot.
                                                                                     increased     cost     attributable     to
           (6) The most we will pay under this                                       enforcement of or compliance with an
               Additional Coverage, for each described                               ordinance or law. The amount payable
               building insured under Section I –                                    under this Additional Coverage, as
               Property, is $10,000. If a damaged                                    stated in Paragraph (6) of this Additional
               building(s) is covered under a blanket                                Coverage, is not subject to such
               Limit of Insurance which applies to more                              limitation.
               than one building or item of property,
                                                                          m. Business Income             From       Dependent
               then the most we will pay under this
               Additional Coverage, for each damaged                         Properties
               building, is $10,000.                                             (1) We will pay for the actual loss of
                 The amount payable under this                                       Business Income you sustain due to
                 Additional Coverage is additional                                   physical loss or damage at the premises
                 insurance.                                                          of a dependent property or secondary
                                                                                     dependent property caused by or
                                                                                     resulting from any Covered Cause of
                                                                                     Loss.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                               Page 10 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 536 of 643


                 However, this Additional Coverage does                         (b) Accepts materials or services from
                 not apply when the only loss at the                                a dependent property, which in turn
                 premises of a dependent property or                                accepts your materials or services.
                 secondary dependent property is loss or
                                                                                A road, bridge, tunnel, waterway,
                 damage to "electronic data", including
                                                                                airfield, pipeline or any other similar
                 destruction or corruption of "electronic
                                                                                area or structure is not a secondary
                 data". If the dependent property or
                                                                                dependent property.
                 secondary dependent property sustains
                 loss or damage to "electronic data" and                        Any property which delivers any of the
                 other property, coverage under this                            following services is not a secondary
                 Additional Coverage will not continue                          dependent property with respect to such
                 once the other property is repaired,                           services:
                 rebuilt or replaced.                                               (i) Water supply services;
                 The most we will pay under this                                    (ii) Wastewater removal services;
                 Additional Coverage is $5,000 unless a
                 higher Limit Of Insurance is indicated in                          (iii) Communication supply services;
                 the Declarations.                                                      or
          (2) We will reduce the amount of your                                     (iv) Power supply services.
              Business Income loss, other than Extra
              Expense, to the extent you can resume                             The secondary dependent property
              "operations", in whole or in part, by                             must be located in the coverage
              using any other available:                                        territory of this policy.
                 (a) Source of materials; or                                (6) The coverage period for Business
                                                                                Income under this Additional Coverage:
                 (b) Outlet for your products.
                                                                                (a) Begins 72 hours after the time of
          (3) If you do not resume "operations", or do
                                                                                    direct physical loss or damage
              not resume "operations" as quickly as
                                                                                    caused by or resulting from any
              possible, we will pay based on the length
                                                                                    Covered Cause of Loss at the
              of time it would have taken to resume
                                                                                    premises of the dependent property
              "operations" as quickly as possible.
                                                                                    or secondary dependent property;
          (4) Dependent property means property                                     and
              owned by others whom you depend on
                                                                                (b) Ends on the date when the property
              to:
                                                                                    at the premises of the dependent
                 (a) Deliver materials or services to you,                          property or secondary dependent
                     or to others for your account. But                             property should be repaired, rebuilt
                     services does not mean water sup-                              or replaced with reasonable speed
                     ply services, wastewater removal                               and similar quality.
                     services, communication supply
                     services or power supply services;                     (7) The Business Income coverage period,
                                                                                as stated in Paragraph (6), does not
                 (b) Accept your products or services;                          include any increased period required
                 (c) Manufacture your products for                              due to the enforcement of or
                     delivery to your customers under                           compliance with any ordinance or law
                     contract for sale; or                                      that:
                 (d) Attract customers to your business.                        (a) Regulates the construction, use or
                 The dependent property must be                                     repair, or requires the tearing down
                 located in the coverage territory of this                          of any property; or
                 policy.                                                        (b) Requires any insured or others to
          (5) Secondary dependent property means                                    test for, monitor, clean up, remove,
              an entity which is not owned or operated                              contain, treat, detoxify or neutralize,
              by a dependent property and which;                                    or in any way respond to, or assess
                                                                                    the effects of "pollutants".
                 (a) Delivers materials or services to a
                     dependent property, which in turn                          The expiration date of this policy will not
                     are used by the dependent property                         reduce the Business Income coverage
                     in providing materials or services to                      period.
                     you; or



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 11 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 537 of 643


           (8) The definition of Business Income                               (2) The Covered Causes of Loss applicable
               contained in the Business Income                                    to Business Personal Property include a
               Additional Coverage also applies to this                            computer virus, harmful code or similar
               Business Income From Dependent                                      instruction introduced into or enacted on
               Properties Additional Coverage.                                     a      computer      system      (including
                                                                                   "electronic data") or a network to which
        n. Glass Expenses
                                                                                   it is connected, designed to damage or
           (1) We will pay for expenses incurred to put                            destroy any part of the system or disrupt
               up temporary plates or board up                                     its normal operation. But there is no
               openings if repair or replacement of                                coverage for loss or damage caused by
               damaged glass is delayed.                                           or resulting from manipulation of a
                                                                                   computer system (including "electronic
           (2) We will pay for expenses incurred to                                data") by any employee, including a
               remove or replace obstructions when                                 temporary or leased employee, or by an
               repairing or replacing glass that is part                           entity retained by you, or for you, to
               of a building. This does not include                                inspect,     design,    install,    modify,
               removing or replacing window displays.                              maintain, repair or replace that system.
        o. Fire Extinguisher        Systems     Recharge                       (3) The most we will pay under this
           Expense                                                                 Additional Coverage – Electronic Data
           (1) We will pay:                                                        for all loss or damage sustained in any
                                                                                   one policy year, regardless of the
                 (a) The cost of recharging or replacing,                          number of occurrences of loss or
                     whichever is less, your fire                                  damage or the number of premises,
                     extinguishers and fire extinguishing                          locations or computer systems involved,
                     systems     (including   hydrostatic                          is $10,000, unless a higher Limit Of
                     testing if needed) if they are                                Insurance is shown in the Declarations.
                     discharged on or within 100 feet of                           If loss payment on the first occurrence
                     the described premises; and                                   does not exhaust this amount, then the
                                                                                   balance is available for subsequent loss
                 (b) For loss or damage to Covered
                                                                                   or damage sustained in, but not after,
                     Property if such loss or damage is
                                                                                   that policy year. With respect to an
                     the result of an accidental discharge
                                                                                   occurrence which begins in one policy
                     of    chemicals      from    a    fire
                                                                                   year      and continues or results in
                     extinguisher or a fire extinguishing
                                                                                   additional loss or damage in a
                     system.
                                                                                   subsequent policy year(s), all loss or
           (2) No coverage will apply if the fire                                  damage is deemed to be sustained in
               extinguishing system is discharged                                  the policy year in which the occurrence
               during installation or testing.                                     began.
           (3) The most we will pay under this                                 (4) This Additional Coverage does not
               Additional Coverage is $5,000 in any                                apply to your "stock" of prepackaged
               one occurrence.                                                     software, or to "electronic data" which is
                                                                                   integrated in and operates or controls a
        p. Electronic Data                                                         building's elevator, lighting, heating,
           (1) Subject to the provisions of this                                   ventilation, air conditioning or security
               Additional Coverage, we will pay for the                            system.
               cost to replace or restore "electronic                   q. Interruption Of Computer Operations
               data" which has been destroyed or
               corrupted by a Covered Cause of Loss.                           (1) Subject to all provisions of this
               To the extent that "electronic data" is                             Additional Coverage, you may extend
               not replaced or restored, the loss will be                          the insurance that applies to Business
               valued at the cost of replacement of the                            Income and Extra Expense to apply to a
               media on which the "electronic data"                                suspension of "operations" caused byan
               was stored, with blank media of                                     interruption in computer operations due
               substantially identical type.                                       to    destruction  or    corruption  of
                                                                                   "electronic data" due to a Covered
                                                                                   Cause of Loss




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                               Page 12 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 538 of 643


          (2) With respect to the coverage provided                         (3) The most we will pay under this
              under this Additional Coverage, the                               Additional Coverage – Interruption Of
              Covered Causes of Loss are subject to                             Computer Operations for all loss
              the following:                                                    sustained and expense incurred in any
                                                                                one policy year, regardless of the
             (a) Coverage under this Additional Cov-                            number of interruptions or the number
                 erage – Interruption Of Computer                               of premises, locations or computer
                 Operations is limited to the                                   systems involved, is $10,000 unless a
                 "specified causes of loss" and                                 higher Limit Of Insurance is shown in
                 Collapse.                                                      the Declarations. If loss payment
                 (b) If the Businessowners Coverage                             relating to the first interruption does not
                     Form is endorsed to add a Covered                          exhaust this amount, then the balance is
                     Cause of Loss, the additional                              available for loss or expense sustained
                     Covered Cause of Loss does not                             or incurred as a result of subsequent
                     apply to the coverage provided                             interruptions in that policy year. A
                     under this Additional Coverage.                            balance remaining at the end of a policy
                                                                                year does not increase the amount of
                 (c) The Covered Causes of Loss                                 insurance in the next policy year. With
                     include a computer virus, harmful                          respect to any interruption which begins
                     code     or     similar   instruction                      in one policy year and continues or
                     introduced into or enacted on a                            results in additional loss or expense in a
                     computer       system      (including                      subsequent policy year(s), all loss and
                     "electronic data") or a network to                         expense is deemed to be sustained or
                     which it is connected, designed to                         incurred in the policy year in which the
                     damage or destroy any part of the                          interruption began.
                     system or disrupt its normal
                     operation. But there is no coverage                    (4) This Additional Coverage – Interruption
                     for an interruption related to                             Of Computer Operations does not apply
                     manipulation of a computer system                          to loss sustained or expense incurred
                     (including "electronic data") by any                       after the end of the "period of
                     employee, including a temporary or                         restoration", even if the amount of
                     leased employee, or by an entity                           insurance stated in (3) above has not
                     retained by you, or for you, to                            been exhausted.
                     inspect, design, install, modify,
                                                                            (5) Coverage for Business Income does not
                     maintain, repair or replace that
                                                                                apply when a suspension of "operations"
                     system.
                                                                                is caused by destruction or corruption of
                                                                                "electronic data", or any loss or damage
                                                                                to "electronic data", except as provided
                                                                                under Paragraphs (1) through (4) of this
                                                                                Additional Coverage.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 13 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 539 of 643


            (6) Coverage for Extra Expense does not                             (3) The coverage described under this
                apply when action is taken to avoid or                              Limited Coverage is limited to $15,000.
                minimize a suspension of "operations"                               Regardless of the number of claims, this
                caused by destruction or corruption of                              limit is the most we will pay for the total
                "electronic data", or any loss or damage                            of all loss or damage arising out of all
                to "electronic data", except as provided                            occurrences of "specified causes of
                under Paragraphs (1) through (4) of this                            loss" (other than fire or lightning) which
                Additional Coverage.                                                take place in a 12-month period
                                                                                    (starting with the beginning of the
            (7) This Additional Coverage does not                                   present annual policy period). With
                apply when loss or damage to                                        respect to a particular occurrence of
                "electronic    data"     involves    only                           loss which results in "fungi", wet rot or
                "electronic data" which is integrated in                            dry rot, we will not pay more than the
                and operates or controls a building's                               total of $15,000 even if the "fungi", wet
                elevator, lighting, heating, ventilation,                           rot or dry rot continues to be present or
                air conditioning or security system.                                active, or recurs, in a later policy period
       r.   Limited Coverage For "Fungi", Wet Rot                               (4) The coverage provided under this
            Or Dry Rot                                                              Limited Coverage does not increase the
            (1) The coverage described in Paragraphs                                applicable Limit of Insurance on any
                r.(2) and r.(6) only applies when the                               Covered Property. If a particular
                "fungi", wet rot or dry rot is the result of                        occurrence results in loss or damage by
                a "specified cause of loss" other than                              "fungi", wet rot or dry rot, and other loss
                fire or lightning that occurs during the                            or damage, we will not pay more, for the
                policy period and only if all reasonable                            total of all loss or damage, than the
                means were used to save and preserve                                applicable Limit of Insurance on the
                the property from further damage at the                             affected Covered Property.
                time of and after that occurrence.                                  If there is covered loss or damage to
                 This Additional Coverage does not                                  Covered Property, not caused by
                 apply to lawns, trees, shrubs or plants                            "fungi", wet rot or dry rot, loss payment
                 which are part of a vegetated roof.                                will not be limited by the terms of this
                                                                                    Limited Coverage, except to the extent
            (2) We will pay for loss or damage by                                   that "fungi", wet rot or dry rot causes an
                "fungi", wet rot or dry rot. As used in this                        increase in the loss. Any such increase
                Limited Coverage, the term loss or                                  in the loss will be subject to the terms of
                damage means:                                                       this Limited Coverage.
                 (a) Direct physical loss or damage to                          (5) The terms of this Limited Coverage do
                     Covered Property caused by                                     not increase or reduce the coverage
                     "fungi", wet rot or dry rot, including                         provided under the Water Damage,
                     the cost of removal of the "fungi",                            Other Liquids, Powder Or Molten
                     wet rot or dry rot;                                            Material Damage or Collapse Additional
                                                                                    Coverages.
                 (b) The cost to tear out and replace any
                     part of the building or other property
                     as needed to gain access to the
                     "fungi", wet rot or dry rot; and
                 (c) The cost of testing performed after
                     removal, repair, replacement or
                     restoration of the damaged property
                     is completed, provided there is a
                     reason to believe that "fungi", wet
                     rot or dry rot is present.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 14 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 540 of 643


           (6) The following applies only if Business                           The most we will pay for loss or damage
               Income and/or Extra Expense Coverage                             under this Extension is $250,000 at
               applies to the described premises and                            each building.
               only if the suspension of "operations"
               satisfies all the terms and conditions of                    (2) Business Personal Property
               the applicable Business Income and/or                            If this policy covers Business Personal
               Extra Expense Additional Coverage:                               Property, you may extend that
                 (a) If the loss which resulted in "fungi",                     insurance to apply to:
                     wet rot or dry rot does not in itself                      (a) Business     Personal    Property,
                     necessitate     a   suspension     of                          including such property that you
                     "operations", but such suspension is                           newly acquire, at any location you
                     necessary due to loss or damage to                             acquire; or
                     property caused by "fungi", wet rot
                     or dry rot, then our payment under                         (b) Business Personal Property, including
                     the Business Income and/or Extra                               such property that you newly acquire,
                     Expense Additional Coverages is                                located at your newly constructed or
                     limited to the amount of loss and/or                           acquired buildings at the location
                     expense sustained in a period of not                           described in the Declarations.
                     more than 30 days. The days need                           This Extension does not apply to
                     not be consecutive.                                        personal property that you temporarily
                 (b) If a covered suspension of                                 acquire in the course of installing or
                     "operations" was caused by loss or                         performing work on such property or
                     damage other than "fungi", wet rot                         your wholesale activities.
                     or dry rot, but remediation of
                                                                                The most we will pay for loss or damage
                     "fungi", wet rot or dry rot prolongs
                                                                                under this Extension is $100,000 at
                     the "period of restoration", we will
                                                                                each building.
                     pay for loss and/or expense
                     sustained      during   the    delay                   (3) Period Of Coverage
                     (regardless of when such a delay
                     occurs during the "period of                               With respect to insurance provided
                     restoration"), but such coverage is                        under this Coverage Extension for
                     limited to 30 days. The days need                          Newly     Acquired      Or  Constructed
                     not be consecutive.                                        Property, coverage will end when any of
                                                                                the following first occurs:
   6. Coverage Extensions
                                                                                (a) This policy expires;
       In addition to the Limits of Insurance of Section I –
       Property, you may extend the insurance provided                          (b) 30 days expire after you acquire the
       by this policy as provided below.                                            property or begin construction of
                                                                                    that part of the building that would
       Except as otherwise provided, the following
                                                                                    qualify as Covered Property; or
       extensions apply to property located in or on the
       building described in the Declarations or in the                         (c) You report values to us.
       open (or in a vehicle) within 100 feet of the
                                                                                We will charge you additional premium
       described premises:
                                                                                for values reported from the date you
       a. Newly Acquired Or Constructed Property                                acquire    the    property    or   begin
           (1) Buildings                                                        construction of that part of the building
                                                                                that would qualify as Covered Property.
                 If this policy covers Buildings, you may
                 extend that insurance to apply to:                     b. Personal Property Off-premises
           (a) Your new buildings while being built on                      You may extend the insurance provided by
               the described premises; and                                  this policy to apply to your Covered
                                                                            Property,     other    than   "money"    and
           (b) Buildings you acquire at premises other
                                                                            "securities", "valuable papers and records"
               than the one described, intended for:
                                                                            or accounts receivable, while it is in the
                 (i) Similar use as the building                            course of transit or at a premises you do not
                     described in the Declarations; or                      own, lease or operate. The most we will pay
                 (ii) Use as a warehouse.                                   for loss or damage under this Extension is
                                                                            $10,000.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                              Page 15 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 541 of 643


       c. Outdoor Property                                             e. Valuable Papers And Records
           You may extend the insurance provided by                           (1) You may extend the insurance that
           this policy to apply to your outdoor fences,                           applies to Business Personal Property
           radio and television antennas (including                               to apply to direct physical loss or
           satellite dishes), signs (other than signs                             damage to "valuable papers and
           attached to buildings), trees, shrubs and                              records" that you own, or that are in
           plants (other than trees, shrubs or plants                             your care, custody or control, caused by
           which are part of a vegetated roof),                                   or resulting from a Covered Cause of
           including debris removal expense. Loss or                              Loss. This Coverage Extension includes
           damage must be caused by or result from                                the cost to research, replace or restore
           any of the following causes of loss:                                   the lost information on "valuable papers
                                                                                  and records" for which duplicates do not
           (1) Fire;
                                                                                  exist.
           (2) Lightning;
                                                                              (2) This Coverage Extension does not
           (3) Explosion;                                                         apply to:
           (4) Riot or Civil Commotion; or                                        (a) Property held as samples or for
                                                                                      delivery after sale; and
           (5) Aircraft.
                                                                                  (b) Property in storage away from the
           The most we will pay for loss or damage                                    premises shown in the Declarations.
           under this Extension is $2,500, unless a
           higher Limit Of Insurance for Outdoor                              (3) The most we will pay under this
           Property is shown in the Declarations, but                             Coverage Extension for loss or damage
           not more than $1,000 for any one tree,                                 to "valuable papers and records" in any
           shrub or plant.                                                        one occurrence at the described
                                                                                  premises is $10,000, unless a higher
           Subject to all aforementioned terms and                                Limit Of Insurance for "valuable papers
           limitations of coverage, this Coverage                                 and records" is shown in            the
           Extension includes the expense of removing                             Declarations.
           from the described premises the debris of
           trees, shrubs and plants which are the                                 For "valuable papers and records" not at
           property of others, except in the situation in                         the described premises, the most we
           which you are a tenant and such property is                            will pay is $5,000.
           owned by the landlord of the described
                                                                              (4) Loss or damage to "valuable papers and
           premises.
                                                                                  records" will be valued at the cost of
       d. Personal Effects                                                        restoration or replacement of the lost or
                                                                                  damaged information. To the extent that
           You may extend the insurance that applies                              the contents of the "valuable papers and
           to Business Personal Property to apply to                              records" are not restored, the "valuable
           personal effects owned by you, your                                    papers and records" will be valued at
           officers, your partners or "members", your                             the cost of replacement with blank
           "managers" or your employees, including                                materials of substantially identical type.
           temporary or leased employees.        This
           extension does not apply to:                                       (5) Paragraph B. Exclusions in Section I –
                                                                                  Property does not apply to this
           (1) Tools or equipment         used   in   your                        Coverage Extension except for:
               business; or
                                                                                  (a) Paragraph    B.1.c.,   Governmental
           (2) Loss or damage by theft.                                               Action;
           The most we will pay for loss or damage                                (b) Paragraph B.1.d., Nuclear Hazard;
           under this Extension is $2,500 at each
           described premises.                                                    (c) Paragraph B.1.f., War And Military
                                                                                      Action;




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                               Page 16 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 542 of 643


                 (d) Paragraph B.2.f., Dishonesty;                      g. Business Personal Property Temporarily
                                                                           In Portable Storage Units
                 (e) Paragraph B.2.g., False Pretense;
                                                                            (1) You may extend the insurance that
                 (f) Paragraph B.2.m.(2),     Errors   Or
                                                                                applies to Business Personal Property
                     Omissions; and
                                                                                to apply to such property while
                 (g) Paragraph B.3.                                             temporarily stored in a portable storage
       f.   Accounts Receivable                                                 unit (including a detached trailer)
                                                                                located within 100 feet of the buildings
            (1) You may extend the insurance that                               or    structures   described    in   the
                applies to Business Personal Property                           Declarations or within 100 feet of the
                to apply to accounts receivable. We will                        described premises, whichever distance
                pay:                                                            is greater.
                 (a) All amounts due from your                              (2) The     limitation   under   Paragraph
                     customers that you are unable to                           A.4.a.(5) also applies to property in a
                     collect;                                                   portable storage unit.
                 (b) Interest charges on any loan                           (3) Coverage under this Extension:
                     required to offset amounts you are
                     unable to collect pending our                              (a) Will end 90 days after the Business
                     payment of these amounts;                                      Personal Property has been placed
                                                                                    in the storage unit;
                 (c) Collection expenses in excess of
                     your normal collection expenses                            (b) Does not apply if the storage unit
                     that are made necessary by loss or                             itself has been in use at the
                     damage; and                                                    described premises for more than
                                                                                    90 consecutive days, even if the
                 (d) Other reasonable expenses that you                             Business Personal Property has
                     incur to reestablish your records of                           been stored there for 90 or fewer
                     accounts receivable;                                           days as of the time of loss or
                 that result from direct physical loss or                           damage.
                 damage by any Covered Cause of Loss                        (4) Under this Extension, the most we will
                 to your records of accounts receivable.                        pay for the total of all loss or damage to
            (2) The most we will pay under this                                 Business Personal Property is $10,000
                Coverage Extension for loss or damage                           (unless a higher limit is indicated in the
                in any one occurrence at the described                          Declarations for such Extension)
                premises is $10,000, unless a higher                            regardless of the number of storage
                Limit of Insurance for accounts                                 units.
                receivable is shown in the Declarations.                    (5) This Extension does not apply to loss or
                 For accounts receivable not at the                             damage otherwise covered under this
                 described premises, the most we will                           Coverage Form or any endorsement to
                 pay is $5,000.                                                 this Coverage Form, and does not apply
                                                                                to loss or damage to the storage unit
            (3) Paragraph B. Exclusions in Section I –                          itself.
                Property does not apply to this
                Coverage Extension except for:                  B. Exclusions

                 (a) Paragraph   B.1.c.,   Governmental             1. We will not pay for loss or damage caused
                     Action;                                           directly or indirectly by any of the following.
                                                                       Such loss or damage is excluded regardless of
                 (b) Paragraph B.1.d., Nuclear Hazard;                 any other cause or event that contributes
                 (c) Paragraph B.1.f., War And Military                concurrently or in any sequence to the loss.
                     Action;                                           These exclusions apply whether or not the loss
                                                                       event results in widespread damage or affects a
                 (d) Paragraph B.2.f., Dishonesty;                     substantial area.
                 (e) Paragraph B.2.g., False Pretense;                  a. Ordinance Or Law
                 (f) Paragraph B.3.; and                                    (1) The enforcement of or compliance with
                 (g) Paragraph      B.6.,       Accounts                        any ordinance or law:
                     Receivable Exclusion.                                      (a) Regulating the construction, use or
                                                                                    repair of any property; or


BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 17 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 543 of 643


                 (b) Requiring the tearing down of any                              With respect to coverage for volcanic
                     property, including the cost of                                action as set forth in 5(a), (5)(b) and
                     removing its debris.                                           5(c), all volcanic eruptions that occur
           (2) This exclusion, Ordinance Or Law,                                    within any 168-hour period will
               applies whether the loss results from:                               constitute a single occurrence.

                 (a) An ordinance or law that is enforced                           Volcanic action does not include the
                     even if the property has not been                              cost to remove ash, dust or particulate
                     damaged; or                                                    matter that does not cause direct
                                                                                    physical loss of or damage to Covered
                 (b) The increased costs incurred to                                Property.
                     comply with an ordinance or law in
                     the course of construction, repair,                        This exclusion applies regardless of whether
                     renovation, remodeling or demoli-                          any of the above, in Paragraphs (1) through
                     tion of property or removal of its                         (5), is caused by an act of nature or is
                     debris, following a physical loss to                       otherwise caused.
                     that property.
                                                                         c. Governmental Action
       b. Earth Movement
                                                                                Seizure or destruction of property by order
           (1) Earthquake, including tremors and                                of governmental authority.
               aftershocks and any earth sinking, rising
               or shifting related to such event;                               But we will pay for loss or damage caused
                                                                                by or resulting from acts of destruction
           (2) Landslide, including any earth sinking,                          ordered by governmental authority and
               rising or shifting related to such event;                        taken at the time of a fire to prevent its
           (3) Mine subsidence, meaning subsidence                              spread, if the fire would be covered under
               of a man-made mine, whether or not                               this policy.
               mining activity has ceased;
                                                                         d. Nuclear Hazard
           (4) Earth sinking (other than sinkhole
               collapse), rising or shifting including soil                     Nuclear reaction or radiation, or radioactive
               conditions which cause settling, cracking                        contamination, however caused.
               or other disarrangement of foundations or                        But if nuclear reaction or radiation, or
               other parts of realty. Soil conditions                           radioactive contamination, results in fire, we
               include contraction, expansion, freezing,                        will pay for the loss or damage caused by
               thawing, erosion, improperly compacted                           that fire.
               soil and the action of water under the
               ground surface.                                           e. Utility Services
           But if Earth Movement, as described in                               The failure of power, communication, water
           Paragraphs (1) through (4) above, results in                         or other utility service supplied to the
           fire or explosion, we will pay for the loss or                       described premises, however caused, if the
           damage caused by that fire or explosion.                             failure:
           (5) Volcanic eruption, explosion or effusion.                        (1) Originates away from the described
               But if volcanic eruption, explosion or                               premises; or
               effusion results in fire, building glass
               breakage or volcanic action, we will pay                         (2) Originates at the described premises,
               for the loss or damage caused by that                                but only if such failure involves
               fire, building glass breakage or volcanic                            equipment used to supply the utility
               action.                                                              service to the described premises from
                                                                                    a source away from the described
                 Volcanic action means direct loss or                               premises.
                 damage resulting from the eruption of a
                 volcano when the loss or damage is                             Failure of any utility service includes lack of
                 caused by:                                                     sufficient capacity and reduction in supply.
                 (a) Airborne volcanic blast or airborne                        Loss or damage caused by a surge of power
                     shock waves;                                               is also excluded, if the surge would not have
                                                                                occurred but for an event causing a failure
                 (b) Ash, dust or particulate matter; or                        of power.
                 (c) Lava flow.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 18 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 544 of 643


            But if the failure or surge of power, or the                   This exclusion applies regardless of whether
            failure of communication, water or other                       any of the above, in Paragraphs (1) through
            utility service, results in a Covered Cause of                 (5), is caused by an act of nature or is
            Loss, we will pay for the loss or damage                       otherwise caused. An example of a situation
            caused by that Covered Cause of Loss.                          to which this exclusion applies is the
            Communication services include but are not                     situation where a dam, levee, seawall or
            limited to service relating to Internet access                 other boundary or containment system fails
            or access to any electronic, cellular or                       in whole or in part, for any reason, to
            satellite network.                                             contain the water.

            This exclusion does not apply to loss or                       But if any of the above, in Paragraphs (1)
            damage to "computer(s)" and "electronic                        through (5), results in fire, explosion or
            data".                                                         sprinkler leakage, we will pay for the loss or
                                                                           damage caused by that fire, explosion or
       f.   War And Military Action                                        sprinkler leakage.
            (1) War, including undeclared or civil war;
                                                                       h. Certain Computer-related Losses
            (2) Warlike action by a military force,
                including action in hindering or                           (1) The failure, malfunction or inadequacy
                defending against an actual or expected                        of:
                attack, by any government, sovereign or                         (a) Any of the following, whether
                other authority using military personnel                            belonging to any insured or to
                or other agents; or                                                 others:
            (3) Insurrection,  rebellion,    revolution,                            (i) "Computer" hardware, including
                usurped power, or action taken by                                       microprocessors       or    other
                governmental authority in hindering or                                  electronic   data      processing
                defending against any of these.                                         equipment as may be described
       g. Water                                                                         elsewhere in this policy;
            (1) Flood, surface water, waves (including                              (ii) "Computer" application software
                tidal wave and tsunami), tides, tidal                                    or other "electronic data" as
                water, overflow of any body of water, or                                 may be described elsewhere in
                spray from any of these, all whether or                                  this policy;
                not driven by wind (including storm
                                                                                    (iii) "Computer" operating systems
                surge);
                                                                                          and related software;
            (2) Mudslide or mudflow;
                                                                                    (iv) "Computer" networks;
            (3) Water that backs up or overflows or is
                otherwise discharged from a sewer,                                  (v) Microprocessors     ("computer"
                drain, sump, sump pump or related                                       chips)   not   part    of  any
                equipment;                                                              "computer" system; or
            (4) Water under the ground surface                                      (vi) Any other computerized       or
                pressing on, or flowing or seeping                                       electronic   equipment       or
                through:                                                                 components; or
                 (a) Foundations, walls, floors or paved                        (b) Any other products, and any
                     surfaces;                                                      services, data or functions that
                 (b) Basements, whether paved or not;                               directly or indirectly use or rely
                     or                                                             upon, in any manner, any of the
                                                                                    items listed in Paragraph (a) above;
                 (c) Doors, windows or other openings;
                     or                                                         due to the inability to correctly
                                                                                recognize, distinguish, interpret or
            (5) Waterborne      material   carried     or                       accept one or more dates or times. An
                otherwise moved by any of the water                             example is the inability of computer
                referred to in Paragraph (1), (3) or (4),                       software to recognize the year 2000.
                or material carried or otherwise moved
                by mudslide or mudflow.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 19 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 545 of 643


            (2) Any advice, consultation, design,                   2. We will not pay for loss or damage caused by or
                evaluation,   inspection,    installation,             resulting from any of the following:
                maintenance, repair, replacement or
                supervision provided or done by you or                  a. Electrical Apparatus
                for you to determine, rectify or test for,                     Artificially generated electrical, magnetic or
                any potential or actual problems                               electromagnetic energy that damages,
                described in Paragraph (1) above.                              disturbs, disrupts or otherwise interferes with
            However, if excluded loss or damage, as                            any:
            described in Paragraph (1) above, results in                       (1) Electrical or electronic wire, device,
            a "specified cause of loss" under Section I –                          appliance, system or network; or
            Property, we will pay only for the loss or
            damage caused by such "specified cause of                          (2) Device, appliance, system or network
            loss".                                                                 utilizing cellular or satellite technology.

            We will not pay for repair, replacement or                         For the purpose of this exclusion, electrical,
            modification of any items in Paragraph                             magnetic     or    electromagnetic    energy
            (1)(a) or (1)(b) to correct any deficiencies or                    includes but is not limited to:
            change any features.                                               (1) Electrical current, including arcing;
       i.   "Fungi", Wet Rot Or Dry Rot                                        (2) Electrical charge produced or conducted
                                                                                   by a magnetic or electromagnetic field;
            Presence, growth, proliferation, spread or
            any activity of "fungi", wet rot or dry rot.                       (3) Pulse of electromagnetic energy; or
            But if "fungi", wet rot or dry rot results in a                    (4) Electromagnetic waves or microwaves.
            "specified cause of loss", we will pay for the
            loss or damage caused by that "specified                           But if fire results, we will pay for the loss or
            cause of loss".                                                    damage caused by fire.

            This exclusion does not apply:                                     We will pay for loss or damage to
                                                                               "computer(s)" due to artificially generated
            (1) When "fungi", wet rot or dry rot results                       electrical, magnetic or electromagnetic
                from fire or lightning; or                                     energy if such loss or damage is caused by
                                                                               or results from:
            (2) To the extent that coverage is provided
                in the Limited Coverage For "Fungi",                           (1) An occurrence that took place within
                Wet Rot Or Dry Rot Additional                                      100 feet of the described premises; or
                Coverage, with respect to loss or
                damage by a cause of loss other than                           (2) Interruption of electric power supply,
                fire or lightning.                                                 power surge, blackout or brownout if the
                                                                                   cause of such occurrence took place
       j.   Virus Or Bacteria                                                      within 100 feet of the described
                                                                                   premises.
            (1) Any     virus,   bacterium or    other
                microorganism that induces or is                        b. Consequential Losses
                capable of inducing physical distress,
                illness or disease.                                            Delay, loss of use or loss of market.

            (2) However, the exclusion in Paragraph (1)                 c. Smoke, Vapor, Gas
                does not apply to loss or damage                               Smoke, vapor or gas from agricultural
                caused by or resulting from "fungi", wet                       smudging or industrial operations.
                rot or dry rot. Such loss or damage is
                addressed in Exclusion i.
            (3) With respect to any loss or damage
                subject to the exclusion in Paragraph
                (1), such exclusion supersedes any
                exclusion relating to "pollutants".




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                                Page 20 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 546 of 643


       d. Steam Apparatus                                               g. False Pretense
            Explosion of steam boilers, steam pipes,                         Voluntary parting with any property by you
            steam engines or steam turbines owned or                         or anyone else to whom you have entrusted
            leased by you, or operated under your                            the property if induced to do so by any
            control. But if explosion of steam boilers,                      fraudulent scheme, trick, device or false
            steam pipes, steam engines or steam                              pretense.
            turbines results in fire or combustion                      h. Exposed Property
            explosion, we will pay for the loss or
            damage caused by that fire or combustion                         Rain, snow, ice or sleet to personal property
            explosion. We will also pay for loss or                          in the open.
            damage caused by or resulting from the                      i.   Collapse
            explosion of gases or fuel within the furnace
            of any fired vessel or within the flues or                       (1) Collapse, including any of the following
            passages through which the gases of                                  conditions of property or any part of the
            combustion pass.                                                     property:

       e. Frozen Plumbing                                                        (a) An abrupt falling down or caving in;
                                                                                 (b) Loss of structural integrity, including
            Water, other liquids, powder or molten
                                                                                     separation of parts of the property
            material that leaks or flows from plumbing,
                                                                                     or property in danger of falling down
            heating, air conditioning or other equipment
                                                                                     or caving in; or
            (except fire protective systems) caused by
            or resulting from freezing, unless:                                  (c) Any cracking, bulging, sagging,
                                                                                     bending, leaning, settling, shrinkage
            (1) You do your best to maintain heat in the
                                                                                     or expansion as such condition
                building or structure; or
                                                                                     relates to Paragraph i.(1)(a) or
            (2) You drain the equipment and shut off                                 i.(1)(b).
                the supply if the heat is not maintained.
                                                                             But if collapse results in a Covered Cause
       f.   Dishonesty                                                       of Loss at the described premises, we will
            Dishonest or criminal acts (including theft)                     pay for the loss or damage caused by that
            by you, anyone else with an interest in the                      Covered Cause of Loss.
            property, or any of your or their partners,                      (2) This Exclusion i. does not apply:
            "members",         officers,      "managers",
            employees (including temporary or leased                             (a) To the extent that coverage is
            employees),      directors,     trustees   or                            provided under the Additional
            authorized representatives, whether acting                               Coverage – Collapse; or
            alone or in collusion with each other or with                        (b) To collapse caused by one or more
            any other party; or theft by any person to                               of the following:
            whom you entrust the property for any                                    (i) The "specified causes of loss";
            purpose, whether acting alone or in
            collusion with any other party.                                          (ii) Breakage of building glass;
            This exclusion:                                                          (iii) Weight of rain that collects on a
                                                                                           roof; or
            (1) Applies whether or not an act occurs
                during your normal hours of operation;                               (iv) Weight of people or personal
                                                                                          property.
            (2) Does not apply to acts of destruction by
                your employees (including temporary or                  j.   Pollution
                leased employees) or authorized                              We will not pay for loss or damage caused
                representatives; but theft by your                           by or resulting from the discharge, dispersal,
                employees (including temporary or                            seepage, migration, release or escape of
                leased employees) or authorized                              "pollutants" unless the discharge, dispersal,
                representatives is not covered.                              seepage, migration, release or escape is
            With respect to accounts receivable and                          itself caused by any of the "specified causes
            "valuable papers and records", this                              of loss". But if the discharge, dispersal,
            exclusion does not apply to carriers for hire.                   seepage, migration, release or escape of
                                                                             "pollutants" results in a "specified cause of
            This exclusion does not apply to coverage
                                                                             loss", we will pay for the loss or damage
            that is provided under the Employee
                                                                             caused by that "specified cause of loss".
            Dishonesty Optional Coverage.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                             Page 21 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 547 of 643


       k. Neglect                                                         n. Installation, Testing, Repair
            Neglect of an insured to use all reasonable                          Errors or deficiency in design, installation,
            means to save and preserve property from                             testing, maintenance, modification or repair
            further damage at and after the time of loss.                        of your "computer" system including
                                                                                 "electronic data".
       l.   Other Types Of Loss
                                                                                 However, we will pay for direct physical loss
            (1) Wear and tear;                                                   or damage caused by resulting fire or
                                                                                 explosion if these causes of loss would be
            (2) Rust or other corrosion, decay,
                                                                                 covered by this Coverage Form.
                deterioration, hidden or latent defect or
                any quality in property that causes it to                 o. Electrical Disturbance
                damage or destroy itself;                                        Electrical or magnetic injury, disturbance or
            (3) Smog;                                                            erasure of "electronic data", except as
                                                                                 provided for under the Additional Coverages
            (4) Settling, cracking, shrinking or expansion;                      of Section I – Property.
            (5) Nesting or infestation, or discharge or                          However, we will pay for direct loss or
                release of waste products or secretions,                         damage caused by lightning.
                by insects, birds, rodents or other                       p. Continuous Or Repeated Seepage Or
                animals;
                                                                             Leakage Of Water
            (6) Mechanical breakdown, including rupture                          Continuous or repeated seepage or leakage
                or bursting caused by centrifugal force.                         of water, or the presence or condensation of
                 This exclusion does not apply with respect                      humidity, moisture or vapor, that occurs
                 to the breakdown of "computer(s)";                              over a period of 14 days or more.
                                                                      3. We will not pay for loss or damage caused by or
            (7) The following causes of loss to personal
                                                                         resulting from any of the following Paragraphs
                property:
                                                                         a. through c. But if an excluded cause of loss
                 (a) Dampness or dryness of atmosphere;                  that is listed in Paragraphs a. through c. results
                                                                         in a Covered Cause of Loss, we will pay for the
                 (b) Changes in        or     extremes    of
                                                                         loss or damage caused by that Covered Cause
                     temperature; or
                                                                         of Loss.
                 (c) Marring or scratching.                               a. Weather Conditions
            But if an excluded cause of loss that is listed                      Weather conditions. But this exclusion only
            in Paragraphs (1) through (7) above results                          applies if weather conditions contribute in
            in a "specified cause of loss" or building                           any way with a cause or event excluded in
            glass breakage, we will pay for the loss or                          Paragraph B.1. above to produce the loss or
            damage caused by that "specified cause of                            damage.
            loss" or building glass breakage.
                                                                          b. Acts Or Decisions
       m. Errors Or Omissions                                                    Acts or decisions, including the failure to act
            Errors or omissions in:                                              or decide, of any person, group,
                                                                                 organization or governmental body.
            (1) Programming, processing or storing
                data, as described under "electronic                      c. Negligent Work
                data" or in any "computer" operations;                           Faulty, inadequate or defective:
                or                                                               (1) Planning,       zoning,      development,
            (2) Processing or copying "valuable papers                               surveying, siting;
                and records".                                                    (2) Design, specifications, workmanship,
            However, we will pay for direct physical loss                            repair,   construction,    renovation,
            or damage caused by resulting fire or                                    remodeling, grading, compaction;
            explosion if these causes of loss would be                           (3) Materials used in repair, construction,
            covered by this Coverage Form.                                           renovation or remodeling; or
                                                                                 (4) Maintenance;
                                                                                 of part or all of any property on or off the
                                                                                 described premises.



BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                                 Page 22 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 548 of 643


    4. Additional Exclusion                                                   (2) That a part or all of the described
                                                                                  premises is rendered untenantable, if
       The following applies only to the property                                 coverage for Business Income applies.
       specified in this Additional Exclusion:
                                                                     6. Accounts Receivable Exclusion
       Loss Or Damage To Products
                                                                         The following additional exclusion applies to the
       We will not pay for loss or damage to any                         Accounts Receivable Coverage Extension:
       merchandise, goods or other product caused by
       or resulting from error or omission by any                        We will not pay for:
       person or entity (including those having
                                                                         a. Loss or damage caused by or resulting from
       possession under an arrangement where work
                                                                            alteration, falsification, concealment or
       or a portion of the work is outsourced) in any
                                                                            destruction of       records of accounts
       stage of the development, production or use of
                                                                            receivable done to conceal the wrongful
       the product, including planning, testing,
                                                                            giving, taking or withholding of "money",
       processing,       packaging,        installation,
                                                                            "securities" or other property.
       maintenance or repair. This exclusion applies to
       any effect that compromises the form,                                  This exclusion applies only to the extent of
       substance or quality of the product. But if such                       the wrongful giving, taking or withholding.
       error or omission results in a Covered Cause of
       Loss, we will pay for the loss or damage caused                   b. Loss or damage caused by or resulting from
       by that Covered Cause of Loss.                                       bookkeeping, accounting or billing errors or
                                                                            omissions.
    5. Business Income           And     Extra   Expense
       Exclusions                                                        c. Any loss or damage that requires any audit
                                                                            of records or any inventory computation to
       a. We will not pay for:                                              prove its factual existence.
           (1) Any Extra Expense, or increase of                 C. Limits Of Insurance
               Business Income loss, caused by or
               resulting from:                                       1. The most we will pay for loss or damage in any
                                                                        one occurrence is the applicable Limits Of
                 (a) Delay in rebuilding, repairing or                  Insurance of Section I – Property shown in the
                     replacing the property or resuming                 Declarations.
                     "operations", due to interference at
                     the location of the rebuilding, repair          2. The most we will pay for loss of or damage to
                     or replacement by strikers or other                outdoor signs attached to buildings is $1,000 per
                     persons; or                                        sign in any one occurrence.

                 (b) Suspension, lapse or cancellation of            3. The amounts of insurance applicable to the
                     any license, lease or contract. But if             Coverage Extensions and the following
                     the     suspension,       lapse     or             Additional Coverages apply in accordance with
                     cancellation is directly caused by                 the terms of such coverages and are in addition
                     the suspension of "operations", we                 to the Limits of Insurance of Section I -
                     will cover such loss that affects your             Property:
                     Business Income during the "period                  a. Fire Department Service Charge;
                     of restoration" and any extension of
                     the "period of restoration" in                      b. Pollutant Clean-up And Removal;
                     accordance with the terms of the                    c. Increased Cost Of Construction;
                     Extended        Business      Income
                     Additional Coverage.                                d. Business    Income        From     Dependent
                                                                            Properties;
           (2) Any other consequential loss.
                                                                         e. Electronic Data; and
       b. With respect to this exclusion, suspension
          means:                                                         f.   Interruption Of Computer Operations.
           (1) The partial slowdown or complete                      4. Building Limit – Automatic Increase
               cessation of your business activities;
                                                                         a. In accordance with Paragraph C.4.b., the
               and
                                                                            Limit of Insurance for Buildings will
                                                                            automatically increase by 8%, unless a
                                                                            different percentage of annual increase is
                                                                            shown in the Declarations.



BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                           Page 23 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 549 of 643


       b. The amount of increase is calculated as              D. Deductibles
          follows:
                                                                   1. We will not pay for loss or damage in any one
           (1) Multiply the Building limit that applied               occurrence until the amount of loss or damage
               on the most recent of the policy                       exceeds the Deductible shown in the Declarations.
               inception date, the policy anniversary                 We will then pay the amount of loss or damage in
               date or any other policy change                        excess of the Deductible up to the applicable Limit
               amending the Building limit by:                        of Insurance of Section I - Property.
                 (a) The percentage of annual increase             2. Regardless of the amount of the Deductible, the
                     shown      in  the  Declarations,                most we will deduct from any loss or damage
                     expressed as a decimal (example:                 under all of the following Optional Coverages in
                     7% is .07); or                                   any one occurrence is the Optional Coverage
                 (b) .08, if no percentage of annual                  Deductible shown in the Declarations:
                     increase    is    shown in  the                   a. Money and Securities;
                     Declarations; and
                                                                       b. Employee Dishonesty;
           (2) Multiply the number calculated in
                                                                       c. Outdoor Signs; and
               accordance with b.(1) by the number of
               days since the beginning of the current                 d. Forgery or Alteration.
               policy year, or the effective date of the               But this Optional Coverage Deductible will not
               most recent policy change amending                      increase the Deductible shown in the
               the Building limit, divided by 365.                     Declarations. This Deductible will be used to
           Example                                                     satisfy the requirements of the Deductible in the
                                                                       Declarations.
           If:
                                                                   3. No deductible applies to the following Additional
           The applicable Building limit is $100,000.
                                                                      Coverages:
           The annual percentage increase is 8%. The
           number of days since the beginning of the                   a. Fire Department Service Charge;
           policy year (or last policy change) is 146.                 b. Business Income;
           The amount of increase is                                   c. Extra Expense;
           $100,000 x .08 x 146 ÷ 365 = $3,200.                        d. Civil Authority; and
    5. Business Personal         Property       Limit   –              e. Fire Extinguisher Systems Recharge Expense.
       Seasonal Increase
                                                               E. Property Loss Conditions
       a. Subject to Paragraph 5.b., the Limit of
          Insurance for Business Personal Property is              1. Abandonment
          automatically increased by:                                  There can be no abandonment of any property
           (1) The Business Personal Property –                        to us.
               Seasonal Increase percentage shown in               2. Appraisal
               the Declarations; or
                                                                       If we and you disagree on the amount of loss,
           (2) 25% if no Business Personal Property –                  either may make written demand for an
               Seasonal Increase percentage is shown                   appraisal of the loss. In this event, each party
               in the Declarations;                                    will select a competent and impartial appraiser.
           to provide for seasonal variances.                          The two appraisers will select an umpire. If they
                                                                       cannot agree, either may request that selection
       b. The increase described in Paragraph 5.a.                     be made by a judge of a court having
          will apply only if the Limit Of Insurance                    jurisdiction. The appraisers will state separately
          shown for Business Personal Property in the                  the amount of loss. If they fail to agree, they will
          Declarations is at least 100% of your                        submit their differences to the umpire. A
          average monthly values during the lesser                     decision agreed to by any two will be binding.
          of:                                                          Each party will:
           (1) The 12 months immediately preceding                     a. Pay its chosen appraiser; and
               the date the loss or damage occurs; or
                                                                       b. Bear the other expenses of the appraisal
           (2) The period of time you have been in                        and umpire equally.
               business as of the date the loss or
               damage occurs.



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                             Page 24 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 550 of 643

       If there is an appraisal, we will still retain our              b. We may examine any insured under oath,
       right to deny the claim.                                           while not in the presence of any other
                                                                          insured and at such times as may be
   3. Duties In The Event Of Loss Or Damage                               reasonably required, about any matter
       a. You must see that the following are done in                     relating to this insurance or the claim,
          the event of loss or damage to Covered                          including an insured's books and records. In
          Property:                                                       the event of an examination, an insured's
                                                                          answers must be signed.
           (1) Notify the police if a law may have been
               broken.                                             4. Legal Action Against Us
                                                                       No one may bring a legal action against us
           (2) Give us prompt notice of the loss or
                                                                       under this insurance unless:
               damage. Include a description of the
               property involved.                                      a. There has been full compliance with all of
                                                                          the terms of this insurance; and
           (3) As soon as possible, give us a
               description of how, when and where the                  b. The action is brought within two years after
               loss or damage occurred.                                   the date on which the direct physical loss or
                                                                          damage occurred.
           (4) Take all reasonable steps to protect the
                                                                   5. Loss Payment
               Covered Property from further damage,
               and keep a record of your expenses                      In the event of loss or damage covered by this
               necessary to protect the Covered                        policy:
               Property, for consideration in the                      a. At our option, we will either:
               settlement of the claim. This will not
               increase the Limits of Insurance of                         (1) Pay the value of lost or damaged
               Section I – Property. However, we will                          property;
               not pay for any subsequent loss or                          (2) Pay the cost of repairing or replacing
               damage resulting from a cause of loss                           the lost or damaged property;
               that is not a Covered Cause of Loss.                        (3) Take all or any part of the property at an
               Also, if feasible, set the damaged                              agreed or appraised value; or
               property aside and in the best possible
               order for examination.                                      (4) Repair, rebuild or replace the property
                                                                               with other property of like kind and
           (5) At our request, give us complete                                quality, subject to Paragraph d.(1)(e)
               inventories of the damaged and                                  below.
               undamaged property. Include quantities,
               costs, values and amount of loss                        b. We will give notice of our intentions within
               claimed.                                                   30 days after we receive the sworn proof of
                                                                          loss.
           (6) As often as may be reasonably                           c. We will not pay you more than your
               required, permit us to inspect the                         financial interest in the Covered Property.
               property proving the loss or damage
               and examine your books and records.                     d. Except as provided in Paragraphs (2)
                                                                          through (7) below, we will determine the
                 Also permit us to take samples of                        value of Covered Property as follows:
                 damaged and undamaged property for
                 inspection, testing and analysis, and                     (1) At replacement cost without deduction for
                 permit us to make copies from your                            depreciation, subject to the following:
                 books and records.                                            (a) If, at the time of loss, the Limit of
                                                                                   Insurance on the lost or damaged
           (7) Send us a signed, sworn proof of loss
                                                                                   property is 80% or more of the full
               containing the information we request to
                                                                                   replacement cost of the property
               investigate the claim. You must do this
                                                                                   immediately before the loss, we will
               within 60 days after our request. We will
                                                                                   pay the cost to repair or replace,
               supply you with the necessary forms.
                                                                                   after application of the deductible
           (8) Cooperate with us in the investigation or                           and      without     deduction    for
               settlement of the claim.                                            depreciation, but not more than the
                                                                                   least of the following amounts:
           (9) Resume all or part of your "operations"
               as quickly as possible.                                             (i) The Limit of Insurance under
                                                                                       Section I – Property that applies
                                                                                       to the lost or damaged property;


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                               Page 25 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 551 of 643


                     (ii) The cost to replace, on the                           (c) You may make a claim for loss or
                          same premises, the lost or                                damage covered by this insurance on
                          damaged property with other                               an actual cash value basis instead of on
                          property:                                                 a replacement cost basis. In the event
                                                                                    you elect to have loss or damage
                         i.   Of comparable material and
                                                                                    settled on an actual cash value basis,
                              quality; and
                                                                                    you may still make a claim on a
                         ii. Used for the same purpose;                             replacement cost basis if you notify us
                             or                                                     of your intent to do so within 180 days
                                                                                    after the loss or damage.
                     (iii) The amount that you actually
                           spend that is necessary to                           (d) We will not pay on a replacement cost
                           repair or replace the lost or                            basis for any loss or damage:
                           damaged property.
                                                                                    (i) Until the lost or damaged property is
                     If a building is rebuilt at a new                                  actually repaired or replaced; and
                     premises, the cost is limited to the
                                                                                    (ii) Unless the repair or replacement is
                     cost which would have been
                                                                                         made as soon as reasonably
                     incurred had the building been built
                                                                                         possible after the loss or damage.
                     at the original premises.
                                                                                    However, if the cost to repair or replace
           (b) If, at the time of loss, the Limit of
                                                                                    the damaged building property is $2,500
               Insurance applicable to the lost or
                                                                                    or less, we will settle the loss according
               damaged property is less than 80% of
                                                                                    to the provisions of Paragraphs d.(1)(a)
               the full replacement cost of the property
                                                                                    and d.(1)(b) above whether or not the
               immediately before the loss, we will pay
                                                                                    actual repair or replacement is
               the greater of the following amounts,
                                                                                    complete.
               but not more than the Limit of Insurance
               that applies to the property:                                    (e) The cost to repair, rebuild or replace
                                                                                    does not include the increased cost
                 (i) The actual cash value of the lost or
                                                                                    attributable to enforcement of or
                     damaged property; or
                                                                                    compliance with any ordinance or law
                 (ii) A proportion of the cost to repair or                         regulating the construction, use or repair
                      replace the lost or damaged                                   of any property.
                      property, after application of the
                                                                         (2) If the Actual Cash Value – Buildings option
                      deductible and without deduction for
                                                                             applies, as shown in the Declarations,
                      depreciation. This proportion will
                                                                             Paragraph (1) above does not apply to
                      equal the ratio of the applicable
                                                                             Buildings. Instead, we will determine the
                      Limit of Insurance to 80% of the full
                                                                             value of Buildings at actual cash value.
                      replacement cost of the property.
                                                                         (3) The following property at actual cash value:
                     Example
                                                                                (a) Used or secondhand merchandise held
                     The full replacement cost of property
                                                                                    in storage or for sale;
                     which suffers a total loss is
                     $100,000. The property is insured                          (b) Property of others. However, if an
                     for $70,000. 80% of the full                                   item(s) of personal property of others is
                     replacement cost of the property                               subject to a written contract which
                     immediately before the loss is                                 governs your liability for loss or damage
                     $80,000 ($100,000 x .80 = $80,000).                            to that item(s), then valuation of that
                     A partial loss of $25,000 is                                   item(s) will be based on the amount for
                     sustained. The amount of recovery                              which you are liable under such
                     is determined as follows:                                      contract, but not to exceed the lesser of
                                                                                    the replacement cost of the property or
                     Amount of recovery
                                                                                    the applicable Limit of Insurance;
                     $70,000 ÷ $80,000 = .875
                     .875 x $25,000 = $21,875




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                                  Page 26 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 552 of 643


                 (c) Household      contents,     except                              (ii) We will adjust that total for any
                     personal property in apartments or                                    normal fluctuations in the
                     rooms furnished by you as landlord;                                   amount of accounts receivable
                 (d) Manuscripts; and                                                      for the month in which the loss
                                                                                           or damage occurred or for any
                 (e) Works of art, antiques or rare                                        demonstrated variance from the
                     articles, including etchings, pictures,                               average for that month.
                     statuary, marble, bronzes, porcelain
                     and bric-a-brac.                                             (b) The following will be deducted from
                                                                                      the total amount of accounts
           (4) Glass at the cost of replacement with                                  receivable, however that amount is
               safety glazing material if required by                                 established:
               law.
                                                                                      (i) The amount of the accounts for
           (5) Tenants' improvements and betterments                                      which there is no loss or
               at:                                                                        damage;
                 (a) Replacement cost if you make
                                                                                      (ii) The amount of the accounts
                     repairs promptly.
                                                                                           that you are able to reestablish
                 (b) A proportion of your original cost if                                 or collect;
                     you do not make repairs promptly.
                     We will determine the proportionate                              (iii) An amount to allow for probable
                     value as follows:                                                      bad debts that you are normally
                                                                                            unable to collect; and
                     (i) Multiply the original cost by the
                         number of days from the loss or                              (iv) All unearned interest        and
                         damage to the expiration of the                                   service charges.
                         lease; and                                          e. Our payment for loss of or damage to
                     (ii) Divide the amount determined                          personal property of others will only be
                          in (1) above by the number of                         for the account of the owners of the
                          days from the installation of                         property. We may adjust losses with the
                          improvements to the expiration                        owners of lost or damaged property if
                          of the lease.                                         other than you. If we pay the owners,
                                                                                such payments will satisfy your claims
                     If your lease contains a renewal                           against us for the owners' property. We
                     option, the expiration of the renewal                      will not pay the owners more than their
                     option period will replace the                             financial interest in the Covered
                     expiration of the lease in this                            Property.
                     procedure.
                                                                             f.   We may elect to defend you against
                 (c) Nothing if others pay for repairs or
                                                                                  suits arising from claims of owners of
                     replacement.
                                                                                  property. We will do this at our expense.
           (6) Applicable only         to   the   Optional
               Coverages:                                                    g. We will pay for covered loss or damage
                                                                                within 30 days after we receive the
                 (a) "Money" at its face value; and                             sworn proof of loss, provided you have
                 (b) "Securities" at their value at the                         complied with all of the terms of this
                     close of business on the day the                           policy, and:
                     loss is discovered.                                          (1) We have reached agreement with
           (7) Applicable only to accounts receivable:                                you on the amount of loss; or
                 (a) If you cannot accurately establish                           (2) An appraisal award has been made.
                     the amount of accounts receivable
                     outstanding as of the time of loss or
                     damage:
                     (i) We will determine the total of
                         the average monthly amounts
                         of accounts receivable for the
                         12      months     immediately
                         preceding the month in which
                         the loss or damage occurs; and



BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                            Page 27 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 553 of 643


        h. A party wall is a wall that separates and is            8. Vacancy
           common to adjoining buildings that are
           owned by different parties. In settling                     a. Description Of Terms
           covered losses involving a party wall, we                          (1) As used in this Vacancy Condition, the
           will pay a proportion of the loss to the party                         term building and the term vacant have
           wall based on your interest in the wall in                             the meanings set forth in Paragraphs (a)
           proportion to the interest of the owner of the                         and (b) below:
           adjoining building. However, if you elect to
           repair or replace your building and the                                (a) When this policy is issued to a
           owner of the adjoining building elects not to                              tenant, and with respect to that
           repair or replace that building, we will pay                               tenant's    interest  in    Covered
           you the full value of the loss to the party                                Property, building means the unit or
           wall, subject to all applicable policy                                     suite rented or leased to the tenant.
           provisions including Limits of Insurance and                               Such building is vacant when it
           all other provisions of this Loss Payment                                  does not contain enough business
           Condition. Our payment under the                                           personal property to conduct
           provisions of this paragraph does not alter                                customary operations.
           any right of subrogation we may have                                   (b) When this policy is issued to the
           against any entity, including the owner or                                 owner or general lessee of a
           insurer of the adjoining building, and does                                building, building means the entire
           not alter the terms of the Transfer Of Rights                              building. Such building is vacant
           Of Recovery Against Others To Us                                           unless at least 31% of its total
           Condition in this policy.                                                  square footage is:
    6. Recovered Property                                                             (i) Rented to a lessee or sublessee
        If either you or we recover any property after                                    and used by the lessee or
        loss settlement, that party must give the other                                   sublessee    to   conduct    its
        prompt notice. At your option, you may retain                                     customary operations; and/or
        the property. But then you must return to us the                              (ii) Used by the building owner to
        amount we paid to you for the property. We will                                    conduct customary operations.
        pay recovery expenses and the expenses to
        repair the recovered property, subject to the                         (2) Buildings    under    construction    or
        Limits of Insurance of Section I – Property.                              renovation are not considered vacant.
    7. Resumption Of Operations                                        b. Vacancy Provisions
        We will reduce the amount of your:                                    If the building where loss or damage occurs
                                                                              has been vacant for more than 60
        a. Business Income loss, other than Extra                             consecutive days before that loss or
           Expense, to the extent you can resume your                         damage occurs:
           "operations", in whole or in part, by using
           damaged or undamaged property (including                           (1) We will not pay for any loss or damage
           merchandise or stock) at the described                                 caused by any of the following even if
           premises or elsewhere.                                                 they are Covered Causes of Loss:
        b. Extra Expense loss to the extent you can                               (a) Vandalism;
           return   "operations"   to   normal  and
                                                                                  (b) Sprinkler leakage, unless you have
           discontinue such Extra Expense.
                                                                                      protected the system against
                                                                                      freezing;




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                              Page 28 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 554 of 643


                 (c) Building glass breakage;                             e. If we pay the mortgageholder for any loss or
                                                                             damage and deny payment to you because
                 (d) Water damage;
                                                                             of your acts or because you have failed to
                 (e) Theft; or                                               comply with the terms of this policy:
                 (f) Attempted theft.                                          (1) The mortgageholder's rights under the
                                                                                   mortgage will be transferred to us to the
           (2) With respect to Covered Causes of Loss                              extent of the amount we pay; and
               other than those listed in Paragraphs
               (1)(a) through (1)(f) above, we will                            (2) The mortgageholder's right to recover
               reduce the amount we would otherwise                                the full amount of the mortgageholder's
               pay for the loss or damage by 15%.                                  claim will not be impaired.

F. Property General Conditions                                                 At our option, we may pay to the
                                                                               mortgageholder the whole principal on the
    1. Control Of Property                                                     mortgage plus any accrued interest. In this
       Any act or neglect of any person other than you                         event, your mortgage and note will be
       beyond your direction or control will not affect                        transferred to us and you will pay your
       this insurance.                                                         remaining mortgage debt to us.

       The breach of any condition of this Coverage                       f.   If we cancel this policy, we will give written
       Form at any one or more locations will not affect                       notice to the mortgageholder at least:
       coverage at any location where, at the time of                          (1) 10 days before the effective date of
       loss or damage, the breach of condition does                                cancellation if we cancel for your
       not exist.                                                                  nonpayment of premium; or
    2. Mortgageholders                                                         (2) 30 days before the effective date of
       a. The term "mortgageholder" includes trustee.                              cancellation if we cancel for any other
                                                                                   reason.
       b. We will pay for covered loss of or damage
          to buildings or structures to each                              g. If we elect not to renew this policy, we will
          mortgageholder shown in the Declarations                           give written notice to the mortgageholder at
          in their order of precedence, as interests                         least 10 days before the expiration date of
          may appear.                                                        this policy.

       c. The mortgageholder has the right to receive                 3. No Benefit To Bailee
          loss payment even if the mortgageholder                         No person or organization, other than you,
          has started foreclosure or similar action on                    having custody of Covered Property will benefit
          the building or structure.                                      from this insurance.
       d. If we deny your claim because of your acts                  4. Policy Period, Coverage Territory
          or because you have failed to comply with
          the terms of this policy, the mortgageholder                    Under Section I – Property:
          will still have the right to receive loss                       a. We cover loss or damage commencing:
          payment if the mortgageholder:
                                                                               (1) During the policy period shown in the
           (1) Pays any premium due under this policy                              Declarations; and
               at our request if you have failed to do
               so;                                                             (2) Within the coverage territory or, with
                                                                                   respect to property in transit, while it is
           (2) Submits a signed, sworn proof of loss                               between points in the coverage territory.
               within 60 days after receiving notice
               from us of your failure to do so; and                      b. The coverage territory is:
           (3) Has notified us of any change in                                (1) The United States of America (including
               ownership, occupancy or substantial                                 its territories and possessions);
               change in risk known to the
                                                                               (2) Puerto Rico; and
               mortgageholder.
                                                                               (3) Canada.
           All of the terms of this policy will then apply
           directly to the mortgageholder.




BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                             Page 29 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 555 of 643


G. Optional Coverages                                                  b. In addition to the Limitations and Exclusions
                                                                          applicable to Section I – Property, we will
    If shown as applicable in the Declarations, the
                                                                          not pay for loss:
    following Optional Coverages also apply. These
    coverages are subject to the terms and conditions                         (1) Resulting     from      accounting      or
    applicable to property coverage in this policy,                               arithmetical errors or omissions;
    except as provided below:
                                                                              (2) Due to the giving or surrendering of
    1. Outdoor Signs                                                              property in any exchange or purchase;
                                                                                  or
       a. We will pay for direct physical loss of or
          damage to all outdoor signs at the described                        (3) Of property contained in any "money"-
          premises:                                                               operated device unless the amount of
                                                                                  "money" deposited in it is recorded by a
           (1) Owned by you; or
                                                                                  continuous recording instrument in the
           (2) Owned by others but in your care,                                  device.
               custody or control.
                                                                       c. The most we will pay for loss in any one
       b. Paragraph A.3., Covered Causes Of Loss                          occurrence is:
          and Paragraph B., Exclusions in Section I –
                                                                              (1) The limit shown in the Declarations for
          Property do not apply to this Optional
                                                                                  Inside the Premises for "money" and
          Coverage, except for:
                                                                                  "securities" while:
           (1) Paragraph B.1.c., Governmental Action;                             (a) In or on the described premises; or
           (2) Paragraph B.1.d., Nuclear Hazard; and                              (b) Within a bank or savings institution;
           (3) Paragraph B.1.f., War And Military                                     and
               Action.                                                        (2) The limit shown in the Declarations for
       c. We will not pay for loss or damage caused                               Outside the Premises for "money" and
          by or resulting from:                                                   "securities" while anywhere else.
           (1) Wear and tear;                                          d. All loss:
           (2) Hidden or latent defect;                                       (1) Caused by one or more persons; or
           (3) Rust;                                                          (2) Involving a single act or series of
                                                                                  related acts;
           (4) Corrosion; or
                                                                                  is considered one occurrence.
           (5) Mechanical breakdown.
                                                                       e. You must keep records of all "money" and
       d. The most we will pay for loss or damage in
                                                                          "securities" so we can verify the amount of
          any one occurrence is the Limit Of
                                                                          any loss or damage.
          Insurance for Outdoor Signs shown in the
          Declarations.                                            3. Employee Dishonesty
       e. The provisions of this Optional Coverage                     a. We will pay for direct loss of or damage to
          supersede all other references to outdoor                       Business Personal Property and "money"
          signs in this policy.                                           and "securities" resulting from dishonest
                                                                          acts committed by any of your employees
    2. Money And Securities
                                                                          acting alone or in collusion with other
       a. We will pay for loss of "money" and                             persons (except you or your partner) with
          "securities" used in your business while at a                   the manifest intent to:
          bank or savings institution, within your living
                                                                              (1) Cause you to sustain loss or damage;
          quarters or the living quarters of your
                                                                                  and also
          partners or any employee (including a
          temporary or leased employee) having use                            (2) Obtain financial benefit (other than
          and custody of the property, at the                                     salaries, commissions, fees, bonuses,
          described premises, or in transit between                               promotions, awards, profit sharing,
          any of these places, resulting directly from:                           pensions or other employee benefits
                                                                                  earned in the normal course of
           (1) Theft, meaning any act of stealing;
                                                                                  employment) for:
           (2) Disappearance; or
                                                                                  (a) Any employee; or
           (3) Destruction.
                                                                                  (b) Any other person or organization.



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                              Page 30 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 556 of 643


       b. We will not pay for loss or damage:                           f.   This Optional Coverage is cancelled as to
                                                                             any employee immediately upon discovery
           (1) Resulting from any dishonest or criminal
                                                                             by:
               act that you or any of your partners or
               "members" commit whether acting                               (1) You; or
               alone or in collusion with other persons.
                                                                             (2) Any of your partners, "members",
           (2) Resulting from any dishonest act                                  "managers", officers or directors not in
               committed by any of your employees                                collusion with the employee;
               (except as provided in Paragraph a.),
               "managers" or directors:                                      of any dishonest act committed by that
                                                                             employee before or after being hired by you.
                 (a) Whether acting alone or in collusion
                     with other persons; or                             g. We will pay only for covered loss or damage
                                                                           sustained during the policy period and
                 (b) While performing services for you
                                                                           discovered no later than one year from the
                     or otherwise.
                                                                           end of the policy period.
           (3) The only proof of which as to its
               existence or amount is:                                  h. If you (or any predecessor in interest)
                                                                           sustained loss or damage during the policy
                 (a) An inventory computation; or                          period of any prior insurance that you could
                 (a) A profit and loss computation.                        have recovered under that insurance except
                                                                           that the time within which to discover loss or
           (4) Caused by an employee if the employee                       damage had expired, we will pay for it under
               had also committed theft or any other                       this Optional Coverage, provided:
               dishonest act prior to the effective date
               of this policy and you or any of your                         (1) This Optional Coverage became
               partners,    "members",      "managers",                          effective at the time of cancellation or
               officers, directors or trustees, not in                           termination of the prior insurance; and
               collusion with the employee, learned of                       (2) The loss or damage would have been
               that theft or dishonest act prior to the                          covered by this Optional Coverage had
               policy period shown in the Declarations.                          it been in effect when the acts or events
       c. The most we will pay for loss or damage in                             causing the loss or damage were
          any one occurrence is the Limit Of                                     committed or occurred.
          Insurance for Employee Dishonesty shown
                                                                        i.   The insurance under Paragraph h. above is
          in the Declarations.
                                                                             part of, not in addition to, the Limit of
       d. All loss or damage:                                                Insurance applying to this Optional
           (1) Caused by one or more persons; or                             Coverage and is limited to the lesser of the
                                                                             amount recoverable under:
           (2) Involving a single act or series of acts;
                                                                             (1) This Optional Coverage       as of    its
           is considered one occurrence.                                         effective date; or
       e. If any loss is covered:
                                                                             (2) The prior insurance had it remained in
           (1) Partly by this insurance; and                                     effect.
           (2) Partly by any prior cancelled or                         j.   With respect to the Employee Dishonesty
               terminated insurance that we or any                           Optional Coverage in Paragraph G.3.,
               affiliate had issued to you or any                            employee means:
               predecessor in interest;
                                                                             (1) Any natural person:
           the most we will pay is the larger of the
           amount recoverable under this insurance or                            (a) While in your service or for 30 days
           the prior insurance.                                                      after termination of service;
           We will pay only for loss or damage you                               (b) Who you compensate directly by
           sustain through acts committed or events                                  salary, wages or commissions; and
           occurring during the policy period. Regardless
           of the number of years this policy remains in                         (c) Who you have the right to direct
           force or the number of premiums paid, no                                  and control while performing
           Limit of Insurance cumulates from year to year                            services for you;
           or period to period.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 31 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 557 of 643


           (2) Any natural person who is furnished                     b. Paragraphs     A.4.a.(1)  and    A.4.a.(2),
               temporarily to you:                                        Limitations, do not apply to this Optional
                 (a) To substitute for a permanent                        Coverage.
                     employee, as defined in Paragraph                 c. With respect to the coverage provided by
                     (1) above, who is on leave; or                       this Optional Coverage, the following
                 (b) To meet seasonal or short-term                       exclusions in Paragraph B. Exclusions do
                     workload conditions;                                 not apply:

           (3) Any natural person who is leased to you                        (1) Paragraph B.2.a., Electrical Apparatus;
               under a written agreement between you                          (2) Paragraph B.2.d., Steam Apparatus;
               and a labor leasing firm, to perform                               and
               duties related to the conduct of your
               business, but does not mean a                                  (3) Paragraph      B.2.l.(6),    Mechanical
               temporary employee as defined in                                   Breakdown.
               Paragraph (2) above;                                    d. With respect to the coverage provided by
           (4) Any natural person who is a former                         this Optional Coverage, Paragraph G.1.c.(5)
               employee, director, partner, member,                       of the Outdoor Signs Optional Coverage
               manager, representative or trustee                         does not apply.
               retained as a consultant while                          e. If a dollar deductible is shown in the
               performing services for you; or                            Declarations for this Optional Coverage, we
           (5) Any natural person who is a guest                          will first subtract the applicable deductible
               student or intern pursuing studies or                      amount from any loss we would otherwise
               duties, excluding, however, any such                       pay. We will then pay the amount of loss in
               person while having care and custody of                    excess of the applicable deductible up to
               property outside any building you                          the applicable limit for this coverage.
               occupy in conducting your business.                            If no optional deductible is chosen for this
           But employee does not mean:                                        Optional Coverage, the Property Deductible
                                                                              shown in the Declarations applies.
           (1) Any agent, broker, factor, commission
               merchant,     consignee,    independent                 f.     With respect to Additional Coverages 5.f.
               contractor or representative of the same                       Business Income and 5.g. Extra Expense, if
               general character; or                                          the 72-hour time period in the definition of
                                                                              "period of restoration" (hereinafter referred
           (2) Any "manager", director or trustee                             to as time deductible) is amended for this
               except while performing acts coming                            Optional Coverage as shown in the
               within the usual duties of an employee.                        Declarations, we will not pay for any
    4. Equipment Breakdown Protection Coverage                                Business Income loss that occurs during the
                                                                              consecutive number of hours shown as the
       a. We will pay for direct loss of or damage to                         time deductible in the Declarations
          Covered Property caused by or resulting                             immediately     following   a    mechanical
          from a mechanical breakdown or electrical                           breakdown or electrical failure. If a time
          failure to pressure, mechanical or electrical                       deductible is shown in days, each day shall
          machinery and equipment.                                            mean 24 consecutive hours.
           Mechanical breakdown or electrical failure                         With respect to the coverage provided by
           to pressure, mechanical or electrical                              this Optional Coverage, any time deductible
           machinery and equipment does not mean                              shown in the Declarations for Equipment
           any:                                                               Breakdown         Protection     Coverage
           (1) Malfunction including but not limited to                       supersedes any time deductible otherwise
               adjustment,    alignment,   calibration,                       applicable to the Business Income coverage
               cleaning or modification;                                      provided by this policy.
           (2) Leakage at any valve, fitting, shaft seal,              g. With respect to the coverage provided by this
               gland packing, joint or connection;                        Optional Coverage, Paragraph H. Property
                                                                          Definitions is amended as follows:
           (3) Damage to any vacuum tube, gas tube,
               or brush; or                                                   1. "Computer" means:
           (4) The functioning of       any   safety   or                         a. Program m abl e          elect roni c
               protective device.                                                    equipment that is used to store,
                                                                                     retrieve and process data; and


BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                               Page 32 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 558 of 643


                 b. Associated peripheral equipment                2. "Counterfeit money" means an imitation of
                    that    provides    communication,                "money" that is intended to deceive and to be
                    including input and output functions              taken as genuine.
                    such as printing and auxiliary
                                                                   3. "Electronic data" means information, facts or
                    functions such as data transmission.
                                                                      computer programs stored as or on, created or
           "Computer" includes those used to operate                  used on, or transmitted to or from computer
           production-type machinery or equipment.                    software (including systems and applications
       h. Whenever       any     covered    pressure,                 software), on hard or floppy disks, CD-ROMs,
          mechanical or electrical machinery and                      tapes, drives, cells, data processing devices or
          equipment is found to be in, or exposed to,                 any other repositories of computer software
          a dangerous condition, any of our                           which are used with electronically controlled
          representatives may suspend coverage                        equipment. The term computer programs,
          provided by this Optional Coverage for loss                 referred to in the foregoing description of
          from a mechanical breakdown or electrical                   electronic data, means a set of related
          failure to that pressure, mechanical or                     electronic instructions which direct the
          electrical machinery and equipment.                         operations and functions of a "computer" or
                                                                      device connected to it, which enable the
           However, coverage provided by this                         "computer" or device to receive, process, store,
           Optional Coverage may be reinstated for                    retrieve or send data.
           loss from a mechanical breakdown or
           electrical  failure   to   that    pressure,            4. "Fungi" means any type or form of fungus,
           mechanical or electrical machinery and                     including mold or mildew, and any mycotoxins,
           equipment if the reasons for the suspension                spores, scents or by-products produced or
           are found by any of our representatives to                 released by fungi.
           no longer exist.                                        5. "Manager" means a person serving in a
           We may suspend or reinstate this Optional                  directorial capacity for a limited liability
           coverage by mailing or delivering a written                company.
           notification regarding the suspension or
                                                                   6. "Member" means an owner of a limited liability
           reinstatement to:
                                                                      company represented by its membership
           (1) Your last known address; or                            interest, who also may serve as a "manager".
           (2) The address where the pressure,                     7. "Money" means:
               mechanical or electrical machinery and
               equipment is located.                                   a. Currency, coins and bank notes in current
                                                                          use and having a face value; and
           This notification will indicate the effective
           date of the suspension or reinstatement.                    b. Traveler's checks, register checks and
                                                                          money orders held for sale to the public.
           If the coverage provided by this Optional
           Coverage is not reinstated, you will get a              8. "Operations" means your business activities
           pro rata refund of premium. But the                        occurring at the described premises.
           suspension will be effective even if we have
                                                                   9. "Period of restoration":
           not yet made or offered a refund.
H. Property Definitions                                                a. Means the period of time that:

   1. "Computer" means:                                                    (1) Begins:
       a. Programmable electronic equipment that is                            (a) 72 hours after the time of direct
          used to store, retrieve and process data;                                physical loss or damage for
          and                                                                      Business Income Coverage; or
       b. Associated peripheral equipment that                                 (b) Immediately after the time of direct
          provides communication, including input                                  physical loss or damage for Extra
          and output functions such as printing and                                Expense Coverage;
          auxiliary   functions  such    as    data
                                                                               caused by or resulting from any
          transmission.
                                                                               Covered Cause of Loss at the described
       "Computer" does not include those used to operate                       premises; and
       production-type machinery or equipment.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                          Page 33 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 559 of 643


            (2) Ends on the earlier of:                                  b. Falling objects does not include loss of or
                                                                            damage to:
                 (a) The date when the property at the
                     described premises should be                               (1) Personal property in the open; or
                     repaired, rebuilt or replaced with
                     reasonable speed and similar                               (2) The interior of a building or structure, or
                     quality; or                                                    property inside a building or structure,
                                                                                    unless the roof or an outside wall of the
                 (b) The date when business is resumed                              building or structure is first damaged by
                     at a new permanent location.                                   a falling object.
        b. Does not include any increased period                         c. Water damage means:
           required due to the enforcement of or
           compliance with any ordinance or law that:                           (1) Accidental discharge or leakage of
                                                                                    water or steam as the direct result of the
            (1) Regulates the construction, use or
                                                                                    breaking apart or cracking of any part of
                repair, or requires the tearing down of
                                                                                    a system or appliance (other than a
                any property; or
                                                                                    sump system including its related
            (2) Requires any insured or others to test                              equipment and parts) containing water
                for, monitor, clean up, remove, contain,                            or steam; and
                treat, detoxify or neutralize, or in any
                way respond to, or assess the effects of                        (2) Accidental discharge or leakage of
                "pollutants".                                                       water or waterborne material as the
                                                                                    direct result of the breaking apart or
        The expiration date of this policy will not cut                             cracking of a water or sewer pipe that is
        short the "period of restoration".                                          located off the described premises and
    10. "Pollutants" means any solid, liquid, gaseous or                            is part of a municipal potable water
        thermal irritant or contaminant, including smoke,                           supply system or municipal sanitary
        vapor, soot, fumes, acids, alkalis, chemicals                               sewer system, if the breakage or
        and waste. Waste includes materials to be                                   cracking is caused by wear and tear.
        recycled, reconditioned or reclaimed.                                   But water damage does not include loss or
    11. "Securities" means negotiable and nonnegotia-                           damage otherwise excluded under the terms
        ble instruments or contracts representing either                        of the Water Exclusion. Therefore, for
        "money" or other property and includes:                                 example, there is no coverage in the
                                                                                situation in which discharge or leakage of
        a. Tokens, tickets, revenue and other stamps
                                                                                water results from the breaking apart or
           (whether represented by actual stamps or
                                                                                cracking of a pipe which was caused by or
           unused value in a meter) in current use; and
                                                                                related to weather-induced flooding, even if
        b. Evidences of debt issued in connection with                          wear and tear contributed to the breakage or
           credit or charge cards, which cards are not                          cracking. As another example, and also in
           issued by you;                                                       accordance with the terms of the Water
                                                                                Exclusion, there is no coverage for loss or
        but does not include "money".
                                                                                damage caused by or related to weather-
    12. "Specified causes of loss" means the following:                         induced flooding which follows or is
        Fire; lightning; explosion; windstorm or hail;                          exacerbated by pipe breakage or cracking
        smoke; aircraft or vehicles; riot or civil                              attributable to wear and tear.
        commotion; vandalism; leakage from fire                                 To the extent that accidental discharge or
        extinguishing equipment; sinkhole collapse;                             leakage of water falls within the criteria set
        volcanic action; falling objects; weight of snow,                       forth in c.(1) or c.(2) of this definition of
        ice or sleet; water damage.                                             "specified causes of loss", such water is not
        a. Sinkhole collapse means the sudden sinking                           subject to the provisions of the Water
           or collapse of land into underground empty                           Exclusion which preclude coverage for
           spaces created by the action of water on                             surface water or water under the ground
           limestone or dolomite. This cause of loss                            surface.
           does not include:                                         13. "Stock" means merchandise held in storage or
            (1) The cost of filling sinkholes; or                        for sale, raw materials and in-process or
                                                                         finished goods, including supplies used in their
            (2) Sinking or collapse of land into man-
                                                                         packing or shipping.
                made underground cavities.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 34 of 53
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 560 of 643


    14. "Valuable papers and records" means inscribed,                         (c) Prior to the policy period, no insured
        printed or written:                                                        listed under Paragraph C.1. Who Is
       a. Documents;                                                               An Insured and no "employee"
                                                                                   authorized by you to give or receive
       b. Manuscripts; and                                                         notice of an "occurrence" or claim,
       c. Records;                                                                 knew that the "bodily injury" or
                                                                                   "property damage" had occurred, in
       including abstracts, books, deeds, drawings,                                whole or in part. If such a listed
       films, maps or mortgages.                                                   insured or authorized "employee"
       But "valuable papers and records" does not                                  knew, prior to the policy period, that
       mean "money" or "securities".                                               the "bodily injury" or "property
                                                                                   damage" occurred,          then any
SECTION II – LIABILITY                                                             continuation, change or resumption
A. Coverages                                                                       of such "bodily injury" or "property
                                                                                   damage" during or after the policy
    1. Business Liability
                                                                                   period will be deemed to have been
       a. We will pay those sums that the insured                                  known before the policy period.
          becomes legally obligated to pay as
                                                                           (2) To "personal and advertising injury"
          damages because of "bodily injury",
                                                                               caused by an offense arising out of your
          "property damage" or "personal and
                                                                               business, but only if the offense was
          advertising injury" to which this insurance
                                                                               committed in the "coverage territory"
          applies. We will have the right and duty to
                                                                               during the policy period.
          defend the insured against any "suit"
          seeking those damages. However, we will                      c. "Bodily injury" or "property damage" which
          have no duty to defend the insured against                      occurs during the policy period and was not,
          any "suit" seeking damages for "bodily                          prior to the policy period, known to have
          injury", "property damage" or "personal and                     occurred by any insured listed under
          advertising injury" to which this insurance                     Paragraph C.1. Who Is An Insured or any
          does not apply. We may, at our discretion,                      "employee" authorized by you to give or
          investigate any "occurrence" or any offense                     receive notice of an "occurrence" or claim,
          and settle any claim or "suit" that may                         includes any continuation, change or
          result. But:                                                    resumption of "bodily injury" or "property
           (1) The amount we will pay for damages is                      damage" after the end of the policy period.
               limited as described in Paragraph D.                    d. "Bodily injury" or "property damage" will be
               Liability And Medical Expenses Limits                      deemed to have been known to have
               Of Insurance in Section II – Liability;                    occurred at the earliest time when any
               and                                                        insured listed under Paragraph C.1. Who Is
           (2) Our right and duty to defend end when                      An Insured or any "employee" authorized by
               we have used up the applicable Limit of                    you to give or receive notice of an
               Insurance in the payment of judgments                      "occurrence" or claim:
               or settlements or medical expenses.                         (1) Reports all, or any part, of the "bodily
           No other obligation or liability to pay sums                        injury" or "property damage" to us or
           or perform acts or services is covered                              any other insurer;
           unless explicitly provided for under
                                                                           (2) Receives a written or verbal demand or
           Paragraph f. Coverage Extension –
                                                                               claim for damages because of the
           Supplementary Payments.
                                                                               "bodily injury" or "property damage"; or
       b. This insurance applies:
                                                                           (3) Becomes aware by any other means
           (1) To "bodily injury"        and    "property                      that "bodily injury" or "property damage"
               damage" only if:                                                has occurred or has begun to occur.
                 (a) The "bodily injury" or "property                  e. Damages because of "bodily injury" include
                     damage"     is    caused    by    an                 damages claimed by any person or
                     "occurrence" that takes place in the                 organization for care, loss of services or
                     "coverage territory";                                death resulting at any time from the "bodily
                 (b) The "bodily injury" or "property                     injury".
                     damage" occurs during the policy
                     period; and


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                           Page 35 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 561 of 643


       f.   Coverage Extension – Supplementary                                  (2) If we defend an insured against a "suit"
            Payments                                                                and an indemnitee of the insured is also
                                                                                    named as a party to the "suit", we will
            (1) We will pay, with respect to any claim                              defend that indemnitee if all of the
                we investigate or settle, or any "suit"                             following conditions are met:
                against an insured we defend:
                                                                                    (a) The "suit" against the indemnitee
                 (a) All expenses we incur.                                             seeks damages for which the
                 (b) Up to $250 for cost of bail bonds                                  insured has assumed the liability of
                     required because of accidents or                                   the indemnitee in a contract or
                     traffic law violations arising out of                              agreement that is an "insured
                     the use of any vehicle to which                                    contract";
                     Business Liability Coverage for                                (b) This insurance applies to such
                     "bodily injury" applies. We do not                                 liability assumed by the insured;
                     have to furnish these bonds.
                                                                                    (c) The obligation to defend, or the cost
                 (c) The cost of bonds to release                                       of the defense of, that indemnitee,
                     attachments, but only for bond                                     has also been assumed by the
                     amounts within our Limit of                                        insured in the same "insured
                     Insurance. We do not have to                                       contract";
                     furnish these bonds.
                                                                                    (d) The allegations in the "suit" and the
                 (d) All reasonable expenses incurred by                                information we know about the
                     the insured at our request to assist                               "occurrence" are such that no
                     us in the investigation or defense of                              conflict appears to exist between
                     the claim or "suit", including actual                              the interests of the insured and the
                     loss of earnings up to $250 a day                                  interests of the indemnitee;
                     because of time off from work.
                                                                                    (e) The indemnitee and the insured ask
                 (e) All court costs taxed against the                                  us to conduct and control the
                     insured in the "suit". However, these                              defense of that indemnitee against
                     payments do not include attorneys'                                 such "suit" and agree that we can
                     fees or attorneys' expenses taxed                                  assign the same counsel to defend
                     against the insured.                                               the insured and the indemnitee; and
                 (f) Prejudgment      interest   awarded                            (f) The indemnitee:
                     against the insured on that part of
                     the judgment we pay. If we make an                                 (i) Agrees in writing to:
                     offer to pay the Limit of Insurance,
                                                                                            i.   Cooperate with us in the
                     we will not pay any prejudgment
                                                                                                 investigation, settlement or
                     interest based on that period of time
                                                                                                 defense of the "suit";
                     after the offer.
                                                                                            ii. Immediately send us copies
                 (g) All interest on the full amount of any
                                                                                                of any demands, notices,
                     judgment that accrues after entry of
                                                                                                summonses or legal papers
                     the judgment and before we have
                                                                                                received in connection with
                     paid, offered to pay, or deposited in
                                                                                                the "suit";
                     court the part of the judgment that is
                     within our Limit of Insurance.                                         iii. Notify any other insurer
                                                                                                 whose coverage is available
                 These payments will not reduce the limit
                                                                                                 to the indemnitee; and
                 of liability.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 36 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 562 of 643


                         iv. Cooperate with us with re-                         (c) The injured person submits to
                             spect to coordinating other                            examination, at our expense, by
                             applicable insurance avail-                            physicians of our choice as often as
                             able to the indemnitee; and                            we reasonably require.
                     (ii) Provides     us   with   written              b. We will make these payments regardless of
                          authorization to:                                fault. These payments will not exceed the
                         i.   Obtain records and other                     Limits of Insurance of Section II – Liability.
                              information related to the                   We will pay reasonable expenses for:
                              "suit"; and                                   (1) First aid administered at the time of an
                         ii. Conduct and control the                            accident;
                             defense of the indemnitee                      (2) Necessary medical, surgical, X-ray and
                             in such "suit".                                    dental services, including prosthetic
          (3) So long as the conditions in Paragraph                            devices; and
              (2) are met, attorneys' fees incurred by                      (3) Necessary       ambulance,   hospital,
              us in the defense of that indemnitee,                             professional    nursing  and  funeral
              necessary litigation expenses incurred                            services.
              by us and necessary litigation expenses
              incurred by the indemnitee at our                 B. Exclusions
              request will be paid as Supplementary                 1. Applicable To Business Liability Coverage
              Payments.        Notwithstanding       the
              provisions of Paragraph B.1.b.(2)                         This insurance does not apply to:
              Exclusions in Section II – Liability, such                a. Expected Or Intended Injury
              payments will not be deemed to be
                                                                            "Bodily injury" or "property damage"
              damages for "bodily injury" and
                                                                            expected or intended from the standpoint of
              "property damage" and will not reduce
                                                                            the insured. This exclusion does not apply
              the Limits of Insurance.
                                                                            to "bodily injury" resulting from the use of
                 Our obligation to defend an insured's                      reasonable force to protect persons or
                 indemnitee and to pay for attorneys' fees                  property.
                 and necessary litigation expenses as
                                                                        b. Contractual Liability
                 Supplementary Payments ends when:
                 (a) We have used up the applicable                         "Bodily injury" or "property damage" for
                     Limit of Insurance in the payment of                   which the insured is obligated to pay
                     judgments or settlements; or                           damages by reason of the assumption of
                                                                            liability in a contract or agreement. This
                 (b) The conditions set forth above, or                     exclusion does not apply to liability for
                     the terms of the agreement                             damages:
                     described in Paragraph (2)(f) above,
                     are no longer met.                                     (1) That the insured would have in the
                                                                                absence of the contract or agreement;
   2. Medical Expenses                                                          or
       a. We will pay medical expenses as described                         (2) Assumed in a contract or agreement
          below for "bodily injury" caused by an                                that is an "insured contract", provided
          accident:                                                             the "bodily injury" or "property damage"
          (1) On premises you own or rent;                                      occurs subsequent to the execution of
                                                                                the contract or agreement. Solely for
          (2) On ways next to premises you own or
                                                                                the purposes of liability assumed in an
              rent; or
                                                                                "insured contract", reasonable attorneys'
          (3) Because of your operations;                                       fees and necessary litigation expenses
          provided that:                                                        incurred by or for a party other than an
                                                                                insured are deemed to be damages
                 (a) The accident takes place in the
                                                                                because of "bodily injury" or "property
                     "coverage territory" and during the
                                                                                damage", provided:
                     policy period;
                                                                                (a) Liability to such party for, or for the
                 (b) The expenses are incurred and
                                                                                    cost of, that party's defense has
                     reported to us within one year of the
                                                                                    also been assumed in the same
                     date of the accident; and
                                                                                    "insured contract"; and



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 37 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 563 of 643


                 (b) Such attorney fees and litigation                             (b) Performing duties related to the
                     expenses are for defense of that                                  conduct of the insured's business; or
                     party against a civil or alternative                      (2) The spouse, child, parent, brother or
                     dispute resolution proceeding in                              sister of that "employee" as a
                     which damages to which this
                                                                                   consequence of Paragraph (1) above.
                     insurance applies are alleged.
                                                                               This exclusion applies whether the insured
       c. Liquor Liability
                                                                               may be liable as an employer or in any
           "Bodily injury" or "property damage" for                            other capacity and to any obligation to share
           which any insured may be held liable by                             damages with or repay someone else who
           reason of:                                                          must pay damages because of the injury.
           (1) Causing     or    contributing    to   the                      This exclusion does not apply to liability
               intoxication of any person;                                     assumed by the insured under an "insured
           (2) The furnishing of alcoholic beverages to                        contract".
               a person under the legal drinking age or                 f.     Pollution
               under the influence of alcohol; or
                                                                               (1) "Bodily injury" or "property damage"
           (3) Any statute, ordinance or regulation                                arising out of the actual, alleged or
               relating to the sale, gift, distribution or                         threatened       discharge,  dispersal,
               use of alcoholic beverages.                                         seepage, migration, release or escape
           This exclusion applies even if the claims                               of "pollutants":
           allege negligence or other wrongdoing in:                               (a) At or from any premises, site or
                 (a) The       superv ision,     hiring,                               location which is or was at any time
                     employment, training or monitoring                                owned or occupied by, or rented or
                     of others by an insured; or                                       loaned to, any insured. However,
                 (b) Providing or failing to provide                                   this subparagraph does not apply to:
                     transportation with respect to any                                (i) "Bodily injury" if sustained
                     person that may be under the                                          within a building and caused by
                     influence of alcohol;                                                 smoke, fumes, vapor or soot
           if the "occurrence" which caused the "bodily                                    produced by or originating from
           injury" or "property damage", involved that                                     equipment that is used to heat,
           which is described in Paragraph (1), (2) or                                     cool or dehumidify the building,
           (3) above.                                                                      or equipment that is used to
                                                                                           heat water for personal use, by
           However, this exclusion applies only if you                                     the building's occupants or their
           are in the business of manufacturing,                                           guests;
           distributing, selling, serving or furnishing
           alcoholic beverages. For the purposes of                                    (ii) "Bodily injury" or "property
           this exclusion, permitting a person to bring                                     damage" for which you may be
           alcoholic beverages on your premises, for                                        held liable, if you are a
           consumption on your premises, whether or                                         contractor and the owner or
           not a fee is charged or a license is required                                    lessee of such premises, site or
           for such activity, is not by itself considered                                   location has been added to your
           the business of selling, serving or furnishing                                   policy as an additional insured
           alcoholic beverages.                                                             with respect to your ongoing
                                                                                            operations performed for that
       d. Workers'      Compensation      And     Similar                                   additional insured at that
          Laws                                                                              premises, site or location and
           Any obligation of the insured under a                                            such premises, site or location
           workers' compensation, disability benefits or                                    is not and never was owned or
           unemployment compensation law or any                                             occupied by, or rented or loaned
           similar law.                                                                     to, any insured, other than that
                                                                                            additional insured; or
       e. Employer's Liability
                                                                                       (iii) "Bodily injury" or "property
           "Bodily injury" to:
                                                                                             damage" arising out of heat,
           (1) An "employee" of the insured arising out                                      smoke or fumes from a "hostile
               of and in the course of:                                                      fire";
                 (a) Employment by the insured; or


BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                              Page 38 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 564 of 643


                 (b) At or from any premises, site or                             (ii) "Bodily injury" or "property
                     location which is or was at any                                   damage" sustained within a
                     time used by or for any insured                                   building and caused by the
                     or others for the handling,                                       release of gases, fumes or
                     storage, disposal, processing or                                  vapors from materials brought
                     treatment of waste;                                               into that building in connection
                 (c) Which are or were at any time                                     with operations being performed
                     transported, handled, stored,                                     by you or on your behalf by a
                     treated, disposed of, or proc-                                    contractor or subcontractor; or
                     essed as waste by or for:                                    (iii) "Bodily injury" or "property
                     (i) Any insured; or                                                damage" arising out of heat,
                                                                                        smoke or fumes from a "hostile
                     (ii) Any person or organization                                    fire"; or
                          for whom you may be
                          legally responsible;                                (e) At or from any premises, site or
                                                                                  location on which any insured or
                 (d) At or from any premises, site or                             any contractors or subcontractors
                     location on which any insured or                             working directly or indirectly on any
                     any contractors or subcontrac-                               insured's behalf are performing
                     tors working directly or indirectly                          operations if the operations are to
                     on any insured's behalf are per-                             test for, monitor, clean up, remove,
                     forming operations if the                                    contain, treat, detoxify or neutralize,
                     "pollutants" are brought on or to                            or in any way respond to, or assess
                     the premises, site or location in                            the effects of, "pollutants".
                     connection with such operations
                     by such insured, contractor or                       (2) Any loss, cost or expense arising out of
                     subcontractor. However, this                             any:
                     subparagraph does not apply to:                          (a) Request, demand, order or statutory
                     (i) "Bodily injury" or "property                             or regulatory requirement that any
                         damage" arising out of the                               insured or others test for, monitor,
                         escape of fuels, lubricants or                           clean up, remove, contain, treat,
                         other operating fluids which                             detoxify or neutralize, or in any way
                         are needed to perform the                                respond to, or assess the effects of,
                         normal electrical, hydraulic or                          "pollutants"; or
                         mechanical            functions                      (b) Claim or "suit" by or on behalf of a
                         necessary for the operation of                           governmental authority for damages
                         "mobile equipment" or its                                because of testing for, monitoring,
                         parts, if such fuels, lubricants                         cleaning up, removing, containing,
                         or other operating fluids                                treating, detoxifying or neutralizing,
                         escape from a vehicle part                               or in any way responding to, or
                         designed to hold, store or                               assessing      the     effects     of,
                         receive them. This exception                             "pollutants".
                         does not apply if the "bodily
                                                                              However, this paragraph does not apply
                         injury" or "property damage"
                                                                              to liability for damages because of
                         arises out of the intentional
                                                                              "property damage" that the insured
                         discharge,      dispersal     or
                                                                              would have in the absence of such
                         release      of    the     fuels,
                                                                              request, demand, order or statutory or
                         lubricants or other operating
                                                                              regulatory requirement or such claim or
                         fluids, or if such fuels,
                                                                              "suit" by or on behalf of a governmental
                         lubricants or other operating
                                                                              authority.
                         fluids are brought on or to the
                         premises, site or location with              g. Aircraft, Auto Or Watercraft
                         the intent that they be                          "Bodily injury" or "property damage" arising out
                         discharged, dispersed or                         of the ownership, maintenance, use or
                         released as part of the                          entrustment to others of any aircraft, "auto" or
                         operations being performed                       watercraft owned or operated by or rented or
                         by such insured, contractor or                   loaned to any insured. Use includes operation
                         subcontractor;                                   and "loading or unloading".



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                             Page 39 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 565 of 643


           This exclusion applies even if the claims                    h. Mobile Equipment
           allege negligence or other wrongdoing in the
                                                                             "Bodily injury" or "property damage" arising
           supervision, hiring, employment, training or
                                                                             out of:
           monitoring of others by an insured, if the
           "occurrence" which caused the "bodily                             (1) The      transportation  of    "mobile
           injury" or "property damage" involved the                             equipment" by an "auto" owned or
           ownership, maintenance, use or entrustment                            operated by or rented or loaned to any
           to others of any aircraft, "auto" or watercraft                       insured; or
           that is owned or operated by or rented or                         (2) The use of "mobile equipment" in, or
           loaned to any insured.                                                while in practice for, or while being
           This exclusion does not apply to:                                     prepared for, any prearranged racing,
                                                                                 speed, demolition or stunting activity.
          (1) A watercraft while ashore on premises
              you own or rent;                                          i.   War
                                                                             "Bodily injury", "property damage" or
          (2) A watercraft you do not own that is:
                                                                             "personal and advertising injury", however
                 (a) Less than 51 feet long; and                             caused, arising, directly or indirectly, out of:
                 (b) Not being used to carry persons or                      (1) War, including undeclared or civil war;
                     property for a charge;                                  (2) Warlike action by a military force,
          (3) Parking an "auto" on, or on the ways                               including action in hindering or
              next to, premises you own or rent,                                 defending against an actual or expected
              provided the "auto" is not owned by or                             attack, by any government, sovereign or
              rented or loaned to you or the insured;                            other authority using military personnel
                                                                                 or other agents; or
          (4) Liability assumed under any "insured
              contract"      for the    ownership,                           (3) Insurrection,  rebellion,    revolution,
              maintenance or use of aircraft or                                  usurped power, or action taken by
              watercraft; or                                                     government authority in hindering or
                                                                                 defending against any of these.
          (5) "Bodily injury" or "property damage"
                                                                        j.   Professional Services
              arising out of:
                                                                             "Bodily injury", "property damage" or
                 (a) The operation of machinery or                           "personal and advertising injury" caused by
                     equipment that is attached to, or                       the rendering or failure to render any
                     part of, a land vehicle that would                      professional service. This includes but is not
                     qualify under the definition of                         limited to:
                     "mobile equipment" if it were not
                     subject to a compulsory or financial                    (1) Legal,    accounting      or    advertising
                     responsibility law or other motor                           services;
                     vehicle insurance or motor vehicle                      (2) Preparing, approving, or failing to
                     registration law where it is licensed                       prepare or approve maps, drawings,
                     or principally garaged; or                                  opinions, reports, surveys, change
                 (b) The operation of any of the                                 orders, designs or specifications;
                     following machinery or equipment:                       (3) Supervisory, inspection or engineering
                     (i) Cherry pickers and similar                              services;
                         devices mounted on automobile                       (4) Medical, surgical, dental, X-ray or
                         or truck chassis and used to                            nursing services treatment, advice or
                         raise or lower workers; and                             instruction;
                    (ii) Air compressors, pumps and                          (5) Any health or therapeutic service
                         generators, including spraying,                         treatment, advice or instruction;
                         welding,    building    cleaning,                   (6) Any service, treatment, advice or
                         geophysical exploration, lighting                       instruction for   the   purpose  of
                         and well servicing equipment.                           appearance or skin enhancement, hair
                                                                                 removal or replacement or personal
                                                                                 grooming;




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                             Page 40 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 566 of 643


          (7) Optometry or optical or hearing aid                          Paragraph (2) of this exclusion does not
              services including the prescribing,                          apply if the premises are "your work" and
              preparation, fitting, demonstration or                       were never occupied, rented or held for
              distribution of ophthalmic lenses and                        rental by you.
              similar products or hearing aid devices;
                                                                           Paragraphs (3), (4), (5) and (6) of this
          (8) Body piercing services; and                                  exclusion do not apply to liability assumed
          (9) Services in the practice of pharmacy.                        under a sidetrack agreement.
          This exclusion applies even if the claims                        Paragraph (6) of this exclusion does not
          allege negligence or other wrongdoing in the                     apply to "property damage" included in the
          supervision, hiring, employment, training or                     "products-completed operations hazard".
          monitoring of others by an insured, if the
                                                                     l.    Damage To Your Product
          "occurrence" which caused the "bodily
          injury" or "property damage", or the offense                     "Property damage" to "your product" arising
          which caused the "personal and advertising                       out of it or any part of it.
          injury", involved the rendering or failure to
          render of any professional service.                        m. Damage To Your Work

       k. Damage To Property                                               "Property damage" to "your work" arising out
                                                                           of it or any part of it and included in the
          "Property damage" to:                                            "products-completed operations hazard".
          (1) Property you own, rent or occupy,
                                                                           This exclusion does not apply if the
              including any costs or expenses
                                                                           damaged work or the work out of which the
              incurred by you, or any other person,
                                                                           damage arises was performed on your
              organization or entity, for repair,
                                                                           behalf by a subcontractor.
              replacement, enhancement, restoration
              or maintenance of such property for any               n. Damage To Impaired Property                  Or
              reason, including prevention of injury to                Property Not Physically Injured
              a person or damage to another's
              property;                                                   "Property damage" to "impaired property" or
                                                                          property that has not been physically injured,
          (2) Premises you sell, give away or                             arising out of:
              abandon, if the "property damage"
              arises out of any part of those premises;                   (1) A defect, deficiency, inadequacy or
                                                                              dangerous condition in "your product" or
          (3) Property loaned to you;                                         "your work"; or
          (4) Personal property in the care, custody
                                                                          (2) A delay or failure by you or anyone acting
              or control of the insured;
                                                                              on your behalf to perform a contract or
          (5) That particular part of real property on                        agreement in accordance with its terms.
              which you or any contractor or
              subcontractor working directly or                           This exclusion does not apply to the loss of
              indirectly on your behalf is performing                     use of other property arising out of sudden
              operations, if the "property damage"                        and accidental physical injury to "your
              arises out of those operations; or                          product" or "your work" after it has been put
                                                                          to its intended use.
          (6) That particular part of any property that
              must be restored, repaired or replaced                o. Recall Of Products, Work Or Impaired
              because "your work" was incorrectly                      Property
              performed on it.                                            Damages claimed for any loss, cost or
          Paragraphs (1), (3) and (4) of this exclusion                   expense incurred by you or others for the
          do not apply to "property damage" (other                        loss of use, withdrawal, recall, inspection,
          than damage by fire) to premises, including                     repair, replacement, adjustment, removal or
          the contents of such premises, rented to you                    disposal of:
          for a period of seven or fewer consecutive
                                                                              (1) "Your product";
          days. A separate Limit of Insurance applies
          to Damage To Premises Rented To You as                              (2) "Your work"; or
          described in Paragraph D. Liability And
                                                                              (3) "Impaired property";
          Medical Expenses Limits Of Insurance in
          Section II – Liability.



BP 00 03 07 13                     © Insurance Services Office, Inc., 2012                               Page 41 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 567 of 643


           if such product, work or property is                               For the purposes of this exclusion, the
           withdrawn or recalled from the market or                           placing of frames, borders or links, or
           from use by any person or organization                             advertising, for you or others anywhere on
           because of a known or suspected defect,                            the Internet, by itself, is not considered the
           deficiency, inadequacy or dangerous                                business of advertising, broadcasting,
           condition in it.                                                   publishing or telecasting;
       p. Personal And Advertising Injury                              (9) Arising out of the actual, alleged or
           "Personal and advertising injury":                              threatened discharge, dispersal, seepage,
                                                                           migration, release or escape of "pollutants"
           (1) Caused by or at the direction of the                        at any time;
               insured with the knowledge that the act
               would violate the rights of another and                 (10) With respect to any loss, cost or expense
               would inflict "personal and advertising                      arising out of any:
               injury";                                                       (a) Request, demand or order that any
           (2) Arising out of oral or written publication,                        insured or others test for, monitor,
               in any manner, of material, if done by or                          clean up, remove, contain, treat,
               at the direction of the insured with                               detoxify or neutralize, or in any way
               knowledge of its falsity;                                          respond to, or assess the effects of,
                                                                                  "pollutants"; or
           (3) Arising out of oral or written publication,
               in any manner, of material whose first                          (b) Claim or "suit" by or on behalf of a
               publication took place before the                                   governmental authority for damages
               beginning of the policy period;                                     because of testing for, monitoring,
           (4) For which the insured has assumed                                   cleaning up, removing, containing,
               liability in a contract or agreement. This                          treating, detoxifying or neutralizing, or
               exclusion does not apply to liability for                           in any way responding to, or
               damages that the insured would have in                              assessing the effects of, "pollutants";
               the absence of the contract or                           (11) Arising out of an electronic chatroom or
               agreement;                                                    bulletin board the insured hosts, owns or
           (5) Arising out of a breach of contract,                          over which the insured exercises control;
               except an implied contract to use                        (12) Arising out of the infringement of
               another's advertising idea in your                            copyright, patent, trademark, trade secret
               "advertisement";                                              or other intellectual property rights. Under
           (6) Arising out of the failure of goods,                          this exclusion, such other intellectual
               products or services to conform with                          property rights do not include the use of
               any statement of quality or performance                       another's advertising idea in your
               made in your "advertisement";                                 "advertisement".
           (7) Arising out of the wrong description of                          However, this exclusion does not apply to
               the price of goods, products or services                         infringement, in your "advertisement", of
               stated in your "advertisement";                                  copyright, trade dress or slogan;
           (8) Committed by        an   insured    whose                (13) Arising out of the unauthorized use of
               business is:                                                  another's name or product in your e-mail
                 (a) Advertising, broadcasting, publish-                     address, domain name or metatags, or
                     ing or telecasting;                                     any other similar tactics to mislead
                                                                             another's potential customers.
                 (b) Designing or determining content of
                     web sites for others; or                          q. Electronic Data
                 (c) An Internet search, access, content                  Damages arising out of the loss of, loss of
                     or service provider.                                 use of, damage to, corruption of, inability to
                                                                          access, or inability to manipulate electronic
                    However, this exclusion does not
                                                                          data.
                    apply to Paragraphs 14.a., b. and c.
                    of "personal and advertising injury"                  However, this exclusion does not apply to
                    under Paragraph F. Liability And                      liability for damages because of "bodily
                    Medical Expenses Definitions.                         injury".




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                               Page 42 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 568 of 643


            As used in this exclusion, electronic data                  Exclusions c., d., e., f., g., h., i., k., l., m., n.
            means information, facts or computer                        and o. in Section II – Liability do not apply to
            programs stored as or on, created or used                   damage by fire to premises while rented to you,
            on, or transmitted to or from computer                      or temporarily occupied by you with permission
            software      (including    systems        and              of the owner. A separate Damage To Premises
            applications software), on hard or floppy                   Rented To You Limit of Insurance applies to this
            disks, CD-ROMs, tapes, drives, cells, data                  coverage as described in Paragraph D. Liability
            processing devices or any other repositories                And Medical Expenses Limits of Insurance in
            of computer software which are used with                    Section II – Liability.
            electronically controlled equipment. The
            term computer programs, referred to in the              2. Applicable To Medical Expenses Coverage
            foregoing description of electronic data,                   We will not pay expenses for "bodily injury":
            means a set of related electronic
            instructions which direct the operations and                a. To any insured, except "volunteer workers".
            functions of a computer or device
                                                                        b. To a person hired to do work for or on
            connected to it, which enable the computer
                                                                           behalf of any insured or a tenant of any
            or device to receive, process, store, retrieve
                                                                           insured.
            or send data.
                                                                        c. To a person injured on that part of premises
       r.   Criminal Acts                                                  you own or rent that the person normally
            "Personal and advertising injury" arising out                  occupies.
            of a criminal act committed by or at the                    c. To a person, whether or not an "employee"
            direction of the insured.                                      of any insured, if benefits for the "bodily
       s. Recording And Distribution Of Material                           injury" are payable or must be provided
          Or Information In Violation Of Law                               under a workers' compensation or disability
                                                                           benefits law or a similar law.
            "Bodily injury", "property        damage" or
            "personal and advertising       injury" arising             e. To a person injured while practicing,
            directly or indirectly out of    any action or                 instructing or participating in any physical
            omission that violates or       is alleged to                  exercises or games, sports or athletic
            violate:                                                       contests.

            (1) The Telephone Consumer Protection                       f.   Included within the "products-completed
                Act (TCPA), including any amendment                          operations hazard".
                of or addition to such law;                             g. Excluded        under      Business       Liability
            (2) The CAN-SPAM Act of 2003, including                        Coverage.
                any amendment of or addition to such                3. Applicable To Both Business Liability
                law;                                                   Coverage And Medical Expenses Coverage -
            (3) The Fair Credit Reporting Act (FCRA),                  Nuclear Energy Liability Exclusion
                and any amendment of or addition to
                                                                        This insurance does not apply:
                such law, including the Fair and
                Accurate    Credit  Transaction   Act                   a. Under Business Liability Coverage,              to
                (FACTA); or                                                "bodily injury" or "property damage":
            (4) Any federal, state or local statute,                         (1) With respect to which an insured under
                ordinance or regulation, other than the                          the policy is also an insured under a
                TCPA, CAN-SPAM Act of 2003 or                                    nuclear energy liability policy issued by
                FCRA and their amendments and                                    the Nuclear Energy Liability Insurance
                additions, that addresses, prohibits, or                         Association, Mutual Atomic Energy
                limits the printing, dissemination,                              Liability  Underwriters       or      Nuclear
                disposal, collecting, recording, sending,                        Insurance Association of Canada, or
                transmitting,      communicating         or                      would be an insured under any such
                distribution of material or information.                         policy but for its termination upon
                                                                                 exhaustion of its limit of liability; or




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                              Page 43 of 53
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 569 of 643


           (2) Resulting     from     the "hazardous                            (2) "Hazardous         properties"      include
               properties" of "nuclear material" and                                radioactive, toxic or explosive properties;
               with respect to which:
                                                                                (3) "Nuclear facility" means:
                 (a) Any person or organization is
                                                                                   (a) Any "nuclear reactor";
                     required to maintain financial
                     protection pursuant to the Atomic                             (b) Any equipment or device designed
                     Energy Act of 1954, or any law                                    or used for:
                     amendatory thereof; or                                            (i) Separating the isotopes          of
                 (b) The insured is, or had this policy not                                uranium or plutonium;
                     been issued would be, entitled to                                 (ii) Processing   or utilizing   "spent
                     indemnity from the United States of                                    fuel"; or
                     America, or any agency thereof,
                     under any agreement entered into                                  (iii) Handling,     processing       or
                     by the United States of America, or                                     packaging "waste";
                     any agency thereof, with any person                           (c) Any equipment or device used for
                     or organization.                                                  the processing, fabricating or
       b. Under Medical Expenses Coverage, to                                          alloying of "special nuclear material"
          expenses incurred with respect to "bodily                                    if at any time the total amount of
          injury" resulting from the "hazardous                                        such material in the custody of the
          properties" of "nuclear material" and arising                                insured at the premises where such
          out of the operation of a "nuclear facility" by                              equipment or device is located
          any person or organization.                                                  consists of or contains more than 25
                                                                                       grams of plutonium or uranium 233
       c. Under Business Liability Coverage, to                                        or any combination thereof, or more
          "bodily injury" or "property damage"                                         than 250 grams of uranium 235;
          resulting from the "hazardous properties" of
          the "nuclear material"; if:                                               (d) Any structure, basin, excavation,
                                                                                        premises or place prepared or used
           (1) The "nuclear material":                                                  for the storage or disposal of
                 (a) Is at any "nuclear facility" owned by,                             "waste";
                     or operated by or on behalf of, an                              and includes the site on which any of
                     insured; or                                                     the foregoing is located, all operations
                 (b) Has been discharged or dispersed                                conducted on such site and all
                     therefrom;                                                      premises used for such operations;
           (2) The "nuclear material" is contained in                           (4) "Nuclear material" means "source
               "spent fuel" or "waste" at any time                                  material", "special nuclear material" or
               possessed, handled, used, processed,                                 "by-product material";
               stored, transported or disposed of by or                         (5) "Nuclear reactor" means any apparatus
               on behalf of an insured; or                                          designed or used to sustain nuclear
           (3) The "bodily injury" or "property damage"                             fission in a self-supporting chain
               arises out of the furnishing by an                                   reaction or to contain a critical mass of
               insured of services, materials, parts or                             fissionable material;
               equipment in connection with the                                 (6) "Property damage" includes all forms of
               planning, construction, maintenance,                                 radioactive contamination of property;
               operation or use of any "nuclear
               facility"; but if such facility is located                       (7) "Source material" has the meaning
               within the United States of America, its                             given it in the Atomic Energy Act of
               territories or possessions or Canada,                                1954 or in any law amendatory thereof;
               this Exclusion (3) applies only to                               (8) "Special nuclear material" has the
               "property damage" to such "nuclear                                   meaning given it in the Atomic Energy
               facility" and any property thereat.                                  Act of 1954 or in any law amendatory
       d. As used in this exclusion:                                                thereof;
           (1) "By-product material" has the meaning                            (9) "Spent fuel" means any fuel element or
               given it in the Atomic Energy Act of                                 fuel component, solid or liquid, which
               1954 or in any law amendatory thereof;                               has been used or exposed to radiation
                                                                                    in a "nuclear reactor";



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 44 of 53
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 570 of 643


           (10) "Waste" means any waste material:                  2. Each of the following is also an insured:
                 (a) Containing "by-product material"                  a. Your "volunteer workers" only while
                     other than the tailings or wastes                    performing duties related to the conduct of
                     produced by the extraction or                        your business, or your "employees", other
                     concentration of uranium or thorium                  than either your "executive officers" (if you
                     from any ore processed primarily for                 are an organization other than a partnership,
                     its "source material" content; and                   joint venture or limited liability company) or
                                                                          your managers (if you are a limited liability
                 (b) Resulting from the operation by any
                                                                          company), but only for acts within the scope
                     person or organization of any
                                                                          of their employment by you or while
                     "nuclear facility" included under
                                                                          performing duties related to the conduct of
                     Paragraphs (a) and (b) of the                        your business. However, none of these
                     definition of "nuclear facility".                    "employees" or "volunteer workers" are
C. Who Is An Insured                                                      insureds for:

    1. If you are designated in the Declarations as:                       (1) "Bodily injury" or       "personal    and
                                                                               advertising injury":
        a. An individual, you and your spouse are
           insureds, but only with respect to the                              (a) To you, to your partners or
           conduct of a business of which you are the                              members (if you are a partnership
           sole owner.                                                             or joint venture), to your members
                                                                                   (if you are a limited liability
        b. A partnership or joint venture, you are an                              company), or to a co-"employee"
           insured. Your members, your partners and                                while in the course of his or her
           their spouses are also insureds, but only                               employment or performing duties
           with respect to the conduct of your business.                           related to the conduct of your
        c. A limited liability company, you are an                                 business, or to your other "volunteer
           insured. Your members are also insureds,                                workers" while performing duties
           but only with respect to the conduct of your                            related to the conduct of your
           business. Your managers are insureds, but                               business;
           only with respect to their duties as your                           (b) To the spouse, child, parent, brother
           managers.                                                               or sister of that co-"employee" as a
        d. An organization other than a partnership,                               consequence of Paragraph (a)
           joint venture or limited liability company,                             above;
           you are an insured. Your "executive                                 (c) For which there is any obligation to
           officers" and directors are insureds, but only                          share damages with or repay
           with respect to their duties as your officers                           someone else who must pay
           or directors. Your stockholders are also                                damages because of the injury
           insureds, but only with respect to their                                described in Paragraph (a) or (b); or
           liability as stockholders.
                                                                               (d) Arising out of his or her providing or
        e. A trust, you are an insured. Your trustees                              failing to provide professional health
           are also insureds, but only with respect to                             care services.
           their duties as trustees.
                                                                           (2) "Property damage" to property:
                                                                               (a) Owned, occupied or used by;




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                           Page 45 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 571 of 643


                 (b) Rented to, in the care, custody or              3. The most we will pay under Business Liability
                     control of, or over which physical                 Coverage for damages because of "property
                     control is being exercised for any                 damage" to a premises while rented to you or in
                     purpose by;                                        the case of fire while rented to you or
                                                                        temporarily occupied by you with permission of
                 you, any of your "employees",
                                                                        the owner is the applicable Damage To
                 "volunteer workers", any partner or
                                                                        Premises Rented To You limit shown for that
                 member (if you are a partnership or joint
                                                                        premises in the Declarations. For a premises
                 venture), or any member (if you are a
                                                                        temporarily occupied by you, the applicable limit
                 limited liability company).
                                                                        will be the highest Damage To Premises Rented
        b. Any person (other than your "employee" or                    To You limit shown in the Declarations.
           "volunteer worker"), or any organization
           while acting as your real estate manager.                 4. Aggregate Limits

        c. Any person or organization having proper                      The most we will pay for:
           temporary custody of your property if you                     a. All "bodily injury" and "property damage"
           die, but only:                                                   that is included in the "products-completed
            (1) With respect to liability arising out of the                operations hazard" is twice the Liability and
                maintenance or use of that property;                        Medical Expenses limit.
                and
                                                                         b. All:
            (2) Until your legal representative has been
                appointed.                                                      (1) "Bodily injury" and "property damage"
                                                                                    except damages because of "bodily
        d. Your legal representative if you die, but only                           injury" or "property damage" included in
           with respect to duties as such. That                                     the "products-completed operations
           representative will have all your rights and                             hazard";
           duties under this policy.
                                                                                (2) Plus medical expenses;
    No person or organization is an insured with respect
    to the conduct of any current or past partnership,                          (3) Plus all "personal and advertising injury"
    joint venture or limited liability company that is not                          caused by offenses committed;
    shown as a Named Insured in the Declarations.
                                                                                is twice the Liability and Medical Expenses
D. Liability And       Medical   Expenses      Limits    Of                     limit.
   Insurance
                                                                     Subject to Paragraph a. or b. above, whichever
    1. The Limits of Insurance of Section II – Liability             applies, the Damage To Premises Rented To You
       shown in the Declarations and the rules below                 limit is the most we will pay for damages because of
       fix the most we will pay regardless of the                    "property damage" to any one premises, while
       number of:                                                    rented to you, or in the case of fire, while rented to
        a. Insureds;                                                 you or temporarily occupied by you with permission
                                                                     of the owner.
        b. Claims made or "suits" brought; or
                                                                     The Limits of Insurance of Section II – Liability apply
        c. Persons or organizations making claims or                 separately to each consecutive annual period and to
           bringing "suits".                                         any remaining period of less than 12 months,
    2. The most we will pay for the sum of all damages               starting with the beginning of the policy period
       because of all:                                               shown in the Declarations, unless the policy period
                                                                     is extended after issuance for an additional period of
        a. "Bodily injury", "property damage" and
                                                                     less than 12 months. In that case, the additional
           medical expenses arising out of any one
                                                                     period will be deemed part of the last preceding
           "occurrence"; and
                                                                     period for purposes of determining the Limits of
        b. "Personal and advertising injury" sustained               Insurance.
           by any one person or organization;
                                                                 E. Liability And          Medical     Expenses      General
        is the Liability and Medical Expenses limit                 Conditions
        shown in the Declarations. But the most we will
        pay for all medical expenses because of "bodily              1. Bankruptcy
        injury" sustained by any one person is the                       Bankruptcy or insolvency of the insured or of the
        Medical Expenses limit shown in the                              insured's estate will not relieve us of our
        Declarations.                                                    obligations under this policy.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                               Page 46 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 572 of 643


   2. Duties In The Event Of Occurrence, Offense,                     A person or organization may sue us to recover
      Claim Or Suit                                                   on an agreed settlement or on a final judgment
                                                                      against an insured; but we will not be liable for
       a. You must see to it that we are notified as
                                                                      damages that are not payable under the terms
          soon as practicable of an "occurrence" or an
                                                                      of this policy or that are in excess of the
          offense which may result in a claim. To the
                                                                      applicable Limit of Insurance. An agreed
          extent possible, notice should include:
                                                                      settlement means a settlement and release of
           (1) How, when and where the "occurrence"                   liability signed by us, the insured and the
               or offense took place;                                 claimant or the claimant's legal representative.
           (2) The names and addresses of any                     4. Separation Of Insureds
               injured persons and witnesses; and
                                                                      Except with respect to the Limits of Insurance of
           (3) The nature and location of any injury or               Section II – Liability, and any rights or duties
               damage arising out of the "occurrence"                 specifically assigned in this policy to the first
               or offense.                                            Named Insured, this insurance applies:
       b. If a claim is made or "suit" is brought                     a. As if each Named Insured were the only
          against any insured, you must:                                 Named Insured; and
           (1) Immediately record the specifics of the                b. Separately to each insured against whom
               claim or "suit" and the date received;                    claim is made or "suit" is brought.
               and
                                                              F. Liability And Medical Expenses Definitions
           (2) Notify us as soon as practicable.
                                                                  1. "Advertisement" means a notice that is
           You must see to it that we receive written                broadcast or published to the general public or
           notice of the claim or "suit" as soon as                  specific market segments about your goods,
           practicable.                                              products or services for the purpose of attracting
       c. You and any other involved insured must:                   customers or supporters. For the purposes of
                                                                     this definition:
           (1) Immediately send us copies of any
               demands, notices, summonses or legal                   a. Notices that are published include material
               papers received in connection with the                    placed on the Internet or on similar
               claim or "suit";                                          electronic means of communication; and
           (2) Authorize us to obtain records and other               b. Regarding web sites, only that part of a web
               information;                                              site that is about your goods, products or
                                                                         services for the purposes of attracting
           (3) Cooperate with us in the investigation or                 customers or supporters is considered an
               settlement of the claim or defense                        advertisement.
               against the "suit"; and
                                                                  2. "Auto" means:
           (4) Assist us, upon our request, in the
               enforcement of any right against any                   a. A land motor vehicle, trailer or semitrailer
               person or organization that may be                        designed for travel on public roads,
               liable to the insured because of injury or                including any attached machinery or
               damage to which this insurance may                        equipment; or
               also apply.                                            b. Any other land vehicle that is subject to a
       d. No insured will, except at that insured's own                  compulsory or financial responsibility law or
          cost, voluntarily make a payment, assume                       other motor vehicle insurance or motor
          any obligation, or incur any expense, other                    vehicle registration law where it is licensed
          than for first aid, without our consent.                       or principally garaged.
   3. Legal Action Against Us                                         However, "auto" does not include "mobile
                                                                      equipment".
       No person or organization has a right under this
       policy:                                                    3. "Bodily injury" means bodily injury, sickness or
                                                                     disease sustained by a person, including death
       a. To join us as a party or otherwise bring us                resulting from any of these at any time.
          into a "suit" asking for damages from an
          insured; or                                             4. "Coverage territory" means:

       b. To sue us on this policy unless all of its                  a. The United States of America (including its
          terms have been fully complied with.                           territories and possessions), Puerto Rico
                                                                         and Canada;



BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                           Page 47 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 573 of 643


        b. International waters or airspace, but only if                b. A sidetrack agreement;
           the injury or damage occurs in the course of
                                                                        c. Any easement or license agreement, except
           travel or transportation between any places
                                                                           in connection with construction or demolition
           included in Paragraph a. above; or                              operations on or within 50 feet of a railroad;
        c. All other parts of the world if the injury or
                                                                        d. An obligation, as required by ordinance, to
           damage arises out of:
                                                                           indemnify a municipality, except in
            (1) Goods or products made or sold by you                      connection with work for a municipality;
                in the territory described in Paragraph a.
                                                                        e. An elevator maintenance agreement;
                above;
                                                                        f.     That part of any other contract or agreement
            (2) The activities of a person whose home
                                                                               pertaining to your business (including an
                is in the territory described in Paragraph
                                                                               indemnification of a municipality in
                a. above, but is away for a short time on
                                                                               connection with work performed for a
                your business; or
                                                                               municipality) under which you assume the
            (3) "Personal and advertising injury"                              tort liability of another party to pay for
                offenses that take place through the                           "bodily injury" or "property damage" to a
                Internet or similar electronic means of                        third person or organization. Tort liability
                communication;                                                 means a liability that would be imposed by
        provided the insured's responsibility to pay                           law in the absence of any contract or
        damages is determined in a "suit" on the merits                        agreement.
        in the territory described in Paragraph a. above                       Paragraph f. does not include that part of
        or in a settlement we agree to.                                        any contract or agreement:
    5. "Employee" includes a "leased worker".                                  (1) That indemnifies a railroad for "bodily
       "Employee" does not include a "temporary                                    injury" or "property damage" arising out
       worker".                                                                    of construction or demolition operations,
    6. "Executive officer" means a person holding any                              within 50 feet of any railroad property
       of the officer positions created by your charter,                           and affecting any railroad bridge or
       constitution, bylaws or any other similar                                   trestle,   tracks,   roadbeds,    tunnel,
       governing document.                                                         underpass or crossing;
    7. "Hostile fire" means one which becomes                                  (2) That indemnifies an architect, engineer
       uncontrollable or breaks out from where it was                              or surveyor for injury or damage arising
       intended to be.                                                             out of:
    8. "Impaired property" means tangible property,                                (a) Preparing, approving or failing to
       other than "your product" or "your work", that                                  prepare or approve maps, drawings,
       cannot be used or is less useful because:                                       opinions, reports, surveys, change
        a. It incorporates "your product" or "your work"                               orders, designs or specifications; or
           that is known or thought to be defective,                               (b) Giving directions or instructions, or
           deficient, inadequate or dangerous; or                                      failing to give them, if that is the
        b. You have failed to fulfill the terms of a                                   primary cause of the injury or
           contract or agreement;                                                      damage; or
            if such property can be restored to use by:                        (3) Under which the insured, if an architect,
                                                                                   engineer or surveyor, assumes liability
            (1) The repair, replacement, adjustment or                             for an injury or damage arising out of
                removal of "your product" or "your                                 the insured's rendering or failure to
                work"; or                                                          render professional services, including
            (2) Your fulfilling the terms of the contract                          those listed in Paragraph (2) above and
                or agreement.                                                      supervisory, inspection or engineering
    9. "Insured contract" means:                                                   services.
        a. A contract for a lease of premises.                      10. "Leased worker" means a person leased to you
           However, that portion of the contract for a                  by a labor leasing firm under an agreement
           lease of premises that indemnifies any                       between you and the labor leasing firm, to
           person or organization for damage by fire to                 perform duties related to the conduct of your
           premises while rented to you or temporarily                  business. "Leased worker" does not include a
           occupied by you with permission of the                       "temporary worker".
           owner is not an "insured contract";



BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                              Page 48 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 574 of 643


   11. "Loading or unloading" means the handling of                          However, self-propelled vehicles with the
       property:                                                             following types of permanently attached
                                                                             equipment are not "mobile equipment" but
       a. After it is moved from the place where it is
                                                                             will be considered "autos":
          accepted for movement into or onto an
          aircraft, watercraft or "auto";                                    (1) Equipment designed primarily for:
       b. While it is in or on an aircraft, watercraft or                        (a) Snow removal;
          "auto"; or
                                                                                 (b) Road     maintenance,      but    not
       c. While it is being moved from an aircraft,                                  construction or resurfacing; or
          watercraft or "auto" to the place where it is
                                                                                 (c) Street cleaning;
          finally delivered;
                                                                             (2) Cherry pickers and similar devices
            but "loading or unloading" does not include
                                                                                 mounted on automobile or truck chassis
            the movement of property by means of a
                                                                                 and used to raise or lower workers; and
            mechanical device, other than a hand truck,
            that is not attached to the aircraft, watercraft                 (3) Air     compressors,     pumps      and
            or "auto".                                                           generators, including spraying, welding,
                                                                                 building      cleaning,     geophysical
   12. "Mobile equipment" means any of the following
                                                                                 exploration, lighting and well servicing
       types of land vehicles, including any attached
                                                                                 equipment.
       machinery or equipment:
                                                                         However, "mobile equipment" does not include
       a. Bulldozers, farm machinery, forklifts and
                                                                         land vehicles that are subject to a compulsory or
          other vehicles designed for use principally
                                                                         financial responsibility law or other motor
          off public roads;
                                                                         vehicle insurance or motor vehicle registration
       b. Vehicles maintained for use solely on or                       law where they are licensed or principally
          next to premises you own or rent;                              garaged. Land vehicles subject to a compulsory
                                                                         or financial responsibility law or other motor
       c. Vehicles that travel on crawler treads;
                                                                         vehicle insurance law or motor vehicle
       d. Vehicles, whether self-propelled or not, on                    registration law are considered "autos".
          which are permanently mounted:
                                                                    13. "Occurrence" means an accident, including
            (1) Power cranes, shovels, loaders, diggers                 continuous or repeated exposure to substantially
                or drills; or                                           the same general harmful conditions.
            (2) Road construction or resurfacing                    14. "Personal and advertising injury" means injury,
                equipment such as graders, scrapers or                  including consequential "bodily injury", arising
                rollers;                                                out of one or more of the following offenses:
       e. Vehicles not described in Paragraph a., b.,                    a. False arrest, detention or imprisonment;
          c. or d. above that are not self-propelled                     b. Malicious prosecution;
          and are maintained primarily to provide
          mobility to permanently attached equipment                     c. The wrongful eviction from, wrongful entry
          of the following types:                                           into, or invasion of the right of private
                                                                            occupancy of a room, dwelling or premises
            (1) Air compressors, pumps and generators,                      that a person occupies, committed by or on
                including spraying, welding, building                       behalf of its owner, landlord or lessor;
                cleaning, geophysical exploration, lighting
                and well servicing equipment; or                         d. Oral or written publication, in any manner, of
                                                                            material that slanders or libels a person or
            (2) Cherry pickers and similar devices used                     organization or disparages a person's or
                to raise or lower workers;                                  organization's goods, products or services;
       f.   Vehicles not described in Paragraph a., b.,                  e. Oral or written publication, in any manner, of
            c. or d. above maintained primarily for                         material that violates a person's right of
            purposes other than the transportation of                       privacy;
            persons or cargo.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                           Page 49 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 575 of 643


       f.   The use of another's advertising idea in your          17. "Property damage" means:
            "advertisement"; or
                                                                       a. Physical injury to tangible property,
       g. Infringing upon another's copyright, trade                      including all resulting loss of use of that
          dress or slogan in your "advertisement".                        property. All such loss of use shall be
                                                                          deemed to occur at the time of the physical
   15. "Pollutants" means any solid, liquid, gaseous or
                                                                          injury that caused it; or
       thermal irritant or contaminant, including smoke,
       vapor, soot, fumes, acids, alkalis, chemicals                   b. Loss of use of tangible property that is not
       and waste. Waste includes materials to be                          physically injured. All such loss of use shall
       recycled, reconditioned or reclaimed.                              be deemed to occur at the time of the
                                                                          "occurrence" that caused it.
   16. "Products-completed operations hazard":
                                                                       For the purposes of this insurance, electronic
       a. Includes all "bodily injury" and "property
                                                                       data is not tangible property.
          damage" occurring away from premises you
          own or rent and arising out of "your product"                As used in this definition, electronic data means
          or "your work" except:                                       information, facts or programs stored as,
                                                                       created or used on, or transmitted to or from
            (1) Products that are still in your physical
                                                                       computer software, including systems and
                possession; or
                                                                       applications software, hard or floppy disks, CD-
            (2) Work that has not yet been completed                   ROMs, tapes, drives, cells, data processing
                or abandoned. However, "your work" will                devices or any other media which are used with
                be deemed completed at the earliest of                 electronically controlled equipment.
                the following times:
                                                                   18. "Suit" means a civil proceeding in which
                 (a) When all of the work called for in                damages because of "bodily injury", "property
                     your contract has been completed.                 damage", or "personal and advertising injury" to
                 (b) When all of the work to be done at                which this insurance applies are alleged. "Suit"
                     the job site has been completed if                includes:
                     your contract calls for work at more              a. An arbitration proceeding in which such
                     than one job site.                                   damages are claimed and to which the
                 (c) When that part of the work done at                   insured must submit or does submit with our
                     the job site has been put to its                     consent; or
                     intended use by any other person or               b. Any other alternative dispute resolution
                     organization other than another                      proceeding in which such damages are
                     contractor or subcontractor working                  claimed and to which the insured submits
                     on the same project.                                 with our consent.
                 Work    that     may     need   service,          19. "Temporary worker" means a person who is
                 maintenance, correction, repair or                    furnished to you to substitute for a permanent
                 replacement, but which is otherwise                   "employee" on leave or to meet seasonal or
                 complete, will be treated as completed.               short-term workload conditions.
            The "bodily injury" or "property damage" must          20. "Volunteer worker" means a person who is not
            occur away from premises you own or rent,                  your "employee", and who donates his or her
            unless your business includes the selling,                 work and acts at the direction of and within the
            handling or distribution of "your product" for             scope of duties determined by you, and is not
            consumption on premises you own or rent.                   paid a fee, salary or other compensation by you
       b. Does not include "bodily injury" or "property                or anyone else for their work performed for you.
          damage" arising out of:                                  21. "Your product":
            (1) The transportation of property, unless the             a. Means:
                injury or damage arises out of a condition
                                                                           (1) Any goods or products, other than real
                in or on a vehicle not owned or operated
                                                                               property, manufactured, sold, handled,
                by you, and that condition was created by
                                                                               distributed or disposed of by:
                the "loading or unloading" of that vehicle
                by any insured; or                                             (a) You;
            (2) The existence of tools, uninstalled                            (b) Others trading under your name; or
                equipment or abandoned or unused
                materials.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                          Page 50 of 53
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 576 of 643


                 (c) A person or organization whose                             Buildings with 65% or more of the rental
                     business or assets you have                                units or floor area vacant or unoccupied
                     acquired; and                                              are considered unoccupied under this
           (2) Containers     (other    than   vehicles),                       provision.
               materials, parts or equipment furnished in                   (2) After damage by a Covered Cause of
               connection with such goods or products.                          Loss, permanent repairs to the building:
       b. Includes:                                                             (a) Have not started; and
           (1) Warranties or representations made at                            (b) Have not been contracted for;
               any time with respect to the fitness,
               quality, durability, performance or use of                       within 30 days of initial payment of loss.
               "your product"; and                                          (3) The building has:
           (2) The providing of or failure to provide                           (a) An outstanding order to vacate;
               warnings or instructions.
                                                                                (b) An outstanding demolition order; or
       c. Does not include vending machines or other
          property rented to or located for the use of                          (c) Been    declared      unsafe        by
          others but not sold.                                                      governmental authority.

    22. "Your work":                                                        (4) Fixed and salvageable items have been
                                                                                or are being removed from the building
       a. Means:                                                                and are not being replaced. This does
           (1) Work or operations performed by you or                           not apply to such removal that is
               on your behalf; and                                              necessary or incidental to any
                                                                                renovation or remodeling.
           (2) Materials, parts or equipment furnished
               in connection with such work or                              (5) Failure to:
               operations.
                                                                                (a) Furnish necessary heat, water,
       b. Includes:                                                                 sewer service or electricity for 30
           (1) Warranties or representations made at                                consecutive days or more, except
               any time with respect to the fitness,                                during a period of seasonal
               quality, durability, performance or use of                           unoccupancy; or
               "your work"; and                                                 (b) Pay property taxes that are owing
           (2) The providing of or failure to provide                               and have been outstanding for more
               warnings or instructions.                                            than one year following the date
                                                                                    due, except that this provision will
SECTION III – COMMON POLICY CONDITIONS                                              not apply where you are in a bona
(APPLICABLE TO SECTION I – PROPERTY AND                                             fide dispute with the taxing authority
SECTION II – LIABILITY)                                                             regarding payment of such taxes.
A. Cancellation                                                          b. 10 days before the effective date of
    1. The first Named Insured shown in the                                 cancellation if we cancel for nonpayment of
       Declarations may cancel this policy by mailing                       premium.
       or delivering to us advance written notice of                     c. 30 days before the effective date of
       cancellation.                                                        cancellation if we cancel for any other
    2. We may cancel this policy by mailing or                              reason.
       delivering to the first Named Insured written                 3. We will mail or deliver our notice to the first
       notice of cancellation at least:                                 Named Insured's last mailing address known to
       a. Five days before the effective date of                        us.
          cancellation if any one of the following
                                                                     4. Notice of cancellation will state the effective
          conditions exists at any building that is
                                                                        date of cancellation. The policy period will end
          Covered Property in this policy:
                                                                        on that date.
           (1) The building has been vacant or
                                                                     5. If this policy is cancelled, we will send the first
               unoccupied 60 or more consecutive
                                                                        Named Insured any premium refund due. If we
               days. This does not apply to:
                                                                        cancel, the refund will be pro rata. If the first
                 (a) Seasonal unoccupancy; or                           Named Insured cancels, the refund may be less
                 (b) Buildings    in   the   course     of              than pro rata. The cancellation will be effective
                     construction, renovation or addition.              even if we have not made or offered a refund.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                            Page 51 of 53
             CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 577 of 643


   6. If notice is mailed, proof of mailing will be                   4. Paragraph 2. of this condition does not apply to
      sufficient proof of notice.                                        any      inspections,   surveys,    reports    or
                                                                         recommendations we may make relative to
B. Changes
                                                                         certification, under state or municipal statutes,
   This policy contains all the agreements between you                   ordinances or regulations, of boilers, pressure
   and us concerning the insurance afforded. The first                   vessels or elevators.
   Named Insured shown in the Declarations is                    F. Insurance Under Two Or More Coverages
   authorized to make changes in the terms of this
   policy with our consent. This policy's terms can be                If two or more of this policy's coverages apply to the
   amended or waived only by endorsement issued by                    same loss or damage, we will not pay more than the
   us and made a part of this policy.                                 actual amount of the loss or damage.

C. Concealment, Misrepresentation Or Fraud                       G. Liberalization
                                                                      If we adopt any revision that would broaden the
   This policy is void in any case of fraud by you as it
                                                                      coverage under this policy without additional
   relates to this policy at any time. It is also void if you
                                                                      premium within 45 days prior to or during the policy
   or any other insured, at any time, intentionally
                                                                      period, the broadened coverage will immediately
   conceals or misrepresents a material fact
                                                                      apply to this policy.
   concerning:
                                                                 H. Other Insurance
   1. This policy;
                                                                      1. If there is other insurance covering the same
   2. The Covered Property;                                              loss or damage, we will pay only for the amount
   3. Your interest in the Covered Property; or                          of covered loss or damage in excess of the
                                                                         amount due from that other insurance, whether
   4. A claim under this policy.                                         you can collect on it or not. But we will not pay
D. Examination Of Your Books And Records                                 more than the applicable Limit of Insurance of
                                                                         Section I – Property.
   We may examine and audit your books and records
                                                                      2. Business Liability Coverage is excess over:
   as they relate to this policy at any time during the
   policy period and up to three years afterward.                         a. Any other insurance that insures for direct
                                                                             physical loss or damage; or
E. Inspections And Surveys
                                                                          b. Any other primary insurance available to you
   1. We have the right to:                                                  covering liability for damages arising out of the
       a. Make inspections and surveys at any time;                          premises or operations for which you have
                                                                             been added as an additional insured.
       b. Give you reports on the conditions we find;
                                                                      3. When this insurance is excess, we will have no
          and
                                                                         duty under Business Liability Coverage to
       c. Recommend changes.                                             defend any claim or "suit" that any other insurer
                                                                         has a duty to defend. If no other insurer
   2. We are not obligated to make any inspections,                      defends, we will undertake to do so, but we will
      surveys, reports or recommendations and any                        be entitled to the insured's rights against all
      such actions we do undertake relate only to                        those other insurers.
      insurability and the premiums to be charged.
      We do not make safety inspections. We do not               I.   Premiums
      undertake to perform the duty of any person or                  1. The first Named         Insured    shown     in   the
      organization to provide for the health or safety                   Declarations:
      of workers or the public. And we do not warrant
      that conditions:                                                    a. Is responsible for the payment of all
                                                                             premiums; and
       a. Are safe and healthful; or
                                                                          b. Will be the payee for any return premiums
       b. Comply with laws, regulations, codes or                            we pay.
          standards.
                                                                      2. The premium shown in the Declarations was
   3. Paragraphs 1. and 2. of this condition apply not                   computed based on rates in effect at the time the
      only to us, but also to any rating, advisory, rate                 policy was issued. On each renewal, continuation
      service or similar organization which makes                        or anniversary of the effective date of this policy,
      insurance inspections, surveys, reports or                         we will compute the premium in accordance with
      recommendations.                                                   our rates and rules then in effect.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                             Page 52 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 578 of 643


   3. With our consent, you may continue this policy                  b. After a loss to your Covered Property only
      in force by paying a continuation premium for                      if, at time of loss, that party is one of the
      each successive one-year period. The premium                       following:
      must be:
                                                                          (1) Someone insured by this insurance;
       a. Paid to us prior to the anniversary date; and
                                                                          (2) A business firm:
       b. Determined in accordance with Paragraph
          2. above.                                                           (a) Owned or controlled by you; or
       Our forms then in effect will apply. If you do not                     (b) That owns or controls you; or
       pay the continuation premium, this policy will
                                                                          (3) Your tenant.
       expire on the first anniversary date that we have
       not received the premium.                                      You may also accept the usual bills of lading or
   4. Undeclared exposures or change in your                          shipping receipts limiting the liability of carriers.
      business operation, acquisition or use of                       This will not restrict your insurance.
      locations may occur during the policy period that
      are not shown in the Declarations. If so, we may            2. Applicable to Businessowners Liability Coverage:
      require an additional premium. That premium                     If the insured has rights to recover all or part of
      will be determined in accordance with our rates                 any payment we have made under this policy,
      and rules then in effect.                                       those rights are transferred to us. The insured
J. Premium Audit                                                      must do nothing after loss to impair them. At our
                                                                      request, the insured will bring "suit" or transfer
   1. This policy is subject to audit if a premium                    those rights to us and help us enforce them.
      designated as an advance premium is shown in                    This condition does not apply to Medical
      the Declarations. We will compute the final                     Expenses Coverage.
      premium due when we determine your actual
      exposures.                                              L. Transfer Of Your Rights And Duties Under This
                                                                 Policy
   2. Premium shown in this policy as advance
      premium is a deposit premium only. At the close             Your rights and duties under this policy may not be
      of each audit period, we will compute the earned            transferred without our written consent except in the
      premium for that period and send notice to the              case of death of an individual Named Insured.
      first Named Insured. The due date for audit
      premiums is the date shown as the due date on               If you die, your rights and duties will be transferred
      the bill. If the sum of the advance and audit               to your legal representative but only while acting
      premiums paid for the policy period is greater              within the scope of duties as your legal
      than the earned premium, we will return the                 representative. Until your legal representative is
      excess to the first Named Insured.                          appointed, anyone having proper temporary custody
                                                                  of your property will have your rights and duties but
   3. The first Named Insured must keep records of                only with respect to that property.
      the information we need for premium
      computation and send us copies at such times
      as we may request.
K. Transfer Of Rights Of Recovery Against Others
   To Us
   1. Applicable to Businessowners Property Coverage:
       If any person or organization to or for whom we
       make payment under this policy has rights to
       recover damages from another, those rights are
       transferred to us to the extent of our payment.
       That person or organization must do everything
       necessary to secure our rights and must do
       nothing after loss to impair them. But you may
       waive your rights against another party in
       writing:
       a. Prior to a loss to your Covered Property.




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                              Page 53 of 53
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 579 of 643
                                                                     BUSINESSOWNERS
                                                                                                 BP 04 17 01 10

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.1.                  (2) The spouse, child, parent, brother or sister
Exclusions - Applicable To Business Liability Coverage                  of that person as a consequence of "bodily
in Section II - Liability:                                              injury" or "personal and advertising injury"
                                                                        to that person at whom any of the
      This insurance does not apply to "bodily                          employment-related practices described in
      injury" or "personal and advertising injury" to:                  Paragraph (a), (b) or (c) above is directed.

      (1) A person arising out of any:                              This exclusion applies:

          (a) Refusal to employ that person;                        (1) Whether the injury-causing event described
                                                                        in paragraph (a), (b) or (c) above occurs
          (b) Termination    of      that      person's                 before employment, during employment or
              employment; or                                            after employment of that person;

          (c) Employment-related practices, policies,               (2) Whether the insured may be liable as an
              acts or omissions, such as coercion,                      employer or in any other capacity; and
              demotion, evaluation, reassignment,
              discipline,  defamation,     harassment,              (3) To any obligation to share damages with or
              humiliation, discrimination or malicious                  repay someone else who must pay
              prosecution directed at that person; or                   damages because of the injury.




BP 04 17 01 10                       ©Insurance Services Office, Inc., 2009                           Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 580 of 643
                                                                     BUSINESSOWNERS
                                                                                                BP 05 01 07 02

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added:

The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




BP 05 01 07 02                             ©ISO Properties, Inc., 2001                               Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 581 of 643
                                                                     BUSINESSOWNERS
                                                                                                BP 05 17 01 06

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       EXCLUSION - SILICA OR SILICA-RELATED DUST
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. The following exclusion is added to Paragraph B.              4. Any loss, cost or expense arising, in whole or
   Exclusions in Section II - Liability:                            in part, out of the abating, testing for,
                                                                    monitoring, cleaning up, removing, containing,
   B. Exclusions                                                    treating, detoxifying, neutralizing, remediating
                                                                    or disposing of, or in any way responding to
      This insurance does not apply to:                             or assessing the effects of, "silica" or
                                                                    "silica-related dust", by any insured or by any
      SILICA OR SILICA-RELATED DUST                                 other person or entity.

      1. "Bodily injury" arising, in whole or in part,     B. The following definitions are added to Paragraph
         out of the actual, alleged, threatened or            F. Liability And Medical Expenses Definitions in
         suspected inhalation of, or ingestion of,            Section II - Liability:
         "silica" or "silica-related dust".
                                                               1. "Silica" means silicon dioxide, (occurring in
      2. "Property damage" arising, in whole or in                crystalline, amorphous and impure forms),
         part, out of the actual, alleged, threatened             silica particles, silica dust or silica compounds.
         or suspected contact with, exposure to,
         existence of, or presence of, "silica" or             2. "Silica-related dust" means a mixture          or
         "silica related dust".                                   combination of silica and other dust           or
                                                                  particles.
      3. "Personal and advertising injury" arising, in
         whole or in part, out of the actual, alleged,
         threatened or suspected inhalation of,
         ingestion of, contact with, exposure to,
         existence of, or presence of, "silica" or
         "silica-related dust".




BP 05 17 01 06                            ©ISO Properties, Inc., 2005                                Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 582 of 643
                                                                     BUSINESSOWNERS
                                                                                                BP 05 23 01 15

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                CAP ON LOSSES FROM CERTIFIED
                                     ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the                      If aggregate insured losses attributable to terrorist
Businessowners Policy and apply to Property and                acts certified under the Terrorism Risk Insurance
Liability Coverages:                                           Act exceed $100 billion in a calendar year and we
                                                               have met our insurer deductible under the
A. CAP ON CERTIFIED TERRORISM LOSSES
                                                               Terrorism Risk Insurance Act, we shall not be
  "Certified act of terrorism" means an act that is            liable for the payment of any portion of the
  certified by the Secretary of the Treasury, in               amount of such losses that exceeds $100 billion,
  accordance with the provisions of the federal                and in such case insured losses up to that amount
  Terrorism Risk Insurance Act, to be an act of                are subject to pro rata allocation in accordance
  terrorism pursuant to such Act. The criteria                 with procedures established by the Secretary of
  contained in the Terrorism Risk Insurance Act for            the Treasury.
  a "certified act of terrorism" include the following:
                                                            B. The terms and limitations of any terrorism
  1. The act resulted in insured losses in excess of           exclusion, or the inapplicability or omission of a
     $5 million in the aggregate, attributable to all          terrorism exclusion, do not serve to create
     types of insurance subject to the Terrorism               coverage for loss or injury or damage that is
     Risk Insurance Act; and                                   otherwise excluded under this Policy.
   2. The act is a violent act or an act that is
      dangerous to human life, property or
      infrastructure and is committed by an
      individual or individuals as part of an effort to
      coerce the civilian population of the United
      States or to influence the policy or affect the
      conduct of the United States Government by
      coercion.




BP 05 23 01 15                       ©Insuance Services Office, Inc., 2015                            Page 1 of 1
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 583 of 643
                                                                     BUSINESSOWNERS
                                                                                              BP 05 77 01 06

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        FUNGI OR BACTERIA EXCLUSION (LIABILITY)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to Section II -                  (2) Any loss, cost or expenses arising out of
Liability:                                                              the abating, testing for, monitoring,
                                                                        cleaning up, removing, containing,
A. The following exclusion is added to Paragraph                        treating,    detoxifying,    neutralizing,
   B.1., Exclusions - Applicable To Business Liability                  remediating or disposing of, or in any
   Coverage:                                                            way responding to, or assessing the
                                                                        effects of, "fungi" or bacteria, by any
      t. Fungi Or Bacteria                                              insured or by any other person or entity.

        (1) "Bodily injury", "property damage" or                    This exclusion does not apply to any
            "personal and advertising injury" which                  "fungi" or bacteria that are, are on, or are
            would not have occurred, in whole or in                  contained in, a good or product intended for
            part, but for the actual, alleged or                     bodily consumption.
            threatened inhalation of, ingestion of,
            contact with, exposure to, existence of,        B. The following definition is added Paragraph F.
            or presence of, any "fungi" or bacteria            Liability And Medical Expenses Definitions:
            on or within a building or structure,
            including its contents, regardless of              1. "Fungi" means any type or form of fungus,
            whether any other cause, event, material              including mold or mildew and any mycotoxins,
            or product contributed concurrently or in             spores, scents or by-products produced or
            any sequence to such injury or damage.                released by fungi.




BP 05 77 01 06                             ©ISO Properties, Inc., 2004                              Page 1 of 1
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 584 of 643


                                                                                                  BUSINESSOWNERS
                                                                                                      BP 15 04 05 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION – ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY – WITH LIMITED
                   BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. Exclusion B.1.q. of Section II – Liability is                          However, unless Paragraph (1) above
   replaced by the following:                                             applies, this exclusion does not apply to
                                                                          damages because of "bodily injury".
       This insurance does not apply to:
                                                                          As used in this exclusion, electronic data
       q. Access Or Disclosure Of Confidential Or                         means information, facts or computer
          Personal Information And Data-related                           programs stored as or on, created or used
          Liability                                                       on, or transmitted to or from computer
           (1) Damages, other than damages because                        software      (including    systems        and
               of "personal and advertising injury",                      applications software), on hard or floppy
               arising out of any access to or                            disks, CD-ROMs, tapes, drives, cells, data
               disclosure     of    any    person's    or                 processing devices or any other repositories
               organization's confidential or personal                    of computer software which are used with
               information, including patents, trade                      electronically controlled equipment. The
               secrets, processing methods, customer                      term computer programs, referred to in the
               lists, financial information, credit card                  foregoing description of electronic data,
               information, health information or any                     means a set of related electronic
               other type of nonpublic information; or                    instructions which direct the operations and
                                                                          functions of a computer or device
           (2) Damages arising out of the loss of, loss                   connected to it, which enable the computer
               of use of, damage to, corruption of,                       or device to receive, process, store, retrieve
               inability to access, or inability to                       or send data.
               manipulate electronic data.
           This exclusion applies even if damages are
           claimed for notification costs, credit
           monitoring expenses, forensic expenses,
           public relations expenses or any other loss,
           cost or expense incurred by you or others
           arising out of that which is described in
           Paragraph (1) or (2) above.




BP 15 04 05 14                      © Insurance Services Office, Inc., 2013                              Page 1 of 2
            CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 585 of 643


B. The following is added to Paragraph B.1.p.                                 This exclusion applies even if damages are
   Personal And Advertising Injury Exclusion of                               claimed for notification costs, credit
   Section II – Liability:                                                    monitoring expenses, forensic expenses,
                                                                              public relations expenses or any other loss,
       This insurance does not apply to:                                      cost or expense incurred by you or others
                                                                              arising out of any access to or disclosure of
       p. Personal And Advertising Injury                                     any person's or organization's confidential or
           "Personal and advertising injury":                                 personal information.

           Arising out of any access to or disclosure of
           any person's or organization's confidential or
           personal information, including patents,
           trade    secrets,    processing     methods,
           customer lists, financial information, credit
           card information, health information or any
           other type of nonpublic information.




BP 15 04 05 14                      © Insurance Services Office, Inc., 2013                                  Page 2 of 2
         CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 586 of 643


                                                                                                    BUSINESSOWNERS
                                                                                                         BP IN 01 07 13

            BUSINESSOWNERS COVERAGE FORM INDEX
This index is provided only as a convenience. It should not be assumed to provide a reference to every provision that
can affect a question, claim or coverage. To determine the full scope of coverage and pertinent restrictions and
exclusions, the policy (including endorsements) must be read in its entirety. The features may also be affected by related
provisions not referenced at all in the index, or noted elsewhere in it. For instance, an Exclusion feature addresses a
specific policy exclusion; but restrictions of coverage and exclusions also appear within the areas where coverage,
covered causes of loss, etc., are described.


                                                  Page                                                           Page
       Businessowners Coverage Feature           Number             Businessowners Coverage Feature             Number
 Abandonment Property Loss Condition                 24    Business Liability Coverage                            34-36
 Accounts Receivable Coverage Extension              16    Business Personal Property Coverage                      1-2

                                                           Business Personal Property Limit – Seasonal
 Accounts Receivable Exclusion                       22                                                             23
                                                           Increase (Limit Of Insurance)
                                                           Business Personal Property Temporarily In
 Acts Or Decisions Exclusion                         22                                                             17
                                                           Portable Storage Units Coverage Extension
 Additional Coverages                               3-14   Cancellation Condition                                   50

 Additional Exclusion – Loss Or Damage To                  Certain Computer-related Losses
                                                     22                                                             19
 Products Exclusion                                        Exclusion
 "Advertisement" Definition                          46    Changes Condition                                        51

 Aggregate Limits (Liability And Medical                   Changes In Or Extremes Of Temperature
                                                     45                                                             21
 Expenses Limits Of Insurance)                             Exclusion
 Aircraft, Auto Or Watercraft Exclusion            38-39   Civil Authority Additional Coverage                      8-9
 Appraisal Property Loss Condition                   24    Collapse Additional Coverage                             5-6
 "Auto" Definition                                   46    Collapse Exclusion                                       21
 Bankruptcy General Condition                        45    "Computer" Definition                                    32

                                                           Concealment, Misrepresentation Or Fraud
 "Bodily Injury" Definition                          46                                                             51
                                                           Condition

 Building Coverage                                   1     Consequential Losses Exclusion                           20

 Building Limit – Automatic Increase (Limits               Continuous Or Repeated Seepage Or
                                                     23                                                           21-22
 Of Insurance)                                             Leakage Of Water Exclusion
 Business Income Additional Coverage                6-7    Contractual Liability Exclusion                          36

 Business Income And Extra Expense
                                                     22    Control Of Property General Condition                    28
 Exclusions
 Business Income From Dependent
                                                   10-11   "Counterfeit Money" Definition                           32
 Properties Additional Coverage




BP IN 01 07 13                       © Insurance Services Office, Inc., 2012                               Page 1 of 5
               CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 587 of 643


                                                  Page                                                    Page
       Businessowners Coverage Feature           Number           Businessowners Coverage Feature        Number
 Coverage Extension – Supplementary
                                                  35-36    Employer's Liability Exclusion                   37
 Payments (Business Liability Coverage)
 Coverage Extensions – Section I –                14-17    Equipment Breakdown Protection Optional        31-32
 Property                                                  Coverage
 "Coverage Territory" Definition                  46-47    Errors Or Omissions Exclusion                    21

                                                           Examination Of Your Books And Records
 Covered Causes Of Loss                             2                                                       51
                                                           Condition
 Covered Property                                  1-2     Exclusions – Section I – Property              17-22

 Damage To Impaired Property Or Property
                                                    40     Exclusions – Section II – Liability            36-44
 Not Physically Injured Exclusion
 Damage To Property Exclusion                       40     "Executive Officer" Definition                   47
 Damage To Your Product Exclusion                   40     Expected Or Intended Injury Exclusion            36
 Damage To Your Work Exclusion                      40     Exposed Property Exclusion                       20

 Dampness Or Dryness Of Atmosphere                  21     Extended Business Income Coverage
                                                                                                            7
 Exclusion                                                 (Business Income Additional Coverage)
 Debris Removal Additional Coverage                3-4     Extra Expense Additional Coverage               7-8
 Deductibles                                      23-24    False Pretense Exclusion                         20

                                                           Fire Department Service Charge Additional
 Dishonesty Exclusion                               20                                                      5
                                                           Coverage
 Duties In The Event Of Loss Or Damage                     Fire Extinguisher Systems Recharge
                                                    24                                                    11-12
 Property Loss Condition                                   Expense Additional Coverage
 Duties In The Event Of Occurrence,
                                                    46     Forgery Or Alteration Additional Coverage        9
 Offense, Claim Or Suit General Condition
 Earth Movement Exclusion                         17-18    Frozen Plumbing Exclusion                        20
 Electrical Apparatus Exclusion                   19-20    "Fungi" Definition                               32
 Electrical Disturbance Exclusion                   21     "Fungi", Wet Rot Or Dry Rot Exclusion            19
 Electronic Data Additional Coverage                12     Glass Expenses Additional Coverage               11
 "Electronic Data" Definition                       32     Governmental Action Exclusion                    18
 Electronic Data Exclusion                        41-42    "Hostile Fire" Definition                        47
 "Employee" Definition                              47     "Impaired Property" Definition                   47

                                                           Increased Cost Of Construction Additional
 Employee Dishonesty Optional Coverage            29-31                                                    9-10
                                                           Coverage




BP IN 01 07 13                       © Insurance Services Office, Inc., 2012                           Page 2 of 5
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 588 of 643


                                                   Page                                                   Page
      Businessowners Coverage Feature             Number           Businessowners Coverage Feature       Number
Inspections And Surveys Condition                   51       Medical Expenses Exclusions                 42-44
Installation, Testing, Repair Exclusion             21       "Member" Definition                           32

Insurance Under Two Or More Coverages
                                                    51       Mobile Equipment Exclusion                    39
Condition
"Insured Contract" Definition                       47       "Mobile Equipment" Definition                 48

Interruption Of Computer Operations
                                                   12-13     Money And Securities Optional Coverage        29
Additional Coverage
"Leased Worker" Definition                          47       "Money" Definition                            32

Legal Action Against Us General Condition -                  Money Orders And "Counterfeit Money"
                                                    46                                                     9
Section II – Liability                                       Additional Coverage

Legal Action Against Us Property Loss                        Mortgageholders Property General
                                                    24                                                     28
Condition – Section I – Property                             Condition
Liability And Medical Expenses Definitions         46-50     Neglect Exclusion                             21

Liability And Medical Expenses General
                                                   45-46     Negligent Work Exclusion                      22
Conditions
Liability And Medical Expenses Limits Of                                                                   21
                                                    45       Nesting Or Infestation Exclusion
Insurance

                                                    51       Newly Acquired Or Constructed Property
Liberalization Condition                                                                                 14-15
                                                             Coverage Extension
                                                             No Benefit To Bailee Property General
Limitations                                         2-3                                                    28
                                                             Condition
Limited Coverage For "Fungi", Wet Rot Or           13-14     Nuclear Energy Liability Exclusion          42-44
Dry Rot Additional Coverage
Limits Of Insurance – Section I – Property          23       Nuclear Hazard Exclusion                      18
Liquor Liability Exclusion                         36-37     "Occurrence" Definition                       48
"Loading Or Unloading" Definition                   48       "Operations" Definition                       32
Loss Payment Property Loss Condition               24-27     Optional Coverages                          28-32
"Manager" Definition                                32       Ordinance Or Law Exclusion                    17
Marring Or Scratching Exclusion                     21       Other Insurance Condition                     51
Mechanical Breakdown Exclusion                      21       Other Types Of Loss Exclusion                 21
Medical Expenses Coverage                           36       Outdoor Property Coverage Extension           15




BP IN 01 07 13                        © Insurance Services Office, Inc., 2012                         Page 3 of 5
              CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 589 of 643


                                                     Page                                                      Page
       Businessowners Coverage Feature              Number            Businessowners Coverage Feature         Number
Outdoor Signs Optional Coverage                       28-29   Property Not Covered                                2

                                                              Recall Of Products, Work Or Impaired
"Period Of Restoration" Definition                      32                                                        40
                                                              Property Exclusion
"Personal And Advertising Injury" Definition            48    Recovered Property Loss Condition                   27

                                                              Resumption Of Operations Property Loss
Personal And Advertising Injury Exclusion             40-41                                                       27
                                                              Condition
Personal Effects Coverage Extension                     15    Rust Or Other Corrosion Exclusion                   21

Personal Property Off-premises
                                                        15    Section I – Property                               1-33
Coverage Extension
Policy Period, Coverage Territory Property
                                                        28    Section II – Liability                            34-50
General Condition
Pollutant Clean-up And Removal
                                                        8     Section III – Common Policy Conditions            50-52
Additional Coverage

"Pollutants" Definition – Section I – Property          33    "Securities" Definition                             33

"Pollutants" Definition – Section II – Liability        48    Separation Of Insureds General Condition            46

                                                              Settling, Cracking, Shrinking Or Expansion
Pollution Exclusion – Section I – Property              21                                                        21
                                                              Exclusion
Pollution Exclusion – Section II – Liability          37-38   Smog Exclusion                                      21
Premium Audit Condition                                 52    Smoke, Vapor, Gas Exclusion                         20
Premiums Condition                                    51-52 "Specified Causes Of Loss" Definition                 33

Preservation Of Property Additional Coverage           4-5    Steam Apparatus Exclusion                           20

"Products-completed Operations Hazard"
                                                        49    "Stock" Definition                                  33
Definition
Professional Services Exclusion                       39-40   "Suit" Definition                                   49
"Property Damage" Definition                            49    "Temporary Worker" Definition                       49

                                                              Transfer Of Rights Of Recovery Against
Property Definitions                                  32-33                                                       52
                                                              Others To Us Condition

                                                        28    Transfer Of Your Rights And Duties Under This
Property General Conditions                                                                                       52
                                                              Policy Condition
Property Loss Conditions                              24-28   Utility Services Exclusion                          18




BP IN 01 07 13                         © Insurance Services Office, Inc., 2012                             Page 4 of 5
        CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 590 of 643


                                                 Page                                                       Page
      Businessowners Coverage Feature           Number            Businessowners Coverage Feature          Number

                                                           Water Damage, Other Liquids, Powder Or
Vacancy Property Loss Condition                   27                                                          6
                                                           Molten Material Damage Additional Coverage

Valuable Papers And Records Coverage
                                                 15-16     Water Exclusion                                    19
Extension
"Valuable Papers And Records" Definition          33       Wear And Tear Exclusion                            21

Violation Of Customer Protection Statutes
                                                  42       Weather Conditions Exclusion                       22
Exclusion
Virus Or Bacteria Exclusion                       19       Who Is An Insured                                44-45

                                                           Workers' Compensation And Similar Laws
"Volunteer Worker" Definition                     49                                                          37
                                                           Exclusion
War And Military Action Exclusion                 18       "Your Product" Definition                        49-50
War Exclusion                                     39       "Your Work" Definition                             50




BP IN 01 07 13                      © Insurance Services Office, Inc., 2012                             Page 5 of 5
       CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 591 of 643                ML 6022
                                                                                             (Ed. 6-94)

                                      AMENDATORY ENDORSEMENT

This insurance does not apply under any of the coverages to damages arising out of:

a. misconduct by an insured, or

b. the liability of the insured for the misconduct of another insured or any other person.

The following definition is added:

Misconduct as used in this any person.
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 592 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




          EXHIBIT E TO DEFENDANT’S
             MOTION TO DISMISS
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                         Page 593 of 643



                  2018 WL 3412974                                                             i. The Policy
    Only the Westlaw citation is currently available.
      United States District Court, S.D. Florida.                    The Policy was in effect from September 19, 2013 to
                                                                     September 19, 2014. Pl.'s 56.1, ¶¶ 1, 4; Def.'s Resp. 56.1, ¶ 21.
       MAMA JO'S, INC. d/b/a Berries, Plaintiff,                     Only certain provisions of the Policy at are issue. The Policy
                        v.                                           covers “direct physical loss of or damage to Covered Property
     SPARTA INSURANCE COMPANY, Defendant.                            at the premises described in the Declarations caused by or
                                                                     resulting from any Covered Cause of Loss.” The Policy at 31.
                 Case No. 17-cv-23362-KMM                            “Covered Causes of Loss” means “direct physical loss unless
                              |                                      the loss is” excluded or limited. Id. at 68. There is additional
                     Signed 06/11/2018                               coverage “to remove debris of Covered Property caused by
                                                                     or resulting from a Covered Cause of Loss that occurs during
Attorneys and Law Firms
                                                                     the policy period.” Id. at 33.
Leonardo H. Da Silva, Christopher Martinez, Miguel Raul
Lara, Alvarez, Carbonell, Cooke, Feltman, Da Silva, Coral            Under the Business Income Loss (and Extra Expense)
Gables, FL, for Plaintiff.                                           Coverage Form, Defendant “will pay for the actual loss
                                                                     of Business Income you sustain due to the necessary
David Alan Wagner, Holly S. Harvey, Clyde & Co. US LLP,              ‘suspension’ of your ‘operations’ during the ‘period or
Jorge Alexander Maza, Thornton Davis & Fein, P.A., Miami,            restoration’. The ‘suspension’ must be caused by direct
FL, for Defendant.                                                   physical loss of or damage to property.” Id. at 46.



                     OMNIBUS ORDER                                                ii. The Claim and Sparta’s Response

K. MICHAEL MOORE, CHIEF UNITED STATES                                From December 2013 through June 2015, construction
DISTRICT JUDGE                                                       roadwork was performed at SW 27th Avenue, the street
                                                                     adjacent to the restaurant. Pl.'s 56.1, ¶ 5; Def.'s Resp.
 *1 This cause came before the Court upon cross-motions for
                                                                     56.1, ¶ 22; Def.'s 56.1, ¶ 9. During this time, Plaintiff
summary judgment. Defendant Sparta Insurance Company
                                                                     continually cleaned the restaurant. Pl.'s 56.1, ¶ 7. In December
(“Defendant” or “Sparta”) filed a Motion for Summary
                                                                     2014, Plaintiff notified Sparta of its claims. Joint Pretrial
Judgment (“Def.'s Mot.”) (ECF No. 106) and Plaintiff Mama
                                                                     Stipulation (“Stipulation”) (ECF No. 143) at 4. Corey Buford,
Jo’s, Inc., d/b/a Berries (“Plaintiff”) filed a Motion for Partial
                                                                     an insurance adjuster, was assigned to adjust the claim on
Summary Judgment (“Pl.'s Mot.”) (ECF No. 110). 1 Also                Sparta’s behalf and made requests for additional information
before the Court are two Daubert Motions. 2 The motions are          during December 2014 and January 2015. Def.'s Resp. 56.1,
now ripe for review.                                                 ¶¶ 33, 35. Plaintiff hired Epic Group Public Adjusters
                                                                     (“Epic”) to assist it with its adjustment claim for cleaning.
                                                                     Pl.'s 56.1, ¶ 8. 4 In January 2015, Robert Inguanzo, Epic’s
                      3
I. BACKGROUND                                                        representative public adjuster, responded to Buford’s request
                                                                     for additional information, stating that the loss “occurred as
   A. Factual Background
                                                                     early as December of 2013 in the form of construction debris
This case arises from a dispute regarding insurance coverage
                                                                     and dust from the road work” and that in terms of damages,
of Plaintiff’s property located at 2884 SW 27th Avenue,
                                                                     “the construction related debris and dust ... caused damage
Miami, FL, 33133 (the “Restaurant”) under a commercial
                                                                     to the insured’s building. The scope of loss including but is
insurance policy issued by Defendant. The Policy (ECF No.
                                                                     not limited to, cleaning of the floors, walls, tables, chairs and
110-1)
                                                                     countertops.” Id. at ¶¶ 25, 34, 36.

                                                                      *2 In March 2015, Epic provided Plaintiff with an estimate
                                                                     of $16,275.58 for cleaning, painting and striping the parking


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                       Page 594 of 643


lot. Pl.'s 56.1, ¶ 9; Def.'s Resp. 56.1, ¶ 9. 5 In April 2015,   party. Denney v. City of Albany, 247 F.3d 1172, 1181 (11th
Robert Inguanzo sent a letter to Buford with a “preliminary      Cir. 2001). Once the moving party satisfies its initial burden,
damage estimate” for $16,275.58 and a corresponding              the burden shifts to the non-moving party to come forward
“Sworn Statement in Proof of Loss” for $13,775.58 (i.e.,         with evidence showing a genuine issue of material fact that
the amount of the estimate minus a $2500 deductible) and a       precludes summary judgment. Bailey v. Allgas, Inc., 284
loss of business income claim for $292,550.84. Pl.'s 56.1, ¶     F.3d 1237, 1243 (11th Cir. 2002); Fed. R. Civ. P. 56(e).
9; Def.'s Resp. 56.1, ¶¶ 9, 37. In January 2017, Sparta sent     “If reasonable minds could differ on the inferences arising
Plaintiff a letter stating that the claims presented “are not    from undisputed facts, then a court should deny summary
covered under the subject SPARTA policy ...” Pl.'s 56.1, ¶ 16,   judgment.” Miranda v. B & B Cash Grocery Store, Inc., 975
Ex. M. at 5.                                                     F.2d 1518, 1534 (11th Cir. 1992).



   B. Procedural Background                                      III. DISCUSSION
After Plaintiff was denied coverage, Plaintiff filed its claim    *3 Defendant moves for summary judgment arguing that
in Florida State court on May 19, 2017 against Defendants        Plaintiff’s alleged damages and business income loss are
Sparta, Prohost USA, Inc. (“Prohost”) and Buford, which          not covered under the Policy. As a threshold matter, the
Sparta removed to federal court in the Southern District         Court must determine whether Plaintiff can prove “direct
of Florida on September 6, 2017 based on diversity               physical loss or damage” and thus whether coverage exists
                                                                 under the Policy. Because Plaintiff’s theory of liability hinges
jurisdiction. 6 Notice of Removal (ECF No. 1). Plaintiff
                                                                 upon expert testimony and because the Court may consider
voluntarily dismissed Defendants Buford and Prohost. See
                                                                 only admissible evidence on summary judgment, the Court
(ECF Nos. 63, 64). On October 11, 2017, Plaintiff claimed
                                                                 first addresses Defendant’s objections to the admissibility of
$16,275.58 of damages for cleaning in its initial disclosures.
(ECF No. 20). On February 26, 2018, Plaintiff amended            Plaintiff’s causation experts. 8
its disclosures to identify new categories of damages and a
new damage total of $319,668.57. (ECF No. 101-5). 7 In the          A. Daubert Standard
Amended Complaint, Plaintiff alleges one count of breach         Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure
of contract against Sparta, the only remaining Defendant, for    provides that expert disclosures be accompanied by a written
denial of coverage.                                              report, signed by the witness, containing a complete statement
                                                                 of all opinions the witness will express and the bases for those
                                                                 opinions. Fed. R. Civ. P. 26(a)(2)(A), (B). Rule 702 of the
II. LEGAL STANDARD
                                                                 Federal Rules of Evidence provides that expert testimony is
Summary judgment is appropriate where there is “no genuine
                                                                 admissible if
issue as to any material fact [such] that the moving party
is entitled to judgment as a matter of law.” Celotex Corp.
v. Catrett, 477 U.S. 317, 322 (1986); Fed R. Civ. P. 56. A
genuine issue of material fact exists when “a reasonable jury                 scientific,     technical,    or    other
could return a verdict for the non-moving party.” Anderson v.                 specialized knowledge will assist the
Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “For factual                   trier of fact to understand the evidence
issues to be considered genuine, they must have a real basis                  or to determine a fact in issue, a
in the record.” Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1303                witness qualified as an expert by
(11th Cir. 2009) (citation omitted). Speculation or conjecture                knowledge, skill, experience, training,
cannot create a genuine issue of material fact. Cordoba v.                    or education, may testify thereto in the
Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005). The                    form of an opinion or otherwise, if (1)
moving party has the initial burden of showing the absence                    the testimony is based upon sufficient
of a genuine issue as to any material fact. Clark v. Coats &                  facts or data, (2) the testimony is
Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). In assessing                 the product of reliable principles and
whether the moving party has met this burden, the court                       methods, and (3) the witness has
must view the movant’s evidence and all factual inferences
arising from it in the light most favorable to the non-moving



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                     Page 595 of 643


            applied the principles and methods                   causation and origin of property damage. Plaintiff designated
            reliably to the facts of the case.                   the testimony of Posada, Thompson, and Brizuela to prove
                                                                 that the construction dust caused the alleged damage to the
                                                                 restaurant. 9
STMicroelectronics, Inc. v. SanDisk Corp., No. 05cv-45, 2007
WL 4386234 (E.D. Tex. Mar. 15, 2007). “Rule 702 compels
the district courts to perform the critical ‘gatekeeping’
                                                                                 1. Plaintiff’s Expert Alex Posada
function concerning the admissibility of expert scientific
evidence.” U.S. v. Frazier, 387 F.3d 1244, 1260 (11th Cir.       Alex Posada is Plaintiff’s audio and lighting expert.
2004) (emphasis in original) (citing Daubert v. Merrill Dow      Defendant argues that Posada is not qualified and his
Pharm., Inc., 509 U.S. 579, 589, n.7, 597 (2006) ). The court    testimony on causation and damages is not reliable.
must also act as gatekeeper with respect to the admissibility
of technical expert evidence. Kumho Tire Co. v. Carmichael,      First, Defendant challenges Posada’s qualifications, arguing
526 U.S. 137, 147 (1999). In determining the admissibility of    that Posada’s Rule 26 Report did not include a resume or
expert testimony, the Court considers whether:                   curriculum vitae and that Plaintiff failed to show education,
                                                                 training, or experience that would provide him with scientific,
                                                                 technical, or other specialized knowledge to opine that
            (1) The expert is qualified to                       roadway construction can and did cause damage to Plaintiff’s
               testify competently regarding the                 audio and lighting systems in 2014. (“Posada Report”) (ECF
               matters he intends to address; (2)                No. 105-3). Plaintiff contends that Posada has extensive
               the methodology by which the                      experience in the audio and lighting industry and has assessed
               expert reaches his conclusions is                 lighting and audio systems damaged by construction dust and
               sufficiently reliable as determined               debris around twenty to thirty times in the past. Posada Dep.
               by the sort of inquiry mandated                   (ECF No. 108-1) at 98:21–99:8. An expert “may be qualified
               in Daubert; and (3) the testimony                 ‘by knowledge, skill, experience, training, or education.’ ”
               assists the trier of fact, through                Bouton v. Ocean Props., Ltd., No. 16-cv-80502, 2017 WL
               the application of scientific,                    4792488, at *7 (S.D. Fla. Oct. 23, 2017). The Court finds that
               technical, or specialized expertise,              Posada is qualified because of his experience in the field.
               to understand the evidence or to
               determine a fact in issue.                        Second, Defendant argues Posada’s testimony is not reliable.
                                                                 Even a “supremely qualified expert cannot waltz into the
                                                                 courtroom and render opinions unless those opinions are
Finestone v. Florida Power & Light Co., No. 03-cv-14040,         based on some recognized scientific method.” Beltran v. NCL
2006 WL 267330, *8 (S.D. Fla. Jan. 6, 2006) (internal            Corp., Ltd., No. 13-cv-24566, 2017 WL 4270618, at *4 (S.D.
citations omitted). “The burden of laying the proper             Fla. Sept. 26, 2017). Thus, a court must focus on the “
foundation for the admission of the expert testimony is on the   ‘reliability’ of a proffered expert’s ‘sources and methods.’ ”
party offering the expert.” Allison v. McGhan Med. Corp., 184    Chapman, 766 F.3d at 1306.
F.3d 1300, 1306 (11th Cir. 1999).
                                                                 Posada identified a reliable methodology, the “QC
                                                                 diagnostic” test, to determine which components of the audio
                                                                 system were damaged and which needed to be repaired or
               i. Defendant’s Daubert Motion
                                                                 replaced. See Posada Report at 3 (“The testing provides
 *4 Defendant moves to exclude the opinions of all               valuable diagnostic information for detecting the root cause
Plaintiff’s experts. For purposes of summary judgment,           of the problem and allows to determine if the system is
the Court considers Defendant’s Daubert Motion as to the         repairable.”). Posada testified that the QC Diagnostic test was
following experts: (1) Alex Posada –damage to audio and          the only option to determine a specific reason why a speaker
lighting systems; (2) Christopher Thompson – damage to           or light was not working. Posada Dep. at 55:12–56:7. 10
the awnings, roll-up curtains, retractable roof, and related     However, Posada did not perform the QC diagnostic test. Id.
motors, hardware and electronics; and (3) Alfred Brizuela –      at 53:21–24; 55:5–16, 55:19–22; 57:10–23.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                      Page 596 of 643


                                                                   unverified causation opinion amounts to nothing more than
 *5 Instead, Posada did a two hour walk-through at the             inadmissible ipse dixit that regurgitates Plaintiff’s theory of
restaurant and conducted a visual and auditory test in             the case. Def.'s Daubery Motion at 5. This “Court does not
February 2018, over two years after the roadway construction       denigrate the use of visual inspections,” Banta Properties,
ended. Posada Dep. at 30:16. Plaintiff argues Posada’s walk-       Inc. v. Arch Specialty Ins. Co., No. 10-cv-61485, 2011 WL
through was sufficient due to his years of experience and          7118542, at *4 (S.D. Fla. Dec. 23, 2011). But here, Posada’s
ability to determine whether a speaker has been damaged by         methodology was unreliable, providing nothing more than
dust or debris based on the unique sound the speaker makes.        speculation about the cause of the damage to audio and
Posada testified that he could tell it was construction dust       lighting equipment. Posada’s testimony is therefore excluded.
damage from listening to the speakers because the sound was
“tedious.” Id. at 88:12–89:6; 94:1–9. Posada did not inspect
the entire audio system because some were out of reach and
                                                                           2. Plaintiff’s Expert Christopher Thompson
he did not want to disturb the patrons who were having lunch.
Id. at 24:18–24; 32:5–16. 11 He inspected the back of some         Defendant moves to exclude the testimony of Thompson
subwoofers, which were located on the floor, and stated that       on the issue of damages to the awnings, roll-up curtains,
he “had a hard time taking the connector out, and that is due      retractable roof, and related motors, hardware and electronics
to the corrosion and due to the dust.” Id. at 40:11–13. Posada     arguing that he is not qualified and the methodology used was
stated that speakers can remain in good condition for about        unreliable.
ten years but admitted that he did not know the age of the
speakers. In fact, Posada did not know when the speakers           First, Defendant challenges Thompson’s qualifications
were installed or when they stopped working. Id. at 77:3–10;       arguing that Thompson’s Rule 26 Report (“Thompson
76:4–20; 87:1–9.                                                   Report”) (ECF No. 105-4) did not suggest that Thompson has
                                                                   any specialized knowledge to opine on whether construction
Posada also testified that the lights at the restaurant were not   dust can and did, in fact, cause any property damage.
working and that the only things that can cause damage to          Thompson has worked in his family awning business for the
LED lighting are construction dust and water. Id. at 44:1–         past 30 years. Thompson Report at 10. The “qualification
2; 81:6–15. He observed the ceiling lights from the ground         standard for expert testimony is ‘not stringent,’ and ‘so
level, about 15 feet below the fixtures. Id. at 45:8–9. (“all      long as the expert is minimally qualified, objections to
the light fixtures are all [15 feet or higher].”). Posada could    the level of the expert’s expertise [go] to credibility and
not see the motherboard from the floor and did not inspect         weight, not admissibility.’ ” Banta, 2011 WL 7118542, at
the motherboard of the light fixtures at the restaurant. Id.       *2. Furthermore, an expert may be qualified by “experience.”
at 97:19–98:11. He further testified that “there was no way        Bouton, 2017 WL 4792488, at *7. Thompson is at least
for [him] to grab a ladder to take a look at these lights in       minimally qualified to render an expert opinion from his years
close proximity to see if it’s really the LED screen that’s not    of experience.
working or the lamp.” Id. at 33:11–17.
                                                                    *6 Second, Defendant argues that Thompson’s opinions are
Under Daubert, the “district judge asked to admit scientific       unreliable “leaps of faith” unsupported by evidence. Plaintiff
evidence must determine whether the evidence is genuinely          argues that Thompson’s methodology was reliable because
scientific, as distinct from being unscientific speculation.”      he conducted “visual testing” and that the testimony would
Chapman, 766 F.3d at 1306. Posada concluded that the               be helpful because the damages involved “technical issues
audio and lighting systems were damaged by exposure to             outside a juror’s ordinary knowledge.” Pl.'s Daubert Resp. at
construction dust and debris. Posada Dep. at 75:4–18. He did       11.
not review any documents or photographs of the property
before or during his inspection. Id. at 31:1–12. In February       Thompson inspected the property for approximately one hour
2018, Posada merely listened to the audio system –while            in February 2018. Thompson Dep. (ECF No. 108-3) at 29:23–
patrons were in the restaurant– and looked at the lighting         24. He concluded that all the awnings, gear drives, and motors
system from 15-feet below to conclude that any alleged             were damaged from construction dust and debris and must
damage was caused by construction dust and debris from             be replaced. Thompson Report at 1. The following deposition
the roadway construction in 2014. Defendant argues that this       testimony is particularly relevant to the Court’s determination



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                        Page 597 of 643


that Thompson failed to use a reliable methodology to support       States v. Brown, 415 F.3d 1257, 1268 (11th Cir. 2005) (internal
his conclusions:                                                    quotations omitted). Where “the proposed expert’s opinion
                                                                    relies principally upon his experience and knowledge,” the
  Q: “The black sediment that you observed, do you know             Court must be satisfied “that the witness has appropriately
  what it was?” A: “In my opinion it was debris from the road       explained how his experience leads to the conclusion he
  construction, dirt.” Q: “What are you basing that on?” A:         reached, why that experience provides a sufficient basis for
  “I'm basing my opinions on awnings that I did for many            the opinion, and how that experience is reliably applied to
  years and, you know, that awning is filthy. I know what it        the facts.” Clena Invs., Inc. v. XL Specialty Ins. Co., 280
  was when we put it up. I know what it looks like now, so ...”     F.R.D. 653, 663 (S.D. Fla. 2012). While “absolute certainty
  Id. at 43:20-22; 44:14-20 (emphasis added)                        is not required from an expert,” Banta, 2011 WL 7118542,
                                                                    at *3, “ ‘knowledge’ connotes more than subjective belief
  Q: “Other than the fact that you have eaten at [the
                                                                    or unsupported speculation.” Daubert, 509 U.S. at 590. The
  restaurant] and have seen roadwork going on, do you have
                                                                    Court finds that Thompson’s testimony is nothing more than
  any other basis for that opinion that that black sediment
                                                                    unexplained assurances and unsupported speculation.
  was from the roadwork?” A: “Well, I've seen several other
  awnings I did over the years and, you know, it didn't come
  with the awning on, you know, when it was new. So I'm just
  making that assumption that I'm seeing the road. And I've                      3. Plaintiff’s Expert Alfred Brizeula
  been there several times and the roof is closed and when
  you open it up, there is dirt and particles flying through         *7 Defendant challenges the qualification and reliability
  the air when I have been there for lunch. So to me, if you        of Brizuela, Plaintiff’s causation expert who opined that the
  have a road and you have –when I've been there and eaten          roadway construction dust caused damage to metal structures
  lunch over the years and you have road debris going on and        at Plaintiff’s restaurant.
  your curtains are down, and the dirt is flying, it leads me to
  believe that that would be from there.” Id. at 45:19–46:17        First, Defendant challenges Brizuela’s qualifications arguing
  (emphasis added).                                                 that Plaintiff has not provided any credible evidence to
                                                                    show that Brizuela has the education, training, or experience
Thompson also testified that he observed discoloration in the       on this discrete subject matter to assess whether roadway
awnings but did not know whether that discoloration was             construction dust can cause damage to the metal structures
caused by the sediment. Id. at 62:20-25. When asked about           and whether the roadway construction did, in fact, cause
alternative causes for the discoloration, Thompson did not          damage to the metal structures. Brizuela has a degree
know if it could have been caused by salt or sap but testified      in architecture and structural engineering, is a Florida
that although he did not know what the sediment was, he             licensed civil and structural engineer with over thirty-three
knew the sediment could deteriorate the fabric. Id. at 117:6–       years of experience in assessing commercial and residential
16. When asked if he knew when the sediment got on the              properties for structural and architectural damage, and has had
awning, Thompson responded “I sure don't.” Thompson Dep.            experience with dust “affecting cars at [his] construction sites,
at 54:11–13.                                                        affecting the finish and the metals on the cars.” Brizuela Dep.
                                                                    (ECF No. 108-5) at 22:12–23:25; Brizuela Qualifications
Thompson also inspected the retractable roof and drive belt.        (ECF No. 113-10). Because of Brizuela’s education and
The only component of the retractable system that Thompson          background, the Court finds that Brizuela is qualified.
could confirm was broken was the drive belt that opens
and closes the roof but he was unsure when the drive belt           Second, Defendant argues Brizuela failed to use reliable
“snapped.” Id. at 47:1–12; 69:24–70:1; 71:12–13 (Q: “Do you         methodology to support his testimony regarding causation.
know why it snapped in half?” A: “I could not tell you. I have      Brizuela stated that construction dust “in its simplest form, is
an opinion, but I couldn't tell you seriously.”).                   a mixture of a [sic] small particles from concrete (Portland
                                                                    cement and water) and aggregate and limestone which is
A district court enjoys flexibility in conducting the reliability   primarily calcium carbonate.” Brizuela Report (ECF No.
analysis and application of Daubert factors in any “given           105-5). at 6. He stated that Portland cement “has distinctive
case will depend ... on the nature of the issue, the expert’s       characteristics of its own as it is the basic ingredient of
particular expertise, and the subject of his testimony.” United     concrete.” Id. at 6. Though Brizuela opined on what concrete



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                        Page 598 of 643


is generally made of and damage that it can cause, he did            testimony is admissible when it connects conditions existing
not conduct any chemical testing of the construction dust            later to those existing earlier provided the connection is
allegedly adhered to the metal at the restaurant. Instead, he        concluded logically. Id. Even if the Court accepts, as Brizuela
conducted a one hour visual inspection of the restaurant             testified, that construction dust and debris can generally
in December 2017; over two years after the construction              cause damage to metal, his conclusions are unreliable for
had ended. Brizeula Report at 1; Brizeula Dep. at 57:5–              the following reasons: (1) he did not inspect some allegedly
58:6; 59:19–21; 115:24–115–4; 154:4–7 (“testing was strictly         damaged items, (2) he did not observe damage to some of
the observation through ... inspection and review of [ ]             the items claimed, and (3) testified that that some damage
photographs.”) His efforts to remove the alleged “adhered            had yet to occur. Brizeula is unable to attribute damage to
paste during [his] inspection” involved running his “fingers         the construction dust with any degree of certainty and his
across it.” Brizeula Dep. at 116:5–10. Based on his inspection,      testimony is therefore excluded.
Brizuela concluded that “it is evident that the source of [any]
damage was from the nearby roadway construction.” Brizuela
Report.                                                                 B. Defendant’s Motion For Summary Judgment
                                                                     Defendant moves for summary judgment arguing that
Brizuela stated in his report that the “migration of the             Plaintiff’s alleged “direct physical loss of or damage” and
[construction] dust and its resulting paste was a sudden and         business income loss are not covered under the Policy.
accidental occurrence that damaged” the “windows, railings,          Defendant argues it is entitled to summary judgment for
paint and stucco” and the “awning structure.” Brizuela Report        several reasons including but not limited to the following
                                                                     (1) Plaintiff’s expenses associated with cleaning dust from
at 6–7. 12 The Court finds that Brizuela’s testimony is
                                                                     building surfaces and personal property do not constitute
not based on any methodology and further, any testimony
                                                                     direct physical loss or damage because the dust did not
regarding the alleged damage would not be helpful to a jury
                                                                     tangibly injure covered property; (2) Plaintiff cannot meet its
because Brizuela testified that: (1) he did not observe any dust
                                                                     burden of showing that the alleged damage occurred during
on the window frames during his inspection, (Brizuela Dep.
                                                                     the policy period; and (3) Plaintiff’s business interruption
at 86:17–19); (2) he did not see any damage to the stucco, (id.
                                                                     claim fails because Plaintiff has not sustained a suspension of
at 90:6–13); (3) he “observed dust on the metal framing of
                                                                     operations for a period of restoration caused by direct physical
the awning” during his inspection in December of 2017–two
                                                                     loss or damage.
years after the construction ended–but found that the “awning
had yet to experience high levels of moisture which would
                                                                     Under Florida law, the interpretation of an insurance contract
cake on [...] that dust and make it stick” and testified that
                                                                     is a matter of law to be decided by the court. Adelberg v.
he has not seen any evidence of that on the frame, (id. at
                                                                     Berkshire Life Ins. Co., 97 F.3d 470, 472 (11th Cir. 1996).
67:10–24); (4) he did not know whether dust was caked on
                                                                     Florida courts look at the insurance policy as a whole and give
the awning structure because he “didn't get up that high to
                                                                     every provision its full meaning. State Farm Fire & Cas. Co.
see if it was caked,” (id. at 93:2–8); (5) he observed some
                                                                     v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004).
corrosion on the metal railings but noted that “the finish is
still in place. I mean, there is some corrosion on the railings or
in–but that would–I would attribute that to natural oxidation.
If you look [at] ... the area where there is corrosion, it’s just,                i. Direct Physical Loss or Damage
I would say, natural to that railing,” (id. at 94:2–7); and (6)
the corrosion damage in his Report “will” occur, but that            Plaintiff argues that the migration of dust and construction
“[c]orrosion damage relating to the dust has ... not occurred        debris from the roadwork adjacent to the restaurant caused
yet.” Id. at 94:16–24.                                               damage to the restaurant and contends that this dust and debris
                                                                     constitutes “direct physical loss” to the Property under the
 *8 Relevant testimony from a qualified expert is only               Policy. Under the all-risk insurance Policy between Plaintiff
admissible if the expert knows of facts which enable him             and Defendant, the insured must initially show (1) that there
to express reasonably accurate conclusion as opposed to              was a relevant loss – here a “direct physical loss or damage”
conjecture or speculation. Vision I Homeowners Ass'n, Inc.           – which (2) occurred within the policy period. Sporting
v. Aspen Specialty Ins. Co., 674 F. Supp. 2d 1321, 1325              Prod., LLC v. Pac. Ins. Co., Ltd., No. 10-cv-80656, 2012 WL
(S.D. Fla. 2009). Absolute certainty is not required and expert      13018367, at *10 (S.D. Fla. Jan. 6, 2012). 13



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                        Page 599 of 643


                                                                    See e.g., Universal Image Prods., Inc. v. Fed. Ins. Co.,
First, with regards to Plaintiff’s new damages alleged in the       475 F. App'x 569, 573 (6th Cir. 2012) (“[Plaintiff] seeks
February 2018 disclosures for replacement of the restaurant’s       coverage for cleaning and moving expenses ... as well as lost
awning and retractable roof, audio systems, lighting systems,       business income. These are not tangible, physical losses, but
asphalt parking lot, and HVAC systems, Plaintiff relies on the      economic losses.”). A direct physical loss “contemplates an
expert reports of the excluded experts–Brizuela, Thompson,          actual change in insured property then in a satisfactory state,
and Posada,– in order to prove causation and damage.                occasioned by accident or other fortuitous event directly upon
                                                                    the property causing it to become unsatisfactory for future
While an expert is not necessary in all breach of contract          use or requiring that repairs be made to make it so.” MRI
cases, here the crucial question–whether construction dust          Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co.,
and debris caused damage to Plaintiff’s property is not one a       187 Cal. App. 4th 766, 779 (2010); see also AFLAC Inc. v.
lay witness can answer. Johnson, 2013 WL 4607548, at *11            Chubb & Sons, Inc., 260 Ga. App. 306, 308, (2003).
(“While it may be true that an expert is not required in all
breach of contract cases, here the crucial question—whether         Even if this Court were to adopt a more expansive definition
the water damage came from ground water accumulation or             of “direct physical loss or damage,” Plaintiff would not be
a roof defect—is not one a lay witness can answer.”). “A            entitled to coverage. Several courts have held that “physical
person seeking to recover on an insurance policy has the            loss” occurs when property becomes “uninhabitable” or
burden of proving a loss from causes within the terms of the        substantially “unusable.” See e.g. Port Auth. of New York
policy[,] and if such proof of loss is made within the contract     & New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 236
of insurance, the burden is on the insurer to establish that        (3d Cir. 2002) (“When the presence of large quantities of
the loss arose from a cause that is excepted from the policy.”      asbestos in the air of a building is such as to make the structure
Evanston Ins. Co. v. Haven S. Beach, LLC, 152 F. Supp. 3d           uninhabitable and unusable, then there has been a distinct loss
1370, 1374 (S.D. Fla. 2015). 14                                     to its owner.”). Indeed, where “[t]he structure continues to
                                                                    function—it has not lost its utility ... routine maintenance does
 *9 Plaintiff carries the burden of proving causation to show       not bring the expense within first-party coverage.” Id.
that there was a direct physical loss and thus coverage under
the Policy. Companhia Energetica Potiguar v. Caterpillar            Here, the restaurant was not “uninhabitable” or “unusable.” In
Inc., No. 14-cv-24277, 2016 WL 7507848, at *13 (S.D.                fact, the restaurant remained open every day, customers were
Fla. Aug. 1, 2016). Plaintiff acknowledges that “causation          always able to access the restaurant, and there is no evidence
is a central issue in this case,” which “raises scientific and      that dust had an impact on the operation other than requiring
technical issues beyond a juror’s ordinary knowledge.” Pl.'s        daily cleaning. See Def.'s Resp. 56.1, ¶ 26; Edmonson Dep.
Daubert Resp. at 15.                                                (ECF No. 116-8), 39:12–19, 46:3–6, 63:17–22; Snider Dep.
                                                                    (ECF No. 107-1) at 66:10–67:6. “The requirement that the
The Eleventh Circuit affirmed a district court’s grant of           loss be ‘physical,’ given the ordinary definition of that term,
summary judgment on the basis of its exclusion of the expert’s      is widely held to exclude alleged losses that are intangible or
testimony, where that testimony was the only evidence on            incorporeal and, thereby, to preclude any claim against the
the issue of causation. Guinn v. AstraZeneca Pharm. LP,             property insurer when the insured merely suffers a detrimental
602 F.3d 1245, 1251 (11th Cir. 2010) Where a plaintiff              economic impact unaccompanied by a distinct, demonstrable,
cannot show evidence that their loss is covered, a plaintiff        physical alteration of the property.” See 10A Couch on Ins.
“cannot show [Defendant] breached the terms of the Policy           § 148:46 (3d. Ed. West 1998). The fact that the restaurant
by refusing to pay their claim.” Johnson, 2013 WL 4607548,          needed to be cleaned more frequently does not mean Plaintiff
at *11. Here, without its experts, Plaintiff cannot show that       suffered a direct physical loss or damage and thus, summary
the construction dust and debris from 2014 caused the alleged       judgment is appropriate. 16
“direct physical loss” to their awnings, retractable roof,
HVAC system, railings, and audio and lighting system. Thus,
summary judgment is appropriate.
                                                                      ii. Business Income Loss (and Extra Expense) Coverage

Second, with regards to Plaintiff’s initial claim for               *10 Sparta’s Business Income (And Extra Expense)
            15                                                      Coverage form covers “the actual loss of Business
cleaning,        cleaning is not considered direct physical loss.


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                         Page 600 of 643


Income you sustain due to the necessary ‘suspension’ of             operations caused by “physical damage.” See e.g. Ramada
your ‘operations’ during the ‘period or restoration’. The           Inn Ramogreen, Inc. v. Travelers Indem. Co. of Am., 835 F.2d
‘suspension’ must be caused by direct physical loss of or           812, 814 (11th Cir. 1988) (“recovery is intended when the
damage to property.” The Policy at 46. Defendant argues             loss is due to inability to use the premises where the damage
that Plaintiff cannot prove any element of the Business Loss        occurs.”). The restaurant remained open every day, customers
Income claim. Plaintiff argues that its loss of income is           were always able to access the restaurant, and suppliers were
intertwined with the damage to the property and the allocation      always able to access the restaurant. See Def.'s Resp. 56.1,
of its recourses.                                                   ¶ 26; Edmonson Dep. (ECF No. 116-8), 39:12–19, 46:3–6,
                                                                    53:1–9, 63:5–11. Thus, summary judgment is appropriate.
It is plaintiff’s burden to prove “entitlement to business
interruption insurance proceeds under the insurance policy.”
                                                                    IV. CONCLUSION
Dictiomatic, Inc. v. U.S. Fid. & Guar. Co., 958 F. Supp.
                                                                    For the foregoing reasons, is hereby ORDERED AND
594, 603 (S.D. Fla. 1997). Plaintiff must prove (1) there was
                                                                    ADJUDGED that Defendant’s Daubert Motion to Exclude
direct physical loss or damage to covered property, (2) the
                                                                    Plaintiff’s Expert (ECF No 105) is GRANTED as set forth
damage was caused by a covered cause of loss, (3) there was a
                                                                    above, Defendant’s Motion for Summary Judgment (ECF
necessary “suspension” of the insured’s “operations,” (4) the
                                                                    No.106) is GRANTED as set forth above. All other pending
“suspension” was caused by the covered damage, (5) there
                                                                    motions are denied as MOOT.
was an “actual loss of business income” during a “period of
restoration,” and (6) the “actual loss of income” was caused
by the “suspension” of “operations.” Id. at 62.                     DONE AND ORDERED in Chambers at Miami, Florida, this
                                                                    11th day of June, 2018.
As addressed above, Plaintiff has not established a direct
physical loss or damage. Plaintiff cannot recover under the         All Citations
Business Income (And Extra Expense) Coverage because
                                                                    Not Reported in Fed. Supp., 2018 WL 3412974
Plaintiff cannot show that there was any suspension of


Footnotes
1      The Parties filed their respective responses and replies. See (“Pl.'s Resp.”) (ECF No. 119); (“Def.'s Reply”) (ECF No.
       125); (“Def.'s Resp.”) (ECF No. 117); (“Pl.'s Reply”) (ECF No. 124).
2      Defendant moved to exclude Plaintiff’s expert witnesses (“Def.'s Daubert Mot.”) (ECF No. 105) and Plaintiff moves to
       exclude Defendant’s expert witnesses. (“Pl.'s Daubert Mot.”) (ECF No. 111). The Parties filed their respective responses
       and replies. See (“Pl.'s Daubert Resp.”) (ECF No. 118); (“Def.'s Daubert Reply”) (ECF No. 122); (“Def.'s Daubert Resp.”)
       (ECF No. 115); (“Pl.'s Daubert Reply”) (ECF No. 120).
3      The undisputed facts are taken from the Amended Complaint (“Am. Compl.”) (ECF No. 102); Plaintiff’s Statement of Facts
       (“Pl.'s 56.1”) (ECF No. 110); Defendant’s Resp. 56.1 (“Def.'s Resp. 56.1”) (ECF No. 116); Plaintiff’s Reply 56.1 (“Pl.'s
       Reply 56.1”) (ECF No. 123); Defendant’s Statement of Facts (“Def.'s 56.1”) (ECF No. 106); Plaintiff’s Resp. 56.1 (“Pl.'s
       Resp. 56.1”) (ECF No. 119), and a review of the corresponding record citations and exhibits.
4      Robert Inguanzo of Epic assisted Plaintiff with its initial claim submitted to Defendant. Frank Inguanzo also works for Epic
       and provided a Rule 26 Report regarding damages alleged by Plaintiff. Frank Inguanzo Report (ECF No. 105-6).
5      This estimate for cleaning was the result of a March 2015 inspection of the property by LCD Estimators. Def.'s Resp.
       56.1, ¶ 38.
6      “In a contract action, a federal court sitting in diversity jurisdiction applies the substantive law of the forum state.” Tech.
       Coating Applicators, Inc. v. U.S. Fid. & Guar. Co., 157 F.3d 843, 844 (11th Cir. 1998).
7      The new damages included Cleaning, Concrete & Asphalt, Electrical, HVAC, Roofing (awning, roll-up curtains, retractable
       roof, and related motors, electronics, hardware, etc.), audio and lighting systems, and replacement of the lighting system.
8      Expert testimony is required regarding proof of causation “where a jury is asked to assess complex ... scientific issues
       outside the scope of a layperson’s knowledge.” Small v. Amgen, Inc., No. 17-cv-11440, 2018 WL 501354, at *3 (11th Cir.
       Jan. 22, 2018); see also Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1316 (11th Cir. 2014) (applying
       Florida law and affirming the district court’s decision on summary judgment where plaintiff’s expert failed to meet the
       Daubert standard and the plaintiff had no other expert to testify as to causation). Plaintiff acknowledges that “causation



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
      CASE
Mama Jo's, Inc. 0:20-cv-01102-JRT-DTS         Document
                v. Sparta Insurance Company, Not Reported in13-1   Filed
                                                            Fed. Supp.    05/29/20
                                                                       (2018)                          Page 601 of 643


      is a central issue in this case,” which “raises scientific and technical issues beyond a juror’s ordinary knowledge.” Pl.'s
      Daubert Resp. at 15.
9     The Court will consider the Daubert motions only to the extent necessary to resolve the pending Motions for Summary
      Judgment. Johnson v. State Farm Fire & Cas. Co., No. 12-cv-00534, 2013 WL 4607548, at *2 (S.D. Ala. Aug. 29, 2013).
      Here, the Court need not consider Frank Inguanzo’s opinions to determine causation because at his deposition, Plaintiff’s
      counsel stipulated that he will not offer any opinions on causation. Inguanzo Dep. at 53:12–17.
10    Question (“Q”): “So is it fair to say if you want to find out a specific reason why a speaker or light is not working, you have
      to run this diagnostic?” Answer (“A”): “It’s an option” Q: “What other options are there?” A: “There are no other options ...
      its either this or replace it which, I mean -- as of looking at it, I can already tell you it’s not going to be worth doing this.”
      Q: “If you want to find out the specific reason why a subwoofer or speaker or light is not working, do you need to perform
      the diagnostic?” A: “It’s an option. Yeah” Q: “But are there any other options?” A: “No, there is no other option.” Q: “That’s
      the only option?” A: “That is correct.”
11    Posada testified that he did not “walk in between the tables ... [s]o it was basically a walk-through around the perimeters
      where [he] was able to walk and not disturb any guests.” Posada Dep. at 34:7–11.
12    Brizuela also testified that “the HVAC system, [...] And then the fabric [on the awnings]” could also be damaged. Brizuela
      Dep. at 73:1–6. This testimony is not helpful because Brizeula testified that he had no opinions regarding the damage
      to the HVAC system or audio and lighting and would not be giving his opinion on other allegedly damaged property.
      Brizuela Dep. at 71:9-19 (he could not speak to the awning fabric because of “his lack of experience with that fabric”);
      69:20–70:14 (he did not inspect the HVAC system and had no experience with audio and lighting equipment); 92:4–14
      (he was informed that the retractable roof was not functioning but that he did not know why); and 85:19–22 (he was not
      rendering an opinion that dust damaged the exterior walls).
13    The Parties agree that the Policy is an “all-risk” insurance policy. See Pl.'s Mot. at 8–9; Def.'s Resp. at 3.
14    Defendant also argues that several exclusions and limitations apply that would bar coverage if the Court were to attribute
      the “loss or damage” to the construction dust and debris. These include but are not limited to the following: “failure of
      power, communication, water or other utility service supplied to premises,” “wear and tear,” “marring or scratching,” “rust
      or other corrosion, decay deterioration,” “mechanical breakdown,” that the dust was a “pollutant,” and “failure to mitigate
      damages.” Because the Court has determined that there is no coverage, the Court need not address whether these
      exclusions apply.
15    Robert Inguanzo, Plaintiff’s public adjuster, who assisted Plaintiff in filing its original claim for coverage against
      Defendants, testified that based on his initial inspection, at the time of the request “the work that we felt was necessary
      to bring the property to its pre-loss condition included the cleaning and painting. Robert Inguanzo Dep. (ECF No. 76-1) at
      35:22–36:1. There was no need for removal or replacement of items at that time. Robert Inguanzo Dep. at 36:4–7. The
      entire initial estimate was for cleaning the restaurant. LCD Estimators (ECF No. 110-10)
16    Plaintiff also argues that the cleaning constituted “debris removal.” Debris removal is not defined in the Policy. However,
      the Policy covers expenses “to remove debris of Covered Property caused by or resulting from a Covered Cause of Loss
      that occurs during the policy period.” Id. at 33 (emphasis added). Removal of debris from the collapse of a building is
      covered when the debris was ‘Covered Property.’ ” Harbor Cmtys., LLC v. Landmark Am. Ins. Co., No. 07-cv-14336, 2008
      WL 2986424, at *5 (S.D. Fla. Aug. 4, 2008) (“[R]emoval of debris from the collapse of Building # 9 is covered because the
      collapse was a ‘Covered Cause of Loss’ and the debris was ‘Covered Property.’ ”). Here, the alleged debris removal was
      from dust and debris migrating from the roadway construction–not from any “Covered Property.” Plaintiff is not entitled
      to coverage for cleaning under this portion of the Policy.


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    9
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 602 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




          EXHIBIT F TO DEFENDANT’S
             MOTION TO DISMISS
Larson CASE   0:20-cv-01102-JRT-DTS
       v. Composting                          Document
                     Concepts, Inc., Not Reported in N.W.2d 13-1
                                                            (2008)       Filed 05/29/20 Page 603 of 643
2008 WL 2020489

                                                                Affirmed.
                 2008 WL 2020489
    Only the Westlaw citation is currently available.
                                                                 West Headnotes (1)
  NOTICE: THIS OPINION IS DESIGNATED AS
UNPUBLISHED AND MAY NOT BE CITED EXCEPT
 AS PROVIDED BY MINN. ST. SEC. 480A.08(3).                       [1]    Insurance        Pollution
                                                                        Living organisms, mold, bacteria, and
             Court of Appeals of Minnesota.
                                                                        bioaerosols that were allegedly generated by
         Robert M. LARSON, et al., plaintiffs/                          compost materials and allegedly caused property
      judgment creditors, Appellants (A07–976),                         damage and personal injuries to residents in
                                                                        vicinity of compost site were “pollutants” under
          Martha Jacobson, et al., plaintiffs/
                                                                        pollution exclusion in compost site operator's
      judgment creditors, Appellants (A07–977),
                                                                        commercial general liability (CGL) insurance
           Daniel J. Sletten, et al., Plaintiffs/
                                                                        policy that defined pollutants as any solid, liquid,
            Judgment Creditors (A07–977),                               gaseous or thermal irritant or contaminant,
           Ralph E. Sletten, et al, Plaintiffs/                         including smoke, vapor, soot, fumes, acids,
            Judgment Creditors (A07–979),                               alkalis, chemicals and waste; there was no basis
          Ronald J. Brzinski, et al., plaintiffs/                       in policy language for distinguishing organic
      judgment creditors, Appellants (A07–979),                         from inorganic contaminants.
                            v.
           COMPOSTING CONCEPTS, INC.,
             Defendant/Judgment Debtor,
                           and
                                                                Ramsey County District Court, File Nos. C3–01–8748, C5–
       Farm Bureau Mutual Insurance Company,
                                                                01–6421, C9–01–5580.
           defendant/garnishee, Respondent.
                                                                Attorneys and Law Firms
            Nos. A07–976, A07–977, A07–979.
                           |                                    Gary A. Van Cleve, John J. Steffenhagen, Larkin Hoffman
                     May 13, 2008.                              Daly & Lindgren, Ltd., Bloomington, MN, Robert A. Hill,
                           |                                    Robert Hill & Associates, Ltd., Eden Prairie, MN, for
              Review Denied Aug. 5, 2008.                       appellants.

Synopsis                                                        Scott B. Lundquist, Lundquist           Law    Offices,    P.A.,
Background: Residents in vicinity of compost site brought       Minneapolis, MN, for respondent.
garnishment actions against site operator's commercial
general liability (CGL) insurer to enforce a settlement of      Considered and decided by SHUMAKER, Presiding Judge;
residents' personal injury and property damage claims against   WILLIS, Judge; and PORITSKY, Judge. *
operator. The District Court, Ramsey County, discharged the
proceedings.
                                                                               UNPUBLISHED OPINION

                                                                SHUMAKER, Judge.
Holding: Consolidating residents' appeals, the Court of
Appeals, Shumaker, J., held that living organisms, mold,         *1 In these consolidated appeals from final judgment
bacteria, and bioaerosols that alleged caused injuries and      discharging garnishment proceedings, appellants challenge
property damage were “pollutants” under pollution exclusion     the district court decision that a pollution exclusion applied
in CGL insurance policy.                                        and that respondent insurer did not have a duty to defend
                                                                or indemnify its insured, the underlying tortfeasor. Because



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Larson CASE   0:20-cv-01102-JRT-DTS
       v. Composting                          Document
                     Concepts, Inc., Not Reported in N.W.2d 13-1
                                                            (2008)            Filed 05/29/20 Page 604 of 643
2008 WL 2020489

the terms of the pollution exclusion are unambiguous and          718 N.W.2d 888, 894 (Minn.2006). Exclusions “are construed
the plain meaning of “pollutants” includes the dispersal of       narrowly and strictly against the insurer, and, like coverage, in
living organisms from the composting site, and because the        accordance with the expectations of the insured.” Id. (citation
applicable exclusion does not contain an exception for an         omitted).
additional insured, we affirm.
                                                                  Farm Bureau's CGL policy provides coverage to the insured
                                                                  for damages for which the insured is liable because
                                                                  of applicable “bodily injury” or “property damage.” The
                           FACTS
                                                                  district court ruled that appellants showed that they suffered
Composting Concepts, Inc. operated a compost site in the city     applicable harm, and Farm Bureau does not dispute this
of Maplewood under contract with Ramsey County from June          determination. At issue here is whether Farm Bureau
22, 1994, through September 25, 1996. Appellants, residents       established that the pollution exclusion applied to preclude
in the vicinity of the site, sued Composting Concepts in 2001     coverage as a matter of law.
on theories of nuisance, negligence, and intentional infliction
of emotional distress, alleging that they suffered personal        *2 The CGL policy at issue 1 lists 14 paragraphs of
injuries and property damage from living organisms, mold,         exclusions to coverage, including a pollution exclusion found
bacteria, and bioaerosols generated by the compost materials.     in paragraph 2(f)(1)(b). It provides, in relevant part, that the
                                                                  insurance does not apply to:
During its operation of the site, Composting Concepts
was insured by respondent Farm Bureau Mutual Insurance
Company under policies of commercial general liability              “Bodily injury” or “property damage” arising out of the
(CGL) insurance policies.                                           actual, alleged or threatened discharge, dispersal, seepage,
                                                                    migration, release or escape of pollutants:
In 2004, appellants and Composting Concepts entered into
                                                                       ....
a Miller–Shugart settlement under which judgment of $3
million was entered against Composting Concepts and                    At or from any premises, site or location which is or was
appellants agreed to satisfy the judgment from proceeds of             at any time used by or for any insured or others for the
Farm Bureau's CGL policies. Relying in part on the pollution           handling, storage, disposal, processing or treatment of
exclusion in its policies, Farm Bureau denied coverage.                waste;

Appellants brought garnishment actions against Farm Bureau             ....
to enforce the settlement, and a bench trial was held. The
district court concluded that the pollution exclusion applied          Pollutants means any solid, liquid, gaseous or thermal
to preclude coverage and that appellants did not qualify as            irritant or contaminant, including smoke, vapor, soot,
additional insureds who might otherwise receive coverage               fumes, acids, alkalis, chemicals and waste. Waste
under the policy. It discharged the garnishment proceedings,           includes materials to be recycled, reconditioned or
and these consolidated appeals followed.                               reclaimed.

                                                                     (Emphasis added.) The only dispute is whether the living
                                                                     organisms, mold, bacteria, and bioaerosols that appellants
                         DECISION                                    alleged were dispersed from the composting site fall within
                                                                     the policy's definition of “pollutants.”
“The interpretation of an insurance contract is a question of     We must first determine whether the definition of “pollutants”
law as applied to the facts presented. We review questions of     in the policy is ambiguous. When a policy has a “pollution
law de novo.” Auto–Owners Ins. Co. v. Hanson, 588 N.W.2d          exclusion [that] is plainly designated as such,” the terms of
777, 779 (Minn.App.1999) (citations omitted), review denied       the exclusion are to be construed “in accordance with the
(Minn. Apr. 20, 1999). “While the insured bears the initial       usual rules of interpretation governing insurance contracts.
burden of demonstrating coverage, the insurer carries the         The reasonable expectation test is not a license to ignore
burden of establishing the applicability of exclusions.”          the pollution exclusion ... nor to rewrite the exclusion solely
Travelers Indem. Co. v. Bloomington Steel & Supply Co.,           to conform to a result that the insured might prefer.” Bd.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Larson CASE   0:20-cv-01102-JRT-DTS
       v. Composting                          Document
                     Concepts, Inc., Not Reported in N.W.2d 13-1
                                                            (2008)            Filed 05/29/20 Page 605 of 643
2008 WL 2020489

of Regents of Univ. of Minn. v. Royal Ins. Co. of Am., 517          demonstrates that the pollution exclusion does not encompass
N.W.2d 888, 891 (Minn.1994) (addressing comprehensive               living organisms. See Orren v. Phoenix Ins. Co., 288 Minn.
general liability policy).                                          225, 229, 179 N.W.2d 166, 169 (1970) (holding that when
                                                                    policy language is ambiguous, evidence as to subsequently
Whether a policy term is ambiguous is a question of                 adopted language illustrating ambiguity is admissible as
law reviewed de novo. Columbia Heights Motors, Inc. v.              written admission); Am. Cas. Co. v. Bank of Mont. Sys.,
Allstate Ins. Co., 275 N.W.2d 32, 34 (Minn.1979). “If the           675 F.Supp. 538, 543–44 (D.Minn.1987) (concluding policy
language of the policy is reasonably subject to more than           language was ambiguous, and to underscore ambiguity
one interpretation, there is ambiguity. If it is not reasonably     of policy, citing fact that some insurers revised policies
subject to more than one interpretation, there is no ambiguity.”    to remove ambiguous language). Orren is distinguishable
Id. (citation omitted). A court must give the terms in the policy   because the revised policy language there had been adopted
“their plain, ordinary, and popular meaning.” Id.(quoting           by the insurer and was used to illustrate policy language
Ostendorf v. Arrow Ins. Co. ., 288 Minn. 491, 495, 182              that the court determined was ambiguous. 288 Minn. at
N.W.2d 190, 192 (1970)). A court should not read an                 229, 179 N.W.2d at 169. Am. Cas. Co. is distinguishable
ambiguity into the plain language of the policy just to find        because it cited the revised policies of other insurers after
coverage. Id.                                                       the relevant policy was deemed ambiguous. 675 F.Supp. at
                                                                    544. As the district court ruled in this case, the “Fungi or
The terms of a pollution exclusion are to be construed under        Bacteria Exclusion” is not part of the insurance policy at issue
a plain-meaning analysis, rather than by using a technical          and is extrinsic evidence that, under Apple Valley Red–E–Mix,
analysis that assumes the reader has knowledge of “terms            should be used only to interpret ambiguous terms.
of art” relating to environmental law. Hanson, 588 N.W.2d
at 779 (construing version of pollution exclusion almost            Appellants also rely on their characterization of the pollutants
identical to one at issue in present case using a plain-            as living organisms to argue that the pollution exclusion
language analysis); see Royal Ins. Co., 517 N.W.2d at 890–93        applies only to inorganic substances. They contend that,
(construing an earlier version of a pollution exclusion using       because the policy's definition of pollutants identifies several
a plain-language analysis). Guided by previous cases that           inanimate substances as pollutants but does not refer to
have found policy terms unambiguous, we will apply a plain-         living organisms, the doctrine of expressio unius est exclusio
language analysis here. See, e.g., Milbank Ins. Co. v. Johnson,     alterius applies. They also cite the doctrine of ejusdem
544 N.W.2d 56, 59 (Minn.App.1996) (stating this proposition         generis. But “resort to the maxims of contract construction
as to terms of an exclusion in automobile insurance policy).        is not available to create ambiguity .” Colangelo v. Norwest
Consequently, as the district court did, we will give the terms     Mortgage, Inc., 598 N.W.2d 14, 18 (Minn.App.1999), review
of the pollution exclusion at issue here their plain-language       denied (Minn. Oct. 21, 1999); see also Lefto v. Hoggsbreath
meaning.                                                            Enters., Inc., 581 N.W.2d 855, 857 (Minn.1998) (addressing
                                                                    the application of maxims in context of ambiguous language).
 *3 Appellants first cite extrinsic evidence from the trial in      Further, as the district court noted, the fact that the policy
support of their argument that, from the point of view of the       exclusions in Royal Ins. Co. and Hanson did not specifically
reasonable insured, the living organisms are not pollutants         refer to asbestos or lead did not preclude a determination that
within the meaning of the policy. But such extrinsic evidence       those substances were included within the ordinary meaning
may be considered only if the terms to be interpreted are           of pollutants. See Hanson, 588 N.W.2d at 781 (citing Royal
ambiguous. Apple Valley Red–E–Mix, Inc. v. Mills–Winfield           Ins. Co., 517 N.W.2d at 893–94, for the proposition that “a
Eng'g Sales, Inc., 436 N.W.2d 121, 123 (Minn.App.1989),             failure to specify [a substance] was not fatal or dispositive to
review denied (Minn. Apr. 26, 1989). We do not consider             the insurer's claim”).
extrinsic evidence in analyzing the plain language of the
policy.                                                              *4 Having rejected appellants' arguments and determined
                                                                    that the policy term is unambiguous, we now apply a plain-
Next, appellants cite a “Fungi or Bacteria Exclusion,” drafted      language approach. “Pollutants” are defined in the policy as
by the Insurance Services Offices (ISO), 2 but not adopted by       “any solid, liquid, gaseous or thermal irritant or contaminant,
Farm Bureau. They assert that this creates an ambiguity in the      including smoke, vapor, soot, fumes, acids, alkalis, chemicals
pollution exclusion at issue here because the ISO exclusion         and waste.” Appellants do not claim that the living organisms,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Larson CASE   0:20-cv-01102-JRT-DTS
       v. Composting                          Document
                     Concepts, Inc., Not Reported in N.W.2d 13-1
                                                            (2008)           Filed 05/29/20 Page 606 of 643
2008 WL 2020489

mold, bacteria, and bioaerosols were dispersed in other than       denied (Cal. Feb. 20, 2008). Royal Ins. Co. and Hanson, as
a gaseous state or fumes. “Gaseous” is defined as “[o]f,           well as the cases from the foreign jurisdictions that apply
relating to, or existing as a gas.” The American Heritage          a plain-language analysis, support the determination that
Dictionary of the English Language 749 (3d ed.1992). “Gas”         the dispersals from the composting site constitute pollutants
is defined as “[t]he state of matter distinguished from the        under the plain meaning of the policy language.
solid and liquid states.... A substance in the gaseous state....
A gaseous asphyxiant, irritant, or poison.” Id. “Fume” is           *5 Appellants argue, however, that Hanson and Royal Ins.
defined as “[v]apor, gas, or smoke, especially if irritating,      Co. are distinguishable. First, they argue that the substances
harmful, or strong.” Id. at 734. The term “contaminant” means      deemed to be pollutants in those cases had been regulated and
“[o]ne that contaminates.” Id. at 406. In turn, “contaminate”      well-known to be harmful, so that the court's determinations
means “[t]o make impure or unclean by contact or mixture.”         that the substances constituted pollutants “is unsurprising.” In
Id. Similarly, “irritant” is defined as “[c]ausing irritation,     Hanson, this court ruled that under a plain-meaning analysis,
especially physical irritation.” Id. at 954. And “irritation” is   lead in paint qualified as a pollutant and was subject to the
“[a] condition of inflammation, soreness, or irritability of a     pollution exclusion. 588 N.W.2d at 780. Appellants argue
bodily organ or part.” Id.                                         that before Hanson, lead was considered to be a pollutant
                                                                   because lead-based paint has long been regulated by state and
As the district court noted, appellants are alleging that          federal law. See, e.g., 16 C.F.R. § 1303.1(a) (banning paint
their homes and bodies were infiltrated with the living            containing lead in excess of prescribed amount); Minn.Stat.
organisms, mold, bacteria, and bioaerosols dispersed from          §§ 144.9501–.9509 (2006) (Lead Poisoning Prevention Act).
the composting site. As it concluded, “It is difficult to          Appellants also argue that Royal Ins. Co., 517 N.W.2d at
imagine a more clear-cut scenario where a substance could          892–93, in which the supreme court ruled that asbestos
be classified as a contaminant.” We agree. The essence of          fibers were an irritant within an earlier pollution exclusion,
appellants' claim is that the living organisms dispersed from      is distinguishable because the dangers inherent with the
the composting site contaminated or irritated their bodies and     inhalation of asbestos were well known. See, e.g., Minn.Stat.
homes. Further, there is no basis in the policy language for       §§ 326.70–.81 (2006) (Asbestos Abatement Act).
distinguishing organic from inorganic contaminants; they are
both contaminants.                                                 Composting, however, is also subject to regulation. The
                                                                   Minnesota Pollution Control Agency has promulgated rules
In Royal Ins. Co., the supreme court stated that it “would         governing the owner and operator of yard-waste compost
be doing a disservice to the English language if we were           facilities. Minn. R. 7035.2836, subpts. 1–3 (2007). These
to say that asbestos fibers, which are a health hazard             rules provide, in relevant part, that the compost “must
because of their irritant effects on the human body, were          be produced by a process that includes turning of the
not an irritant.” 517 N.W.2d at 892. In Hanson, this court         yard waste on a periodic basis to aerate the yard waste,
followed Royal Ins. Co. and concluded that lead in paint           maintain temperatures, and reduce pathogens.” Id., subpt.
was a pollutant. 588 N.W.2d at 779. The parties also cite          3(B) (emphasis added); see Sletten v. Ramsey County, 675
a number of cases from other jurisdictions to support their        N.W.2d 291, 294–97 (Minn.2004) (addressing immunity
arguments. Most significant, of course, are those few that         claims in appeal involving same underlying facts and
have specifically addressed dispersals from composting sites       describing Ramsey County's “permit-by-rule” approval letter
and that also apply a plain-language, rather than a technical,     from MPCA and its conditional use permit issued by city).
analysis to the pollution exclusion. City of Spokane v. United
Nat'l Ins. Co., 190 F.Supp.2d 1209, 1219 (E.D.Wash.2002)           Next, appellants cite this court's language in Hanson that
(holding that “[m]igration of odors from a solid waste             “there must be a limit to the construction of what constitutes
facility clearly constitutes contamination, or pollution, of       an irritant or contaminant, or the exclusion renders the policy
the environment.”); see also Cold Creek Compost, Inc. v.           illusory.” 588 N.W.2d at 781. Hanson gave examples of items
State Farm Fire & Cas. Co., 156 Cal.App.4th 1469, 68               that would not be considered pollutants, including “scalding
Cal.Rptr.3d 216, 223–28 (Cal.Ct.App.2007) (applying the            water ..., spoiled food, and trash on a stairway.” Id. Similarly,
ordinary meaning of the words of the policy, citing City of        appellants contend that mold and other living organisms are
Spokane, and holding that the odors at issue “polluted” the        not in themselves harmful substances, unless manufactured,
air as the term “pollute” is commonly understood, review           incubated, and dispersed in massive quantities, as appellants



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Larson CASE   0:20-cv-01102-JRT-DTS
       v. Composting                          Document
                     Concepts, Inc., Not Reported in N.W.2d 13-1
                                                            (2008)                 Filed 05/29/20 Page 607 of 643
2008 WL 2020489

                                                                         was added in 1999. Because there is no similar exception to
allege occurred at the compost site. Contending that the
                                                                         paragraph 2(f)(1)(b) of the pollution exclusion at issue here,
living organisms fit within the limiting principles in Hanson,
                                                                         appellants' argument is a non sequitur, as there is no basis for
appellants argue that the pollution exemption does not apply.
                                                                         holding that the “additional insured” language applies.
The district court rejected this argument, stating it was
                                                                         While respondent makes an additional argument that the
“satisfied” that the dispersal of living organisms from a
                                                                         “actual injury trigger rule” determines which policies
composting site does not fall within the limitations set out in
                                                                         may be at issue, the district court did not address the
Hanson. Further, as respondent points out, Hanson did not
                                                                         issue. Consequently, it is not properly before this court.
find it significant “that lead in paint affixed to the wall and
                                                                         Thiele v. Stich, 425 N.W.2d 580, 582 (Minn.1988) (stating
not released might not be harmful and thus not considered
                                                                         that an appellate court will generally address only those
a pollutant.” Id. Instead, this court stated that “[i]t is not so
                                                                         matters raised and considered by the district court). Further,
much less a pollutant as it is then a pollutant in a dormant
                                                                         respondent did not file a notice of review under Minn. R.
state.” Id. This court noted the argument was similar to a claim
                                                                         Civ.App. P. 106. This court will not address issues raised by a
“that because gas in an underground tank is not a pollutant, the
                                                                         respondent who fails to file a notice of review. City of Ramsey
gas is not a pollutant when it seeps into the ground,” which it
                                                                         v. Holmberg, 548 N.W.2d 302, 305 (Minn.App.1996), review
also rejected. Id. We agree that the facts here do not fall within
                                                                         denied (Minn. Aug. 6, 1996).
the Hanson limits to the pollution exclusion, and instead fall
within the plain meaning of pollutants. Consequently, the
                                                                         Affirmed.
pollution exclusion precludes coverage.

 *6 Finally, appellants argue that there is coverage under               All Citations
an exception to the pollution exclusion that exists when an
“additional insured” is added to the policy. This exception is           Not Reported in N.W.2d, 2008 WL 2020489
found in paragraph 2(f)(1)(a) of the pollution exclusion and


Footnotes
*       Retired judge of the district court, serving as judge of the Minnesota Court of Appeals by appointment pursuant to Minn.
        Const. art. VI, § 10.
1       The relevant language in appellants' policies from 1994 to 1996 was identical and unchanged; thus we refer to a single
        policy language.
2       ISO drafts insurance policy language that insurance carriers contracting with ISO may adopt.


End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 608 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated.

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




          EXHIBIT G TO DEFENDANT’S
             MOTION TO DISMISS
        CASE Ins.
First Specialty 0:20-cv-01102-JRT-DTS        Document
                   Corp. v. GRS Management Associates, Inc.,13-1   Filed 05/29/20
                                                             Not Reported in...            Page 609 of 643



                                                           Attorneys and Law Firms
                  2009 WL 2524613
    Only the Westlaw citation is currently available.      John R. Catizone, Litchfield Cavo LLP, Tampa, FL, Gary
             United States District Court,                 I. Khutorsky, Elena Shneyderman, Stephens Lynn Klein &
                    S.D. Florida.                          Mcnicholas, Miami, FL, for Plaintiff.

            FIRST SPECIALTY INSURANCE                      Mary Park Morris, Morris & Morris PA, West Palm Beach,
                CORPORATION, Plaintiff,                    FL, Christopher Anthony Sajdera, Jonathan Seth Morris, Jay
                             v.                            Steven Levine PA, Boca Raton, FL, Diana Leigh Martin,
       GRS MANAGEMENT ASSOCIATES, INC.,                    Ricci Leopold, Palm Beach Gardens, FL, William John
    Nautica Isles West Homeowners Association,             McFarlane, III, McFarlane & Dolan, Coral Springs, FL, for
                                                           Defendants.
          Inc., and Jeannine Le and Thyng Le,
     individually and as parents natural and legal
    guardians of Thailor Le, a minor, Defendants.
                                                                             OPINION AND ORDER
    Philadelphia Indemnity Insurance Company,
         a Pennsylvania corporation, Plaintiff,            KENNETH A. MARRA, District Judge.
                             v.
    Nautica Isles West Condominium Association,             *1 This cause is before the Court upon First Speciality
                                                           Insurance Corporation's (“FSIC”) Motion for Partial
      Inc., GRS Management Associates, Inc. and
                                                           Summary Judgment (DE 10) and Philadelphia Indemnity
        Jeannine Le and Thyng Le, individually
                                                           Insurance Company's (“PIIC”) Amended Motion for
       and as parents natural and legal guardians
                                                           Summary Final Judgment (DE 89). The motions are fully
           of Thailor Le, a minor, Defendants.             briefed and ripe for review. The Court held oral argument
                                                           on the motions on July 24, 2009. The Court has carefully
                    No. 08-81356-CIV.
                                                           considered the motions and is otherwise fully advised in the
                             |
                                                           premises.
                      Aug. 17, 2009.


 West KeySummary                                              I. Background
                                                           The facts, as culled from the exhibits provided and reasonably
                                                           inferred therefrom in a light most favorable to Defendants, for
1       Insurance      Pollution                           the purpose of this motion, are as follows:
        An general liability insurer did not have a duty
        to defend an insured homeowners association        On or about May 20, 2008, the Nautica Isles West
        against a claim brought by a swimming pool         Homeowners Association, Inc. (“the Association”) and GRS
        guest. The guest alleged that he contracted the    Management Associates, Inc. (“GRS”) were named as
        Coxsackie virus from contaminants within the       defendants in an action styled Jeannine Le and Thailor Le,
        water of a pool maintained by the insured.         et al. v. Nautica Isles West Homeowners Association, Inc. et
        The insured's coverage for the guest's claims      al., Case No.2008 CA 014580XXXMB brought before the
        was barred by the pollutant exclusion of the       Circuit Court for the 15th Judicial Circuit in and for Palm
        general liability policy which applied to the      Beach County, Florida. (State court complaint, Ex. A to DE
        contaminants allegedly present in the swimming     96.) The Association is a homeowners association for the
        pool under Florida law.                            residential community known as Nautica Isles West located
                                                           in Greenacres, Florida. (State court compl. ¶ 4.) GRS is the
                                                           property management company which at all relevant times
                                                           managed the Association's property, including its swimming
                                                           pool. (State court compl. ¶ ¶ 15-17.) With respect to the
                                                           Association and GRS, the Le complaint alleges, among other
                                                           things, the following:


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      1
        CASE Ins.
First Specialty 0:20-cv-01102-JRT-DTS        Document
                   Corp. v. GRS Management Associates, Inc.,13-1   Filed 05/29/20
                                                             Not Reported in...                    Page 610 of 643


                                                                    “Pollutants” mean any solid, liquid, gaseous or thermal
  Defendant knew or should have known that said swimming            irritant or contaminant, including smoke, vapor, soot, fumes,
  pool was improperly maintained and posed a substantial            acids, alkalis, chemicals and waste. Waste includes materials
  health risk to the health, safety and welfare of those            to be recycled, reconditioned or reclaimed. (Exhibit C, p.
  individuals swimming in the defendant's swimming pool.            NI-0086)
  (State court compl. ¶ ¶ 8, 20.)
                                                                    PIIC also issued to the Association an excess liability
  On or about June 1, 2004 ... Thailor Le was swimming
                                                                    policy number PHUB020208, which covered the same period
  in the Defendant's swimming pool when Thailor Le was
                                                                    of time and which provided an additional $2,000,000 in
  exposed to the dangerous, hazardous, and unsafe sanitary
                                                                    coverage. (DE 73.) The excess policy contains a similar
  conditions of the Defendant's swimming pool. (State court
                                                                    pollution exclusion which provides as follows:
  compl. ¶ ¶ 10, 22.)
                                                                      3. Exclusions
In pre-suit correspondence, Le's counsel advised GRS that
Thailor Le was injured “after he contracted a viral infection       This insurance does not apply to:
from contaminants within the water of the Nautica Isles West
community pool.” 1 (Mar. 4, 2008 letter, Ex. B-1, attached            (p) “Bodily injury”, “personal injury” or “property
to DE 96.) An expert toxicologist's report submitted by the              damage” arising out of the discharge, dispersal, release
Les stated that Thailor Le contracted the Coxsackie virus as             or escape of smoke, vapors, soot, fumes, acids, alkalis,
a result of ingesting swimming pool water in the Nautica                 toxic chemicals, liquids or gases, waste materials or
Isles West community swimming pool. In addition, the expert              other irritants, contaminants or pollutants.
report stated that chlorination of swimming pool water is “an
                                                                         We shall have no obligation under this policy:
effective way to kill harmful microbes, including Coxsackie
viruses.” (Harold I. Zeliger Letter, Ex. B-3, attached to DE          (1) To investigate, settle or defend any claim or suit
96.)                                                                     against any insured alleging actual or threatened injury
                                                                         or damage of any nature or kind to persons or property
PIIC issued a primary general liability policy number                    which arises out of or would not have occurred but for
PHPK053395 to the Association as the Named Insured; GRS                  the “pollution hazard”, or,
also qualified as an insured under this policy. (PIIC Policy, DE
73.) PIIC's primary policy covered the period of June 30, 2003        (2) To pay any damages, judgments, settlements, loss, costs
to June 30, 2004 and provided coverage for “bodily injury”               or expenses that may be awarded or incurred by reason
in the amount of $1,000,000.00 per occurrence. The primary               of any such claim or suit of any such injury or damage,
policy contained the following Total Pollution Exclusion                 or in complying with any action authorized by law and
Endorsement (form CG 21 49 09 99) (NI-0094, Exhibit C,                   relating to such injury or damage.
DE 96.):
                                                                    As used in this exclusion:
   *2 2. Exclusions

This insurance does not apply to:
                                                                                “Pollution hazard” means an actual
  f. Pollution                                                                  exposure or threat of exposure to
                                                                                the corrosive, toxic or other harmful
  (1) “Bodily injury” or “property damage” which would not                      properties to any solid, liquid, gaseous
  have occurred, in whole or in part, but for the actual, alleged               or thermal pollutants, contaminants,
  or threatened discharge, dispersal, seepage, migration,                       irritants or toxic substances, including
  release or escape of “pollutants” at any time.                                smoke, vapors, soot, fumes, acids or
                                                                                alkalis, and waste materials consisting
The term “pollutant” is defined in the policy as follows:                       of or containing any of the foregoing.

  SECTION V-DEFINITIONS




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
        CASE Ins.
First Specialty 0:20-cv-01102-JRT-DTS        Document
                   Corp. v. GRS Management Associates, Inc.,13-1   Filed 05/29/20
                                                             Not Reported in...                    Page 611 of 643



(NI-0124, Ex. D, DE 96.)                                          (Policy, Ex. C, DE 11.)

With respect to FSIC, under policy number
FCP211000647200, effective December 5, 2003 to December              II. Summary Judgment Standard
5, 2004, FSIC provided commercial general liability coverage      The Court may grant summary judgment “if the pleadings,
to GRS pursuant to a Commercial General Liability Coverage        depositions, answers to interrogatories, and admissions on
Form, form no. CG 00 01 10 01. The named insured on the           file, together with the affidavits, if any, show that there is no
policy is G.R.S. Management Associates. (Policy, Ex. C, DE        genuine issue as to any material fact and that the moving party
11.)                                                              is entitled to a judgment as a matter of law.” Fed.R.Civ.P.
                                                                  56(c). The stringent burden of establishing the absence of
The Commercial General Liability Coverage Form provides           a genuine issue of material fact lies with the moving party.
in relevant part:                                                 Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548,
                                                                  91 L.Ed.2d 265 (1986). The Court should not grant summary
  SECTION I-COVERAGES                                             judgment unless it is clear that a trial is unnecessary, Anderson
                                                                  v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91
  COVERAGE A BODILY INJURY AND PROPERTY                           L.Ed.2d 202 (1986), and any doubts in this regard should be
  DAMAGE LIABILITY                                                resolved against the moving party. Adickes v. S.H. Kress &
                                                                  Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970).
  1. Insuring Agreement

  a. We will pay those sums that the insured becomes legally      The movant “bears the initial responsibility of informing the
  obligated to pay as damages because of “bodily injury” or       district court of the basis for its motion, and identifying those
  “property damage” to which this insurance applies....           portions of [the record] which it believes demonstrate the
                                                                  absence of a genuine issue of material fact.” Celotex Corp.,
The First Specialty policy contains a Total Pollution             477 U.S. at 323. To discharge this burden, the movant must
Exclusion Endorsement, form no. CG 21 49 09 99, which             point out to the Court that there is an absence of evidence to
provides in pertinent part as follows:                            support the nonmoving party's case. Id. at 325.

   *3 This insurance does not apply to:                           After the movant has met its burden under Rule 56(c), the
                                                                  burden of production shifts and the nonmoving party “must do
  f. Pollution
                                                                  more than simply show that there is some metaphysical doubt
  (1) “Bodily injury” or “property damage” which would not        as to the material facts.” Matsushita Electronic Industrial
  have occurred in whole or in part but for the actual, alleged   Co. v. Zenith Radio Corp. ., 475 U.S. 574, 586, 106 S.Ct.
  or threatened discharge, dispersal, seepage, migration,         1348, 89 L.Ed.2d 538 (1986). According to the plain language
  release or escape of “pollutants” at any time.                  of Fed.R.Civ.P. 56(e), the non-moving party “may not rest
                                                                  upon the mere allegations or denials of the adverse party's
The First Specialty policy contains the following definitions:    pleadings,” but instead must come forward with “specific
                                                                  facts showing that there is a genuine issue for trial.”
  SECTION V-DEFINITIONS                                           Fed.R.Civ.P. 56(e); Matsushita, 475 U.S. at 587.

  3. “Bodily injury” means bodily injury, sickness or disease     Essentially, so long as the non-moving party has had an
  sustained by a person, including death resulting from any       ample opportunity to conduct discovery, it must come forward
  of these at any time.                                           with affirmative evidence to support its claim. Anderson, 477
                                                                  U.S. at 257. “A mere ‘scintilla’ of evidence supporting the
  14. “Personal and advertising injury” means injury,
                                                                  opposing party's position will not suffice; there must be a
  including consequential “bodily injury”...
                                                                  sufficient showing that the jury could reasonably find for that
  15. “Pollutants” mean any solid, liquid, gaseous or thermal     party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir.1990).
  irritant or contaminant, including smoke, vapor, soot,          If the evidence advanced by the nonmoving party “is merely
  fumes, acids, alkalis, chemicals and waste. Waste includes      colorable, or is not significantly probative, then summary
  materials to be recycled, reconditioned or reclaimed.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
        CASE Ins.
First Specialty 0:20-cv-01102-JRT-DTS        Document
                   Corp. v. GRS Management Associates, Inc.,13-1   Filed 05/29/20
                                                             Not Reported in...                    Page 612 of 643


judgment may be granted .” Anderson, 477 U.S. 242, 249-50,         discovery privilege.”); 2 Jack B. Weinstein & Margaret A.
106 S.Ct. 2505, 91 L.Ed.2d 202.                                    Berger, Weinstein's Federal Evidence, § 408.07 (Joseph M.
                                                                   McLaughlin, ed., Matthew Bender 2d ed.2005). Thus, in
                                                                   determining insurance coverage, the Court will consider the
   III. Discussion                                                 admissions by the Les that Thailor Le's injuries were caused
 *4 FSIC moves for partial summary judgment, seeking               by a viral contaminant and/or microbe.
a ruling that it has no duty to indemnify any insured in
connection with the Le's claims in the underlying state            Turning now to the coverage issue, the Court begins, as it
court action. PIIC moves for summary judgment on both              must, by looking to the language of the insurance contract.
its duty to defend and to indemnify for the claims asserted        Under Florida law, the interpretation of an insurance contract
in the underlying state court action. Before interpreting the      is a matter of law to be decided by the Court. Gas Kwick, Inc.
insurance policies, however, the Court must first address the      v. United Pac. Inc. Co., 58 F.3d 1536, 1539 (11th Cir.1995).
facts presented regarding the underlying state case.               “When an insurance contract is not ambiguous, it must be
                                                                   given effect as it is written.” Siegle v. Progressive Consumers
The state court complaint alleged that Thailor Le was injured      Ins. Co., 819 So.2d 732, 735 (Fla.2002). An operative term
as a result of exposure to “dangerous, hazardous, and unsafe       is not ambiguous by virtue of the fact that it is not defined.
sanitary conditions” in the community swimming pool. (State        Swire Pacific Holdings, Inc. v. Zurich Ins. Co., 845 So.2d
court compl. ¶ ¶ 10, 22.) Specifically, Thailor Le “contracted     161, 166 (Fla.2003); see Jefferson Ins. Co. v. Sea World, 586
a viral infection from contaminants within the water of            So.2d 95, 97 (Fla.Dist.Ct.App.1991) (“The mere failure to
the Nautica Isles West community pool.” (Mar. 4, 2008              provide a definition for a term involving coverage does not
letter.) This viral infection was identified as the Coxsackie      necessarily render the term ambiguous”). Simply put, “where
virus, which was contracted from “ingesting swimming pool          the language in a policy is plain and unambiguous, there is no
water in the Nautica Isles West community swimming pool.”          special construction or interpretation required, and the plain
Significantly, chlorination of swimming pool water is an           language of the policy will be given the meaning it clearly
“an effective way to kill harmful microbes, [such as the]          expresses.” Fla. Farm Bureau Ins. v. Birge, 659 So.2d 310,
Coxsackie viruses.” (Harold I. Zeliger Letter.)                    312 (Fla.Dist.Ct.App.1994).

Despite Defendants' protestations, it is proper for the Court       *5 As defined under the plain language of the policy,
to consider this evidence. Neither the pre-suit letter nor the     the meaning of the term pollutant includes contaminant.
letter from the expert, Mr. Zeliger, is barred under Rule 408      Furthermore, cases from this jurisdiction have ruled that
of the Federal Rules of Evidence. To begin, the pre-suit           similar pollutant clauses encompass “contaminants” and
letter made no offer to compromise or settle the Le's claim.       microbes. See, e.g., Philadelphia Indemnity Insurance Co.
Instead, the letter merely requested that GRS provide the          v. Yachtman's Inn Condo Ass'n Inc., 595 F.Supp.2d 1319
Le's attorney with insurance information pursuant to Florida       (S.D.Fla.2009) (concluding that feces, raw sewage and
Statute § 627.4137 and information regarding the existence of      battery acid fall within the policy pollutant definition of
any third-parties who may be liable for Thailor Le's injuries.     irritant or contaminant); Nova Casualty Co. v. Waserstein,
Next, despite Defendants' complaint that Mr. Zeliger's letter      424 F.Supp.2d 1325, 1333-34 (S.D.Fla.2006) (finding
was attached to the settlement demand letter, 2 that fact, if      “living organisms,” “microbial populations,” “airborne and
true, would not require the exclusion of this letter under         microbial contaminants,” and “indoor allergens” fit the
Rule 408 of the Federal Rules of Evidence. Indeed, evidence        definition of “contaminant” and are excluded from coverage
presented during settlement negotiations does not prevent          under the pollution exclusion clause); Deni Associates of
its discovery and use as long as that evidence is otherwise        Florida, Inc. v. State Farm Fire & Cas. Ins. Co., 711
discoverable. See NAACP Legal Defense Fund and Education           So.2d 1135, 1139 (Fla.1998) (rejecting the argument that
Fund, Inc. v. United States Dept. of Justice, 612 F.Supp.          the pollutant exclusion is ambiguous because the word
1143 (D.D.C.1985) ( “Although the intent of Fed.R.Evid. 408        “contaminant” is not defined). 3 (emphasis added) Clearly,
is to foster settlement negotiations, the sole means used to       the record evidence demonstrates that the substance in the
effectuate that end is a limitation on the admission of evidence   swimming pool was a viral contaminant and a harmful
produced during settlement negotiations for the purpose of
                                                                   microbe. Thus, the pollutant exclusion applies here. 4
proving liability at trial. It was never intended to be a broad



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
        CASE Ins.
First Specialty 0:20-cv-01102-JRT-DTS        Document
                   Corp. v. GRS Management Associates, Inc.,13-1   Filed 05/29/20
                                                             Not Reported in...                       Page 613 of 643


                                                                     suggest a record could be developed in this case which might
It is important to note that Defendants have not presented any
                                                                     create a genuine issue of material fact regarding causation.
evidence which would raise a genuine issue of material fact as
to the cause of Thailor Le's injuries. The procedural posture
                                                                      *6 Based on the foregoing, the Court finds that the pollution
they have chosen to take is merely to assert that Plaintiffs have
                                                                     exclusion of both FSIC and PIIC's policies unambiguously
not proven the cause of the injuries. Plaintiffs, however, have
                                                                     apply to contaminant allegedly present in the swimming pool.
relied upon admissions from the Les, the parties claiming the
                                                                     Thus, the Court concludes that PIIC has shown that it has no
injury and the parties in the best position to know the cause.
                                                                     duty to defend or indemnify and FSIC has shown that it has
There is no reason why Plaintiffs should not be entitled to
                                                                     no duty to indemnify in the underlying litigation.
rely upon admissions from the parties claiming the injury to
prove causation in this case. No Defendant has even suggested
that the injury had a different cause. Nor can Defendants
                                                                        IV. Conclusion
rely upon a lack of discovery taken in this proceeding. The
                                                                     Accordingly, it is hereby ORDERED AND ADJUDGED as
rule that granting summary judgment is improper before a
                                                                     follows:
party has had an adequate opportunity to take discovery
applies in cases where the evidence necessary to respond to             1) FSIC's Motion for Partial Summary Judgment (DE 10)
the summary judgment motion is not within the non-moving                   is GRANTED. FSIC shall inform the Court within 10
party's possession, custody or control. Fed.R.Civ.P. 56(f); see            days from the date of entry of this Order as to how
Walters v. City of Ocean Springs, 626 F.2d 1317, 1321 (5th                 this case should proceed.
Cir.1980) 5 (a Rule 56(f) motion is more likely to be granted
                                                                        2) PIIC's Amended Motion for Summary Final Judgment
when relevant facts are in exclusive control of the opposing
                                                                           (DE 89) is GRANTED.
party). Here, the information relating to the cause of Thailor
Le's injuries is within the control of the Le Defendants and it
                                                                     The Court will separately issue judgment for PIIC.
is the evidence that they have produced which is being used
to support Plaintiff's motion. For example, the Le Defendants
                                                                     DONE AND ORDERED.
have used Dr. Zeliger's report in the state court action to
support their theory of causation. 6 The other Defendants,
who have litigated against the Les in the underlying state court     All Citations
proceeding and had the opportunity to conduct discovery
there to determine another cause, have presented nothing to          Not Reported in F.Supp.2d, 2009 WL 2524613


Footnotes
1       The letter also requested insurance information pursuant to Florida Statute § 627.4137 and information regarding third-
        parties who might be liable for Thailor Le's injuries.
2       The Court is not considering the demand letter submitted by FSIC and PIIC (Demand Letter, Ex. B, DE 11; Demand
        Letter, Ex. B-2, DE 96). There is, however, a factual dispute as to whether Mr. Zeliger's letter was attached to the demand
        letter. Of course, on a motion for summary judgment, the Court must take the facts in the light most favorable to the
        non-moving party. Thus, the Court will assume, for the purpose of these motions, that Mr. Zeliger's letter was attached
        to the demand letter.
3       The Court chooses not to follow Keggi v. Northbrook Prop. & Cas. Ins. Co., 199 Ariz. 43, 13 P.3d 785, 789
        (Ariz.App.Div.2000) (finding water-borne bacteria did not fit within definition set forth in pollutant exclusion) as suggested
        by the Le Defendants.
4       The Court need not address FSIC's argument that the fungi or bacteria exclusion endorsement applies to the facts of
        this case.
5       The decisions of the United States Court of Appeals for the Fifth Circuit, as that court existed on September 30, 1981,
        handed down by that court prior to the close of business on that date, shall be binding as precedent in the Eleventh
        Circuit, for this court, the district courts, and the bankruptcy courts in the circuit. Bonner v. Pritchard, 661 F.2d 1206,
        1207 (11th Cir.1981) (en banc).
6       At the oral argument, the parties informed the Court that this evidence was stricken in the state case, however, that fact
        does not change the Court's analysis in this case.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
        CASE Ins.
First Specialty 0:20-cv-01102-JRT-DTS        Document
                   Corp. v. GRS Management Associates, Inc.,13-1   Filed 05/29/20
                                                             Not Reported in...         Page 614 of 643



End of Document                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     6
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 615 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




          EXHIBIT H TO DEFENDANT’S
             MOTION TO DISMISS
      CASE
Guaranty         0:20-cv-01102-JRT-DTS
         Title, Inc.                              DocumentNot
                     v. Alterra Excess & Surplus Insurance..., 13-1  Filed
                                                                Reported    05/29/20
                                                                         in Fed....               Page 616 of 643


                                                                 Guaranty provides title examinations, closing services,
                                                                 escrow services, title insurance, and other services to
                 2014 WL 12601039
                                                                 customers in the commercial real estate industry. (Pl.'s Mem.
    Only the Westlaw citation is currently available.
                                                                 in Supp. at 1.) Guaranty purchased an insurance policy from
     United States District Court, D. Minnesota.
                                                                 Alterra that was effective from August 21, 2012, to August
           GUARANTY TITLE, INC.,                                 21, 2013. (Compl. ¶ 4, ECF No. 1–1; see also Answer at
          Plaintiff/Counter Defendant,                           2, ECF No. 8.) The insurance policy was a professional
                       v.                                        liability policy for title agents, abstractors, and escrow agents
                                                                 that covered “claims first made during the policy period and
    ALTERRA EXCESS & SURPLUS INSURANCE
                                                                 reported to [Guaranty] during the policy period.” (Answer Ex.
     COMPANY, Defendant/Counter Claimant.
                                                                 2 at 2.) Guaranty asserts that Alterra failed to defend Guaranty
            Civil No. 14–CV–0028 (DSD/TNL)                       or acknowledge its duties to defend and indemnify Guaranty
                             |                                   in three actions instituted during the policy period. (Compl.
                    Signed 11/19/2014                            ¶¶ 6–7.) Guaranty seeks damages and a declaratory judgment
                                                                 that Alterra has a duty to defend and indemnify it against the
Attorneys and Law Firms                                          suits it tendered to Alterra. (Id. ¶¶ 12, 17, 22, 26.)

Jeffrey R. Mulder, Jonathan P. Norrie, Minneapolis, MN, for      In response, Alterra asserts that Guaranty was aware of the
Plaintiff/Counter Defendant.                                     circumstances giving rise to the tendered claims before it
                                                                 purchased the policy and that the insurance policy therefore
Elizabeth A. Patton, Robert C. Castle, Aaron Mills Scott,
                                                                 excludes coverage for those claims. (Id. at 7, ¶¶ 1, 3.)
Oppenheimer Wolff & Donnelly LLP, Minneapolis, MN,
                                                                 Alternately, Alterra asserts that the claims are barred as prior
Joseph J. Borders, Walker Wilcox Matousek LLP, Chicago,
                                                                 or pending litigation. (Id. at 7, ¶ 2.) Alterra counterclaims for
IL, for Defendant/Counter Claimant.
                                                                 declaratory judgments that it does not have a duty to defend
                                                                 or indemnify Guaranty. (Id. at 10–11.)

                          ORDER
                                                                 Guaranty served discovery requests on Alterra on May 6,
Magistrate Judge Tony N. Leung, United States District Court     2014. (Pl.'s Mem. in Supp. at 3.) When Alterra responded to
District of Minnesota                                            the discovery, it objected to every request. (Id. at 5.) On July
                                                                 28, 2014, Guaranty sent a meet-and-confer letter challenging
 *1 This matter is before the Court, Magistrate Judge Tony       Alterra's responses. (Id. Ex. J.) On August 29, 2014, Guaranty
N. Leung, on Plaintiff Guaranty Title, Inc.'s (“Guaranty”)       filed the instant motion. (See ECF No. 15.) Guaranty seeks an
motion to compel discovery and its ancillary motions for         order compelling discovery; striking all objections asserted
fees and costs and to strike discovery objections (ECF No.       by Alterra; ordering Alterra to provide full and complete
15). 1 The Court heard oral argument on the motion. (See         responses to its discovery requests within seven days; and
ECF No. 26.) Jeffrey R. Mulder of Bassford Remele, PA            granting it the attorneys' fees and costs incurred in bringing
represented Guaranty. Joseph J. Borders of Walker Wilcox         the motion. (Pl.'s Mem. in Supp. at 17–18.)
Matousek, LLP and Aaron Mills Scott of Oppenheimer Wolff
& Donnelly LLP represented Defendant Alterra Excess &             *2 The parties have resolved most of the disputed
Surplus Insurance Company (“Alterra”). At oral argument,         discovery requests. (See ECF No. 26.) However, the parties
the Court ordered further briefing from the parties, which was   continue to disagree on the relevance of certain requests
received September 29, 2014. Based on all the files, records,    (the “Outstanding Discovery”). (See id.) Specifically, the
and proceedings herein, the Court will GRANT IN PART             Outstanding Discovery is:
and DENY IN PART the motions to compel and to strike
                                                                   Document Request No. 22: All DOCUMENTS, whether
discovery objections and DENY the motion for fees and costs.
                                                                   or not they are still in current use, that in any way
                                                                   evidence or relate to [Alterra's] guidelines, policies,
                                                                   rules, instructions, operating procedures or claims manuals
                    I. BACKGROUND                                  concerning [Alterra's] review or analysis of, and/or
                                                                   acknowledgment or denial of coverage for any claim


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
      CASE
Guaranty         0:20-cv-01102-JRT-DTS
         Title, Inc.                              DocumentNot
                     v. Alterra Excess & Surplus Insurance..., 13-1  Filed
                                                                Reported    05/29/20
                                                                         in Fed....             Page 617 of 643


  under professional liability policies issued by [Alterra],
  including without limitation policies entitled: “TITLE       (Id. at 6.)
  AGENTS, ABSTRACTOR AND ESCROW AGENTS
  PROFESSIONAL LIABILITY INSURANCE POLICY.
                                                                             Interrogatory No. 16: IDENTIFY
(Id. Ex. G at 6.)                                                            all individuals or entities to which
                                                                             [Alterra] refused to issue a liability
                                                                             insurance policy due to information or
              Document Request No. 23: All                                   potential claims disclosed to [Alterra],
              insurance     applications    [Alterra]                        including disclosures contained in an
              received     from     individuals    or                        insurance policy application, since
              entities in response to which                                  January 1, 2007.
              [Alterra] refused to issue a
              TITLE AGENTS, ABSTRACTORS
              AND         ESCROW           AGENTS              (Id. at 7.)
              PROFESSIONAL               LIABILITY
              INSURANCE POLICY due to                          The Outstanding Discovery relates to Guaranty's assertion
              information or potential claims                  that Alterra has raised a known-loss defense. (See Pl.'s Mem.
              disclosed to [Alterra] from January 1,           in Supp. at 15.) Guaranty states that this defense will require
              2007 to the present.                             Alterra to prove that “(1) Guaranty ... failed to disclose
                                                               something on its insurance application, and (2) if Alterra
                                                               had known that something, it would not have issued the
(Id. at 9.)                                                    insurance policy.” (Id. at 16.) Guaranty further states that
                                                               the Outstanding Discovery is “directly relevant to this issue
                                                               because these materials will demonstrate how Alterra has
              Document Request No. 24: All                     responded to other disclosures.” (Id.) For its part, Alterra
              insurance     applications    [Alterra]          denies that it raised a known-loss defense. (Def.'s Suppl.
              received from individuals or entities            Mem. in Opp'n at 2.) It further states that even if it had,
              in response to which [Alterra] issued            the correct standard would be whether a misrepresentation
              a TITLE AGENTS, ABSTRACTORS                      increased its risk of loss. (Id. at 5.)
              AND         ESCROW           AGENTS
              PROFESSIONAL               LIABILITY
              INSURANCE POLICY from January                                            II. ANALYSIS
              1, 2007 to the present.
                                                               A. Standard of Review
                                                               Federal Rule of Civil Procedure 26(b)(1) allows a party “to
(Id.)                                                          obtain discovery regarding any nonprivileged matter that is
                                                               relevant to any party's claim or defense.” Although relevance
                                                               is construed liberally, it “is not without bounds.” Bredemus
              Interrogatory No. 15: If [Alterra]               v. Int'l Paper Co., No. 07–cv–1349 (RHK/JSM), 252 F.R.D.
              contend[s] that [it] would not have              529, 533 (D. Minn. 2008). This Court “has considerable
              issued the POLICY or any other policy            discretion in granting or denying discovery requests.” Id. at
              of insurance to [Guaranty] if [Alterra]          534. As “requests approach the outer bounds of relevance
              had known information related to the             and the information requested may only marginally enhance
              CLAIMS, STATE THE BASIS for                      the objectives of providing information to the parties or
              [Alterra's] contention.                          narrowing the issues, the Court must then weigh that request
                                                               with the hardship to the party from whom the discovery
                                                               is sought.” Carlson Cos.v. Sperry & Hutchinson Co., 372
                                                               F.Supp. 1080, 1088 (D. Minn. 1974). “[T]he court must limit



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        2
      CASE
Guaranty         0:20-cv-01102-JRT-DTS
         Title, Inc.                              DocumentNot
                     v. Alterra Excess & Surplus Insurance..., 13-1  Filed
                                                                Reported    05/29/20
                                                                         in Fed....                 Page 618 of 643


the ... extent of discovery ... if it determines that ... the      Co. v. Dormitory Auth.—State of New York, 732 F.Supp.2d
burden or expense of the proposed discovery outweighs its          347, 362 (S.D.N.Y. 2010)). Where “the issue in th[e] case
likely benefit, considering the needs of the case, the amount      is not whether a fraud prevents coverage [but is] whether a
in controversy, the parties' resources, the importance of the      particular provision in the contract bar[s] coverage,” id. at *7,
issues at stake in the action, and the importance of the           the known-loss doctrine is inapplicable.
discovery in resolving the issues.” Fed. R. Civ. P. 26(b)(2)(C).
                                                                   In light of the above, the known-loss doctrine does not apply
                                                                   to the instant case. Guaranty's policy with Alterra contains a
B. The Outstanding Discovery Is Not Relevant To Any                “known-injury-or-damage” provision. (See Answer Ex. 2 at
Claim or Defense In This Case                                      2.) As a result, the known-loss doctrine is inapplicable. See
 *3 The Outstanding Discovery relates to Guaranty's                Sand Cos., 2010 WL 5154378, at *8.
claim that Alterra is asserting a known-loss defense. The
defense at issue is Alterra's assertion that coverage for the      Guaranty and Alterra both now point to Minnesota Statutes
tendered claims is barred because Guaranty did not disclose        § 60A.08, subd. 9, which courts also look to when an insurer
the circumstances underlying the claims on its insurance           attempts to preclude coverage due to misrepresentations by
application. (Answer at 7, ¶ 3.) 2 Guaranty states that this       an applicant. The statute provides:
defense will require Alterra to prove that “(1) Guaranty ...
failed to disclose something on its insurance application, and
(2) if Alterra had known that something, it would not have                      No oral or written misrepresentation
issued the insurance policy.” (Pl.'s Mem. in Supp. at 16.)                      made by the assured, or in the assured's
The Outstanding Discovery would then be relevant because it                     behalf, in the negotiation of insurance,
would show how Alterra has responded to similar disclosures                     shall be deemed material, or defeat
from other applicants. (Id.)                                                    or avoid the policy, or prevent its
                                                                                attaching, unless made with intent to
Alterra argues that the Outstanding Discovery pertains to                       deceive and defraud, or unless the
“unrelated claims submitted by unrelated insureds[,]” and                       matter misrepresented increases the
producing it would be “outrageously burdensome and a waste                      risk of loss.
of time and effort.” (Def.'s Mem. in Opp'n at 10.) It asserts
that its defense is only that Guaranty knew about the tendered
claims at the time it applied for the policy, and whether
                                                                   Minn. Stat. § 60A.08, subd. 9 (emphasis added).
Alterra would have issued the policy if it were aware of the
prior litigation is irrelevant to that defense. (Def.'s Suppl.
                                                                   Courts have been somewhat inconsistent in their application
Mem. in Opp'n at 4.) It further asserts that responding to
                                                                   of this and closely related statutes. Specifically, they have
these requests would require it to undertake the burden of
                                                                   differed on whether a party must show (1) only that a
reviewing every application it has accepted or rejected (that
                                                                   misrepresentation increased the risk of loss or (2) that the
is, all applications). (See ECF No. 26.) The Court agrees with
                                                                   insurer would not have issued the policy had it been aware
Alterra.
                                                                   of the misrepresentation. See, e.g., Pioneer Indus., Inc. v.
                                                                   Hartford Fire Ins. Co., 639 F.3d 461, 468 (8th Cir. 2011)
First of all, the Court notes that the “known-loss doctrine is a
                                                                   (“[I]f [insurer] can prove a misrepresentation increased its
common law concept based on the idea that insurance cannot
                                                                   risk of loss, it is entitled to avoid the policy irrespective of
be issued for a loss in which there is no longer any risk.”
                                                                   whether or not it would have issued the policy.”); Interstate
Sand Cos. v. Gorham Hous. Partners III, LLP, No. A10–113,
                                                                   Indem. Co v. Ulven, No. 07–cv–4029 (PJS/JJG), 2009 WL
2010 WL 5154378, at *7 (Minn. Ct. App. Dec. 21, 2010)
                                                                   2208213, at *7 (D. Minn. July 22, 2009) (“[T]he insurer must
(citations omitted). Courts read the known-loss doctrine into
                                                                   demonstrate that, but for the misrepresentation, it would not
insurance policies “to prevent an insured from recovering for
                                                                   have insured the risk at all.”); Ins. Co. of the State of Penn.
loss or damage that the insured already knew about at the
                                                                   v. Hoffman, 814 F.Supp. 782, 786 (D. Minn. 1993) (“ ‘[R]isk
time it procured insurance.... The known-loss doctrine applies
                                                                   of loss’ refers to the likelihood that the insurance company
in the absence of a known-injury-or-damage provision in the
                                                                   will be liable in the future” and whether an insurer would
contract itself.” Id. at *8 (citing Travelers Cas. & Surety
                                                                   have charged a higher premium for an increased cost of loss


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
      CASE
Guaranty         0:20-cv-01102-JRT-DTS
         Title, Inc.                              DocumentNot
                     v. Alterra Excess & Surplus Insurance..., 13-1  Filed
                                                                Reported    05/29/20
                                                                         in Fed....                   Page 619 of 643


is irrelevant for determining the risk of loss.); Howard v. Aid       review every application that it has received for insurance in
Assoc. for Lutherans, 272 N.W.2d 910, 912–13 (Minn. 1978)             the past seven-and-a-half years in order to provide a list of
(“[T]he focal examination must be whether an omission or              applications denied. (See Pl.'s Mem. in Supp. at 7.) Similarly,
misrepresentation substantially affects or impairs an insurer's       responding to Document Request Nos. 23 and 24 would
ability to make a reasonable decision to assume the risk of           require Alterra to search for and produce every title agent
coverage,” but “[n]either decisional nor statutory authority in       insurance application that it has received in the past seven-
this state requires more than that an insured wilfully misstate       and-a-half years. (Id. at 9.) Full compliance with Document
necessary information or intentionally mislead the insurer            Request No. 22 would require, in part, that Alterra search
into issuing a policy for coverage.”); In re Silicone Implant         the emails and documents of all of its claims adjusters,
Ins. Coverage Lit., 652 N.W.2d 46, 77 (Minn. Ct. App. 2002)           their superiors, and other employees. (See id. Ex. G at 6.)
(stating that the risk of loss is increased if a misrepresentation    Because the documents sought are at most tenuously relevant,
“impairs the insurer's ability to make a reasonable decision          the Court must consider the notable burden to Alterra of
initially to assume the risk of coverage,” but also “when             producing the documents.
there is a greater likelihood that the insurer will be liable in
the future than there would have been if the facts were as            The Court notes, however, that insofar as the Outstanding
the insured stated them to be”), rev'd on other grounds, 667          Discovery encompasses requests related to Guaranty and not
N.W.2d 405 (Minn. 2003).                                              to unrelated third parties, it is relevant. For example, the
                                                                      production of “[a]ll [documents], whether or not they are
 *4 The Eighth Circuit recently decided a case that is                still in current use, that in any way evidence or relate to
instructive on this point. In that case, as here, the “[Plaintiff–    [Alterra's] guidelines, policies, rules, instructions, operating
Insured] contend[ed] the correct legal standard [under Minn.          procedures or claims manuals[,]” (Pl's Mem. in Supp. Ex.
Stat. § 60A.08(9)] requires an insurer to prove, but for              G at 6), would be extremely burdensome and many of the
the misrepresentations, it would not have issued a policy.”           documents produced would be irrelevant. The “guidelines,
Pioneer Indus., 639 F.3d at 467. However, the Eighth Circuit          policies, rules, instructions, operating procedures or claims
noted that “Minn. Stat. § 60A.08(9) does not contain a ‘but           manuals” that Alterra applied and considered in issuing
for’ requirement[.]” Id. at 468. It held that “if [Defendant–         Guaranty insurance or in rejecting its claim, however, are
Insurer] can prove a misrepresentation increased its risk of          relevant and subject to production. Similarly, other subsets
loss, it is entitled to avoid the policy irrespective of whether or   of the Outstanding Discovery that relate directly to Guaranty
not it would have issued the policy[,]” because “[a]n increase        (and not unrelated parties) must be produced to the extent that
in the risk of loss is all that is required in order to trigger       Alterra has not already produced them.
application of Minn. Stat. § 60A.08(9)[.]” Id. “[A]n insurer
is not required to further prove that it would never have             In sum, the majority of the Outstanding Discovery is not
issued the policy but for the misrepresentations.” Id. Under          relevant to the claims or defenses in this action and its
the Eighth Circuit's analysis, therefore, Alterra does not have       production would place a substantial burden upon Alterra.
to prove that “it would never have issued the policy but for          Within the Outstanding Discovery, however, subsets of
the misrepresentations.” See id. Alterra only has to prove that       information that relate directly to Guaranty and Alterra's
the misrepresented facts increased its risk of loss. See id.          relationship and dispute, and not to how Alterra treated
                                                                      unrelated third parties, are relevant and must be produced.
Taking its lead from the Eighth Circuit, the Court concludes          Therefore, in accordance with the principles established
that the Outstanding Discovery is not relevant to the claims          herein, the Court will grant in part and deny in part the
or defenses in this case. “[A]n insurer is not required to ...        motions to compel and strike discovery objections. Because
prove that it would never have issued the policy but for the          Guaranty's motion to compel has been denied in part, its
misrepresentations.” Id. Thus, whether Alterra rejected or            motion for fees and costs will be denied. See Fed. R. Civ. P.
accepted other insurance applications is not relevant to any          37(a)(5)(A).
claims or defenses in this action.

The Court further notes that responding to the Outstanding
                                                                                          III. CONCLUSION
Discovery would be extremely burdensome. For example,
answering Interrogatory No. 16 would require Alterra to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
      CASE
Guaranty         0:20-cv-01102-JRT-DTS
         Title, Inc.                              DocumentNot
                     v. Alterra Excess & Surplus Insurance..., 13-1  Filed
                                                                Reported    05/29/20
                                                                         in Fed....                  Page 620 of 643


 *5 Based on all the files, records and proceedings herein, IT         4. Each party shall bear its own costs; and
IS HEREBY ORDERED that
                                                                       5. Failure to comply with any provision of this Order
    1. Guaranty's motion to compel (ECF No. 15) is
                                                                          or any other prior consistent Order shall subject the
      GRANTED IN PART and DENIED IN PART as
                                                                          non-complying party, non-complying counsel and/or the
      described above;
                                                                          party such counsel represents to any and all appropriate
    2. Guaranty's motion to strike Alterra's objection to                 remedies, sanctions and the like, including without
      Guaranty's first set of interrogatories and request for             limitation: assessment of costs, fines and attorneys'
      production of documents (ECF No. 15) is GRANTED                     fees and disbursements; waiver of rights to object;
      with respect to the discovery compelled under this Order            exclusion or limitation of witnesses, testimony, exhibits
      and DENIED with respect to all other discovery;                     and other evidence; striking of pleadings; complete or
                                                                          partial dismissal with prejudice; entry of whole or partial
    3. Guaranty's motion to order Alterra to provide response             default judgment; and/or any other relief that this Court
       to Guaranty's first set of interrogatories and requests            may from time to time deem appropriate.
       for production within seven days (ECF No. 15) is
       GRANTED with respect to the discovery compelled
                                                                     All Citations
       under this Order and DENIED with respect to all other
       discovery;                                                    Not Reported in Fed. Supp., 2014 WL 12601039


Footnotes
1       Guaranty initially also requested an Order to amend the discovery schedule to allow it, and only it, more time to conduct
        discovery. (Pl.'s Mem. in Supp. at 18, ECF No. 18.) On October 9, 2014, the parties filed a Stipulation to Amend the Pretrial
        Scheduling Order (ECF No. 29) that resolved the parties' scheduling disagreements, and consequently that motion is
        no longer before the Court.
2       Guaranty originally pointed to three different defenses as being known-loss defenses (Pl.'s Mem. in Supp. at 15).
        However, two of the defenses are based purely on the contract terms and Guaranty appears to acknowledge now that only
        one defense raised could potentially constitute a known-loss defense. (See Letter from Jeffrey R. Mulder to Magistrate
        Judge Tony N. Leung (Sept. 29, 2014) at 4.)


End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 621 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




           EXHIBIT I TO DEFENDANT’S
              MOTION TO DISMISS
      CASE 0:20-cv-01102-JRT-DTS
Sand Companies,                              Document
                Inc. v. Gorham Housing Partners III, LLP, Not13-1   Filed
                                                              Reported     05/29/20
                                                                       in N.W.2d...              Page 622 of 643


                                                                in International Insurance Company of Hannover, Ltd.'s
                                                                policy and the known-loss doctrine, we reverse and remand in
                  2010 WL 5154378
                                                                part. We affirm the district court judgments on all other issues.
    Only the Westlaw citation is currently available.
                                                                On remand, the district court should determine which insurer
  NOTICE: THIS OPINION IS DESIGNATED AS                         must indemnify SCI depending on whether Hannover's
UNPUBLISHED AND MAY NOT BE CITED EXCEPT                         known-injury-or-damage provision precludes coverage.
 AS PROVIDED BY MINN. ST. SEC. 480A.08(3).

             Court of Appeals of Minnesota.
                                                                                            FACTS
       SAND COMPANIES, INC., Respondent,
                                                                Gorham Housing Partners hired SCI in 2001 to be the general
                           v.
                                                                contractor for its Heritage Park Estates apartment project. SCI
          GORHAM HOUSING PARTNERS
                                                                subcontracted with Superior Fire to install the apartment's
             III, LLP, et al., Defendants,                      garage sprinkler system. The subcontract required Superior
          International Insurance Company                       Fire to obtain various kinds of insurance, including general-
            of Hannover, Ltd., Appellant,                       aggregate and products-completed insurance and to name
    Cincinnati Insurance Companies, Respondent.                 SCI as an “additional insured” under the policy. At the
                                                                time it signed the subcontract, Superior Fire was insured
                        No. A10-113.                            by United National under a Commercial General Liability
                              |                                 (CGL) insurance policy. But a year later, its United National
                        Dec. 21, 2010.                          policy expired and it obtained a replacement CGL policy
                                                                issued by Hannover. This policy lasted for less than a year,
Attorneys and Law Firms
                                                                and in August of 2003 it was cancelled for non-payment of
Thomas G. Jovanovich, Matthew W. Moehrle, Rajkowski             premium. That summer, Superior Fire completed its work on
Hansmeier, Ltd., St. Cloud, MN, for respondent Sand             the sprinkler system, and by fall, Heritage Park Estates was
Companies, Inc.                                                 substantially complete.

Sharon L. Van Dyck, Van Dyck Law Firm, PLLC, St. Louis          Winter brought pipe breaks. On December 13, 2003, a garage
Park, MN, and Gregory J. Johnson, GJohnson Law PLLC,            sprinkler pipe froze and burst. The pipe was repaired. On
Apple Valley, MN, for appellant.                                December 18, Ted Lindberg of SCI sent a letter to Greg
                                                                Schell of Superior Fire expressing his concern that cold
Sean J. Mickelson, Terhaar, Archibald, Pfefferle & Griebel,     weather would lead to more breaks and asking Superior
LLP, Minneapolis, MN, for respondent Cincinnati Insurance       Fire to participate in any repair costs. On January 6, 2004,
Companies.                                                      Hannover issued a new CGL policy to Superior Fire. Two
                                                                weeks later, on January 20, sprinkler pipes located in the first
Considered and decided by MINGE, Presiding Judge;
                                                                floor atrium broke, but did not cause other damage. The pipes
TOUSSAINT, Judge; and ROSS, Judge.
                                                                were repaired. Two days later an elbow pipe located in a third-
                                                                floor apartment broke, damaging the apartment. In February,
                                                                a fire protection specialist issued SCI a report listing areas of
               UNPUBLISHED OPINION
                                                                concern and concluding that “modifications to the design and
ROSS, Judge.                                                    installation of the sprinkler systems are necessary to bring this
                                                                installation to minimum code compliance.” The following
 *1 This insurance coverage appeal arises from judgments        spring, SCI performed and financed a retrofit of the sprinkler
in a successful declaratory judgment action brought by Sand     system.
Companies, Inc. (SCI) to establish that one or both of
its two insurers were required to indemnify it for costs it     Autumn brought litigation. Gorham sued SCI and Superior
incurred while retrofitting a faulty garage sprinkler system.   Fire seeking recovery for out-of-pocket expenses and
Because we hold that the district court erred by failing to     consequential damages resulting from defective design,
distinguish between the known-injury-or-damage provision        construction, and installation of the sprinkler system. In April



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
      CASE 0:20-cv-01102-JRT-DTS
Sand Companies,                              Document
                Inc. v. Gorham Housing Partners III, LLP, Not13-1   Filed
                                                              Reported     05/29/20
                                                                       in N.W.2d...                    Page 623 of 643


2008, a jury made findings on, among other things, liability           The district court entered its findings of fact, conclusions of
for the breaks and costs of the repairs. Posttrial motions             law, and order for judgment in the Gorham-SCI-Superior Fire
were argued and pending when SCI commenced a declaratory               trial. In relevant part, the court found that Superior Fire was
judgment action, out of which this appeal arose. SCI asked             responsible for the December 2003 pipe break, that no party
the district court to declare whether Hannover, or its own             was responsible for the December 2004 and January 2005
insurer, Cincinnati, had a duty to indemnify it for expenses           pipe breaks, and that Gorham was responsible for the January
from its retrofitting the sprinkler system. All parties in the         22, 2004, pipe break. It also held that $314,629.17 would
declaratory judgment action moved for summary judgment.                compensate SCI for the reasonable cost of repair work of the
In the meantime, the district court ruled on Gorham's pending          garages.
motion for judgment as a matter of law in its lawsuit against
SCI. It issued an order for judgment finding Superior 100%             The district court then held a trial on remaining fact issues in
negligent for the pipe breaks of December 2003 and January             SCI's declaratory judgment action. Three witnesses testified:
2004 but not for additional pipe breaks on December 2004 or            Greg Miller, president of Superior Fire, Leo Sand, chairman
January 2005.                                                          of SCI, and Ted Lindberg, SCI's project manager for the
                                                                       Heritage Park project. On November 19, 2009, the district
 *2 The district court later ruled on the cross-motions for            court determined that the known-loss doctrine did not bar
summary judgment in SCI's declaratory judgment action.                 coverage under Hannover's policy and that the consent
It granted summary judgment in favor of SCI and denied                 provisions in Hannover's policy also did not bar coverage.
summary judgment for Hannover and Cincinnati.
                                                                       Hannover and Cincinnati both appeal from summary
The district court held that SCI is entitled to indemnification        judgment and the posttrial judgment in the declaratory
for its costs by at least one of its insurers. Specifically, it held   judgment action.
as follows:

  • SCI was obligated by its contract with Gorham to repair
     the sprinkler system.                                                                      DECISION

  • SCI was an “additional insured” under Hannover's policy.           Hannover and Cincinnati both appeal from the summary
                                                                       judgment order and the final judgment. Generally, any
  • Hannover's policy was in effect at the time of some of the         challenge to the denial of a summary judgment motion based
     occurrences.                                                      on the existence of factual issues becomes moot once the jury
                                                                       reaches a verdict on that factual issue. Bahr v. Boise Cascade
  • SCI was also insured under Cincinnati's policy.                    Corp., 766 N.W.2d 910, 918 (Minn.2009). But we have
                                                                       recently clarified that when the denial of summary judgment
  • SCI's repairs and retrofits are damages because of
                                                                       is based on a question of law, the denial can be reviewed in an
    “property damage” as defined in both Hannover and
                                                                       appeal from the judgment. Schmitz v. Rinke, 783 N.W.2d 733,
    Cincinnati's policies.
                                                                       744 (Minn.App.2010), review denied (Minn. Sept. 21, 2010).
  • The pipe breaks were “occurrences” as defined in both
     the Hannover and Cincinnati policies.                             We apply the following standard of review to all of the
                                                                       issues raised in this appeal. With respect to the legal issues
  • Exclusions (l ), (m), and (n) do not bar coverage under            resolved at summary judgment, we review de novo “whether
     either policy.                                                    there are any genuine issues of material fact and whether
                                                                       the district court erred in applying the law.” Wanzek Constr.,
  • Cincinnati's policy was secondary to Hannover's, which
                                                                       Inc. v. Employers Ins. of Wausau, 679 N.W.2d 322, 324
     was primary.
                                                                       (Minn.2004). With respect to our review of the declaratory
The district court also concluded that fact issues remained            judgment, we apply a clearly erroneous standard as to factual
regarding whether the known-loss doctrine would exclude                findings and review the district court's legal conclusions
coverage and whether SCI obtained the necessary consent                de novo. Onvoy, Inc. v. ALLETE, inc., 736 N.W .2d 611,
from Hannover to do the retrofit work.                                 615 (Minn.2007). We review de novo the interpretation
                                                                       of particular provisions of the insurance policies and their



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
      CASE 0:20-cv-01102-JRT-DTS
Sand Companies,                              Document
                Inc. v. Gorham Housing Partners III, LLP, Not13-1   Filed
                                                              Reported     05/29/20
                                                                       in N.W.2d...                Page 624 of 643


application to the facts. Franklin v. W. Nat'l Mut. Ins. Co.,    caused by an ‘occurrence’ that takes place in the ‘coverage
574 N.W.2d 405, 406 (Minn.1998). And in doing so, “words         territory’; and (2) the ... ‘property damage’ occurs during the
are to be given their natural and ordinary meaning and any       policy period. Hannover claims that all damages stemmed
ambiguity regarding coverage is construed in favor of the        from either the December 13, 2003, pipe break or the faulty
insured.” Am. Family Ins. Co. v. Walser, 628 N.W.2d 605, 609     pipe design, both of which occurred before the inception of
(Minn.2001).                                                     its policy, and it maintains that the January pipe breaks were
                                                                 not occurrences.

                                                                 We first address whether the January pipe breaks were
                              I
                                                                 occurrences. The policy defines “occurrence” as “an accident,
 *3 We first address whether SCI is an additional insured        including continuous or repeated exposure to substantially the
under Superior Fire's insurance policy with Hannover. The        same general harmful conditions.” “Accident” is not defined
“additional insured” provision in the contract between           in the policy, but has been held to mean “an unexpected,
Hannover and Superior Fire provides that the policy              unforeseen, or undesigned happening or consequence from
“is amended to include as an insured any person or               either a known or unknown cause.” Hauenstein v. St. Paul-
organization ... to whom [Superior Fire is] obligated by valid   Mercury Indem. Co., 242 Minn. 354, 358-59, 65 N.W.2d 122,
written contract to provide such coverage.”                      126 (1954).


Hannover claims that it is required to insure SCI only           The district court found that “based on the testimony of
while Superior Fire's work was in progress but not after it      all three witnesses, none of the parties knew until after
was completed. It rests its argument on Seward Housing,          the January 2004 pipe breaks that the pipe bursts would
in which the supreme court held that the insurer of a            continue to occur until repaired.” Based on this finding,
subcontractor was required to include the contractor as an       we hold that the January pipe breaks were accidents, and
additional insured only while the subcontractor's work was       therefore, occurrences; they were unexpected, unforeseen,
in progress. Seward Housing Corp. v. Conroy Bros. Co., 573       and undesigned happenings or consequences from another
N.W.2d 364 (Minn.1998). But Seward is not on point. The          cause.
subcontractor there was required to purchase only general
liability insurance, not completed-operations coverage. Id. at    *4 We next address whether Hannover's policy covers
367. Here, Superior Fire was obligated by contract to provide    damages stemming from multiple occurrences, at least one
insurance for SCI after the work was completed. Paragraph        of which occurred before the start of the policy. Minnesota
seven of its subcontract with SCI specifically required          law follows the “actual injury rule” such that a “liability
Superior Fire to obtain both general liability insurance and     policy is ‘triggered’ if the complaining party ... is actually
completed-operations insurance. Based on the plain meaning       damaged during the policy period, regardless of when the
of these two relevant contract provisions, we hold that SCI      underlying negligent act occurred” and that “an insurer is on
was an additional insured under Superior Fire's policy with      the risk ... if, during the period of one of its policies, there is
Hannover.                                                        property damage.” Wooddale Builders v. Maryland Cas. Co.,
                                                                 722 N.W.2d 283, 292 (Minn.2006). And “[t]his is true even
                                                                 though an excluded cause may have also contributed to the
                                                                 loss.” Henning Nelson Constr. Co. v. Fireman's Fund Am. Life
                              II                                 Ins. Co., 383 N.W.2d 645, 653 (Minn.1986). The supreme
                                                                 court has concluded that “there is no reason for the insured's
We next address whether SCI's costs to retrofit the sprinkler
                                                                 coverage, or the insurers' obligations, to be diminished simply
system are covered under the insurance policies. Both
                                                                 because the damages arise from a series of events rather than
Hannover and Cincinnati claim that the retrofit does not
                                                                 a single discrete occurrence.” Wooddale, 722 N.W.2d at 296.
address “damages” that were the result of an “occurrence”
covered under their respective policies. We first address
                                                                 It is undisputed that the pipes broke several times and that
Hannover's arguments.
                                                                 some of the breaks occurred in January, while Hannover's
                                                                 policy was in effect. It is also undisputed that at least one
Hannover's policy states that the insurance “applies to ...
                                                                 of the January pipe breaks damaged the building. Following
‘property damage’ only if: (1) the ... ‘property damage’ is


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
      CASE 0:20-cv-01102-JRT-DTS
Sand Companies,                              Document
                Inc. v. Gorham Housing Partners III, LLP, Not13-1   Filed
                                                              Reported     05/29/20
                                                                       in N.W.2d...                  Page 625 of 643


Wooddale, as long as one or more occurrences leading to the         Cincinnati's reliance on Thermex v. Fireman's Fund Ins. Cos.,
retrofit occurred during Hannover's policy period, Hannover         393 N.W.2d 15 (Minn.App.1986) is misplaced. In Thermex,
is liable.                                                          we stated that “replacement costs related to defective work
                                                                    and materials, does not fit within the policy definition of
We turn to Cincinnati's arguments. Cincinnati argues that the       property damage.” 393 N.W.2d at 17. But we specifically
retrofit does not address “property damage” that was the result     noted that the complaint “does not allege that Thermex's
of an “occurrence” under its policy, but for different reasons.     faulty workmanship caused any physical damage to the
First, it claims that it is not required to indemnify SCI for the   building,” id., and that therefore, “this case is distinguishable
cost to retrofit the sprinkler system because the faulty system     from cases in which an insurer was held obligated to defend
is not “property damage.” Second, it argues that at the time        its insured for faulty workmanship which caused physical
the retrofit was made, there was no “occurrence” because the        damage.” Id. Thermex does not control because here, there
pipes that had broken were already fixed.                           is no allegation that the sprinkler system was a result of
                                                                    defective work or materials; it was a design defect and
With regard to Cincinnati's first argument, the supreme court       accident, and the sprinklers in this case did cause physical
has defined “damages because of property damage” to include         damage to the property when the pipes broke. This case fits
“damages which are causally related to an item of ‘property         squarely within the line of cases from which Thermex was
damage.’ “ Federated Mut. Ins. Co. v. Concrete Units, Inc.,         distinguished.
363 N.W.2d 751, 757 (Minn.1985). And Cincinnati's policy
defines property damage in part, as “[p]hysical injury to           We now turn to Cincinnati's other argument-that the damages
tangible property.” There is no dispute that the pipe breaks        were not the result of an “occurrence” because the sprinkler
caused physical injury to tangible property. They damaged           system was restored to operation. Cincinnati relies on Bright
the building and the pipes themselves. The breaks therefore         Wood Corp. v. Bankers Standard Ins. Co., 665 N.W.2d
constitute property damage. And the district court found that       544, 549 (Minn.App.2003), review denied (Minn. Sept. 24,
the retrofit was “causally related” to the damage from the          2003), for the proposition that damage “because of repairs
pipe breaks. We are not convinced by Cincinnati's contention        deliberately undertaken” is not an occurrence. Contrary to
made during its oral argument that “the costs to retrofit the       Cincinnati's characterization, the Bright Wood court never
system are related to the fact that it was defectively designed     held that there was no occurrence. The damages at issue
and installed in the first instance” and not related to the pipe    in Bright Wood were the costs of replacing a particular
breaks, because the causal connection between the pipe burst        component in its windows that was not up to specifications.
and the retrofit was a factual finding, and we will not disturb     Id. at 548. The installation of a faulty window component was
factual findings absent clear error. Onvoy, Inc., 736 N.W.2d        an occurrence, which necessitated its replacement. Id. The
at 615. We hold that the damages, which the district court          court denied coverage not because there was no occurrence
held were causally related to an item of property damage, are       but because of an exclusion. Id. Cincinnati misreads the
“damages because of property damages” under Cincinnati's            Bright Wood court's statement that “[t]he resulting damage
policy.                                                             is not an accidental occurrence.” Id. at 549. This statement
                                                                    refers to the “incidental damage to the finish, hardware,
 *5 The supreme court's holding in Federated Mutual is              and weather-stripping” that was incurred when replacing the
instructive. The supreme court there held that the damages          portion of the window that was defective. Id. at 548. The
caused by defective concrete were property damage. 363              incidental damage to other parts of the window (that were
N.W.2d at 756-57. The court did not directly discuss the            damaged only because of the window replacement-the cost of
issue of whether the damaged concrete itself was “property          which was excluded by the “your work exclusion”) was not
damage,” but because it held that an exclusion for property         covered because the replacement was not an occurrence. Id.
damage excluded coverage of the costs of the concrete,              at 549.
the court must have assumed the concrete was property
damage. Id. at 755-57 (citing to exclusion (n), which excludes       *6 Bright Wood adds only that incidental damages caused by
“property damage to the named insured's products” (emphasis         the retrofit here would not qualify as damages arising out of
added)).                                                            an occurrence because the retrofit is not an occurrence. But all
                                                                    costs related to the retrofit arise out of the separate occurrence
                                                                    of the pipe break. It is therefore unnecessary to decide whether



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
      CASE 0:20-cv-01102-JRT-DTS
Sand Companies,                              Document
                Inc. v. Gorham Housing Partners III, LLP, Not13-1   Filed
                                                              Reported     05/29/20
                                                                       in N.W.2d...                  Page 626 of 643


the retrofit itself is an occurrence. Cincinnati offers no other    interpretation because “your” is defined in the contract as the
reason to disregard the district court's finding that the pipe      named insured, and Superior Fire is the named insured.
bursts were “occurrences” as defined by the policy.
                                                                    Taken together, these exclusions purportedly prevent
                                                                    coverage for property damage to, arising out of a defect in,
                                                                    or costs to repair or replace any of Superior Fire's work.
                              III
                                                                    But because an overriding, coverage-granting, additional-
We turn to whether the CGL policies require the insurers            insured endorsement that specifically provides for coverage
to indemnify SCI without a judicial finding of liability.           for SCI “with respect to liability for ... ‘property damage’
Hannover and Cincinnati claim that SCI was never legally            arising solely out of [Superior Fire's work]” also applies, and
obligated to pay for the retrofit because the trial court did not   this coverage-granting provision explicitly “modifies” the
find Superior Fire or SCI at fault for the January 2004 pipe        insurance provided, we hold that the business-risk exclusions
breaks. Hannover offers no caselaw to support its position.         do not apply.
Cincinnati relies on St. Paul Fire and Marine Ins. Co. v. A.P.I.,
Inc., 738 N.W.2d 401, 409 (Minn.App.2007), review denied            *7 We therefore do not discuss the other bases on which we
(Minn. Dec. 11, 2007), for the broad proposition that “[a] duty     might reach the same conclusion.
to indemnify arises when the insured is legally obligated to
pay damages as a result of a judgment or settlement.” But
St. Paul Fire is a statute-of-limitations case. Id. We merely                                       V
held that the statute of limitations begins when the judgment
is entered. Id. We did not declare that a judicial finding of       We next address whether the district court erred by
liability is required to trigger the CGL policy.                    interpreting Hannover's known-injury-or-damage provision
                                                                    under the known-loss doctrine. In relevant part, the known-
The district court held that the contract between SCI and           injury-or-damage provision states that the “insurance applies
Gorham created a legal obligation to pay because the contract       to ... ‘property damage’ only if ... [p]rior to the policy period,
stated, “the Contractor shall be responsible to the Owner for       no insured ... knew that ... ‘property damage’ had occurred, in
acts and omissions of the Contractor's ... subcontractors and       whole or in part.” Hannover claims that the parties were aware
their agents and employees.” The district court's holding is        of the damage after the first pipe burst and that, therefore, this
supported by the plain language of the insurance policy, which      exclusion precludes coverage.
merely states the term, “legal obligation.” See Am. Family
Ins. Co., 628 N.W.2d at 609 (“When interpreting an insurance        In its order denying summary judgment, the district court
contract, words are to be given their natural and ordinary          held that whether the parties knew the pipe bursts would
meaning and any ambiguity regarding coverage is construed           continue until repaired was a material fact issue. At trial, the
in favor of the insured.”); cf. Waznek, 679 N.W.2d at 324           district court considered the December 18 letter sent from
(stating that Wanzek was “forced” by its contract with the city     SCI to Superior Fire advising that future cold weather will
to replace stones for a swimming pool after its subcontractor       bring additional line breaks and water damage, and it received
filed for bankruptcy).                                              the conflicting testimony of three witnesses. It found that
                                                                    “based on the testimony of [the] witnesses, none of the parties
                                                                    knew until after the January 2004 pipe breaks that the pipe
                                                                    bursts would continue to occur until repaired. Therefore,
                               IV
                                                                    the known loss doctrine does not apply to bar Hannover's
Because we have concluded that the costs to retrofit the            coverage.” (Emphasis added.)
sprinkler system are covered under both policies, we now
address whether any of the exclusions in Hannover's policy          We hold that the district court erred by construing the known-
are applicable. Hannover claims that the so-called “business-       injury-or-damage provision as if it were incorporating the
risk” exclusions, which are exclusions (l ), (m), and (n), bar      known-loss doctrine. The known-loss doctrine is a common
coverage. It also urges us to read these exclusions such that       law concept based on the idea that insurance cannot be issued
“your work” refers to Superior Fire's work. We agree with this      for a loss in which there is no longer any risk. Waseca Mut.
                                                                    Ins. Co. v. Noska, 331 N.W.2d 917, 924-25 n. 6 (Minn.1983).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
      CASE 0:20-cv-01102-JRT-DTS
Sand Companies,                              Document
                Inc. v. Gorham Housing Partners III, LLP, Not13-1   Filed
                                                              Reported     05/29/20
                                                                       in N.W.2d...                     Page 627 of 643


The supreme court has said that “where the loss has occurred
prior to the application for insurance, the relevant question
is ... whether the parties, particularly the insured, knew of the                    [T]he known-loss doctrine is a
loss at the time of application, since the knowledge would be                        ‘common law concept’ that courts read
nearly conclusive evidence as to bad faith.” Id. It is therefore                     into insurance policies in order to
a fraud-based defense. Domtar, Inc. v. Niagra Fire Ins. Co.,                         prevent an insured from recovering for
563 N.W.2d 724, 737 (Minn.1997). But the issue in this case                          loss or damage that the insured already
was not whether a fraud prevents coverage; it was whether a                          knew about at the time it procured
particular provision in the contract barred coverage.                                insurance. The doctrine reflects, in
                                                                                     essence, a public policy judgment that
Our holding is consistent with Wooddale, where the supreme                           a party should not be able to purchase
court, in trying to determine which insurers were liable,                            insurance to cover losses that one
interpreted the plain language of some of the insurers' policies                     has already incurred. The known-loss
and determined that “the terms of the policies at issue prevent                      doctrine applies in the absence of a
an insurer from becoming liable for damages to a home                                known-injury-or-damage provision in
during the insurer's policy period, if the property damage                           the contract itself.
was ‘expected’ from Wooddale's standpoint before the policy
period began.” 722 N.W.2d at 292. The court then discussed
how its determination is “supported by the rationale behind             Id. at *10. We find Travelers to be persuasive. Because the
the known loss doctrine.” Id . But although it was “supported”          district court did not determine whether the known-injury-or-
by the rationale behind the known-loss doctrine, the court did          damage provision, as written, bars coverage, we remand that
not construe the provision in accordance to the known-loss              issue to the district court.
doctrine. Id. It construed it according to its own terms. Id.
                                                                        Affirmed in part, reversed in part, and remanded.
 *8 Our holding is also consistent with a recent Southern
District of New York decision construing an identical known-
injury-or-damage provision, Travelers Cas. & Surety Co. v.              All Citations
Dormitory Auth.-State of New York, ---F.Supp.2d ----, 2010
                                                                        Not Reported in N.W.2d, 2010 WL 5154378
WL 3001729 (S.D.N.Y.2010). In Travelers, the court stated:

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
     CASE 0:20-cv-01102-JRT-DTS Document 13-1 Filed 05/29/20 Page 628 of 643



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kenneth Seifert d/b/a The Hair Place and       Civil File No: 20-cv-01102 JRT/DTS
Harmar Barbers, Inc., individually and on
behalf of all others similarly situated,

                               Plaintiffs,

v.

IMT Insurance Company,

                               Defendant.




           EXHIBIT J TO DEFENDANT’S
              MOTION TO DISMISS
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...                    05/29/20 Page 629 of 643


                                                                            Johnson Properties filed the present action alleging that
                                                                            Harleysville breached the insurance policy when it limited
     KeyCite Yellow Flag - Negative Treatment                               coverage to $25,000. The parties bring cross motions for
Disagreed With by Lead GHR Enterprises, Inc. v. American States Insurance
                                                                            summary judgment with respect to the breach of contract
Company, D.S.D., February 25, 2019
                                                                            claim. Harleysville also moves for summary judgment on
                  2013 WL 5487444
                                                                            Johnson Properties' claims for waiver/equitable estoppel and
    Only the Westlaw citation is currently available.
                                                                            a declaratory judgment regarding appraisal. Because the
     United States District Court, D. Minnesota.
                                                                            Policy provides coverage for damage caused by collapse
     KEN JOHNSON PROPERTIES, LLC, Plaintiff,                                due to the weight of rain pooling on a roof, even when
                     v.                                                     the endorsement coverage is triggered, the Court will
                                                                            grant Johnson Properties' motion for summary judgment
          HARLEYSVILLE WORCESTER
                                                                            with respect to its breach of contract claim. Additionally,
        INSURANCE COMPANY, Defendant.
                                                                            because no material issue of fact remains regarding Johnson
                 Civil No. 12–1582 (JRT/FLN).                               Properties' claims for waiver, estoppel, or declaratory
                                |                                           judgment, the Court will grant Harleysville's motion with
                         Sept. 30, 2013.                                    respect to these claims.

Attorneys and Law Firms

Alexander M. Jadin, Roeder                  Smith     Jadin,    PLLC,                             BACKGROUND
Bloomington, MN, for plaintiff.
                                                                            Johnson Properties owns a multi-unit apartment building
Andrew D. Deutsch, Meagher & Geer, PLLP, Minneapolis,                       (“the Building”) located at 1985 Grand Avenue, Saint Paul,
MN, for defendant.                                                          Minnesota. (Second Decl. of Andrew D. Deutsch, Ex. 1 (Dep.
                                                                            of Kenneth D. Johnson (“Johnson Dep.”) 6:16–23), Feb. 1,
                                                                            2013, Docket No. 31.) Ken Johnson (“Johnson”) is the sole
                                                                            owner of Johnson Properties, and manages the Building.
    MEMORANDUM OPINION AND ORDER ON
                                                                            (Johnson Dep. 6:22–7:5, 8:7–13.)
   CROSS MOTIONS FOR SUMMARY JUDGMENT

JOHN R. TUNHEIM, District Judge.
                                                                            I. THE HARLEYSVILLE INSURANCE POLICY
 *1 This is an insurance coverage dispute arising out of                    Johnson Properties obtained a Business Owners' insurance
damage to an apartment building in Saint Paul, Minnesota,                   policy (the “Policy”) from Harleysville effective from August
owned by Plaintiff Ken Johnson Properties, LLC (“Johnson                    1, 2011, through August 1, 2012. (Aff. of Alexander M. Jadin,
Properties”). Extensive rain fell on the apartment building                 Ex. A at 10, Dec. 26, 2012, Docket No. 19.) The Building
in May 2011. Due to a clogged roof drain the rain was not                   and the premises located at 1985 Grand Avenue, Saint Paul,
properly diverted from the roof. Consequently, water pooled                 Minnesota, are covered property under the Policy. (Id., Ex. A
and caused damage to the building's roof and interior ceilings              at 14–16.)
rendering at least one apartment unit uninhabitable. Johnson
Properties sought coverage for the damage under a property                  The property coverage section of the Policy provides: “We
insurance policy issued by Harleysville Worcester Insurance                 will pay for direct physical loss of or damage to Covered
Company (“Harleysville”). Harleysville provided coverage                    Property at the premises described in the Declarations caused
pursuant to an endorsement that caps coverage for damage                    by or resulting from any Covered Cause of Loss.” (Id., Ex. A
resulting from water backing up through or overflowing from                 at 51.) The Policy defines a covered cause of loss as “[r]isks of
a drain at $25,000. Harleysville determined that the damage                 direct physical loss,” unless the loss is specifically excluded
was not covered under an additional insurance provision                     in Paragraph B of the Policy's exclusions section, or limited
providing full coverage for building collapse due to the                    in Paragraph 4 of the Policy's limitations section. (Id., Ex. A
weight of rain that collects on a roof.                                     at 52.)


                                                                              A. Coverage for Water Damage


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...             05/29/20 Page 630 of 643


 *2 Paragraph B of the Policy excludes coverage for
certain water-related damages, stating, in relevant part, that       (Id., Ex. A at 36.) The Water Endorsement explicitly deletes
Harleysville:                                                        the exclusion in Paragraph B of the Policy for “Water that
                                                                     backs up or overflows from a sewer, drain or sump.” (Id., Ex.
  will not pay for loss or damage caused directly or                 A at 36, 65–66.)
  indirectly by any of the following. Such loss or damage
  is excluded regardless of any other cause or event that
  contributes concurrently or in any sequence to the loss.              B. Coverage for Collapse
  These exclusions apply whether or not the loss event results       The Policy also excludes coverage for “loss or damage caused
  in widespread damage or affects a substantial area.                by or resulting from ... [c]ollapse, except as provided in the
                                                                     Additional Coverage for Collapse.” (Id., Ex. A at 67–68.) The
  ....                                                               Policy does, however, provide coverage “if collapse results
                                                                     in a Covered Cause of Loss,” and Harleysville “will pay
  g. Water                                                           for the loss or damage caused by that Covered Cause of
                                                                     Loss.” (Id., Ex. A at 68 .) The Policy's additional coverages
  ....
                                                                     section includes coverage for building collapse. (Id., Ex. A at
      (3) Water that backs up or overflows from a sewer, drain       53–54.) Specifically, the Policy provides that Harleysville
      or sump[.]
                                                                       will pay for direct physical loss or damage to Covered
(Id., Ex. A at 65–66.) A “Water Back–Up and Sump Overflow              Property, caused by collapse of a building or any part of a
Endorsement” (the “Water Endorsement”) brings certain                  building that is insured under this policy or that contains
water damage back within the scope of the Policy's coverage.           Covered Property insured under this policy, if the collapse
(Id., Ex. A at 36.) The Water Endorsement provides:                    is caused by one or more of the following:

  A. We will pay for direct physical loss or damage to                 ....
    Covered Property, covered under Section I—Property,
                                                                       (e) Weight of rain that collects on a roof[.]
    caused by or resulting from:
                                                                     *3 (Id., Ex. A at 54–55.) The Policy defines collapse as:
  1. Water or waterborne material which backs up through
     or overflows or is otherwise discharged from a sewer or
                                                                     (1) With respect to buildings:
     drain; or
                                                                       (a) Collapse means an abrupt falling down or caving in of
  2. Water or waterborne material which overflows or is
                                                                          a building or any part of a building with the result that
     otherwise discharged from a sump, sump pump or
                                                                          the building or part of the building cannot be occupied
     related equipment even if the overflow or discharge
                                                                          for its intended purpose;
     results from mechanical breakdown of a sump pump or
     its related equipment.                                            (b) A building or any part of a building that is in danger
                                                                          of falling down or caving in is not considered to be in a
  ....
                                                                          state of collapse;
  C. The most we will pay per location for the coverage
                                                                       (c) A part of a building that is standing is not considered
    provided under this endorsement is $25,000 unless a
                                                                          to be in a state of collapse even if it has separated from
    higher Water Back–Up and Sump Overflow Limit of
                                                                          another part of the building; and
    Insurance is shown in the Declarations as applicable to
    a specified premises and then such limit applies to the            (d) A building that is standing or any part of a building that
    premises so designated.                                               is standing is not considered to be in a state of collapse
                                                                          even if it shows evidence of cracking, bulging, sagging,
         The coverage provided by the Water Back–Up and
                                                                          bending, leaning, settling, shrinkage or expansion.
         Sump Overflow endorsement is subject to the Limits of
         Insurance of Section I—Property and as such will not        (Id., Ex. A at 54.)
         increase the Limits of Insurance provided in this policy.



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...          05/29/20 Page 631 of 643


                                                                   was clogged by “helicopter” or maple tree seeds. (Johnson
  C. Appraisal                                                     Dep. 22:17–23:11.) The Fire Department noted in its incident
The Policy also contains an appraisal provision under the          report that “standing water on the roof for an undetermined
“Property Loss Conditions” section. Under the provision, if        amount of time caused it to leak into apartments below, then
Harleysville and Johnson Properties “disagree on the amount        causing ceiling collapse in several apartments.” (Jadin Aff.,
of loss” either party “may make written demand for an              Ex. D at 3.) The Fire Department referred the Building's
appraisal of the loss.” (Id., Ex. A at 70.)                        problems to the Fire Marshal citing “a concern that the roof
                                                                   may collapse.” (Id.)

             In this event, each party will select a
             competent and impartial appraiser. The                III. INSURANCE CLAIM
             two appraisers will select an umpire. If               *4 On or about May 11, 2012, Johnson Properties notified
             they cannot agree, either may request                 Harleysville of the damage to the Building. 1 Harleysville
             that selection be made by a judge                     contacted independent adjuster Alex Uhler to investigate the
             of a court having jurisdiction. The                   loss. Uhler took photographs of the damage to the Building
             appraisers will state separately the                  on May 14, 2012. (Second Deutsch Decl., Ex. 2.) The
             amount of loss. If they fail to agree,                photographs show that internal ceilings were cracked, and
             they will submit their differences to the             at least one ceiling had a hole in it. (Id., Ex. 2 at 6.) The
             umpire. A decision agreed to by any                   photographs also reveal that the roof was sagging and roof
             two will be binding.                                  joists had been broken. (Id., Ex. 2 at 1–2, 10.)


                                                                      A. The City's Inspection
(Id.) Pursuant to the appraisal provision, both parties agree to
                                                                   On May 21, 2012, the City of Saint Paul Department of
pay its own appraiser's costs, and bear the other expenses of
                                                                   Safety and Inspections inspected the Building and found a
the appraisal and umpire equally. (Id.) Finally, Harleysville
                                                                   number of deficiencies. (Jadin Aff., Ex. E.) The inspection
retains its right to deny the claim, even if an appraisal is
                                                                   report required Johnson to “[r]epair damaged structural
conducted. (Id.)
                                                                   support members in an approved manner in area of sagging
                                                                   roof section.” (Id., Ex. E at 2.) The inspection report also
II. MAY 2012 RAIN EVENT                                            condemned Unit 202 as “unfit for human habitation.” (Id.)
On May 10 and 11, 2012, approximately 2.8 inches of rain           With respect to Unit 202, the report indicated that “[t]his
fell on the Building. (Jadin Aff., Ex. G at 1.) On May             unit is condemned due to damaged and falling ceiling plaster
11, Johnson learned that water was leaking into one of             and due to damage to roof above this unit. This unit must
the Building's apartments. (Johnson Dep. 16:5–12, 17:2–            be vacated by May 23, 2012 at 10:00 am and may not be
15.) After observing the leak from the apartment's interior,       re-occupied until inspected and approved.” (Id.) The report
Johnson inspected the roof above the apartment. (Id. 18:18–        also directed Johnson to repair all water damaged areas of
22; Jadin Aff., Ex. G at 1.) On the roof, Johnson discovered a     the trim, woodwork, and walls throughout Unit 202. (Id.) The
large pool of standing water on the southern portion of the roof   City of Saint Paul apparently condemned a second unit in the
around one of the Building's two roof drains. (Johnson Dep.        Building on May 24. (Johnson Dep. 30:10–23.)
19:2–20:2.) Johnson testified that he had never had problems
with the roof drain clogging prior to May 11. (Id. 23:12–15.)
                                                                      B. Harleysville's Engineer Report
                                                                   Harleysville retained Encompass, Inc., an engineering
Johnson called his roofer, who arrived at the building and
                                                                   consulting and forensic analysis firm, to inspect the Building.
began pumping water off of the roof. (Id. 20:10–21.) Later, the
                                                                   (Jadin Aff., Ex. G.) Encompass documented its findings in
Saint Paul Fire Department arrived and assisted in the efforts
                                                                   a May 24, 2012 report. (Id.) Encompass found that a 40 by
to remove the water. (Id. 21:4–20.) Johnson's roofer was
                                                                   20 foot area of the roof “has sagged” and was sitting 10.5
then able to snake the roof drain, dislodging an obstruction
                                                                   inches lower than the adjacent roof drain. (Id., Ex. G at 2.)
approximately six to seven feet inside the drain. (Id. 21:20–
                                                                   The report also noted that “roof joists at the area of the roof
24; Jadin Aff., Ex. G at 1.) Johnson believes that the roof
                                                                   sag were broken and splintered .” (Id.) The report explained


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...              05/29/20 Page 632 of 643


that the broken roof joists caused the roof sag, and that the                   Collapse and therefore no additional
joists had fractured because they were overloaded. (Id.) The                    coverage for Collapse.
report found that “[t] he load caused by the reported extent
of ponding area would create [a] load capable of overloading
the roof.” (Id.) As for the roof's drains, the report found that   (Id., Ex. B at 4.)
“it is apparent that the south roof drain was not functioning”
and that “a clog must have been present in the south drain         Finally, Harleysville reserved all of its rights under the
pipe.” (Id.) Finally, the report concluded that “[w]ater entered   Policy in the May 29, 2012 letter. Harleysville indicated
the building through the roof after the roof structure failed.     that its investigation of the loss was ongoing and that the
The roof structure failed due to the inability of the south roof   investigation “is being conducted subject to a complete
drain to remove the rainwater from the roof, likely as a result    reservation of rights. Neither Harleysville's investigation
of the clog.” (Id., Ex. G at 3.)                                   nor this letter or any other communication is a waiver of
                                                                   Harleysville's rights under the policy or the law, whether or
                                                                   not mentioned in this letter. Harleysville reserves all rights
   C. Coverage Determination
                                                                   available to it.” (Id.) Harleysville also indicated that “its
In a May 29, 2012 letter Harleysville notified Johnson
                                                                   coverage position is based on the information available at this
Properties that it would provide coverage for the damage to
                                                                   time. Harleysville reserves the right to reconsider its coverage
the Building pursuant to the Water Endorsement. (Jadin Aff.,
                                                                   position upon receipt of additional information.” (Id.) In
Ex. B.) Harleysville stated in the letter that “it appears that
                                                                   a June 7, 2012 letter to Johnson Properties' counsel,
a clogged drain on the roof of the building caused ponding
                                                                   Harleysville confirmed its May 29 coverage determination
of water on the roof. The ponding of the water caused the
                                                                   and agreed to pay Johnson Properties $25,000 for the loss.
roof to sag. The sagging roof resulted in damage to the
                                                                   (Id., Ex. C.)
roof and water damage inside the building.” (Id., Ex. B at
1.) Therefore, Harleysville agreed “to provide coverage for
this loss under the endorsement for Water Back–Up and                 D. Johnson Properties' Engineer Report
Sump Overflow.” (Id.) Harleysville noted that “[t]he coverage      After Harleysville limited Johnson Properties' coverage to
available under the Water Back–Up and Sump Overflow                the $25,000 payable under the Water Endorsement, Johnson
endorsement is limited to a maximum of $25,000,” and               Properties hired Thatcher Engineering, Inc. (“Thatcher”) to
concluded that it would pay only that limit to Johnson because     provide a structural condition assessment of the damaged
“it appears that no other coverage is available under the policy   portion of the Building. (Jadin Aff., Ex. F.) Thatcher inspected
for this loss.” (Id ., Ex. B at 1, 4)                              the Building on July 10, 2012, and issued a report on August 1,
                                                                   2012. (Id., Ex. F at 1–2.) In its report, Thatcher observed “the
*5 With respect to additional coverage for Collapse,               complete failure and resulting collapse of primary structural
Harleysville explained:                                            roof joist beams over the east and west spans of the southerly
                                                                   half of the roof.... The failed roof joists in the west span
                                                                   have complete horizontal cracks that propagated from the
             Please be advised that it appears                     bottom edge of the joists upward into the joists.” (Id., Ex.
             there is no additional coverage                       F at 1.) The report indicated that these failed roof joists
             available for Collapse. The Exclusion                 were offering “no structural values and are supported by
             for Collapse states there is no                       adjacent roof joists through load redistribution.” (Id.) The
             coverage for Collapse unless the                      report also observed “that roof joists on the east span had
             additional coverage for Collapse                      several collapsed joists that dropped down to the ceiling and
             applies. However, the additional                      punched holes in apartment ceilings.” (Id.)
             coverage for Collapse is only available
             if there is an abrupt falling down or
             caving in of the building or part of the              IV. JOHNSON PROPERTIES' COMPLAINT
             building. Because the roof is sagging                 Johnson Properties commenced this action in state court, and
             and has not abruptly fallen down                      served Harleysville with an amended complaint in June 2012.
             or caved in, there appears to be no                   (Notice of Removal, Ex. B (“Am.Compl.”), June 29, 2012,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...            05/29/20 Page 633 of 643


Docket No. 1.) Harleysville then removed to federal court            which determine the rights and obligations of the contracting
based on diversity jurisdiction. (Notice of Removal at 2.)           parties.”). Additionally, the parties do not dispute that
                                                                     Johnson Properties complied with the requisite terms of
 *6 In its amended complaint, Johnson Properties brings              the Policy by providing Harleysville with notice of its
a claim for breach of contract based on the Policy.                  claim. Therefore, to resolve the cross motions for summary
(Am.Compl.¶¶ 21–22.) The amended complaint also contains             judgment, the Court need consider only whether Harleysville
a “waiver and estoppel” claim in Count II. (Id. ¶¶ 23–32.)           breached the contract by failing to comply with its coverage
Count II alleges that Harleysville, by paying $25,000 waived         obligations under the Policy.
all coverage defenses under the Policy. (Id. ¶ 25.) Count II
also alleges that Harleysville “misrepresented a material fact,
specifically the terms of the Collapse additional coverage              A. Interpretation of Insurance Policies
under the Policy,” with “the intention to induce the Plaintiff       In determining whether coverage exists “general principles
to accept solely the $25,000 settlement offer as full payment        of contract interpretation apply.” Lobeck v. State Farm Mut.
for the Claim.” (Id. ¶¶ 27, 29.) Count II goes on to allege          Auto. Ins. Co., 582 N.W.2d 246, 249 (Minn.1998). The goal
that “Plaintiff initially relied upon the misrepresentation of       of insurance policy interpretation is to give effect to the
Harleysville to its detriment” and “has been damaged in an           parties' intent. Eng'g & Constr. Innovations, Inc. v. L.H.
amount in excess of $50,000 as a direct result of Harleysville's     Bolduc Co., 825 N.W.2d 695, 704 (Minn.2013). The Court
inequitable conduct herein.” (Id. ¶¶ 31–32.) Finally, Johnson        must construe the terms of the policy “according to what a
Properties brings a claim for declaratory judgment demanding         reasonable person in the position of the insured would have
appraisal pursuant to the Policy and asking the Court to order       understood the words to mean.” Canadian Universal Ins.
the parties to conduct such an appraisal. (Id. ¶¶ 33–36.)            Co. v. Fire Watch, Inc., 258 N.W.2d 570, 572 (Minn.1977).
                                                                     Unambiguous language must be given its plain and ordinary
                                                                     meaning. Henning Nelson Constr. Co. v. Fireman's Fund
                                                                     Am. Life Ins. Co., 383 N.W.2d 645, 652 (Minn.1986). A
                          ANALYSIS                                   policy is ambiguous if its language “is susceptible to two or
                                                                     more reasonable interpretations,” Carlson v. Allstate Ins. Co.,
I. STANDARD OF REVIEW
                                                                     749 N.W.2d 41, 45 (Minn.2008), and ambiguous language
Summary judgment is appropriate where there are no genuine
                                                                     is construed in favor of the insured, see Bobich v. Oja, 104
issues of material fact and the moving party can demonstrate
                                                                     N.W.2d 19, 24 (Minn.1960). Whether an insurance policy
that it is entitled to judgment as a matter of law. Fed.R.Civ.P.
                                                                     is ambiguous is a question of law for the Court. Columbia
56(a). A fact is material if it might affect the outcome of the
                                                                     Heights Motors, Inc. v. Allstate Ins. Co., 275 N.W.2d 32, 34
suit, and a dispute is genuine if the evidence is such that it
                                                                     (Minn.1979).
could lead a reasonable jury to return a verdict for either party.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
                                                                      *7 Additionally, the Court construes an insurance policy as
court considering a motion for summary judgment must view
                                                                     a whole. Watson v. United Servs. Auto. Ass'n, 566 N.W.2d
the facts in the light most favorable to the non-moving party
                                                                     683, 692 (Minn.1997). Provisions must be “given a meaning
and give that party the benefit of all reasonable inferences
                                                                     in accordance with the obvious purpose of the ... contract as a
to be drawn from those facts. Matsushita Elec. Indus. Co. v.
                                                                     whole.” Republic Nat'l Life Ins. Co. v. Lorraine Realty Corp.,
Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).
                                                                     279 N.W.2d 349, 354 (Minn.1979) (citation omitted). The
                                                                     Court will not adopt a “construction of an insurance policy
II. BREACH OF CONTRACT                                               which entirely neutralizes one provision ... if the contract is
In a breach of contract case, a plaintiff must prove “(1)            susceptible of another construction which gives effect to all
formation of a contract, (2) performance by plaintiff of any         its provisions and is consistent with the general intent.” Wyatt
conditions precedent to his right to demand performance by           v. Wyatt, 58 N.W.2d 873, 875 (Minn.1953).
the defendant, and (3) breach of the contract by defendant.”
Park Nicollet Clinic v. Hamann, 808 N.W.2d 828, 833
                                                                       B. Burden of Proof
(Minn.2011). Here, it is undisputed that a contract was
                                                                     Under Minnesota law the initial burden of establishing
formed. See Olson v. Rugloski, 277 N.W.2d 385, 387
                                                                     a prima facie case of coverage rests with the insured.
(Minn.1979) (“An insurance policy is a contract, the terms of
                                                                     SCSC Corp. v. Allied Mut. Ins. Co., 536 N.W.2d 305, 311


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...            05/29/20 Page 634 of 643


(Minn.1995), overruled on other grounds by Bahr v. Boise             (2002) (defining drain as “an artificial channel by means of
Cascade Corp., 766 N .W.2d 910, 919 (Minn.2009). If the              which liquid or other matter is drained or carried off”). Here,
insured establishes coverage, the burden shifts to the insurer       the roof opening at issue had an open end at the roof's surface
to prove that a policy exclusion applies. Travelers Indem. Co.       connected to a chute which opened onto the ground on the
v. Bloomington Steel & Supply Co., 718 N.W.2d 888, 894               side of the building one story below the roof. This opening
(Minn.2006). Policy exclusions are “construed narrowly and           and chute served as a channel or pipe to divert rainwater from
strictly against the insurer.” Id. It is also the insured's burden   the roof, and therefore qualifies as a drain. Johnson Properties
to prove that an exception to an exclusion which restores            has not provided, and the Court has not found, any authority
coverage applies. SCSC Corp., 536 N.W.2d at 314.                     supporting a definition of drain that requires the pipe or
                                                                     channel to connect to a plumbing system. Instead, other courts
The Harleysville Policy at issue is an all-risk insurance            have consistently found roof openings like the one at issue
policy, therefore “coverage will exist unless a cause of loss        to be drains within the meaning of similar insurance policy
is mentioned as an excluded cause.” Sonstegard Foods Co.             provisions. See, e.g., Scorpio v. Underwriters at Lloyd's,
v. Willington Underwriting, Inc., Civ. No. 05–532, 2007              London, C.A. No. 10–325, 2012 WL 2020168, at *3 (D.R.I.
WL 1501278, at *4 (D.Minn. May 21, 2007); see also                   June 5, 2012) (finding a roof downspout to be a drain within
Sentinel Mgmt. Co. v. N.H. Ins. Co., 563 N.W.2d 296, 299             the meaning of a policy provision governing “water that
(Minn.Ct.App.1997). The parties appear to agree that the only        backs up or overflows from a drain” (alterations omitted));
potentially relevant portions of the Policy are the coverage         Potoff v. Chubb Indem. Ins. Co., 874 N.Y.S.2d 124, 125
provided for water damage under the Water Endorsement and            (N.Y.App.Div.2009). Accordingly, the Court concludes that
additional coverage for collapse. Because the burden is on the       the roof opening at issue here is a drain within the meaning
parties to establish coverage and/or an exclusion, the Court         of the Water Endorsement.
need only address the coverage and exclusion provisions of
the Policy discussed by the parties. The Court will begin by         Although the roof opening is a drain, it is not entirely clear
addressing the two possible sources of coverage—the Water            that the Water Endorsement provides coverage for the type
Endorsement and the additional coverage for collapse—in              of loss at issue here. The Water Endorsement provides that
isolation. After the Court has determined whether either or          Harleysville “will pay for direct physical loss or damage to
both provisions could provide coverage for the loss to the           Covered Property ... caused by or resulting from ... [w]ater
Building, the Court will examine how the two provisions              or waterborne material which backs up through or overflows
interact.                                                            or is otherwise discharged from a sewer or drain.” Courts
                                                                     have interpreted similar provisions in two different ways.
                                                                     Some courts have concluded that such provisions “include
   C. Coverage for Water Backing Up Through a Drain                  both water that comes up out of a sewer, drain, or sump
Harleysville argues that the Water Endorsement provides              (‘backs up’) and water that spills over from a sewer, drain,
coverage for damage to the Building. Johnson Properties              or sump (‘overflows') due to a blockage.” Cardio Diagnostic
argues, however, that the Water Endorsement does not                 Imaging, Inc. v. Farmers Ins. Exch., 150 Cal.Rptr.3d 798, 803
provide coverage because the roof drain at issue is not              (Cal.Ct.App.2012) (construing an insurance policy excluding
a “drain” within the meaning of the Water Endorsement                coverage for “[w]ater that backs up or overflows from a sewer,
because it was not connected to the Building's plumbing              drain or sump”); see also Scorpio, 2012 WL 2020168 at *3
system. Johnson Properties also appears to be arguing, in            (finding that damage from rain water which accumulated on a
the alternative, that both the Water Endorsement and the             roof due to an obstruction in a downspout was excluded from
additional coverage for collapse provide coverage for the loss       coverage as water “that backs up or overflows from” a drain).
in question. 2                                                       Other courts, however, have determined that in order for such
                                                                     a provision to be applicable “the water that caused the damage
 *8 As an initial matter, the Court finds that the roof drain        must have started in a drain and then later exited that drain.”
at issue here constitutes a “drain” within the meaning of the        Drutz v. Scottsdale Ins. Co., Civ. No. 10–3499, 2012 WL
Water Endorsement. A drain is defined as “[a] channel or pipe        665984, at *3 (D.Md. Feb. 28, 2012) (finding an exclusion
along which liquid drains away ... a pipe for leading away           for water that “backs up or overflows from a sewer, drain, or
rainwater.” Oxford English Dictionary 755 (6th ed.2007);             sump” did not apply where “due to the drain's blockage ...
see also Webster's Third New International Dictionary 685            clean water from the supply line was unable to enter the



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...           05/29/20 Page 635 of 643


drain and simply filled the toilet bowl until it eventually         damage to its property under the Policy's additional coverage
overflowed. The water that overflowed the toilet bowl and           for collapse.
caused the subsequent damage never made it into the drain
and thus could not have ‘backed up or overflowed from a
drain.’ ”); see also Surabian Realty Co. v. NGM Ins. Co.,              D. Coverage for Collapse
971 N. E.2d 268, 272 (Mass.2012) (construing a backs up             The parties dispute whether the Policy could potentially
or overflows provision “to exclude damage caused by flood           provide coverage for damage to the Building under the
waters that spread over the surface of the ground without           additional coverage for collapse. Harleysville argues that
having entered a drain, but to cover damage caused by water         because the Building is still standing additional coverage
that backed up after entering a drain”).                            for collapse does not apply. More specifically, Harleysville
                                                                    argues that although the Building's roof is sagging and the
 *9 The Eighth Circuit has not directly addressed the scope of      interior ceilings are cracked and have holes in them from
a “backs up or overflows” provision, but it has considered the      where roof joists have broken through, the Building has
scope of a “surface water” exclusion in an instructive manner.      not suffered a collapse because it has not “fallen down” or
In Noran Neurological Clinic, P.A. v. Travelers Indemnity           “caved in.” Johnson Properties argues, on the other hand, that
Co., 229 F.3d 707 (8th Cir.2000), a clinic suffered damage          collapsed roof joints and ceilings that have partially fallen
after excessive rainfall in the area. A possible blockage in        in constitute collapse of “any part of a building” within the
an atrium drain prevented diversion of the rain, and water          meaning of the Policy.
built up in the atrium, causing one of the clinic's windows to
break and water to rush into the radiology department. Id. at       The Policy excludes coverage for damage “caused by or
708. The court found that this set of circumstances did not         resulting from” collapse “except as provided in the Additional
implicate a provision in the policy for “[w]ater or sewage that     Coverage for Collapse.” The additional coverage for collapse
backs up or overflows from a sewer, drain or sump,” but was         provision indicates that Harleysville “will pay for direct
instead governed by a provision excluding damage caused by          physical loss or damage ... caused by collapse of a building
“surface water.” Id. at 709. Noran Neurological suggests that       or any part of a building ... if the collapse is caused by ...
the Eighth Circuit would find a backup or overflow provision,       [w]eight of rain that collects on a roof.” The Policy defines
such as the one at issue in the Harleysville Policy, inapplicable   collapse as “an abrupt falling down or caving in of a building
to water which, due to a blockage, was never able to enter the      or any part of a building with the result that the building
drain.                                                              or part of the building cannot be occupied for its intended
                                                                    purpose.” The Policy also indicates that any part of a building
If the Court were to interpret the Policy as providing coverage     has not collapsed if it remains standing “even if it shows
only for damage caused by water that has entered a drain            evidence of cracking, bulging, sagging, bending, leaning,
and backed up or been otherwise discharged from the drain,          settling, shrinkage or expansion” or if it is merely “in danger
it is certainly possible that the damage at issue may not           of fall down or caving in.”
be covered by the Water Endorsement to the extent it was
caused by the weight of rainwater which was never able              *10    The Court begins by considering whether the
to enter the roof drain due to the clog. However if the             collapse provision is ambiguous. 3 Numerous courts have
Court were to interpret the Policy as providing coverage for        interpreted similar collapse provisions and have reached
damage caused by water that was merely unable to enter              differing conclusions regarding whether such provisions
a drain, it is certainly possible that the damage could fall        are ambiguous. Some courts reviewing substantially similar
under the Water Endorsement. Ultimately, the Court need             policy language have concluded that the language is
not resolve the split in authority regarding potential coverage     unambiguous. See, e.g., Residential Mgmt. (N.Y.) Inc. v.
for the Water Endorsement. Instead, the Court will assume           Fed. Ins. Co., 884 F.Supp.2d 3, 9 (E.D.N.Y.2012) (finding
without deciding that Harleysville is correct that the Water        that a policy containing identical language “supplies a clear
Endorsement could provide coverage for the damage at                definition of ‘collapse’ to clarify any potential ambiguity”);
issue because, for the reasons explained below, a finding           Mount Zion Baptist Church of Marietta v. GuideOne Elite Ins.
of coverage under the Water Endorsement does not prevent            Co., 808 F.Supp.2d 1322, 1325 (N.D.Ga.2011) (finding no
Johnson Properties from recovering the full extent of the           ambiguity in a definition of collapse almost identical to that
                                                                    found in the Harleysville Policy, concluding that “[r]egardless



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...           05/29/20 Page 636 of 643


of the many meanings attributed to the word ‘collapse,’ this          of the [floor in part of the building] resulted in the entire
Court must honor the specific definition of the policy when           building being unusable for its intended purpose. [The
determining whether this loss is covered”). Courts finding            insurance company] relies on Subsections [ (b) and (c) ],
substantially similar collapse provisions unambiguous have            which would exclude the damage to [the other part of
determined that a collapse did not occur where a building             the building] because that part did not fall down or cave
“had outwardly bowed sidewalls and a sagging roof” and                in, even if it was in danger of doing so ... and was
“several of the roof rafters had collapsed and severed” but           still standing despite the unstable structural supports....
“the walls and roof ... were standing at the time of inspection.”     The conflicting results produced by application of these
Mount Zion Baptist Church of Marietta, 808 F.Supp.2d at               collapse provisions creates an ambiguity which precludes
1322 (internal quotation marks omitted); see also Mulhern             the granting of summary judgment to either party.
v. Philadelphia Indem. Ins. Co., 802 F.Supp.2d 317, 323–24
(D.Mass.2011) (declining to find additional coverage under          Id. at *5 (footnote and internal citations omitted) 4 ; see also
an identical collapse provision where “the Building's roof          Scorpio, 2012 WL 2020168 at *6 (“In this instance, part of a
split, leaving a gap of .75 inches” and “cracked open” in areas     building, the roof, deflected approximately 6 inches causing
(internal quotation marks omitted)); Rector St. Food Enters.,       the building to be unsuitable for occupancy. Thus, subsection
Ltd v. Fire & Cas. Ins. Co. of Conn., 827 N.Y.S.2d 18, 19           (a) of the collapse provision, arguably, affords coverage. In
(N.Y.App.Div.2006) (finding that a building that had large          addition, however, because the building was still standing,
cracks in its façade and was sinking, out of plumb, and leaning     subsections (b) or (d) may be read and understood to preclude
was undisputedly standing and had therefore not “collapsed”         coverage.”).
for purpose of the policy's additional coverage provision).
                                                                    The Court finds that the collapse provision in the
Other courts, however, have determined that even collapse           Policy here is ambiguous. The circumstances of this case
provisions that provide a definition of the term, such as           represent a prime example of the conflicting nature of the
the one in the Policy at issue here, are ambiguous. See             four subsections defining collapse. According to the city
Kings Ridge Cmty. Ass'n, Inc. v. Sagamore Ins. Co., 98              inspection and the reports of Harleysville's and Johnson
So.3d 74, 79–80 (Fla.Dist.Ct.App.2012) (concluding that an          Properties' engineers, it is undisputed that the roof sagged
identical collapse provision was “susceptible to more than          10.5 inches after the rain event. It is also undisputed that
one reasonable interpretation, one providing coverage, and          roof joists were overloaded by the pooling water and broke;
the other limiting coverage” where the flat roof of a clubhouse     causing part of the Building's ceiling to cave in. Such
substantially depressed, and the drop ceiling and first eleven      damage constitutes an “abrupt falling down or caving in
roof trusses deflected twelve inches); see also Malbco              of a building or any part of a building.” The result of the
Holdings, LLC v. AMCO Ins. Co., 629 F.Supp.2d 1185, 1196            sagging roof, broken joists, and hole in the ceiling was that
(D.Or.2009). Courts finding the collapse provision at issue         at least one of the apartments in the Building could not
ambiguous, have reasoned that the four-part definition of           “be occupied for its intended purpose” and was condemned
collapse provided by the Policy is internally inconsistent.         by the City of Saint Paul. Therefore, subdivision (a) of
For example, in Landmark Realty, Inc. v. Great American             the definition of collapse in the Policy could be read as
Insurance Co., Civ. No. 10–278, 2010 WL 5055805, at *1              providing coverage. See Scorpio, 2012 WL 2020168 at *6.
(D.Md. Dec. 3, 2010), the court considered an identical             Harleysville also admitted that the broken roof joists and roof
collapse provision in the context of a building where part of       sag were caused by overloading due to the ponding water,
the building's floor sunk nine inches due to decay rendering        indicating that the damage falls within the Policy's coverage
the building uninhabitable, but part of the building was            for a collapse caused by “[w]eight of rain that collects on a
unaffected. The Landmark court explained the ambiguity in           roof.” However, the Building is still standing, and the roof
the collapse provision:                                             is sagging, suggesting that no collapse occurred within the
                                                                    meaning of subdivision (d), which provides that “any part of
   *11 In sum, [the insured] relies on Subsection [ (a) ]'s         a building that is standing is not considered to be in a state
  definition of “collapse:” “an abrupt falling down or caving       of collapse even if it shows evidence of cracking, bulging,
  in of a building or any part of a building with the result that   sagging, bending, leaning, settling, shrinking or expansion.”
  the building or part of the building cannot be occupied for
  its intended purpose.” This definition of collapse clearly
  applies here because there is no dispute that the collapse


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...         05/29/20 Page 637 of 643


 *12 Because the damage caused to the Building can be             691 F.3d 948 (8th Cir.2012); see also TNT Speed & Sport
read both as constituting and not constituting a collapse         Ctr., Inc. v. Am. States Ins. Co., 114 F.3d 731, 733 (8th
within the Policy, the Court finds the collapse provision         Cir.1997) (upholding a district court's conclusion that “parties
ambiguous. 5 Accordingly, the Court will construe this            may contract out of application of the efficient proximate
ambiguity in favor of Johnson Properties, and conclude that       cause doctrine”).
the collapse provision, when considered in isolation from
the Water Endorsement, provides coverage for the collapse         To understand the import of the anti-concurrent loss
of part of the Building which was caused by the weight            provision, the Court begins by examining the concurrent
of rain that collected on the roof. See Donarski v. Lardy,        causation doctrine that the anti-concurrent loss provision is
88 N.W.2d 7, 10–11 (Minn.1958) (“[W]e ... have a well-            intended to stymie. Under the concurrent causation doctrine,
established rule in this state which is that the language of a    where an excluded peril contributes to a loss, an insured may
policy, being that selected by the insurer and for its benefit,   recover only if a covered peril is the efficient and proximate
must be clear and unambiguous, and any reasonable doubt as        cause of the loss. Chubb & Son, 691 F.3d at 952–53 (citing
to its meaning must be resolved in favor of the insured.”);       Fawcett House, Inc. v. Great Cent. Ins. Co., 159 N.W.2d 268
see also Malbco Holdings, 629 F.Supp.2d at 1197 (finding an       (Minn.1968); Anderson v. Conn. Fire Ins. Co ., 43 N. W.2d
identical collapse provision to be ambiguous and resolving        807 (Minn.1950)). Conversely, if an excluded peril is the
the ambiguity “against the insurer”); Kings Ridge Cmty, 98        efficient and proximate cause of the loss, then coverage is
So.3d at 79 (same).                                               excluded. Id. at 952; see also Colella v. State Farm Fire &
                                                                  Cas. Co., 407 F. App'x 616, 622 (3d Cir.2011) ( “[W]hen there
                                                                  are two or more causes of loss, the policyholder's claim is
   E. Interaction Between Water Endorsement and                   covered as long as the immediate or proximate cause of loss
   Collapse Coverage                                              is covered by the policy.” (alteration and internal quotation
Having determined that, in isolation, the Water Endorsement       marks omitted)). The efficient proximate cause of a loss is the
could, and the collapse provision does, provide coverage for      fundamental cause, or the cause that set the chain of events
the damage at issue, the Court must consider how the two          into motion. See Lee R. Russ & Thomas F. Segalla, 7 Couch
coverage provisions interact within the Policy. Ultimately, the   on Insurance § 101:45 (3d ed.2012). Insurance companies
Court must determine whether, if coverage is possible under       use anti-concurrent causation clauses, like the one found in
both provisions, Johnson Properties' coverage can be limited      Harleysville's Policy, in order to exclude coverage when any
to $25,000 under the Water Endorsement.                           portion of the loss was caused by an excluded event. See
                                                                  Leonard v. Nationwide Mut. Ins. Co., 499 F.3d 419, 425
                                                                  (5th Cir.2007) ( “[T]his prefatory language denies coverage
   1. The Anti–Concurrent Loss Provision                          whenever an excluded peril and a covered peril combine to
Harleysville argues that an anti-concurrent loss provision in     damage a dwelling or personal property.”). When an anti-
the Policy precludes coverage under any other covered cause       concurrent loss provision is triggered, therefore, courts need
of loss if the Water Endorsement applies and $25,000 in           not inquire into which of a covered or excluded loss was the
damage has occurred. Analysis of this contention requires         proximate cause of the damage, but simply exclude coverage
several analytical steps.                                         where any portion of the loss was caused or contributed to by
                                                                  an excluded loss.
First, the body of the Harleysville Policy (in the absence of
the Water Endorsement) excludes “loss or damage caused             *13 With this background in mind, Harleysville appears to
directly or indirectly by ... water that backs up or overflows    be arguing that the damage to the Building at issue here was
from a sewer, drain or sump.” This exclusion contains the         caused, at least in part, by water backing up or overflowing
relevant language identified by Harleysville. This lead up        from the roof drain. Harleysville argues that such coverage is
language states that the exclusion applies “regardless of any     excluded under the Policy and is subject to an anti-concurrent
other cause or event that contributes concurrently or in any      causation clause. If this clause is applied, Harleysville argues
sequence to the loss.” This lead up language is known as          the exclusion for damage caused by water backing up or
an anti-concurrent causation clause or an anti-concurrent loss    overflowing from a drain would preclude any coverage
provision, and evidences the parties' intent to contract around   caused by collapse, because an excluded cause (damage in
the concurrent causation doctrine. See Friedberg v. Chubb &
Son, Inc., 832 F.Supp.2d 1049, 1057 (D.Minn.2011), aff'd,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...          05/29/20 Page 638 of 643


excess of $25,000 caused by water backing up from a drain)
contributed, at least partially, to the loss.                         2. Simultaneous Coverage Under the Water
                                                                      Endorsement and Collapse Provision
Although Harleysville's general argument regarding the              *14 Having determined that the anti-concurrent causation
functioning of an anti-concurrent causation clause is correct,     clause does not apply, the Court must next determine whether
the Court finds that the anti-concurrent causation clause          Johnson Properties can obtain coverage under both the
in the Policy is not triggered by any of the coverages at          Water Endorsement (with its $25,000 coverage limit) and the
issue in this case. The anti-concurrent causation clause does      collapse provision.
not apply because coverage for damage resulting from a
backed up water drain is not excluded under the Policy             When faced with multiple contributors to a single damage
due to operation of the Water Endorsement. The Water               event, in the absence of an anti-concurrent loss provision,
Endorsement modifies the Policy's coverage, and states that        courts typically consider which contributor was the proximate
Harleysville “will pay for direct physical loss or damage to       cause of the damage. See, e.g., Fawcett House, Inc., 159
Covered Property ... caused by or resulting from [w]ater or        N.W.2d at 270; see also Wright v. Safeco Ins. Co. of Am., 109
waterborne material which backs up through or overflows or         P.3d 1, 6 (Wash.Ct.App.2004) (“Under the efficient proximate
is otherwise discharged from a sewer or drain.” The Water          cause rule, where a peril specifically insured against sets
Endorsement specifically amends the Policy's exclusionary          other causes in motion which, in an unbroken sequence
language regarding damage caused by water backing up or            and connection between the act and final loss, produce the
overflowing from a drain. The Water Endorsement states             result for which recovery is sought, the insured peril is
that “[w]ith respect to the coverage provided under this           regarded as the proximate cause of the entire loss, even though
Endorsement, the Water Exclusion in Section I—Property, is         other events within the chain of events are excluded from
replaced by the following exclusion[.]” The exclusion listed       coverage.” (internal quotations omitted)). Courts undertake
in the Water Endorsement does not contain the language “loss       such an analysis, however, to distinguish between covered
or damage caused directly or indirectly by ... water that backs    and excluded forces that have both contributed to a single
up or overflows from a sewer, drain or sump.” Therefore,           loss. See Fawcett House, Inc., 159 N.W.2d at 270 (“[T]he
pursuant to the Water Endorsement, damage caused by water          loss here is covered because it was directly caused by
that backs up from a drain is no longer part of the Policy's       a specifically covered risk, even though indirectly and
exclusion section. Because water that backs up from a drain        incidentally enhanced by another peril expressly excluded
is no longer part of the Policy's exclusion section it is no       from coverage.”). In other words, in applying an efficient
longer subject to the anti-concurrent causation clause that        proximate cause test, courts are attempting to parse out where
prefaces the exclusion section. For Harleysville's argument        to place the damage in the context of the policy—into an
to be persuasive, the exclusion for “loss or damage caused         excluded or included coverage provision.
directly or indirectly by ... water that backs up or overflows
from a sewer, drain or sump” expressly removed by the Water        The question of causation presented by the present case is
Endorsement would somehow have to revert back into the             unusual, because it is typically irrelevant which of multiple
Policy's exclusion section after $25,000 (the insurance limit of   covered events caused a loss, as, if coverage is found, the
the Water Endorsement) of damage caused by water backing           insurance company will pay the cost of the damage. Here,
up or overflowing from a drain had occurred. The language of       the question is relevant because one of the causes of loss is
the Water Endorsement does not support such a result. Instead      subject to a $25,000 coverage limit. The Court finds, however,
the Water Endorsement affirmatively removes the exclusion          that the efficient proximate cause inquiry undertaken by
for damage caused by water backing up or overflowing               courts to distinguish between covered and excluded causes
through a drain, and does not reinsert the exclusion into          of loss is not the appropriate inquiry when presented with
the Policy, even after the $25,000 cap on coverage has             two covered causes of loss. It would be nonsensical for a
been reached. Therefore, the Court concludes that the anti-        court to conclude that a loss was caused by both a covered
concurrent causation clause does not apply to any potential        and an excluded event because an insurance company cannot
coverage under either the Water Endorsement or the collapse        simultaneously provide and deny coverage. But there is
provision.                                                         nothing patently inconsistent in determining that a loss was
                                                                   caused by two separate kinds of covered events. Instead, the
                                                                   Court concludes that the common definition of cause, as it
                                                                   would be understood by a reasonable person in the position


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...             05/29/20 Page 639 of 643


of the insured, should be applied to determine the scope of           court considered whether the insured could receive additional
Johnson Properties' coverage.                                         coverage for collapse, even though the court had already
                                                                      determined that a water exclusion precluded coverage under
The Policy states that Harleysville “will pay for direct              the policy for the damage and that the policy contained an
physical loss of or damage to Covered Property at the                 anti-concurrent causation clause. 2010 WL 909073, at *11–
premises described in the Declarations caused by or resulting         12; see also Koskovich v. Am. Family Mut. Ins. Co., No.
from any Covered Cause of Loss.” This language is broad and           A 11–2206, 2012 WL 2369001, at *5 (Minn. Ct.App. June
indicates that Harleysville will be responsible for damages           25, 2012) (examining whether a policy provided additional
caused by or resulting from any covered cause of loss—even            coverage for collapse, even though the policy contained
where two covered causes combined to cause the damage.                an anti-concurrent loss provision and the court had already
Cause is defined as “something that occasions or effects a            concluded that the damage at issue was not covered by the
result” or “determines any motion or change or produces               policy pursuant to an exclusion for rot and mold). Because
a phenomenon.” Webster's Third International Dictionary               collapse coverage is additional insurance under the Policy, it
356 (2002); see also The American Heritage Dictionary of              is irrelevant to Johnson Properties' ability to obtain coverage
the English Language 295 (5th ed.2011) (defining cause as             under the collapse provision that the Water Endorsement may
“[t]he ... event, or condition that is responsible for an action or   also provide coverage.
result”). As explained above, it is undisputed that the weight
of rain water pooling on the roof occasioned or effected a            As a final matter, the Court notes that applying a common
collapse of the roof, ceiling, and roof joists. Additionally,         definition of the term cause avoids an interpretation of
water backing up or overflowing through a drain was a                 the Policy that would essentially render the additional
condition that was also potentially responsible for some of the       coverage for collapse a nullity. See Wyatt v. Wyatt, 58
damage caused to the building. Because the damage to the              N.W.2d 873, 875 (Minn.1953) (explaining that courts will not
Building was caused by or resulted from two covered events            adopt a “construction of an insurance policy which entirely
—the weight of rain water pooling on the roof as well as              neutralizes one provision ... if the contract is susceptible of
water backing up or overflowing from the roof drain—the               another construction which gives effect to all its provisions
plain language of the Policy dictates that Harleysville pay for       and is consistent with the general intent”). If Harleysville is
the damage. The Court has found no legal principle or any             correct both that the Water Endorsement provides coverage
portion of the Policy that would require or permit the Court          for the damage at issue, and that by providing coverage
to interpret the Policy as affording only the lowest possible         the Water Endorsement prevents Johnson Properties from
amount of coverage where two covered causes contribute to a           obtaining coverage for collapse caused by the weight of
loss. Consequently, the Court will apply the plain language of        rain pooling on the roof, the collapse provision would be
the Policy which provides coverage for losses caused by water         rendered meaningless. Because gutters and roof drains are
backing up or overflowing through a drain (albeit limited to          included in the backup or overflow provision in the Water
$25,000) and also provides full coverage for collapse caused          Endorsement, it is difficult to imagine circumstances in which
by the weight of rain pooling on a roof.                              an insured's roof would collapse due to rain water collecting
                                                                      on the roof that would not also implicate water “overflowing”
 *15 Additionally, the Court finds that application of                or “backing up” from a drain. In instances of heavy rainfall,
the common definition of cause in this circumstance is                water would likely pool on the roof only if it is not draining
consistent with the Policy's designation of collapse coverage         properly. Accordingly, adopting Harleysville's reading of the
as “additional coverage.” When considering additional                 Policy would essentially always limit the insured to $25,000
insurance, like the collapse coverage at issue here, Courts           of coverage under the Water Endorsement, instead of the
have refused to apply either anti-concurrent causation                full coverage for collapse due to the weight of rain pooling
provisions or efficient proximate cause analysis because              on a roof as described in the additional insurance section
“general exclusions listed in the Policy do not modify or             of the Policy. Because adopting a definition of “cause” that
qualify the additional collapse coverage.” State Auto. Mut.           limits Johnson Properties to recovering damages occasioned
Ins. Co. v. R.H.L., Inc., No. 07–1197, 2010 WL 909073, at             by only one covered event would have the effect of reading
*12 (W.D.Tenn. Mar. 12, 2010); see also Young Sook Pak                the collapse coverage out of the Policy, the Court declines to
v. Alea London Ltd., Civ. No. 1:08–CV–0824, 2009 WL                   read “cause” within the Policy narrowly.
2366549, at *7 (M.D.Penn. July 30, 2009). In R.H.L. the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...         05/29/20 Page 640 of 643


 *16 Therefore, the Court concludes that the Policy provides      Second, Harleysville expressly indicated in the letters that
coverage for the damage to the Building pursuant to the           its investigation was “subject to a complete reservation
collapse provision and potentially the Water Endorsement.         of rights,” and that “[n]either Harleysville's investigation
Because Harleysville limited Johnson Properties' coverage         nor this letter or any other communication is a waiver of
to $25,000 under the Water Endorsement, the Court finds           Harleysville's rights under the policy or the law whether
that no genuine issue of material fact remains regarding          or not mentioned in this letter.” Harleysville indicated that
Harleysville's breach of the Policy by failing to reimburse       its investigation of the loss was ongoing and that the
Johnson Properties for damage to the Building caused              investigation “is being conducted subject to a complete
by collapse. Accordingly, the Court will grant Johnson            reservation of rights. Neither Harleysville's investigation
Properties' motion for summary judgment on its breach of          nor this letter or any other communication is a waiver of
contract claim, and deny Harleysville's motion.                   Harleysville's rights under the policy or the law, whether
                                                                  or not mentioned in this letter. Harleysville reserves all
                                                                  rights available to it.” Harleysville also stated that “its
III. WAIVER/ ESTOPPEL CLAIM                                       coverage position is based on the information available at
Harleysville also moves for summary judgment on Johnson           this time. Harleysville reserves the right to reconsider its
Properties' hybrid waiver and estoppel claim.                     coverage position upon receipt of additional information.”
                                                                  Therefore, it is clear from the record that Harleysville did
                                                                  not waive its right to dispute Johnson Properties' coverage
   A. Waiver
                                                                  under the collapse provision. Therefore the Court will grant
Johnson Properties' complaint alleges generally that
                                                                  Harleysville's motion for summary judgment with respect to
Harleysville has waived its right to dispute coverage under
                                                                  Johnson Properties' waiver claim.
the Policy by agreeing to provide coverage under the
Water Endorsement. The Court finds that Harleysville
unequivocally did not waive its right to dispute coverage.           B. Estoppel
                                                                   *17 Johnson Properties' waiver/estoppel claim also contains
“Waiver is the intentional relinquishment of a known              allegations that appear consistent with equitable estoppel. The
right.” Frandsen v. Ford Motor Co., 801 N.W.2d 177, 182           Court finds that Johnson Properties has failed to demonstrate
(Minn.2011). A valid waiver requires both “knowledge of           the existence of a material issue of fact with respect to the
the right” and “an intent to waive the right.” Id. Furthermore    elements of equitable estoppel.
“[w]aiver may be express or implied—knowledge may be
actual or constructive and the intent to waive may be inferred    A party wishing to invoke equitable estoppel must prove
from conduct.” Id. (internal quotation marks omitted).            several elements: (1) a representation or concealment of
                                                                  material facts; (2) the facts must be known by the party to
Here, Harleysville sent two letters regarding its coverage        be estopped at the time of the representation; (3) the truth of
determination—one to Johnson Properties directly and one          the facts must be unknown to the party claiming the benefit
to counsel for Johnson Properties. Several provisions of the      of estoppel at the time when the conduct was done; (4) the
letter are relevant to the issue of waiver. First, Harleysville   misrepresentation must have been made with the intention to
indicated in both letters that there was coverage under the       induce reliance; (5) the party claiming the benefit of estoppel
Water Endorsement and no coverage under the collapse              must have relied on the representations; and (6) the party
provision—the same arguments it advances in this litigation.      claiming the benefit of estoppel must have relied on the
Therefore, Harleysville is not attempting to assert a position    misrepresentations to his detriment. See Lunning v. Land
that it may have impliedly waived, instead its position on        O'Lakes, 303 N.W.2d 452, 457 (Minn.1980).
coverage has been identical throughout the course of the
insurance dispute. Johnson Properties has cited no authority,     As an initial matter, Johnson Properties did not submit
and the Court has found none, to support the proposition          any argument in response to Harleysville's motion for
that payment under a certain provision of an insurance policy     summary judgment on the issue of estoppel, and therefore
automatically waives an insurer's right to assert defenses to     has likely waived the claim. See Satcher v. Univ. of
coverage under other provisions.                                  Ark. at Pine Bluff Bd. of Trs., 558 F.3d 731, 735 (8th
                                                                  Cir.2009) (“[F]ailure to oppose a basis for summary judgment
                                                                  constitutes waiver of that argument.”); Rodgers v. City of


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...           05/29/20 Page 641 of 643


Des Moines, 435 F.3d 904, 908 (8th Cir.2006) (“Without              Mo., 401 F.3d 930, 932 (8th Cir.2005) (quoting Pennsylvania
some guidance, we will not mine a summary judgment record           v. West Virginia, 262 U.S. 553, 593 (1923)).
searching for nuggets of factual disputes to gild a party's
arguments.”). Furthermore, the record does not support the           *18 The Policy clearly lays out a procedure for obtaining
application of equitable estoppel. For example, Harleysville's      an appraisal if the parties disagree about the amount of
letters regarding coverage contain no misrepresentations            loss. There is no evidence in the record that the parties
of the Policy's language. Instead, Harleysville's letters are       disagree about the amount of appraisal. Pursuant to the
merely its own opinions regarding the applicability of              Policy, either Harleysville or Johnson Properties can request
the collapse coverage. Johnson Properties also had access           an appraisal by submitting a written demand. There is
at all times to the true facts—i.e. the true language of            no evidence that Johnson Properties has attempted to
the Policy. Importantly, there is no evidence that Johnson          obtain an appraisal under the Policy, or that any attempt
Properties relied on Harleysville's coverage determination to       has been or would be unsuccessful. Therefore, Johnson
its detriment. Indeed, Johnson Properties did not believe that      Properties has failed to present a controversy that is ripe for
Harleysville's coverage assessment was correct and almost           adjudication. Furthermore, there is no indication that it is
immediately filed the instant lawsuit. Therefore, the Court         “certainly impending” that Harleysville would reject Johnson
will grant Harleysville's motion for summary judgment as to         Properties' demand for an appraisal. Therefore, the Court
Harleysville's estoppel claim.                                      will grant Harleysville's motion for summary judgment with
                                                                    respect to Johnson Properties' appraisal claim.

IV. APPRAISAL
Johnson Properties also seeks a declaratory judgment, asking
the Court to order an appraisal under the Policy. Johnson                                     ORDER
Properties did not respond to Harleysville's motion for
                                                                    Based on the foregoing, and all the files, records, and
summary judgment on this claim, except to state “[t]o the
                                                                    proceedings herein, IT IS HEREBY ORDERED that:
extent there is a dispute over the valuation of covered
damages subsequent to the ruling on these motions—
                                                                    1. Plaintiff's Motion for Partial Summary Judgment [Docket
appraisal maybe [sic] appropriate.” (Reply at 20, Feb. 14,
                                                                    No. 16] is GRANTED.
2013, Docket No. 34.)

                                                                    2. Defendant's Motion for Summary Judgment [Docket No.
A federal court “[i]n a case of actual controversy within its
                                                                    28] is GRANTED in part and DENIED in part as follows:
jurisdiction ... may declare the rights and other legal relations
of any interested party seeking such declaration, whether or          a. Defendant's Motion is DENIED as to Plaintiff's breach
not further relief is or could be sought.” 28 U.S.C. § 2201(a).       of contract claim (Count I).
The phrase “case of actual controversy” imposes limitations
on when a court may issue a declaratory judgment similar to           b. Defendant's Motion is GRANTED as to Plaintiff's
the rule that only “cases” and “controversies” are justiciable        waiver/estoppel claim (Count II) and declaratory judgment
under Article III of the Constitution. See Maytag Corp. v. Int'l      claim (Count III). These claims are DISMISSED with
Union, United Auto., Aerospace & Agric. Implement Workers             prejudice.
of Am., 687 F.3d 1076, 1081 (8th Cir.2012). In other words,
the Court may only issue a declaratory judgment if there            3. Within twenty-one (21) days of the entry of this Order,
is “a concrete dispute between parties having adverse legal         Plaintiff shall meet and confer with Defendant to ascertain
interests.” Id. “[T]he declaratory judgment plaintiff must seek     whether any disputes exist regarding damages. In the event
‘specific relief through a decree of a conclusive character, as     the parties are able to agree on the amount of damages
distinguished from an opinion advising what the law would           sustained by the Building, the parties shall submit a
be upon a hypothetical state of facts.’ “ Id. (quoting Aetna Life   stipulation to the Court regarding such damages.
Ins. Co. v. Haworth, 300 U.S. 227, 241 (1937)). Further, while
a declaratory judgment necessarily is allowed to issue before       4. If the parties are unable to agree on the amount of damages,
an injury has occurred, “the plaintiff must face an injury that     within twenty-eight (28) days of the entry of this Order,
is ‘certainly impending’ “ in order for a claim to be ripe. Pub.    Plaintiff shall submit to the Court, and serve upon Defendant:
Water Supply Dist. No. 8 of Clay Cnty., Mo. v. City of Kearney,     (a) a letter brief not to exceed 3,000 words regarding its


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...             05/29/20 Page 642 of 643


                                                                     (b) a request for a hearing, status conference, or trial regarding
damages calculation; and (b) documentation supporting its
                                                                     the issue of damages, if necessary; and (c) documentation
damages request.
                                                                     supporting its objections and request.
5. Within seven (7) days after service of Plaintiff's letter
brief, Defendant may submit to the Court, and serve upon             All Citations
Plaintiff: (a) a letter brief not to exceed 3,000 words raising
any objections it may have to Plaintiff's damages calculation;       Not Reported in F.Supp.2d, 2013 WL 5487444


Footnotes
1      It does not appear that Johnson Properties' initial notification to Harleysville is part of the record. Neither party disputes
       that Johnson Properties timely notified Harleysville of the damage to the Building in accordance with the Policy.
2      At certain points in its briefing, Johnson Properties seems to indicate that it agrees that the Water Endorsement provided
       coverage for damage to the Building. (See Pl.'s Mem. in Support of Mot. for Summ. J. at 9, Dec. 26, 2012, Docket No. 18
       (noting that Harleysville admitted coverage under the Water Endorsement); Pl.'s Reply Mem. at 2, Feb. 14, 2013, Docket
       No. 34 (explaining that “Ken Johnson has proven two separate means of insurance coverage for this loss” (emphasis
       added)).) Because Johnson Properties appears to be making some argument that the Water Endorsement does not
       provide coverage at all, this case involves a complicated twist on the burdens of proof. The insured bears the initial
       burden of establishing coverage, and the insurer bears the burden of establishing the applicability of an exclusion. Here,
       the roles appear to be reversed. Harleysville is arguing that the Water Endorsement provides coverage, while Johnson
       Properties appears to be arguing, at least in part, that the Water Endorsement does not provide any coverage. Because
       the Court assumes, without deciding, for purposes of this order that the Water Endorsement provides coverage for the
       damage at issue, it need not resolve possible burden of proof issues raised by the parties' arguments.
3      In its reply brief, Harleysville argues that Johnson Properties did not make an ambiguity argument until its own reply
       brief and therefore the argument should not be considered by the Court. Harleysville is correct that Johnson Properties
       did not argue that the collapse provision was ambiguous in its opening brief in support of its own motion for summary
       judgment. But Harleysville is incorrect that Johnson Properties raised the ambiguity argument only in its reply brief. This
       case involves cross motions for summary judgment, but the parties chose to consolidate their reply briefs with their
       responsive briefs, each filing only two briefs total for both motions. Therefore, Johnson Properties' “reply” brief is also
       its brief in response to Harleysville's motion for summary judgment, and new arguments based on Harleysville's moving
       papers are therefore appropriate. Consequently, the Court will consider Johnson Properties' ambiguity arguments raised
       in its responsive/reply brief.
4      The Landmark court was admittedly facing a slightly different question than that presented to the Court here. In Landmark
       the insurance company was attempting to pay for only part of the damage caused by the collapse, because part of the
       building remained standing. 2010 WL 5055805 at *3. Therefore, the insurance company was not disputing that part of
       the building had collapsed. The court's reasoning remains applicable because the internal inconsistency in the definition
       of collapse is just as relevant in a case such as this where Harleysville is relying on the latter parts of the “collapse”
       definition to seemingly override the first part of the definition.
5      The Eighth Circuit has noted that a district court need not “invariably construe” an ambiguous policy in favor of coverage,
       but instead may resort to extrinsic evidence to determine the reasonable expectations of the insured. See Minn. Sch.
       Bds. Ass'n Ins. Trust v. Emp'rs Ins. of Wausau, 331 F.3d 579, 581–82 (8th Cir.2003). The Court does not interpret
       this case as requiring that ambiguous insurance policies always be submitted to a jury to determine the insured's
       reasonable expectations regarding coverage. Instead, in order to avoid summary judgment, the insurance company must
       come forward with some extrinsic evidence demonstrating that a genuine issue of material fact remains regarding the
       reasonable expectations of the insured. See, e.g., id. (finding that the district court did not err in submitting the question
       of the insured's reasonable expectations to the jury where the record indicated that the policy had been unconditionally
       cancelled, and thus a fact question existed regarding whether it was reasonable to expect reinsurance coverage to have
       attached during the term of that policy); Fenske v. Waseca Mut. Ins. Co., No. C9–93–2054, 1994 WL 149483, at *3–4
       (Minn.Ct.App. Apr. 19, 1994) (remanding for consideration of the meaning of an ambiguous policy “[b]ecause there are
       genuine issues of material fact regarding the circumstances under which the insurance contract was created, including
       the intent of the parties”). Here, Harleysville has identified no extrinsic evidence of any kind, nor has Harleysville argued at
       any point that Johnson Properties' interpretation of the Policy's collapse provision exceeds the reasonable expectations



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                14
      CASEProperties,
Ken Johnson 0:20-cv-01102-JRT-DTS            Document
                      LLC v. Harleysville Worcester...,     13-1 Filed
                                                        Not Reported in...          05/29/20 Page 643 of 643


      of an insured. Accordingly, in the absence of any extrinsic evidence that could potentially create an issue of material fact
      regarding Johnson Properties' reasonable expectations, the Court will grant summary judgment in Johnson Properties'
      favor regarding coverage for collapse.


End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
